 


 HR 2 ENR: Agriculture Improvement Act of 2018
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. R. 2 
 
AN ACT 
To provide for the reform and continuation of agricultural and other programs of the Department of Agriculture through fiscal year 2023, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Agriculture Improvement Act of 2018. (b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Definition of Secretary. 
 
TITLE I—Commodities 
Subtitle A—Commodity Policy 
Sec. 1101. Definition of effective reference price. 
Sec. 1102. Base acres. 
Sec. 1103. Payment yields. 
Sec. 1104. Payment acres. 
Sec. 1105. Producer election. 
Sec. 1106. Price loss coverage. 
Sec. 1107. Agriculture risk coverage. 
Sec. 1108. Repeal of transition assistance for producers of upland cotton. 
Subtitle B—Marketing Loans 
Sec. 1201. Extensions. 
Sec. 1202. Loan rates for nonrecourse marketing assistance loans. 
Sec. 1203. Economic adjustment assistance for textile mills. 
Sec. 1204. Special competitive provisions for extra long staple cotton. 
Sec. 1205. Availability of recourse loans. 
Subtitle C—Sugar 
Sec. 1301. Sugar policy. 
Subtitle D—Dairy Margin Coverage and Other Dairy Related Provisions 
Sec. 1401. Dairy margin coverage. 
Sec. 1402. Reauthorizations. 
Sec. 1403. Class I skim milk price. 
Sec. 1404. Dairy product donation. 
Subtitle E—Supplemental Agricultural Disaster Assistance 
Sec. 1501. Supplemental agricultural disaster assistance. 
Subtitle F—Noninsured Crop Assistance 
Sec. 1601. Noninsured crop assistance program. 
Subtitle G—Administration 
Sec. 1701. Regulations. 
Sec. 1702. Suspension of permanent price support authority. 
Sec. 1703. Payment limitations. 
Sec. 1704. Adjusted gross income limitations. 
Sec. 1705. Farm Service Agency accountability. 
Sec. 1706. Implementation. 
Sec. 1707. Exemption from certain reporting requirements for certain producers. 
TITLE II—Conservation 
Subtitle A—Wetland Conservation 
Sec. 2101. Wetland conversion. 
Sec. 2102. Wetland conservation. 
Sec. 2103. Mitigation banking. 
Subtitle B—Conservation Reserve Program 
Sec. 2201. Conservation reserve. 
Sec. 2202. Conservation reserve enhancement program. 
Sec. 2203. Farmable wetland program. 
Sec. 2204. Pilot programs. 
Sec. 2205. Duties of owners and operators. 
Sec. 2206. Duties of the Secretary. 
Sec. 2207. Payments. 
Sec. 2208. Contracts. 
Sec. 2209. Eligible land; State law requirements. 
Subtitle C—Environmental Quality Incentives Program and Conservation Stewardship Program 
Sec. 2301. Repeal of conservation programs. 
Sec. 2302. Purposes of environmental quality incentives program. 
Sec. 2303. Definitions under environmental quality incentives program. 
Sec. 2304. Establishment and administration of environmental quality incentives program. 
Sec. 2305. Environmental quality incentives program plan. 
Sec. 2306. Limitation on payments under environmental quality incentives program. 
Sec. 2307. Conservation innovation grants and payments. 
Sec. 2308. Conservation stewardship program. 
Sec. 2309. Grassland conservation initiative. 
Subtitle D—Other Conservation Programs 
Sec. 2401. Watershed protection and flood prevention. 
Sec. 2402. Soil and water resources conservation. 
Sec. 2403. Emergency conservation program. 
Sec. 2404. Conservation of private grazing land. 
Sec. 2405. Grassroots source water protection program. 
Sec. 2406. Voluntary public access and habitat incentive program. 
Sec. 2407. Wildlife management. 
Sec. 2408. Feral swine eradication and control pilot program. 
Sec. 2409. Report on small wetlands. 
Sec. 2410. Sense of Congress relating to increased watershed-based collaboration. 
Subtitle E—Funding and Administration 
Sec. 2501. Commodity Credit Corporation. 
Sec. 2502. Delivery of technical assistance. 
Sec. 2503. Administrative requirements for conservation programs. 
Sec. 2504. Temporary administration of conservation programs. 
Subtitle F—Agricultural Conservation Easement Program 
Sec. 2601. Establishment and purposes. 
Sec. 2602. Definitions. 
Sec. 2603. Agricultural land easements. 
Sec. 2604. Wetland reserve easements. 
Sec. 2605. Administration. 
Subtitle G—Regional Conservation Partnership Program 
Sec. 2701. Establishment and purposes. 
Sec. 2702. Definitions. 
Sec. 2703. Regional conservation partnerships. 
Sec. 2704. Assistance to producers. 
Sec. 2705. Funding. 
Sec. 2706. Administration. 
Sec. 2707. Critical conservation areas. 
Subtitle H—Repeals and Technical Amendments 
PART I—Repeals 
Sec. 2811. Repeal of Conservation Corridor Demonstration Program. 
Sec. 2812. Repeal of cranberry acreage reserve program. 
Sec. 2813. Repeal of National Natural Resources Foundation. 
Sec. 2814. Repeal of flood risk reduction. 
Sec. 2815. Repeal of study of land use for expiring contracts and extension of authority. 
Sec. 2816. Repeal of Integrated Farm Management Program Option. 
Sec. 2817. Repeal of clarification of definition of agricultural lands. 
PART II—Technical Amendments 
Sec. 2821. Technical amendments. 
Sec. 2822. State technical committees. 
TITLE III—Trade 
Subtitle A—Food for Peace Act 
Sec. 3101. Labeling requirements. 
Sec. 3102. Food aid quality assurance. 
Sec. 3103. Local sale and barter of commodities. 
Sec. 3104. Minimum levels of assistance. 
Sec. 3105. Food aid consultative group. 
Sec. 3106. Issuance of regulations. 
Sec. 3107. Oversight, monitoring, and evaluation. 
Sec. 3108. Assistance for stockpiling and rapid transportation, delivery, and distribution of shelf-stable prepackaged foods. 
Sec. 3109. Consideration of impact of provision of agricultural commodities and other assistance on local farmers and economy. 
Sec. 3110. Allowance for distribution costs. 
Sec. 3111. Prepositioning of agricultural commodities. 
Sec. 3112. Annual report regarding food aid programs and activities. 
Sec. 3113. Deadline for agreements to finance sales or to provide other assistance. 
Sec. 3114. Minimum level of nonemergency food assistance. 
Sec. 3115. Termination date for micronutrient fortification programs. 
Sec. 3116. John Ogonowski and Doug Bereuter Farmer-to-Farmer program. 
Subtitle B—Agricultural Trade Act of 1978 
Sec. 3201. Agricultural trade promotion and facilitation. 
Subtitle C—Other Agricultural Trade Laws 
Sec. 3301. Growing American Food Exports. 
Sec. 3302. Food for Progress Act of 1985. 
Sec. 3303. Bill Emerson Humanitarian Trust Act. 
Sec. 3304. Promotion of agricultural exports to emerging markets. 
Sec. 3305. Cochran fellowship program. 
Sec. 3306. Borlaug International Agricultural Science and Technology Fellowship program. 
Sec. 3307. International Agricultural Education Fellowship program. 
Sec. 3308. International food security technical assistance. 
Sec. 3309. McGovern-Dole International Food for Education and Child Nutrition program. 
Sec. 3310. Global Crop Diversity Trust. 
Sec. 3311. Local and regional food aid procurement projects. 
Sec. 3312. Foreign trade missions. 
TITLE IV—Nutrition 
Subtitle A—Supplemental Nutrition Assistance Program 
Sec. 4001. Requirements for online acceptance of benefits. 
Sec. 4002. Re-evaluation of thrifty food plan. 
Sec. 4003. Food distribution program on Indian reservations. 
Sec. 4004. Simplified homeless housing costs. 
Sec. 4005. Employment and training for supplemental nutrition assistance program. 
Sec. 4006. Improvements to electronic benefit transfer system. 
Sec. 4007. Review of supplemental nutrition assistance program operations. 
Sec. 4008. Retail incentives. 
Sec. 4009. Required action on data match information. 
Sec. 4010. Incentivizing technology modernization. 
Sec. 4011. Interstate data matching to prevent multiple issuances. 
Sec. 4012. Requirement of live-production environments for certain pilot projects relating to cost sharing for computerization. 
Sec. 4013. Quality control improvements. 
Sec. 4014. Evaluation of child support enforcement cooperation requirements. 
Sec. 4015. Longitudinal data for research. 
Sec. 4016. Authorization of appropriations. 
Sec. 4017. Assistance for community food projects. 
Sec. 4018. Emergency food assistance program. 
Sec. 4019. Nutrition education. 
Sec. 4020. Retail food store and recipient trafficking. 
Sec. 4021. Public-private partnerships. 
Sec. 4022. Technical corrections. 
Subtitle B—Commodity Distribution Programs 
Sec. 4101. Commodity distribution program. 
Sec. 4102. Commodity supplemental food program. 
Sec. 4103. Distribution of surplus commodities to special nutrition projects. 
Sec. 4104. Food donation standards. 
Subtitle C—Miscellaneous 
Sec. 4201. Seniors farmers’ market nutrition program. 
Sec. 4202. Purchase of fresh fruits and vegetables for distribution to schools and service institutions. 
Sec. 4203. Service of traditional foods in public facilities. 
Sec. 4204. Healthy food financing initiative. 
Sec. 4205. The Gus Schumacher nutrition incentive program. 
Sec. 4206. Micro-grants for food security. 
Sec. 4207. Buy American requirements. 
Sec. 4208. Healthy fluid milk incentives projects. 
TITLE V—Credit 
Subtitle A—Farm Ownership Loans 
Sec. 5101. Modification of the 3-year experience eligibility requirement for farm ownership loans. 
Sec. 5102. Conservation loan and loan guarantee program. 
Sec. 5103. Limitations on amount of farm ownership loans. 
Sec. 5104. Relending program to resolve ownership and succession on farmland. 
Subtitle B—Operating Loans 
Sec. 5201. Limitations on amount of operating loans. 
Sec. 5202. Microloans. 
Sec. 5203. Cooperative lending pilot projects. 
Subtitle C—Administrative Provisions 
Sec. 5301. Beginning farmer and rancher individual development accounts pilot program. 
Sec. 5302. Loan authorization levels. 
Sec. 5303. Loan fund set-asides. 
Sec. 5304. Use of additional funds for direct operating microloans under certain conditions. 
Sec. 5305. Equitable relief. 
Sec. 5306. Socially disadvantaged farmers and ranchers; qualified beginning farmers and ranchers. 
Sec. 5307. Emergency loan eligibility. 
Subtitle D—Miscellaneous 
Sec. 5401. Technical corrections to the Consolidated Farm and Rural Development Act. 
Sec. 5402. State agricultural mediation programs. 
Sec. 5403. Compensation of bank directors. 
Sec. 5404. Sharing of privileged and confidential information. 
Sec. 5405. Facility headquarters. 
Sec. 5406. Removal and prohibition authority; industry-wide prohibition. 
Sec. 5407. Jurisdiction over institution-affiliated parties. 
Sec. 5408. Definition of institution-affiliated party. 
Sec. 5409. Prohibition on use of funds. 
Sec. 5410. Expansion of acreage exception to loan amount limitation. 
Sec. 5411. Repeal of obsolete provisions; technical corrections. 
Sec. 5412. Corporation as conservator or receiver; certain other powers. 
Sec. 5413. Reporting. 
Sec. 5414. Study on loan risk. 
Sec. 5415. GAO report on ability of the Farm Credit System to meet the agricultural credit needs of Indian tribes and their members. 
Sec. 5416. GAO report on credit service to socially disadvantaged farmers and ranchers. 
TITLE VI—Rural Development 
Subtitle A—Improving Health Outcomes in Rural America 
Sec. 6101. Combating substance use disorder in rural America; prioritizations. 
Sec. 6102. Distance learning and telemedicine. 
Sec. 6103. Refinancing of certain rural hospital debt. 
Subtitle B—Connecting Rural Americans to High Speed Broadband 
Sec. 6201. Access to broadband telecommunications services in rural areas. 
Sec. 6202. Expansion of middle mile infrastructure into rural areas. 
Sec. 6203. Modifications to the Rural Gigabit Program. 
Sec. 6204. Community Connect Grant Program. 
Sec. 6205. Outdated broadband systems. 
Sec. 6206. Default and deobligation; deferral. 
Sec. 6207. Public notice, assessments, and reporting requirements. 
Sec. 6208. Environmental reviews. 
Sec. 6209. Use of loan proceeds to refinance loans for deployment of broadband service. 
Sec. 6210. Smart utility authority for broadband. 
Sec. 6211. Refinancing of telephone loans. 
Sec. 6212. Federal broadband program coordination. 
Sec. 6213. Transition rule. 
Sec. 6214. Rural broadband integration working group. 
Subtitle C—Miscellaneous 
Sec. 6301. Exclusion of certain populations from definition of rural area. 
Sec. 6302. Establishment of technical assistance program. 
Sec. 6303. Rural energy savings program. 
Sec. 6304. Northern Border Regional Commission reauthorization. 
Sec. 6305. Definition of rural area for purposes of the Housing Act of 1949. 
Sec. 6306. Council on Rural Community Innovation and Economic Development. 
Subtitle D—Additional Amendments to the Consolidated Farm and Rural Development Act 
Sec. 6401. Strategic economic and community development. 
Sec. 6402. Expanding access to credit for rural communities. 
Sec. 6403. Water, waste disposal, and wastewater facility grants. 
Sec. 6404. Rural water and wastewater technical assistance and training programs. 
Sec. 6405. Rural water and wastewater circuit rider program. 
Sec. 6406. Tribal college and university essential community facilities. 
Sec. 6407. Emergency and imminent community water assistance grant program. 
Sec. 6408. Water systems for rural and native villages in Alaska. 
Sec. 6409. Rural decentralized water systems. 
Sec. 6410. Solid waste management grants. 
Sec. 6411. Rural business development grants. 
Sec. 6412. Rural cooperative development grants. 
Sec. 6413. Locally or regionally produced agricultural food products. 
Sec. 6414. Appropriate technology transfer for rural areas program. 
Sec. 6415. Rural economic area partnership zones. 
Sec. 6416. Intemediary relending program. 
Sec. 6417. Access to information to verify income for participants in certain rural housing programs. 
Sec. 6418. Providing for additional fees for guaranteed loans under the Consolidated Farm and Rural Development Act. 
Sec. 6419. Rural Business-Cooperative Service programs technical assistance and training. 
Sec. 6420. National Rural Development Partnership. 
Sec. 6421. Grants for NOAA weather radio transmitters. 
Sec. 6422. Rural microentrepreneur assistance program. 
Sec. 6423. Health care services. 
Sec. 6424. Rural innovation stronger economy grant program. 
Sec. 6425. Delta Regional Authority. 
Sec. 6426. Rural business investment program. 
Sec. 6427. Rural business investment program. 
Subtitle E—Additional Amendments to the Rural Electrification Act of 1936 
Sec. 6501. Amendments to section 2 of the Rural Electrification Act of 1936. 
Sec. 6502. Loans for telephone service. 
Sec. 6503. Cushion of credit payments program. 
Sec. 6504. Extension of the rural economic development loan and grant program. 
Sec. 6505. Guarantees for bonds and notes issued for electrification or telephone purposes. 
Sec. 6506. Expansion of 911 access. 
Sec. 6507. Cybersecurity and grid security improvements. 
Subtitle F—Program Repeals 
Sec. 6601. Elimination of unfunded programs. 
Sec. 6602. Repeal of Rural Telephone Bank. 
Sec. 6603. Amendments to LOCAL TV Act. 
Subtitle G—Technical Corrections 
Sec. 6701. Corrections relating to the Consolidated Farm and Rural Development Act. 
Sec. 6702. Corrections relating to the Rural Electrification Act of 1936. 
TITLE VII—Research, Extension, and Related Matters 
Subtitle A—National Agricultural Research, Extension, and Teaching Policy Act of 1977 
Sec. 7101. Purposes of agricultural research, extension, and education. 
Sec. 7102. Matters related to certain school designations and declarations. 
Sec. 7103. National Agricultural Research, Extension, Education, and Economics Advisory Board. 
Sec. 7104. Specialty crop committee. 
Sec. 7105. Renewable energy committee discontinued. 
Sec. 7106. Veterinary services grant program. 
Sec. 7107. Grants and fellowships for food and agriculture sciences education. 
Sec. 7108. Agricultural and food policy research centers. 
Sec. 7109. Education grants to Alaska Native serving institutions and Native Hawaiian serving institutions. 
Sec. 7110. Next generation agriculture technology challenge. 
Sec. 7111. Land-grant designation. 
Sec. 7112. Nutrition education program. 
Sec. 7113. Continuing animal health and disease research programs. 
Sec. 7114. Carryover of funds for extension at 1890 land-grant colleges, including Tuskegee University. 
Sec. 7115. Extension and agricultural research at 1890 land-grant colleges, including Tuskegee University. 
Sec. 7116. Reports on disbursement of funds for agricultural research and extension at 1862 and 1890 land-grant colleges, including Tuskegee University. 
Sec. 7117. Scholarships for students at 1890 institutions. 
Sec. 7118. Grants to upgrade agricultural and food sciences facilities at 1890 land-grant colleges, including Tuskegee University. 
Sec. 7119. Grants to upgrade agriculture and food sciences facilities and equipment at insular area land-grant institutions. 
Sec. 7120. New Beginning for Tribal Students. 
Sec. 7121. Hispanic-serving institutions. 
Sec. 7122. Binational agricultural research and development. 
Sec. 7123. Partnerships to build capacity in international agricultural research, extension, and teaching. 
Sec. 7124. Competitive grants for international agricultural science and education programs. 
Sec. 7125. Limitation on indirect costs for agricultural research, education, and extension programs. 
Sec. 7126. Research equipment grants. 
Sec. 7127. University research. 
Sec. 7128. Extension service. 
Sec. 7129. Supplemental and alternative crops; hemp. 
Sec. 7130. New Era Rural Technology program. 
Sec. 7131. Capacity building grants for NLGCA Institutions. 
Sec. 7132. Agriculture advanced research and development authority pilot. 
Sec. 7133. Aquaculture assistance programs. 
Sec. 7134. Rangeland research programs. 
Sec. 7135. Special authorization for biosecurity planning and response. 
Sec. 7136. Distance education and resident instruction grants program for insular area institutions of higher education. 
Subtitle B—Food, Agriculture, Conservation, and Trade Act of 1990 
Sec. 7201. Best utilization of biological applications. 
Sec. 7202. Integrated management systems. 
Sec. 7203. Sustainable agriculture technology development and transfer program. 
Sec. 7204. National training program. 
Sec. 7205. National strategic germplasm and cultivar collection assessment and utilization plan. 
Sec. 7206. National Genetics Resources Program. 
Sec. 7207. National Agricultural Weather Information System. 
Sec. 7208. Agricultural genome to phenome initiative. 
Sec. 7209. High-priority research and extension initiatives. 
Sec. 7210. Organic agriculture research and extension initiative. 
Sec. 7211. Farm business management. 
Sec. 7212. Urban, indoor, and other emerging agricultural production research, education, and extension initiative. 
Sec. 7213. Centers of excellence at 1890 Institutions. 
Sec. 7214. Clarification of veteran eligibility for assistive technology program for farmers with disabilities. 
Sec. 7215. National Rural Information Center Clearinghouse. 
Subtitle C—Agricultural Research, Extension, and Education Reform Act of 1998 
Sec. 7301. National food safety training, education, extension, outreach, and technical assistance program. 
Sec. 7302. Integrated research, education, and extension competitive grants program. 
Sec. 7303. Support for research regarding diseases of wheat, triticale, and barley caused by Fusarium graminearum or by Tilletia indica. 
Sec. 7304. Grants for youth organizations. 
Sec. 7305. Specialty crop research initiative. 
Sec. 7306. Food Animal Residue Avoidance Database program. 
Sec. 7307. Office of Pest Management Policy. 
Sec. 7308. Forestry products advanced utilization research. 
Subtitle D—Food, Conservation, and Energy Act of 2008 
PART I—Agricultural Security 
Sec. 7401. Agricultural biosecurity communication center. 
Sec. 7402. Assistance to build local capacity in agricultural biosecurity planning, preparation, and response. 
Sec. 7403. Research and development of agricultural countermeasures. 
Sec. 7404. Agricultural biosecurity grant program. 
PART II—Miscellaneous  
Sec. 7411. Grazinglands research laboratory. 
Sec. 7412. Farm and Ranch Stress Assistance Network. 
Sec. 7413. Natural products research program. 
Sec. 7414. Sun grant program. 
Subtitle E—Amendments to Other Laws 
Sec. 7501. Critical Agricultural Materials Act. 
Sec. 7502. Equity in Educational Land-Grant Status Act of 1994. 
Sec. 7503. Research Facilities Act. 
Sec. 7504. Agriculture and Food Research Initiative. 
Sec. 7505. Extension design and demonstration initiative. 
Sec. 7506. Repeal of review of agricultural research service. 
Sec. 7507. Biomass research and development. 
Sec. 7508. Reinstatement of matching requirement for Federal funds used in extension work at the University of the District of Columbia. 
Sec. 7509. Renewable Resources Extension Act of 1978. 
Sec. 7510. National Aquaculture Act of 1980. 
Sec. 7511. Federal agriculture research facilities. 
Subtitle F—Other Matters 
Sec. 7601. Enhanced use lease authority program. 
Sec. 7602. Transfer of administrative jurisdiction over portion of Henry A. Wallace Beltsville Agricultural Research Center, Beltsville, Maryland. 
Sec. 7603. Foundation for food and agriculture research. 
Sec. 7604. Assistance for forestry research under the McIntire-Stennis Cooperative Forestry Act. 
Sec. 7605. Legitimacy of industrial hemp research. 
Sec. 7606. Collection of data relating to barley area planted and harvested. 
Sec. 7607. Collection of data relating to the size and location of dairy farms. 
Sec. 7608. Agriculture innovation center demonstration program. 
Sec. 7609. Smith-Lever community extension program. 
Sec. 7610. Mechanization and automation for specialty crops. 
Sec. 7611. Experienced services program. 
Sec. 7612. Simplified plan of work. 
Sec. 7613. Review of land-grant time and effort reporting requirements. 
Sec. 7614. Matching funds requirement. 
TITLE VIII—Forestry 
Subtitle A—Cooperative Forestry Assistance Act of 1978 
Sec. 8101. Support for State assessments and strategies for forest resources. 
Sec. 8102. State and private forest landscape-scale restoration program. 
Subtitle B—Forest and Rangeland Renewable Resources Research Act of 1978 
Sec. 8201. Repeal of recycling research. 
Sec. 8202. Repeal of forestry student grant program. 
Subtitle C—Global Climate Change Prevention Act of 1990 
Sec. 8301. Repeals relating to biomass. 
Subtitle D—Healthy Forests Restoration Act of 2003 
Sec. 8401. Promoting cross-boundary wildfire mitigation. 
Sec. 8402. Authorization of appropriations for hazardous fuel reduction on Federal land. 
Sec. 8403. Repeal of biomass commercial utilization grant program. 
Sec. 8404. Water Source Protection Program. 
Sec. 8405. Watershed Condition Framework. 
Sec. 8406. Authorization of appropriations to combat insect infestations and related diseases. 
Sec. 8407. Healthy Forests Restoration Act of 2003 amendments. 
Sec. 8408. Authorization of appropriations for designation of treatment areas. 
Subtitle E—Repeal or reauthorization of miscellaneous forestry programs 
Sec. 8501. Repeal of revision of strategic plan for forest inventory and analysis. 
Sec. 8502. Semiarid agroforestry research center. 
Sec. 8503. National Forest Foundation Act. 
Sec. 8504. Conveyance of Forest Service administrative sites. 
Subtitle F—Forest management 
Sec. 8601. Definition of National Forest System. 
PART I—Expedited environmental analysis and availability of categorical exclusions to expedite forest management activities 
Sec. 8611. Categorical exclusion for greater sage-grouse and mule deer habitat. 
PART II—Miscellaneous forest management activities 
Sec. 8621. Additional authority for sale or exchange of small parcels of National Forest System land. 
Sec. 8622. Forest Service participation in ACES program. 
Sec. 8623. Authorization for lease of Forest Service sites. 
Sec. 8624. Good neighbor authority. 
Sec. 8625. Chattahoochee-Oconee National Forest land adjustment. 
Sec. 8626. Tennessee wilderness. 
Sec. 8627. Kisatchie National Forest land conveyance. 
Sec. 8628. Purchase of Natural Resources Conservation Service property, Riverside County, California. 
Sec. 8629. Collaborative Forest Landscape Restoration Program. 
Sec. 8630. Utility infrastructure rights-of-way vegetation management pilot program. 
Sec. 8631. Okhissa Lake rural economic development land conveyance. 
Sec. 8632. Remote sensing technologies. 
PART III—Timber innovation 
Sec. 8641. Definitions. 
Sec. 8642. Clarification of research and development program for wood building construction. 
Sec. 8643. Wood innovation grant program. 
Sec. 8644. Community wood energy and wood innovation program. 
Subtitle G—Other matters 
Sec. 8701. Rural revitalization technologies. 
Sec. 8702. Resource Advisory Committees. 
Sec. 8703. Tribal forest management demonstration project. 
Sec. 8704. Technical corrections. 
Sec. 8705. Streamlining the Forest Service process for consideration of communications facility location applications. 
Sec. 8706. Report on wildfire, insect infestation, and disease prevention on Federal land. 
Sec. 8707. West Fork Fire Station. 
Sec. 8708. Competitive forestry, natural resources, and environmental grants program. 
TITLE IX—Energy 
Sec. 9001. Definitions. 
Sec. 9002. Biobased markets program. 
Sec. 9003. Biorefinery assistance. 
Sec. 9004. Repowering assistance program. 
Sec. 9005. Bioenergy program for advanced biofuels. 
Sec. 9006. Biodiesel fuel education program. 
Sec. 9007. Rural Energy for America Program. 
Sec. 9008. Rural Energy Self-Sufficiency Initiative. 
Sec. 9009. Feedstock flexibility. 
Sec. 9010. Biomass Crop Assistance Program. 
Sec. 9011. Carbon utilization and biogas education program. 
TITLE X—Horticulture 
Sec. 10101. Specialty crops market news allocation. 
Sec. 10102. Local agriculture market program. 
Sec. 10103. Organic production and market data initiatives. 
Sec. 10104. Organic certification. 
Sec. 10105. National organic certification cost-share program. 
Sec. 10106. Food safety education initiatives. 
Sec. 10107. Specialty crop block grants. 
Sec. 10108. Amendments to the Plant Variety Protection Act. 
Sec. 10109. Multiple crop and pesticide use survey. 
Sec. 10110. Report on the arrival in the United States of forest pests through restrictions on the importation of certain plants for planting. 
Sec. 10111. Report on plant biostimulants. 
Sec. 10112. Clarification of use of funds for technical assistance. 
Sec. 10113. Hemp production. 
Sec. 10114. Interstate commerce. 
Sec. 10115. FIFRA interagency working group. 
Sec. 10116. Study on methyl bromide use in response to an emergency event. 
TITLE XI—Crop Insurance 
Sec. 11101. Definitions. 
Sec. 11102. Data collection. 
Sec. 11103. Sharing of records. 
Sec. 11104. Use of resources. 
Sec. 11105. Specialty crops. 
Sec. 11106. Insurance period. 
Sec. 11107. Cover crops. 
Sec. 11108. Underserved producers. 
Sec. 11109. Treatment of forage and grazing. 
Sec. 11110. Administrative basic fee. 
Sec. 11111. Enterprise units. 
Sec. 11112. Continued authority. 
Sec. 11113. Submission of policies and materials to board. 
Sec. 11114. Crop production on native sod. 
Sec. 11115. Use of national agricultural statistics service data to combat waste, fraud, and abuse. 
Sec. 11116. Submission of information to corporation. 
Sec. 11117. Continuing education for loss adjusters and agents. 
Sec. 11118. Program administration. 
Sec. 11119. Agricultural commodity. 
Sec. 11120. Maintenance of policies. 
Sec. 11121. Reimbursement of research, development, and maintenance costs. 
Sec. 11122. Research and development authority. 
Sec. 11123. Funding for research and development. 
Sec. 11124. Technical amendment to pilot programs. 
Sec. 11125. Education and risk management assistance. 
Sec. 11126. Repeal of cropland report annual updates. 
TITLE XII—Miscellaneous 
Subtitle A—Livestock 
Sec. 12101. Animal disease prevention and management. 
Sec. 12102. Sheep production and marketing grant program. 
Sec. 12103. Feasibility study on livestock dealer statutory trust. 
Sec. 12104. Definition of livestock. 
Sec. 12105. National Aquatic Animal Health Plan. 
Sec. 12106. Veterinary training. 
Sec. 12107. Report on FSIS guidance and outreach to small meat processors. 
Sec. 12108. Regional Cattle and Carcass Grading Correlation and Training Centers. 
Subtitle B—Agriculture and Food Defense 
Sec. 12201. Repeal of Office of Homeland Security. 
Sec. 12202. Office of Homeland Security. 
Sec. 12203. Agriculture and food defense. 
Sec. 12204. Biological agents and toxins list. 
Sec. 12205. Authorization of appropriations. 
Subtitle C—Historically Underserved Producers 
Sec. 12301. Farming opportunities training and outreach. 
Sec. 12302. Urban agriculture. 
Sec. 12303. Tribal Advisory Committee. 
Sec. 12304. Beginning farmer and rancher coordination. 
Sec. 12305. Agricultural youth organization coordinator. 
Sec. 12306. Availability of Department of Agriculture programs for veteran farmers and ranchers. 
Subtitle D—Department of Agriculture Reorganization Act of 1994 amendments 
Sec. 12401. Office of Congressional Relations and Intergovernmental Affairs. 
Sec. 12402. Military Veterans Agricultural Liaison. 
Sec. 12403. Civil rights analyses. 
Sec. 12404. Farm Service Agency. 
Sec. 12405. Under Secretary of Agriculture for Farm Production and Conservation. 
Sec. 12406. Office of Partnerships and Public Engagement. 
Sec. 12407. Under Secretary of Agriculture for Rural Development. 
Sec. 12408. Administrator of the Rural Utilities Service. 
Sec. 12409. Rural Health Liaison. 
Sec. 12410. Natural Resources Conservation Service. 
Sec. 12411. Office of the Chief Scientist. 
Sec. 12412. Appointment of national appeals division hearing officers. 
Sec. 12413. Trade and foreign agricultural affairs. 
Sec. 12414. Repeals. 
Sec. 12415. Technical corrections. 
Sec. 12416. Termination of authority. 
Subtitle E—Other Miscellaneous Provisions 
PART I—Miscellaneous agriculture provisions  
Sec. 12501. Acer access and development program. 
Sec. 12502. Protecting animals with shelter. 
Sec. 12503. Marketing orders. 
Sec. 12504. Establishment of food loss and waste reduction liaison. 
Sec. 12505. Report on business centers. 
Sec. 12506. Report on personnel. 
Sec. 12507. Report on absent landlords. 
Sec. 12508. Century farms program. 
Sec. 12509. Report on importation of live dogs. 
Sec. 12510. Tribal Promise Zones. 
Sec. 12511. Precision agriculture connectivity. 
Sec. 12512. Improvements to United States Drought Monitor. 
Sec. 12513. Dairy business innovation initiatives. 
Sec. 12514. Report on funding for the National Institute of Food and Agriculture and other extension programs. 
Sec. 12515. Prohibition on slaughter of dogs and cats for human consumption. 
Sec. 12516. Labeling exemption for single ingredient foods and products. 
Sec. 12517. South Carolina inclusion in Virginia/Carolina peanut producing region. 
Sec. 12518. Forest Service hire authority. 
Sec. 12519. Conversion authority. 
Sec. 12520. Authorization of protection operations for the Secretary of Agriculture and others. 
PART II—National Oilheat Research Alliance 
Sec. 12531. National oilheat research alliance. 
Subtitle F—General Provisions 
Sec. 12601. Baiting of migratory game birds. 
Sec. 12602. Pima agriculture cotton trust fund. 
Sec. 12603. Agriculture wool apparel manufacturers trust fund. 
Sec. 12604. Wool research and promotion. 
Sec. 12605. Emergency Citrus Disease Research and Development Trust Fund. 
Sec. 12606. Extension of merchandise processing fees. 
Sec. 12607. Reports on land access and farmland ownership data collection. 
Sec. 12608. Reauthorization of rural emergency medical services training and equipment assistance program. 
Sec. 12609. Commission on Farm Transitions—Needs for 2050. 
Sec. 12610. Exceptions under United States Grain Standards Act. 
Sec. 12611. Conference report requirement threshold. 
Sec. 12612. National agriculture imagery program. 
Sec. 12613. Report on inclusion of natural stone products in Commodity Promotion, Research, and Information Act of 1996. 
Sec. 12614. Establishment of food access liaison. 
Sec. 12615. Eligibility for operators on heirs property land to obtain a farm number. 
Sec. 12616. Extending prohibition on animal fighting to the territories. 
Sec. 12617. Exemption of exportation of certain echinoderms from permission and licensing requirements. 
Sec. 12618. Data on conservation practices. 
Sec. 12619. Conforming changes to Controlled Substances Act. 
2.Definition of SecretaryIn this Act, the term Secretary means the Secretary of Agriculture. ICommodities ACommodity Policy 1101.Definition of effective reference priceSection 1111 of the Agricultural Act of 2014 (7 U.S.C. 9011) is amended— 
(1)by redesignating paragraphs (8) through (25) as paragraphs (9) through (26), respectively; and (2)by inserting after paragraph (7) the following: 
 
(8)Effective reference priceThe term effective reference price, with respect to a covered commodity for a crop year, means the lesser of the following: (A)An amount equal to 115 percent of the reference price for such covered commodity. 
(B)An amount equal to the greater of— (i)the reference price for such covered commodity; or 
(ii)85 percent of the average of the marketing year average price of the covered commodity for the most recent 5 crop years, excluding each of the crop years with the highest and lowest marketing year average price.. 1102.Base acres (a)Technical correctionsSection 1112(c)(2) of the Agricultural Act of 2014 (7 U.S.C. 9012(c)(2)) is amended by striking subparagraph (A) and inserting the following: 
 
(A)Any acreage on the farm enrolled in— (i)the conservation reserve program established under subchapter B of chapter 1 of subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3831 et seq.); or 
(ii)a wetland reserve easement under section 1265C of the Food Security Act of 1985 (16 U.S.C. 3865c).. (b)Reduction in base acresSection 1112(d) of the Agricultural Act of 2014 (7 U.S.C. 9012(d)) is amended by adding at the end the following: 
 
(3)Treatment of base acres on farms entirely planted to grass or pasture 
(A)In generalIn the case of a farm on which all of the cropland was planted to grass or pasture (including cropland that was idle or fallow), as determined by the Secretary, during the period beginning on January 1, 2009, and ending on December 31, 2017, the Secretary shall maintain all base acres and payment yields for the covered commodities on the farm, except that no payment shall be made with respect to those base acres under section 1116 or 1117 for the 2019 through 2023 crop years. (B)IneligibilityThe producers on a farm for which all of the base acres are maintained under subparagraph (A) shall be ineligible for the option to change the election applicable to the producers on the farm under section 1115(h). 
(4)Prohibition on reconstitution of farmThe Secretary shall ensure that producers on a farm do not reconstitute the farm to void or change the treatment of base acres under this section.. 1103.Payment yields (a)Treatment of designated oilseedsSection 1113(b) of the Agricultural Act of 2014 (7 U.S.C. 9013(b)) is amended— 
(1)in paragraph (1), by striking designated oilseeds and inserting oilseeds designated before the date of enactment of the Agriculture Improvement Act of 2018; (2)in paragraphs (2) and (3), by striking a designated oilseed each place it appears and inserting an oilseed designated before the date of enactment of the Agriculture Improvement Act of 2018; and 
(3)by adding at the end the following:  (4)Treatment of oilseeds designated after certain dateIn the case of oilseeds designated on or after the date of enactment of the Agriculture Improvement Act of 2018, the payment yield shall be equal to 90 percent of the average of the yield per planted acre for the most recent 5 crop years, as determined by the Secretary, excluding any crop year in which the acreage planted to the covered commodity was zero.. 
(b)Single opportunity to update yieldsSection 1113 of the Agricultural Act of 2014 (7 U.S.C. 9013) is amended by striking subsection (d) and inserting the following:  (d)Single Opportunity to Update Yields (1)Election to updateAt the sole discretion of the owner of a farm, the owner of a farm shall have a 1-time opportunity to update, on a covered-commodity-by-covered-commodity basis, the payment yield that would otherwise be used in calculating any price loss coverage payment for each covered commodity on the farm for which the election is made. 
(2)Method of updating yields for covered commoditiesIf the owner of a farm elects to update yields under paragraph (1), the payment yield for a covered commodity on the farm, for the purpose of calculating price loss coverage payments only, shall be equal to the product obtained by multiplying— (A)90 percent; 
(B)the average of the yield per planted acre for the crop of covered commodities on the farm for the 2013 through 2017 crop years, as determined by the Secretary, excluding any crop year in which the acreage planted to the covered commodity was zero; and (C)subject to paragraph (3), the ratio obtained by dividing— 
(i)the average of the 2008 through 2012 national average yield per planted acre for the covered commodity, as determined by the Secretary; by (ii)the average of the 2013 through 2017 national average yield per planted acre for the covered commodity, as determined by the Secretary. 
(3)LimitationIn no case shall the ratio obtained under paragraph (2)(C) be less than 90 percent or greater than 100 percent. (4)Use of county average yieldFor the purposes of determining the average yield per planted acre under paragraph (2)(B), if the yield per planted acre for a crop of a covered commodity for a farm for any of the crop years described in that subparagraph was less than 75 percent of the average of county yields for those crop years for that commodity, the Secretary shall assign a yield for that crop year equal to 75 percent of the average of the 2013 through 2017 county yield for the covered commodity. 
(5)Upland cotton conversionIn the case of seed cotton, for purposes of determining the average of the yield per planted acre under this subsection, the average yield for seed cotton per planted acre shall be equal to 2.4 times the average yield for upland cotton per planted acre. (6)Time for electionAn election under this subsection shall be made at a time and manner so as to be in effect beginning with the 2020 crop year, as determined by the Secretary.. 
1104.Payment acresSection 1114 of the Agricultural Act of 2014 (7 U.S.C. 9014) is amended— (1)in subsection (d)— 
(A)in paragraph (1), by inserting , unless the sum of the base acres on the farm, when combined with the base acres of other farms in which the producer has an interest, is more than 10 acres before the period at the end; and (B)in paragraph (2)— 
(i)in subparagraph (A), by striking or at the end; (ii)in subparagraph (B), by striking the period at the end and inserting a semicolon; and 
(iii)by adding at the end the following:  (C)a beginning farmer or rancher (as defined in subsection (a) of section 2501 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279)); or 
(D)a veteran farmer or rancher (as defined in subsection (a) of section 2501 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279)).; and (2)in subsection (e), by adding at the end the following: 
 
(5)Effect of reductionFor each crop year for which fruits, vegetables (other than mung beans and pulse crops), or wild rice are planted to base acres on a farm for which a reduction in payment acres is made under this subsection, the Secretary shall consider such base acres to be planted, or prevented from being planted, to a covered commodity for purposes of any adjustment or reduction of base acres for the farm under section 1112.. 1105.Producer electionSection 1115 of the Agricultural Act of 2014 (7 U.S.C. 9015) is amended— 
(1)in subsection (a), in the matter preceding paragraph (1), by striking Except as provided in subsection (g), for the 2014 through 2018 crop years and inserting For the 2014 through 2018 crop years (except as provided in subsection (g)) and for the 2019 through 2023 crop years (subject to subsection (h)); (2)in subsection (b), in the matter preceding paragraph (1), by striking subsection (a), the producers on a farm that elect under paragraph (2) of such subsection to obtain agriculture risk coverage under section 1117 and inserting subsection (a) or (h), as applicable, the producers on a farm that elect to obtain agriculture risk coverage; 
(3)in subsection (c)— (A)in the matter preceding paragraph (1), by inserting or the 2019 crop year, as applicable after 2014 crop year; 
(B)in paragraph (1), by inserting or the 2019 crop year, as applicable, after 2014 crop year; and (C)by striking paragraph (2) and inserting the following: 
 
(2)subject to subsection (h), the producers on the farm shall be deemed to have elected, as applicable— (A)price loss coverage for all covered commodities on the farm for the 2015 through 2018 crop years; and 
(B)the same coverage for each covered commodity on the farm for the 2020 through 2023 crop years as was applicable for the 2015 through 2018 crop years.; (4)in subsection (g)(1), by inserting for the 2018 crop year, before all of the producers; and 
(5)by adding at the end the following:  (h)Option to change election (1)In generalFor the 2021 crop year and each crop year thereafter, all of the producers on a farm may change the election under subsection (a), subsection (c), or this subsection, as applicable, to price loss coverage or agriculture risk coverage, as applicable. 
(2)ApplicabilityAn election change under paragraph (1) shall apply to— (A)the crop year for which the election change is made; and 
(B)each crop year thereafter until another election change is made under that paragraph.. 1106.Price loss coverageSection 1116 of the Agricultural Act of 2014 (7 U.S.C. 9016) is amended— 
(1)in subsection (a)— (A)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and indenting appropriately; 
(B)in the matter preceding subparagraph (A) (as so redesignated)— (i)by inserting or (h) after subsection (a); and 
(ii)by striking determines that, for any of the 2014 through 2018 crop years— and inserting “determines that—  (1)for any of the 2014 through 2018 crop years—; 
(C)in paragraph (1)(B) (as so redesignated), by striking the period at the end and inserting ; or; and (D)by adding at the end the following: 
 
(2)for any of the 2019 through 2023 crop years— (A)the effective price for the covered commodity for the crop year; is less than 
(B)the effective reference price for the covered commodity for the crop year.; (2)in subsection (c)— 
(A)by redesignating paragraphs (1) and (2) as clauses (i) and (ii), respectively, and indenting appropriately; (B)in the matter preceding clause (i) (as so redesignated), by striking The payment rate and inserting the following: 
 
(1)In general 
(A)2014 through 2018 crop yearsFor the 2014 through 2018 crop years, the payment rate; (C)in paragraph (1) (as so designated), by adding at the end the following: 
 
(B)2019 through 2023 crop yearsFor the 2019 through 2023 crop years, the payment rate shall be equal to the difference between— (i)the effective reference price for the covered commodity; and 
(ii)the effective price determined under subsection (b) for the covered commodity.; and (D)by adding at the end the following: 
 
(2)AnnouncementNot later than 30 days after the end of each applicable 12-month marketing year for each covered commodity, the Secretary shall publish the payment rate determined under paragraph (1). (3)Insufficient dataIn the case of a covered commodity, such as temperate japonica rice, for which the Secretary cannot determine the payment rate for the most recent 12-month marketing year by the date described in paragraph (2) due to insufficient reporting of timely pricing data by 1 or more nongovernmental entities, including a marketing cooperative for the covered commodity, the Secretary shall publish the payment rate as soon as practicable after the marketing year data are made available.; and 
(3)by striking subsection (g) and inserting the following:  (g)Reference Price for Temperate Japonica RiceIn order to reflect price premiums, the Secretary shall provide a reference price with respect to temperate japonica rice in an amount equal to the amount established under subparagraph (F) of section 1111(19), as adjusted by paragraph (8) of such section, multiplied by the ratio obtained by dividing— 
(1)the simple average of the marketing year average price of medium grain rice from the 2012 through 2016 crop years; by (2)the simple average of the marketing year average price of all rice from the 2012 through 2016 crop years.. 
1107.Agriculture risk coverageSection 1117 of the Agricultural Act of 2014 (7 U.S.C. 9017) is amended— (1)in subsection (a), in the matter preceding paragraph (1)— 
(A)by inserting (beginning with the 2019 crop year, based on the physical location of the farm) after payments; and (B)by inserting or the 2019 through 2023 crop years, as applicable after 2014 through 2018 crop years; 
(2)in subsection (c)— (A)in paragraph (2)— 
(i)in subparagraph (A), by striking paragraph (4) and inserting paragraphs (4) and (5); and (ii)in subparagraph (B), by striking (5) and inserting (6); 
(B)in paragraph (3)— (i)in subparagraph (A)(ii), by striking (5) and inserting (6); and 
(ii)in subparagraph (C), by striking 2018 and inserting 2023; (C)in paragraph (4)— 
(i)by striking If and inserting the following:  (A)2014 through 2018 crop yearsEffective for the 2014 through 2018 crop years, if; and 
(ii)by adding at the end the following:  (B)2019 through 2023 crop yearsEffective for the 2019 through 2023 crop years, if the yield per planted acre for the covered commodity or historical county yield per planted acre for the covered commodity for any of the 5 most recent crop years, as determined by the Secretary, is less than 80 percent of the transitional yield, as determined by the Secretary, the amounts used for any of those years in paragraph (2)(A) or (3)(A)(i) shall be 80 percent of the transitional yield.; 
(D)by redesignating paragraph (5) as paragraph (6); (E)by inserting after paragraph (4) the following: 
 
(5)Trend-adjusted yieldThe Secretary shall calculate and use a trend-adjusted yield factor to adjust the yield determined under paragraph (2)(A) and subsection (b)(1)(A), taking into consideration, but not exceeding, the trend-adjusted yield factor that is used to increase yield history under the endorsement under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.) for that crop and county.; and (F)in paragraph (6) (as so redesignated)— 
(i)by striking Reference price.—If the national average market price and inserting the following: “Low national average market price.—  (A)Reference priceFor the 2014 through 2018 crop years, if the national average market price; and 
(ii)by adding at the end the following:  (B)Effective reference priceFor the 2019 through 2023 crop years, if the national average market price received by producers during the 12-month marketing year for any of the 5 most recent crop years is lower than the effective reference price for the covered commodity, the Secretary shall use the effective reference price for any of those years for the amounts in paragraph (2)(B) or (3)(A)(ii).; 
(3)in subsection (d)— (A)in paragraph (1), by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and indenting appropriately; 
(B)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and indenting appropriately; (C)in the matter preceding subparagraph (A) (as so redesignated), by striking The payment and inserting the following: 
 
(1)In generalThe payment; and (D)by adding at the end the following: 
 
(2)AnnouncementNot later than 30 days after the end of each applicable 12-month marketing year for each covered commodity, the Secretary shall publish the payment rate determined under paragraph (1) for each county.; (4)in subsection (e), in the matter preceding paragraph (1), by striking 2018 and inserting 2023; 
(5)in subsection (g)— (A)in paragraph (2), by striking to the maximum extent practicable,; 
(B)in paragraph (3), by striking and after the semicolon at the end; (C)in paragraph (4)— 
(i)in the matter preceding subparagraph (A), by inserting effective for the 2014 through 2018 crop years, before in the case of; and (ii)in subparagraph (B), by striking the period at the end and inserting ; and; and 
(D)by adding at the end the following:  (5)effective for the 2019 through 2023 crop years, in the case of county coverage, assign an actual or benchmark county yield for each planted acre for the crop year for the covered commodity— 
(A)for a county for which county data collected by the Risk Management Agency are sufficient for the Secretary to offer a county-wide insurance product, using the actual average county yield determined by the Risk Management Agency; or (B)for a county not described in subparagraph (A), using— 
(i)other sources of yield information, as determined by the Secretary; or (ii)the yield history of representative farms in the State, region, or crop reporting district, as determined by the Secretary.; and 
(6)by adding at the end the following:  (h)Publications (1)County guarantee (A)In generalFor each crop year for a covered commodity, the Secretary shall publish information describing, for that crop year for the covered commodity in each county— 
(i)the agriculture risk coverage guarantee for county coverage determined under subsection (c)(1); (ii)the average historical county yield determined under subsection (c)(2)(A); and 
(iii)the national average market price determined under subsection (c)(2)(B). (B)Timing (i)In generalExcept as provided in clauses (ii) and (iii), not later than 30 days after the end of each applicable 12-month marketing year, the Secretary shall publish the information described in subparagraph (A). 
(ii)Insufficient dataIn the case of a covered commodity, such as temperate japonica rice, for which the Secretary cannot determine the national average market price for the most recent 12-month marketing year by the date described in clause (i) due to insufficient reporting of timely pricing data by 1 or more nongovernmental entities, including a marketing cooperative for the covered commodity, as soon as practicable after the pricing data are made available, the Secretary shall publish information describing— (I)the agriculture risk coverage guarantee under subparagraph (A)(i); and 
(II)the national average market price under subparagraph (A)(iii). (iii)TransitionNot later than 60 days after the date of enactment of the Agriculture Improvement Act of 2018, the Secretary shall publish the information described in clauses (i) and (ii) of subparagraph (A) for the 2018 crop year. 
(2)Actual average county yieldAs soon as practicable after each crop year, the Secretary shall determine and publish each actual average county yield for each covered commodity, as determined under subsection (b)(1)(A). (3)Data sources for county yieldsFor the 2018 crop year and each crop year thereafter, the Secretary shall make publicly available information describing, for the most recent crop year— 
(A)the sources of data used to calculate county yields under subsection (c)(2)(A) for each covered commodity— (i)by county; and 
(ii)nationally; and (B)the number and outcome of occurrences in which the Farm Service Agency reviewed, changed, or determined not to change a source of data used to calculate county yields under subsection (c)(2)(A). 
(i)Administrative units 
(1)In generalFor purposes of agriculture risk coverage payments in the case of county coverage, a county may be divided into not greater than 2 administrative units in accordance with this subsection. (2)Eligible countiesA county that may be divided into administrative units under this subsection is a county that— 
(A)is larger than 1,400 square miles; and (B)contains more than 190,000 base acres. 
(3)ElectionsBefore making any agriculture risk coverage payments for the 2019 crop year, the Farm Service Agency State committee, in consultation with the Farm Service Agency county or area committee of a county described in paragraph (2), may make a 1-time election to divide the county into administrative units under this subsection along a boundary that better reflects differences in weather patterns, soil types, or other factors. (4)LimitationThe Secretary shall— 
(A)limit the number of counties that may be divided into administrative units under paragraph (3) to 25 counties; and (B)give preference to the division of counties that have greater variation in climate, soils, and expected productivity between the proposed administrative units. 
(5)AdministrationFor purposes of providing agriculture risk coverage payments in the case of county coverage, the Secretary shall consider an administrative unit elected under paragraph (3) to be a county for the 2019 through 2023 crop years.. 1108.Repeal of transition assistance for producers of upland cottonSection 1119 of the Agricultural Act of 2014 (7 U.S.C. 9019) is repealed. 
BMarketing Loans 
1201.Extensions 
(a)In generalSection 1201(b)(1) of the Agricultural Act of 2014 (7 U.S.C. 9031(b)(1)) is amended by striking 2018 and inserting 2023. (b)RepaymentSection 1204 of the Agricultural Act of 2014 (7 U.S.C. 9034) is amended— 
(1)in subsection (e)(2)(B), in the matter preceding clause (i), by striking 2019and inserting 2024; and (2)in subsection (g), by striking 2018 and inserting 2023. 
(c)Loan deficiency payments 
(1)ExtensionSection 1205(a)(2)(B) of the Agricultural Act of 2014 (7 U.S.C. 9035(a)(2)(B)) is amended by striking 2018 and inserting 2023. (2)Payments in lieu of LDPsSection 1206 of the Agricultural Act of 2014 (7 U.S.C. 9036) is amended in subsections (a) and (d) by striking 2018 each place it appears and inserting 2023. 
1202.Loan rates for nonrecourse marketing assistance loans 
(a)In generalSection 1202 of the Agricultural Act of 2014 (7 U.S.C. 9032) is amended— (1)in subsection (a), by striking the subsection heading and inserting 2014 through 2018 crop years; 
(2)by redesignating subsections (b) and (c) as subsections (c) and (d), respectively; (3)by inserting after subsection (a) the following: 
 
(b)2019 through 2023 crop yearsFor purposes of each of the 2019 through 2023 crop years, the loan rate for a marketing assistance loan under section 1201 for a loan commodity shall be equal to the following: (1)In the case of wheat, $3.38 per bushel. 
(2)In the case of corn, $2.20 per bushel. (3)In the case of grain sorghum, $2.20 per bushel. 
(4)In the case of barley, $2.50 per bushel. (5)In the case of oats, $2.00 per bushel. 
(6) 
(A)Subject to subparagraphs (B) and (C), in the case of base quality of upland cotton, the simple average of the adjusted prevailing world price for the 2 immediately preceding marketing years, as determined by the Secretary and announced October 1 preceding the next domestic planting. (B)Except as provided in subparagraph (C), the loan rate determined under subparagraph (A) may not equal less than an amount equal to 98 percent of the loan rate for base quality of upland cotton for the preceding year. 
(C)The loan rate determined under subparagraph (A) may not be equal to an amount— (i)less than $0.45 per pound; or 
(ii)more than $0.52 per pound. (7)In the case of extra long staple cotton, $0.95 per pound. 
(8)In the case of long grain rice, $7.00 per hundredweight. (9)In the case of medium grain rice, $7.00 per hundredweight. 
(10)In the case of soybeans, $6.20 per bushel. (11)In the case of other oilseeds, $10.09 per hundredweight for each of the following kinds of oilseeds: 
(A)Sunflower seed. (B)Rapeseed. 
(C)Canola. (D)Safflower. 
(E)Flaxseed. (F)Mustard seed. 
(G)Crambe. (H)Sesame seed. 
(I)Other oilseeds designated by the Secretary. (12)In the case of dry peas, $6.15 per hundredweight. 
(13)In the case of lentils, $13.00 per hundredweight. (14)In the case of small chickpeas, $10.00 per hundredweight. 
(15)In the case of large chickpeas, $14.00 per hundredweight. (16)In the case of graded wool, $1.15 per pound. 
(17)In the case of nongraded wool, $0.40 per pound. (18)In the case of mohair, $4.20 per pound. 
(19)In the case of honey, $0.69 per pound. (20)In the case of peanuts, $355 per ton.; and 
(4)in subsection (c) (as so redesignated), by striking subsection (a)(11) and inserting subsections (a)(11) and (b)(11). (b)Conforming amendmentSection 1204(h)(1) of the Agricultural Act of 2014 (7 U.S.C. 9034(h)(1)) is amended by striking section 1202(a)(20) and inserting subsection (a)(20) or (b)(20), as applicable, of section 1202. 
1203.Economic adjustment assistance for textile mills 
(a)2008 authoritySection 1207 of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8737) is amended by striking subsection (c). (b)2014 authoritySection 1207(c) of the Agricultural Act of 2014 (7 U.S.C. 9037(c)) is amended by striking the subsection heading and inserting Economic adjustment assistance for textile mills. 
1204.Special competitive provisions for extra long staple cotton 
(a)In generalSection 1208(a) of the Agricultural Act of 2014 (7 U.S.C. 9038(a)) is amended in the matter preceding paragraph (1) by striking 2019 and inserting 2024. (b)Payments under program; triggerSection 1208(b)(2) of the Agricultural Act of 2014 (7 U.S.C. 9038(b)(2)) is amended by striking 134 percent and inserting 113 percent. 
1205.Availability of recourse loans 
(a)In generalSection 1209 of the Agricultural Act of 2014 (7 U.S.C. 9039) is amended in subsections (a)(2) and (b) by striking 2018 each place it appears and inserting 2023. (b)Recourse loans available for contaminated commoditiesSection 1209 of the Agricultural Act of 2014 (7 U.S.C. 9039) is amended— 
(1)by redesignating subsection (c) as subsection (d); and (2)by inserting after subsection (b) the following: 
 
(c)Recourse loans available for contaminated commoditiesIn the case of a loan commodity that is ineligible for 100 percent of the nonrecourse marketing loan rate in the county due to a determination that the commodity is contaminated yet still merchantable, for each of the 2019 through 2023 crops of such loan commodity, the Secretary shall make available recourse commodity loans, at the rate provided under section 1202, on any production.. CSugar 1301.Sugar policy (a)Sugar program (1)SugarcaneSection 156(a) of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7272(a)) is amended— 
(A)in paragraph (3), by striking and at the end; (B)in paragraph (4), by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following:  (5)19.75 cents per pound for raw cane sugar for each of the 2019 through 2023 crop years.. 
(2)Sugar beetsSection 156(b)(2) of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7272(b)(2)) is amended by striking 2018 and inserting 2023. (3)Effective periodSection 156(i) of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7272(i)) is amended by striking 2018 and inserting 2023. 
(b)Flexible Marketing Allotments for Sugar 
(1)Sugar estimatesSection 359b(a)(1) of the Agricultural Adjustment Act of 1938 (7 U.S.C. 1359bb(a)(1)) is amended by striking 2018 and inserting 2023. (2)Effective periodSection 359l(a) of the Agricultural Adjustment Act of 1938 (7 U.S.C. 1359ll(a)) is amended by striking 2018 and inserting 2023. 
DDairy Margin Coverage and Other Dairy Related Provisions 
1401.Dairy margin coverage 
(a)Review of data used in calculation of average feed costNot later than 60 days after the date of the enactment of this Act, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report evaluating the extent to which the average cost of feed used by a dairy operation to produce a hundredweight of milk calculated by the Secretary as required by section 1402(a) of the Agricultural Act of 2014 (7 U.S.C. 9052(a)) is representative of actual dairy feed costs. (b)Corn silage reportNot later than 1 year after the date of the enactment of this Act, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report detailing the costs incurred by dairy operations in the use of corn silage as feed, and the difference between the feed cost of corn silage and the feed cost of corn. 
(c)Collection of alfalfa hay dataNot later than 120 days after the date of the enactment of this Act, the Secretary, acting through the National Agricultural Statistics Service, shall revise monthly price survey reports to include prices for high-quality alfalfa hay in the top five milk producing States, as measured by volume of milk produced during the previous month. (d)Registration of multiproducer dairy operationsSection 1404(b) of the Agricultural Act of 2014 (7 U.S.C. 9054(b)) is amended— 
(1)by redesignating paragraph (4) as paragraph (5); and (2)by striking paragraph (3) and inserting the following: 
 
(3)Election period for 2019 calendar yearFor the 2019 calendar year, the Secretary shall— (A)open the election period not later than 60 days after the effective date described in section 1401(m) of the Agriculture Improvement Act of 2018; and 
(B)hold that election period open for not less than 90 days. (4)Treatment of multiproducer dairy operation (A)In generalIf a participating dairy operation is operated by more than 1 dairy producer, the dairy producers of the dairy operation who elect to participate shall be treated as a single dairy operation for purposes of participating in dairy margin coverage. 
(B)Rule of constructionSubparagraph (A) shall not be construed to allow a producer to adjust the proportion of their share covered under tier I or tier II premiums from the proportion covered for the operation.. (e)Relation to livestock gross margin for dairy program (1)In generalSection 1404 of the Agricultural Act of 2014 (7 U.S.C. 9054) is amended by striking subsection (d). 
(2)Retroactive program optionSection 1404(b)(2) of the Agricultural Act of 2014 (7 U.S.C. 9054(b)(2)) is amended— (A)by striking The Secretary and inserting the following: 
 
(A)In generalThe Secretary; and (B)by adding at the end the following: 
 
(B)Retroactive program optionIn the case of a dairy operation that, by operation of subsection (d) (as in effect on the day before the date of enactment of the Agriculture Improvement Act of 2018), was ineligible to participate in the margin protection program for any part of calendar year 2018, the Secretary shall establish a new election period for that calendar year that ends on a date that is not less than 90 days after the date of enactment of the Agriculture Improvement Act of 2018 and the Secretary determines is necessary for dairy operations to make new elections to participate in the margin protection program (as in effect on the day before the date of enactment of the Agriculture Improvement Act of 2018) for that calendar year, including dairy operations that elected to participate in the livestock gross margin for dairy program under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.) before the date of enactment of the Bipartisan Budget Act of 2018 (Public Law 115–123).. (f)Production history of participating dairy operators (1)AdjustmentSection 1405 of the Agricultural Act of 2014 (7 U.S.C. 9055) is amended— 
(A)in subsection (a)— (i)in paragraph (2), by striking In subsequent years and inserting In the subsequent calendar years ending before January 1, 2019; and 
(ii)in paragraph (3), by inserting , as applicable after paragraph (2); and (B)in subsection (b)— 
(i)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and indenting appropriately; (ii)in the matter preceding subparagraph (A) (as so redesignated), by striking In the case and inserting the following: 
 
(1)Dairy operations with less than 1 year of production historyIn the case; and (iii)by adding at the end the following: 
 
(2)Dairy operations with 1 year or more of production historyIn the case of a participating dairy operation that was not in operation prior to January 1, 2014, that has not established a production history, and that has been in operation for equal to or longer than 1 year, the participating dairy operation shall elect the annual milk marketings during any 1 calendar year to determine the production history of the participating dairy operation. (3)AdjustmentThe Secretary shall adjust the production history of a participating dairy operation determined under paragraph (1) or (2) to reflect any increase or decrease in the national average milk production relative to calendar year 2017.. 
(2)Limitation on changes to business structureSection 1405 of the Agricultural Act of 2014 (7 U.S.C. 9055) is amended by adding at the end the following new subsection:  (d)Limitation on changes to business structureThe Secretary may not make dairy margin coverage payments to a participating dairy operation if the Secretary determines that the participating dairy operation has reorganized the structure of such operation solely for the purpose of qualifying as a new operation under subsection (b).. 
(g)Coverage level threshold and coverage percentageSection 1406 of the Agricultural Act of 2014 (7 U.S.C. 9056) is amended by striking subsection (a) and inserting the following:  (a)Coverage level threshold and coverage percentage (1)Coverage level threshold (A)In generalFor purposes of receiving dairy margin coverage payments for a month, a participating dairy operation shall annually elect a coverage level threshold that is equal to $4.00, $4.50, $5.00, $5.50, $6.00, $6.50, $7.00, $7.50, $8.00, $8.50, $9.00, or $9.50. 
(B)ApplicabilityExcept as provided in subparagraph (C), the coverage level threshold elected under subparagraph (A) shall apply to the covered production elected by the participating dairy operation under paragraph (2). (C)Second coverage election for tier IIIn the case of a participating dairy operation that elects a coverage level threshold of $8.50, $9.00, or $9.50 under subparagraph (A)— 
(i)that coverage level threshold shall apply to the first 5,000,000 pounds of milk marketings included in the covered production elected by the participating dairy operation; and (ii)the participating dairy operation shall elect a coverage level threshold that is equal to $4.00, $4.50, $5.00, $5.50, $6.00, $6.50, $7.00, $7.50, or $8.00 to apply to milk marketings in excess of 5,000,000 pounds included in the covered production elected by the participating dairy operation. 
(2)Coverage percentageFor purposes of receiving dairy margin coverage payments for a month, a participating dairy operation shall annually elect a percentage of coverage, in 5-percent increments, not exceeding 95 percent of the production history of the participating dairy operation.. (h)Producer premiumsSection 1407 of the Agricultural Act of 2014 (7 U.S.C. 9057) is amended— 
(1)in subsection (b), by striking paragraphs (2) and (3) and inserting the following:  (2)Producer premiumsExcept as provided in subsection (g), the following annual premiums apply: 
 
 
Coverage LevelPremium per Cwt. 
 
$4.00None 
$4.50$0.0025 
$5.00$0.005 
$5.50$0.030 
$6.00$0.050 
$6.50$0.070 
$7.00$0.080 
$7.50$0.090 
$8.00$0.100 
$8.50$0.105 
$9.00$0.110 
$9.50$0.150; and 
(2)in subsection (c), by striking paragraph (2) and inserting the following:  (2)Producer premiumsExcept as provided in subsection (g), the following annual premiums apply: 
 
 
Coverage LevelPremium per Cwt. 
 
$4.00None 
$4.50$0.0025 
$5.00$0.005 
$5.50$0.100 
$6.00$0.310 
$6.50$0.650 
$7.00$1.107 
$7.50$1.413 
$8.00$1.813. 
(i)Repayment of premiumsSection 1407 of the Agricultural Act of 2014 (7 U.S.C. 9057) is amended by adding at the end the following:  (f)Repayment of premiums (1)In generalEach dairy operation described in paragraph (2) shall be eligible to receive a repayment from the Secretary in an amount equal to the difference between— 
(A)the total amount of premiums paid by the participating dairy operation under this section for each applicable calendar year; and (B)the total amount of payments made to the participating dairy operation under section 1406 for that calendar year. 
(2)EligibilityA dairy operation that is eligible to receive a repayment under paragraph (1) is a dairy operation that— (A)participated in the margin protection program, as in effect for any of calendar years 2014 through 2017; and 
(B)submits to the Secretary an application for the repayment at such time, in such manner, and containing such information as the Secretary may require. (3)Method of repaymentA dairy operation that is eligible to receive a repayment under paragraph (1) shall elect to receive the repayment— 
(A)in an amount equal to 75 percent of the repayment calculated under that paragraph as credit that may be used by the dairy operation for dairy margin coverage premiums; or (B)in an amount equal to 50 percent of the repayment calculated under that paragraph as a direct cash repayment. 
(4)ApplicabilityParagraph (1) shall only apply to a calendar year during the period of calendar years 2014 through 2017 for which the amount described in subparagraph (A) of that paragraph is greater than the amount described in subparagraph (B) of that paragraph.. (j)Premium discountSection 1407 of the Agricultural Act of 2014 (7 U.S.C. 9057) (as amended by subsection (i)) is amended by adding at the end the following: 
 
(g)Premium discountThe premium per hundredweight specified in the tables contained in subsections (b) and (c) for each coverage level shall be reduced by 25 percent in accordance with the following: (1)In generalFor each of calendar years 2019 through 2023, for a participating dairy operation that makes a 1-time election of coverage level in a tier and of a percentage of coverage under section 1406(a) for the 5-year period beginning in January 2019. 
(2)New dairy operationsFor each applicable calendar year through 2023, for a participating dairy operation that— (A)establishes a production history pursuant to section 1405(b); and 
(B)makes a 1-time election of coverage level in a tier and of a percentage of coverage under section 1406(a) for the period beginning with the first available calendar year and ending in December 2023. (3)Full participation requiredNotwithstanding the annual elections under section 1406(a)— 
(A)a 1-time enrollment under this subsection shall remain in effect for the full duration applicable to a participating dairy operation in accordance with paragraph (1) or (2)(B), as applicable; and (B)a participating dairy operation that makes a 1-time enrollment under this subsection and is noncompliant under section 1408 shall be subject to that section.. 
(k)Conforming amendments related to program name 
(1)HeadingThe heading of part I of subtitle D of title I of the Agricultural Act of 2014 (Public Law 113–79; 128 Stat. 688) is amended to read as follows:  IDairy Margin Coverage. (2)DefinitionsSection 1401 of the Agricultural Act of 2014 (7 U.S.C. 9051) is amended— 
(A)by striking paragraphs (5) and (6) and inserting the following new paragraphs:  (5)Dairy margin coverageThe term dairy margin coverage means the dairy margin coverage program required by section 1403. 
(6)Dairy margin coverage paymentThe term dairy margin coverage payment means a payment made to a participating dairy operation under dairy margin coverage pursuant to section 1406.; and (B)in paragraphs (7) and (8), by striking the margin protection program both places it appears and inserting dairy margin coverage. 
(3)Calculation of Actual Dairy Production MarginSection 1402(b)(1) of the Agricultural Act of 2014 (7 U.S.C. 9052(b)(1)) is amended in the matter preceding subparagraph (A) by striking the margin protection program and inserting dairy margin coverage. (4)Program operationSection 1403 of the Agricultural Act of 2014 (7 U.S.C. 9053) is amended— 
(A)by striking the section heading and inserting DAIRY MARGIN COVERAGE; (B)by striking Not later than September 1, 2014, the Secretary shall establish and administer a margin protection program and inserting the following: 
 
(a)In generalThe Secretary shall continue to administer a dairy margin coverage program;  (C)in subsection (a) (as so designated), by striking margin protection payment both places it appears and inserting dairy margin coverage payment; and 
(D)by adding at the end the following:  (b)RegulationsSubpart A of part 1430 of title 7, Code of Federal Regulations (as in effect on the date of enactment of the Agriculture Improvement Act of 2018), shall remain in effect for dairy margin coverage beginning with the 2019 calendar year, except to the extent that the regulations are inconsistent with any provision of this Act.. 
(5)ParticipationSection 1404 of the Agricultural Act of 2014 (7 U.S.C. 9054) is amended— (A)in the section heading, by striking MARGIN PROTECTION PROGRAM and inserting DAIRY MARGIN COVERAGE; 
(B)in subsection (a), by striking the margin protection program to receive margin protection payments and inserting dairy margin coverage to receive dairy margin coverage payments; and (C)in subsections (b) and (c), by striking the margin protection program each place it appears and inserting dairy margin coverage. 
(6)Production historySection 1405 of the Agricultural Act of 2014 (7 U.S.C. 9055) is amended in subsections (a)(1) and (c) by striking the margin protection program each place it appears and inserting dairy margin coverage. (7)PaymentsSection 1406 of the Agricultural Act of 2014 (7 U.S.C. 9056) is amended— 
(A)in the section heading, by striking MARGIN PROTECTION and inserting DAIRY MARGIN COVERAGE; (B)by striking margin protection each place it appears and inserting dairy margin coverage; and 
(C)in the heading of subsection (c), by striking Margin Protection. (8)PremiumsSection 1407 of the Agricultural Act of 2014 (7 U.S.C. 9057) is amended— 
(A)in the section heading, by striking MARGIN PROTECTION PROGRAM and inserting DAIRY MARGIN COVERAGE; (B)in subsection (a), in the matter preceding paragraph (1), by striking the margin protection program and inserting dairy margin coverage; 
(C)in subsection (d), by striking program and inserting dairy margin coverage; and (D)in subsection (e)— 
(i)by striking the margin protection program both places it appears and inserting dairy margin coverage; and (ii)in paragraph (2), by striking integrity of the program and inserting integrity of dairy margin coverage. 
(9)Failure to pay administrative fees or premiumsSection 1408 of the Agricultural Act of 2014 (7 U.S.C. 9058) is amended— (A)in subsection (a)(2), by striking margin protection and inserting dairy margin coverage; and 
(B)in subsection (b), by striking the margin protection program and inserting dairy margin coverage. (10)Administration and enforcementSection 1410 of the Agricultural Act of 2014 (7 U.S.C. 9060) is amended— 
(A)in subsections (a) and (c), by striking the margin protection program each place it appears and inserting dairy margin coverage; and (B)in subsection (b), by striking margin protection and inserting dairy margin coverage. 
(l)DurationSection 1409 of the Agricultural Act of 2014 (7 U.S.C. 9059) is amended— (1)by striking The margin protection program and inserting Dairy margin coverage; and 
(2)by striking 2018 and inserting 2023. (m)Effective dateThe amendments made by this section shall take effect on January 1, 2019. 
1402.Reauthorizations 
(a)Forward pricingSection 1502(e) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8772(e)) is amended— (1)in paragraph (1), by striking 2018 and inserting 2023; and 
(2)in paragraph (2), by striking 2021 and inserting 2026. (b)Indemnity programSection 3 of Public Law 90–484 (7 U.S.C. 4553) is amended by striking 2018 and inserting 2023. 
(c)Promotion and researchSection 113(e)(2) of the Dairy Production Stabilization Act of 1983 (7 U.S.C. 4504(e)(2)) is amended by striking 2018 and inserting 2023. 1403.Class I skim milk price (a)Class I skim milk priceSection 8c(5)(A) of the Agricultural Adjustment Act (7 U.S.C. 608c(5)(A)), reenacted with amendments by the Agricultural Marketing Agreement Act of 1937, is amended by striking Throughout in the third sentence and all that follows through the period at the end of the fourth sentence and inserting Throughout the 2-year period beginning on the effective date of this sentence (and subsequent to such 2-year period unless modified by amendment to the order involved), for purposes of determining prices for milk of the highest use classification, the Class I skim milk price per hundredweight specified in section 1000.50(b) of title 7, Code of Federal Regulations (or successor regulations), shall be the sum of the adjusted Class I differential specified in section 1000.52 of such title 7 (or successor regulations), plus the adjustment to Class I prices specified in sections 1005.51(b), 1006.51(b), and 1007.51(b) of such title 7 (or successor regulations), plus the simple average of the advanced pricing factors computed in sections 1000.50(q)(1) and 1000.50(q)(2) of such title 7 (or successor regulations), plus $0.74.. 
(b)Effective date and implementation 
(1)Effective dateThe amendment made by subsection (a) shall take effect on the first day of the first month beginning more than 120 days after the date of enactment of this Act. (2)ImplementationImplementation of the amendment made by subsection (a) shall not be subject to any of the following: 
(A)The notice and comment provisions of section 553 of title 5, United States Code. (B)The notice and hearing requirements of section 8c(3) of the Agricultural Adjustment Act (7 U.S.C. 608c(3)), reenacted with amendments by the Agricultural Marketing Agreement Act of 1937. 
(C)The order amendment requirements of section 8c(17) of that Act (7 U.S.C. 608c(17)). (D)A referendum under section 8c(19) of that Act (7 U.S.C. 608c(19)). 
1404.Dairy product donation 
(a)Repeal of dairy product donation programSection 1431 of the Agricultural Act of 2014 (7 U.S.C. 9071) is repealed. (b)Milk donation program (1)In generalPart III of subtitle D of title I of the Agricultural Act of 2014 (Public Law 113–79; 128 Stat. 695) is amended to read as follows: 
 
IIIMilk Donation Program 
1431.Milk donation program 
(a)DefinitionsIn this section: (1)Eligible dairy organizationThe term eligible dairy organization means a dairy farmer (either individually or as part of a cooperative), or a dairy processor, who— 
(A)accounts to a Federal milk marketing order marketwide pool; and (B)incurs qualified expenses under subsection (e). 
(2)Eligible distributorThe term eligible distributor means a public or private nonprofit organization that distributes donated eligible milk. (3)Eligible milkThe term eligible milk means Class I fluid milk products produced and processed in the United States. 
(4)Eligible partnershipThe term eligible partnership means a partnership between an eligible dairy organization and an eligible distributor. (5)Participating partnershipThe term participating partnership means an eligible partnership for which the Secretary has approved a donation and distribution plan for eligible milk under subsection (c)(2). 
(b)Program required; purposesNot later than 180 days after the date of enactment of the Agriculture Improvement Act of 2018, the Secretary shall establish and administer a milk donation program for the purposes of— (1)encouraging the donation of eligible milk; 
(2)providing nutrition assistance to individuals in low-income groups; and (3)reducing food waste. 
(c)Donation and distribution plans 
(1)In generalTo be eligible to receive reimbursement under subsection (d), an eligible partnership shall submit to the Secretary a donation and distribution plan that— (A)describes the process that the eligible partnership will use for the donation, processing, transportation, temporary storage, and distribution of eligible milk; 
(B)includes an estimate of the quantity of eligible milk that the eligible partnership will donate each year, based on— (i)preplanned donations; and 
(ii)contingency plans to address unanticipated donations; and (C)describes the rate at which the eligible partnership will be reimbursed, which shall be based on a percentage of the limitation described in subsection (e)(2), not to exceed 100 percent. 
(2)Review and approvalNot less frequently than annually, the Secretary shall— (A)review donation and distribution plans submitted under paragraph (1); and 
(B)determine whether to approve or disapprove each of those donation and distribution plans. (d)Reimbursement (1)In generalOn receipt of appropriate documentation under paragraph (2), the Secretary shall reimburse an eligible dairy organization that is a member of a participating partnership on a regular basis for qualified expenses described in subsection (e). 
(2)Documentation 
(A)In generalAn eligible dairy organization shall submit to the Secretary such documentation as the Secretary may require to demonstrate the qualified expenses described in subsection (e) of the eligible dairy organization. (B)VerificationThe Secretary may verify the accuracy of documentation submitted under subparagraph (A) by spot checks and audits. 
(3)Retroactive reimbursementIn providing reimbursements under paragraph (1), the Secretary may provide reimbursements for qualified expenses incurred before the date on which the donation and distribution plan for the applicable participating partnership was approved by the Secretary. (e)Qualified expenses (1)In generalThe amount of a reimbursement under subsection (d) shall be an amount equal to the product of— 
(A)the quantity of eligible milk donated by the eligible dairy organization under a donation and distribution plan approved by the Secretary under subsection (c); and (B)subject to the limitation under paragraph (2), the rate described in that donation and distribution plan under subsection (c)(1)(C). 
(2)LimitationExpenses eligible for reimbursement under subsection (d) shall not exceed the value that an eligible dairy organization incurred by accounting to the Federal milk marketing order pool at the difference in the Class I milk value and the lowest classified price for the applicable month (either Class III milk or Class IV milk). (f)Preapproval (1)In generalThe Secretary shall— 
(A)establish a process for an eligible partnership to apply for preapproval of donation and distribution plans under subsection (c); and (B)not less frequently than annually, preapprove an amount for qualified expenses described in subsection (e) that the Secretary will allocate for reimbursement under each donation and distribution plan preapproved under subparagraph (A), based on an assessment of— 
(i)the feasibility of the plan; and (ii)the extent to which the plan advances the purposes described in subsection (b). 
(2)PreferenceIn preapproving amounts for reimbursement under paragraph (1)(B), the Secretary shall give preference to eligible partnerships that will provide funding and in-kind contributions in addition to the reimbursements. (3)Adjustments (A)In generalThe Secretary shall adjust or increase amounts preapproved for reimbursement under paragraph (1)(B) based on performance and demand. 
(B)Requests for increase 
(i)In generalThe Secretary shall establish a procedure for a participating partnership to request an increase in the amount preapproved for reimbursement under paragraph (1)(B) based on changes in conditions. (ii)Interim approval; incremental increaseThe Secretary may provide an interim approval of an increase requested under clause (i) and an incremental increase in the amount of reimbursement to the applicable participating partnership to allow time for the Secretary to review the request without interfering with the donation and distribution of eligible milk by the participating partnership. 
(g)Prohibition on resale of products 
(1)In generalAn eligible distributor that receives eligible milk donated under this section may not sell the products back into commercial markets. (2)Prohibition on future participationAn eligible distributor that the Secretary determines has violated paragraph (1) shall not be eligible for any future participation in the program established under this section. 
(h)AdministrationThe Secretary shall publicize opportunities to participate in the program established under this section. (i)ReviewsThe Secretary shall conduct appropriate reviews or audits to ensure the integrity of the program established under this section. 
(j)FundingOf the funds of the Commodity Credit Corporation, the Secretary shall use to carry out this section $9,000,000 for fiscal year 2019, and $5,000,000 for each fiscal year thereafter, to remain available until expended.. (2)Conforming amendmentSection 1401 of the Agricultural Act of 2014 (7 U.S.C. 9051) is amended, in the matter preceding paragraph (1), by striking and part III. 
ESupplemental Agricultural Disaster Assistance 
1501.Supplemental agricultural disaster assistance 
(a)Members of Indian tribesSection 1501(a)(1)(B) of the Agricultural Act of 2014 (7 U.S.C. 9081(a)(1)(B)) is amended— (1)by redesignating clauses (iii) and (iv) as clauses (iv) and (v), respectively; and 
(2)by inserting after clause (ii) the following:  (iii)an Indian tribe or tribal organization (as those terms are defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304));. 
(b)Covered livestock losses for livestock indemnity paymentsSection 1501(b) of the Agricultural Act of 2014 (7 U.S.C. 9081(b)) is amended— (1)in paragraph (1)— 
(A)by striking or at the end of subparagraph (A); (B)in subparagraph (B), by striking cold. and inserting cold, on the condition that in the case of the death loss of unweaned livestock due to that adverse weather, the Secretary may disregard any management practice, vaccination protocol, or lack of vaccination by the eligible producer on a farm; or; and 
(C)by adding at the end the following new subparagraph:  (C)disease that, as determined by the Secretary— 
(i)is caused or transmitted by a vector; and (ii)is not susceptible to control by vaccination or acceptable management practices.; and 
(2)in paragraph (4), by striking A payment and inserting Payment reductions.—A payment. (c)Emergency assistance for livestock, honey bees, and farm-raised fish (1)In generalSection 1501(d)(2) of the Agricultural Act of 2014 (7 U.S.C. 9081(d)(2)) is amended by inserting , including inspections of cattle tick fever before the period at the end. 
(2)Effective dateThe amendment made by paragraph (1) shall apply to inspections of cattle tick fever conducted on or after the date of enactment of this Act. (d)Tree assistance programSection 1501(e) of the Agricultural Act of 2014 (7 U.S.C. 9081(e)) is amended— 
(1)in paragraph (3), in the matter preceding subparagraph (A), by striking paragraph (4) and inserting paragraphs (4) and (5); and (2)by adding at the end the following: 
 
(5)Payment rate for beginning and veteran producersSubject to paragraph (4), in the case of a beginning farmer or rancher or a veteran farmer or rancher (as those terms are defined in subsection (a) of section 2501 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279)) that is eligible to receive assistance under this subsection, the Secretary shall provide reimbursement of 75 percent of the costs under subparagraphs (A)(i) and (B) of paragraph (3).. (e)Payment limitationSection 1501(f)(2) of the Agricultural Act of 2014 (7 U.S.C. 9081(f)(2)) is amended by striking this section (excluding payments received under subsections (b) and (e)) and inserting subsection (c). 
FNoninsured Crop Assistance 
1601.Noninsured crop assistance programSection 196 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333) is amended— (1)in subsection (a)— 
(A)in paragraph (1), by adding at the end the following:  (C)Data collection and sharingThe Secretary shall coordinate with the Administrator of the Risk Management Agency on the type and format of data received under the noninsured crop disaster assistance program that— 
(i)best facilitates the use of that data in developing policies or plans of insurance offered under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.); and (ii)ensures the availability of that data on a regular basis. 
(D)CoordinationThe Secretary shall coordinate between the agencies of the Department that provide programs or services to farmers and ranchers that are potentially eligible for the noninsured crop disaster assistance program under this section— (i)to make available coverage under— 
(I)the fee waiver under subsection (k)(2); or (II)the premium discount under subsection (l)(3); and 
(ii)to share eligibility information to reduce paperwork and avoid duplication.;  (B)in paragraph (2), by striking subparagraph (A) and inserting the following: 
 
(A)In generalSubject to subparagraph (B), in this section, the term eligible crop means each commercial crop or other agricultural commodity that is produced for food or fiber (except livestock) for which catastrophic risk protection under subsection (b) of section 508 of the Federal Crop Insurance Act (7 U.S.C. 1508) and additional coverage under subsections (c) and (h) of such section are not available or, if such coverage is available, it is only available under a policy that provides coverage for specific intervals based on weather indexes or under a whole farm plan of insurance.; and (C)in paragraph (4)(B)— 
(i)by striking clause (i) and inserting the following:  (i)In general (I)Agricultural Act of 2014During the first 4 crop years of planting, as determined by the Secretary, native sod acreage that has been tilled for the production of an annual crop during the period beginning on February 8, 2014, and ending on the date of enactment of the Agriculture Improvement Act of 2018 shall be subject to a reduction in benefits under this section as described in this subparagraph. 
(II)Subsequent yearsNative sod acreage that has been tilled for the production of an eligible crop after the date of enactment of the Agriculture Improvement Act of 2018 shall be subject to a reduction in benefits under this section as described in this subparagraph for not more than any 4 crop years— (aa)during the first 10 crop years after the initial tillage; and 
(bb)during which a crop on that acreage is enrolled under subsection (l)(2) or (k).; and (ii)in clause (iii)(I), by striking transitional yield of the producer and inserting county expected yield; 
(2)in subsection (b)— (A)in paragraph (1), by striking not later than 30 days and inserting by an appropriate deadline; and 
(B)by adding at the end the following:  (4)Streamlined submission processThe Secretary shall establish a streamlined process for the submission of records and acreage reports under paragraphs (2) and (3) for diverse production systems such as those typical of urban production systems, other small-scale production systems, and direct-to-consumer production systems.; 
(3)in subsection (d)— (A)by redesignating paragraphs (1), (2), and (3) as paragraphs (2), (3), and (4), respectively; 
(B)by inserting before paragraph (2) (as so redesignated) the following:  (1)the producer’s share of the total acres devoted to the eligible crop; by; and 
(C)in paragraph (2) (as so redesignated), by striking established yield for the crop and inserting approved yield for the crop, as determined by the Secretary; (4)in subsection (e)— 
(A)in paragraph (1), by striking farm and inserting approved; (B)in paragraph (2)— 
(i)in the second sentence— (I)by inserting approved before yield; and 
(II)by striking Subject and inserting the following:  (B)CalculationSubject; and 
(ii)in the matter preceding subparagraph (B) (as so designated)— (I)by striking yield coverage and inserting an approved yield; and 
(II)by striking The Secretary and inserting the following:  (A)In generalThe Secretary; and 
(C)in paragraph (3), by striking transitional yield of the producer and inserting county expected yield; (5)in subsection (i)(2), by striking exceed $125,000 and inserting the following: “exceed— 
 
(A)in the case of catastrophic coverage under subsection (c), $125,000; and (B)in the case of additional coverage under subsection (l), $300,000; 
(6)in subsection (k)(1)— (A)in subparagraph (A), by striking $250 and inserting $325; and 
(B)in subparagraph (B)— (i)by striking $750 and inserting $825; and 
(ii)by striking $1,875 and inserting $1,950; and (7)in subsection (l)— 
(A)in paragraph (1)— (i)by redesignating subparagraphs (A), (B), and (C) as subparagraphs (B), (C), and (D), respectively; 
(ii)by inserting before subparagraph (B) (as so redesignated) the following:  (A)the producer's share of the total acres devoted to the crop;; and 
(iii)in subparagraph (C) (as so redesignated), by inserting , contract price, or other premium price (such as a local, organic, or direct market price, as elected by the producer) after price; (B)in paragraph (2)(B)(i)— 
(i)in subclause (IV), by striking and at the end; (ii)in subclause (V), by striking or at the end and inserting and; and 
(iii)by adding at the end the following:  (VI)the producer’s share of the crop; or; 
(C)by striking paragraphs (3) and (5); and (D)by redesignating paragraph (4) as paragraph (3). 
GAdministration 
1701.RegulationsSection 1601(c)(2) of the Agricultural Act of 2014 (7 U.S.C. 9091(c)(2)) is amended— (1)in the matter preceding subparagraph (A), by striking title and sections 11003 and 11017 and inserting title, sections 11003 and 11017, title I of the Agriculture Improvement Act of 2018 and the amendments made by that title, and section 10109 of that Act; 
(2)in subparagraph (A), by adding and at the end; (3)in subparagraph (B), by striking ; and and inserting a period; and 
(4)by striking subparagraph (C). 1702.Suspension of permanent price support authoritySection 1602 of the Agricultural Act of 2014 (7 U.S.C. 9092) is amended by striking 2018 each place it appears and inserting 2023. 
1703.Payment limitations 
(a)In GeneralSection 1001 of the Food Security Act of 1985 (7 U.S.C. 1308) is amended— (1)in subsection (a)— 
(A)in paragraph (1), by striking section 1001 of the Food, Conservation, and Energy Act of 2008 and inserting section 1111 of the Agricultural Act of 2014 (7 U.S.C. 9011); and (B)in paragraph (2), by inserting first cousin, niece, nephew, after sibling,; 
(2)in subsections (b) and (c), by striking and as marketing loan gains or loan deficiency payments under subtitle B of title I of the Agricultural Act of 2014 each place it appears and inserting of the Agricultural Act of 2014 (7 U.S.C. 9016, 9017); and (3)in subsection (f), by adding at the end the following: 
 
(9)Administration of reductionThe Secretary shall apply any order described in section 1614(d)(1) of the Agricultural Act of 2014 (7 U.S.C. 9097(d)(1)) to payments under sections 1116 and 1117 of that Act (7 U.S.C. 9016, 9017) prior to applying payment limitations under this section.. (b)ApplicationThe amendments made by this section shall apply beginning with the 2019 crop year. 
1704.Adjusted gross income limitations 
(a)WaiverSection 1001D(b) of the Food Security Act of 1985 (7 U.S.C. 1308–3a(b)) is amended— (1)in paragraph (2)(C), by inserting title II of the Agriculture Improvement Act of 2018, after under; and 
(2)by adding at the end the following:  (3)WaiverThe Secretary may waive the limitation established by paragraph (1) with respect to a payment pursuant to a covered benefit described in paragraph (2)(C), on a case-by-case basis, if the Secretary determines that environmentally sensitive land of special significance would be protected as a result of such waiver.. 
(b)Conforming amendmentSection 1001D(b)(1) of the Food Security Act of 1985 (7 U.S.C. 1308–3a(b)(1)) is amended by inserting subject to paragraph (3), after of law,. (c)TransitionSection 1001D of the Food Security Act of 1985 (7 U.S.C. 1308–3a), as in effect on the day before the date of enactment of this Act, shall apply with respect to the 2018 crop, fiscal, or program year, as appropriate, for each program described in subsection (b)(2) of that section (as so in effect on that day). 
1705.Farm Service Agency accountability 
(a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall establish policies, procedures, and plans to improve program accountability and integrity through targeted and coordinated activities, including utilizing data mining to identify and reduce errors, waste, fraud, and abuse in programs administered by the Farm Service Agency. (b)ReportNot later than 3 years after the date of enactment of this Act, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report describing the progress and results of the activities conducted under subsection (a). 
1706.Implementation 
(a)Maintenance of base acres and payment yieldsSection 1614(a) of the Agricultural Act of 2014 (7 U.S.C. 9097(a)) is amended by inserting , and as adjusted pursuant to sections 1112 and 1113 before the period at the end. (b)StreamliningSection 1614 of the Agricultural Act of 2014 (7 U.S.C. 9097) is amended by striking subsection (b) and inserting the following: 
 
(b)StreamliningIn implementing this title and the amendments made by this title, the Secretary shall— (1)continue to reduce administrative burdens and costs to producers by streamlining and reducing paperwork, forms, and other administrative requirements, to ensure that— 
(A)a producer (or an agent of a producer) may report information, electronically (including geospatial data) or conventionally, to the Department of Agriculture, subject to the Secretary— (i)establishing reasonable levels of tolerance that reflect the differences in accuracy between measures of common land units and geospatial data; and 
(ii)ensuring that discrepancies that occur within the levels of tolerance established under clause (i) shall not be used to penalize a producer (or an agent of a producer) under any program administered by the Department of Agriculture; (B)on the request of a producer (or an agent of a producer), the Department of Agriculture electronically shares with the producer (or agent) in real time and without cost to the producer (or agent) the common land unit data, related farm level data, conservation practices, and other information of the producer through a single Department of Agriculture-wide login; 
(C)not later than September 30, 2020, the Administrator of the Risk Management Agency and the Administrator of the Farm Service Agency shall implement a consistent method for determining crop acreage, acreage yields, farm acreage, property descriptions, and other common informational requirements, including measures of common land units; (D)except in the case of misrepresentation, fraud, or scheme and device, no crop insurance agent, approved insurance provider, or employee or contractor of a crop insurance agency or approved insurance provider bears responsibility or liability under the Acreage Crop Reporting and Streamlining Initiative (or any successor or similar initiative) for the eligibility of a producer for a program administered by the Department of Agriculture, not including a policy or plan of insurance offered under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.); and 
(E)on request of a crop insurance agent or approved insurance provider required to deliver policies and plans of insurance under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.) the crop insurance agent or approved insurance provider receives, in a timely manner, any information held by the Farm Service Agency that is necessary to ensure effective crop insurance coverage for farmer customers; (2)continue to improve coordination, information sharing, and administrative work among the Farm Service Agency, Risk Management Agency, Natural Resources Conservation Service, and other agencies, as determined by the Secretary; 
(3)continue to take advantage of new technologies to enhance the efficiency and effectiveness of the delivery of Department of Agriculture programs to producers, including by developing and making publicly available data standards and security procedures to allow third-party providers to develop applications that use or feed data (including geospatial and precision agriculture data) into the datasets and analyses of the Department of Agriculture; and (4)reduce administrative burdens on producers participating in price loss coverage or agriculture risk coverage by offering— 
(A)those producers an option to remotely and electronically sign annual contracts for that coverage; and (B)to the maximum extent practicable, an option to sign a multiyear contract for that coverage.. 
(c)ImplementationSection 1614(c) of the Agricultural Act of 2014 (7 U.S.C. 9097(c)) is amended by adding at the end the following:  (4)Agriculture Improvement Act of 2018The Secretary shall make available to the Farm Service Agency to carry out title I of the Agriculture Improvement Act of 2018 and the amendments made by that title $15,500,000.. 
(d)Loan implementationSection 1614(d)(1) of the Agricultural Act of 2014 (7 U.S.C. 9097(d)(1)) is amended by striking “under subtitles” and all that follows through “except” and inserting “under subtitle B or C, under the amendments made by subtitle B or C, or under the amendments made by subtitle B or C of the Agriculture Improvement Act of 2018, except”. (e)Deobligation of unliquidated obligationsSection 1614 of the Agricultural Act of 2014 (7 U.S.C. 9097) is amended by adding at the end the following: 
 
(e)Deobligation of unliquidated obligations 
(1)In generalSubject to paragraph (3), any payment obligated or otherwise made available by the Secretary under this title on or after the date of enactment of the Agriculture Improvement Act of 2018 that is not disbursed to the recipient by the date that is 5 years after the date on which the payment is obligated or otherwise made available shall— (A)be deobligated; and 
(B)revert to the Treasury. (2)Outstanding payments (A)In generalSubject to paragraph (3), any payment obligated or otherwise made available by the Farm Service Agency (or any predecessor agency of the Department of Agriculture) under the laws described in subparagraph (B) before the date of enactment of the Agriculture Improvement Act of 2018, that is not disbursed by the date that is 5 years after the date on which the payment is obligated or otherwise made available shall— 
(i)be deobligated; and (ii)revert to the Treasury. 
(B)Laws describedThe laws referred to in subparagraph (A) are any of the following: (i)This title. 
(ii)Title I of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8702 et seq.). (iii)Title I of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 7901 et seq.). 
(iv)The Agricultural Market Transition Act (7 U.S.C. 7201 et seq.). (v)Titles I through XI of the Food, Agriculture, Conservation, and Trade Act of 1990 (Public Law 101–624; 104 Stat. 3374) and the amendments made by those titles. 
(vi)Titles I through X of the Food Security Act of 1985 (Public Law 99–198; 99 Stat. 1362) and the amendments made by those titles. (vii)Titles I through XI of the Agriculture and Food Act of 1981 (Public Law 97–98; 95 Stat. 1218) and the amendments made by those titles. 
(viii)Titles I through X of the Food and Agriculture Act of 1977 (Public Law 95–113; 91 Stat. 917) and the amendments made by those titles. (3)WaiverThe Secretary may delay the date of the deobligation and reversion under paragraph (1) or (2) of any payment— 
(A)that is the subject of— (i)ongoing administrative review or appeal; 
(ii)litigation; or (iii)the settlement of an estate; or 
(B)for which the Secretary otherwise determines that the circumstances are such that the delay is equitable.. (f)ReportSection 1614 of the Agricultural Act of 2014 (7 U.S.C. 9097) (as amended by subsection (e)) is amended by adding at the end the following: 
 
(f)ReportNot later than January 1, 2020, and each January 1 thereafter through January 1, 2023, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that describes the tilled native sod acreage that was subject to a reduction in benefits under section 196(a)(4)(B) of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333(a)(4)(B) and section 508(o)(2) of the Federal Crop Insurance Act (7 U.S.C. 1508(o)(2))— (1)as of the date of submission of the report; and 
(2)by State and county, relative to the total acres of cropland in the State or county.. 1707.Exemption from certain reporting requirements for certain producers (a)Definition of exempted producerIn this section, the term exempted producer means an individual or entity that is eligible to participate in— 
(1)a conservation program under title II or a law amended by title II; (2)an indemnity or disease control program under the Animal Health Protection Act (7 U.S.C. 8301 et seq.) or the Plant Protection Act (7 U.S.C. 7701 et seq.); or 
(3)a commodity program under title I of the Agricultural Act of 2014 (7 U.S.C. 9011 et seq.), excluding the assistance provided to users of cotton under sections 1207(c) and 1208 of that Act (7 U.S.C. 9037(c), 9038). (b)ExemptionNotwithstanding the Federal Funding Accountability and Transparency Act of 2006 (Public Law 109–282; 31 U.S.C. 6101 note), the requirements of parts 25 and 170 of title 2, Code of Federal Regulations (or successor regulations), shall not apply with respect to assistance received by an exempted producer from the Secretary, acting through the Chief of the Natural Resources Conservation Service, the Administrator of the Animal and Plant Health Inspection Service, or the Administrator of the Farm Service Agency. 
IIConservation 
AWetland Conservation 
2101.Wetland conversionSection 1221(d) of the Food Security Act of 1985 (16 U.S.C. 3821(d)) is amended— (1)by striking Except as and inserting the following: 
 
(1)In generalExcept as; and (2)by adding at the end the following: 
 
(2)Duty of the SecretaryNo person shall become ineligible under paragraph (1) if the Secretary determines that an exemption under section 1222(b) applies to that person.. 2102.Wetland conservationSection 1222(c) of the Food Security Act of 1985 (16 U.S.C. 3822(c)) is amended— 
(1)by striking No program and inserting the following:  (1)In generalNo program; 
(2)in paragraph (1) (as so designated), by inserting , which, except as provided in paragraph (2), shall be conducted in the presence of the affected person before the period at the end; and (3)by adding at the end the following: 
 
(2)ExceptionThe Secretary may conduct an on-site visit under paragraph (1) without the affected person present if the Secretary has made a reasonable effort to include the presence of the affected person at the on-site visit.. 2103.Mitigation bankingSection 1222(k)(1)(B) of the Food Security Act of 1985 (16 U.S.C. 3822(k)(1)(B)) is amended to read as follows: 
 
(B)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this paragraph $5,000,000 for each of fiscal years 2019 through 2023.. BConservation Reserve Program 2201.Conservation reserve (a)In GeneralSection 1231(a) of the Food Security Act of 1985 (16 U.S.C. 3831(a)) is amended by striking 2018 and inserting 2023. 
(b)Eligible landSection 1231(b) of the Food Security Act of 1985 (16 U.S.C. 3831(b)) is amended— (1)in paragraph (1)(B), by striking Agricultural Act of 2014 (except for land enrolled in the conservation reserve program as of that date) and inserting Agriculture Improvement Act of 2018, on the condition that the Secretary shall consider to be planted cropland enrolled in the conservation reserve program; 
(2)by redesignating paragraphs (4) and (5) as paragraphs (5) and (6), respectively; (3)by inserting after paragraph (3) the following: 
 
(4)cropland, marginal pasture land, and grasslands that will have a positive impact on water quality and will be devoted to— (A)a grass sod waterway; 
(B)a contour grass sod strip; (C)a prairie strip; 
(D)a filterstrip; (E)a riparian buffer; 
(F)a wetland or a wetland buffer; (G)a saturated buffer; 
(H)a bioreactor; or (I)another similar water quality practice, as determined by the Secretary;; 
(4)in paragraph (5) (as so redesignated)— (A)in subparagraph (C), by striking or filterstrips or riparian buffers devoted to trees, shrubs, or grasses and inserting salt tolerant vegetation, field borders, or practices to benefit State or federally identified wellhead protection areas; and 
(B)in subparagraph (E), by striking or after the semicolon; (5)in paragraph (6) (as so redesignated), in subparagraph (B)(ii), by striking the period at the end and inserting ; or; and 
(6)by adding at the end the following:  (7)as determined by the Secretary, land— 
(A)that was enrolled in the conservation reserve program under a 15-year contract that expired on September 30, 2017, or September 30, 2018; (B)for which there was no opportunity for additional enrollment in that program; and 
(C)on which the conservation practice under the expired contract under subparagraph (A) is maintained.. (c)EnrollmentSection 1231(d) of the Food Security Act of 1985 (16 U.S.C. 3831(d)) is amended— 
(1)in paragraph (1), by striking subparagraphs (A) through (E) and inserting the following:  (A)fiscal year 2019, not more than 24,000,000 acres; 
(B)fiscal year 2020, not more than 24,500,000 acres; (C)fiscal year 2021, not more than 25,000,000 acres; 
(D)fiscal year 2022, not more than 25,500,000 acres; and (E)fiscal year 2023, not more than 27,000,000 acres.; 
(2)in paragraph (2)— (A)by striking subparagraphs (A) and (B) and inserting the following: 
 
(A)LimitationFor purposes of applying the limitations in paragraph (1)— (i)the Secretary shall enroll and maintain in the conservation reserve not fewer than 2,000,000 acres of the land described in subsection (b)(3) by September 30, 2023; and 
(ii)in carrying out clause (i), to the maximum extent practicable, the Secretary shall maintain in the conservation reserve at any one time during— (I)fiscal year 2019, 1,000,000 acres; 
(II)fiscal year 2020, 1,500,000 acres; and (III)fiscal years 2021 through 2023, 2,000,000 acres. 
(B)PriorityIn enrolling acres under subparagraph (A), the Secretary may give priority to land, as determined by the Secretary— (i)with expiring conservation reserve contracts; 
(ii)at risk of conversion or development; or (iii)of ecological significance, including land that— 
(I)may assist in the restoration of threatened or endangered species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); (II)may assist in preventing a species from being listed as a threatened or endangered species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); or 
(III)improves or creates wildlife habitat corridors.; (B)in subparagraph (C)— 
(i)by striking In enrolling and inserting the following:  (i)In generalIn enrolling;  
(ii)in clause (i) (as so designated), by striking a continuous and inserting an annual; and (iii)by adding at the end the following: 
 
(ii)Timing of grassland ranking periodFor purposes of grasslands described in subsection (b)(3), the Secretary shall announce at least 1 ranking period subsequent to the announcement of general enrollment offers.; and (C)by adding at the end the following: 
 
(D)Reservation of unenrolled acresIf the Secretary is unable in a fiscal year to enroll enough acres of land described in subsection (b)(3) to meet the number of acres described in clause (ii) or (iii) of subparagraph (A) for the fiscal year— (i)the Secretary shall reserve the remaining number of acres for that fiscal year for the enrollment of land described in subsection (b)(3); and 
(ii)that number of acres shall not be available for the enrollment of any other type of eligible land.; and (3)by adding at the end the following: 
 
(3)Water quality practices to foster clean lakes, estuaries, and rivers (CLEAR initiative) 
(A)In generalThe Secretary shall give priority within continuous enrollment under paragraph (6) to the enrollment of land described in subsection (b)(4). (B)Sediment and nutrient loadingsIn carrying out subparagraph (A), the Secretary shall give priority to the implementation of practices on land that, if enrolled, will help reduce sediment loadings, nutrient loadings, and harmful algal blooms, as determined by the Secretary. 
(C)Acreage 
(i)In generalOf the acres maintained in the conservation reserve in accordance with paragraph (1), to the maximum extent practicable, not less than 40 percent of acres enrolled in the conservation reserve using continuous enrollment under paragraph (6) shall be of land described in subsection (b)(4). (ii)LimitationThe acres described in clause (i) shall not include grasslands described in subsection (b)(3). 
(D)ReportThe Secretary shall— (i)in the monthly publication of the Secretary describing conservation reserve program statistics, include a description of enrollments through the priority under this paragraph; and 
(ii)publish on the website of the Farm Service Agency an annual report describing a summary of, with respect to the enrollment priority under this paragraph— (I)new enrollments; 
(II)expirations; (III)geographic distribution; and 
(IV)estimated water quality benefits. (4)State enrollment ratesAt the beginning of each of fiscal years 2019 through 2023, to the maximum extent practicable, the Secretary shall allocate to the States proportionately 60 percent of the available number of acres each year for enrollment in the conservation reserve, in accordance with historical State enrollment rates, taking into consideration— 
(A)the average number of acres of all land enrolled in the conservation reserve in each State during each of fiscal years 2007 through 2016; (B)the average number of acres of all land enrolled in the conservation reserve nationally during each of fiscal years 2007 through 2016; and 
(C)the acres available for enrollment during each of fiscal years 2019 through 2023, excluding acres described in paragraph (2). (5)FrequencyIn carrying out this subchapter, for contracts that are not available on a continuous enrollment basis, the Secretary shall hold a signup and enrollment not less often than once each year. 
(6)Continuous enrollment procedure 
(A)In generalTo the maximum extent practicable, the Secretary shall allow producers to submit applications on a continuous basis for enrollment in— (i)the conservation reserve of— 
(I)marginal pasture land described in subsection (b)(2); (II)land described in subsection (b)(4); and 
(III)cropland described in subsection (b)(5); and (ii)the conservation reserve enhancement program under section 1231A. 
(B)LimitationFor purposes of applying the limitations in paragraph (1)— (i)the Secretary shall, to the maximum extent practicable, enroll and maintain not fewer than 8,600,000 acres of land under subparagraph (A) by September 30, 2023; and 
(ii)in carrying out clause (i), to the maximum extent practicable, the Secretary shall maintain in the conservation reserve at any one time during— (I)fiscal year 2019, 8,000,000 acres; 
(II)fiscal year 2020, 8,250,000 acres; (III)fiscal year 2021, 8,500,000 acres; and 
(IV)fiscal years 2022 and 2023, 8,600,000 acres.. (d)Eligibility for considerationSection 1231(h) of the Food Security Act of 1985 (16 U.S.C. 3831(h)) is amended— 
(1)by striking On the expiration and inserting the following:  (1)In generalOn the expiration; and 
(2)by adding at the end the following:  (2)Reenrollment limitation for certain land (A)In generalExcept as provided in subparagraph (B), land subject to a contract entered into under this subchapter shall be eligible for only one reenrollment in the conservation reserve under paragraph (1) if the land is devoted to hardwood trees. 
(B)ExclusionsSubparagraph (A) shall not apply to— (i)riparian forested buffers; 
(ii)forested wetlands enrolled under subsection (d)(3) or the conservation reserve enhancement program under section 1231A; and (iii)shelterbelts.. 
2202.Conservation reserve enhancement program 
(a)In generalSubchapter B of chapter 1 of subtitle D of title XII of the Food Security Act of 1985 is amended by inserting after section 1231 (16 U.S.C. 3831) the following:  1231A.Conservation reserve enhancement program (a)DefinitionsIn this section: 
(1)CREPThe term CREP means a conservation reserve enhancement program carried out under subsection (b)(1). (2)Eligible landThe term eligible land means land that is eligible to be included in the program established under this subchapter. 
(3)Eligible partnerThe term eligible partner means— (A)a State; 
(B)a political subdivision of a State; (C)an Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)); or 
(D)a nongovernmental organization. (4)ManagementThe term management means an activity conducted by an owner or operator under a contract entered into under this subchapter after the establishment of a conservation practice on eligible land, to regularly maintain or enhance the vegetative cover established by the conservation practice— 
(A)throughout the term of the contract; and (B)consistent with the conservation plan that covers the eligible land. 
(b)Agreements 
(1)In generalThe Secretary may enter into an agreement with an eligible partner to carry out a conservation reserve enhancement program— (A)to assist in enrolling eligible land in the program established under this subchapter; and 
(B)that the Secretary determines will advance the purposes of this subchapter. (2)ContentsAn agreement entered into under paragraph (1) shall— 
(A)describe— (i)1 or more specific State or nationally significant conservation concerns to be addressed by the agreement; 
(ii)quantifiable environmental goals for addressing the concerns under clause (i); (iii)a suitable acreage goal for enrollment of eligible land under the agreement, as determined by the Secretary; 
(iv)the location of eligible land to be enrolled in the project area identified under the agreement; (v)the payments to be offered by the Secretary and eligible partner to an owner or operator; and 
(vi)an appropriate list of conservation reserve program conservation practices that are appropriate to meeting the concerns described under clause (i), as determined by the Secretary in consultation with eligible partners; (B)subject to subparagraph (C), require the eligible partner to provide matching funds— 
(i)in an amount determined during a negotiation between the Secretary and 1 or more eligible partners, if the majority of the matching funds to carry out the agreement are provided by 1 or more eligible partners that are not nongovernmental organizations; or (ii)in an amount not less than 30 percent of the cost required to carry out the conservation measures and practices described in the agreement, if a majority of the matching funds to carry out the agreement are provided by 1 or more nongovernmental organizations; and 
(C)include procedures to allow for a temporary waiver of the matching requirements under subparagraph (B), or continued enrollment with a temporary suspension of incentives or eligible partner contributions for new agreements, during a period when an eligible partner loses the authority or ability to provide matching contributions, if the Secretary determines that the temporary waiver or continued enrollment with a temporary suspension will advance the purposes of this subchapter. (3)Effect on existing agreements (A)In generalSubject to subparagraph (B), an agreement under this subsection shall not affect, modify, or interfere with existing agreements under this subchapter. 
(B)Modification of existing agreementsTo implement this section, the signatories to an agreement under this subsection may mutually agree to a modification of an agreement entered into before the date of enactment of this section under the Conservation Reserve Enhancement Program established by the Secretary under this subchapter. (c)Payments (1)Matching requirementFunds provided by an eligible partner may be in cash, in-kind contributions, or technical assistance, as determined by the Secretary. 
(2)Marginal pastureland cost-share paymentsThe Secretary shall ensure that cost-share payments to an owner or operator to install stream fencing, crossings, and alternative water development on marginal pastureland under a CREP reflect the fair market value of the cost of installation. (3)Cost-share and practice incentive payments (A)In generalOn request of an owner or operator, the Secretary shall provide cost-share payments when a major component of a conservation practice is completed under a CREP, as determined by the Secretary. 
(B)ExemptionFor purposes of implementing conservation practices on land enrolled under a CREP, the Secretary may waive the contribution limitation described in section 1234(b)(2)(A). (4)Riparian buffer management payments (A)In generalIn the case of an agreement under subsection (b)(1) that includes riparian buffers as an eligible practice, the Secretary shall make cost-share payments to encourage the regular management of the riparian buffer throughout the term of the agreement, consistent with the conservation plan that covers the eligible land. 
(B)LimitationThe amount of payments received by an owner or operator under subparagraph (A) shall not be greater than 100 percent of the normal and customary projected management cost, as determined by the Secretary, in consultation with the applicable State technical committee established under section 1261(a). (d)Forested riparian buffer practice (1)Food-producing woody plantsIn the case of an agreement under subsection (b)(1) that includes forested riparian buffers as an eligible practice, the Secretary shall allow an owner or operator— 
(A)to plant food-producing woody plants in the forested riparian buffers, on the conditions that— (i)the plants shall contribute to the conservation of soil, water quality, and wildlife habitat; and 
(ii)the planting shall be consistent with— (I)recommendations of the applicable State technical committee established under section 1261(a); and 
(II)technical guide standards of the applicable field office of the Natural Resources Conservation Service; and (B)to harvest from plants described in subparagraph (A), on the conditions that— 
(i)the harvesting shall not damage the conserving cover or otherwise have a negative impact on the conservation concerns targeted by the CREP; (ii)only native plant species appropriate to the region shall be used within 35 feet of the watercourse; and 
(iii)the producer shall be subject to a reduction in the rental rate commensurate to the value of the crop harvested. (2)Technical assistanceFor the purpose of enrolling forested riparian buffers in a CREP, the Administrator of the Farm Service Agency shall coordinate with the applicable State forestry agency. 
(e)Drought and water conservation agreementsIn the case of an agreement under subsection (b)(1) to address regional drought concerns, in accordance with the conservation purposes of the CREP, the Secretary, in consultation with the applicable State technical committee established under section 1261(a), may— (1)notwithstanding subsection (a)(2), enroll other agricultural land on which the resource concerns identified in the agreement can be addressed if the enrollment of the land is critical to the accomplishment of the purposes of the agreement; 
(2)permit dryland agricultural uses with the adoption of best management practices on enrolled land if the agreement involves the significant long-term reduction of consumptive water use and dryland production is compatible with the agreement; and (3)calculate annual rental payments consistent with existing administrative practice for similar drought and water conservation agreements under this subtitle and ensure regional consistency in those rates. 
(f)Status reportNot later than 180 days after the end of each fiscal year, the Secretary shall submit to Congress a report that describes, with respect to each agreement entered into under subsection (b)(1)— (1)the status of the agreement; 
(2)the purposes and objectives of the agreement; (3)the Federal and eligible partner commitments made under the agreement; and 
(4)the progress made in fulfilling those commitments.. (b)Conforming amendments (1)Section 1240R(c)(3) of the Food Security Act of 1985 (16 U.S.C. 3839bb–5(c)(3)) is amended by striking a special conservation reserve enhancement program described in section 1234(f)(4) and inserting a conservation reserve enhancement program under section 1231A. 
(2)Section 1244(f)(3) of the Food Security Act of 1985 (16 U.S.C. 3844(f)(3)) is amended by striking subsection (d)(2)(A)(ii) or (g)(2) of section 1234 and inserting section 1231A. 2203.Farmable wetland programSection 1231B of the Food Security Act of 1985 (16 U.S.C. 3831b) is amended— 
(1)in subsection (a)(1), by striking 2018 and inserting 2023; and (2)in subsection (f)(2), by striking 1234(d)(2)(A)(ii) and inserting 1234(d). 
2204.Pilot programsSubchapter B of chapter 1 of subtitle D of title XII of the Food Security Act of 1985 is amended by inserting after section 1231B (16 U.S.C. 3831b) the following:  1231C.Pilot programs (a)CLEAR 30 (1)In general (A)EnrollmentThe Secretary shall establish a pilot program to enroll land in the conservation reserve program through a 30-year conservation reserve contract (referred to in this subsection as a CLEAR 30 contract) in accordance with this subsection. 
(B)Inclusion of acreage limitationFor purposes of applying the limitations in section 1231(d)(1), the Secretary shall include acres of land enrolled under this subsection. (2)Expired conservation contract election (A)Definition of covered contractIn this paragraph, the term covered contract means a contract entered into under this subchapter that— 
(i)expires on or after the date of enactment of the Agriculture Improvement Act of 2018; and (ii)covers land enrolled in the conservation reserve program under the clean lakes, estuaries, and rivers priority described in section 1231(d)(3) (or the predecessor practices that constitute the priority, as determined by the Secretary). 
(B)ElectionOn the expiration of a covered contract, an owner or operator party to the covered contract shall elect— (i)not to reenroll the land under the contract; 
(ii)to offer to reenroll the land under the contract if the land remains eligible under the terms in effect as of the date of expiration; or (iii)not to reenroll the land under the contract and to enroll that land through a CLEAR 30 contract under this subsection. 
(3)Eligible landOnly land that is subject to an expired covered contract shall be eligible for enrollment through a CLEAR 30 contract under this subsection. (4)TermThe term of a CLEAR 30 contract shall be 30 years. 
(5)AgreementsTo be eligible to enroll land in the conservation reserve program through a CLEAR 30 contract, the owner of the land shall enter into an agreement with the Secretary— (A)to implement a conservation reserve plan developed for the land; 
(B)to comply with the terms and conditions of the contract and any related agreements; and (C)to temporarily suspend the base history for the land covered by the contract. 
(6)Terms and conditions of CLEAR 30 contracts 
(A)In generalA CLEAR 30 contract shall include terms and conditions that— (i)permit— 
(I)repairs, improvements, and inspections on the land that are necessary to maintain existing public drainage systems; and (II)owners to control public access on the land while identifying access routes to be used for restoration activities and management and contract monitoring; 
(ii)prohibit— (I)the alteration of wildlife habitat and other natural features of the land, unless specifically authorized by the Secretary as part of the conservation reserve plan; 
(II)the spraying of the land with chemicals or the mowing of the land, except where the spraying or mowing is authorized by the Secretary or is necessary— (aa)to comply with Federal or State noxious weed control laws; 
(bb)to comply with a Federal or State emergency pest treatment program; or (cc)to meet habitat needs of specific wildlife species; 
(III)any activity to be carried out on the land of the owner or successor that is immediately adjacent to, and functionally related to, the land that is subject to the contract if the activity will alter, degrade, or otherwise diminish the functional value of the land; and (IV)the adoption of any other practice that would tend to defeat the purposes of the conservation reserve program, as determined by the Secretary; and 
(iii)include any additional provision that the Secretary determines is appropriate to carry out this section or facilitate the practical administration of this section. (B)ViolationOn the violation of a term or condition of a CLEAR 30 contract, the Secretary may require the owner to refund all or part of any payments received by the owner under the conservation reserve program, with interest on the payments, as determined appropriate by the Secretary. 
(C)Compatible usesLand subject to a CLEAR 30 contract may be used for compatible economic uses, including hunting and fishing, managed timber harvest, or periodic haying or grazing, if the use— (i)is specifically permitted by the conservation reserve plan developed for the land; and 
(ii)is consistent with the long-term protection and enhancement of the conservation resources for which the contract was established. (7)Compensation (A)Amount of paymentsThe Secretary shall provide payment under this subsection to an owner of land enrolled through a CLEAR 30 contract using 30 annual payments in an amount equal to the amount that would be used if the land were to be enrolled in the conservation reserve program under section 1231(d)(3). 
(B)Form of paymentCompensation for a CLEAR 30 contract shall be provided by the Secretary in the form of a cash payment in an amount determined under subparagraph (A). (C)TimingThe Secretary shall provide any annual payment obligation under subparagraph (A) as early as practicable in each fiscal year. 
(D)Payments to othersThe Secretary shall make a payment, in accordance with regulations prescribed by the Secretary, in a manner as the Secretary determines is fair and reasonable under the circumstances, if an owner who is entitled to a payment under this section— (i)dies; 
(ii)becomes incompetent; (iii)is succeeded by another person or entity who renders or completes the required performance; or 
(iv)is otherwise unable to receive the payment. (8)Technical assistance (A)In generalThe Secretary shall assist owners in complying with the terms and conditions of a CLEAR 30 contract. 
(B)Contracts or agreementsThe Secretary may enter into 1 or more contracts with private entities or agreements with a State, nongovernmental organization, or Indian Tribe to carry out necessary maintenance of a CLEAR 30 contract if the Secretary determines that the contract or agreement will advance the purposes of the conservation reserve program. (9)Administration (A)Conservation reserve planThe Secretary shall develop a conservation reserve plan for any land subject to a CLEAR 30 contract, which shall include practices and activities necessary to maintain, protect, and enhance the conservation value of the enrolled land. 
(B)Delegation of contract administration 
(i)Federal, State, or local government agenciesThe Secretary may delegate any of the management, monitoring, and enforcement responsibilities of the Secretary under this subsection to other Federal, State, or local government agencies that have the appropriate authority, expertise, and resources necessary to carry out those delegated responsibilities. (ii)Conservation organizationsThe Secretary may delegate any management responsibilities of the Secretary under this subsection to conservation organizations if the Secretary determines the conservation organization has similar expertise and resources. 
(b)Soil health and income protection pilot program 
(1)Definition of eligible landIn this subsection: (A)In generalThe term eligible land means cropland that— 
(i)is selected by the owner or operator of the land for proposed enrollment in the pilot program under this subsection; and (ii)as determined by the Secretary— 
(I)is located within 1 or more States that are part of the prairie pothole region, as selected by the Secretary based on consultation with State Committees of the Farm Service Agency and State technical committees established under section 1261(a) from that region; (II)had a cropping history or was considered to be planted during each of the 3 crop years preceding enrollment; and 
(III)is verified to be less-productive land, as compared to other land on the applicable farm. (B)ExclusionThe term eligible land does not include any land that was enrolled in a conservation reserve program contract in any of the 3 crop years preceding enrollment in the pilot program under this subsection. 
(2)Establishment 
(A)In generalThe Secretary shall establish a voluntary soil health and income protection pilot program under which eligible land is enrolled through the use of contracts to assist owners and operators of eligible land to conserve and improve the soil, water, and wildlife resources of the eligible land. (B)Deadline for participationEligible land may be enrolled in the program under this section through December 31, 2020. 
(3)Contracts 
(A)RequirementsA contract described in paragraph (2) shall— (i)be entered into by the Secretary, the owner of the eligible land, and (if applicable) the operator of the eligible land; and 
(ii)provide that, during the term of the contract— (I)the lowest practicable cost perennial conserving use cover crop for the eligible land, as determined by the applicable State conservationist after considering the advice of the applicable State technical committee, shall be planted on the eligible land; 
(II)except as provided in subparagraph (E), the owner or operator of the eligible land shall pay the cost of planting the conserving use cover crop under subclause (I); (III)subject to subparagraph (F), the eligible land may be harvested for seed, hayed, or grazed outside the primary nesting season established for the applicable county; 
(IV)the eligible land may be eligible for a walk-in access program of the applicable State, if any; and (V)a nonprofit wildlife organization may provide to the owner or operator of the eligible land a payment in exchange for an agreement by the owner or operator not to harvest the conserving use cover. 
(B)PaymentsExcept as provided in subparagraphs (E) and (F)(ii)(II), the annual rental rate for a payment under a contract described in paragraph (2) shall be equal to 50 percent of the average rental rate for the applicable county under section 1234(d), as determined by the Secretary. (C)Limitation on enrolled landNot more than 15 percent of the eligible land on a farm may be enrolled in the pilot program under this subsection. 
(D)Term 
(i)In generalExcept as provided in clause (ii), each contract described in paragraph (2) shall be for a term of 3, 4, or 5 years, as determined by the parties to the contract. (ii)Early termination (I)SecretaryThe Secretary may terminate a contract described in paragraph (2) before the end of the term described in clause (i) if the Secretary determines that the early termination of the contract is necessary. 
(II)Owners and operatorsAn owner and (if applicable) an operator of eligible land enrolled in the pilot program under this subsection may terminate a contract described in paragraph (2) before the end of the term described in clause (i) if the owner and (if applicable) the operator pay to the Secretary an amount equal to the amount of rental payments received under the contract. (E)Beginning, limited resource, socially disadvantaged, or veteran farmers and ranchersWith respect to a beginning, limited resource, socially disadvantaged, or veteran farmer or rancher, as determined by the Secretary— 
(i)a contract described in paragraph (2) shall provide that, during the term of the contract, of the actual cost of establishment of the conserving use cover crop under subparagraph (A)(ii)(I)— (I)using the funds of the Commodity Credit Corporation, the Secretary shall pay 50 percent; and 
(II)the beginning, limited resource, socially disadvantaged, or veteran farmer or rancher shall pay 50 percent; and (ii)the annual rental rate for a payment under a contract described in paragraph (2) shall be equal to 75 percent of the average rental rate for the applicable county under section 1234(d), as determined by the Secretary. 
(F)Harvesting, haying, and grazing outside applicable periodThe harvesting for seed, haying, or grazing of eligible land under subparagraph (A)(ii)(III) outside of the primary nesting season established for the applicable county shall be subject to the conditions that— (i)with respect to eligible land that is so hayed or grazed, adequate stubble height shall be maintained to protect the soil on the eligible land, as determined by the applicable State conservationist after considering the advice of the applicable State technical committee; and 
(ii)with respect to eligible land that is so harvested for seed— (I)the eligible land shall not be eligible to be insured or reinsured under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.); and 
(II)the rental payment otherwise applicable to the eligible land under this subsection shall be reduced by 25 percent. (4)Acreage limitationOf the number of acres available for enrollment in the conservation reserve under section 1231(d)(1), not more than 50,000 total acres of eligible land may be enrolled under the pilot program under this subsection. 
(5)ReportThe Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate an annual report describing the eligible land enrolled in the pilot program under this subsection, including— (A)the estimated conservation value of the land; and 
(B)estimated savings from reduced commodity payments, crop insurance indemnities, and crop insurance premium subsidies.. 2205.Duties of owners and operatorsSection 1232(a) of the Food Security Act of 1985 (16 U.S.C. 3832(a)) is amended— 
(1)by redesignating paragraphs (10) and (11) as paragraphs (11) and (12), respectively; and (2)by inserting after paragraph (9) the following: 
 
(10)on land devoted to hardwood or other trees, excluding windbreaks and shelterbelts, to carry out proper thinning and other practices— (A)to enhance the conservation benefits and wildlife habitat resources addressed by the conservation practice under which the land is enrolled; and 
(B)to promote forest management;. 2206.Duties of the Secretary (a)Cost-Share and rental paymentsSection 1233(a) of the Food Security Act of 1985 (16 U.S.C. 3833(a)) is amended— 
(1)in paragraph (1), by inserting , including the cost of fencing and other water distribution practices, if applicable after interest; and (2)in paragraph (2)— 
(A)in the matter preceding subparagraph (A), by striking in an amount necessary to compensate and inserting , in accordance with section 1234(d),; (B)in subparagraph (A)— 
(i)by inserting , marginal pastureland, after cropland; and (ii)by adding or at the end; 
(C)by striking subparagraph (B); and (D)by redesignating subparagraph (C) as subparagraph (B). 
(b)Specified activities permittedSection 1233 of the Food Security Act of 1985 (16 U.S.C. 3833) is amended by striking subsection (b) and inserting the following:  (b)Specified activities permitted (1)In generalThe Secretary, in coordination with the applicable State technical committee established under section 1261(a), shall permit certain activities or commercial uses of established cover on land that is subject to a contract under the conservation reserve program if— 
(A)those activities or uses— (i)are consistent with the conservation of soil, water quality, and wildlife habitat; 
(ii)are subject to appropriate restrictions during the primary nesting season for birds in the local area that are economically significant, in significant decline, or conserved in accordance with Federal or State law; (iii)contribute to the health and vigor of the established cover; and 
(iv)are consistent with a site-specific plan, including vegetative management requirements, stocking rates, and frequency and duration of activity, taking into consideration regional differences, such as climate, soil type, and natural resources; and (B)the Secretary, in coordination with the State technical committee, includes contract modifications— 
(i)without any reduction in the rental rate for— (I)emergency haying, emergency grazing, or other emergency use of the forage in response to a localized or regional drought, flooding, wildfire, or other emergency, on all practices, outside the primary nesting season, when— 
(aa)the county is designated as D2 (severe drought) or greater according to the United States Drought Monitor; (bb)there is at least a 40 percent loss in forage production in the county; or 
(cc)the Secretary, in coordination with the State technical committee, determines that the program can assist in the response to a natural disaster event without permanent damage to the established cover; (II)emergency grazing on all practices during the primary nesting season if payments are authorized for a county under the livestock forage disaster program under clause (ii) of section 1501(c)(3)(D) of the Agricultural Act of 2014 (7 U.S.C. 9081(c)(3)(D)), at 50 percent of the normal carrying capacity determined under clause (i) of that section, adjusted to the site-specific plan; 
(III)emergency haying on certain practices, outside the primary nesting season, if payments are authorized for a county under the livestock forage disaster program under clause (ii) of section 1501(c)(3)(D) of the Agricultural Act of 2014 (7 U.S.C. 9081(c)(3)(D)), on not more than 50 percent of contract acres, as identified in the site-specific plan; (IV)grazing of all practices, outside the primary nesting season, if included as a mid-contract management practice under section 1232(a)(5); 
(V)the intermittent and seasonal use of vegetative buffer established under paragraphs (4) and (5) of section 1231(b) that are incidental to agricultural production on land adjacent to the buffer such that the permitted use— (aa)does not destroy the permanent vegetative cover; and 
(bb)retains suitable vegetative structure for wildlife cover and shelter outside the primary nesting season; or (VI)grazing on all practices, outside the primary nesting season, if conducted by a beginning farmer or rancher; or 
(ii)with a 25 percent reduction in the annual rental rate for the acres covered by the authorized activity, including— (I)grazing not more frequently than every other year on the same land, except that during the primary nesting season, grazing shall be subject to a 50 percent reduction in the stocking rate specified in the site-specific plan; 
(II)grazing of all practices during the primary nesting season, with a 50 percent reduction in the stocking rate specified in the site-specific plan; (III)haying and other commercial use (including the managed harvesting of biomass and excluding the harvesting of vegetative cover), on the condition that the activity— 
(aa)is completed outside the primary nesting season; (bb)occurs not more than once every 3 years; and 
(cc)maintains 25 percent of the total contract acres unharvested, in accordance with a site-specific plan that provides for wildlife cover and shelter; (IV)annual grazing outside the primary nesting season if consistent with a site-specific plan that is authorized for the control of invasive species; and 
(V)the installation of wind turbines and associated access, except that in permitting the installation of wind turbines, the Secretary shall determine the number and location of wind turbines that may be installed, taking into account— (aa)the location, size, and other physical characteristics of the land; 
(bb)the extent to which the land contains threatened or endangered wildlife and wildlife habitat; and (cc)the purposes of the conservation reserve program under this subchapter. 
(2)Conditions on haying and grazing 
(A)In generalThe Secretary may permit haying or grazing in accordance with paragraph (1) on any land or practice subject to a contract under the conservation reserve program. (B)Exceptions (i)Damage to vegetative coverHaying or grazing described in paragraph (1) shall not be permitted on land subject to a contract under the conservation reserve program, or under a particular practice, if haying or grazing for that year under that practice, as applicable, would cause long-term damage to vegetative cover on that land. 
(ii)Special agreements 
(I)In generalExcept as provided in subclause (II), haying or grazing described in paragraph (1) shall not be permitted on— (aa)land covered by a contract enrolled under the State acres for wildlife enhancement program established by the Secretary; or 
(bb)land covered by a contract enrolled under a conservation reserve enhancement program established under section 1231A or the Conservation Reserve Enhancement Program established by the Secretary under this subchapter. (II)ExceptionSubclause (I) shall not apply to land on which haying or grazing is specifically permitted under the applicable conservation reserve enhancement program agreement or other partnership agreement entered into under this subchapter.. 
(c)Natural disaster or adverse weather as mid-contract managementSection 1233 of the Food Security Act of 1985 (16 U.S.C. 3833) is amended by adding at the end the following:  (e)Natural disaster or adverse weather as mid-contract managementIn the case of a natural disaster or adverse weather event that has the effect of a management practice consistent with the conservation plan, the Secretary shall not require further management practices pursuant to section 1232(a)(5) that are intended to achieve the same effect.. 
2207.Payments 
(a)Cost sharing paymentsSection 1234(b) of the Food Security Act of 1985 (16 U.S.C. 3834(b)) is amended— (1)by striking paragraphs (2) through (4) and inserting the following: 
 
(2)Limitations 
(A)In generalThe Secretary shall ensure, to the maximum extent practicable, that cost sharing payments to an owner or operator under this subchapter, when combined with the sum of payments from all other funding sources for measures and practices described in paragraph (1), do not exceed 100 percent of the total actual cost of establishing those measures and practices, as determined by the Secretary. (B)Mid-contract management grazingThe Secretary may not make any cost sharing payment to an owner or operator under this subchapter pursuant to section 1232(a)(5). 
(C)Seed costIn the case of seed costs related to the establishment of cover, cost sharing payments under this subchapter shall not exceed 50 percent of the actual cost of the seed mixture, as determined by the Secretary.; (2)by redesignating paragraph (5) as paragraph (3); 
(3)in paragraph (3) (as so redesignated), by striking An owner and inserting Except in the case of incentive payments that are related to the cost of the establishment of a practice and received from eligible partners under the conservation reserve enhancement program under section 1231A, an owner; and (4)by adding at the end the following: 
 
(4)Practice incentives for continuous practicesIn addition to the cost sharing payment described in this subsection, the Secretary shall make an incentive payment to an owner or operator of land enrolled under section 1231(d)(6) in an amount not to exceed 50 percent of the actual cost of establishing all measures and practices described in paragraph (1), including seed costs related to the establishment of cover, as determined by the Secretary.. (b)Incentive paymentsSection 1234(c) of the Food Security Act of 1985 (16 U.S.C. 3834(c)) is amended— 
(1)in the subsection heading, by striking Incentive and inserting Forest management incentive; (2)in paragraph (1), by striking The Secretary and inserting Using funds made available under section 1241(a)(1)(A), the Secretary; and 
(3)in paragraph (2), by striking 150 percent and inserting 100 percent. (c)Annual rental paymentsSection 1234(d) of the Food Security Act of 1985 (16 U.S.C. 3834(d)) is amended— 
(1)in paragraph (1)— (A)by striking the Secretary may consider, among other things, the amount and inserting the following: 
the Secretary shall consider— (A)the amount; 
(B)in subparagraph (A) (as so designated), by striking the period at the end and inserting a semicolon; and (C)by adding at the end the following: 
 
(B)the impact on the local farmland rental market; and (C)such other factors as the Secretary determines to be appropriate.; 
(2)in paragraph (2)— (A)in subparagraph (A)— 
(i)in clause (i), by striking ; or and inserting a period; (ii)by striking clause (ii); and 
(iii)by striking determined through— in the matter preceding clause (i) and all that follows through the submission of bids in clause (i) and inserting determined through the submission of applications; (B)by redesignating subparagraph (B) as subparagraph (C); 
(C)by inserting after subparagraph (A) the following:  (B)Multiple enrollments (i)In generalSubject to clause (ii), if land subject to a contract entered into under this subchapter is reenrolled under section 1231(h)(1) or has been previously enrolled in the conservation reserve, the annual rental payment shall be in an amount that is not more than 85 percent in the case of general enrollment contacts, or 90 percent in the case of continuous enrollment contracts, of the applicable estimated average county rental rate published pursuant to paragraph (4) for the year in which the reenrollment occurs. 
(ii)Conservation reserve enhancement programThe reduction in annual rental payments under clause (i) may be waived as part of the negotiation between the Secretary and an eligible partner to enter into a conservation reserve enhancement program agreement under section 1231A.; (D)in subparagraph (C) (as so redesignated), by striking In the case and inserting Notwithstanding subparagraph (A), in the case; and 
(E)by adding at the end the following:  (D)Continuous sign-up incentivesThe Secretary shall make an incentive payment to the owner or operator of land enrolled under section 1231(d)(6) at the time of initial enrollment in an amount equal to 32.5 percent of the amount of the first annual rental payment under subparagraph (A).; 
(3)by striking paragraph (4); (4)by redesignating paragraph (5) as paragraph (4); and 
(5)in paragraph (4) (as so redesignated)— (A)in subparagraph (A)— 
(i)by striking , not less frequently than once every other year, and inserting annually; and (ii)by inserting , and shall publish the estimates derived from the survey not later than September 15 of each year before the period at the end; 
(B)in subparagraph (B), by inserting and the average current and previous soil rental rates for each county after subparagraph (A); (C)in subparagraph (C), by striking may use and inserting shall consider; and 
(D)by adding at the end the following:  (D)Submission of additional information by State FSA offices and CREP partners (i)In generalThe Secretary shall provide an opportunity for State Committees of the Farm Service Agency or eligible partners (as defined in section 1231A(a)) in conservation reserve enhancement programs under section 1231A to propose an alternative soil rental rate prior to finalizing new rates, on the condition that documentation described in clause (ii) is provided to support the proposed alternative. 
(ii)Acceptable documentationDocumentation referred to in clause (i) includes— (I)an average of cash rents from a random sample of lease agreements; 
(II)cash rent estimates from a published survey; (III)neighboring county estimate comparisons from the National Agricultural Statistics Service; 
(IV)an average of cash rents from Farm Service Agency farm business plans; (V)models that estimate cash rents, such as models that use returns to estimate crop production or land value data; or 
(VI)other documentation, as determined by the Secretary. (iii)NotificationNot less than 14 days prior to the announcement of new or revised soil rental rates, the Secretary shall offer a briefing to the Chairman and Ranking Member of the Committee on Agriculture of the House of Representatives and the Chairman and Ranking Member of the Committee on Agriculture, Nutrition, and Forestry of the Senate, including information on and the rationale for the alternative rates proposed under clause (i) that were accepted or rejected. 
(E)Rental rate limitationNotwithstanding forest management incentive payments described in subsection (c), the county average soil rental rate (before any adjustments relating to specific practices, wellhead protection, or soil productivity) shall not exceed— (i)85 percent of the estimated rental rate determined under this paragraph for general enrollment; or 
(ii)90 percent of the estimated rental rate determined under this paragraph for continuous enrollment.. (d)Payment limitation for rental paymentsSection 1234(g) of the Food Security Act of 1985 (16 U.S.C. 3834(g)) is amended— 
(1)in paragraph (1), by striking The total and inserting Except as provided in paragraph (2), the total; and (2)by striking paragraph (2) and inserting the following: 
 
(2)Wellhead protectionParagraph (1) and section 1001D(b) shall not apply to rental payments received by a rural water district or association for land that is enrolled under this subchapter for the purpose of protecting a wellhead.. 2208.Contracts (a)Transition option for certain farmers or ranchersSection 1235(f) of the Food Security Act of 1985 (16 U.S.C. 3835(f)) is amended— 
(1)in paragraph (1)— (A)in the matter preceding subparagraph (A), by striking retired farmer or rancher and inserting contract holder; 
(B)by striking retired or retiring owner or operator each place it appears and inserting contract holder; (C)in subparagraph (A), in the matter preceding clause (i), by striking 1 year and inserting 2 years; 
(D)in subparagraph (B), by inserting , including a lease with a term of less than 5 years and an option to purchase after option to purchase; (E)in subparagraph (D), by striking ; and and inserting a semicolon; 
(F)by redesignating subparagraph (E) as subparagraph (F); and (G)by inserting after subparagraph (D) the following: 
 
(E)give priority to the enrollment of the land covered by the contract in— (i)the environmental quality incentives program established under subchapter A of chapter 4; 
(ii)the conservation stewardship program established under subchapter B of chapter 4; or (iii)the agricultural conservation easement program established under subtitle H; and; and 
(2)in paragraph (2)— (A)in the matter preceding subparagraph (A), by striking The Secretary and inserting To the extent that the maximum number of acres permitted to be enrolled under the conservation reserve program has not been met, the Secretary; and 
(B)by striking subparagraph (A) and inserting the following:  (A) (i)is carried out on land described in paragraph (4) or (5) of section 1231(b); and 
(ii)is eligible for continuous enrollment under section 1231(d)(6); and. (b)End of contract considerationsSection 1235(g) of the Food Security Act of 1985 (16 U.S.C. 3835(g)) is amended to read as follows: 
 
(g)End of contract considerationsThe Secretary shall not consider an owner or operator to be in violation of a term or condition of the conservation reserve contract if— (1)during the year prior to expiration of the contract, the owner or operator— 
(A) 
(i)enters into a contract under the environmental quality incentives program established under subchapter A of chapter 4; and (ii)begins the establishment of a practice under that contract; or 
(B) 
(i)enters into a contract under the conservation stewardship program established under subchapter B of chapter 4; and (ii)begins the establishment of a practice under that contract; or 
(2)during the 3 years prior to the expiration of the contract, the owner or operator begins the certification process under the Organic Foods Production Act of 1990 (7 U.S.C. 6501 et seq.).. 2209.Eligible land; State law requirementsThe Secretary shall revise paragraph (4) of section 1410.6(d) of title 7, Code of Federal Regulations, to provide that land enrolled under a Conservation Reserve Enhancement Program agreement initially established before January 1, 2014 (including an amended or successor Conservation Reserve Enhancement Program agreement, as determined by the Secretary), shall not be ineligible for enrollment in the conservation reserve program established under subchapter B of chapter 1 of subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3831 et seq.) under that paragraph if the Deputy Administrator (as defined in section 1410.2(b) of title 7, Code of Federal Regulations (or successor regulations)), on recommendation from and in consultation with the applicable State technical committee established under section 1261(a) of the Food Security Act of 1985 (16 U.S.C. 3861(a)) determines, under such terms and conditions as the Deputy Administrator, in consultation with the State technical committee, determines to be appropriate, that making that land eligible for enrollment in that program is not contrary to the purposes of that program. 
CEnvironmental Quality Incentives Program and Conservation Stewardship Program 
2301.Repeal of conservation programs 
(a)In generalChapter 4 of subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3839aa et seq.) is amended— (1)by striking the chapter designation and heading and inserting the following: 
 
4Environmental quality incentives program and conservation stewardship program 
AEnvironmental quality incentives program; and 
(2)by inserting after section 1240H the following:  BConservation stewardship program. (b)Conservation stewardship programSubchapter B of chapter 2 of subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3838d et seq.) is amended— 
(1)by redesignating sections 1238D through 1238G as sections 1240I through 1240L, respectively; and (2)by moving sections 1240I through 1240L (as so redesignated) so as to appear after the subchapter heading for subchapter B of chapter 4 of subtitle D of title XII of that Act (as added by subsection (a)(2)). 
(c)Repeal 
(1)In generalChapter 2 of subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3838 et seq.) (as amended by subsection (b)) is repealed. (2)Termination of conservation stewardship programEffective on the date of enactment of this Act, the conservation stewardship program under subchapter B of chapter 2 of subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3838d et seq.) (as in effect on the day before the date of enactment of this Act) shall cease to be effective. 
(3)Transitional provisions 
(A)Effect on existing contracts and agreementsThe cessation of effectiveness under paragraph (2) shall not affect— (i)the validity or terms of any contract entered into by the Secretary under subchapter B of chapter 2 of subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3838d et seq.) before the date of enactment of this Act, or any payments, modifications, or technical assistance required to be made in connection with the contract; or 
(ii)subject to subparagraph (D), any agreement entered into by the Secretary under the regional conservation partnership program under subtitle I of title XII of the Food Security Act of 1985 (16 U.S.C. 3871 et seq.) on or before September 30, 2018, under which conservation stewardship program acres and associated funding have been allocated to the agreement for the purpose of entering into a contract under subchapter B of chapter 2 of subtitle D of title XII of that Act (16 U.S.C. 3838d et seq.) (as in effect on the day before the date of enactment of this Act). (B)Extension permittedNotwithstanding paragraph (2), the Secretary may extend for 1 year a contract described in subparagraph (A)(i) if that contract expires on or before December 31, 2019, under the terms and payment rate of the existing contract and in accordance with subchapter B of chapter 2 of subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3838d et seq.) (as in effect on the day before the date of enactment of this Act). 
(C)Renewal not permitted 
(i)In generalNotwithstanding subparagraph (A), and subject to clause (ii), the Secretary may not renew a contract or agreement described in that subparagraph. (ii)ExceptionThe Secretary may renew a contract described in subparagraph (A)(i)— 
(I)if that contract expires on or after December 31, 2019; (II)under the terms of the conservation stewardship program under subchapter B of chapter 4 of subtitle D of title XII of the Food Security Act of 1985 (as added by subsections (a)(2) and (b)); and 
(III)subject to the limitation on funding for that subchapter under section 1241 of the Food Security Act of 1985 (16 U.S.C. 3841). (D)RCPP contracts (i)Treatment of acreageIn the case of an agreement described in subparagraph (A)(ii), the Secretary may provide an amount of funding that is equivalent to the value of any acres covered by the agreement. 
(ii)Funds and acres not obligatedIn the case of an agreement described in subparagraph (A)(ii) to which program acres and associated funding have been allocated but not yet obligated to enter into a contract under subchapter B of chapter 2 of subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3838d et seq.) (as in effect on the day before the date of enactment of this Act)— (I)the Secretary shall modify the agreement to authorize the entrance into a contract under subchapter B of chapter 4 of subtitle D of title XII of the Food Security Act of 1985 (as added by subsections (a)(2) and (b)); and 
(II)the funds associated with the conservation stewardship program acres allocated under that agreement, on modification under subclause (I), may be used to enter into conservation stewardship program contracts with producers under subchapter B of chapter 4 of subtitle D of title XII of the Food Security Act of 1985 (as added by subsections (a)(2) and (b)). (4)Contract administrationSubject to paragraphs (3)(C) and (3)(D)(ii)(II), the Secretary shall administer each contract and agreement described in clauses (i) and (ii) of paragraph (3)(A) until the expiration of the contract or agreement in accordance with the regulations to carry out the conservation stewardship program under subchapter B of chapter 2 of subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3838d et seq.) (as in effect on the day before the date of enactment of this Act) that are in effect on the day before that date of enactment. 
(5)FundingNotwithstanding paragraphs (1) and (2), any funds made available from the Commodity Credit Corporation under section 1241(a)(4) of the Food Security Act of 1985 (16 U.S.C. 3841(a)(4)) for fiscal years 2014 through 2018 shall be available to carry out— (A)any contract or agreement described in paragraph (3)(A)(i) for fiscal year 2019; 
(B)any contract or agreement described in paragraph (3)(A)(ii); (C)any contract extended under paragraph (3)(B); and 
(D)any contract or agreement under subchapter B of chapter 4 of subtitle D of title XII of the Food Security Act of 1985 (as added by subsections (a)(2) and (b)). (d)Conforming amendments (1)Food Security Act of 1985 (A)Section 1211(a)(3)(A) of the Food Security Act of 1985 (16 U.S.C. 3811(a)(3)(A)) is amended by inserting subchapter A of before chapter 4. 
(B)Section 1221(b)(3)(A) of the Food Security Act of 1985 (16 U.S.C. 3821(b)(3)(A)) is amended by inserting subchapter A of before chapter 4. (C)Section 1240J(b)(1) of the Food Security Act of 1985 (as redesignated by subsection (b)(1)) is amended by striking subparagraph (C). 
(D)Section 1240 of the Food Security Act of 1985 (16 U.S.C. 3839aa) is amended in the matter preceding paragraph (1) by striking chapter and inserting subchapter. (E)Section 1240A of the Food Security Act of 1985 (16 U.S.C. 3839aa–1) is amended by striking chapter each place it appears and inserting subchapter. 
(F)Section 1240B(i)(2)(B) of the Food Security Act of 1985 (16 U.S.C. 3839aa–2(i)(2)(B)) is amended by striking chapter and inserting subchapter. (G)Section 1240C(b) of the Food Security Act of 1985 (16 U.S.C. 3839aa–3(b)) is amended in the matter preceding paragraph (1) by striking chapter and inserting subchapter. 
(H)Section 1240E(b)(2) of the Food Security Act of 1985 (16 U.S.C. 3839aa–5(b)(2)) is amended by striking chapter and inserting subchapter. (I)Section 1240G of the Food Security Act of 1985 (16 U.S.C. 3839aa–7) is amended by striking chapter each place it appears and inserting subchapter. 
(J)Section 1240H of the Food Security Act of 1985 (16 U.S.C. 3839aa–8) is amended by striking chapter each place it appears and inserting subchapter. (K)Section 1244(c)(3) of the Food Security Act of 1985 (16 U.S.C. 3844(c)(3)) is amended by inserting subchapter A of before chapter 4. 
(L)Section 1244(l) of the Food Security Act of 1985 (16 U.S.C. 3844(l)) is amended— (i)by striking chapter 2 and inserting chapter 4; and 
(ii)by inserting subchapter A of after incentives program under. (2)Other laws (A)Section 344(f)(8) of the Agricultural Adjustment Act of 1938 (7 U.S.C. 1344(f)(8)) is amended by inserting subchapter A of before chapter 4. 
(B)Section 377 of the Agricultural Adjustment Act of 1938 (7 U.S.C. 1377) is amended by inserting subchapter A of before chapter 4. (C)Paragraph (1) of the last proviso of the matter under the heading Conservation Reserve Program under the heading Soil Bank Programs of title I of the Department of Agriculture and Farm Credit Administration Appropriation Act, 1959 (7 U.S.C. 1831a), is amended by inserting subchapter A of before chapter 4. 
(D)Section 8(b)(1) of the Soil Conservation and Domestic Allotment Act (16 U.S.C. 590h(b)(1)) is amended by inserting subchapter A of before chapter 4. (E)Section 1271(c)(3)(C) of the Food, Agriculture, Conservation, and Trade Act of 1990 (16 U.S.C. 2106a(c)(3)(C)) is amended by inserting subchapter A of before chapter 4. 
(F)Section 304(a)(1) of the Lake Champlain Special Designation Act of 1990 (33 U.S.C. 1270 note; Public Law 101–596) is amended by inserting subchapter A of before chapter 4. (G)Section 202(c) of the Colorado River Basin Salinity Control Act (43 U.S.C. 1592(c)) is amended by inserting subchapter A of before chapter 4. 
2302.Purposes of environmental quality incentives programSection 1240 of the Food Security Act of 1985 (16 U.S.C. 3839aa) is amended by striking paragraph (4) and inserting the following:  (4)assisting producers to make beneficial, cost-effective changes to production systems, including addressing identified, new, or expected resource concerns related to organic production, grazing management, fuels management, forest management, nutrient management associated with crops and livestock, pest management, irrigation management, adapting to, and mitigating against, increasing weather volatility, drought resiliency measures, or other practices on agricultural and forested land.. 
2303.Definitions under environmental quality incentives programSection 1240A of the Food Security Act of 1985 (16 U.S.C. 3839aa–1) is amended— (1)by redesignating paragraphs (1), (2), (3), (4) and (5) as paragraphs (2), (4), (5), (6), and (8), respectively; 
(2)by inserting before paragraph (2) (as so redesignated) the following:  (1)Conservation planning assessmentThe term conservation planning assessment means a report, as determined by the Secretary, that— 
(A)is developed by— (i)a State or unit of local government (including a conservation district); 
(ii)a Federal agency; or (iii)a third-party provider certified under section 1242(e) (including a certified rangeland professional); 
(B)assesses rangeland or cropland function and describes conservation activities to enhance the economic and ecological management of that land; and (C)can be incorporated into a comprehensive planning document required by the Secretary for enrollment in a conservation program of the Department of Agriculture.; 
(3)in paragraph (2) (as so redesignated), in subparagraph (B)(vi)— (A)by inserting environmentally sensitive areas, after marshes,; and 
(B)by inserting identified or expected before resource concerns; (4)by inserting after paragraph (2) (as so redesignated) the following: 
 
(3)Incentive practiceThe term incentive practice means a practice or set of practices approved by the Secretary that, when implemented and maintained on eligible land, address 1 or more priority resource concerns.; (5)in paragraph (6) (as so redesignated)— 
(A)in subparagraph (A)— (i)in clause (iv), by striking and at the end; 
(ii)by redesignating clause (v) as clause (vii); and (iii)by inserting after clause (iv) the following: 
 
(v)soil testing; (vi)soil remediation to be carried out by the producer; and; and 
(B)in subparagraph (B)— (i)in clause (i), by striking and at the end; 
(ii)by redesignating clause (ii) as clause (vi); and (iii)by inserting after clause (i) the following: 
 
(ii)planning for resource-conserving crop rotations (as defined in section 1240L(d)(1)); (iii)soil health planning, including increasing soil organic matter and the use of cover crops; 
(iv)a conservation planning assessment; (v)precision conservation management planning; and; 
(6)by inserting after paragraph (6) (as so redesignated) the following:  (7)Priority resource concernThe term priority resource concern means a natural resource concern or problem, as determined by the Secretary, that— 
(A)is identified at the national, State, or local level as a priority for a particular area of a State; and (B)represents a significant concern in a State or region.; and 
(7)by adding at the end the following:  (9)Soil remediationThe term soil remediation means scientifically based practices that— 
(A)ensure the safety of producers from contaminants in soil; (B)limit contaminants in soil from entering agricultural products for human or animal consumption; and 
(C)regenerate and sustain the soil. (10)Soil testingThe term soil testing means the evaluation of soil health, including testing for— 
(A)the optimal level of constituents in the soil, such as organic matter, nutrients, and the potential presence of soil contaminants, including heavy metals, volatile organic compounds, polycyclic aromatic hydrocarbons, or other contaminants; and (B)the biological and physical characteristics indicative of proper soil functioning.. 
2304.Establishment and administration of environmental quality incentives program 
(a)EstablishmentSection 1240B(a) of the Food Security Act of 1985 (16 U.S.C. 3839aa–2(a)) is amended by striking 2019 and inserting 2023. (b)PaymentsSection 1240B(d) of the Food Security Act of 1985 (16 U.S.C. 3839aa–2(d)) is amended— 
(1)in paragraph (4)(B)— (A)in clause (i)— 
(i)by striking Not more than and inserting On an election by a producer described in subparagraph (A), the Secretary shall provide at least; (ii)by striking may be provided; and 
(iii)by striking the purpose of and inserting all costs related to; and (B)by adding at the end the following: 
 
(iii)Notification and documentationThe Secretary shall— (I)notify each producer described in subparagraph (A), at the time of enrollment in the program, of the option to receive advance payments under clause (i); and 
(II)document the election of each producer described in subparagraph (A) to receive advance payments under clause (i) with respect to each practice that has costs described in that clause.; and (2)by adding at the end the following: 
 
(7)Increased payments for high-priority practices 
(A)State determinationEach State, in consultation with the State technical committee established under section 1261(a) for the State, may designate not more than 10 practices to be eligible for increased payments under subparagraph (B), on the condition that the practice, as determined by the Secretary— (i)addresses specific causes of impairment relating to excessive nutrients in groundwater or surface water; 
(ii)addresses the conservation of water to advance drought mitigation and declining aquifers; (iii)meets other environmental priorities and other priority resource concerns identified in habitat or other area restoration plans; or 
(iv)is geographically targeted to address a natural resource concern in a specific watershed. (B)Increased paymentsNotwithstanding paragraph (2), in the case of a practice designated under subparagraph (A), the Secretary may increase the amount that would otherwise be provided for a practice under this subsection to not more than 90 percent of the costs associated with planning, design, materials, equipment, installation, labor, management, maintenance, or training.. 
(c)Allocation of fundingSection 1240B(f) of the Food Security Act of 1985 (16 U.S.C. 3839aa–2(f)) is amended— (1)in paragraph (1)— 
(A)by striking 2014 through 2018 and inserting 2019 through 2023; (B)by striking 60 and inserting 50; and 
(C)by striking production. and inserting production, including grazing management practices.; and (2)in paragraph (2)— 
(A)by striking For each and inserting the following:  (A)Fiscal years 2014 through 2018For each; and 
(B)by adding at the end the following:  (B)Fiscal years 2019 through 2023For each of fiscal years 2019 through 2023, at least 10 percent of the funds made available for payments under the program shall be targeted at practices benefitting wildlife habitat under subsection (g).. 
(d)Wildlife habitat incentive programSection 1240B(g) of the Food Security Act of 1985 (16 U.S.C. 3839aa–2(g)) is amended by adding at the end the following:  (3)Maximum termIn the case of a contract under the program entered into solely for the establishment of 1 or more annual management practices for the benefit of wildlife as described in paragraph (1), notwithstanding any maximum contract term established by the Secretary, the contract shall have a term that does not exceed 10 years. 
(4)Included practicesFor the purpose of providing seasonal wetland habitat for waterfowl and migratory birds, a practice that is eligible for payment under paragraph (1) and targeted for funding under subsection (f) may include— (A)a practice to carry out postharvest flooding; or 
(B)a practice to maintain the hydrology of temporary and seasonal wetlands of not more than 2 acres to maintain waterfowl and migratory bird habitat on working cropland.. (e)Water conservation or irrigation efficiency practiceSection 1240B(h) of the Food Security Act of 1985 (16 U.S.C. 3839aa–2(h)) is amended— 
(1)by striking paragraph (1) and inserting the following:  (1)Availability of paymentsThe Secretary may provide water conservation and system efficiency payments under this subsection to an entity described in paragraph (2) or a producer for— 
(A)water conservation scheduling, water distribution efficiency, soil moisture monitoring, or an appropriate combination thereof; (B)irrigation-related structural or other measures that conserve surface water or groundwater, including managed aquifer recovery practices; or 
(C)a transition to water-conserving crops, water-conserving crop rotations, or deficit irrigation.; (2)by redesignating paragraph (2) as paragraph (3); 
(3)by inserting after paragraph (1) the following:  (2)Eligibility of certain entities (A)In generalNotwithstanding section 1001(f)(6), the Secretary may enter into a contract under this subsection with a State, irrigation district, groundwater management district, acequia, land-grant mercedes, or similar entity under a streamlined contracting process to implement water conservation or irrigation practices under a watershed-wide project that will effectively conserve water, provide fish and wildlife habitat, or provide for drought-related environmental mitigation, as determined by the Secretary. 
(B)ImplementationWater conservation or irrigation practices that are the subject of a contract entered into under subparagraph (A) shall be implemented on— (i)eligible land of a producer; or 
(ii)land that is— (I)under the control of an irrigation district, groundwater management district, acequia, land-grant mercedes, or similar entity; and 
(II)adjacent to eligible land described in clause (i), as determined by the Secretary. (C)Waiver authorityThe Secretary may waive the applicability of the limitations in section 1001D(b) or section 1240G for a payment made under a contract entered into under this paragraph if the Secretary determines that the waiver is necessary to fulfill the objectives of the project. 
(D)Contract limitationsIf the Secretary grants a waiver under subparagraph (C), the Secretary may impose a separate payment limitation for the contract with respect to which the waiver applies.;  (4)in paragraph (3) (as so redesignated)— 
(A)in the matter preceding subparagraph (A), by striking to a producer and inserting under this subsection; (B)in subparagraph (A), by striking the eligible land of the producer is located, there is a reduction in water use in the operation of the producer and inserting the land on which the practices will be implemented is located, there is a reduction in water use in the operation on that land; and 
(C)in subparagraph (B), by inserting except in the case of an application under paragraph (2), before the producer agrees; and (5)by adding at the end the following: 
 
(4)EffectNothing in this subsection authorizes the Secretary to modify the process for determining the annual allocation of funding to States under the program.. (f)Payments for conservation practices related to organic productionSection 1240B(i)(3) of the Food Security Act of 1985 (16 U.S.C. 3839aa–2(i)(3)) is amended— 
(1)in the first sentence, by striking Payments and inserting the following:  (A)In generalPayments; 
(2)in the second sentence, by striking In applying these limitations and inserting the following:  (B)Technical assistanceIn applying the limitations under subparagraph (A); and 
(3)in subparagraph (A) (as so designated)— (A)by striking aggregate, $20,000 per year or $80,000 during any 6-year period. and inserting the following: “aggregate— 
 
(i)through fiscal year 2018— (I)$20,000 per year; or 
(II)$80,000 during any 6-year period; and; and (B)by adding at the end the following: 
 
(ii)during the period of fiscal years 2019 through 2023, $140,000.. (g)Conservation incentive contractsSection 1240B of the Food Security Act of 1985 (16 U.S.C. 3839aa–2) is amended by adding at the end the following: 
 
(j)Conservation incentive contracts 
(1)Identification of eligible priority resource concerns for States 
(A)In generalThe Secretary, in consultation with the applicable State technical committee established under section 1261(a), shall identify watersheds (or other appropriate regions or areas within a State) and the corresponding priority resource concerns for those watersheds or other regions or areas that are eligible to be the subject of an incentive contract under this subsection. (B)LimitationFor each of the relevant land uses within the watersheds, regions, or other areas identified under subparagraph (A), the Secretary shall identify not more than 3 eligible priority resource concerns. 
(2)Contracts 
(A)Authority 
(i)In generalThe Secretary shall enter into contracts with producers under this subsection that require the implementation, adoption, management, and maintenance of incentive practices that effectively address at least 1 eligible priority resource concern identified under paragraph (1) for the term of the contract. (ii)InclusionsThrough a contract entered into under clause (i), the Secretary may provide— 
(I)funding, through annual payments, for certain incentive practices to attain increased levels of conservation on eligible land; or (II)assistance, through a practice payment, to implement an incentive practice. 
(B)TermA contract under this subsection shall have a term of not less than 5, and not more than 10, years. (C)PrioritizationNotwithstanding section 1240C, the Secretary shall develop criteria for evaluating incentive practice applications that— 
(i)give priority to applications that address eligible priority resource concerns identified under paragraph (1); and (ii)evaluate applications relative to other applications for similar agriculture and forest operations. 
(3)Incentive practice payments 
(A)In generalThe Secretary shall provide payments to producers through contracts entered into under paragraph (2) for— (i)adopting and installing incentive practices; and 
(ii)managing, maintaining, and improving the incentive practices for the duration of the contract, as determined appropriate by the Secretary. (B)Payment amountsIn determining the amount of payments under subparagraph (A), the Secretary shall consider, to the extent practicable— 
(i)the level and extent of the incentive practice to be installed, adopted, completed, maintained, managed, or improved; (ii)the cost of the installation, adoption, completion, management, maintenance, or improvement of the incentive practice; 
(iii)income foregone by the producer, including payments, as appropriate, to address— (I)increased economic risk; 
(II)loss in revenue due to anticipated reductions in yield; and (III)economic losses during transition to a resource-conserving cropping system or resource-conserving land use; and 
(iv)the extent to which compensation would ensure long-term continued maintenance, management, and improvement of the incentive practice. (C)Delivery of paymentsIn making payments under subparagraph (A), the Secretary shall, to the extent practicable— 
(i)in the case of annual payments under paragraph (2)(A)(ii)(I), make those payments as soon as practicable after October 1 of each fiscal year for which increased levels of conservation are maintained during the term of the contract; and (ii)in the case of practice payments under paragraph (2)(A)(ii)(II), make those payments as soon as practicable on the implementation of an incentive practice.. 
2305.Environmental quality incentives program planSection 1240E(a)(3) of the Food Security Act of 1985 (16 U.S.C. 3839aa–5(a)(3)) is amended by inserting progressive before implementation. 2306.Limitation on payments under environmental quality incentives programSection 1240G of the Food Security Act of 1985 (16 U.S.C. 3839aa–7) is amended— 
(1)by striking A person and inserting Not including payments made under section 1240B(j), a person; and (2)by inserting or the period of fiscal years 2019 through 2023, after 2018,. 
2307.Conservation innovation grants and payments 
(a)Competitive grants for innovative conservation approachesSection 1240H(a)(2) of the Food Security Act of 1985 (16 U.S.C. 3839aa–8(a)(2)) is amended— (1)in subparagraph (A), by striking program; and inserting program or community colleges (as defined in section 1473E(a) of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3319e(a))) carrying out demonstration projects on land of the community college;; 
(2)by redesignating subparagraphs (E) and (F) as subparagraphs (G) and (H), respectively; and (3)by inserting after subparagraph (D) the following: 
 
(E)partner with farmers to develop innovative practices for urban, indoor, or other emerging agricultural operations; (F)utilize edge-of-field and other monitoring practices on farms— 
(i)to quantify the impacts of practices implemented under the program; and (ii)to assist producers in making the best conservation investments for the operations of the producers;. 
(b)Air quality concerns from agricultural operationsSection 1240H(b)(2) of the Food Security Act of 1985 (16 U.S.C. 3839aa–8(b)(2)) is amended by striking $25,000,000 for each of fiscal years 2009 through 2018 and inserting $37,500,000 for each of fiscal years 2019 through 2023. (c)On-Farm conservation innovation trials; reporting and databaseSection 1240H of the Food Security Act of 1985 (16 U.S.C. 3839aa–8) is amended by striking subsection (c) and inserting the following: 
 
(c)On-Farm conservation innovation trials 
(1)DefinitionsIn this subsection: (A)Eligible entityThe term eligible entity means, as determined by the Secretary— 
(i)a third-party private entity the primary business of which is related to agriculture; (ii)a nongovernmental organization with experience working with agricultural producers; or 
(iii)a governmental organization. (B)New or innovative conservation approachThe term new or innovative conservation approach means— 
(i)new or innovative— (I)precision agriculture technologies; 
(II)enhanced nutrient management plans, nutrient recovery systems, and fertilization systems; (III)soil health management systems, including systems to increase soil carbon levels; 
(IV)water management systems; (V)resource-conserving crop rotations (as defined in section 1240L(d)(1)); 
(VI)cover crops; and (VII)irrigation systems; and 
(ii)any other conservation approach approved by the Secretary as new or innovative. (2)Testing new or innovative conservation approachesUsing $25,000,000 of the funds made available to carry out this subchapter for each of fiscal years 2019 through 2023, the Secretary shall carry out on-farm conservation innovation trials, on eligible land of producers, to test new or innovative conservation approaches— 
(A)directly with producers; or (B)through eligible entities. 
(3)Incentive payments 
(A)AgreementsIn carrying out paragraph (2), the Secretary shall enter into agreements with producers (either directly or through eligible entities) on whose land an on-farm conservation innovation trial is being carried out to provide payments (including payments to compensate for foregone income, as appropriate to address the increased economic risk potentially associated with new or innovative conservation approaches) to the producers to assist with adopting and evaluating new or innovative conservation approaches to achieve conservation benefits. (B)Adjusted Gross Income Requirements (i)In generalAdjusted gross income requirements under section 1001D(b)(1) shall— 
(I)apply to producers receiving payments under this subsection; and (II)be enforced by the Secretary. 
(ii)ReportingAn eligible entity participating in an on-farm conservation innovation trial under this subsection shall report annually to the Secretary on the amount of payments made to individual farm operations under this subsection. (C)Limitation on administrative expensesNone of the funds made available to carry out this subsection may be used to pay for the administrative expenses of an eligible entity. 
(D)Length of agreementsAn agreement entered into under subparagraph (A) shall be for a period determined by the Secretary that is— (i)not less than 3 years; and 
(ii)if appropriate, more than 3 years, including if such a period is appropriate to support— (I)adaptive management over multiple crop years; and 
(II)adequate data collection and analysis by a producer or eligible entity to report the natural resource and agricultural production benefits of the new or innovative conservation approaches to the Secretary. (4)Flexible adoptionThe scale of adoption of a new or innovative conservation approach under an on-farm conservation innovation trial under an agreement under paragraph (2) may include multiple scales on an operation, including whole farm, field-level, or sub-field scales. 
(5)Technical assistanceThe Secretary shall provide technical assistance— (A)to each producer or eligible entity participating in an on-farm conservation innovation trial under paragraph (2) with respect to the design, installation, and management of the new or innovative conservation approaches; and 
(B)to each eligible entity participating in an on-farm conservation innovation trial under paragraph (2) with respect to data analyses of the on-farm conservation innovation trial. (6)Geographic scopeThe Secretary shall identify a diversity of geographic regions of the United States in which to establish on-farm conservation innovation trials under paragraph (2), taking into account factors such as soil type, cropping history, and water availability. 
(7)Soil health demonstration trialUsing funds made available to carry out this subsection, the Secretary shall carry out a soil health demonstration trial under which the Secretary coordinates with eligible entities— (A)to provide incentives to producers to implement conservation practices that— 
(i)improve soil health; (ii)increase carbon levels in the soil; or 
(iii)meet the goals described in clauses (i) and (ii); (B)to establish protocols for measuring carbon levels in the soil and testing carbon levels on land where conservation practices described in subparagraph (A) were applied to evaluate gains in soil health as a result of the practices implemented by the producers in the soil health demonstration trial; and 
(C) 
(i)not later than September 30, 2020, to initiate a study regarding changes in soil health and, if feasible, economic outcomes, generated as a result of the conservation practices described in subparagraph (A) that were applied by producers through the soil health demonstration trial; and (ii)to submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate annual reports on the progress and results of the study under clause (i). 
(d)Reporting and database 
(1)Report requiredNot later than September 30, 2019, and every 2 years thereafter, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report on the status of activities funded under this section, including— (A)funding awarded; 
(B)results of the activities, including, if feasible, economic outcomes; (C)incorporation of findings from the activities, such as new technology and innovative approaches, into the conservation efforts implemented by the Secretary; and 
(D)on completion of the study required under subsection (c)(7)(C), the findings of the study. (2)Conservation practice database (A)In generalThe Secretary shall use the data reported under paragraph (1) to establish and maintain a publicly available conservation practice database that provides— 
(i)a compilation and analysis of effective conservation practices for soil health, nutrient management, and source water protection in varying soil compositions, cropping systems, slopes, and landscapes; and (ii)a list of recommended new and effective conservation practices. 
(B)PrivacyInformation provided under subparagraph (A) shall be transformed into a statistical or aggregate form so as to not include any identifiable or personal information of individual producers.. 2308.Conservation stewardship program (a)DefinitionsSection 1240I of the Food Security Act of 1985 (as redesignated by section 2301(b)) is amended— 
(1)in paragraph (2)(B)— (A)in clause (i), by striking and at the end; 
(B)in clause (ii), by striking the period at the end and inserting a semicolon; and (C)by adding at the end the following: 
 
(iii)development of a comprehensive conservation plan, as defined in section 1240L(e)(1); (iv)soil health planning, including planning to increase soil organic matter; and 
(v)activities that will assist a producer to adapt to, or mitigate against, increasing weather volatility.; and (2)in paragraph (7), by striking the period at the end and inserting the following: 
through the use of— (A)quality criteria under a resource management system; 
(B)predictive analytics tools or models developed or approved by the Natural Resources Conservation Service; (C)data from past and current enrollment in the program; and 
(D)other methods that measure conservation and improvement in priority resource concerns, as determined by the Secretary.. (b)Conservation stewardship program (1)EstablishmentSubsection (a) of section 1240J of the Food Security Act of 1985 (as redesignated by section 2301(b)) is amended in the matter preceding paragraph (1) by striking 2014 through 2018 and inserting 2019 through 2023. 
(2)ExclusionsSubsection (b)(2) of section 1240J of the Food Security Act of 1985 (as redesignated by section 2301(b)) is amended in the matter preceding paragraph (1) by striking the Agricultural Act of 2014 and inserting the Agriculture Improvement Act of 2018. (c)Stewardship contractsSection 1240K of the Food Security Act of 1985 (as redesignated by section 2301(b)) is amended— 
(1)in subsection (b), by striking paragraph (1) and inserting the following:  (1)Ranking of applications (A)In generalIn evaluating contract offers submitted under subsection (a) and contract renewals under subsection (e), the Secretary shall rank applications based on— 
(i)the natural resource conservation and environmental benefits that result from the conservation treatment on all applicable priority resource concerns at the time of submission of the application; (ii)the degree to which the proposed conservation activities increase natural resource conservation and environmental benefits; and 
(iii)other consistent criteria, as determined by the Secretary. (B)Additional criterionIf 2 or more applications receive the same ranking under subparagraph (A), the Secretary shall rank those contracts based on the extent to which the actual and anticipated conservation benefits from each contract are provided at the lowest cost relative to other similarly beneficial contract offers.;  
(2)in subsection (c)— (A)by striking the program under subsection (a) and inserting a contract or contract renewal under this section; 
(B)by inserting or contract renewal before offer ranks; (C)by inserting or contract renewal after stewardship contract; and 
(D)by adding or contract renewal before the period at the end; (3)in subsection (d)(2)(A), by striking 1238G(d) and inserting 1240L(c); and 
(4)in subsection (e)— (A)in the matter preceding paragraph (1), by striking At the end and all that follows through period the second place it appears and inserting the following: The Secretary may provide the producer an opportunity to renew an existing contract in the first half of the fifth year of the contract period; 
(B)in paragraph (1), by striking initial and inserting existing; (C)in paragraph (2)— 
(i)by inserting new or improved after integrate; and (ii)by inserting demonstrating continued improvement during the additional 5-year period, after operation,; and 
(D)in paragraph (3)(B), by striking to exceed the stewardship threshold of and inserting to adopt or improve conservation activities, as determined by the Secretary, to achieve higher levels of performance with respect to not less than. (d)Duties of SecretarySection 1240L of the Food Security Act of 1985 (as redesignated by section 2301(b)) is amended— 
(1)in subsection (b), in the matter preceding paragraph (1), by striking acres and inserting funding; (2)by striking subsection (c); 
(3)by redesignating subsections (d) and (e) as subsections (c) and (d), respectively; (4)in subsection (c) (as so redesignated), by adding at the end the following: 
 
(5)Payment for cover crop activitiesThe amount of a payment under this subsection for cover crop activities shall be not less than 125 percent of the annual payment amount determined by the Secretary under paragraph (2).; (5)in subsection (d) (as so redesignated)— 
(A)in the subsection heading, by inserting and advanced grazing management after rotations; (B)by striking paragraph (2); 
(C)by redesignating paragraphs (1) and (4) as paragraphs (2) and (1), respectively, and moving the paragraphs so as to appear in numerical order; (D)in paragraph (1) (as so redesignated)— 
(i)by redesignating subparagraphs (A) through (D) and (E) as clauses (i) through (iv) and (vi), respectively, and indenting appropriately; (ii)by striking the paragraph designation and all that follows through the term in the matter preceding clause (i) (as so redesignated) and inserting the following: 
 
(1)DefinitionsIn this subsection: (A)Advanced grazing managementThe term advanced grazing management means the use of a combination of grazing practices (as determined by the Secretary), which may include management-intensive rotational grazing, that provide for— 
(i)improved soil health and carbon sequestration; (ii)drought resilience; 
(iii)wildlife habitat; (iv)wildfire mitigation; 
(v)control of invasive plants; and (vi)water quality improvement. 
(B)Management-intensive rotational grazingThe term management-intensive rotational grazing means a strategic, adaptively managed multipasture grazing system in which animals are regularly and systematically moved to fresh pasture in a manner that— (i)maximizes the quantity and quality of forage growth; 
(ii)improves manure distribution and nutrient cycling; (iii)increases carbon sequestration from greater forage harvest; 
(iv)improves the quality and quantity of cover for wildlife; (v)provides permanent cover to protect the soil from erosion; and 
(vi)improves water quality. (C)Resource-conserving crop rotationThe term; and 
(iii)in subparagraph (C) (as so designated)— (I)in clause (iv) (as so redesignated), by striking and at the end; and 
(II)by inserting after clause (iv) (as so redesignated) the following:  (v)builds soil organic matter; and; 
(E)in paragraph (2) (as so redesignated), by striking improve resource-conserving and all that follows through the period at the end and inserting the following: improve, manage, and maintain— 
(A)resource-conserving crop rotations; or (B)advanced grazing management.; 
(F)in paragraph (3)— (i)by striking paragraph (1) and inserting paragraph (2); and 
(ii)by striking and maintain and all that follows through the period at the end and inserting or improve, manage, and maintain resource-conserving crop rotations or advanced grazing management for the term of the contract.; and (G)by adding at the end the following: 
 
(4)Amount of paymentAn additional payment provided under paragraph (2) shall be not less than 150 percent of the annual payment amount determined by the Secretary under subsection (c)(2).; (6)by inserting after subsection (d) (as so redesignated) the following: 
 
(e)Payment for comprehensive conservation plan 
(1)Definition of comprehensive conservation planIn this subsection, the term comprehensive conservation plan means a conservation plan that meets or exceeds the stewardship threshold for each priority resource concern identified by the Secretary under subsection (a)(2). (2)Payment for comprehensive conservation planThe Secretary shall provide a 1-time payment to a producer that develops a comprehensive conservation plan. 
(3)Amount of paymentThe Secretary shall determine the amount of payment under paragraph (2) based on— (A)the number of priority resource concerns addressed in the comprehensive conservation plan; and 
(B)the number of types of land uses included in the comprehensive conservation plan.;  (7)in subsection (f), by striking 2014 through 2018 and inserting 2019 through 2023; 
(8)in subsection (h)— (A)by striking the subsection designation and heading and all that follows through The Secretary and inserting the following: 
 
(h)Organic certification 
(1)CoordinationThe Secretary; and (B)by adding at the end the following: 
 
(2)Allocation 
(A)In generalUsing funds made available for the program for each of fiscal years 2019 through 2023, the Secretary shall allocate funding to States to support organic production and transition to organic production through paragraph (1). (B)DeterminationThe Secretary shall determine the allocation to a State under subparagraph (A) based on— 
(i)the number of certified and transitioning organic operations within the State; and (ii)the number of acres of certified and transitioning organic production within the State.; and 
(9)by adding at the end the following:  (j)Streamlining and coordinationTo the maximum extent feasible, the Secretary shall provide for streamlined and coordinated procedures for the program and the environmental quality incentives program under subchapter A, including applications, contracting, conservation planning, conservation practices, and related administrative procedures. 
(k)Soil healthTo the maximum extent feasible, the Secretary shall manage the program to enhance soil health. (l)Annual reportEach fiscal year, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report describing the payment rates for conservation activities offered to producers under the program and an analysis of whether payment rates can be reduced for the most expensive conservation activities.. 
2309.Grassland conservation initiativeSubchapter B of chapter 4 of subtitle D of title XII of the Food Security Act of 1985 (as added by subsections (a)(2) and (b) of section 2301) is amended by adding at the end the following:  1240L–1.Grassland conservation initiative (a)DefinitionsIn this section: 
(1)Eligible landNotwithstanding sections 1240I(4) and 1240J(b)(2), the term eligible land means cropland on a farm for which base acres have been maintained by the Secretary under section 1112(d)(3) of the Agricultural Act of 2014 (7 U.S.C. 9012(d)(3)). (2)InitiativeThe term initiative means the grassland conservation initiative established under subsection (b). 
(b)Establishment and purposeThe Secretary shall establish within the program a grassland conservation initiative for the purpose of assisting producers in protecting grazing uses, conserving and improving soil, water, and wildlife resources, and achieving related conservation values by conserving eligible land through grassland conservation contracts under subsection (e). (c)ElectionBeginning in fiscal year 2019, the Secretary shall provide a 1-time election to enroll eligible land in the initiative under a contract described in subsection (e). 
(d)Method of enrollmentThe Secretary shall— (1)notwithstanding subsection (b) of section 1240K, determine under subsection (c) of that section that eligible land ranks sufficiently high under the evaluation criteria described in subsection (b) of that section; and 
(2)enroll the eligible land in the initiative under a contract described in subsection (e). (e)Grassland conservation contract (1)In generalNotwithstanding section 1240K(a)(1), to enroll eligible land in the initiative under a grassland conservation contract, a producer shall agree— 
(A)to meet or exceed the stewardship threshold for not less than 1 priority resource concern by the date on which the contract expires; and (B)to comply with the terms and conditions of the contract. 
(2)TermsA grassland conservation contract entered into under this section shall— (A) (i)be for a single 5-year term; and 
(ii)not be subject to renewal or reenrollment under section 1240K(e); and (B)be subject to section 1240K(d). 
(3)Early terminationThe Secretary shall allow a producer that enters into a grassland conservation contract under this section— (A)to terminate the contract at any time; and 
(B)to retain payments already received under the contract. (f)Grassland conservation planThe grassland conservation plan developed for eligible land shall be limited to— 
(1)eligible land; and (2)resource concerns and activities relating to grassland. 
(g)Payments 
(1)In generalBeginning in fiscal year 2019, of the funds made available for this subchapter under section 1241(a)(3)(B), and notwithstanding any payment under title I of the Agriculture Improvement Act of 2018, an amendment made by that title, or section 1240L(c), the Secretary shall make annual grassland conservation contract payments to the producer of any eligible land that is the subject of a grassland conservation contract under this section. (2)Payment noneligibilityA grassland conservation contract under this section shall not be— 
(A)eligible for payments under section 1240L(d); or (B)subject to the payment limitations under this subchapter. 
(3)LimitationThe amount of an annual payment under this subsection shall be $18 per acre, not to exceed the number of base acres on a farm. (h)Considered plantedThe Secretary shall consider land enrolled under a grassland conservation contract under this section during a crop year to be planted or considered planted to a covered commodity (as defined in section 1111 of the Agricultural Act of 2014 (7 U.S.C. 9011)) during that crop year. 
(i)Other contractsA producer with an agricultural operation that contains land eligible under this section and land eligible under section 1240K— (1)may enroll the land eligible under this section through a contract under this section or under section 1240K; and 
(2)shall not be prohibited from enrolling the land eligible under section 1240K through a contract under section 1240K.. DOther Conservation Programs 2401.Watershed protection and flood prevention (a)Assistance to local organizationsSection 3 of the Watershed Protection and Flood Prevention Act (16 U.S.C. 1003) is amended— 
(1)by striking the section designation and all that follows through In order to assist and inserting the following:  3.Assistance to local organizations (a)In generalIn order to assist; and 
(2)by adding at the end the following:  (b)WaiverThe Secretary may waive the watershed plan for works of improvement if the Secretary determines that— 
(1)the watershed plan is unnecessary or duplicative; and (2)the works of improvement are otherwise consistent with applicable requirements under section 4.. 
(b)Authorization of appropriationsSection 14(h)(2)(E) of the Watershed Protection and Flood Prevention Act (16 U.S.C. 1012(h)(2)(E)) is amended by striking 2018 and inserting 2023. (c)Funds of Commodity Credit CorporationThe Watershed Protection and Flood Prevention Act (16 U.S.C. 1001 et seq.) is amended by adding at the end the following: 
 
15.FundingIn addition to any other funds made available by this Act, of the funds of the Commodity Credit Corporation, the Secretary shall make available to carry out this Act $50,000,000 for fiscal year 2019 and each fiscal year thereafter.. 2402.Soil and water resources conservationThe Soil and Water Resources Conservation Act of 1977 (16 U.S.C. 2001 et seq.) is amended— 
(1)in section 5(e) (16 U.S.C. 2004(e)), by striking and December 31, 2015 and inserting December 31, 2015, and December 31, 2022; (2)in section 6(d) (16 U.S.C. 2005(d)), by striking , respectively and inserting , and a program update shall be completed by December 31, 2023; 
(3)in section 7 (16 U.S.C. 2006)— (A)in subsection (a), by striking and 2016 and inserting , 2016, and 2022; and 
(B)in subsection (b), in the matter preceding paragraph (1), by striking and 2017 and inserting , 2017, and 2023; and (4)in section 10 (16 U.S.C. 2009), by striking 2018 and inserting 2023. 
2403.Emergency conservation program 
(a)Repair or replacement of fencing 
(1)In generalSection 401 of the Agricultural Credit Act of 1978 (16 U.S.C. 2201) is amended— (A)by inserting wildfires, after hurricanes,; 
(B)by striking the section designation and all that follows through The Secretary of Agriculture and inserting the following:  401.Emergency conservation program (a)In generalThe Secretary of Agriculture (referred to in this title as the Secretary); and 
(C)by adding at the end the following:  (b)Repair or replacement of fencing (1)In generalWith respect to a payment to an agricultural producer under subsection (a) for the repair or replacement of fencing, the Secretary shall give the agricultural producer the option of receiving not more than 25 percent of the payment, determined by the Secretary based on the applicable percentage of the fair market value of the cost of the repair or replacement, before the agricultural producer carries out the repair or replacement. 
(2)Return of fundsIf the funds provided under paragraph (1) are not expended by the end of the 60-day period beginning on the date on which the agricultural producer receives those funds, the funds shall be returned within a reasonable timeframe, as determined by the Secretary.. (2)Conforming amendments (A)Sections 402, 403, 404, and 405 of the Agricultural Credit Act of 1978 (16 U.S.C. 2202, 2203, 2204, 2205) are amended by striking Secretary of Agriculture each place it appears and inserting Secretary. 
(B)Section 407(a) of the Agricultural Credit Act of 1978 (16 U.S.C. 2206(a)) is amended by striking paragraph (4). (b)Cost share paymentsTitle IV of the Agricultural Credit Act of 1978 is amended by inserting after section 402 (16 U.S.C. 2202) the following: 
 
402A.Cost-share requirement 
(a)Cost-share rateSubject to subsections (b) and (c), the maximum cost-share payment under sections 401 and 402 shall not exceed 75 percent of the total allowable cost, as determined by the Secretary. (b)ExceptionNotwithstanding subsection (a), a payment to a limited resource farmer or rancher, a socially disadvantaged farmer or rancher (as defined in subsection (a) of section 2501 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279), or a beginning farmer or rancher under section 401 or 402 shall not exceed 90 percent of the total allowable cost, as determined by the Secretary. 
(c)LimitationThe total payment under sections 401 and 402 for a single event may not exceed 50 percent of the agriculture value of the land, as determined by the Secretary.. (c)Payment limitationsTitle IV of the Agricultural Credit Act of 1978 (16 U.S.C. 2201 et seq.) is amended by inserting after section 402A (as added by subsection (b)) the following: 
 
402B.Payment limitationThe maximum payment made under the emergency conservation program to an agricultural producer under sections 401 and 402 shall not exceed $500,000.. (d)Watershed protection programSection 403 of the Agricultural Credit Act of 1978 (16 U.S.C. 2203) is amended— 
(1)by striking the section heading and inserting Emergency watershed program; and (2)in subsection (a), by inserting watershed protection after emergency. 
(e)Funding and administrationSection 404 of the Agricultural Credit Act of 1978 (16 U.S.C. 2204) is amended— (1)in the fourth sentence, by striking The Corporation and inserting the following: 
 
(d)LimitationThe Commodity Credit Corporation; (2)in the third sentence (as amended by subsection (a)(2)(A)), by striking In implementing the provisions of and inserting the following: 
 
(c)Use of Commodity Credit CorporationIn implementing; (3)by striking the second sentence; 
(4)by striking the section designation and all that follows through There are authorized in the first sentence and inserting the following:  404.Funding and administration (a)Authorization of appropriationsThere are authorized; 
(5)in subsection (a) (as so designated), by inserting , to remain available until expended before the period at the end; and (6)by inserting after subsection (a) (as so designated) the following: 
 
(b)Set-aside for fencingOf the amounts made available under subsection (a) for a fiscal year, 25 percent shall be set aside until April 1 of that fiscal year for the repair or replacement of fencing.. 2404.Conservation of private grazing landSection 1240M of the Food Security Act of 1985 (16 U.S.C. 3839bb) is amended— 
(1)in subsection (c)(2), by adding at the end the following:  (C)PartnershipsIn carrying out the program under this section, the Secretary shall provide education and outreach activities through partnerships with— 
(i)land-grant colleges and universities (as defined in section 1404 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103)); and (ii)nongovernmental organizations.; and 
(2)in subsection (e), by striking 2018 and inserting 2023. 2405.Grassroots source water protection program (a)Authorization of appropriationsSection 1240O(b)(1) of the Food Security Act of 1985 (16 U.S.C. 3839bb–2(b)(1)) is amended by striking 2018 and inserting 2023. 
(b)Availability of fundsSection 1240O(b) of the Food Security Act of 1985 (16 U.S.C. 3839bb–2(b)) is amended by adding at the end the following:  (3)Additional fundingIn addition to any other funds made available under this subsection, of the funds of the Commodity Credit Corporation, the Secretary shall use $5,000,000 beginning in fiscal year 2019, to remain available until expended.. 
2406.Voluntary public access and habitat incentive programSection 1240R of the Food Security Act of 1985 (16 U.S.C. 3839bb–5) is amended— (1)in subsections (a) and (c), by striking grants each place it appears and inserting funding; 
(2)in subsections (b) and (d)(2), by striking a grant each place it appears and inserting funding; (3)in subsection (c)(3) (as amended by section 2202(b)(1)), by inserting or on land covered by a wetland reserve easement under section 1265C before by providing; and 
(4)in subsection (f)— (A)in paragraph (1)— 
(i)by striking 2012 and and inserting 2012,; and (ii)by inserting , and $50,000,000 for the period of fiscal years 2019 through 2023 before the period at the end; 
(B)by redesignating paragraph (2) as paragraph (3); and (C)by inserting after paragraph (1) the following: 
 
(2)Enhanced public access to wetland reserve easementsTo the maximum extent practicable, of the funds made available under paragraph (1), the Secretary shall use $3,000,000 for the period of fiscal years 2019 through 2023 to encourage public access to land covered by wetland reserve easements under section 1265C through agreements with States and tribal governments under this section.. 2407.Wildlife management (a)In generalThe Secretary and the Secretary of the Interior shall continue to carry out the Working Lands for Wildlife model of conservation on working landscapes, as implemented on the day before the date of enactment of this Act, in accordance with— 
(1)the document entitled Partnership Agreement Between the United States Department of Agriculture Natural Resources Conservation Service and the United States Department of the Interior Fish and Wildlife Service, numbered A–3A7516–937, and formalized by the Chief of the Natural Resources Conservation Service on September 15, 2016, and by the Director of the United States Fish and Wildlife Service on August 4, 2016, as in effect on September 15, 2016; and (2)United States Fish and Wildlife Service Director’s Order No. 217, dated August 9, 2016, as in effect on August 9, 2016. 
(b)Expansion of modelThe Secretary and the Secretary of the Interior may expand the conservation model described in subsection (a) through a new partnership agreement between the Farm Service Agency and the United States Fish and Wildlife Service for the purpose of carrying out conservation activities for species conservation. (c)Extension of period of regulatory predictability (1)Definition of period of regulatory predictabilityIn this subsection, the term period of regulatory predictability means the period of regulatory predictability under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) initially determined in accordance with the document and order described in paragraphs (1) and (2), respectively, of subsection (a). 
(2)ExtensionAfter the period of regulatory predictability, on request of the Secretary, the Secretary of the Interior, acting through the Director of the United States Fish and Wildlife Service, may provide additional consultation under section 7(a)(2) of the Endangered Species Act of 1973 (16 U.S.C. 1536(a)(2)), or additional conference under section 7(a)(4) of that Act (16 U.S.C. 1536(a)(4)), as applicable, with the Chief of the Natural Resources Conservation Service or the Administrator of the Farm Service Agency, as applicable, to extend the period of regulatory predictability. 2408.Feral swine eradication and control pilot program (a)In generalThe Secretary shall establish a feral swine eradication and control pilot program to respond to the threat feral swine pose to agriculture, native ecosystems, and human and animal health. 
(b)Duties of the SecretaryIn carrying out the pilot program, the Secretary shall— (1)study and assess the nature and extent of damage to the pilot areas caused by feral swine; 
(2)develop methods to eradicate or control feral swine in the pilot areas; (3)develop methods to restore damage caused by feral swine; and 
(4)provide financial assistance to agricultural producers in pilot areas. (c)AssistanceThe Secretary may provide financial assistance to agricultural producers under the pilot program to implement methods to— 
(1)eradicate or control feral swine in the pilot areas; and (2)restore damage caused by feral swine. 
(d)CoordinationThe Secretary shall ensure that the Natural Resources Conservation Service and the Animal and Plant Health Inspection Service coordinate for purposes of this section through State technical committees established under section 1261(a) of the Food Security Act of 1985 (16 U.S.C. 3861(a)). (e)Pilot areasThe Secretary shall carry out the pilot program in areas of States in which feral swine have been identified as a threat to agriculture, native ecosystems, or human or animal health, as determined by the Secretary. 
(f)Cost sharing 
(1)Federal shareThe Federal share of the costs of activities under the pilot program may not exceed 75 percent of the total costs of such activities. (2)In-Kind contributionsThe non-Federal share of the costs of activities under the pilot program may be provided in the form of in-kind contributions of materials or services. 
(g)Funding 
(1)Mandatory fundingOf the funds of the Commodity Credit Corporation, the Secretary shall use to carry out this section $75,000,000 for the period of fiscal years 2019 through 2023. (2)Distribution of fundsOf the funds made available under paragraph (1)— 
(A)50 percent shall be allocated to the Natural Resources Conservation Service to carry out the pilot program, including the provision of financial assistance to producers for on-farm trapping and technology related to capturing and confining feral swine; and (B)50 percent shall be allocated to the Animal and Plant Health Inspection Service to carry out the pilot program, including the use of established, and testing of innovative, population reduction methods. 
(3)Limitation on administrative expensesNot more than 10 percent of funds made available under this section may be used for administrative expenses of the pilot program. 2409.Report on small wetlands (a)In generalThe Secretary, acting through the Chief of the Natural Resources Conservation Service, shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report describing the number of wetlands with an area not more than 1 acre that have been delineated in each of the States of North Dakota, South Dakota, Minnesota, and Iowa during fiscal years 2014 through 2018. 
(b)RequirementIn the report under subsection (a), the Secretary, acting through the Chief of the Natural Resources Conservation Service, shall list the number of wetlands acres in each State described in the report by tenths of an acre, and ensure the report is based on the best available science. 2410.Sense of Congress relating to increased watershed-based collaborationIt is the sense of Congress that the Federal Government should recognize and encourage partnerships at the watershed level between nonpoint sources and regulated point sources to advance the goals of the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) and provide benefits to farmers, landowners, and the public. 
EFunding and Administration 
2501.Commodity Credit Corporation 
(a)Annual fundingSection 1241(a) of the Food Security Act of 1985 (16 U.S.C. 3841(a)) is amended— (1)in the matter preceding paragraph (1), by striking 2018 (and fiscal year 2019 in the case of the program specified in paragraph (5)) and inserting 2023; 
(2)in paragraph (1)— (A)in subparagraph (A), by striking $10,000,000 for the period of fiscal years 2014 through 2018 and inserting $12,000,000 for the period of fiscal years 2019 through 2023; and 
(B)in subparagraph (B)— (i)by striking $33,000,000 for the period of fiscal years 2014 through 2018 and inserting $50,000,000 for the period of fiscal years 2019 through 2023, including not more than $5,000,000 to provide outreach and technical assistance,; and 
(ii)by striking retired or retiring owners and operators and inserting contract holders; (3)in paragraph (2)— 
(A)in subparagraph (D), by striking and at the end; (B)in subparagraph (E), by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following:  (F)$450,000,000 for each of fiscal years 2019 through 2023.; 
(4)by striking paragraph (3) and inserting the following:  (3)The programs under chapter 4, using, to the maximum extent practicable— 
(A)for the environmental quality incentives program under subchapter A of that chapter— (i)$1,750,000,000 for fiscal year 2019; 
(ii)$1,750,000,000 for fiscal year 2020; (iii)$1,800,000,000 for fiscal year 2021; 
(iv)$1,850,000,000 for fiscal year 2022; and (v)$2,025,000,000 for fiscal year 2023; and 
(B)for the conservation stewardship program under subchapter B of that chapter— (i)$700,000,000 for fiscal year 2019; 
(ii)$725,000,000 for fiscal year 2020; (iii)$750,000,000 for fiscal year 2021; 
(iv)$800,000,000 for fiscal year 2022; and (v)$1,000,000,000 for fiscal year 2023.; 
(5)in paragraph (4), by inserting (as in effect on the day before the date of enactment of the Agriculture Improvement Act of 2018), using such sums as are necessary to administer contracts entered into before that date of enactment before the period at the end; and (6)by striking paragraph (5). 
(b)Availability of fundsSection 1241(b) of the Food Security Act of 1985 (16 U.S.C. 3841(b)) is amended by striking 2018 (and fiscal year 2019 in the case of the program specified in subsection (a)(5)) and inserting 2023. (c)Report on program enrollments and assistanceSection 1241(i) of the Food Security Act of 1985 (16 U.S.C. 3841(i)) is amended to read as follows: 
 
(i)Report on program enrollments and assistanceNot later than December 15 of each of calendar years 2019 through 2023, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate an annual report containing statistics by State related to enrollments in conservation programs under this title, as follows: (1)The annual and current cumulative activity reflecting active agreement and contract enrollment statistics. 
(2)Secretarial exceptions, waivers, and significant payments, including— (A)payments made under the agricultural conservation easement program for easements valued at $250,000 or greater; 
(B)payments made under the regional conservation partnership program subject to the waiver of adjusted gross income limitations pursuant to section 1271C(c)(3); (C)waivers granted by the Secretary under section 1001D(b)(3); 
(D)exceptions and activity associated with section 1240B(h)(2); and (E)exceptions provided by the Secretary under section 1265B(b)(2)(B)(ii).. 
(d)Allocations review and updateSection 1241(g) of the Food Security Act of 1985 (16 U.S.C. 3841(g)) is amended— (1)in paragraph (1)— 
(A)by striking January and all that follows through shall and inserting 1 year after the date of enactment of the Agriculture Improvement Act of 2018, the Secretary, acting through the Chief of the Natural Resources Conservation Service and the Administrator of the Farm Service Agency, shall; (B)by inserting annual after utilize; and 
(C)by inserting relevant data on local natural resource concerns, resource inventories, evaluations and reports, recommendations from State technical committees established under section 1261(a), after accounting for; and (2)in paragraph (2)— 
(A)by striking that the formulas and inserting the following: that— 
(A)the formulas; (B)in subparagraph (A) (as so designated), by striking the period at the end and inserting a semicolon; and 
(C)by adding at the end the following:  (B)to the maximum extent practicable, local natural resource concerns are considered a leading factor in determining annual funding allocation to States; 
(C)the process used at the national level to evaluate State budget proposals and to allocate funds is reviewed annually to assess the effect of allocations in addressing identified natural resource priorities and objectives; and (D)the allocation of funds to States addresses priority natural resource concerns and objectives.. 
(e)Assistance to certain farmers or ranchers for conservation accessSection 1241(h) of the Food Security Act of 1985 (16 U.S.C. 3841(h)) is amended— (1)in paragraph (1)— 
(A)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and indenting appropriately; (B)in the matter preceding clause (i) (as so redesignated), by striking Of the funds and inserting the following: 
 
(A)Fiscal years 2009 through 2018Of the funds; and (C)by adding at the end the following: 
 
(B)Fiscal years 2019 through 2023Of the funds made available for each of fiscal years 2019 through 2023 to carry out the environmental quality incentives program under subchapter A of chapter 4 of subtitle D and the conservation stewardship program under subchapter B of chapter 4 of subtitle D, the Secretary shall use, to the maximum extent practicable— (i)5 percent to assist beginning farmers or ranchers; and 
(ii)5 percent to assist socially disadvantaged farmers or ranchers.;  (2)in paragraph (2), by inserting and, in the case of fiscal years 2019 through 2023, under the conservation stewardship program under subchapter B of chapter 4 of subtitle D before the period at the end; 
(3)in paragraph (3), by striking year, acres not obligated under paragraph (1) and inserting year through fiscal year 2018, acres not obligated under paragraph (1)(A); and (4)in paragraph (4), by striking subparagraph (A) or (B) of paragraph (1) and inserting , as applicable, clause (i) or (ii) of paragraph (1)(A) or clause (i) or (ii) of paragraph (1)(B). 
(f)Conservation standards and requirementsSection 1241 of the Food Security Act of 1985 (16 U.S.C. 3841) is amended by adding at the end the following:  (j)Conservation standards and requirements (1)In generalSubject to the requirements of this title, the Natural Resources Conservation Service shall serve as the lead agency in developing and establishing technical standards and requirements for conservation programs carried out under this title, including— 
(A)standards for conservation practices under this title; (B)technical guidelines for implementing conservation practices under this title, including the location of the conservation practices; and 
(C)standards for conservation plans. (2)Consistency of Farm Service Agency technical standards and payment ratesThe Administrator of the Farm Service Agency shall ensure that— 
(A)technical standards of programs administered by the Farm Service Agency are consistent with the technical standards established by the Natural Resources Conservation Service under paragraph (1); and (B)payment rates, to the extent practicable, are consistent between the Farm Service Agency and the Natural Resources Conservation Service.. 
2502.Delivery of technical assistance 
(a)DefinitionsSection 1242(a) of the Food Security Act of 1985 (16 U.S.C. 3842(a)) is amended to read as follows:  (a)DefinitionsIn this section: 
(1)Eligible participantThe term eligible participant means a producer, landowner, or entity that is participating in, or seeking to participate in, programs in which the producer, landowner, or entity is otherwise eligible to participate under this title or the agricultural management assistance program under section 524(b) of the Federal Crop Insurance Act (7 U.S.C. 1524(b)). (2)Third-party providerThe term third-party provider means a commercial entity (including a farmer cooperative, agriculture retailer, or other commercial entity (as defined by the Secretary)), a nonprofit entity, a State or local government (including a conservation district), or a Federal agency, that has expertise in the technical aspect of conservation planning, including nutrient management planning, watershed planning, or environmental engineering.. 
(b)Certification processSection 1242(e) of the Food Security Act of 1985 (16 U.S.C. 3842(e)) is amended by adding at the end the following:  (4)Certification processThe Secretary shall certify a third-party provider through— 
(A)a certification process administered by the Secretary, acting through the Chief of the Natural Resources Conservation Service; or (B)a non-Federal entity approved by the Secretary to perform the certification. 
(5)Streamlined certificationThe Secretary shall provide a streamlined certification process for a third-party provider that has an appropriate specialty certification, including a sustainability certification.. (c)Expedited revision of standardsSection 1242(h) of the Food Security Act of 1985 (16 U.S.C. 3842(h)) is amended— 
(1)in paragraph (1)— (A)by striking subparagraph (A) and inserting the following: 
 
(A)not later than 1 year after the date of enactment of the Agriculture Improvement Act of 2018, complete a review of each conservation practice standard, including engineering design specifications, in effect on the day before the date of enactment of that Act;; (B)in subparagraph (B), by striking and at the end; 
(C)in subparagraph (C), by striking the period at the end and inserting ; and; and (D)by adding at the end the following: 
 
(D)evaluate opportunities to increase flexibility in conservation practice standards in a manner that ensures equivalent natural resource benefits.; (2)in paragraph (2), by inserting State technical committees established under section 1261(a), before crop consultants; and 
(3)by striking paragraph (3) and inserting the following:  (3)Expedited revision of standardsNot later than 1 year after the date of enactment of the Agriculture Improvement Act of 2018, the Secretary shall develop for the programs under this title an administrative process for— 
(A)expediting the establishment and revision of conservation practice standards; (B)considering conservation innovations and scientific and technological advancements with respect to any establishment or revision under subparagraph (A); 
(C)allowing local flexibility in the creation of— (i)interim practice standards and supplements to existing practice standards to address the considerations described in subparagraph (B); and 
(ii)partnership-led proposals for new and innovative techniques to facilitate implementing agreements and grants under this title; and (D)soliciting regular input from State technical committees established under section 1261(a) for recommendations that identify innovations or advancements described in subparagraph (B). 
(4)ReportNot later than 2 years after the date of enactment of the Agriculture Improvement Act of 2018, and every 2 years thereafter, the Secretary shall submit to Congress a report on— (A)the administrative process developed under paragraph (3); 
(B)conservation practice standards that were established or revised under that process; and (C)conservation innovations that were considered under that process.. 
2503.Administrative requirements for conservation programs 
(a)Acreage limitationsSection 1244(f) of the Food Security Act of 1985 (16 U.S.C. 3844(f)) is amended— (1)in paragraph (1)(B), by striking 10 and inserting 15; and 
(2)in paragraph (5), by striking the Agricultural Act of 2014 and inserting the Agriculture Improvement Act of 2018. (b)Requirements for conservation programsSection 1244 of the Food Security Act of 1985 (16 U.S.C. 3844) is amended— 
(1)by striking subsection (m); (2)by redesignating subsections (j) through (l) as subsections (k) through (m), respectively; and 
(3)by inserting after subsection (i) the following:  (j)Review and guidance for practice costs and payment rates (1)In generalNot later than 1 year after the date of enactment of the Agriculture Improvement Act of 2018, and not later than October 1 of each year thereafter, the Secretary shall— 
(A)review the estimates for practice costs and rates of payments made to producers for practices on eligible land under this title; and (B)evaluate whether those costs and rates reflect a payment that— 
(i)encourages participation in a conservation program administered by the Secretary; (ii)encourages implementation of the most effective practices to address local natural resource concerns on eligible land; and 
(iii)accounts for regional, State, and local variability relating to the complexity, implementation, and adoption of practices on eligible land. (2)Guidance; reviewThe Secretary shall— 
(A)issue guidance to States to annually review and adjust the estimates for practice costs and rates of payments made to producers to reflect the evaluation factors described in paragraph (1)(B); and (B)determine the appropriate practice costs and rates of payments for each State by— 
(i)annually reviewing each conservation program payment schedule and payment rate used in the State; and (ii)consulting with the State technical committee established under section 1261(a) in that State.. 
(c)Funding for Indian TribesSection 1244(m) of the Food Security Act of 1985 (as redesignated by subsection (b)(2)) is amended— (1)by striking may and inserting shall; 
(2)by striking that the goals and inserting the following: that— 
(1)the goals; (3)in paragraph (1) (as so designated), by striking arrangements, and that statutory and inserting the following: 
arrangements; (2)a sufficient number of eligible participants will be aggregated under the alternative funding arrangement to accomplish the underlying purposes and objectives of the applicable program; and 
(3)statutory; and (4)in paragraph (3) (as so designated), by striking the period at the end and inserting , except that the Secretary may approve a waiver if the Secretary is authorized to approve a waiver under the statutory authority of the applicable program.. 
(d)Source water protection through targeting of agricultural practicesSection 1244 of the Food Security Act of 1985 (16 U.S.C. 3844) (as amended by subsection (b)) is amended by adding at the end the following:  (n)Source water protection through targeting of agricultural practices (1)In generalIn carrying out any conservation program administered by the Secretary, the Secretary shall encourage practices that relate to water quality and water quantity that protect source water for drinking water (including protecting against public health threats) while also benefitting agricultural producers. 
(2)Collaboration with water systems and increased incentives 
(A)In generalIn encouraging practices under paragraph (1), the Secretary shall— (i)work collaboratively with community water systems and State technical committees established under section 1261(a) to identify, in each State, local priority areas for the protection of source waters for drinking water; and 
(ii)subject to subparagraph (B), for practices described in paragraph (1), offer to producers increased incentives and higher payment rates than are otherwise statutorily authorized by the applicable conservation program administered by the Secretary. (B)LimitationAn increased payment under subparagraph (A)(ii) shall not exceed 90 percent of practice costs associated with planning, design, materials, equipment, installation, labor, management, maintenance, or training. 
(3)Reservation of funds 
(A)In generalIn each of fiscal years 2019 through 2023, the Secretary shall use to carry out this subsection not less than 10 percent of any funds available for conservation programs administered by the Secretary under this title (other than the conservation reserve program established under subchapter B of chapter 1 of subtitle D). (B)LimitationFunds available for a specific conservation program shall not be transferred to fund a different conservation program under this title.. 
(e)Environmental services marketSection 1244 of the Food Security Act of 1985 (16 U.S.C. 3844) (as amended by subsection (d)) is amended by adding at the end the following:  (o)Environmental services marketThe Secretary may not prohibit, through a contract, easement, or agreement under this title, a participant in a conservation program administered by the Secretary under this title from participating in, and receiving compensation from, an environmental services market if 1 of the purposes of the market is the facilitation of additional conservation benefits that are consistent with the purposes of the conservation program administered by the Secretary.. 
(f)Regulatory certaintySection 1244 of the Food Security Act of 1985 (16 U.S.C. 3844) (as amended by subsection (e)) is amended by adding at the end the following:  (p)Regulatory certainty (1)In generalIn addition to technical and programmatic information that the Secretary is otherwise authorized to provide, on request of a Federal agency, a State, an Indian tribe, or a unit of local government, the Secretary may provide technical and programmatic information— 
(A)subject to paragraph (2), to the Federal agency, State, Indian tribe, or unit of local government to support specifically the development of mechanisms that would provide regulatory certainty, regulatory predictability, safe harbor protection, or other similar regulatory assurances to a farmer, rancher, or private nonindustrial forest landowner under a regulatory requirement— (i)that relates to soil, water, or wildlife; and 
(ii)over which that Federal agency, State, Indian tribe, or unit of local government has authority; and (B)relating to conservation practices or activities that could be implemented by a farmer, rancher, or private nonindustrial forest landowner to address a targeted soil, water, or wildlife resource concern that is the direct subject of a regulatory requirement enforced by that Federal agency, State, Indian tribe, or unit of local government, as applicable. 
(2)MechanismsThe Secretary shall only provide additional technical and programmatic information under paragraph (1) if the mechanisms to be developed by the Federal agency, State, Indian tribe, or unit of local government, as applicable, under paragraph (1)(A) are anticipated to include, at a minimum— (A)the implementation of 1 or more conservation practices or activities that effectively addresses the soil, water, or wildlife resource concern identified under paragraph (1); 
(B)the on-site confirmation that the applicable conservation practices or activities identified under subparagraph (A) have been implemented; (C)a plan for a periodic audit, as appropriate, of the continued implementation or maintenance of each of the conservation practices or activities identified under subparagraph (A); and 
(D)notification to a farmer, rancher, or private nonindustrial forest landowner of, and an opportunity to correct, any noncompliance with a requirement to obtain regulatory certainty, regulatory predictability, safe harbor protection, or other similar regulatory assurance. (3)Continuing current collaboration on soil, water, or wildlife conservation practicesThe Secretary shall— 
(A)continue collaboration with Federal agencies, States, Indian tribes, or local units of government on existing regulatory certainty, regulatory predictability, safe harbor protection, or other similar regulatory assurances in accordance with paragraph (2); and (B)continue collaboration with the Secretary of the Interior on consultation under section 7(a)(2) of the Endangered Species Act of 1973 (16 U.S.C. 1536(a)(2)) or conference under section 7(a)(4) of that Act (16 U.S.C. 1536(a)(4)), as applicable, for wildlife conservation efforts, including the Working Lands for Wildlife model of conservation on working landscapes, as implemented on the day before the date of enactment of the Agriculture Improvement Act of 2018, in accordance with— 
(i)the document entitled Partnership Agreement Between the United States Department of Agriculture Natural Resources Conservation Service and the United States Department of the Interior Fish and Wildlife Service, numbered A–3A75–16–937, and formalized by the Chief of the Natural Resources Conservation Service on September 15, 2016, and by the Director of the United States Fish and Wildlife Service on August 4, 2016, as in effect on September 15, 2016; and (ii)United States Fish and Wildlife Service Director’s Order No. 217, dated August 9, 2016, as in effect on August 9, 2016. 
(4)Savings clauseNothing in this subsection— (A)preempts, displaces, or supplants any authority or right of a Federal agency, a State, an Indian tribe, or a unit of local government; 
(B)modifies or otherwise affects, preempts, or displaces— (i)any cause of action; or 
(ii)a provision of Federal or State law establishing a remedy for a civil or criminal cause of action; or (C)applies to a case in which the Department of Agriculture is the originating agency requesting a consultation or other technical and programmatic information or assistance from another Federal agency in assisting farmers, ranchers, or nonindustrial private forest landowners participating in a conservation program administered by the Secretary.. 
2504.Temporary administration of conservation programs 
(a)Interim administrationSubject to subsection (d), the Secretary shall use the applicable regulations in effect on the day before the date of enactment of this Act, to the extent that the terms and conditions of those regulations are consistent with the amendments made by this title, to carry out the programs under laws as amended by this title, including— (1)the conservation reserve program under subchapter B of chapter 1 of subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3831 et seq.) (as amended by subtitle B); 
(2)the environmental quality incentives program under subchapter A of chapter 4 of subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3839aa et seq) (as added by section 2301(a)(1) and amended by subtitle C); (3)the conservation stewardship program under subchapter B of chapter 4 of subtitle D of title XII of the Food Security Act of 1985 (as added by subsections (a)(2) and (b) of section 2301 and amended by subtitle C); and 
(4)the agricultural conservation easement program established under subtitle H of title XII of the Food Security Act of 1985 (16 U.S.C. 3865 et seq.) (as amended by subtitle F). (b)Regional conservation partnership programNotwithstanding subsection (e) of section 1271E of the Food Security Act of 1985 (16 U.S.C. 3871e) (as amended by section 2706), and subject to subsection (d), for fiscal year 2019, the Secretary may use an availability of program funding announcement consistent with the amendments made by subtitle G to carry out the regional conservation partnership program under subtitle I of title XII of the Food Security Act of 1985 (16 U.S.C. 3871 et seq.) without issuing a regulation. 
(c)FundingThe Secretary may only use funds authorized to be made available by this title or the amendments made by this title for the specific programs described in paragraphs (1) through (4) of subsection (a) and subsection (b), in accordance with any restrictions on the use of those funds, for the purposes described in subsections (a) and (b). (d)Termination of authorityThe authority of the Secretary to carry out subsections (a) and (b) shall terminate on September 30, 2019. 
(e)Permanent administrationEffective beginning on the termination date described in subsection (d), the Secretary shall carry out this title and the amendments made by this title in accordance with such final regulations as the Secretary considers necessary to carry out this title and the amendments made by this title. FAgricultural Conservation Easement Program 2601.Establishment and purposesSection 1265(b) of the Food Security Act of 1985 (16 U.S.C. 3865(b)) is amended— 
(1)in paragraph (3), by inserting that negatively affect the agricultural uses and conservation values after that land; and (2)in paragraph (4), by striking restoring and and inserting restoring or. 
2602.DefinitionsSection 1265A of the Food Security Act of 1985 (16 U.S.C. 3865a) is amended— (1)in paragraph(1)(B), by striking subject to an agricultural land easement plan, as approved by the Secretary; 
(2)by redesignating paragraphs (2), (3), (4), and (5) as paragraphs (3), (4), (6), and (7), respectively; (3)by inserting after paragraph (1) the following: 
 
(2)Buy-protect-sell transaction 
(A)In generalThe term buy-protect-sell transaction means a legal arrangement— (i)between an eligible entity and the Secretary relating to land that an eligible entity owns or is going to purchase prior to acquisition of an agricultural land easement; 
(ii)under which the eligible entity certifies to the Secretary that the eligible entity shall— (I) (aa)hold an agricultural land easement on that land, but transfer ownership of the land to a farmer or rancher that is not an eligible entity prior to or on acquisition of the agricultural land easement; or 
(bb)hold an agricultural land easement on that land, but transfer ownership of the land to a farmer or rancher that is not an eligible entity in a timely manner and, subject to subparagraph (B), not later than 3 years after the date of acquisition of the agricultural land easement; and (II)make an initial sale of the land subject to the agricultural land easement to a farmer or rancher at not more than agricultural value, plus any reasonable holding and transaction costs incurred by the eligible entity, as determined by the Secretary; and 
(iii)under which the Secretary shall be reimbursed for the entirety of the Federal share of the cost of the agricultural land easement by the eligible entity if the eligible entity fails to transfer ownership under item (aa) or (bb), as applicable, of clause (ii)(I). (B)Time extensionUnder subparagraph (A)(ii)(I)(bb), an eligible entity may transfer land later than 3 years after the date of acquisition of the agricultural land easement if the Secretary determines an extension of time is justified.; 
(4)in paragraph (4) (as so redesignated)— (A)in subparagraph (A)(i)— 
(i)by striking to a and inserting the following: to— 
(I)a;  (ii)in subclause (I) (as so designated), by adding or at the end; and 
(iii)by adding at the end the following:  (II)a buy-protect-sell transaction;; and 
(B)in subparagraph (B)(i)(II), by striking , as determined by the Secretary in consultation with the Secretary of the Interior at the local level; and (5)by inserting after paragraph (4) (as so redesignated) the following: 
 
(5)Monitoring reportThe term monitoring report means a report, the contents of which are formulated and prepared by the holder of an agricultural land easement, that accurately documents whether the land subject to the agricultural land easement is in compliance with the terms and conditions of the agricultural land easement.. 2603.Agricultural land easements (a)Availability of assistanceSection 1265B(a) of the Food Security Act of 1985 (16 U.S.C. 3865b(a)) is amended— 
(1)in paragraph (1), by striking and at the end; (2)in paragraph (2), by striking provide for the conservation of natural resources pursuant to an agricultural land easement plan. and inserting implement the program, including technical assistance for the development of a conservation plan under subsection (b)(4)(C)(iv); and; and 
(3)by adding at the end the following:  (3)buy-protect-sell transactions.. 
(b)Cost-share assistance 
(1)Scope of assistance availableSection 1265B(b)(2) of the Food Security Act of 1985 (16 U.S.C. 3865b(b)(2)) is amended— (A)in subparagraph (B), by striking clause (ii) and inserting the following: 
 
(ii)Grasslands exceptionIn the case of grassland of special environmental significance, as determined by the Secretary, the Secretary may provide an amount not to exceed 75 percent of the fair market value of the agricultural land easement. (iii)Permissible formsThe non-Federal share provided by an eligible entity under this subparagraph may comprise— 
(I)cash resources; (II)a charitable donation or qualified conservation contribution (as defined in section 170(h) of the Internal Revenue Code of 1986) from the private landowner from which the agricultural land easement will be purchased; 
(III)costs associated with securing a deed to the agricultural land easement, including the cost of appraisal, survey, inspection, and title; and (IV)other costs, as determined by the Secretary.; and 
(B)by striking subparagraph (C). (2)Evaluation and ranking of applicationsSection 1265B(b)(3) of the Food Security Act of 1985 (16 U.S.C. 3865b(b)(3)) is amended— 
(A)by redesignating subparagraph (C) as subparagraph (E); and (B)by inserting after subparagraph (B) the following: 
 
(C)Accounting for geographic differencesThe Secretary may adjust the criteria established under subparagraph (A) to account for geographic differences, if the adjustments— (i)meet the purposes of the program; and 
(ii)continue to maximize the benefit of the Federal investment under the program. (D)PriorityIn evaluating applications under the program, the Secretary may give priority to an application for the purchase of an agricultural land easement that, as determined by the Secretary, maintains agricultural viability.. 
(3)Agreements with eligible entitiesSection 1265B(b)(4) of the Food Security Act of 1985 (16 U.S.C. 3865b(b)(4)) is amended— (A)in subparagraph (C), by striking clauses (iii) and (iv) and inserting the following: 
 
(iii)include a right of enforcement for the Secretary that— (I)may be used only if the terms and conditions of the easement are not enforced by the eligible entity; and 
(II)does not extend to a right of inspection unless— (aa) (AA)the holder of the easement fails to provide monitoring reports in a timely manner; or 
(BB)the Secretary has a reasonable and articulable belief that the terms and conditions of the easement have been violated; and (bb)prior to the inspection, the Secretary notifies the eligible entity and the landowner of the inspection and provides a reasonable opportunity for the eligible entity and the landowner to participate in the inspection; 
(iv)include a conservation plan only for any portion of the land subject to the agricultural land easement that is highly erodible cropland; and; (B)by redesignating subparagraphs (D) and (E) as subparagraphs (E) and (F), respectively; and 
(C)by inserting after subparagraph (C) the following:  (D)Additional permitted terms and conditionsAn eligible entity may include terms and conditions for an agricultural land easement that— 
(i)are intended to keep the land subject to the agricultural land easement under the ownership of a farmer or rancher, as determined by the Secretary; (ii)allow subsurface mineral development on the land subject to the agricultural land easement and in accordance with applicable State law if, as determined by the Secretary— 
(I)the subsurface mineral development— (aa)has a limited and localized impact; 
(bb)does not harm the agricultural use and conservation values of the land subject to the easement; (cc)does not materially alter or affect the existing topography; 
(dd)shall comply with a subsurface mineral development plan that— (AA)includes a plan for the remediation of impacts to the agricultural use and conservation values of the land subject to the easement; and 
(BB)is approved by the Secretary prior to the initiation of mineral development activity; (ee)is not accomplished by any surface mining method; 
(ff)is within the impervious surface limits of the easement under subparagraph (C)(v); and (gg)uses practices and technologies that minimize the duration and intensity of impacts to the agricultural use and conservation values of the land subject to the easement; and 
(II)each area impacted by the subsurface mineral development shall be reclaimed and restored by the holder of the mineral rights at cessation of operation; and (iii)include other relevant activities relating to the agricultural land easement, as determined by the Secretary.. 
(4)Certification of eligible entitiesSection 1265B(b)(5) of the Food Security Act of 1985 (16 U.S.C. 3865b(b)(5)) is amended— (A)in subparagraph (A)— 
(i)in clause (ii), by striking ; and and inserting a semicolon; (ii)in clause (iii), by striking the period at the end and inserting ; and; and 
(iii)by adding at the end the following:  (iv)allow a certified eligible entity to use its own terms and conditions, notwithstanding paragraph (4)(C), as long as the terms and conditions are consistent with the purposes of the program.; and 
(B)in subparagraph (B)— (i)in clause (iii), by redesignating subclauses (I) through (III) as items (aa) through (cc), respectively, and indenting appropriately; 
(ii)by redesignating clauses (i) through (iii) as subclauses (I) through (III), respectively, and indenting appropriately; (iii)in the matter preceding subclause (I) (as so redesignated), by striking entity will and inserting the following: “eligible entity— 
 
(i)will; (iv)in clause (i)(III)(cc) (as so redesignated), by striking the period at the end and inserting a semicolon; and 
(v)by adding at the end the following:  (ii)has— 
(I)been accredited by the Land Trust Accreditation Commission, or by an equivalent accrediting body, as determined by the Secretary; (II)acquired not fewer than 10 agricultural land easements under the program or any predecessor program; and 
(III)successfully met the responsibilities of the eligible entity under the applicable agreements with the Secretary, as determined by the Secretary, relating to agricultural land easements that the eligible entity has acquired under the program or any predecessor program; or (iii)is a State department of agriculture or other State agency with statutory authority for farm and ranchland protection that has— 
(I)acquired not fewer than 10 agricultural land easements under the program or any predecessor program; and (II)successfully met the responsibilities of the eligible entity under the applicable agreements with the Secretary, as determined by the Secretary, relating to agricultural land easements that the eligible entity has acquired under the program or any predecessor program.. 
(5)Technical assistanceSection 1265B of the Food Security Act of 1985 (16 U.S.C. 3865b) is amended by striking subsection (d) and inserting the following:  (d)Technical assistanceThe Secretary may provide technical assistance, if requested, to assist in compliance with the terms and conditions of easements.. 
2604.Wetland reserve easementsSection 1265C of the Food Security Act of 1985 (16 U.S.C. 3865c) is amended— (1)in subsection (b)— 
(A)in paragraph (3)(C), by inserting or improving water quality before the period at the end; and (B)in paragraph (5)— 
(i)in subparagraph (C)— (I)by striking Land subject and inserting the following: 
 
(i)In generalLand subject;  (II)in clause (i) (as so designated), by inserting water management, after timber harvest,; and 
(III)by adding at the end the following:  (ii)Compatible use authorizationIn evaluating and authorizing a compatible economic use under clause (i), the Secretary shall— 
(I)request and consider the advice of the applicable State technical committee established under section 1261(a) about the 1 or more types of uses that may be authorized to be conducted on land subject to a wetland reserve easement, including the frequency, timing, and intensity of those uses; (II)consider the ability of an authorized use to facilitate the practical administration and management of that land; and 
(III)ensure that an authorized use furthers the functions and values for which the wetland reserve easement was established.; and (ii)in subparagraph (D)(i)(III), by inserting after under subsection (f) the following: or a grazing management plan that is consistent with the wetland reserve easement plan and has been reviewed, and modified as necessary, at least every 5 years; and 
(2)in subsection (f)— (A)by striking paragraph (1) and inserting the following: 
 
(1)Wetland reserve easement plan 
(A)In generalThe Secretary shall develop a wetland reserve easement plan— (i)for any eligible land subject to a wetland reserve easement; and 
(ii)that restores, protects, enhances, manages, maintains, and monitors the eligible land subject to the wetland reserve easements acquired under this section. (B)Practices and activitiesA wetland reserve easement plan under subparagraph (A) shall include practices and activities, including repair or replacement, that are necessary to restore and maintain the enrolled land and the functions and values of the wetland subject to a wetland reserve easement.;  
(B)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and (C)by inserting after paragraph (1) the following: 
 
(2)Alternative plant communitiesThe Secretary, in coordination with State technical committees established under section 1261(a) and pursuant to State-specific criteria and guidelines, may authorize the establishment or restoration of a hydrologically appropriate native community or alternative naturalized vegetative community as part of a wetland reserve easement plan on land subject to a wetland reserve easement if that hydrologically appropriate native or alternative naturalized vegetative community shall— (A)substantially support or benefit migratory waterfowl or other wetland wildlife; or 
(B)meet local resource concerns or needs (including as an element of a regional, State, or local wildlife initiative or plan).. 2605.AdministrationSection 1265D of the Food Security Act of 1985 (16 U.S.C. 3865d) is amended— 
(1)in paragraph (a)(4), by striking proposed and inserting permitted; (2)by striking subsection (c) and inserting the following: 
 
(c)Subordination, exchange, modification, and termination 
(1)SubordinationThe Secretary may subordinate any interest in land, or portion of such interest, administered by the Secretary (including for the purposes of utilities and energy transmission services) either directly or on behalf of the Commodity Credit Corporation under the program if the Secretary determines that the subordination— (A)increases conservation values or has a limited negative effect on conservation values; 
(B)minimally affects the acreage subject to the interest in land; and (C)is in the public interest or furthers the practical administration of the program. 
(2)Modification and exchange 
(A)AuthorityThe Secretary may approve a modification or exchange of any interest in land, or portion of such interest, administered by the Secretary, either directly or on behalf of the Commodity Credit Corporation under the program if the Secretary determines that— (i)no reasonable alternative exists and the effect on the interest in land is avoided or minimized to the extent practicable; and 
(ii)the modification or exchange— (I)results in equal or increased conservation values; 
(II)results in equal or greater economic value to the United States; (III)is consistent with the original intent of the easement; 
(IV)is consistent with the purposes of the program; and (V)is in the public interest or furthers the practical administration of the program. 
(B)LimitationIn modifying or exchanging an interest in land, or portion of such interest, under this paragraph, the Secretary may not increase any payment to an eligible entity. (3)TerminationThe Secretary may approve a termination of any interest in land, or portion of such interest, administered by the Secretary, directly or on behalf of the Commodity Credit Corporation under the program if the Secretary determines that— 
(A)termination is in the interest of the Federal Government; (B)the United States will be fully compensated for— 
(i)the fair market value of the interest in land; (ii)any costs relating to the termination; and 
(iii)any damages determined appropriate by the Secretary; and (C)the termination will— 
(i)address a compelling public need for which there is no practicable alternative even with avoidance and minimization; and (ii)further the practical administration of the program. 
(4)ConsentThe Secretary shall obtain consent from the landowner and eligible entity, if applicable, for any subordination, exchange, modification, or termination of interest in land, or portion of such interest, under this subsection. (5)NoticeAt least 90 days before taking any termination action described in paragraph (3), the Secretary shall provide written notice of such action to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate.; and 
(3)in subsection (d)— (A)in paragraph (1), by striking transferred into the program and inserting enrolled in an easement under section 1265C(b); and 
(B)by adding at the end the following:  (3)Agricultural land easementsA farmer or rancher who owns eligible land subject to an agricultural land easement may enter into a contract under subchapter B of chapter 1 of subtitle D.. 
GRegional Conservation Partnership Program 
2701.Establishment and purposesSection 1271 of the Food Security Act of 1985 (16 U.S.C. 3871) is amended— (1)in subsection (a)— 
(A)in paragraph (1), by inserting , including partnership agreements funded through alternative funding arrangements or grant agreements under section 1271C(d), after partnership agreements; and (B)in paragraph (2), by striking contracts with producers and inserting program contracts with producers; and 
(2)in subsection (b)— (A)in paragraph (1), in the matter preceding subparagraph (A), by striking use covered programs and inserting carry out eligible activities; 
(B)by striking paragraph (2) and inserting the following:  (2)To further the conservation, protection, restoration, and sustainable use of soil, water (including sources of drinking water and groundwater), wildlife, agricultural land, and related natural resources on eligible land on a regional or watershed scale.; 
(C)in paragraph (3)— (i)in subparagraph (A), by inserting , including through alignment of partnership projects with other national, State, and local agencies and programs addressing similar natural resource or environmental concerns after eligible land; and 
(ii)in subparagraph (B), by striking installation and inserting adoption, installation,; and (D)by adding at the end the following: 
 
(4)To encourage the flexible and streamlined delivery of conservation assistance to producers through partnership agreements. (5)To engage producers and eligible partners in conservation projects to achieve greater conservation outcomes and benefits for producers than would otherwise be achieved.. 
2702.DefinitionsSection 1271A of the Food Security Act of 1985 (16 U.S.C. 3871a) is amended— (1)in paragraph (1)— 
(A)in subparagraph (C), by inserting , not including the grassland conservation initiative under section 1240L–1 before the period at the end; and (B)by adding at the end the following: 
 
(E)The conservation reserve program established under subchapter B of chapter 1 of subtitle D. (F)The programs established by the Secretary to carry out the Watershed Protection and Flood Prevention Act (16 U.S.C. 1001 et seq.), except for any program established by the Secretary to carry out section 14 (16 U.S.C. 1012) of that Act.; 
(2)by striking paragraphs (2) and (3) and inserting the following:  (2)Eligible activityThe term eligible activity means a practice, activity, agreement, easement, or related conservation measure that is available under the statutory authority for a covered program. 
(3)Eligible landThe term eligible land means any agricultural or nonindustrial private forest land or associated land on which the Secretary determines an eligible activity would help achieve conservation benefits.;  (3)in paragraph (4)— 
(A)in subparagraph (E), by inserting acequia, after irrigation district,; and (B)by adding at the end the following: 
 
(I)An organization described in section 1265A(3)(B). (J)A conservation district.; 
(4)by striking paragraph (5) and inserting the following:  (5)Partnership agreementThe term partnership agreement means the programmatic agreement entered into between the Secretary and an eligible partner, subject to the terms and conditions under section 1271B.; and 
(5)by adding at the end the following:  (7)Program contract (A)In generalThe term program contract means the contract between the Secretary and a producer entered into under this subtitle. 
(B)ExclusionThe term program contract does not include a contract under a covered program.. 2703.Regional conservation partnershipsSection 1271B of the Food Security Act of 1985 (16 U.S.C. 3871b) is amended— 
(1)by striking subsection (b) and inserting the following:  (b)Length (1)In generalA partnership agreement shall be— 
(A)for a period not to exceed 5 years; or (B)for a period that is longer than 5 years, if the longer period is necessary to meet the objectives of the program, as determined by the Secretary. 
(2)RenewalA partnership agreement may be renewed under subsection (e)(5) for a period not to exceed 5 years. (3)ExtensionA partnership agreement, or any renewal of a partnership agreement, may each be extended 1 time for a period not longer than 12 months, as determined by the Secretary.; 
(2)in subsection (c)— (A)in paragraph (1)— 
(i)in subparagraph (A)— (I)by redesignating clauses (iii) and (iv) as clauses (iv) and (v), respectively; and 
(II)by striking clauses (i) and (ii) and inserting the following:  (i)1 or more conservation benefits that the project shall achieve; 
(ii)the eligible activities on eligible land to be conducted under the project to achieve conservation benefits; (iii)the implementation timeline for carrying out the project, including any interim milestones;;  
(ii)in subparagraph (D), by striking funds and inserting contributions; and (iii)in subparagraph (E), by striking of the project’s effects; and and inserting the following: “of— 
 
(i)the progress made by the project in achieving each conservation benefit defined in the partnership agreement, including in a quantified form to the extent practicable; and (ii)as appropriate, other outcomes of the project; and; and 
(B)in paragraph (2)— (i)by striking An eligible and inserting the following: 
 
(A)In generalAn eligible; and (ii)by adding at the end the following: 
 
(B)FormA contribution of an eligible partner under this paragraph may be in the form of— (i)direct funding; 
(ii)in-kind support; or (iii)a combination of direct funding and in-kind support. 
(C)TreatmentAny amounts expended during the period beginning on the date on which the Secretary announces the approval of an application under subsection (e) and ending on the day before the effective date of the partnership agreement by an eligible partner for staff salaries or development of the partnership agreement may be considered to be a part of the contribution of the eligible partner under this paragraph.; (3)by redesignating subsection (d) as subsection (e); 
(4)by inserting after subsection (c) the following:  (d)Duties of SecretaryThe Secretary shall— 
(1)establish a timeline for carrying out the duties of the Secretary under a partnership agreement, including— (A)entering into program contracts with producers; 
(B)providing financial assistance to producers; and (C)in the case of a partnership agreement that is funded through an alternative funding arrangement or grant agreement under section 1271C(d), providing the payments to the eligible partner for carrying out eligible activities; 
(2)identify in each State a program coordinator for the State, who shall be responsible for providing assistance to eligible partners under the program; (3)establish guidance to assist eligible partners with carrying out the assessment required under subsection (c)(1)(E); 
(4)provide to each eligible partner that has entered into a partnership agreement that is not funded through an alternative funding arrangement or grant agreement under section 1271C(d)— (A)a semiannual report describing the status of each pending and obligated contract under the project of the eligible partner; and 
(B)an annual report describing how the Secretary used amounts reserved by the Secretary for that year for technical assistance under section 1271D(f); and (5)ensure that any eligible activity effectively achieves the conservation benefits identified in the partnership agreement under subsection (c)(1)(A)(i).;  
(5)in subsection (e) (as redesignated by paragraph (3))— (A)in paragraph (1), by inserting simplified after conduct a; 
(B)in paragraph (3)— (i)by striking the paragraph designation and heading and all that follows through description of— and inserting the following: 
 
(3)ContentsThe Secretary shall develop a simplified application that includes a description of—; (ii)in subparagraph (C), by striking , including the covered programs to be used; and 
(iii)in subparagraph (D), by striking financial; (C)in paragraph (4)— 
(i)by striking subparagraph (D); (ii)by redesignating subparagraphs (E) and (F) as subparagraphs (G) and (H), respectively; and 
(iii)by inserting after subparagraph (C) the following:  (D)build new partnerships with local, State, and private entities to include a diversity of stakeholders in the project; 
(E)deliver a high percentage of applied conservation— (i)to achieve conservation benefits; or 
(ii)in the case of a project in a critical conservation area under section 1271F, to address the priority resource concern for that critical conservation area; (F)implement the project consistent with existing watershed, habitat, or other area restoration plans;; and 
(D)by adding at the end the following:  (5)RenewalsIf the Secretary determines that a project that is the subject of a partnership agreement has met or exceeded the objectives of the project, the Secretary may renew the partnership agreement through an expedited noncompetitive process if the 1 or more eligible partners that are parties to the partnership agreement request the renewal in order— 
(A)to continue to implement the project under a renewal of the partnership agreement; or (B)to expand the scope of the project under a renewal of the partnership agreement, as long as the expansion is within the objectives and purposes of the original partnership agreement.; and 
(6)by adding at the end the following:  (f)Nonapplicability of adjusted gross income limitationThe adjusted gross income limitation described in section 1001D(b)(1) shall not apply to an eligible partner under the program.. 
2704.Assistance to producersSection 1271C of the Food Security Act of 1985 (16 U.S.C. 3871c) is amended— (1)by striking subsections (a) and (b) and inserting the following: 
 
(a)In generalA producer may receive financial or technical assistance to conduct eligible activities on eligible land through a program contract entered into with the Secretary. (b)Program contracts (1)In generalThe Secretary shall establish a program contract to be entered into with a producer to conduct eligible activities on eligible land, subject to such terms and conditions as the Secretary may establish. 
(2)Application bundles 
(A)In generalAn eligible partner may submit to the Secretary, on behalf of producers, a bundle of applications for assistance under the program through program contracts to address a substantial portion of the conservation benefits to be achieved by the project, as defined in the partnership agreement. (B)PriorityThe Secretary may give priority to applications described in subparagraph (A).;  
(2)in subsection (c)— (A)in paragraph (1), by striking In accordance with statutory requirements of the covered programs involved, the Secretary may make payments to a producer and inserting Subject to section 1271D, the Secretary may make payments to a producer; and 
(B)in paragraph (3), by striking participating; and (3)by adding at the end the following: 
 
(d)Funding through alternative funding arrangements or grant agreements 
(1)In generalA partnership agreement entered into with an eligible partner may be funded through an alternative funding arrangement or grant in accordance with this subsection. (2)Duties of the SecretaryThe Secretary shall— 
(A)under a funding agreement under paragraph (1)— (i)use funding made available to carry out this subtitle to provide funding directly to the eligible partner; and 
(ii)provide technical and administrative assistance, as mutually agreed by the parties; and (B)enter into not more than 15 alternative funding arrangements or grant agreements with 1 or more eligible partners each fiscal year. 
(3)Duties of eligible partnersUnder a funding agreement under paragraph (1), the eligible partner shall— (A)carry out eligible activities on eligible land in agreement with producers to achieve conservation benefits on a regional or watershed scale, such as— 
(i)infrastructure investments relating to agricultural or nonindustrial private forest production that would— (I)benefit multiple producers; and 
(II)address natural resource concerns such as drought, wildfire, or water quality impairment on the land covered by the project; (ii)projects addressing natural resources concerns in coordination with producers, including the development and implementation of watershed, habitat, or other area restoration plans; 
(iii)projects that use innovative approaches to leveraging the Federal investment in conservation with private financial mechanisms, in conjunction with agricultural production or forest resource management, such as— (I)the provision of performance-based payments to producers; and 
(II)support for an environmental market; or (iv)other projects for which the Secretary determines that the goals and objectives of the program would be easier to achieve through the funding agreement under paragraph (1); and 
(B)submit to the Secretary, in addition to any information that the Secretary requires to prepare the report under section 1271E(b), an annual report that describes the status of the project, including a description of— (i)the use of the funds awarded under paragraph (1); 
(ii)any subcontracts awarded; (iii)the producers receiving funding through the funding agreement under paragraph (1); 
(iv) 
(I)the progress made by the project in addressing each natural resource concern defined in the funding agreement under paragraph (1), including in a quantified form to the extent practicable; and (II)as appropriate, other outcomes of the project; and 
(v)any other reporting data the Secretary determines are necessary to ensure compliance with the program rules.. 2705.FundingSection 1271D of the Food Security Act of 1985 (16 U.S.C. 3871d) is amended— 
(1)in subsection (a)— (A)by striking $100,000,000 and inserting $300,000,000; and 
(B)by striking 2014 through 2018 and inserting 2019 through 2023; (2)by striking subsection (c); 
(3)by redesignating subsections (d) and (e) as subsections (c) and (d), respectively; (4)in subsection (c) (as so redesignated)— 
(A)in the matter preceding paragraph (1)— (i)by striking and acres; and 
(ii)by striking and reserved for the program under subsection (c); (B)in paragraph (1)— 
(i)by striking 25 percent of the funds and acres to projects based on a State competitive process administered by the State Conservationist, with the advice of the State technical committee and inserting 50 percent of the funds to projects based on a State or multistate competitive process administered by the Secretary at the local level with the advice of the applicable State technical committees; and (ii)by adding and after the semicolon; 
(C)by striking paragraph (2); (D)by redesignating paragraph (3) as paragraph (2); and 
(E)in paragraph (2) (as so redesignated), by striking 35 percent of the funds and acres and inserting 50 percent of the funds; (5)in subsection (d) (as so redesignated)— 
(A)by striking None of the funds made available or reserved for the program and inserting the following:  (1)In generalExcept as provided in paragraph (2), none of the funds made available for the program, including for a partnership agreement funded through an alternative funding arrangement or grant agreement under section 1271C(d),; and 
(B)by adding at the end the following:  (2)Project development and outreachUnder a partnership agreement that is not funded through an alternative funding arrangement or grant agreement under section 1271C(d), the Secretary may advance reasonable amounts of funding for not longer than 90 days for technical assistance to eligible partners to conduct project development and outreach activities in a project area, including— 
(A)providing outreach and education to producers for potential participation in the project; (B)establishing baseline metrics to support the development of the assessment required under section 1271B(c)(1)(E); or 
(C)providing technical assistance to producers.; and (6)by adding at the end the following: 
 
(e)Technical assistance 
(1)In generalAt the time of project selection, the Secretary shall identify and make publicly available the amount that the Secretary shall use to provide technical assistance under the terms of the partnership agreement. (2)LimitationThe Secretary shall limit costs of the Secretary for technical assistance to costs specific and necessary to carry out the objectives of the program. 
(3)Third-party providersThe Secretary shall develop and implement strategies to encourage third-party technical service providers to provide technical assistance to eligible partners pursuant to a partnership agreement.. 2706.AdministrationSection 1271E of the Food Security Act of 1985 (16 U.S.C. 3871e) is amended— 
(1)in subsection (a), by striking 1271B(d) each place it appears and inserting 1271B(e); (2)in subsection (b)— 
(A)in the matter preceding paragraph (1), by striking December 31, 2014 and inserting December 31, 2019; (B)by redesignating paragraphs (1) through (4) as paragraphs (2) through (5), respectively; 
(C)by inserting before paragraph (2) (as so redesignated) the following:  (1)a summary of— 
(A)the progress made towards achieving the conservation benefits defined for the projects; and (B)any other related outcomes of the projects;;  
(D)in paragraph (4) (as so redesignated), by striking and at the end; (E)in paragraph (5) (as so redesignated)— 
(i)in the matter preceding subparagraph (A), by striking 1271C(b)(2) and inserting 1271C(d); and (ii)in subparagraph (C), by striking the period at the end and inserting ; and; and 
(F)by adding at the end the following:  (6)in the case of a project within a critical conservation area under section 1271F, the status of each priority resource concern for each designated critical conservation area, including— 
(A)the priority resource concerns for which each critical conservation area is designated; (B)conservation goals and outcomes sufficient to demonstrate that progress is being made to address the priority resource concerns; 
(C)the partnership agreements selected to address each conservation goal and outcome; and (D)the extent to which each conservation goal and outcome is being addressed by the partnership agreements.; and 
(3)by adding at the end the following:  (c)Compliance with certain requirementsThe Secretary may not provide assistance under the program to a producer unless the producer agrees, during the program year for which the assistance is provided— 
(1)to comply with applicable conservation requirements under subtitle B; and (2)to comply with applicable wetland protection requirements under subtitle C. 
(d)Historically underserved producersTo the maximum extent practicable, in carrying out the program, the Secretary and eligible partners shall conduct outreach to beginning farmers and ranchers, veteran farmers and ranchers, socially disadvantaged farmers and ranchers, and limited resource farmers and ranchers to encourage participation by those producers in a project subject to a partnership agreement or funding agreement under 1271C(d). (e)RegulationsThe Secretary shall issue regulations to carry out the program.. 
2707.Critical conservation areasSection 1271F of the Food Security Act of 1985 (16 U.S.C. 3871f) is amended— (1)by redesignating subsections (a), (b), and (c) as subsections (b), (c), and (e), respectively; 
(2)by inserting before subsection (b) (as so redesignated) the following:  (a)DefinitionsIn this section: 
(1)Critical conservation areaThe term critical conservation area means a geographical area that contains a critical conservation condition that can be addressed through the program. (2)Priority resource concernThe term priority resource concern means a natural resource concern located in a critical conservation area that can be addressed through— 
(A)water quality improvement, including through reducing erosion, promoting sediment control, and addressing nutrient management activities affecting large bodies of water of regional, national, or international significance; (B)water quantity improvement, including improvement relating to— 
(i)drought; (ii)groundwater, surface water, aquifer, or other water sources; or 
(iii)water retention and flood prevention; (C)wildlife habitat restoration to address species of concern at a Federal, State, or local level; and 
(D)other natural resource improvements, as determined by the Secretary, within the critical conservation area.; (3)in subsection (b) (as so redesignated)— 
(A)by striking (b) In general.— and inserting the following:  (b)Applications; (B)by striking 1271D(d)(3) and inserting 1271D(d)(2); 
(C)by striking producer and inserting program; and (D)by inserting that address 1 or more priority resource concerns for which the critical conservation area is designated before the period at the end; 
(4)in subsection (c) (as so redesignated)— (A)by redesignating paragraphs (1) through (3) as paragraphs (2) through (4), respectively; 
(B)by inserting before paragraph (2) (as so redesignated) the following:  (1)In generalThe Secretary shall identify 1 or more priority resource concerns that apply to each critical conservation area designated under this section after the date of enactment of the Agricultural Act of 2014 (Public Law 113–79; 128 Stat. 649), including the conservation goals and outcomes sufficient to demonstrate that progress is being made to address the priority resource concern.; 
(C)in paragraph (2) (as so redesignated)— (i)by striking subparagraphs (C) and (D) and inserting the following: 
 
(C)contains 1 or more priority resource concerns; or; and (ii)by redesignating subparagraph (E) as subparagraph (D); and 
(D)by striking paragraph (3) (as so redesignated) and inserting the following:  (3)Review and withdrawalThe Secretary may— 
(A)review designations of critical conservation areas under this section not more frequently than once every 5 years; and (B)withdraw designation of a critical conservation area only if the Secretary determines that the area is no longer a critical conservation area.; 
(5)by inserting after subsection (c) (as so redesignated) the following:  (d)Outreach to eligible partners and producersThe Secretary shall provide outreach and education to eligible partners and producers in critical conservation areas designated under this section to encourage the development of projects to address each priority resource concern identified by the Secretary for that critical conservation area.; and 
(6)in subsection (e) (as so redesignated)— (A)in paragraph (1), by striking producer and inserting program; and 
(B)by striking paragraph (3). HRepeals and Technical Amendments IRepeals 2811.Repeal of Conservation Corridor Demonstration Program (a)In generalSubtitle G of title II of the Farm Security and Rural Investment Act of 2002 (16 U.S.C. 3801 note; Public Law 107–171) is repealed. 
(b)Conforming amendmentSection 5059 of the Water Resources Development Act of 2007 (16 U.S.C. 3801 note; Public Law 110–114) is repealed. 2812.Repeal of cranberry acreage reserve programSection 10608 of the Farm Security and Rural Investment Act of 2002 (16 U.S.C. 3801 note; Public Law 107–171) is repealed. 
2813.Repeal of National Natural Resources FoundationSubtitle F of title III of the Federal Agriculture Improvement and Reform Act of 1996 (16 U.S.C. 5801 et seq.) is repealed. 2814.Repeal of flood risk reductionSection 385 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7334) is repealed. 
2815.Repeal of study of land use for expiring contracts and extension of authoritySection 1437 of the Food, Agriculture, Conservation, and Trade Act of 1990 (16 U.S.C. 3831 note; Public Law 101–624) is repealed. 2816.Repeal of Integrated Farm Management Program OptionSection 1451 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5822) is repealed. 
2817.Repeal of clarification of definition of agricultural landsSection 325 of the Federal Agriculture Improvement and Reform Act of 1996 (Public Law 104–127; 110 Stat. 992) is repealed. IITechnical Amendments 2821.Technical amendments (a)Watershed Protection and Flood Prevention ActSection 5(4) of the Watershed Protection and Flood Prevention Act (16 U.S.C. 1005(4)) is amended— 
(1)by striking goodwater and inserting floodwater; and (2)by striking Secretary of Health, Education, and Welfare each place it appears and inserting Secretary of Health and Human Services. 
(b)Delineation of wetlands; exemptionsSection 1222(j) of the Food Security Act of 1985 (16 U.S.C. 3822(j)) is amended by striking National Resources Conservation Service and inserting Natural Resources Conservation Service. (c)Farmable wetland programSection 1231B(b)(2)(A)(i) of the Food Security Act of 1985 (16 U.S.C. 3831b(b)(2)(A)(i)) is amended by adding a semicolon at the end. 
(d)Terminal lakes assistanceSection 2507 of the Farm Security and Rural Investment Act of 2002 (16 U.S.C. 3839bb–6) is amended— (1)in subsection (e)— 
(A)by striking paragraph (1); (B)by redesignating paragraph (2) as paragraph (1); and 
(C)by adding at the end the following:  (2)No additional funds (A)In generalNothing in this section authorizes any additional funds to carry out this section. 
(B)Availability of fundsAny funds made available to carry out this section before the date of enactment of the Agriculture Improvement Act of 2018 may remain available until expended.; and (2)by adding at the end the following: 
 
(f)Termination of authorityThe authority provided by this section shall terminate on October 1, 2023.. (e)Delivery of technical assistanceSection 1242 of the Food Security Act of 1985 (16 U.S.C. 3842) is amended by striking third party each place it appears and inserting third-party. 
(f)Administrative requirements for conservation programsSection 1244(b)(4)(B) of the Food Security Act of 1985 (16 U.S.C. 3844(b)(4)(B)) is amended by striking General Accounting Office and inserting Government Accountability Office. 2822.State technical committees (a)StandardsSection 1261(b)(2) of the Food Security Act of 1985 (16 U.S.C. 3861(b)(2)) is amended by striking under section 1262(b). 
(b)CompositionSection 1261(c) of the Food Security Act of 1985 (16 U.S.C. 3861(c)) is amended by adding at the end the following:  (14)The State Cooperative Extension Service and land grant university in the State.. 
IIITrade 
AFood for Peace Act 
3101.Labeling requirementsSection 202(g) of the Food for Peace Act (7 U.S.C. 1722(g)) is amended to read as follows:  (g)Labeling of assistanceAgricultural commodities and other assistance provided under this title shall, to the extent practicable, be clearly identified with appropriate markings on the package or container of such agricultural commodities or food procured outside of the United States, or on printed material that accompanies other assistance, in the language of the locality in which such commodities and other assistance are distributed, as being furnished by the people of the United States of America.. 
3102.Food aid quality assuranceSection 202(h)(3) of the Food for Peace Act (7 U.S.C. 1722(h)(3)) is amended by striking 2018 and inserting 2023. 3103.Local sale and barter of commoditiesSection 203 of the Food for Peace Act (7 U.S.C. 1723) is amended— 
(1)in subsection (a), by inserting to generate proceeds to be used as provided in this section before the period at the end; (2)by striking subsection (b); and 
(3)by redesignating subsections (c) and (d) as subsections (b) and (c), respectively. 3104.Minimum levels of assistanceSection 204(a) of the Food for Peace Act (7 U.S.C. 1724(a)) is amended in paragraphs (1) and (2) by striking 2018 both places it appears and inserting 2023. 
3105.Food aid consultative groupSection 205 of the Food for Peace Act (7 U.S.C. 1725) is amended— (1)in subsection (d)(1), in the first sentence, by striking 45 and inserting 30; and 
(2)in subsection (f), by striking 2018 and inserting 2023. 3106.Issuance of regulationsSection 207(c)(1) of the Food for Peace Act (7 U.S.C. 1726a(c)(1)) is amended by striking the Agricultural Act of 2014and inserting the Agriculture Improvement Act of 2018. 
3107.Oversight, monitoring, and evaluationSection 207(f)(4) of the Food for Peace Act (7 U.S.C. 1726a(f)(4)) is amended— (1)in subparagraph (A)— 
(A)by striking $17,000,000 and inserting 1.5 percent, but not less than $17,000,000,; and (B)by striking 2018 each place it appears and inserting 2023; and 
(2)in subparagraph (B)— (A)in clause (i), by striking 2018 and inserting 2023; and 
(B)in clause (ii), by striking chapter 1 of part I of. 3108.Assistance for stockpiling and rapid transportation, delivery, and distribution of shelf-stable prepackaged foodsSection 208 of the Food for Peace Act (7 U.S.C. 1726b) is amended— 
(1)by amending the section heading to read as follows: International Food Relief Partnership.; and (2)in subsection (f), by striking 2018 and inserting 2023. 
3109.Consideration of impact of provision of agricultural commodities and other assistance on local farmers and economy 
(a)Inclusion of all modalitiesSection 403(a) of the Food for Peace Act (7 U.S.C. 1733(a)) is amended— (1)in the matter preceding paragraph (1), by inserting , food procured outside of the United States, food voucher, or cash transfer for food after agricultural commodity; 
(2)in paragraph (1), by inserting in the case of the provision of an agricultural commodity, before adequate; and (3)in paragraph (2), by striking commodity and inserting agricultural commodity or use of the food procured outside of the United States, food voucher, or cash transfer for food. 
(b)Avoidance of disruptive impactSection 403(b) of the Food for Peace Act (7 U.S.C. 1733(b)) is amended— (1)in the first sentence, by inserting , the use of food procured outside of the United States, food vouchers, and cash transfers for food, after agricultural commodities; and 
(2)in the second sentence, by striking of sales of agricultural commodities. 3110.Allowance for distribution costsSection 406(b)(6) of the Food for Peace Act (7 U.S.C. 1736(b)(6)) is amended by striking and distribution costs and inserting , distribution, and program implementation costs to use the commodities. 
3111.Prepositioning of agricultural commoditiesSection 407(c)(4)(A) of the Food for Peace Act (7 U.S.C. 1736a(c)(4)(A)) is amended by striking 2018 each place it appears and inserting 2023. 3112.Annual report regarding food aid programs and activities (a)In generalSection 407(f) of the Food for Peace Act (7 U.S.C. 1736a(f)) is amended to read as follows: 
 
(f)Annual report regarding food aid programs and activities 
(1)Annual reportNot later than April 1 of each fiscal year, the Administrator and the Secretary shall jointly, or each separately, prepare and submit to the appropriate committees of Congress a report regarding each program and activity carried out under this Act by the Administrator, the Secretary, or both, as applicable, during the prior fiscal year. (2)ContentsAn annual report described in paragraph (1) shall include, with respect to the prior fiscal year, the following: 
(A)A list that contains a description of each country and organization that receives food and other assistance under this Act (including the quantity of food and assistance provided to each country and organization). (B)A general description of each project and activity implemented under this Act (including each activity funded through the use of local currencies) and the total number of beneficiaries of the project. 
(C)A statement describing the quantity of agricultural commodities made available to, and the total number of beneficiaries in, each country pursuant to— (i)this Act; 
(ii)section 416(b) of the Agricultural Act of 1949 (7 U.S.C. 1431(b)); (iii)the Food for Progress Act of 1985 (7 U.S.C. 1736o); and 
(iv)the McGovern-Dole International Food for Education and Child Nutrition Program established by section 3107 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 1736o–1). (D)An assessment of the progress made through programs under this Act towards reducing food insecurity in the populations receiving food assistance from the United States. 
(E)A description of efforts undertaken by the Food Aid Consultative Group under section 205 to achieve an integrated and effective food assistance program. (F)An assessment of— 
(i)each program oversight, monitoring, and evaluation system implemented under section 207(f); and (ii)the impact of each program oversight, monitoring, and evaluation system on the effectiveness and efficiency of assistance provided under this title. 
(G)An assessment of the progress made by the Administrator in addressing issues relating to quality with respect to the provision of food assistance. (H)A statement of the amount of funds (including funds for administrative costs, indirect cost recovery, internal transportation, storage and handling, and associated distribution costs) provided to each eligible organization that received assistance under this Act, that further describes the following: 
(i)How such funds were used by the eligible organization. (ii)The actual rate of return for each commodity made available under this Act, including factors that influenced the rate of return, and, for the commodity, the costs of bagging or further processing, ocean transportation, inland transportation in the recipient country, storage costs, and any other information that the Administrator and the Secretary determine to be necessary. 
(iii)For each instance in which a commodity was made available under this Act at a rate of return less than 70 percent, the reasons for the rate of return realized. (I)For funds expended for purposes of section 202(e), 406(b)(6), and 407(c)(1)(B), a detailed accounting of the expenditures and purposes of such expenditures with respect to each such section. 
(3)Rate of return describedFor purposes of applying subparagraph (H) of paragraph (2), the rate of return for a commodity shall be equal to the proportion that— (A)the proceeds the implementing partners generate through monetization; bears to 
(B)the cost to the Federal Government to procure and ship the commodity to a recipient country for monetization.. (b)Conforming repealSubsection (m) of section 403 of the Food for Peace Act (7 U.S.C. 1733) is repealed. 
3113.Deadline for agreements to finance sales or to provide other assistanceSection 408 of the Food for Peace Act (7 U.S.C. 1736b) is amended by striking 2018 and inserting 2023. 3114.Minimum level of nonemergency food assistanceSection 412(e) of the Food for Peace Act (7 U.S.C. 1736f(e)) is amended to read as follows: 
 
(e)Minimum level of nonemergency food assistance 
(1)In generalFor each of fiscal years 2019 through 2023, not less than $365,000,000 of the amounts made available to carry out emergency and nonemergency food assistance programs under title II, nor more than 30 percent of such amounts, shall be expended for nonemergency food assistance programs under such title. (2)Community development fundsFunds appropriated each year to carry out part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) that are made available through grants or cooperative agreements to strengthen food security in developing countries and that are consistent with section 202(e)(1)(C) may be considered amounts expended for nonemergency food assistance programs for purposes of paragraph (1). 
(3)Farmer-to-farmer programIn determining the amount expended for a fiscal year for nonemergency food assistance programs under paragraph (1), amounts expended for that year to carry out programs under section 501 may be considered amounts expended for nonemergency food assistance programs.. 3115.Termination date for micronutrient fortification programsSection 415(c) of the Food for Peace Act (7 U.S.C. 1736g–2(c)) is amended by striking 2018 and inserting 2023. 
3116.John Ogonowski and Doug Bereuter Farmer-to-Farmer programSection 501 of the Food for Peace Act (7 U.S.C. 1737) is amended— (1)in subsection (b)— 
(A)in the matter preceding paragraph (1), by inserting section 1342 of title 31, United States Code, or after Notwithstanding; (B)in paragraph (1) by inserting technical before assistance; and 
(C)in paragraph (2)— (i)in the matter preceding subparagraph (A), by inserting employees or staff of a State cooperative institution (as such term is defined in paragraph 18 of section 1404 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103), except that subparagraphs (E), (F), and (G) of such paragraph shall not apply), after private corporations,; and 
(ii)in subparagraph (A)— (I)by striking ; and at the end of clause (viii); and 
(II)by striking clause (ix) and inserting the following:  (ix)agricultural education and extension; 
(x)selection of seed varieties and plant stocks; (xi)knowledge of insecticide and sanitation procedures to prevent crop destruction; 
(xii)use and maintenance of agricultural equipment and irrigation systems; and (xiii)selection of fertilizers and methods of soils treatment; and; 
(2)in subsection (d), in the matter preceding paragraph (1), by striking 2018 and inserting 2023; (3)in subsection (e)(1), in the matter preceding subparagraph (A), by striking 2018 and inserting 2023; and 
(4)by adding at the end the following:  (f)Grant program to create new partners and innovation (1)In generalThe Administrator of the Agency for International Development shall develop a grant program to be carried out in fiscal years 2019 through 2023 to facilitate new and innovative partnerships and activities under this title. 
(2)Use of fundsA grant recipient under this subsection shall use funds received under this subsection to— (A)prioritize new implementing partners; 
(B)develop innovative volunteer models; (C)develop, improve, or maintain strategic partnerships with other United States development programs; and 
(D)expand the footprint and impact of the programs and activities under this title, and diversity among program participants, including land-grant colleges and universities and cooperative extension services (as such terms are defined in section 1404 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103)).. BAgricultural Trade Act of 1978 3201.Agricultural trade promotion and facilitation (a)In generalSection 203 of the Agricultural Trade Act of 1978 (7 U.S.C. 5623) is amended to read as follows: 
 
203.Agricultural Trade Promotion and Facilitation 
(a)EstablishmentThe Secretary shall carry out activities under this section— (1)to access, develop, maintain, and expand markets for United States agricultural commodities; and 
(2)to promote cooperation and the exchange of information. (b)Market access program (1)Definition of eligible trade organizationIn this subsection, the term eligible trade organization means— 
(A)a United States agricultural trade organization or regional State-related organization that promotes the export and sale of United States agricultural commodities and that does not stand to profit directly from specific sales of United States agricultural commodities; (B)a cooperative organization or State agency that promotes the sale of United States agricultural commodities; or 
(C)a private organization that promotes the export and sale of United States agricultural commodities if the Secretary determines that such organization would significantly contribute to United States export market development. (2)In generalThe Commodity Credit Corporation shall establish and carry out a program, to be known as the Market Access Program, to encourage the development, maintenance, and expansion of commercial export markets for United States agricultural commodities (including commodities that are organically produced (as defined in section 2103 of the Organic Foods Production Act of 1990 (7 U.S.C. 6502))) through cost-share assistance to eligible trade organizations that implement a foreign market development program. 
(3)Participation requirements 
(A)Marketing plan and other requirementsTo be eligible for cost-share assistance under this subsection, an eligible trade organization shall— (i)prepare and submit a marketing plan to the Secretary that meets the guidelines governing such a marketing plan specified in this paragraph or otherwise established by the Secretary; 
(ii)meet any other requirements established by the Secretary; and (iii)enter into an agreement with the Secretary. 
(B)Purpose of marketing planA marketing plan submitted under this paragraph shall describe the advertising or other market oriented export promotion activities to be carried out by the eligible trade organization with respect to which assistance under this subsection is being requested. (C)Specific elementsTo be approved by the Secretary, a marketing plan submitted under this paragraph shall— 
(i)specifically describe the manner in which assistance received by the eligible trade organization, in conjunction with funds and services provided by the eligible trade organization, will be expended in implementing the marketing plan; (ii)establish specific market goals to be achieved under the marketing plan; and 
(iii)contain whatever additional requirements are determined by the Secretary to be necessary. (D)Branded promotionA marketing plan approved by the Secretary may provide for the use of branded advertising to promote the sale of United States agricultural commodities in a foreign country under such terms and conditions as may be established by the Secretary. 
(E)AmendmentsAn approved marketing plan may be amended by the eligible trade organization at any time, subject to the approval of the amendment by the Secretary. (4)Level of assistance and cost-share requirements (A)In generalThe Secretary shall justify in writing the level of assistance to be provided to an eligible trade organization under this subsection and the level of cost sharing required of the organization. 
(B)Limitation on branded promotionAssistance provided under this subsection for activities described in paragraph (3)(D) shall not exceed 50 percent of the cost of implementing the marketing plan, except that the Secretary may determine not to apply such limitation in the case of United States agricultural commodities with respect to which there has been a favorable decision by the United States Trade Representative under section 301 of the Trade Act of 1974 (19 U.S.C. 2411). Criteria used by the Secretary for determining that the limitation shall not apply shall be consistent and documented. (5)Other terms and conditions (A)Multiyear basisThe Secretary may provide assistance under this subsection on a multiyear basis, subject to annual review by the Secretary for compliance with the approved marketing plan. 
(B)Termination of assistanceThe Secretary may terminate any assistance made, or to be made, available under this subsection if the Secretary determines that— (i)the eligible trade organization is not adhering to the terms and conditions applicable to the provision of the assistance; 
(ii)the eligible trade organization is not implementing the approved marketing plan or is not adequately meeting the established goals of the plan; (iii)the eligible trade organization is not adequately contributing its own resources to the implementation of the plan; or 
(iv)the Secretary determines that termination of assistance in a particular instance is in the best interests of the Market Access Program. (C)EvaluationsBeginning not later than 15 months after the initial provision of assistance under this subsection to an eligible trade organization, the Secretary shall monitor the expenditures by the eligible trade organization of such assistance, including the following: 
(i)An evaluation of the effectiveness of the marketing plan of the eligible trade organization in developing or maintaining markets for United States agricultural commodities. (ii)An evaluation of whether assistance provided under this subsection is necessary to maintain such markets. 
(iii)A thorough accounting of the expenditure by the eligible trade organization of the assistance provided under this subsection. (6)Restrictions on use of fundsAssistance provided under this subsection to an eligible trade organization may not be used— 
(A)to provide direct assistance to any foreign for-profit corporation for the corporation’s use in promoting foreign-produced products; or (B)to provide direct assistance to any for-profit corporation that is not recognized as a small business concern (as described in section 3(a) of the Small Business Act (15 U.S.C. 632(a))), excluding— 
(i)a cooperative; (ii)an association described in the first section of the Act entitled An Act To authorize association of producers of agricultural products, approved February 18, 1922 (7 U.S.C. 291); or 
(iii)a nonprofit trade association. (7)Permissive use of fundsAssistance provided under this subsection to a United States agricultural trade association, cooperative, or small business may be used for individual branded promotional activity related to a United States branded product, if the beneficiaries of the activity have provided funds for the activity in an amount that is at least equivalent to the amount of such assistance. 
(8)PriorityIn providing assistance for branded promotion, the Secretary should give priority to small-sized entities. (9)Contribution level (A)In generalThe Secretary should require a minimum contribution level of 10 percent from an eligible trade organization that receives assistance for nonbranded promotion. 
(B)Increases in contribution levelThe Secretary may increase the contribution level in any subsequent year that an eligible trade organization receives assistance for nonbranded promotion. (10)AdditionalityThe Secretary should require each participant in the Market Access Program to certify that any Federal funds received supplement, but do not supplant, private or third party participant funds or other contributions to Program activities. 
(11)Independent auditsIf as a result of an evaluation or audit of activities of a participant under the Market Access Program, the Secretary determines that a further review is justified in order to ensure compliance with the requirements of the Program, the Secretary should require the participant to contract for an independent audit of the Program activities, including activities of any subcontractor. (12)TobaccoNo funds made available under the Market Access Program may be used for activities to develop, maintain, or expand foreign markets for tobacco. 
(c)Foreign market development cooperator program 
(1)Definition of eligible trade organizationIn this subsection, the term eligible trade organization means a United States trade organization that— (A)promotes the export of 1 or more United States agricultural commodities; and 
(B)does not have a business interest in or receive remuneration from specific sales of agricultural commodities. (2)EstablishmentThe Secretary shall establish and, in cooperation with eligible trade organizations, carry out a program to be known as the Foreign Market Development Cooperator Program to maintain and develop foreign markets for United States agricultural commodities. 
(3)Use of fundsFunds made available to carry out this subsection shall be used only to provide— (A)cost-share assistance to an eligible trade organization under a contract or agreement with the eligible trade organization; and 
(B)assistance for other costs that are appropriate to carry out the Foreign Market Development Cooperator Program, including contingent liabilities that are not otherwise funded. (d)E (Kika) de la Garza Emerging Markets Program (1)Definition of emerging marketIn this subsection, the term emerging market means any country, foreign territory, customs union, or other economic market that the Secretary determines— 
(A)is taking steps toward a market-oriented economy through the food, agriculture, or rural business sectors of its economy; and (B)has the potential to provide a viable and significant market for United States agricultural commodities. 
(2)EstablishmentThe Secretary shall establish and carry out a program, to be known as the E (Kika) de la Garza Emerging Markets Program— (A)to develop agricultural markets in emerging markets; and 
(B)to promote cooperation and exchange of information between agricultural institutions and agribusinesses in the United States and emerging markets. (3)Development of agricultural systems (A)In general (i)ImplementationTo develop, maintain, or expand markets for exports of United States agricultural commodities, the Secretary shall make available to emerging markets the expertise of the United States— 
(I)to make assessments of food and rural business systems needs; (II)to make recommendations on measures necessary to enhance the effectiveness of the food and rural business systems described in subclause (I), including potential reductions in trade barriers; and 
(III)to identify and carry out specific opportunities and projects to enhance the effectiveness of the food and rural business systems described in subclause (I). (ii)Extent of programThe Secretary shall implement this subparagraph with respect to at least 3 emerging markets in each fiscal year. 
(B)Experts from the united statesThe Secretary may implement subparagraph (A) by providing— (i)assistance to teams (consisting primarily of agricultural consultants, agricultural producers, other persons from the private sector, and government officials expert in assessing the food and rural business systems of other countries) to enable those teams to conduct the assessments, make the recommendations, and identify the opportunities and projects described in subparagraph (A)(i) in emerging markets; 
(ii)for necessary subsistence and transportation expenses of— (I)United States food and rural business system experts, including United States agricultural producers and other United States individuals knowledgeable in agricultural and agribusiness matters, to enable such United States food and rural business system experts to assist in transferring knowledge and expertise to entities from emerging markets; and 
(II)individuals designated by emerging markets to enable such designated individuals to consult with such United States experts to enhance food and rural business systems of such emerging markets and to transfer knowledge and expertise to such emerging markets. (C)Cost-sharingThe Secretary shall encourage the nongovernmental experts described in subparagraph (B) to share the costs of, and otherwise assist in, the participation of those experts in the E (Kika) de la Garza Emerging Markets Program. 
(D)Technical assistanceThe Secretary is authorized to provide, or pay the necessary costs for, technical assistance (including the establishment of extension services) to enable individuals or other entities to carry out recommendations, projects, and opportunities in emerging markets, including recommendations, projects, and opportunities described in subclauses (II) and (III) of subparagraph (A)(i). (E)Reports to secretaryA team that receives assistance under subparagraph (B)(i) shall prepare and submit to the Secretary such reports as the Secretary may require. 
(F)Advisory committeeTo provide the Secretary with information that may be useful to the Secretary in carrying out this subsection, the Secretary may establish an advisory committee composed of representatives of the various sectors of the food and rural business systems of the United States. (G)EffectThe authority provided under this subsection shall be in addition to and not in place of any other authority of the Secretary or the Commodity Credit Corporation. 
(e)Technical assistance for specialty crops 
(1)EstablishmentThe Secretary of Agriculture shall establish an export assistance program, in this subsection referred to as the program, to address existing or potential unique barriers that prohibit or threaten the export of United States specialty crops. (2)PurposeThe program shall provide direct assistance through public and private sector projects and technical assistance, including through the program under section 2(e) of the Competitive, Special, and Facilities Research Grant Act (7 U.S.C. 3157(e)), to remove, resolve, or mitigate existing or potential sanitary, phytosanitary, and technical barriers to trade. 
(3)PriorityThe program shall address time sensitive and strategic market access projects based on— (A)trade effect on market retention, market access, and market expansion; and 
(B)trade impact. (4)Multiyear projectsThe Secretary may provide assistance under the program to a project for longer than a 5-year period if the Secretary determines that further assistance would effectively support the purpose described in paragraph (2). 
(5)Outreach and technical assistanceThe Secretary shall— (A)conduct outreach to inform eligible organizations of the requirements of the program and the process by which such organizations may submit proposals for funding; 
(B)provide technical assistance to eligible organizations to assist in developing proposals and complying with the requirements of the program; and (C)solicit input from eligible organizations on improvements to streamline and facilitate the provision of assistance under this subsection. 
(6)Regulations and procedures 
(A)In generalNot later than 1 year after the date of enactment of the Agriculture Improvement Act of 2018, the Secretary shall review program regulations, procedures, and guidelines for assistance under this subsection and make revisions to streamline, improve, and clarify the application, approval and compliance processes for such assistance, including revisions to implement the requirements of paragraph (5). (B)ConsiderationsIn reviewing and making revisions under subparagraph (A), the Secretary shall consider— 
(i)establishing accountability standards that are appropriate for the size and scope of a project; and (ii)establishing streamlined application and approval processes, including for smaller-scale projects or projects to address time-sensitive trade barriers. 
(7)Annual reportEach year, the Secretary shall submit to the appropriate committees of Congress a report that contains, for the period covered by the report, a description of— (A)each factor that affects the export of specialty crops, including each factor relating to any— 
(i)significant sanitary or phytosanitary issue; (ii)trade barrier; or 
(iii)emerging sanitary or phytosanitary issue or trade barrier; and (B) (i)any funds provided under subsection (f)(3)(A)(iv) that were not obligated in a fiscal year; and 
(ii)the reason such funds were not obligated. (f)Funding and administration (1)Commodity credit corporationThe Secretary shall use the funds, facilities, and authorities of the Commodity Credit Corporation to carry out this section. 
(2)Funding amountFor each of fiscal years 2019 through 2023, of the funds of, or an equal value of commodities owned by, the Commodity Credit Corporation, the Secretary shall use to carry out this section $255,000,000, to remain available until expended. (3)Allocation (A)In generalFor each of fiscal years 2019 through 2023, the Secretary shall allocate funds to carry out this section in accordance with the following: 
(i)Market access programFor market access activities authorized under subsection (b), of the funds of, or an equal value of commodities owned by, the Commodity Credit Corporation, not less than $200,000,000 for each fiscal year. (ii)Foreign market development cooperator programTo carry out subsection (c), of the funds of, or an equal value of commodities owned by, the Commodity Credit Corporation, not less than $34,500,000 for each fiscal year. 
(iii)E (Kika) de la Garza emerging markets programTo provide assistance under subsection (d), of the funds of, or an equal value of commodities owned by, the Commodity Credit Corporation, not more than $8,000,000 for each fiscal year. (iv)Technical assistance for specialty cropsTo carry out subsection (e), of the funds of, or an equal value of the commodities owned by, the Commodity Credit Corporation, $9,000,000 for each fiscal year. 
(v)Priority trade fund 
(I)In generalIn addition to the amounts allocated under clauses (i) through (iv), and notwithstanding any limitations in those clauses, as determined by the Secretary, for 1 or more programs under this section for authorized activities to access, develop, maintain, and expand markets for United States agricultural commodities, $3,500,000 for each fiscal year. (II)ConsiderationsIn allocating funds made available under subclause (I), the Secretary may consider providing a greater allocation to 1 or more programs under this section for which the amounts requested under applications exceed available funding for the 1 or more programs. 
(B)ReallocationAny funds allocated under clauses (i) through (iv) of subparagraph (A) that remain unobligated one year after the end of the fiscal year in which they are first made available shall be reallocated to the priority trade fund under subparagraph (A)(v). To the maximum extent practicable, the Secretary shall allocate such reallocated funds to support exports of those types of United States agricultural commodities eligible for assistance under the program for which the funds were originally allocated under subparagraph (A). (4)CubaNotwithstanding section 908 of the Trade Sanctions Reform and Export Enhancement Act of 2000 (22 U.S.C. 7207) or any other provision of law, funds made available under this section may be used to carry out the programs authorized under subsections (b) and (c) in Cuba. Funds may not be used as described in the previous sentence in contravention with directives set forth under the National Security Presidential Memorandum entitled Strengthening the Policy of the United States Toward Cuba issued by the President on June 16, 2017, during the period in which that memorandum is in effect. 
(5)Authorization of appropriationsIn addition to any other amounts provided under this subsection, there are authorized to be appropriated such sums as are necessary to carry out the programs and authorities under paragraph (3)(A)(v) and subsections (b) through (e).. (b)Conforming amendments (1)Market access program (A)Section 211 of the Agricultural Trade Act of 1978 (7 U.S.C. 5641) is amended by striking subsection (c). 
(B)Section 402(a)(1) of the Agricultural Trade Act of 1978 (7 U.S.C. 5662(a)(1)) is amended by striking 203 and inserting 203(b). (C)Section 282(f)(2)(C) of the Agricultural Marketing Act of 1946 (7 U.S.C. 1638a(f)(2)(C)) is amended by striking section 203 of the Agricultural Trade Act of 1978 (7 U.S.C. 5623) and inserting section 203(b) of the Agricultural Trade Act of 1978 (7 U.S.C. 5623(b)). 
(D)Section 718 of the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 1999 (7 U.S.C. 5623 note; Public Law 105–277) is amended by striking section 203 of the Agricultural Trade Act of 1978 (7 U.S.C. 5623) and inserting section 203(b) of the Agricultural Trade Act of 1978 (7 U.S.C. 5623(b). (E)Section 1302 of the Omnibus Budget Reconciliation Act of 1993 is repealed. 
(2)Foreign market development cooperator programTitle VII of the Agricultural Trade Act of 1978 (7 U.S.C. 5721 et seq.) is repealed. (3)E (kika) de la garza emerging markets program (A)Section 1542 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C 5622 note; Public Law 101–624) is amended— 
(i)by striking subsection (d); (ii)by redesignating subsections (e) and (f) as subsections (d) and (e), respectively; and 
(iii)in subsection (e) (as so redesignated)— (I)in the matter preceding paragraph (1), by striking country and inserting country, foreign territory, customs union, or other economic market; and 
(II)in paragraph (1), by striking the economy of the country and inserting its economy. (B)Section 1543(b)(5) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 3293(b)(5)) is amended by striking section 1542(f) and inserting section 1542(e). 
(C)Section 1543A(c)(2) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5679(c)(2)) is amended by inserting and section 203(d) of the Agricultural Trade Act of 1978 after section 1542. (4)Technical assistance for specialty cropsSection 3205 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 5680) is repealed. 
COther Agricultural Trade Laws 
3301.Growing American Food ExportsSection 1543A of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5679) is amended— (1)in subsection (b)(1)(A), by inserting or new agricultural production technologies after biotechnology; and 
(2)in subsection (d), by striking $6,000,000 and all that follows through the period at the end and inserting $2,000,000 for each of fiscal years 2019 through 2023.. 3302.Food for Progress Act of 1985Section 1110 of the Food Security Act of 1985 (also known as the Food for Progress Act of 1985 (7 U.S.C. 1736o)) is amended— 
(1)by striking President each place it appears and inserting Secretary; (2)in subsection (b)— 
(A)in paragraph (5)— (i)by striking and at the end of subparagraph (E); 
(ii)by redesignating subparagraph (F) as subparagraph (G); and (iii)by inserting after subparagraph (E) the following new subparagraph: 
 
(F)a college or university (as such terms are defined in section 1404(4) of the Food and Agriculture Act of 1977 (7 U.S.C. 3103(4)); and; and (B)by adding at the end the following new paragraphs: 
 
(10)Rate of returnFor purposes of applying subsection (j)(3), the rate of return for an eligible commodity shall be equal to the proportion that— (A)the proceeds eligible entities generate through monetization of such commodity, bears to 
(B)the cost to the Federal Government to procure and ship the commodity to the country where it is monetized. (11)SecretaryThe term Secretary means the Secretary of Agriculture.; 
(3)in subsection (f)(3), by striking “2018” and inserting “2023”; (4)in subsection (g), by striking “2018” and inserting “2023”; 
(5)in subsection (j)(3)— (A)by striking December 1 and inserting April 1; 
(B)by striking of the Senate a list of programs and inserting of the Senate— 
(A)a list of programs; (C)by striking approved to date for the fiscal year and inserting approved during the prior fiscal year; 
(D)by striking the period at the end and inserting a semicolon; and (E)by adding at the end the following new subparagraphs: 
 
(B)a description of the actual rate of return for each commodity made available under this section for the previous fiscal year including— (i)factors that influenced the rate of return; and 
(ii)with respect to the commodity, the costs of bagging or further processing, ocean transportation, inland transportation, storage costs, and any other information that the Secretary determines to be necessary; and (C)for each instance in which a commodity was made available under this section at a rate of return less than 70 percent, an explanation for the rate of return realized.. 
(6)in subsection (k), by striking “2018” and inserting “2023”; (7)in subsection (l)(1), by striking “2018” and inserting “2023”; 
(8)in the heading of subsection (m), by striking Presidential and inserting Secretarial; (9)in subsection (o), by striking (acting through the Secretary); 
(10)in subsection (o)(1), by striking subparagraphs (C) and (F) and inserting subparagraphs (C) and (G); and (11)by adding at the end the following new subsection:. 
 
(p)Pilot agreements 
(1)In generalFor each of fiscal years 2019 through 2023, subject to the availability of appropriations pursuant to the authorization in paragraph (3), the Secretary shall enter into 1 or more pilot agreements with 1 or more eligible entities through which the Secretary shall provide financial assistance to the eligible entities to carry out activities consistent with subsection (l)(4)(A). (2)Report requiredIn each of fiscal years 2020 through 2024, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and Committee on Agriculture, Nutrition, and Forestry of the Senate a report describing, with respect to the previous fiscal year— 
(A)the amount provided to eligible entities under each pilot agreement pursuant to paragraph (1) and how the funds were used; (B)the activities carried out under each pilot agreement; 
(C)the number of direct and indirect beneficiaries of those activities; and (D)the effectiveness of the pilot agreements, including as applicable the impact on food security and agricultural productivity. 
(3)Authorization of appropriationsThere is authorized to be appropriated to carry out pilot agreements pursuant to this subsection $10,000,000 for each of fiscal years 2019 through 2023.. 3303.Bill Emerson Humanitarian Trust ActSection 302 of the Bill Emerson Humanitarian Trust Act (7 U.S.C. 1736f–1) is amended— 
(1)in subsection (b)(2)(B)(i), by striking 2018 each place it appears and inserting 2023; and (2)in subsection (h), by striking 2018 each place it appears and inserting 2023. 
3304.Promotion of agricultural exports to emerging marketsSection 1542(a) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5622 note; Public Law 101–624) is amended by striking 2018 and inserting 2023. 3305.Cochran fellowship programSection 1543 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 3293) is amended— 
(1)in subsection (a), by striking for study in the United States. and inserting the following: for study— 
(1)in the United States; or (2)at a college or university located in an eligible country that the Secretary determines— 
(A)has sufficient scientific and technical facilities; (B)has established a partnership with at least one college or university in the United States; and 
(C)has substantial participation by faculty members of the United States college or university in the design of the fellowship curriculum and classroom instruction under the fellowship.; (2)in subsection (c)— 
(A)in paragraph (1), by inserting (which may include agricultural extension services) after systems; and (B)in paragraph (2)— 
(i)by striking enhance trade and inserting the following: enhance— 
(A)trade; (ii)in subparagraph (A) (as so designated) by striking the period at the end and inserting ; or; and 
(iii)by adding at the end the following:  (B)linkages between agricultural interests in the United States and regulatory systems governing sanitary and phytosanitary standards for agricultural products that— 
(i)may enter the United States; and (ii)may pose risks to human, animal, or plant life or health.; and 
(3)in subsection (f)— (A)in paragraph (1), by striking $3,000,000 and inserting $4,000,000; 
(B)in paragraph (2), by striking $2,000,000 and inserting $3,000,000; and (C)in paragraph (3), by striking $5,000,000 and inserting $6,000,000. 
3306.Borlaug International Agricultural Science and Technology Fellowship programSection 1473G of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3319j) is amended— (1)in subsection (c)(2)— 
(A)in the matter preceding subparagraph (A), by striking shall support and inserting support; (B)in subparagraph (C), by striking and at the end; 
(C)in subparagraph (D), by striking the period at the end and inserting ; and; and (D)by adding at the end the following: 
 
(E)the development of agricultural extension services in eligible countries.; and (2)in subsection (f)— 
(A)by striking The Secretary and inserting the following:  (1)In generalThe Secretary; and 
(B)by adding at the end the following:  (2)Leveraging alumni engagementIn carrying out the purposes and programs under this section, the Secretary shall encourage ongoing engagement with fellowship recipients who have completed training under the program to provide advice regarding, and participate in, new or ongoing agricultural development projects, with a priority for capacity-building projects.. 
3307.International Agricultural Education Fellowship program 
(a)Fellowship program establishmentThe Secretary shall establish a fellowship program to be known as the International Agricultural Education Fellowship Program to provide fellowships to citizens of the United States to assist eligible countries in developing school-based agricultural education and youth extension programs. (b)Eligible country describedFor purposes of this section, an eligible country is a developing country, as determined by the Secretary using a gross national income per capita test selected by the Secretary. 
(c)Purpose of fellowshipsThe goals of providing a fellowship under this section are to— (1)develop globally minded United States agriculturists with experience living abroad; 
(2)focus on meeting the food and fiber needs of the domestic population of eligible countries; and (3)strengthen and enhance trade linkages between eligible countries and the United States agricultural industry. 
(d)Eligible candidatesThe Secretary may provide fellowships to citizens of the United States who— (1)hold at least a bachelors degree in an agricultural related field of study; and 
(2)have an understanding of United States school-based agricultural education and youth extension programs, as determined by the Secretary. (e)Candidate identificationThe Secretary shall consult with the National FFA Organization, the National 4–H Council, and other entities as the Secretary determines are appropriate to identify candidates for fellowships. 
(f)Program implementationThe Secretary shall provide for the management, coordination, evaluation, and monitoring of the Fellowship Program, except that the Secretary may contract out the management of the fellowship program to an outside organization with experience in implementing fellowship programs focused on building capacity for school-based agricultural education and youth extension programs in developing countries. (g)Authorization of appropriations (1)In generalThere are authorized to be appropriated $5,000,000 to carry out this section for each of fiscal years 2019 through 2023. 
(2)DurationAny funds made available under this subsection shall remain available until expended. 3308.International food security technical assistanceThe Food, Agriculture, Conservation, and Trade Act of 1990 is amended by inserting after section 1543A (7 U.S.C. 5679) the following: 
 
1543B.International food security technical assistance 
(a)Definition of international food securityIn this section, the term international food security means access by any person at any time to food and nutrition that is sufficient for a healthy and productive life. (b)Collection of informationThe Secretary of Agriculture (referred to in this section as the Secretary) shall compile information from appropriate mission areas of the Department of Agriculture (including the Food, Nutrition, and Consumer Services mission area) relating to the improvement of international food security. 
(c)Public availabilityTo benefit programs for the improvement of international food security, the Secretary shall organize the information described in subsection (b) and make the information available in a format suitable for— (1)public education; and 
(2)use by— (A)a Federal, State, or local agency; 
(B)an agency or instrumentality of the government of a foreign country; (C)a domestic or international organization, including a domestic or international nongovernmental organization; and 
(D)an intergovernmental organization. (d)Technical assistanceOn request by an entity described in subsection (c)(2), the Secretary may provide technical assistance to the entity to implement a program for the improvement of international food security. 
(e)Program priorityIn carrying out this section, the Secretary shall give priority to programs relating to the development of food and nutrition safety net systems with a focus on food insecure countries. (f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $1,000,000 for each of fiscal years 2019 through 2023.. 
3309.McGovern-Dole International Food for Education and Child Nutrition programSection 3107 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 1736o–1) is amended— (1)in subsection (a)— 
(A)by striking that is and inserting the following: that— 
(1)is; (B)in paragraph (1) (as so designated), by striking the period at the end and inserting ; or; and 
(C)by adding at the end the following:  (2) (A)is produced in and procured from— 
(i)a developing country that is a recipient country; or (ii)a developing country in the same region as a recipient country; and 
(B)at a minimum, meets each nutritional, quality, and labeling standard of the recipient country, as determined by the Secretary.; (2)in subsection (c)(2)(A)— 
(A)in clause (v)(IV), by striking and at the end; (B)by redesignating clause (vi) as clause (vii); and 
(C)by inserting after clause (v) the following:  (vi)the costs associated with transporting the commodities described in subsection (a)(2) from a developing country described in subparagraph (A)(ii) of that subsection to any designated point of entry within the recipient country; and;  
(3)in subsection (f)(1)— (A)by redesignating subparagraphs (E) and (F) as subparagraphs (F) and (G), respectively; and 
(B)by inserting after subparagraph (D) the following:  (E)ensure to the maximum extent practicable that assistance— 
(i)is provided under this section in a timely manner; and (ii)is available when needed throughout the applicable school year;; and 
(4)in subsection (l)— (A)in paragraph (2), by striking 2018 and inserting 2023; and 
(B)by adding at the end the following:  (4)Purchase of commoditiesOf the funds made available to carry out this section, not more than 10 percent shall be used to purchase agricultural commodities described in subsection (a)(2).. 
3310.Global Crop Diversity TrustSection 3202 of the Food, Conservation, and Energy Act of 2008 (22 U.S.C. 2220a note; Public Law 110–246) is amended— (1)by amending subsection (b) to read as follows: 
 
(b)United States Contribution Limit 
(1)In generalThe aggregate contributions of funds of the Federal Government provided to the Trust shall not exceed— (A)for the period of fiscal years 2014 through 2018, 25 percent of the total amount of funds contributed to the Trust from all sources; and 
(B)subject to paragraph (2), effective beginning with fiscal year 2019, 33 percent of the total amount of funds contributed to the Trust from all sources. (2)Annual limitationThe contributions of funds of the Federal Government provided to the Trust shall not exceed $5,500,000 for each of fiscal years 2019 through 2023.; and 
(2)in subsection (c), by striking 2018 and inserting 2023. 3311.Local and regional food aid procurement projectsSection 3206(e)(1) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 1726c(e)(1)) is amended— 
(1)by inserting to the Secretary after appropriated; and (2)by striking 2014 through 2018 and inserting 2019 through 2023. 
3312.Foreign trade missions 
(a)Tribal representation on trade missions 
(1)In generalThe Secretary, in consultation with the Tribal Advisory Committee established under subsection (b)(2) of section 309 of the Federal Crop Insurance Reform and Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6921(b)(2)) (as added by section 12303(2)) (referred to in this section as the Advisory Committee), shall seek— (A)to support the greater inclusion of Tribal agricultural and food products in Federal trade-related activities; and 
(B)to increase the collaboration between Federal trade promotion efforts and other Federal trade-related activities in support of the greater inclusion sought under subparagraph (A). (2)Interdepartmental coordinationIn carrying out activities to increase the collaboration described in paragraph (1)(B), the Secretary shall coordinate with— 
(A)the Secretary of Commerce; (B)the Secretary of State; 
(C)the Secretary of the Interior; and (D)the heads of any other relevant Federal agencies. 
(b)Report; goals 
(1)ReportNot later than 2 years after the date of enactment of this Act, the Secretary shall submit a report describing the efforts of the Department of Agriculture and other Federal agencies under this section to— (A)the Advisory Committee; 
(B)the Committee on Agriculture of the House of Representatives; (C)the Committee on Energy and Commerce of the House of Representatives; 
(D)the Committee on Agriculture, Nutrition, and Forestry of the Senate; (E)the Committee on Commerce, Science, and Transportation of the Senate; and 
(F)the Committee on Indian Affairs of the Senate. (2)GoalsNot later than 90 days after the date of enactment of this Act, the Secretary shall establish goals for measuring, in an objective and quantifiable format, the extent to which Indian Tribes and Tribal agricultural and food products are included in the trade-related activities of the Department of Agriculture. 
IVNutrition 
ASupplemental Nutrition Assistance Program 
4001.Requirements for online acceptance of benefits 
(a)DefinitionSection 3(o)(1) of the Food and Nutrition Act of 2008 (7 U.S.C. 2012(o)(1)) is amended by striking or house-to-house trade route and inserting , house-to-house trade route, or online entity. (b)Acceptance of benefitsSection 7(k) of the Food and Nutrition Act of 2008 (7 U.S.C. 2016(k)) is amended— 
(1)by striking the heading and inserting Acceptance of program benefits through online transactions, (2)in paragraph (4) by striking subparagraph (C), and 
(3)by striking paragraph (5). 4002.Re-evaluation of thrifty food planSection 3(u) of the Food and Nutrition Act of 2008 (7 U.S.C. 2012(u)) is amended by inserting after the 1st sentence the following: 
 
By 2022 and at 5-year intervals thereafter, the Secretary shall re-evaluate and publish the market baskets of the thrifty food plan based on current food prices, food composition data, consumption patterns, and dietary guidance.. 
4003.Food distribution program on Indian reservations 
(a)In generalSection 4(b) of the Food and Nutrition Act of 2008 (7 U.S.C. 2013(b)) is amended— (1)by striking paragraph (4) and inserting the following: 
 
(4)Administrative costs 
(A)In generalSubject to subparagraph (B), the Secretary shall pay not less than 80 percent of administrative costs and distribution costs on Indian reservations as the Secretary determines necessary for effective administration of such distribution by a State agency or tribal organization. (B)WaiverThe Secretary shall waive up to 100 percent of the non-Federal share of the costs described in subparagraph (A) if the Secretary determines that— 
(i)the tribal organization is financially unable to provide a greater non-Federal share of the costs; or (ii)providing a greater non-Federal share of the costs would be a substantial burden for the tribal organization. 
(C)LimitationThe Secretary may not reduce any benefits or services under the food distribution program on Indian reservations under this subsection to any tribal organization that is granted a waiver under subparagraph (B). (D)Tribal contributionThe Secretary may allow a tribal organization to use funds provided to the tribal organization through a Federal agency or other Federal benefit to satisfy all or part of the non-Federal share of the costs described in subparagraph (A) if that use is otherwise consistent with the purpose of the funds., 
(2)in paragraph (6)— (A)in the heading by striking locally-grown and inserting locally- and regionally-grown, 
(B)in subparagraph (A) by striking locally-grown and inserting locally- and regionally-grown, (C)in subparagraph (C)— 
(i)in the heading by striking locally grown and inserting locally- and regionally-grown, and (ii)by striking locally-grown and inserting locally- and regionally-grown, 
(D)by amending subparagraph (D) to read as follows:  (D)Purchase of foodsIn carrying out this paragraph, the Secretary shall purchase or offer to purchase those traditional foods that may be procured cost-effectively., 
(E)by striking subparagraph (E), and (F)in subparagraph (F)— 
(i)by striking (F) and inserting (E), and (ii)by striking 2018 and inserting 2023, and 
(3)by adding at the end the following:  (7)Availability of funds (A)In generalFunds made available for a fiscal year to carry out this subsection shall remain available for obligation for a period of 2 fiscal years. 
(B)Administrative costsFunds made available for a fiscal year to carry out paragraph (4) shall remain available for obligation by the State agency or tribal organization for a period of 2 fiscal years.. (b)Demonstration project for tribal organizations (1)DefinitionsIn this subsection: 
(A)Demonstration projectThe term demonstration project means the demonstration project established under paragraph (2). (B)Food distribution programThe term food distribution program means the food distribution program on Indian reservations carried out under section 4(b) of the Food and Nutrition Act of 2008 (7 U.S.C. 2013(b)). 
(C)Indian reservationThe term Indian reservation has the meaning given the term reservation in section 3 of the Food and Nutrition Act of 2008 (7 U.S.C. 2012). (D)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304). 
(E)Self-determination contractThe term self-determination contract has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304). (F)Tribal organizationThe term tribal organization has the meaning given the term in section 3 of the Food and Nutrition Act of 2008 (7 U.S.C. 2012). 
(2)EstablishmentSubject to the availability of appropriations, the Secretary shall establish a demonstration project under which 1 or more tribal organizations may enter into self-determination contracts to purchase agricultural commodities under the food distribution program for the Indian reservation of that tribal organization. (3)Eligibility (A)ConsultationThe Secretary shall consult with the Secretary of the Interior and Indian tribes to determine the process and criteria under which a tribal organization may participate in the demonstration project. 
(B)CriteriaThe Secretary shall select for participation in the demonstration project tribal organizations that— (i)are successfully administering the food distribution program of the tribal organization under section 4(b)(2)(B) of the Food and Nutrition Act of 2008 (7 U.S.C. 2013(b)(2)(B)), 
(ii)have the capacity to purchase agricultural commodities in accordance with paragraph (4) for the food distribution program of the tribal organization, and (iii)meet any other criteria determined by the Secretary, in consultation with the Secretary of the Interior and Indian tribes. 
(4)Procurement of agricultural commoditiesAny agricultural commodities purchased by a tribal organization under the demonstration project shall— (A)be domestically produced, 
(B)supplant, not supplement, the type of agricultural commodities in existing food packages for that tribal organization, (C)be of similar or higher nutritional value as the type of agricultural commodities that would be supplanted in the existing food package for that tribal organization, and 
(D)meet any other criteria determined by the Secretary. (5)ReportNot later than 1 year after the date on which funds are appropriated under paragraph (6) and annually thereafter, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report describing the activities carried out under the demonstration project during the preceding year. 
(6)Funding 
(A)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this subsection $5,000,000, to remain available until expended. (B)Appropriations in advanceOnly funds appropriated under subparagraph (A) in advance specifically to carry out this subsection shall be available to carry out this subsection. 
(c)Conforming amendmentSection 3(v) of the Food and Nutrition Act of 2008 (7 U.S.C. 2012(v)) is amended by striking the Indian Self-Determination Act (25 U.S.C. 450b(b)) and inserting section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304). 4004.Simplified homeless housing costsSection 5(e)(6)(D) of the Food and Nutrition Act of 2008 (7 U.S.C. 2014(e)(6)(D)) is amended— 
(1)by redesignating clause (ii) as clause (iii), and (2)by striking clause (i) and inserting the following: 
 
(i)Alternative deductionThe State agency shall allow a deduction of $143 a month for households— (I)in which all members are homeless individuals; 
(II)that are not receiving free shelter throughout the month; and (III)that do not opt to claim an excess shelter expense deduction under subparagraph (A). 
(ii)AdjustmentFor fiscal year 2019 and each subsequent fiscal year the amount of the homeless shelter deduction specified in clause (i) shall be adjusted to reflect changes for the 12-month period ending the preceding November 30 in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics of the Department of Labor.. 4005.Employment and training for supplemental nutrition assistance program (a)Employment and training programs that meet State and local workforce needsSection 6(d)(4) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(d)(4)) is amended— 
(1)in subparagraph (A)— (A)in clause (i)— 
(i)by inserting , in consultation with the State workforce development board, or, if the State demonstrates that consultation with private employers or employer organizations would be more effective or efficient, in consultation with private employers or employer organizations, after designed by the State agency, and (ii)by striking that will increase their ability to obtain regular employment. and inserting the following: “that will— 
 
(I)increase the ability of the household members to obtain regular employment; and (II)meet State or local workforce needs., and 
(B)in clause (ii) by inserting and implemented to meet the purposes of clause (i) after under this paragraph, (2)in subparagraph (B)— 
(A)in the matter preceding clause (i), by inserting case management services such as comprehensive intake assessments, individualized service plans, progress monitoring, or coordination with service providers and after contains, (B)in clause (iv) by redesignating subclauses (I) and (II) as items (aa) and (bb), respectively, and indenting appropriately, 
(C)by redesignating clauses (i) through (vii) and clause (viii) as subclauses (I) through (VII) and subclause (IX), respectively, and indenting appropriately, (D)by striking subclause (I), as so redesignated, and inserting the following: 
 
(I)Supervised job search programs that occur at State-approved locations at which the activities of participants shall be directly supervised and the timing and activities of participants tracked in accordance with guidelines issued by the State., (E)in subclause (II), as so redesignated, by striking jobs skills assessments, job finding clubs, training in techniques for and inserting employability assessments, training in techniques to increase, 
(F)in subclause (IV), as so redesignated, in the first sentence, by inserting , including subsidized employment and apprenticeships before the period at the end, (G)in subclause (VII), as so redesignated, by inserting not less than 30 days but after period of, 
(H)by inserting after subclause (VII), as so redesignated, the following:  (VIII)Programs and activities under clause (iv) of section 16(h)(1)(F) that the Secretary determines, based on results from the independent evaluations conducted under clause (vii)(I) of such section, have the most demonstrable impact on the ability of participants to find and retain employment that leads to increased household income and reduced reliance on public assistance., 
(I)in the matter preceding subclause (I), as so redesignated— (i)by striking this subparagraph and inserting this clause, and 
(ii)by striking (B) For purposes of this Act, an and inserting the following:  (B)DefinitionsIn this Act: 
(i)Employment and training programThe term, and (J)by adding at the end the following: 
 
(ii)Workforce partnership 
(I)In generalThe term workforce partnership means a program that— (aa)is operated by— 
(AA)a private employer, an organization representing private employers, or a nonprofit organization providing services relating to workforce development; or (BB)an entity identified as an eligible provider of training services under section 122(d) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3152(d)); 
(bb)the Secretary certifies, or the State agency certifies to the Secretary— (AA)subject to subparagraph (N)(ii), would assist participants who are members of households participating in the supplemental nutrition assistance program in gaining high-quality, work-relevant skills, training, work, or experience that will increase the ability of the participants to obtain regular employment; 
(BB)subject to subparagraph (N)(ii), would provide participants with not less than 20 hours per week of training, work, or experience under subitem (AA); (CC)would not use any funds authorized to be appropriated by this Act; 
(DD)would provide sufficient information, on request by the State agency, for the State agency to determine that participants who are members of households participating in the supplemental nutrition assistance program are fulfilling any applicable work requirement under this subsection or subsection (o); (EE)would be willing to serve as a reference for participants who are members of households participating in the supplemental nutrition assistance program for future employment or work-related programs; and 
(FF)meets any other criteria established by the Secretary, on the condition that the Secretary shall not establish any additional criteria that would impose significant paperwork burdens on the workforce partnership; and (cc)is in compliance with the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.), if applicable. 
(II)InclusionThe term workforce partnership includes a multistate program., (3)in subparagraph (E)— 
(A)in the second sentence, by striking Such requirements and inserting the following:  (ii)VariationThe requirements under clause (i), 
(B)by striking (E) Each State and inserting the following:  (E)Requirements for participation for certain individuals (i)In generalEach State, and 
(C)by adding at the end the following:  (iii)Application to workforce partnershipsTo the extent that a State agency requires an individual to participate in an employment and training program, the State agency shall consider an individual participating in a workforce partnership to be in compliance with the employment and training requirements., 
(4)in subparagraph (H), by striking (B)(v) and inserting (B)(i)(V), and (5)by adding at the end the following: 
 
(N)Workforce partnerships 
(i)CertificationIn certifying that a program meets the requirements of subitems (AA) and (BB) of subparagraph (B)(ii)(I)(bb) to be certified as a workforce partnership, the Secretary or the State agency shall require that the program submit to the Secretary or State agency sufficient information that describes— (I)the services and activities of the program that would provide participants with not less than 20 hours per week of training, work, or experience under those subitems; and 
(II)how the program would provide services and activities described in subclause (I) that would directly enhance the employability or job readiness of the participant. (ii)Supplement, not supplantA State agency may use a workforce partnership to supplement, not to supplant, the employment and training program of the State agency. 
(iii)ParticipationA State agency— (I)shall— 
(aa)maintain a list of workforce partnerships certified under subparagraph (B)(ii)(I)(bb); and (bb)not less frequently than at certification and recertification, provide to a household member subject to work requirements under subsection (d)(1) or subsection (o), electronically or by other means, the list described in item (aa); but 
(II)may not require any member of a household participating in the supplemental nutrition assistance program to participate in a workforce partnership. (iv)Effect (I)In generalA workforce partnership shall not replace the employment or training of an individual not participating in the workforce partnership. 
(II)SelectionNothing in this subsection or subsection (o) affects the criteria or screening process for selecting participants by a workforce partnership. (v)Limitation on reporting requirementsIn carrying out this subparagraph, the Secretary and each applicable State agency shall limit the reporting requirements of a workforce partnership to— 
(I)on notification that an individual is receiving supplemental nutrition assistance program benefits, notifying the applicable State agency that the individual is participating in the workforce partnership; (II)identifying participants who have completed or are no longer participating in the workforce partnership; 
(III)identifying changes to the workforce partnership that result in the workforce partnership no longer meeting the certification requirements of the Secretary or the State agency under subparagraph (B)(ii)(I)(bb); and (IV)providing sufficient information, on request by the State agency, for the State agency to verify that a participant is fulfilling any applicable work requirements under this subsection or subsection (o). 
(O)Referral of certain individuals 
(i)In generalIn accordance with such regulations as may be issued by the Secretary, with respect to any individual who is not eligible for an exemption under paragraph (2) and who is determined by the operator of an employment and training program component to be ill-suited to participate in that employment and training program component, the State agency shall— (I)refer the individual to an appropriate employment and training program component; 
(II)refer the individual to an appropriate workforce partnership, if available; (III)reassess the physical and mental fitness of the individual under paragraph (1)(A); or 
(IV)to the maximum extent practicable, coordinate with other Federal, State, or local workforce or assistance programs to identify work opportunities or assistance for the individual. (ii)ProcessIn carrying out clause (i), the State agency shall ensure that an individual undergoing and complying with the process established under that clause shall not be found to have refused without good cause to participate in an employment and training program.. 
(b)Work requirementsSection 6(o) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(o)) is amended— (1)in paragraph (1)— 
(A)in subparagraph (B) by striking and at the end, (B)in subparagraph (C) by striking job search program or a job search training program. and inserting supervised job search program or job search training program;, and 
(C)by adding at the end the following:  (D)a program of employment and training for veterans operated by the Department of Labor or the Department of Veterans Affairs, and approved by the Secretary; and 
(E)a workforce partnership under subsection (d)(4)(N)., (2)in paragraph (4)(A) by inserting and with the support of the chief executive officer of the State after agency, and 
(3)in paragraph (6)— (A)in the heading by striking 15-percent exemption and inserting Exemptions, 
(B)in subparagraph (B) by striking (G) and inserting (H), (C)in subparagraph (C) by striking (E) and (G) and inserting (F) and (H) , 
(D)in subparagraph (D)— (i)in the heading by striking Subsequent fiscal years and inserting Fiscal years 1999 through 2019, 
(ii)by striking (E) through (G) and inserting (F) through (H), and (iii)by striking year, and inserting year through fiscal year 2019,, 
(E)in subparagraph (E) by striking or (D) and inserting , (D), or (E), (F)by redesignating subparagraphs (E), (F), and (G) as subparagraphs (F), (G), and (H), respectively, and 
(G)by inserting after subparagraph (D) the following:  (E)Subsequent fiscal yearsSubject to subparagraphs (F) through (H), for fiscal year 2020 and each subsequent fiscal year, a State agency may provide a number of exemptions such that the average monthly number of exemptions in effect during the fiscal year does not exceed 12 percent of the number of covered individuals in the State, as estimated by the Secretary under subparagraph (C), adjusted by the Secretary to reflect changes in the State’s caseload and the Secretary’s estimate of changes in the proportion of members of households that receive supplemental nutrition assistance program benefits covered by waivers granted under paragraph (4).. 
(c)State plansSection 11 of the Food and Nutrition Act of 2008 (7 U.S.C. 2020) is amended— (1)in subsection (e)(19) by inserting the extent to which such programs will be carried out in coordination with the activities carried out under title I of the Workforce Innovation and Opportunity Act (29 U.S.C. 3111 et seq.), before and the basis,, and 
(2)by adding at the end the following:  (w)For households containing at least one adult, with no elderly or disabled members and with no earned income at their last certification or required report, a State agency shall, at the time of recertification, be required to advise members of the household not exempt under section 6(d)(2) regarding available employment and training services.. 
(d)Funding of employment and training programsSection 16(h) of the Food and Nutrition Act of 2008 (7 U.S.C. 2025(h)) is amended— (1)in paragraph (1)— 
(A)in subparagraph (A) by striking $90,000,000 and inserting $103,900,000, (B)in subparagraph (C)— 
(i)in clause (i) by inserting , subject to clauses (ii) through (v), after (B), the Secretary, and (ii)by adding at the end the following: 
 
(iv)PriorityThe Secretary shall reallocate funds under this subparagraph as follows: (I) (aa)Subject to items (bb) and (cc), not less than 50 percent shall be reallocated to State agencies requesting such funds to conduct employment and training programs and activities for which such State agencies had previously received funding under subparagraph (F)(viii) that the Secretary determines have the most demonstrable impact on the ability of participants to find and retain employment that leads to increased household income and reduced reliance on public assistance. 
(bb)The Secretary shall base the determination under item (aa) on— (AA)project results from the independent evaluations conducted under subparagraph (F)(vii)(I); or 
(BB)if the project results from the independent evaluations conducted under subparagraph (F)(vii)(I) are not yet available, the reports under subparagraph (F)(vii)(II) or other information relating to performance of the programs and activities funded under subparagraph (F)(viii). (cc)Employment and training activities funded under this subclause are not subject to subparagraph (F)(vii), but are subject to monitoring under paragraph (h)(5). 
(II)Not less than 30 percent shall be reallocated to State agencies requesting such funds to implement or continue employment and training programs and activities under section 6(d)(4)(B)(i) that the Secretary determines have the most demonstrable impact on the ability of participants to find and retain employment that leads to increased household income and reduced reliance on public assistance, including programs and activities that are targeted to— (aa)individuals 50 years of age or older; 
(bb)formerly incarcerated individuals; (cc)individuals participating in a substance abuse treatment program; 
(dd)homeless individuals; (ee)people with disabilities seeking to enter the workforce; 
(ff)other individuals with substantial barriers to employment; or (gg)households facing multi-generational poverty, to support employment and workforce participation through an integrated and family-focused approach in providing supportive services. 
(III)The Secretary shall reallocate any remaining funds available under this subparagraph, to State agencies requesting such funds to use for employment and training programs and activities that the Secretary determines have the most demonstrable impact on the ability of participants to find and retain employment that leads to increased household income and reduced reliance on public assistance under section 6(d)(4)(B)(i). (v)ConsiderationIn reallocating funds under this subparagraph, a State agency that receives reallocated funds under clause (iv)(I) may also be considered for reallocated funding under clause (iv)(II)., and 
(C)in subparagraph (D) by striking $50,000 and inserting $100,000, and (2)in paragraph (5)(B) by adding at the end the following: 
 
(v)State optionThe State agency may report relevant data from a workforce partnership carried out under section 6(d)(4)(N) to demonstrate the number of program participants served by the workforce partnership.. (e)Expired authoritySection 17(b) of the Food and Nutrition Act of 2008 (7 U.S.C. 2026(b)) is amended— 
(1)by striking paragraph (2), and (2)by redesignating paragraph (3) as paragraph (2). 
4006.Improvements to electronic benefit transfer system 
(a)EBT PortabilitySection 7(f)(5) of the Food and Nutrition Act of 2008 (7 U.S.C. 2016(f)(5)) is amended by adding at the end the following:  (C)Operation of individual point of sale device by farmers' markets and direct marketing farmersA farmers’ market or direct marketing farmer that is exempt under paragraph (2)(B)(i) shall be allowed to operate an individual electronic benefit transfer point of sale device at more than 1 location under the same supplemental nutrition assistance program authorization, if— 
(i)the farmers’ market or direct marketing farmer provides to the Secretary information on location and hours of operation at each location; and (ii) (I)the point of sale device used by the farmers’ market or direct marketing farmer is capable of providing location information of the device through the electronic benefit transfer system; or 
(II)if the Secretary determines that the technology is not available for a point of sale device to meet the requirement under subclause (I), the farmers' market or direct marketing farmer provides to the Secretary any other information, as determined by the Secretary, necessary to ensure the integrity of transactions processed using the point of sale device.. (b)Modernization of electronic benefit transfer regulationsThe 1st sentence of section 7(h)(2) of the Food and Nutrition Act of 2008 (7 U.S.C. 2016(h)(2)) is amended by inserting and shall periodically review such regulations and modify such regulations to take into account evolving technology and comparable industry standards before the period at the end. 
(c)Benefit recoverySection 7(h)(12) of the Food and Nutrition Act of 2008 (7 U.S.C. 2016(h)(12)) is amended— (1)in subparagraph (A) by inserting , or due to the death of all members of the household after inactivity, and 
(2)by striking subparagraphs (B) and (C) and inserting the following:  (B)Benefit storage (i)In generalA State agency may store recovered electronic benefits off-line in accordance with clause (ii), if the household has not accessed the account after 3 months. 
(ii)Notice of benefit storageA State agency shall— (I)send notice to a household the benefits of which are stored under clause (i); and 
(II)not later than 48 hours after request by the household, make the stored benefits available to the household. (C)Benefit expunging (i)In generalSubject to clause (ii), a State agency shall expunge benefits that have not been accessed by a household after a period of 9 months, or upon verification that all members of the household are deceased. 
(ii)Notice of benefit expungingNot later than 30 days before benefits are to be expunged under clause (i), a State agency shall— (I)provide sufficient notice to the household that benefits will be expunged due to inactivity, and the date upon which benefits will be expunged; 
(II)for benefits stored off-line in accordance with subparagraph (B), provide the household an opportunity to request that such benefits be restored to the household; and (III)not later than 48 hours after request by the household, make the benefits available to the household.. 
(d)Prohibited feesSection 7 of the Food and Nutrition Act of 2008 (7 U.S.C. 2016) is amended— (1)by amending subsection (h)(13) to read as follows: 
 
(13)Fees 
(A)Interchange feesNo interchange fees shall apply to electronic benefit transfer transactions under this subsection. (B)Other feesEffective through fiscal year 2023, neither a State, nor any agent, contractor, or subcontractor of a State who facilitates the provision of supplemental nutrition assistance program benefits in such State may impose a fee for switching (as defined in subsection (j)(1)(H)) or routing such benefits., and 
(2)by amending subsection (j)(1)(H) to read as follows:  (H)SwitchingThe term switching means the routing of an intrastate or interstate transaction that consists of transmitting the details of a transaction electronically recorded through the use of an electronic benefit transfer card in one State to the issuer of the card that may be in the same or different State.. 
(e)Mobile technologiesSection 7(h)(14) of the Food and Nutrition Act of 2008 (7 U.S.C. 2016(h)(14)) is amended— (1)by amending subparagraph (A) to read as follows: 
 
(A)In generalSubject to subparagraph (B), the Secretary shall authorize the use of mobile technologies for the purpose of accessing supplemental nutrition assistance program benefits.,  (2)in subparagraph (B)— 
(A)by striking the heading and inserting Demonstration projects on access of benefits through mobile technologies, (B)by amending clause (i) to read as follows: 
 
(i)Demonstration ProjectsBefore authorizing implementation of subparagraph (A) in all States, the Secretary shall approve not more than 5 demonstration project proposals submitted by State agencies that will pilot the use of mobile technologies for supplemental nutrition assistance program benefits access., (C)in clause (ii)— 
(i)in the heading by striking Demonstration projects and inserting Project Requirements, (ii)by striking retail food store the first place it appears and inserting State agency, 
(iii)by striking includes, (iv)by striking subclauses (I), (II), (III), and (IV), and inserting the following: 
 
(I)provides recipient protections regarding privacy, ease of use, household access to benefits, and support similar to the protections provided under existing methods; (II)ensures that all recipients, including those without access to mobile payment technology and those who shop across State borders, have a means of benefit access; 
(III)requires retail food stores, unless exempt under section 7(f)(2)(B), to bear the costs of acquiring and arranging for the implementation of point-of-sale equipment and supplies for the redemption of benefits that are accessed through mobile technologies; (IV)requires that foods purchased with benefits issued under this section through mobile technologies are purchased at a price not higher than the price of the same food purchased by other methods used by the retail food store, as determined by the Secretary; 
(V)ensures adequate documentation for each authorized transaction, adequate security measures to deter fraud, and adequate access to retail food stores that accept benefits accessed through mobile technologies, as determined by the Secretary; (VI)provides for an evaluation of the demonstration project, including, but not limited to, an evaluation of household access to benefits; 
(VII)requires that the State demonstration projects are voluntary for all retail food stores and that all recipients are able to use benefits in non-participating retail food stores; and (VIII)meets other criteria as established by the Secretary., 
(D)by amending clause (iii) to read as follows:  (iv)Date of project approvalThe Secretary shall solicit and approve the qualifying demonstration projects required under subparagraph (B)(i) not later than January 1, 2021., and 
(E)by inserting after clause (ii) the following:  (iii)PriorityThe Secretary may prioritize demonstration project proposals that would— 
(I)reduce fraud; (II)encourage positive nutritional outcomes; and 
(III)meet such other criteria as determined by the Secretary., and (3)in subparagraph (C)(i)— 
(A)by striking 2017 and inserting 2022, and (B)by inserting requires further study by way of an extended pilot period or after States the 2d place it appears. 
(f)Approval of retail food storesSection 9 of the Food and Nutrition Act (7 U.S.C. 2018) is amended— (1)in subsection (a)(1)— 
(A)in the 4th sentence by striking No retail food store and inserting the following:  (D)Visit requiredNo retail food store, 
(B)in the 3d sentence by striking Approval and inserting the following:  (C)CertificateApproval, 
(C)in the 2d sentence— (i)by striking food; and (D) the and inserting the following: “food; 
 
(iv)any information, if available, about the ability of the anticipated or existing electronic benefit transfer equipment and service provider of the applicant to provide sufficient information through the electronic benefit transfer system to minimize the risk of fraudulent transactions; and (v)the, 
(ii)by striking concern; (C) whether and inserting the following: “concern;  (iii)whether, 
(iii)by striking applicant; (B) the and inserting the following: “applicant;  (ii)the, 
(iv)by striking following: (A) the nature and inserting the following: “following:  (i)the nature, and 
(v)in the matter preceding clause (i), as so designated, by striking In determining and inserting the following:  (B)Factors for considerationIn determining, and 
(D)in the 1st sentence by striking (a)(1) Regulations and inserting the following:  (a)Authorization to accept and redeem benefits (1)Applications (A)In generalRegulations, 
(2)in subsection (a) by adding at the end the following:  (4)Electronic benefit transfer equipment and service providersBefore implementing clause (iv) of paragraph (1)(B), the Secretary shall issue guidance for retail food stores on how to select electronic benefit transfer equipment and service providers that are able to meet the requirements of that clause., and 
(3)in the 1st sentence of subsection (c) by inserting records relating to electronic benefit transfer equipment and related services, transaction and redemption data provided through the electronic benefit transfer system, after purchase invoices,. 4007.Review of supplemental nutrition assistance program operationsSection 9 of the Food and Nutrition Act of 2008 (7 U.S.C. 2018) is amended by adding at the end the following: 
 
(i)Review of program operations 
(1)Review by the SecretaryThe Secretary— (A)shall review a representative sample of currently authorized facilities referred to in section 3(k)(3) to determine whether benefits are properly used by or on behalf of participating households residing in such facilities and whether such facilities are using more than 1 source of Federal or State funding to meet the food needs of residents; 
(B)may carry out similar reviews for currently participating residential drug and alcohol treatment and rehabilitation programs, and group living arrangements for the blind and disabled, referred to in section 3(k); (C)shall gather information, and such facilities, programs, and arrangements shall be required to submit information deemed necessary for a full and thorough review; and 
(D)shall report the results of these reviews to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate not later than 18 months after the date of the enactment of the Agriculture Improvement Act of 2018, along with recommendations regarding— (i)any additional requirements or oversight that would be appropriate for such facilities, programs, and arrangements; and 
(ii)whether such facilities, programs, and arrangements should continue to be authorized to participate in the supplemental nutrition assistance program. (2)LimitationNothing in this subsection shall authorize the Secretary to deny any application for continued authorization, any application for authorization, or any request to withdraw the authorization of any such facility, program, or arrangement based on a determination that residents of any such facility or entity are residents of an institution for a period of 18 months from the date of enactment of the Agriculture Improvement Act of 2018.. 
4008.Retail incentivesSection 9 of the Food and Nutrition Act of 2008 (7 U.S.C. 2018), as amended by section 4007, is amended by adding at the end the following:  (j)Incentives (1)Definition of eligible incentive foodIn this subsection, the term eligible incentive food means— 
(A)a staple food that is identified for increased consumption, consistent with the most recent dietary recommendations; and (B)a fruit, vegetable, dairy, whole grain, or product thereof. 
(2)Guidance 
(A)In generalThe Secretary shall issue guidance to clarify the process by which an approved retail food store may seek a waiver to offer an incentive, which may be used only for the purchase of an eligible incentive food at the point of purchase, to a household purchasing food with benefits issued under this Act. (B)GuidanceThe guidance under subparagraph (A) shall establish a process under which an approved retail food store, prior to carrying out an incentive program under this subsection, shall provide to the Secretary information describing the incentive program, including— 
(i)the types of incentives that will be offered; (ii)the types of foods that will be incentivized for purchase; and 
(iii)an explanation of how the incentive program intends to support meeting dietary intake goals. (3)No limitation on benefitsA waiver granted under this subsection shall not be used to carry out any activity that limits the use of benefits under this Act or any other Federal nutrition law. 
(4)EffectGuidance provided under this subsection shall not affect any requirements under section 4405 of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 7517), including the eligibility of a retail food store to participate in a project funded under such section. (5)ReportThe Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate an annual report describing the types of incentives approved under this subsection.. 
4009.Required action on data match informationSection 11(e) of the Food and Nutrition Act of 2008 (7 U.S.C. 2020(e)) is amended— (1)in paragraph (24) by striking and after the semicolon, 
(2)in paragraph (25) by striking the period at the end and inserting ; and, and (3)by adding at the end the following: 
 
(26)that for a household participating in the supplemental nutrition assistance program, the State agency shall pursue clarification and verification, if applicable, of information relating to the circumstances of the household received from data matches for the purpose of ensuring an accurate eligibility and benefit determination, only if the information— (A)appears to present significantly conflicting information from the information that was used by the State agency at the time of certification of the household; 
(B)is obtained from data matches carried out under subsection (q), (r), or (x); or (C) (i)is less than 60 days old relative to the current month of participation of the household; and 
(ii)if accurate, would have been required to be reported by the household based on the reporting requirements assigned to the household by the State agency under section 6(c).. 4010.Incentivizing technology modernizationSection 11(t) of the Food and Nutrition Act of 2008 (7 U.S.C. 2020(t)) is amended— 
(1)by striking the heading and inserting Grants for Simplified Application and Eligibility Determination Systems and Improved Access to Benefits, (2)in paragraph (1) by striking implement— and all that follows through the period at the end, and inserting implement supplemental nutrition assistance program simplified application and eligibility determination systems., and 
(3)in paragraph (2)— (A)by amending subparagraph (B) to read as follows: 
 
(B)establishing enhanced technological methods that improve the administrative infrastructure used in processing applications and determining eligibility; or, (B)by striking subparagraphs (C) and (D), and 
(C)by redesignating subparagraph (E) as subparagraph (C). 4011.Interstate data matching to prevent multiple issuancesSection 11 of the Food and Nutrition Act of 2008 (7 U.S.C. 2020), as amended by section 4005(c), is amended by adding at the end the following: 
 
(x)National accuracy clearinghouse 
(1)Definition of indication of multiple issuanceIn this subsection, the term indication of multiple issuance means an indication, based on a computer match, that supplemental nutrition assistance program benefits are being issued to an individual by more than 1 State agency simultaneously. (2)Establishment (A)In generalThe Secretary shall establish an interstate data system, to be known as the National Accuracy Clearinghouse, to prevent multiple issuances of supplemental nutrition assistance program benefits to an individual by more than 1 State agency simultaneously. 
(B)Data matchingThe Secretary shall require that State agencies make available to the National Accuracy Clearinghouse only such information as is necessary for the purpose described in subparagraph (A). (C)Data protectionThe information made available by State agencies under subparagraph (B)— 
(i)shall be used only for the purpose described in subparagraph (A); (ii)shall be exempt from the disclosure requirements of section 552(a) of title 5 of the United States Code pursuant to section 552(b)(3) of title 5 of the United States Code, to the extent such information is obtained or received by the Secretary; 
(iii)shall not be retained for longer than is necessary to accomplish the purpose in subparagraph (A); (iv)shall be used in a manner that protects the identity and location of a vulnerable individual (including a victim of domestic violence) that is an applicant for, or recipient of, supplemental nutrition assistance program benefits; and 
(v)shall meet security standards as determined by the Secretary. (3)Issuance of interim final regulationsNot later than 18 months after the date of enactment of the Agriculture Improvement Act of 2018, the Secretary shall promulgate regulations (which shall include interim final regulations) to carry out this subsection that— 
(A)incorporate best practices and lessons learned from the pilot program under section 4032(c) of the Agricultural Act of 2014 (7 U.S.C. 2036c(c)); (B)require a State agency to take appropriate action, as determined by the Secretary, with respect to each indication of multiple issuance of supplemental nutrition assistance program benefits, or each indication that an individual receiving such benefits in 1 State has applied to receive such benefits in another State, while ensuring timely and fair service to applicants for, and recipients of, such benefits; 
(C)establish standards to limit and protect the information submitted through or retained by the National Accuracy Clearinghouse consistent with paragraph (2)(C); (D)establish safeguards to protect— 
(i)the information submitted through or retained by the National Accuracy Clearinghouse, including by limiting the period of time that information is retained to the period necessary to accomplish the purpose described in paragraph (2)(A); and (ii)the privacy of information that is submitted through or retained by the National Accuracy Clearinghouse consistent with subsection (e)(8); and 
(E)include such other rules and standards the Secretary determines appropriate to carry out this subsection. (4)TimingThe initial match and corresponding actions required by paragraph (3)(B) shall occur within 3 years after the date of the enactment of the Agriculture Improvement Act of 2018.. 
4012.Requirement of live-production environments for certain pilot projects relating to cost sharing for computerizationSection 16(g)(1) of the Food and Nutrition Act of 2008 (7 U.S.C. 2025(g)(1)) is amended— (1)in subparagraph (F) by redesignating clauses (i) and (ii) as subclauses (I) and (II), respectively, and indenting appropriately; 
(2)by redesignating subparagraphs (A) through (F) as clauses (i) through (vi), respectively, and indenting appropriately; (3)in the matter preceding clause (i), as so redesignated— 
(A)by striking paragraphs (2) and (3) and inserting paragraph (2); and (B)by striking in the planning and inserting the following: “in the— 
 
(A)planning, (4)in clause (v), as so redesignated, of subparagraph (A), as so designated, by striking implementation, including through pilot projects in limited areas for major systems changes as determined under rules promulgated by the Secretary, data from which and inserting the following: 
implementation, including a requirement that— (I)such testing shall be accomplished through pilot projects in limited areas for major systems changes (as determined under rules promulgated by the Secretary); 
(II)each pilot project described in subclause (I) that is carried out before the implementation of a system shall be conducted in a live-production environment; and (III)the data resulting from each pilot project carried out under this clause;  
(5)in clause (vi), as so redesignated, by striking the period at end and inserting ; and, and (6)by adding at the end the following: 
 
(B)operation of 1 or more automatic data processing and information retrieval systems that the Secretary determines may continue to be operated in accordance with clauses (i) through (vii) of subparagraph (A).. 4013.Quality control improvements (a)RecordsSection 11(a)(3)(B) of the Food and Nutrition Act of 2008 (7 U.S.C. 2020(a)(3)(B)) is amended— 
(1)by striking Records described and inserting All records, and the entire information systems in which records are contained, that are covered, and (2)by amending clause (i) to read as follows: 
 
(i)be made available for inspection and audit by the Secretary, subject to data and security protocols agreed to by the State agency and Secretary;. (b)Quality control systemSection 16(c)(1)(B) of the Food and Nutrition Act of 2008 (7 U.S.C. 2025(c)(1)(B)) is amended to read as follows: 
 
(B)Quality control system integrity 
(i)In generalNot later than 180 days after the date of enactment of the Agriculture Improvement Act of 2018, the Secretary shall issue interim final regulations that— (I)ensure that the quality control system established under this subsection produces valid statistical results; 
(II)provide for oversight of contracts entered into by a State agency for the purpose of improving payment accuracy; (III)ensure the accuracy of data collected under the quality control system established under this subsection; and 
(IV)for each fiscal year, to the maximum extent practicable, provide for the evaluation of the integrity of the quality control process of not fewer than 2 State agencies, selected in accordance with criteria determined by the Secretary. (ii)DebarmentIn accordance with the nonprocurement debarment procedures under part 417 of title 2, Code of Federal Regulations, or successor regulations, the Secretary shall debar any person that, in carrying out the quality control system established under this subsection, knowingly submits, or causes to be submitted, false information to the Secretary.. 
(c)Reporting requirementsThe 1st sentence of section 16(c)(4) of the Food and Nutrition Act of 2008 (7 U.S.C. 2025(c)(4)) is amended by inserting , including providing access to applicable State records and the entire information systems in which the records are contained, after necessary. (d)State performance indicatorsSection 16(d) of the Food and Nutrition Act of 2008 (7 U.S.C. 2025(d)) is amended— 
(1)by striking the heading and inserting State performance indicators, (2)in paragraph (2)— 
(A)in the heading by striking and thereafter and inserting through 2017, (B)in subparagraph (A) by striking and each fiscal year thereafter and inserting through fiscal year 2017, and 
(C)in subparagraph (B) by striking and each fiscal year thereafter and inserting through fiscal year 2017, and (3)by adding at the end the following: 
 
(6)Fiscal year 2018 and fiscal years thereafter 
(A)With respect to fiscal year 2018 and each fiscal year thereafter, the Secretary shall establish, by regulation, performance criteria relating to— (i)actions taken to correct errors, reduce rates of error, and improve eligibility determinations; and 
(ii)other indicators of effective administration determined by the Secretary. (B)The Secretary shall not award performance bonus payments to State agencies in fiscal year 2019 for fiscal year 2018 performance.. 
(e)Cost sharing for computerizationSection 16(g)(1)(A) of the Food and Nutrition Act of 2008 (7 U.S.C. 2025(g)(1)(A)), as amended by section 4012, is amended— (1)in clause (v)(III) by striking and, and 
(2)by adding at the end the following:  (vii)would be accessible by the Secretary for inspection and audit under section 11(a)(3)(B); and. 
4014.Evaluation of child support enforcement cooperation requirementsSection 17 of the Food and Nutrition Act of 2008 (7 U.S.C. 2026) is amended by adding at the end the following:  (m)Evaluation of child support enforcement cooperation requirements (1)In generalThe Secretary, in consultation with the Secretary of Health and Human Services, shall conduct an independent evaluation of a representative sample of States— 
(A)to assess the implementation and impact of the eligibility requirements described in subsections (l) through (n) of section 6 in States that have formerly implemented or continue to implement those requirements, and the feasibility of implementing those requirements in other States; (B)to assess the factors that contributed to the decision of States that formerly implemented the eligibility requirements described in each of subsections (l) through (n) of section 6 to cease such implementation; 
(C)to review alternatives to the eligibility requirements described in each of subsections (l) through (n) of section 6 that are used by other States to assist participants in the supplemental nutrition assistance program to make or receive child support payments and the effectiveness of those alternatives; and (D)to evaluate the costs and benefits to households and to State agencies, of requiring State agencies to implement each of the eligibility requirements described in subsections (l) through (n) of section 6. 
(2)EvaluationThe evaluation under paragraph (1) shall include, to the maximum extent practicable, an assessment of— (A)the manner in which applicable State agencies implement and enforce the eligibility requirements described in subparagraph (A) of such paragraph, including— 
(i)the procedures used by each State to determine cooperation, to sanction participants for failure to cooperate, and to determine good cause for noncooperation under each of subsections (l) through (n) of section 6; and (ii)the manner in which each State aligns the procedures for implementing those eligibility requirements with procedures for implementing other Federal programs that require cooperation with child support enforcement, including the program of block grants to States for temporary assistance for needy families established under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.), the Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.), and programs carried out under the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9857 et seq.); 
(B)the Federal, State, and local costs associated with implementing those eligibility requirements, including costs incurred under this Act and by child support enforcement agencies for personnel, technology upgrades, and other costs; (C)the effect of those eligibility requirements on the establishment of new child support orders, the establishment of paternity, changes in child support payments to custodial households, and changes in arrears owed on child support orders; 
(D)with respect to the eligibility requirements under each of subsections (l) through (n) of section 6— (i)the number of individuals subject to those requirements; 
(ii)the number of individuals in each State who meet those requirements; and (iii)the number of individuals in each State who fail to meet those requirements; 
(E)the number of individuals in each State for whom good cause for noncooperation has been found under section 6(l)(2); (F)the impact of those eligibility requirements on the supplemental nutrition assistance program eligibility, benefit levels, food security, income, and economic stability of— 
(i)individuals subject to those requirements; (ii)the household members of those individuals, including children; and 
(iii)households with nontraditional family structures, including a household in which a grandparent is the primary caretaker of a grandchild of the grandparent. (3)State agency cooperationEach State agency selected under paragraph (1) shall provide information to the Secretary necessary to conduct the evaluation under such paragraph. 
(4)ReportNot later than 3 years after the date of enactment of the Agriculture Improvement Act of 2018, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report describing the findings from the evaluation conducted under paragraph (1).. 4015.Longitudinal data for research (a)Longitudinal dataSection 17 of the Food and Nutrition Act of 2008 (7 U.S.C. 2026), as amended by section 4014, is amended by adding at the end the following: 
 
(n)Longitudinal data for research 
(1)In generalSubject to paragraphs (3) through (5), a State agency may, on approval by the Secretary, establish a longitudinal database that contains information about households and members of households that receive benefits under the supplemental nutrition assistance program in the State. (2)PurposeEach longitudinal database established under paragraph (1) shall be used solely to conduct research on participation in and the operation of the supplemental nutrition assistance program, including duration of participation in the program. 
(3)Requirements for databasesPrior to the approval of State agencies to establish longitudinal databases under paragraph (1), the Secretary shall— (A)identify features that shall be standard across States such as database format to facilitate use of longitudinal databases established under paragraph (1) for research purposes; 
(B)identify features of longitudinal databases established under paragraph (1) that may vary across States; (C)identify a procedure for States operating longitudinal databases under paragraph (1) to use a unique identifier to provide relevant information on household members who receive benefits under the supplemental nutrition assistance program for the purpose of comparing participation data in multiple participating States over time while protecting participant privacy; 
(D)establish the manner in which data security and privacy protections, as required by Federal law and consistent with other appropriate practices, shall be implemented and maintained; (E)provide direction to State agencies on the responsibilities of and funding arrangements for State agencies and any State contractors (including entities providing technical assistance) relating to the establishment and operation of a longitudinal database; 
(F)provide a description of the documentation that States shall submit to the Secretary prior to allowing researchers access to a longitudinal database; (G)consult with other Federal research agencies, including the Bureau of the Census; 
(H)consult with States that have already established databases used for purposes similar to the purposes outlined in this subsection; and (I)identify any other requirements determined appropriate by the Secretary. 
(4)Included data 
(A)In generalSubject to subparagraph (B), each longitudinal database established under paragraph (1)— (i)shall include monthly information about households and members of households that receive benefits under the supplemental nutrition assistance program in the participating State taken from existing information collected by the State agency including, if available,— 
(I)demographic characteristics; (II)income and financial resources (as described in section 5(g)); 
(III)employment status; (IV)household circumstances, such as deductible expenses; and 
(V)the amount of the monthly allotment received under the supplemental nutrition assistance program; and (ii)may include information from other State data sources such as— 
(I)earnings and employment data from the State department of labor; (II)health insurance program data; or 
(III)data from participation in other programs administered by the State. (B)Data protectionAny State that establishes a longitudinal database under paragraph (1) shall, in accordance with all applicable Federal and State privacy standards and requirements— 
(i)protect the privacy of information about each member of each household that receives benefits under the supplemental nutrition assistance program in such State by ensuring that no personally identifiable information (including social security number, home address, or contact information) is included in the longitudinal database; and (ii)make the data under this paragraph available to researchers and the Secretary. 
(5)ApprovalThe Secretary shall approve the establishment of longitudinal databases under paragraph (1) in States that— (A)meet the requirements for databases under paragraph (3) and (4)(B); 
(B)reflect a range of participant numbers, demographics, operational structures, and geographic regions; and (C)have the capacity to provide on a periodic and ongoing basis household and participant data derived from the eligibility system and other data sources of the State. 
(6)Grants 
(A)In generalIn carrying out this subsection, the Secretary may provide grants to States that have been approved by the Secretary in accordance with paragraph (5) out of funds made available under paragraph (9). (B)Method of awarding grantsGrants awarded under this paragraph shall be made in such amounts and under such terms and conditions as the Secretary determines necessary to carry out the purposes of this subsection. 
(7)Report 
(A)In generalNot later than 4 years after the effective date of this subsection, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report on the feasibility of expanding implementation of longitudinal databases to every State. (B)ContentsThe report required under subparagraph (A) shall describe— 
(i)the cost of expanding implementation of longitudinal databases with consistent data to every State; (ii)the challenges and benefits of using State longitudinal databases with consistent data; and 
(iii)alternatives to expanding implementation of longitudinal databases with consistent data to every State that may achieve similar research outcomes and the advantages and disadvantages of those alternatives. (8)EffectNothing in this subsection shall be construed to prevent or limit the ability of State agencies to establish or continue operating databases used for purposes similar to the purposes outlined in this subsection. 
(9)FundingOf the funds made available under section 18, the Secretary shall use to carry out this subsection— (A)$20,000,000 for fiscal year 2019 to remain available through fiscal year 2021; and 
(B)$5,000,000 for fiscal year 2022 and each fiscal year thereafter.. (b)Conforming amendmentThe 1st sentence of section 16(a) of the Food and Nutrition Act of 2008 is amended— 
(1)by striking and (8) and inserting (8); and (2)by inserting , and (9) establishing and operating a longitudinal database in accordance with section 17(n) before : Provided. 
4016.Authorization of appropriationsThe 1st sentence of section 18(a)(1) of the Food and Nutrition Act of 2008 (7 U.S.C. 2027(a)(1)) is amended by striking 2018 and inserting 2023. 4017.Assistance for community food projectsSection 25(b)(2) of the Food and Nutrition Act of 2008 (7 U.S.C. 2034(b)(2)) is amended— 
(1)in subparagraph (B) by striking and at the end, (2)in subparagraph (C) by striking fiscal year 2015 and each fiscal year thereafter. and inserting each of fiscal years 2015 through 2018; and, and 
(3)by adding at the end the following:  (D)$5,000,000 for fiscal year 2019 and each fiscal year thereafter.. 
4018.Emergency food assistance program 
(a)State planSection 202A(b) of the Emergency Food Assistance Act of 1983 (7 U.S.C. 7503(b)) is amended— (1)in paragraph (3), by striking and after the semicolon; 
(2)in paragraph (4), by striking the period at the end and inserting a semicolon; and (3)by adding at the end the following: 
 
(5)at the option of the State agency, describe a plan of operation for 1 or more projects in partnership with 1 or more emergency feeding organizations located in the State to harvest, process, package, or transport donated commodities received under section 203D(d); and (6)describe a plan, which may include the use of a State advisory board established under subsection (c), that provides emergency feeding organizations or eligible recipient agencies within the State an opportunity to provide input on the commodity preferences and needs of the emergency feeding organization or eligible recipient agency.. 
(b)State and local supplementation of commoditiesSection 203D of the Emergency Food Assistance Act of 1983 (7 U.S.C. 7507) is amended by adding at the end the following:  (d)Projects to harvest, process, package, or transport donated commodities (1)Definition of projectIn this subsection, the term project means the harvesting, processing, packaging, or transportation of unharvested, unprocessed, or unpackaged commodities donated by agricultural producers, processors, or distributors for use by emergency feeding organizations under subsection (a). 
(2)Federal funding for projects 
(A)In generalSubject to subparagraphs (B) and (C) and paragraph (3), using funds made available under paragraph (5), the Secretary may provide funding to States to pay for the costs of carrying out a project. (B)Federal shareThe Federal share of the cost of a project under subparagraph (A) shall not exceed 50 percent of the total cost of the project. 
(C)Allocation 
(i)In generalEach fiscal year, the Secretary shall allocate the funds made available under subparagraph (A), based on a formula determined by the Secretary, to States that have submitted a State plan describing a plan of operation for a project under section 202A(b)(5). (ii)ReallocationIf the Secretary determines that a State will not expend all of the funds allocated to the State for a fiscal year under clause (i), the Secretary shall reallocate the unexpended funds to other States that have submitted under section 202A(b)(5) a State plan describing a plan of operation for a project during that fiscal year or the subsequent fiscal year, as the Secretary determines appropriate. 
(iii)ReportsEach State to which funds are allocated for a fiscal year under this subparagraph shall, on a regular basis, submit to the Secretary financial reports describing the use of the funds. (3)Project purposesA State may only use Federal funds received under paragraph (2) for a project the purposes of which are— 
(A)to reduce food waste at the agricultural production, processing, or distribution level through the donation of food; (B)to provide food to individuals in need; and 
(C)to build relationships between agricultural producers, processors, and distributors and emergency feeding organizations through the donation of food. (4)Cooperative agreementsThe Secretary may encourage a State agency that carries out a project using Federal funds received under paragraph (2) to enter into cooperative agreements with State agencies of other States under section 203B(d) to maximize the use of commodities donated under the project. 
(5)FundingOut of funds not otherwise appropriated, the Secretary of the Treasury shall transfer to the Secretary to carry out this subsection $4,000,000 for each of fiscal years 2019 through 2023, to remain available until the end of the subsequent fiscal year.. (c)Food wasteSection 203D of the Emergency Food Assistance Act of 1983 (7 U.S.C. 7507), as amended by subsection (b), is amended by adding at the end the following: 
 
(e)Food wasteThe Secretary shall issue guidance outlining best practices to minimize the food waste of the commodities donated under subsection (a).. (d)Emergency food program infrastructure grantsSection 209(d) of the Emergency Food Assistance Act of 1983 (7 U.S.C. 7511a(d)) is amended by striking 2018 and inserting 2023. 
(e)Availability of commodities for the emergency food assistance programSection 27(a) of the Food and Nutrition Act of 2008 (7 U.S.C. 2036(a)) is amended— (1)in paragraph (1), by striking 2018 and inserting 2023; and 
(2)in paragraph (2)— (A)in subparagraph (C), by striking 2018 and inserting 2023; 
(B)in subparagraph (D)— (i)in the matter preceding clause (i), by striking 2018 and inserting 2023; 
(ii)in clause (iii), by striking and after the semicolon; (iii)in clause (iv), by striking and after the semicolon; 
(iv)by adding at the end the following:  (v)for fiscal year 2019, $23,000,000; 
(vi)for fiscal year 2020, $35,000,000; (vii)for fiscal year 2021, $35,000,000; 
(viii)for fiscal year 2022, $35,000,000; and (ix)for fiscal year 2023, $35,000,000; and; and 
(C)in subparagraph (E)— (i)by striking 2019 and inserting 2024; 
(ii)by striking (D)(iv) and inserting (D)(ix); and (iii)by striking June 30, 2017 and inserting June 30, 2023. 
4019.Nutrition educationSection 28(c) of the Food and Nutrition Act of 2008 (7 U.S.C. 2036a(c)) is amended— (1)in paragraph (2)— 
(A)in subparagraph (B)— (i)in the matter preceding clause (i), by striking Except as provided in subparagraph (C), a and inserting A, 
(ii)in clause (ii) by striking and after the semicolon, (iii)by redesignating clause (iii) as clause (iv), and 
(iv)by inserting after clause (ii) the following:  (iii)describe how the State agency shall use an electronic reporting system to— 
(I)measure and evaluate the projects; and (II)account for the allowable State agency administrative costs including for— 
(aa)salaries and benefits of State agency personnel; (bb)office supplies and equipment; 
(cc)travel costs; (dd)development and production of nutrition education materials; 
(ee)memberships, subscriptions, and professional activities; (ff)lease or rental costs; 
(gg)maintenance and repair expenses; (hh)indirect costs; and 
(ii)cost of using publicly-owned building space; and, and (B)by striking subparagraph (C), 
(2)in paragraph (3)(B) in the matter preceding clause (i), by inserting , the Director of the National Institute of Food and Agriculture, before and outside stakeholders, (3)in paragraph (5) by inserting the expanded food and nutrition education program or before other health promotion, and 
(4)by adding at the end the following:  (6)Information clearinghouseThe Secretary shall establish an online clearinghouse that makes available to State agencies, local agencies, institutions of higher education, and community organizations best practices for planning, implementing, and evaluating nutrition education and obesity prevention services to ensure that projects carried out with funds received under this section are appropriate for the target population. 
(7)Technical assistanceThe Secretary shall provide technical assistance to a State agency in developing and implementing a nutrition education State plan, including— (A)by identifying common challenges faced by entities described in paragraph (6) that participate in projects carried out with funds received under this section; 
(B)by coordinating efforts to address those common challenges; (C)by collecting and disseminating information on evidence-based practices relating to nutrition education and obesity prevention; 
(D)by facilitating communication between and among grantees and subgrantees of funds received under this section; (E)by assisting State agencies in creating or maintaining systems to compile program data; and 
(F)by performing or assisting with other activities, as determined by the Secretary. (8)Annual State reportEach State agency that delivers nutrition education and obesity prevention services under this subsection shall submit to the Secretary an annual report, which shall be made publicly available by the Secretary, that includes— 
(A)the use of funds on the State agency’s program, including for each category of allowable State agency administrative costs identified in paragraph (2)(B)(iii)(II); (B)a description of each project carried out by that agency under this subsection, including, with respect to the project, the target population, interventions, educational materials used, key performance indicators used, and evaluations made; 
(C)a comprehensive analysis of the impacts and outcomes— (i)of the project, including with respect to the elements described in subparagraph (A); and 
(ii)to the extent practicable, of completed multiyear projects; and (D)the status of any ongoing multiyear project. 
(9)Annual Federal reportThe Administrator of the Food and Nutrition Service, in consultation with the Director of the National Institute of Food and Agriculture, shall annually submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that— (A)evaluates the level of coordination between— 
(i)the nutrition education and obesity prevention grant program under this section; (ii)the expanded food and nutrition education program under section 1425 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3175); and 
(iii)any other nutrition education program administered by the Department of Agriculture; and (B)includes the use of funds on such programs including State agency administrative costs reported by States under paragraph (8)(A).. 
4020.Retail food store and recipient traffickingSection 29(c)(1) of the Food and Nutrition Act of 2008 (7 U.S.C. 2036b(c)(1)) is amended by striking 2018 and inserting 2023. 4021.Public-private partnershipsThe Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) is amended by adding at the end the following: 
 
30.Pilot projects to encourage the use of public-private partnerships committed to addressing food insecurity 
(a)In generalThe Secretary may, on application of eligible entities, approve not more than 10 pilot projects to support public-private partnerships that address food insecurity and poverty. (b)DefinitionsFor purposes of this section— 
(1)the term eligible entity means— (A)a nonprofit organization; 
(B)a community-based organization; (C)an institution of higher education; or 
(D)a private entity, as determined by the Secretary; and (2)the term public agency means a department, agency, other unit, or instrumentality of Federal, State, or local government. 
(c)Project requirementsProjects approved under this section shall— (1)be limited to 2 years in length; and 
(2)include a collaboration between one or more public agencies and one or more eligible entities that— (A)improves the effectiveness and impact of the supplemental nutrition assistance program; 
(B)develops food security solutions that are specific to the needs of a community or region; and (C)strengthens the capacity of communities to address food insecurity and poverty. 
(d)EvaluationThe Secretary shall provide for an independent evaluation of pilot projects approved under this section that includes— (1)a summary of the activities conducted under the pilot projects; 
(2)an assessment of the effectiveness of the pilot projects; and (3)best practices regarding the use of public-private partnerships to improve the effectiveness of public benefit programs to address food insecurity and poverty. 
(e)Funding 
(1)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $5,000,000 to remain available until expended. (2)Appropriation in advanceOnly funds appropriated under paragraph (1) in advance specifically to carry out this section shall be available to carry out this section.. 
4022.Technical correctionsThe Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) is amended— (1)in section 3— 
(A)in subsections (d) and (i) by striking 7(i) and inserting 7(h), and (B)in subsection (o)(1)(A) by striking (r)(1) and inserting (q)(1), 
(2)in section 5(a) by striking and section each place it appears and all that follows through households the respective next place it appears, and inserting and section 3(m)(4), households, (3)in subsections (e)(1) and (f)(1)(A)(i) of section 8 by striking 3(n)(5) and inserting 3(m)(5), 
(4)in the 1st sentence of section 10— (A)by striking or the Federal Savings and Loan Insurance Corporation each place it appears, and 
(B)by striking 3(p)(4) and inserting 3(o)(4), (5)in section 11— 
(A)in subsection (a)(2) by striking 3(t)(1) and inserting 3(s)(1), and (B)in subsection (d)— 
(i)by striking 3(t)(1) each place it appears and inserting 3(s)(1), and (ii)by striking 3(t)(2) each place it appears and inserting 3(s)(2), and 
(C)in subsection (e)— (i)in paragraph (17) by striking 3(t)(1) inserting 3(s)(1), and 
(ii)in paragraph (23) by striking Simplified Supplemental Nutrition Assistance Program and inserting simplified supplemental nutrition assistance program, (6)in section 15(e) by striking exchange and all that follows through anything, and inserting exchange for benefits, or anything, 
(7)in section 17(b)(1)(B)(iv)(III)(aa) by striking 3(n) and inserting 3(m), (8)in section 25(a)(1)(B)(i)(I) by striking the 2d semicolon at the end, and 
(9)in section 26(b) by striking out and all that follows through (referred, and inserting out a simplified supplemental nutrition assistance program (referred. BCommodity Distribution Programs 4101.Commodity distribution programThe 1st sentence of section 4(a) of the Agriculture and Consumer Protection Act of 1973 (7 U.S.C. 612c note) is amended by striking 2018  and inserting 2023. 
4102.Commodity supplemental food programSection 5 of the Agriculture and Consumer Protection Act of 1973 (7 U.S.C. 612c note; Public Law 93–86) is amended— (1)in subsection (a)— 
(A)in paragraph (1) by striking 2018 and inserting 2023, and (B)in paragraph (2)(B), in the matter preceding clause (i), by striking 2018 and inserting 2023, 
(2)in subsection (d)(2), in the 1st sentence, by striking 2018 and inserting 2023, and (3)in subsection (g)— 
(A)by striking Except and inserting the following:  (1)In generalExcept, and 
(B)by adding at the end the following:  (2)Certification (A)Definition of certification periodIn this paragraph, the term certification period means the period during which a participant in the commodity supplemental food program in a State may continue to receive benefits under the commodity supplemental food program without a formal review of the eligibility of the participant. 
(B)Minimum certification periodSubject to subparagraphs (C) and (D), a State shall establish for the commodity supplemental food program of the State a certification period of— (i)not less than 1 year; but 
(ii)not more than 3 years. (C)Temporary certificationAn eligible applicant for the commodity supplemental food program in a State may be provided with a temporary monthly certification to fill any caseload slot resulting from nonparticipation by certified participants. 
(D)ApprovalsA certification period of more than 1 year established by a State under subparagraph (B) shall be subject to the approval of the Secretary, who shall approve such a certification period on the condition that, with respect to each participant receiving benefits under the commodity supplemental food program of the State, the local agency in the State administering the commodity supplemental food program, on an annual basis during the certification period applicable to the participant— (i)verifies the address and continued interest of the participant; and 
(ii)has sufficient reason to determine that the participant still meets the income eligibility standards under paragraph (1), which may include a determination that the participant has a fixed income.. 4103.Distribution of surplus commodities to special nutrition projectsSection 1114(a)(2)(A) of the Agriculture and Food Act of 1981 (7 U.S.C. 1431e(a)(2)(A)) is amended by striking 2018  and inserting 2023. 
4104.Food donation standardsSection 203D of the Emergency Food Assistance Act of 1983 (7 U.S.C. 7507), as amended by section 4018(c), is amended by adding at the end the following:  (f)Food donation standards (1)DefinitionsIn this subsection: 
(A)Apparently wholesome foodThe term apparently wholesome food has the meaning given the term in section 22(b) of the Child Nutrition Act of 1966 (42 U.S.C. 1791(b)). (B)Institution of higher educationThe term institution of higher education has the meaning given the term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002). 
(C)Qualified direct donorThe term qualified direct donor means a retail food store, wholesaler, agricultural producer, restaurant, caterer, school food authority, or institution of higher education. (2)Guidance (A)In generalNot later than 180 days after the date of enactment of the Agriculture Improvement Act of 2018, the Secretary shall issue guidance to promote awareness of donations of apparently wholesome food protected under section 22(c) of the Child Nutrition Act of 1966 (42 U.S.C. 1791(c)) by qualified direct donors in compliance with applicable State and local health, food safety, and food handling laws (including regulations). 
(B)IssuanceThe Secretary shall encourage State agencies and emergency feeding organizations to share the guidance issued under subparagraph (A) with qualified direct donors.. CMiscellaneous 4201.Seniors farmers’ market nutrition programSection 4402(a) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 3007(a)) is amended by striking 2018  and inserting 2023. 
4202.Purchase of fresh fruits and vegetables for distribution to schools and service institutionsSection 10603(b) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 612c-4(b)) is amended by striking 2018  and inserting 2023. 4203.Service of traditional foods in public facilitiesSection 4033(d)(1) of the Agricultural Act of 2014 (128 Stat. 818) is amended— 
(1)by striking and the 1st place it appears, (2)by inserting , a State, a county or county equivalent, a local educational agency, and an entity or person authorized to facilitate the donation, storage, preparation, or serving of traditional food by the operator of a food service program after organization, and 
(3)by inserting storage, preparation, or after donation to or. 4204.Healthy food financing initiativeSection 243 of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6953) is amended— 
(1)in subsection (a), by inserting and enterprises after retailers; (2)in subsection (b)(3)(B)(iii), by inserting and enterprises after retailers; and 
(3)in subsection (c)(2)(B)(ii), by inserting as applicable, before to accept. 4205.The Gus Schumacher nutrition incentive program (a)Amendment to programSection 4405 of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 7517) is amended— 
(1)by striking the heading and inserting THE GUS SCHUMACHER NUTRITION INCENTIVE PROGRAM, (2)in subsection (a)— 
(A)by amending paragraph (1) to read as follows:  (1)Eligible entityThe term eligible entity means a governmental agency or nonprofit organization., 
(B)in paragraph (3) by striking means the and all that follows through the period at the end, and inserting the following:  means— (A)the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.); and 
(B)the programs for nutrition assistance under section 19 of such Act (7 U.S.C. 2028)., and (C)by adding at the end the following: 
 
(4)Healthcare partnerThe term healthcare partner means a healthcare provider, including— (A)a hospital; 
(B)a Federally-qualified health center (as defined in section 1905(l) of the Social Security Act (42 U.S.C. 1396d(l))); (C)a hospital or clinic operated by the Secretary of Veterans Affairs; or 
(D)a healthcare provider group. (5)MemberThe term member means, as determined by the applicable eligible entity or healthcare partner carrying out a project under subsection (c) in accordance with procedures established by the Secretary— 
(A)an individual eligible for— (i)benefits under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.); or 
(ii)medical assistance under a State plan or a waiver of such a plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) and enrolled under such plan or waiver; and (B)a member of a low-income household that suffers from, or is at risk of developing, a diet-related health condition., 
(3)in subsection (b)— (A)in paragraph (1)— 
(i)in subparagraph (B) by striking The and inserting Except as provided in subparagraph (D)(iii), the, (ii)in subparagraph (C) by adding at the end the following: 
 
(iii)Tribal agenciesThe Secretary may allow a Tribal agency to use funds provided to the Indian Tribe of the Tribal agency through a Federal agency (including the Indian Health Service) or other Federal benefit to satisfy all or part of the non-Federal share described in clause (i) if such use is otherwise consistent with the purpose of such funds., (iii)by redesignating subparagraphs (B) and (C) as subparagraphs (C) and (D), and 
(iv)by inserting after subparagraph (A) the following:  (B)Partners and collaboratorsAn eligible entity that receives a grant under this subsection may partner with, or make subgrants to, public, private, nonprofit, or for-profit entities, including— 
(i)an emergency feeding organization; (ii)an agricultural cooperative; 
(iii)a producer network or association; (iv)a community health organization; 
(v)a public benefit corporation; (vi)an economic development corporation; 
(vii)a farmers’ market; (viii)a community-supported agriculture program; 
(ix)a buying club; (x)a retail food store participating in the supplemental nutrition assistance program; 
(xi)a State, local, or tribal agency; (xii)another eligible entity that receives a grant under this subsection; and 
(xiii)any other entity the Secretary designates.,  (B)in paragraph (2)— 
(i)by amending subparagraph (A) to read as follows:  (A)In generalTo receive a grant under this subsection, an eligible entity shall— 
(i)meet the application criteria set forth by the Secretary; and (ii)propose a project that, at a minimum— 
(I)has the support of the State agency administering the supplemental nutrition assistance program; (II)would increase the purchase of fruits and vegetables by low-income households participating in the supplemental nutrition assistance program by providing an incentive for the purchase of fruits and vegetables at the point of purchase to a household purchasing food with supplemental nutrition assistance program benefits; 
(III)except in the case of projects receiving $100,000 or less over 1 year, would measure the purchase of fruits and vegetables by low-income households participating in the supplemental nutrition assistance program; (IV)ensures that the same terms and conditions apply to purchases made by individuals with benefits issued under the Food and Nutrition Act of 2008 and incentives provided for in this subsection as apply to purchases made by individuals who are not members of households receiving benefits, such as provided for in section 278.2(b) of title 7, Code of Federal Regulations (or a successor regulation); 
(V)has adequate plans to collect data for reporting and agrees to provide that information for the report described in subsection (e)(2)(B)(iii); and (VI)would share information with the Nutrition Incentive Program Training, Technical Assistance, Evaluation, and Information Centers established under subsection (e)., 
(ii)in subparagraph (B)— (I)by striking clause (v), 
(II)by redesignating clause (vi) as clause (x), and (III)by inserting after clause (iv) the following: 
 
(v)include a project design— (I)that provides incentives when fruits or vegetables are purchased using supplemental nutrition assistance program benefits; and 
(II)in which the incentives earned may be used only to purchase fruits or vegetables; (vi)have demonstrated the ability to provide services to underserved communities; 
(vii)include coordination with multiple stakeholders, such as farm organizations, nutrition education programs, cooperative extension services, public health departments, health providers, private and public health insurance agencies, cooperative grocers, grocery associations, and community-based and nongovernmental organizations; (viii)offer supplemental services in high-need communities, including online ordering, transportation between home and store, and delivery services; 
(ix)include food retailers that are open— (I)for extended hours; and 
(II)most or all days of the year; or, and (C)by striking paragraphs (3) and (4), 
(4)in subsection (c)— (A)in paragraph (1) by striking subsection (b) $5,000,000 for each of fiscal years 2014 through 2018 and inserting this section $5,000,000 for each of fiscal years 2014 through 2023, and 
(B)in paragraph (2)— (i)in the matter preceding subparagraph (A), by striking subsection (b) and inserting this section, 
(ii)in subparagraph (B) by striking and at the end, (iii)in subparagraph (C) by striking the period at the end and inserting a semicolon, and 
(iv)by adding at the end the following:  (C)$45,000,000 for fiscal year 2019; 
(D)$48,000,000 for fiscal year 2020; (E)$48,000,000 for fiscal year 2021; 
(F)$53,000,000 for fiscal year 2022; and (G)$56,000,000 for fiscal year 2023 and each fiscal year thereafter. 
(3)Use of fundsWith respect to funds made available under this section for fiscal years 2019 through 2023— (A)for each fiscal year the Secretary shall use not more than 10 percent of such funds available for such fiscal year for the produce prescription program described in subsection (c); 
(B)for each fiscal year not more than 8 percent of such funds available for such fiscal year shall be used by the National Institute of Food and Agriculture and the Food and Nutrition Service for administration; and (C)the Secretary shall use for the Nutrition Incentive Program Training, Technical Assistance, Evaluation, and Information Centers established under subsection (e) not more than— 
(i)$17,000,000 in the aggregate for fiscal years 2019 and 2020; and (ii)$7,000,000 for each of the fiscal years 2021 through 2023., 
(5)by redesignating subsection (c) as subsection (f), and (6)by inserting after subsection (b) the following: 
 
(c)Produce prescription program 
(1)In generalThe Secretary shall establish a grant program under which the Secretary shall award grants to eligible entities to conduct projects that demonstrate and evaluate the impact of the projects on— (A)the improvement of dietary health through increased consumption of fruits and vegetables; 
(B)the reduction of individual and household food insecurity; and (C)the reduction in healthcare use and associated costs. 
(2)Healthcare partnersIn carrying out a project using a grant received under paragraph (1), an eligible entity shall partner with 1 or more healthcare partners. (3)Grant applications (A)In generalTo be eligible to receive a grant under paragraph (1), an eligible entity— 
(i)shall— (I)prescribe fresh fruits and vegetables to members; 
(II)submit to the Secretary an application containing such information as the Secretary may require, including the information described in subparagraph (B); and (ii)may— 
(I)provide financial or non-financial incentives for members to purchase or procure fresh fruits and vegetables; (II)provide educational resources on nutrition to members; and 
(III)establish additional accessible locations for members to procure fresh fruits and vegetables. (B)ApplicationAn application shall— 
(i)identify the 1 or more healthcare partners with which the eligible entity is partnering under paragraph (2); and (ii)include— 
(I)a description of the methods by which an eligible entity shall— (aa)screen and verify eligibility for members for participation in a produce prescription project, in accordance with procedures established under subsection (a)(5); 
(bb)implement an effective produce prescription project, including the role of each healthcare partner in implementing the produce prescription project; (cc)evaluate members participating in a produce prescription project with respect to the matters described in subparagraphs (A) through (C) of paragraph (1); 
(dd)provide educational opportunities relating to nutrition to members participating in a produce prescription project; and (ee)inform members of the availability of the produce prescription project, including locations at which produce prescriptions may be redeemed; 
(II)a description of any additional nonprofit or emergency feeding organizations that shall be involved in the project and the role of each additional nonprofit or emergency feeding organization in implementing and evaluating an effective produce prescription project; (III)documentation of a partnership agreement with a relevant State Medicaid agency or other appropriate entity, as determined by the Secretary, to evaluate the effectiveness of the produce prescription project in reducing healthcare use and associated costs; 
(IV)adequate plans to collect data for reporting and agreement to provide that information for the report described in subsection (e)(2)(B)(iii); and (V)agreement to share information with the Nutrition Incentive Program Training, Technical Assistance, Evaluation, and Information Centers established under subsection (e). 
(4)CoordinationIn carrying out the grant program established under paragraph (1), the Secretary shall coordinate with the Secretary of Health and Human Services and the heads of other appropriate Federal agencies that carry out activities relating to healthcare partners. (5)Partnerships (A)In generalIn carrying out the grant program under paragraph (1), the Secretary may enter into 1 or more memoranda of understanding with a Federal agency, a State, or a private entity to ensure the effective implementation and evaluation of each project. 
(B)Memorandum of understandingA memorandum of understanding entered into under subparagraph (A) shall include— (i)a description of a plan to provide educational opportunities relating to nutrition to members participating in produce prescription projects; 
(ii)a description of the role of the Federal agency, State, or private entity, as applicable, in implementing and evaluating an effective produce prescription project; and (iii)documentation of a partnership agreement with a relevant State Medicaid agency or other appropriate entity, as determined by the Secretary. 
(d)Applicability 
(1)In generalThe value of any benefit provided to a participant in any activity funded under subsections (b) or (c) shall be treated as supplemental nutrition benefits under section 8(b) of the Food and Nutrition Act of 2008 (7 U.S.C. 2017(b)). (2)Prohibition on collection of sales taxesEach State shall ensure that no State or local tax is collected on a purchase of food with assistance provided under subsections (b) and (c). 
(3)No limitation on benefitsGrants made available under subsections (b) and (c) shall not be used to carry out any project that limits the use of benefits under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) or any other Federal nutrition law. (4)Household allotmentAssistance provided under subsections (b) and (c) to households receiving benefits under the supplemental nutrition assistance program shall not— 
(A)be considered part of the supplemental nutrition assistance program benefits of the household; or (B)be used in the collection or disposition of claims under section 13 of the Food and Nutrition Act of 2008 (7 U.S.C. 2022). 
(e)Nutrition Incentive Program training, technical assistance, evaluation, and information centers 
(1)In generalThe Secretary shall— (A)establish 1 or more Nutrition Incentive Program Training, Technical Assistance, Evaluation, and Information Centers, in consultation with the Director of the National Institute of Food and Agriculture; and 
(B)to the extent practicable, consult on the design and scope of such Centers with grocers, farmers, health professionals, researchers, incentive program managers, and employees of the Department of Agriculture with direct experience with implementation of existing incentive programs or projects. (2)EstablishmentThe Centers shall be capable of providing services related to grants under subsections (b) and (c), including— 
(A)offering incentive program training and technical assistance to applicants and grantees to the extent practicable, including— (i)collecting and providing information on best practices that may include communications, signage, record-keeping, incentive instruments, development and integration of point of sale systems, and reporting; 
(ii)disseminating information and assisting with collaboration among grantee projects, applicable State agencies, and nutrition education programs; (iii)facilitating communication between grantees and the Department of Agriculture and applicable State agencies; and 
(iv)providing support for the development of best practices for produce prescription projects and the sharing of information among eligible entities and healthcare providers that participate in a produce prescription project under subsection (c); and (v)other services identified by the Secretary; and 
(B)creating a system to collect and compile core data sets from eligible entities that— (i)uses standard metrics with consideration of outcome measures for existing projects; 
(ii)includes to the extent practicable grocers, farmers, health professionals, researchers, incentive program managers, and employees of the Department of Agriculture with direct experience with implementation of existing incentive programs in the design of the instrument through which data will be collected and the mechanism for reporting; (iii)compiles project data from grantees, and beginning in fiscal year 2020 generates an annual report to Congress on grant outcomes, including— 
(I)the results of the project; and (II)the amount of grant funds used for the project; and 
(iv)creates and maintains a publicly accessible online site that makes annual reports and incentive program information available in an anonymized format that protects confidential, personal, or other sensitive data. (3)Cooperative agreement (A)In generalTo carry out paragraph (1), the Secretary may, on a competitive basis, enter into 1 or more cooperative agreements with 1 or more organizations with expertise in developing outcome-based reporting, at least 1 of which has expertise in the food insecurity nutrition incentive program and at least 1 of which has expertise in produce prescription projects. 
(B)InclusionThe organizations referred to in subparagraph (A) may include— (i)nongovernmental organizations; 
(ii)State cooperative extension services; (iii)regional food system centers; 
(iv)Federal, State, or Tribal agencies; (v)institutions of higher education (as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a))); or 
(vi)other appropriate entities as determined by the Secretary.. (b)Conforming amendmentThe table of contents of the Food, Conservation, and Energy Act of 2008 (Public Law 113–188) is amended by striking the item relating to section 4405 and inserting the following: 
 
 
Sec. 4405. The Gus Schumacher nutrition incentive program.. 
4206.Micro-grants for food security 
(a)PurposeThe purpose of this section is to increase the quantity and quality of locally grown food through small-scale gardening, herding, and livestock operations in food insecure communities in areas of the United States that have significant levels of food insecurity and import a significant quantity of food. (b)DefinitionsIn this section: 
(1)Eligible entityThe term eligible entity means an entity that— (A)is— 
(i)an individual; (ii)an Indian tribe or tribal organization, as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304); 
(iii)a nonprofit organization engaged in increasing food security, as determined by the Secretary, including— (I)a religious organization; 
(II)a food bank; or (III)a food pantry; 
(iv)a federally funded educational facility, including— (I)a Head Start program or an Early Head Start program carried out under the Head Start Act (42 U.S.C. 9831 et seq.); 
(II)a public elementary school or public secondary school; (III)a public institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)); 
(IV)a Tribal College or University (as defined in section 316(b) of the Higher Education Act of 1965 (20 U.S.C. 1059c(b))); or (V)a job training program; or 
(v)a local or Tribal government that may not levy local taxes under State or Federal law; and (B)is located in an eligible State. 
(2)Eligible StateThe term eligible State means— (A)the State of Alaska; 
(B)the State of Hawaii; (C)American Samoa; 
(D)the Commonwealth of the Northern Mariana Islands; (E)the Commonwealth of Puerto Rico; 
(F)the Federated States of Micronesia; (G)Guam; 
(H)the Republic of the Marshall Islands; (I)the Republic of Palau; and 
(J)the United States Virgin Islands. (c)EstablishmentThe Secretary shall distribute funds to the agricultural department or agency of each eligible State for the competitive distribution of subgrants to eligible entities to increase the quantity and quality of locally grown food in food insecure communities, including through small-scale gardening, herding, and livestock operations. 
(d)Distribution of funds 
(1)In generalOf the amount made available under subsection (g), the Secretary shall distribute— (A)40 percent to the State of Alaska; 
(B)40 percent to the State of Hawaii; and (C)2.5 percent to each eligible State described in any of subparagraphs (C) through (J) of subsection (b)(2). 
(2)Carryover of fundsFunds distributed under paragraph (1) shall remain available until expended. (3)Administrative fundsAn eligible State that receives funds under paragraph (1) may use not more than 3 percent of those funds— 
(A)to administer the competition for providing subgrants to eligible entities in that eligible State; (B)to provide oversight of the subgrant recipients in that eligible State; and 
(C)to collect data and submit a report to the Secretary under subsection (f)(2). (e)Subgrants to eligible entities (1)Amount of subgrants (A)In generalThe amount of a subgrant to an eligible entity under this section shall be— 
(i)in the case of an eligible entity that is an individual, not greater than $5,000 per year; and (ii)in the case of an eligible entity described in any of clauses (ii) through (v) of subsection (b)(1)(A), not greater than $10,000 per year. 
(B)Matching requirementAs a condition of receiving a subgrant under this section, an eligible entity shall provide funds equal to 10 percent of the amount received by the eligible entity under the subgrant, to be derived from non-Federal sources. A State may waive the matching requirement for an individual who otherwise meets the requirements to receive a subgrant by the eligible State. (C)Project periodFunds received by an eligible entity that is awarded a subgrant under this section shall remain available for expenditure not later than 3 years after the date the funds are received. 
(2)PriorityIn carrying out the competitive distribution of subgrants under subsection (c), an eligible State may give priority to an eligible entity that— (A)has not previously received a subgrant under this section; or 
(B)is located in a community or region in that eligible State with the highest degree of food insecurity, as determined by the agricultural department or agency of the eligible State. (3)ProjectsAn eligible State may provide subgrants to 2 or more eligible entities to carry out the same project. 
(4)Use of subgrant funds by eligible entitiesAn eligible entity that receives a subgrant under this section shall use the funds to engage in activities that will increase the quantity and quality of locally grown food for food insecure individuals, families, neighborhoods, and communities, including by— (A)purchasing gardening tools or equipment, soil, soil amendments, seeds, plants, animals, canning equipment, refrigeration, or other items necessary to grow and store food; 
(B)purchasing or building composting units; (C)purchasing or building towers designed to grow leafy green vegetables; 
(D)expanding an area under cultivation or engaging in other activities necessary to be eligible to receive funding under the environmental quality incentives program established under chapter 4 of subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3839aa et seq.) for a high tunnel; (E)engaging in an activity that extends the growing season; 
(F)starting or expanding hydroponic and aeroponic farming of any scale; (G)building, buying, erecting, or repairing fencing for livestock, poultry, or reindeer; 
(H)purchasing and equipping a slaughter and processing facility approved by the Secretary; (I)traveling to participate in agricultural education provided by— 
(i)a State cooperative extension service; (ii)a land-grant college or university (as defined in section 1404 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103)); 
(iii)a Tribal College or University (as defined in section 316(b) of the Higher Education Act of 1965 (20 U.S.C. 1059c(b))); (iv)an Alaska Native-serving institution or a Native Hawaiian-serving institution (as such terms are defined in section 317(b) of the Higher Education Act of 1965 (20 U.S.C. 1059d(b))); or 
(v)a Federal or State agency; (J)paying for shipping of purchased items relating to growing or raising food for local consumption or purchase; 
(K)creating or expanding avenues for— (i)the sale of food commodities, specialty crops, and meats that are grown by the eligible entity for sale in the local community; or 
(ii)increasing the availability of fresh, locally grown, and nutritious food; and (L)engaging in other activities relating to increasing food security (including subsistence), as determined by the Secretary. 
(5)Eligibility for other financial assistanceAn eligible entity shall not be ineligible to receive financial assistance under another program administered by the Secretary as a result of receiving a subgrant under this section. (f)Reporting requirement (1)Subgrant recipientsAs a condition of receiving a subgrant under this section, an eligible entity shall agree to submit to the eligible State in which the eligible entity is located a report— 
(A)not later than 60 days after the end of the project funded by the subgrant; and (B)that describes the use of the subgrants by eligible entities, the quantity of food grown through small-scale gardening, herding, and livestock operations, and the number of food insecure individuals fed as a result of the subgrant. 
(2)Report to the SecretaryNot later than 120 days after the date on which an eligible State receives a report from each eligible entity in that State under paragraph (1), the eligible State shall submit to the Secretary a report that describes, in the aggregate, the information and data contained in the reports received from those eligible entities. (g)Funding (1)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $10,000,000 for fiscal year 2019 and each fiscal year thereafter, to remain available until expended. 
(2)Appropriations in advanceOnly funds appropriated under paragraph (1) in advance specifically to carry out this section shall be available to carry out this section. 4207.Buy American requirements (a)EnforcementNot later than 180 days after the date of the enactment of this Act, the Secretary of Agriculture shall— 
(1)enforce full compliance with the requirements of section 12(n) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1760(n)) for purchases of agricultural commodities, including fish, meats, vegetables, and fruits, and the products thereof, and (2)ensure that States and school food authorities fully understand their responsibilities under such Act. 
(b)RequirementThe products of the agricultural commodities described in subsection (a)(1) shall be processed in the United States and substantially contain— (1)meats, vegetables, fruits, and other agricultural commodities produced in— 
(A)a State, (B)the District of Columbia, 
(C)the Commonwealth of Puerto Rico, or (D)any territory or possession of the United States, or 
(2)fish harvested— (A)within the Exclusive Economic Zone of the United States, as described in Presidential Proclamation 5030 (48 Fed. Reg. 10605; March 10, 1983), or 
(B)by a United States flagged vessel. (c)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to Congress a report on the actions the Secretary has taken, and plans to take, to comply with this section. 
4208.Healthy fluid milk incentives projects 
(a)Definition of fluid milkIn this section the term fluid milk means all varieties of pasteurized cow’s milk that— (1)is without flavoring or sweeteners, 
(2)is consistent with the most recent dietary recommendations, (3)is packaged in liquid form, and 
(4)contains vitamins A and D at levels consistent with the Food and Drug Administration, State, and local standards for fluid milk. (b)ProjectsThe Secretary of Agriculture shall carry out, under such terms and conditions as the Secretary considers to be appropriate, healthy fluid milk incentive projects to develop and test methods to increase the purchase and consumption of fluid milk by members of households that receive supplemental nutrition assistance program benefits by providing an incentive for the purchase of fluid milk at the point of purchase to members of households purchasing food with supplemental nutrition assistance program benefits. 
(c)Grants or cooperative agreements 
(1)In generalTo carry out this section, the Secretary, on a competitive basis, shall enter into cooperative agreements with, or provide grants to, governmental entities or nonprofit organizations for projects that meet the purpose and selection criteria specified in this subsection. (2)ApplicationTo be eligible to enter into a cooperative agreement or receive a grant under this subsection, a government entity or nonprofit organization shall submit to the Secretary an application containing such information as the Secretary may require. 
(3)Selection criteriaProjects proposed in applications shall be evaluated against publicly disseminated criteria that shall incorporate a scientifically based strategy that is designed to improve diet quality and nutritional outcomes through the increased purchase of fluid milk by members of households that participate in the supplemental nutrition assistance program. (4)Use of fundsFunds made available to carry out this section shall not be used for any project that limits the use of benefits provided under the Food and Nutrition Act of 2008. 
(d)Evaluation and reporting 
(1)Evaluation 
(A)Independent evaluation 
(i)In generalThe Secretary shall provide for an independent evaluation of projects selected under this section that measures, to the maximum extent practicable, the impact on health and nutrition. (ii)RequirementThe independent evaluation under this subparagraph shall use rigorous methodologies, particularly random assignment or other methods that are capable of producing scientifically valid information regarding which activities are effective. 
(B)CostsThe Secretary may use funds not to exceed 7 percent of the funding provided to carry out this section to pay costs associated with evaluating the outcomes of the healthy fluid milk incentive projects. (2)ReportingNot later than December 31 of 2020, and biennially thereafter, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that includes a description of— 
(A)the status of each healthy fluid milk incentives project, and (B)the results of any completed evaluation that— 
(i)include, to the maximum extent practicable, the impact of the healthy fluid milk incentive projects on health and nutrition outcomes among households participating in such projects, and (ii)have not been submitted in a previous report under this paragraph. 
(3)Public disseminationIn addition to the reporting requirements under paragraph (2), evaluation results shall be shared publicly to promote wide use of successful strategies. (e)Funding (1)Authorization of appropriationsThere is authorized to be appropriated $20,000,000 to carry out and evaluate the outcomes of projects under this section, to remain available until expended. 
(2)Appropriations in advanceOnly funds appropriated under paragraph (1) in advance specifically to carry out this section shall be available to carry out this section. VCredit AFarm Ownership Loans 5101.Modification of the 3-year experience eligibility requirement for farm ownership loansSection 302(b) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1922(b)) is amended by adding at the end the following: 
 
(4)Waiver authorityIn the case of a qualified beginning farmer or rancher, the Secretary may— (A)reduce the 3-year requirement in paragraph (1) to 1 or 2 years, if the farmer or rancher has— 
(i)not less than 16 credit hours of post-secondary education in a field related to agriculture; (ii)successfully completed a farm management curriculum offered by a cooperative extension service, a community college, an adult vocational agriculture program, a nonprofit organization, or a land-grant college or university; 
(iii)at least 1 year of experience as hired farm labor with substantial management responsibilities; (iv)successfully completed a farm mentorship, apprenticeship, or internship program with an emphasis on management requirements and day-to-day farm management decisions; 
(v)significant business management experience; (vi)been honorably discharged from the armed forces of the United States; 
(vii)successfully repaid a youth loan made under section 311(b); or (viii)an established relationship with an individual who has experience in farming or ranching, or is a retired farmer or rancher, and is participating as a counselor in a Service Corps of Retired Executives program authorized under section 8(b)(1)(B) of the Small Business Act (15 U.S.C. 637(b)(1)(B)), or with a local farm or ranch operator or organization, approved by the Secretary, that is committed to mentoring the farmer or rancher; or 
(B)waive the 3-year requirement in paragraph (1) if the farmer or rancher meets the requirements of clauses (iii) and (viii) of subparagraph (A).. 5102.Conservation loan and loan guarantee programSection 304(h) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1924(h)) is amended by striking 2018 and inserting 2023. 
5103.Limitations on amount of farm ownership loansSection 305 of the Consolidated Farm and Rural Development Act (7 U.S.C. 1925) is amended— (1)in subsection (a)(2)— 
(A)by striking $300,000 and inserting $600,000; (B)by striking $700,000 and inserting $1,750,000; and 
(C)by striking 2000 and inserting 2019; and (2)in subsection (c)— 
(A)in paragraph (1), by striking August and inserting July; and (B)in paragraph (2), by striking ending on August 31, 1996 and inserting that immediately precedes the 12-month period described in paragraph (1). 
5104.Relending program to resolve ownership and succession on farmlandSubtitle A of title III of the Consolidated Farm and Rural Development Act (7 U.S.C. 1922 et seq.) is amended by adding at the end the following:  310I.Relending program to resolve ownership and succession on farmland (a)In generalThe Secretary may make loans to eligible entities described in subsection (b) so that the eligible entities may relend the funds to individuals and entities for the purposes described in subsection (c). 
(b)Eligible entitiesEntities eligible for loans described in subsection (a) are cooperatives, credit unions, and nonprofit organizations with— (1)certification under section 1805.201 of title 12, Code of Federal Regulations (or successor regulations), to operate as a lender; 
(2)experience assisting socially disadvantaged farmers and ranchers (as defined in subsection (a) of section 2501 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279)) or limited resource or new and beginning farmers and ranchers, rural businesses, cooperatives, or credit unions, including experience in making and servicing agricultural and commercial loans; and (3)the ability to provide adequate assurance of the repayment of a loan. 
(c)Eligible purposesThe proceeds from loans made by the Secretary pursuant to subsection (a) shall be re-lent by eligible entities for projects that assist heirs with undivided ownership interests to resolve ownership and succession on farmland that has multiple owners. (d)PreferenceIn making loans under subsection (a), the Secretary shall give preference to eligible entities— 
(1)with not less than 10 years of experience serving socially disadvantaged farmers and ranchers; and (2)in States that have adopted a statute consisting of an enactment or adoption of the Uniform Partition of Heirs Property Act, as approved and recommended for enactment in all States by the National Conference of Commissioners on Uniform State Laws in 2010, that relend to owners of heirs property (as defined in that Act). 
(e)Loan terms and conditionsThe following terms and conditions shall apply to loans made under this section: (1)The interest rate at which intermediaries may borrow funds under this section shall be determined by the Secretary. 
(2)The rates, terms, and payment structure for borrowers to which intermediaries lend shall be— (A)determined by the intermediary in an amount sufficient to cover the cost of operating and sustaining the revolving loan fund; and 
(B)clearly and publicly disclosed to qualified ultimate borrowers. (3)Borrowers to which intermediaries lend shall be— 
(A)required to complete a succession plan as a condition of the loan; and (B)be offered the opportunity to borrow sufficient funds to cover costs associated with the succession plan under subparagraph (A) and other associated legal and closing costs. 
(f)ReportNot later than 1 year after the date of enactment of this section, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report describing the operation and outcomes of the program under this section, with recommendations on how to strengthen the program. (g)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2019 through 2023.. 
BOperating Loans 
5201.Limitations on amount of operating loansSection 313 of the Consolidated Farm and Rural Development Act (7 U.S.C. 1943) is amended— (1)in subsection (a)(1)— 
(A)by striking $300,000 and inserting $400,000; (B)by striking $700,000 and inserting $1,750,000; and 
(C)by striking 2000 and inserting 2019; and (2)in subsection (b)— 
(A)in paragraph (1), by striking August and inserting July; and (B)in paragraph (2), by striking ending on August 31, 1996 and inserting that immediately precedes the 12-month period described in paragraph (1). 
5202.MicroloansSection 313(c)(2) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1943(c)(2)) is amended by striking title and inserting subsection. 5203.Cooperative lending pilot projectsSection 313(c)(4)(A) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1943(c)(4)(A)) is amended by striking 2018 and inserting 2023. 
CAdministrative Provisions 
5301.Beginning farmer and rancher individual development accounts pilot programSection 333B(h) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1983b(h)) is amended by striking 2018 and inserting 2023. 5302.Loan authorization levelsSection 346(b)(1) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1994(b)(1)) is amended— 
(1)in the matter preceding subparagraph (A), by striking $4,226,000,000 for each of fiscal years 2008 through 2018 and inserting $10,000,000,000 for each of fiscal years 2019 through 2023; and (2)by striking subparagraphs (A) and (B) and inserting the following: 
 
(A)$3,000,000,000 shall be for direct loans, of which— (i)$1,500,000,000 shall be for farm ownership loans under subtitle A; and 
(ii)$1,500,000,000 shall be for operating loans under subtitle B; and (B)$7,000,000,000 shall be for guaranteed loans, of which— 
(i)$3,500,000,000 shall be for farm ownership loans under subtitle A; and (ii)$3,500,000,000 shall be for operating loans under subtitle B.. 
5303.Loan fund set-asidesSection 346(b)(2)(A)(ii)(III) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1994(b)(2)(A)(ii)(III)) is amended by striking 2018 and inserting 2023. 5304.Use of additional funds for direct operating microloans under certain conditionsSection 346(b) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1994(b)) is amended by adding at the end the following: 
 
(5)Use of additional funds for direct operating microloans under certain conditions 
(A)In generalIf the Secretary determines that the amount needed for a fiscal year for direct operating loans (including microloans) under subtitle B is greater than the aggregate principal amount authorized for that fiscal year by this Act, an appropriations Act, or any other provision of law, the Secretary shall make additional microloans under subtitle B using amounts made available under subparagraph (C). (B)NoticeNot later than 15 days before the date on which the Secretary uses the authority under subparagraph (A), the Secretary shall submit a notice of the use of that authority to— 
(i)the Committee on Appropriations of the House of Representatives; (ii)the Committee on Appropriations of the Senate; 
(iii)the Committee on Agriculture of the House of Representatives; and (iv)the Committee on Agriculture, Nutrition, and Forestry of the Senate. 
(C)Authorization of appropriationsThere is authorized to be appropriated to carry out this paragraph $5,000,000 for each of fiscal years 2019 through 2023.. 5305.Equitable reliefThe Consolidated Farm and Rural Development Act is amended by inserting after section 365 (7 U.S.C. 2008) the following: 
 
366.Equitable relief 
(a)In generalSubject to subsection (b), the Secretary may provide a form of relief described in subsection (c) to any farmer or rancher who— (1)received a direct farm ownership, operating, or emergency loan under this title; and 
(2)the Secretary determines is not in compliance with the requirements of this title with respect to the loan. (b)LimitationThe Secretary may only provide relief to a farmer or rancher under subsection (a) if the Secretary determines that the farmer or rancher— 
(1)acted in good faith; and (2)relied on an action of, or the advice of, the Secretary (including any authorized representative of the Secretary) to the detriment of the farming or ranching operation of the farmer or rancher. 
(c)Forms of reliefThe Secretary may provide to a farmer or rancher under subsection (a) any of the following forms of relief: (1)The farmer or rancher may retain loans or other benefits received in association with the loan with respect to which the farmer or rancher was determined to be noncompliant under subsection (a)(2). 
(2)The farmer or rancher may receive such other equitable relief as the Secretary determines to be appropriate. (d)ConditionAs a condition of receiving relief under this section, the Secretary may require the farmer or rancher to take actions designed to remedy the noncompliance. 
(e)Administrative appeal; judicial reviewA determination or action of the Secretary under this section— (1)shall be final; and 
(2)shall not be subject to administrative appeal or judicial review under chapter 7 of title 5, United States Code.. 5306.Socially disadvantaged farmers and ranchers; qualified beginning farmers and ranchersThe Consolidated Farm and Rural Development Act is amended by inserting after section 366 (as added by section 5305) the following: 
 
367.Socially disadvantaged farmers and ranchers; qualified beginning farmers and ranchersIn the case of a loan guaranteed by the Secretary under subtitle A or B to a socially disadvantaged farmer or rancher (as defined in section 355(e)) or a qualified beginning farmer or rancher, the Secretary may provide for a standard guarantee plan, which shall cover an amount equal to 95 percent of the outstanding principal of the loan.. 5307.Emergency loan eligibilitySection 373(b)(2)(B) of the Consolidated Farm and Rural Development Act (7 U.S.C. 2008h(b)(2)(B)) is amended— 
(1)by redesignating clauses (i) and (ii) as subclauses (I) and (II), respectively, and indenting appropriately; (2)in the matter preceding subclause (I) (as so redesignated), by striking The Secretary and inserting the following: 
 
(i)In generalThe Secretary; and (3)by adding at the end the following: 
 
(ii)Restructured loansFor purposes of clause (i), a borrower who was restructured with a write-down or restructuring under section 353 shall not be considered to have received debt forgiveness on a loan made or guaranteed under this title.. DMiscellaneous 5401.Technical corrections to the Consolidated Farm and Rural Development Act (a) (1)Section 321(a) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1961(a)) is amended in the second sentence by striking and limited liability companies and inserting limited liability companies, and such other legal entities. 
(2)The amendment made by this subsection shall take effect as if included in the enactment of section 5201(2)(C) of the Agricultural Act of 2014 (Public Law 113–79) in lieu of the amendment made by such section. (b) (1)Section 331D(e) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1981d(e)) is amended by inserting after within 60 days after receipt of the notice required in this section the following: or, in extraordinary circumstances as determined by the applicable State director, after the 60-day period. 
(2)The amendment made by this subsection shall take effect as if included in the enactment of section 10 of the Agricultural Credit Improvement Act of 1992 (Public Law 102–554). (c) (1)Section 333A(f)(1)(A) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1983a(f)(1)(A)) is amended by striking 114 and inserting 339. 
(2)The amendment made by this subsection shall take effect as if included in the enactment of section 14 of the Agricultural Credit Improvement Act of 1992 (Public Law 102–554). (d)Section 339(d)(3) of the Consolidated Farm and Rural Development Act (7 U.S.C.1989(d)(3)) is amended by striking preferred certified lender and inserting Preferred Certified Lender. 
(e) 
(1)Section 343(a)(11)(C) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1991(a)(11)(C)) is amended by striking or joint operators and inserting joint operator, or owners. (2)The amendment made by this subsection shall take effect as of the effective date of section 5303(a)(2) of the Agricultural Act of 2014 (Public Law 113–79). 
(f) 
(1)Section 343(b) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1991(b)) is amended by striking 307(e) and inserting 307(d). (2)The amendment made by paragraph (1) shall take effect as of the date of enactment of the Agricultural Act of 2014 (Public Law 113–79). 
(g)Section 346(a) of the Consolidated Farm and Rural Development Act (7 U.S.C.1994(a)) is amended by striking the last comma. 5402.State agricultural mediation programs (a)Issues covered by State mediation programsSection 501(c) of the Agricultural Credit Act of 1987 (7 U.S.C. 5101(c)) is amended— 
(1)in paragraph (1)— (A)in subparagraph (B)— 
(i)in the matter preceding clause (i), by striking under the jurisdiction of the Department of Agriculture; (ii)in clause (ii), by inserting and the national organic program established under the Organic Foods Production Act of 1990 (7 U.S.C. 6501 et seq.) before the period at the end; and 
(iii)by striking clause (vii) and inserting the following:  (vii)Lease issues, including land leases and equipment leases. 
(viii)Family farm transition. (ix)Farmer-neighbor disputes. 
(x)Such other issues as the Secretary or the head of the department of agriculture of each participating State considers appropriate for better serving the agricultural community and persons eligible for mediation.; and (B)by adding at the end the following: 
 
(C)Mediation servicesFunding provided for the mediation program of a qualifying State may also be used to provide credit counseling to persons described in paragraph (2)— (i)prior to the initiation of any mediation involving the Department of Agriculture; or 
(ii)unrelated to any ongoing dispute or mediation in which the Department of Agriculture is a party.; (2)in paragraph (2)(A)— 
(A)in clause (ii), by striking and after the semicolon; (B)in clause (iii), by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following:  (iv)any other persons involved in an issue for which mediation services are provided by a mediation program described in paragraph (1)(B).; and 
(3)in paragraph (3)(F), by striking that persons and inserting the following: “that—  (i)the Department of Agriculture receives adequate notification of those issues; and 
(ii)persons. (b)Report requiredSection 505 of the Agricultural Credit Act of 1987 (7 U.S.C. 5105) is amended to read as follows: 
 
505.ReportNot later than 2 years after the date of enactment of the Agriculture Improvement Act of 2018, the Secretary shall submit to Congress a report describing— (1)the effectiveness of the State mediation programs receiving matching grants under this subtitle; 
(2)recommendations for improving the delivery of mediation services to producers; (3)the steps being taken to ensure that State mediation programs receive timely funding under this subtitle; and 
(4)the savings to the States as a result of having a mediation program.. (c)Authorization of appropriationsSection 506 of the Agricultural Credit Act of 1987 (7 U.S.C. 5106) is amended by striking 2018 and inserting 2023. 
5403.Compensation of bank directorsSection 4.21 of the Farm Credit Act of 1971 (12 U.S.C. 2209) is repealed. 5404.Sharing of privileged and confidential informationSection 5.19 of the Farm Credit Act of 1971 (12 U.S.C. 2254) is amended by adding at the end the following: 
 
(e)Sharing of privileged and confidential informationA System institution shall not be considered to have waived the confidentiality of a privileged communication with an attorney or an accountant if the System institution provides the content of the communication to the Farm Credit Administration pursuant to the supervisory or regulatory authorities of the Farm Credit Administration.. 5405.Facility headquartersSection 5.16 of the Farm Credit Act of 1971 (12 U.S.C. 2251) is amended by striking all that precedes to the rental of quarters and inserting the following: 
 
5.16.Quarters and facilities for the Farm Credit Administration 
(a)The Farm Credit Administration shall maintain its principal office within the Washington D.C.-Maryland-Virginia standard metropolitan statistical area, and such other offices within the United States as in its judgment are necessary. (b)As an alternate. 
5406.Removal and prohibition authority; industry-wide prohibitionPart C of title V of the Farm Credit Act of 1971 is amended by inserting after section 5.29 (12 U.S.C. 2265) the following:  5.29A.Removal and prohibition authority; industry-wide prohibition (a)Definition of personIn this section, the term person means— 
(1)an individual; and (2)in the case of a specific determination by the Farm Credit Administration, a legal entity. 
(b)Industry-wide prohibitionExcept as provided in subsection (c), any person who, pursuant to an order issued under section 5.28 or 5.29, has been removed or suspended from office at a System institution or prohibited from participating in the conduct of the affairs of a System institution shall not, during the period of effectiveness of the order, continue or commence to hold any office in, or participate in any manner in the conduct of the affairs of— (1)any insured depository institution subject to section 8(e)(7)(A)(i) of the Federal Deposit Insurance Act (12 U.S.C. 1818(e)(7)(A)(i)); 
(2)any institution subject to section 8(e)(7)(A)(ii) of the Federal Deposit Insurance Act (12 U.S.C. 1818(e)(7)(A)(ii)); (3)any insured credit union under the Federal Credit Union Act (12 U.S.C. 1751 et seq.); 
(4)any Federal home loan bank; (5)any institution chartered under this Act; 
(6)any appropriate Federal financial institutions regulatory agency (as defined in section 8(e)(7)(D) of the Federal Deposit Insurance Act (12 U.S.C. 1818(e)(7)(D))); (7)the Federal Housing Finance Agency; or 
(8)the Farm Credit Administration. (c)Exception for institution-affiliated party that receives written consent (1)In general (A)Affiliated partiesIf, on or after the date on which an order described in subsection (b) is issued that removes or suspends an institution-affiliated party from office at a System institution or prohibits an institution-affiliated party from participating in the conduct of the affairs of a System institution, that party receives written consent described in subparagraph (B), subsection (b) shall not apply to that party— 
(i)to the extent provided in the written consent received; and (ii)with respect to the institution described in each written consent. 
(B)Written consent describedThe written consent referred to in subparagraph (A) is written consent received from— (i)the Farm Credit Administration; and 
(ii)each appropriate Federal financial institutions regulatory agency (as defined in section 8(e)(7)(D) of the Federal Deposit Insurance Act (12 U.S.C. 1818(e)(7)(D))) of the applicable institution described in any of paragraphs (1), (2), (3), or (4) of subsection (b) with respect to which the party proposes to be become an affiliated party. (2)DisclosureAny agency described in clause (i) or (ii) of paragraph (1)(B) that provides a written consent under that paragraph shall— 
(A)report the action to the Farm Credit Administration; and (B)publicly disclose the action. 
(3)Consultation between agenciesThe agencies described in clauses (i) and (ii) of paragraph (1)(B) shall consult with each other before providing any written consent under that paragraph. (d)ViolationsA violation of subsection (b) by any person who is subject to an order described in that subsection shall be treated as violation of that order.. 
5407.Jurisdiction over institution-affiliated partiesPart C of title V of the Farm Credit Act of 1971 is amended by inserting after section 5.31 (12 U.S.C. 2267) the following:  5.31A.Jurisdiction over institution-affiliated parties (a)In generalFor purposes of sections 5.25, 5.26, and 5.32, the jurisdiction of the Farm Credit Administration over parties, and the authority of the Farm Credit Administration to initiate actions, shall include enforcement authority over institution-affiliated parties. 
(b)Effect of separation on jurisdiction and authoritySubject to subsection (c), the resignation, termination of employment or participation, or separation of an institution-affiliated party (including a separation caused by the merger, consolidation, conservatorship, or receivership of a Farm Credit System institution) shall not affect the jurisdiction and authority of the Farm Credit Administration to issue any notice or order and proceed under this part against that party. (c)LimitationTo proceed against a party under subsection (b), the notice or order described in that subsection shall be served not later than 6 years after the date on which the party ceased to be an institution-affiliated party with respect to the applicable Farm Credit System institution. 
(d)ApplicabilityThe date on which a party ceases to be an institution-affiliated party described in subsection (c) may occur before, on, or after the date of enactment of this section.. 5408.Definition of institution-affiliated partySection 5.35 of the Farm Credit Act of 1971 (12 U.S.C. 2271) is amended— 
(1)in paragraph (3), by striking and at the end; (2)by redesignating paragraph (4) as paragraph (5); and 
(3)by inserting after paragraph (3) the following:  (4)the term institution-affiliated party means— 
(A)a director, officer, employee, shareholder, or agent of a System institution; (B)an independent contractor (including an attorney, appraiser, or accountant) who knowingly or recklessly participates in— 
(i)a violation of law (including regulations) that is associated with the operations and activities of 1 or more System institutions; (ii)a breach of fiduciary duty; or 
(iii)an unsafe practice that causes or is likely to cause more than a minimum financial loss to, or a significant adverse effect on, a System institution; and (C)any other person, as determined by the Farm Credit Administration (by regulation or on a case-by-case basis) who participates in the conduct of the affairs of a System institution; and. 
5409.Prohibition on use of fundsSection 5.65 of the Farm Credit Act of 1971 (12 U.S.C. 2277a–14) is amended by adding at the end the following:  (e)Prohibition on uses of funds related to Federal Agricultural Mortgage CorporationNo funds from administrative accounts or from the Farm Credit System Insurance Fund may be used by the Corporation to provide assistance to the Federal Agricultural Mortgage Corporation or to support any activities related to the Federal Agricultural Mortgage Corporation.. 
5410.Expansion of acreage exception to loan amount limitation 
(a)In generalSection 8.8(c)(2) of the Farm Credit Act of 1971 (12 U.S.C. 2279aa–8(c)(2)) is amended by striking 1,000 and inserting 2,000. (b)Effective dateThe amendment made by subsection (a) shall take effect 1 year after the date a report submitted in accordance with section 5414 of this Act indicates that it is feasible to increase the acreage limitation in section 8.8(c)(2) of the Farm Credit Act of 1971 to 2,000 acres. 
5411.Repeal of obsolete provisions; technical corrections 
(1)Section 1.1(c) of the Farm Credit Act of 1971 (12 U.S.C. 2001(c)) is amended in the first sentence by striking including any costs of defeasance under section 4.8(b),. (2)Section 1.2 of the Farm Credit Act of 1971 (12 U.S.C. 2002) is amended by striking subsection (a) and inserting the following: 
 
(a)CompositionThe Farm Credit System shall include the Farm Credit Banks, the bank for cooperatives, Agricultural Credit Banks, the Federal Land Bank Associations, the Federal Land Credit Associations, the Production Credit Associations, the agricultural credit associations, the Federal Farm Credit Banks Funding Corporation, the Federal Agricultural Mortgage Corporation, service corporations established pursuant to section 4.25, and such other institutions as may be made a part of the Farm Credit System, all of which shall be chartered by and subject to regulation by the Farm Credit Administration.. (3)Section 2.4 of the Farm Credit Act of 1971 (12 U.S.C. 2075) is amended by striking subsection (d). 
(4)Section 3.0(a) of the Farm Credit Act of 1971 (12 U.S.C. 2121(a)) is amended— (A)in the third sentence, by striking and a Central Bank for Cooperatives; and 
(B)by striking the fifth sentence. (5)Section 3.2 of the Farm Credit Act of 1971 (12 U.S.C. 2123) is amended— 
(A)in subsection (a)— (i)in paragraph (1), by striking not merged into the United Bank for Cooperatives or the National Bank for Cooperatives; and 
(ii)in paragraph (2)(A), in the matter preceding clause (i), by striking (other than the National Bank for Cooperatives); (B)by striking subsection (b); 
(C)in subsection (a)— (i)by striking (a)(1) Each bank and inserting the following: 
 
(a)In generalEach bank; and (ii)by striking (2)(A) If approved and inserting the following: 
 
(b)Nomination and election 
(1)In generalIf approved; (D)in subsection (b)(1) (as so designated)— 
(i)in subparagraph (B), by striking (B) The total and inserting the following:  (2)Number of votesThe total; and 
(ii)by redesignating clauses (i) and (ii) as subparagraphs (A) and (B), respectively, and indenting appropriately; and (E)in paragraph (2) (as so designated), by striking paragraph and inserting subsection. 
(6)Section 3.5 of the Farm Credit Act of 1971 (12 U.S.C. 2126) is amended in the third sentence by striking district. (7)Section 3.7(a) of the Farm Credit Act of 1971 (12 U.S.C. 2128(a)) is amended by striking the second sentence. 
(8)Section 3.8(b)(1)(A) of the Farm Credit Act of 1971 (12 U.S.C. 2129(b)(1)(A)) is amended by inserting (or any successor agency) after Rural Electrification Administration. (9)Section 3.9(a) of the Farm Credit Act of 1971 (12 U.S.C. 2130(a)) is amended by striking the third sentence. 
(10)Section 3.10 of the Farm Credit Act of 1971 (12 U.S.C. 2131) is amended— (A)in subsection (c), by striking the second sentence; and 
(B)in subsection (d)— (i)by striking district each place it appears; and 
(ii)by inserting for cooperatives (or any successor bank) before on account. (11)Section 3.11 of the Farm Credit Act of 1971 (12 U.S.C. 2132) is amended— 
(A)in subsection (a), in the first sentence, by striking subsections (b) and (c) of this section and inserting subsection (b); (B)in subsection (b)— 
(i)in the first sentence, by striking district; and (ii)in the second sentence, by striking Except as provided in subsection (c) below, all and inserting All; 
(C)by striking subsection (c); and (D)by redesignating subsections (d) through (f) as subsections (c) through (e), respectively. 
(12)Part B of title III of the Farm Credit Act of 1971 (12 U.S.C. 2141 et seq.) is amended in the part heading by striking United and. (13)Section 3.20 of the Farm Credit Act of 1971 (12 U.S.C. 2141) is amended— 
(A)in subsection (a), by striking or the United Bank for Cooperatives, as the case may be; and (B)in subsection (b), by striking the district banks for cooperatives and the Central Bank for Cooperatives and inserting the constituent banks described in section 413(b) of the Agricultural Credit Act of 1987 (12 U.S.C. 2121 note; Public Law 100–233). 
(14)Section 3.21 of the Farm Credit Act of 1971 (12 U.S.C. 2142) is repealed. (15)Section 3.28 of the Farm Credit Act of 1971 (12 U.S.C. 2149) is amended by striking a district bank for cooperatives and the Central Bank for Cooperatives and inserting the constituent banks described in section 413(b) of the Agricultural Credit Act of 1987 (12 U.S.C. 2121 note; Public Law 100–233). 
(16)Section 3.29 of the Farm Credit Act of 1971 (12 U.S.C. 2149a) is repealed. (17)Section 4.0 of the Farm Credit Act of 1971 (12 U.S.C. 2151) is repealed. 
(18)Section 4.8 of the Farm Credit Act of 1971 (12 U.S.C. 2159) is amended— (A)by striking the section designation and heading and all that follows through Each bank in subsection (a) and inserting the following: 
 
4.8.Purchase and sale of obligationsEach bank; and (B)by striking subsection (b). 
(19)Section 4.9 of the Farm Credit Act of 1971 (12 U.S.C. 2160) is amended— (A)in subsection (d)— 
(i)by striking paragraph (2) and inserting the following:  (3)Representation of BoardThe Farm Credit System Insurance Corporation shall not have representation on the board of directors of the Corporation.; 
(ii)in the undesignated matter following paragraph (1)(D), by striking In selecting and inserting the following:  (2)ConsiderationsIn selecting; and 
(iii)in paragraph (2) (as so designated), by inserting of paragraph (1) after (A) and (B); (B)by striking subsection (e); and 
(C)by redesignating subsection (f) as subsection (e). (20)Section 4.9A(c) of the Farm Credit Act of 1971 (12 U.S.C. 2162(c)) is amended— 
(A)by striking institution, and— in the matter preceding paragraph (1) and all that follows through the period at the end of paragraph (2) and inserting institution.; (B)by striking If an institution and inserting the following: 
 
(1)In generalIf an institution; (C)in paragraph (1) (as so designated), by striking the receiver of the institution and inserting the Farm Credit System Insurance Corporation, acting as receiver,; and 
(D)by adding at the end the following:  (2)FundingThe Farm Credit System Insurance Corporation shall use such funds from the Farm Credit Insurance Fund as are sufficient to carry out this section.. 
(21)Section 4.12A(a) of the Farm Credit Act of 1971 (12 U.S.C. 2184(a)) is amended by striking paragraph (1) and inserting the following:  (1)In generalA Farm Credit System bank or association shall provide to a stockholder of the bank or association a current list of stockholders of the bank or association not later than 7 calendar days after the date on which the bank or association receives a written request for the stockholder list from the stockholder.. 
(22)Section 4.14A of the Farm Credit Act of 1971 (12 U.S.C. 2202a) is amended— (A)in subsection (a)— 
(i)in the matter preceding paragraph (1), by inserting and section 4.36 before the colon at the end; and (ii)in paragraph (5)(B)(ii)(I), by striking 4.14C,; 
(B)by striking subsection (h); (C)by redesignating subsections (i) through (l) as subsections (h) through (k), respectively; and 
(D)in subsection (k) (as so redesignated), by striking production credit. (23)Section 4.14C of the Farm Credit Act of 1971 (12 U.S.C. 2202c) is repealed. 
(24)Section 4.17 of the Farm Credit Act of 1971 (12 U.S.C. 2205) is amended in the third sentence by striking Federal intermediate credit banks and. (25)Section 4.19(a) of the Farm Credit Act of 1971 (12 U.S.C. 2207(a)) is amended— 
(A)in the first sentence— (i)by striking district; and 
(ii)by striking Federal land bank association and production credit; and (B)in the second sentence, by striking units and inserting institutions. 
(26)Section 4.38 of the Farm Credit Act of 1971 (12 U.S.C. 2219c) is amended by striking The Assistance Board established under section 6.0 and all and inserting All. (27)Section 4.39 of the Farm Credit Act of 1971 (12 U.S.C. 2219d) is amended by striking 8.0(7)) and inserting 8.0). 
(28)Section 5.16 of the Farm Credit Act of 1971 (12 U.S.C. 2251) is amended in the undesignated matter following paragraph (5) of subsection (b) (as designated by section 5405)— (A)in the fifth sentence, by striking In actions undertaken by the banks pursuant to the foregoing provisions of this section and inserting the following: 
 
(5)Agent for banksIn actions undertaken by the banks pursuant to this section; (B)in the fourth sentence, by striking The plans and inserting the following: 
 
(4)Approval of BoardThe plans; (C)in the third sentence, by striking The powers and inserting the following: 
 
(3)Powers of banksThe powers; (D)in the second sentence, by striking Such advances and inserting the following: 
 
(2)AdvancesThe advances of funds described in paragraph (1); and (E)in the first sentence, by striking The Board and inserting the following: 
 
(c)Financing 
(1)In generalThe Board. (29)Section 5.17(a)(2) of the Farm Credit Act of 1971 (12 U.S.C. 2252(a)(2)) is amended by striking the second and third sentences. 
(30)Section 5.18 of the Farm Credit Act of 1971 (12 U.S.C. 2253) is repealed. (31)Section 5.19 of the Farm Credit Act of 1971 (12 U.S.C. 2254) is amended— 
(A)in subsection (a)— (i)in the first sentence, by striking Except for Federal land bank associations, each and inserting Each; and 
(ii)by striking the second sentence; and (B)in subsection (b)— 
(i)by striking (b)(1) Each and inserting (b) Each; (ii)in the matter preceding paragraph (2) (as so designated)— 
(I)in the second sentence, by striking , except with respect to any actions taken by any banks of the System under section 4.8(b),; and (II)by striking the third sentence; and 
(iii)by striking paragraphs (2) and (3). (32)Section 5.31 of the Farm Credit Act of 1971 (12 U.S.C. 2267) is amended in the second sentence by striking 4.14A(i) and inserting 4.14A(h). 
(33)Section 5.32(h) of the Farm Credit Act of 1971 (12 U.S.C. 2268(h)) is amended by striking 4.14A(i) and inserting 4.14A(h). (34)Section 5.35 of the Farm Credit Act of 1971 (12 U.S.C. 2271) is amended in paragraph (5) (as redesignated by section 5408(2))— 
(A)in subparagraph (A), by adding and at the end; (B)by striking subparagraph (B); 
(C)by redesignating subparagraph (C) as subparagraph (B); and (D)in subparagraph (B) (as so redesignated)— 
(i)by striking after December 31, 1992,; and (ii)by striking by the Farm Credit System Assistance Board under section 6.6 or. 
(35)Section 5.38 of the Farm Credit Act of 1971 (12 U.S.C. 2274) is amended by striking a farm and all that follows through land bank and inserting a Farm Credit Bank board, officer, or employee shall not remove any director or officer of any. (36)Section 5.44 of the Farm Credit Act of 1971 (12 U.S.C. 2275) is repealed. 
(37)Section 5.58(2) of the Farm Credit Act of 1971 (12 U.S.C. 2277a–7(2)) is amended by striking the second sentence. (38)Section 5.60 of the Farm Credit Act of 1971 (12 U.S.C. 2277a–9) is amended— 
(A)in subsection (b), by striking the subsection designation and heading and all that follows through The Corporation in paragraph (2) and inserting the following:  (b)Amounts in fundThe Corporation; and 
(B)in subsection (c)(2), by striking Insurance Fund to— in the matter preceding subparagraph (A) and all that follows through ensure in subparagraph (B) and inserting Insurance Fund to ensure. (39)Title VI of the Farm Credit Act of 1971 (12 U.S.C. 2278a et seq.) is repealed. 
(40)Section 7.9 of the Farm Credit Act of 1971 (12 U.S.C. 2279c–2) is amended by striking subsection (c). (41)Section 7.10(a) of the Farm Credit Act of 1971 (12 U.S.C. 2279d(a)) is amended by striking paragraph (4) and inserting the following: 
 
(4)the institution pays to the Farm Credit Insurance Fund the amount by which the total capital of the institution exceeds 6 percent of the assets;. (42)Section 8.0 of the Farm Credit Act of 1971 (12 U.S.C. 2279aa) is amended— 
(A)in paragraph (2), by striking means— in the matter preceding subparagraph (A) and all that follows through the period at the end of the undesignated matter following subparagraph (B) and inserting means the board of directors established under section 8.2.; (B)by striking paragraphs (6) and (8); 
(C)by redesignating paragraphs (7), (9), and (10) as paragraphs (6), (7), and (8), respectively; and (D)in subparagraph (B)(i) of paragraph (7) (as so redesignated), by striking (b) through (d) and inserting (b) and (c). 
(43)Section 8.2 of the Farm Credit Act of 1971 (12 U.S.C. 2279aa–2) is amended— (A)by striking subsection (a); 
(B)in subsection (b), by striking the subsection designation and heading and all that follows through the period at the end of paragraph (1) and inserting the following:  (a)In general (1)EstablishmentThe Corporation shall be under the management of the board of directors.; 
(C)in subsection (a) (as so designated)— (i)by striking permanent board each place it appears and inserting Board; 
(ii)by striking paragraph (3); (iii)by redesignating paragraphs (4) through (10) as paragraphs (3) through (9), respectively; and 
(iv)in paragraph (3)(A) (as so redesignated), by striking (6) and inserting (5); and (D)by redesignating subsection (c) as subsection (b). 
(44)Section 8.4(a)(1) of the Farm Credit Act of 1971 (12 U.S.C. 2279aa–4(a)(1)) is amended— (A)in the sixth sentence— 
(i)by striking Class B and inserting the following:  (iii)Class B stockClass B; and 
(ii)by striking 8.2(b)(2)(B) and inserting 8.2(a)(2)(B); (B)in the fifth sentence— 
(i)by striking Class A and inserting the following:  (ii)Class A stockClass A; and 
(ii)by striking 8.2(b)(2)(A) and inserting 8.2(a)(2)(A); (C)in the fourth sentence, by striking The stock and inserting the following: 
 
(D)Classes of stock 
(i)In generalThe stock; (D)by striking the third sentence and inserting the following: 
 
(C)Offers 
(i)In generalThe Board shall offer the voting common stock to banks, other financial institutions, insurance companies, and System institutions under such terms and conditions as the Board may adopt. (ii)RequirementsThe voting common stock shall be fairly and broadly offered to ensure that— 
(I)no institution or institutions acquire a disproportionate share of the total quantity of the voting common stock outstanding of a class of stock; and (II)capital contributions and issuances of voting common stock for the contributions are fairly distributed between entities eligible to hold class A stock and class B stock.; 
(E)in the second sentence, by striking Each share and inserting the following:  (B)Number of votesEach share; and 
(F)in the first sentence, by striking The Corporation and inserting the following:  (A)In generalThe Corporation. 
(45)Section 8.6 of the Farm Credit Act of 1971 (12 U.S.C. 2279aa–6) is amended— (A)by striking subsection (d); 
(B)by redesignating subsection (e) as subsection (d); and (C)in paragraph (2) of subsection (d) (as so redesignated), by striking 8.0(9)) and inserting 8.0). 
(46)Section 8.9 of the Farm Credit Act of 1971 (12 U.S.C. 2279aa–9) is amended by striking 4.14C, each place it appears. (47)Section 8.11(e) of the Farm Credit Act of 1971 (12 U.S.C. 2279aa–11(e)) is amended by striking 8.0(7)) and inserting 8.0). 
(48)Section 8.32(a) of the Farm Credit Act of 1971 (12 U.S.C. 2279bb–1(a)) is amended— (A)in the first sentence of the matter preceding paragraph (1), by striking Not sooner than the expiration of the 3-year period beginning on the date of enactment of the Farm Credit System Reform Act of 1996, the and inserting The; and 
(B)in paragraph (1)(B), by striking 8.0(9)(C) and inserting 8.0(7)(C). (49)Section 8.33(b)(2)(A) of the Farm Credit Act of 1971 (12 U.S.C. 2279bb–2(b)(2)(A)) is amended by striking 8.6(e) and inserting 8.6(d). 
(50)Section 8.35 of the Farm Credit Act of 1971 (12 U.S.C. 2279bb–4) is amended by striking subsection (e). (51)Section 8.38 of the Farm Credit Act of 1971 (12 U.S.C. 2279bb–7) is repealed. 
(52)Section 4 of the Agricultural Marketing Act (12 U.S.C. 1141b) is repealed. (53)Section 5 of the Agricultural Marketing Act (12 U.S.C. 1141c) is repealed. 
(54)Section 6 of the Agricultural Marketing Act (12 U.S.C. 1141d) is repealed. (55)Section 7 of the Agricultural Marketing Act (12 U.S.C. 1141e) is repealed. 
(56)Section 8 of the Agricultural Marketing Act (12 U.S.C. 1141f) is repealed. (57)Section 14 of the Agricultural Marketing Act (12 U.S.C. 1141i) is repealed. 
(58)The Act of June 22, 1939 (53 Stat. 853, chapter 239; 12 U.S.C. 1141d–1), is repealed. (59)Section 201(e) of the Emergency Relief and Construction Act of 1932 (12 U.S.C. 1148) is repealed. 
(60)Section 2 of the Act of July 14, 1953 (67 Stat. 150, chapter 192; 12 U.S.C. 1148a–4), is repealed. (61)Section 32 of the Farm Credit Act of 1937 (12 U.S.C. 1148b) is repealed. 
(62)Section 33 of the Farm Credit Act of 1937 (12 U.S.C. 1148c) is repealed. (63)Section 34 of the Farm Credit Act of 1937 (12 U.S.C. 1148d) is repealed. 
(64)The Joint Resolution of March 3, 1932 (47 Stat. 60, chapter 70; 12 U.S.C. 1401 et seq.), is repealed. 5412.Corporation as conservator or receiver; certain other powersPart E of title V of the Farm Credit Act of 1971 is amended by inserting after section 5.61B (12 U.S.C. 2277a–10b) the following: 
 
5.61C.Corporation as conservator or receiver; certain other powers 
(a)Definition of institutionIn this section, the term institution includes any System institution for which the Corporation has been appointed as conservator or receiver. (b)Certain powers and duties of corporation as conservator or receiverIn addition to the powers inherent in the express grant of corporate authority under section 5.58(9), and other powers exercised by the Corporation under this part, the Corporation shall have the following express powers to act as a conservator or receiver: 
(1)Rulemaking authority of corporationThe Corporation may prescribe such regulations as the Corporation determines to be appropriate regarding the conduct of conservatorships or receiverships. (2)General powers (A)Successor to system institutionThe Corporation shall, as conservator or receiver, and by operation of law, succeed to— 
(i)all rights, titles, powers, and privileges of the System institution, and of any stockholder, member, officer, or director of such System institution with respect to the System institution and the assets of the System institution; and (ii)title to the books, records, and assets of any previous conservator or other legal custodian of such System institution. 
(B)Operate the system institutionThe Corporation may, as conservator or receiver— (i)take over the assets of and operate the System institution with all the powers of the stockholders or members, the directors, and the officers of the System institution and conduct all business of the System institution; 
(ii)collect all obligations and money due the System institution; (iii)perform all functions of the System institution in the name of the System institution which are consistent with the appointment as conservator or receiver; 
(iv)preserve and conserve the assets and property of such System institution; and (v)provide by contract for assistance in fulfilling any function, activity, action, or duty of the Corporation as conservator or receiver. 
(C)Functions of system institution's officers, directors, members, and stockholdersThe Corporation may, by regulation or order, provide for the exercise of any function by any stockholder, member, director, or officer of any System institution for which the Corporation has been appointed conservator or receiver. (D)Powers as conservatorSubject to any Farm Credit Administration approvals required under this Act, the Corporation may, as conservator, take such action as may be— 
(i)necessary to put the System institution in a sound and solvent condition; and (ii)appropriate to carry on the business of the System institution and preserve and conserve the assets and property of the System institution. 
(E)Additional powers as receiverThe Corporation may, as receiver, liquidate the System institution and proceed to realize upon the assets of the System institution, in such manner as the Corporation determines to be appropriate. (F)Organization of new system bankThe Corporation may, as receiver with respect to any System bank, organize a bridge System bank under subsection (h). 
(G)Merger; transfer of assets and liabilities 
(i)In generalSubject to clause (ii), the Corporation may, as conservator or receiver— (I)merge the System institution with another System institution; and 
(II)transfer or sell any asset or liability of the System institution in default without any approval, assignment, or consent with respect to such transfer. (ii)ApprovalNo merger or transfer under clause (i) may be made to another System institution (other than a bridge System bank under subsection (h)) without the approval of the Farm Credit Administration. 
(H)Payment of valid obligationsThe Corporation, as conservator or receiver, shall, to the extent that proceeds are realized from the performance of contracts or the sale of the assets of a System institution, pay all valid obligations of the System institution in accordance with the prescriptions and limitations of this section. (I)Incidental powers (i)In generalThe Corporation may, as conservator or receiver— 
(I)exercise all powers and authorities specifically granted to conservators or receivers, respectively, under this section and such incidental powers as shall be necessary to carry out such powers; and (II)take any action authorized by this section, which the Corporation determines is in the best interests of— 
(aa)the System institution in receivership or conservatorship; (bb)System institutions; 
(cc)System institution stockholders or investors; or (dd)the Corporation. 
(ii)Termination of rights and claims 
(I)In generalExcept as provided in subclause (II), notwithstanding any other provision of law, the appointment of the Corporation as receiver for a System institution and the succession of the Corporation, by operation of law, to the rights, titles, powers, and privileges described in subparagraph (A) shall terminate all rights and claims that the stockholders and creditors of the System institution may have, arising as a result of their status as stockholders or creditors, against the assets or charter of the System institution or the Corporation. (II)ExceptionsSubclause (I) shall not terminate the right to payment, resolution, or other satisfaction of the claims of stockholders and creditors described in that subclause, as permitted under paragraphs (10) and (11) and subsection (d). 
(iii)CharterNotwithstanding any other provision of law, for purposes of this section, the charter of a System institution shall not be considered to be an asset of the System institution. (J)Utilization of private sectorIn carrying out its responsibilities in the management and disposition of assets from System institutions, as conservator, receiver, or in its corporate capacity, the Corporation may utilize the services of private persons, including real estate and loan portfolio asset management, property management, auction marketing, legal, and brokerage services, if the Corporation determines utilization of such services is practicable, efficient, and cost effective. 
(3)Authority of receiver to determine claims 
(A)In generalThe Corporation may, as receiver, determine claims in accordance with the requirements of this subsection and regulations prescribed under paragraph (4). (B)Notice requirementsThe receiver, in any case involving the liquidation or winding up of the affairs of a closed System institution, shall— 
(i)promptly publish a notice to the System institution's creditors to present their claims, together with proof, to the receiver by a date specified in the notice which shall be not less than 90 days after the publication of such notice; and (ii)republish such notice approximately 1 month and 2 months, respectively, after the publication under clause (i). 
(C)Mailing requiredThe receiver shall mail a notice similar to the notice published under subparagraph (B)(i) at the time of such publication to any creditor shown on the System institution's books— (i)at the creditor's last address appearing in such books; or 
(ii)upon discovery of the name and address of a claimant not appearing on the System institution's books within 30 days after the discovery of such name and address. (4)Rulemaking authority relating to determination of claimsThe Corporation may prescribe regulations regarding the allowance or disallowance of claims by the receiver and providing for administrative determination of claims and review of such determination. 
(5)Procedures for determination of claims 
(A)Determination period 
(i)In generalBefore the end of the 180-day period beginning on the date any claim against a System institution is filed with the Corporation as receiver, the Corporation shall determine whether to allow or disallow the claim and shall notify the claimant of any determination with respect to such claim. (ii)Extension of timeThe period described in clause (i) may be extended by a written agreement between the claimant and the Corporation. 
(iii)Mailing of notice sufficientThe requirements of clause (i) shall be deemed to be satisfied if the notice of any determination with respect to any claim is mailed to the last address of the claimant which appears— (I)on the System institution's books; 
(II)in the claim filed by the claimant; or (III)in documents submitted in proof of the claim. 
(iv)Contents of notice of disallowanceIf any claim filed under clause (i) is disallowed, the notice to the claimant shall contain— (I)a statement of each reason for the disallowance; and 
(II)the procedures available for obtaining agency review of the determination to disallow the claim or judicial determination of the claim. (B)Allowance of proven claimsThe receiver shall allow any claim received on or before the date specified in the notice published under paragraph (3)(B)(i) by the receiver from any claimant which is proved to the satisfaction of the receiver. 
(C)Disallowance of claims filed after end of filing period 
(i)In generalExcept as provided in clause (ii), claims filed after the date specified in the notice published under paragraph (3)(B)(i) shall be disallowed and such disallowance shall be final. (ii)Certain exceptionsClause (i) shall not apply with respect to any claim filed by any claimant after the date specified in the notice published under paragraph (3)(B)(i) and such claim may be considered by the receiver if— 
(I)the claimant did not receive notice of the appointment of the receiver in time to file such claim before such date; and (II)such claim is filed in time to permit payment of such claim. 
(D)Authority to disallow claims 
(i)In generalThe receiver may disallow any portion of any claim by a creditor or claim of security, preference, or priority which is not proved to the satisfaction of the receiver. (ii)Payments to less than fully secured creditorsIn the case of a claim of a creditor against a System institution which is secured by any property or other asset of such System institution, any receiver appointed for any System institution— 
(I)may treat the portion of such claim which exceeds an amount equal to the fair market value of such property or other asset as an unsecured claim against the System institution; and (II)may not make any payment with respect to such unsecured portion of the claim other than in connection with the disposition of all claims of unsecured creditors of the System institution. 
(iii)ExceptionsNo provision of this paragraph shall apply with respect to— (I)any extension of credit from any Federal Reserve bank or the United States Treasury to any System institution; or 
(II)any security interest in the assets of the System institution securing any such extension of credit. (E)No judicial review of determination pursuant to subparagraph (d)No court may review the Corporation's determination pursuant to subparagraph (D) to disallow a claim. 
(F)Legal effect of filing 
(i)Statute of limitation tolledFor purposes of any applicable statute of limitations, the filing of a claim with the receiver shall constitute a commencement of an action. (ii)No prejudice to other actionsSubject to paragraph (12) and the determination of claims by a receiver, the filing of a claim with the receiver shall not prejudice any right of the claimant to continue any action which was filed before the appointment of the receiver. 
(6)Provision for judicial determination of claims 
(A)In generalBefore the end of the 60-day period beginning on the earlier of— (i)the end of the period described in paragraph (5)(A)(i) with respect to any claim against a System institution for which the Corporation is receiver; or 
(ii)the date of any notice of disallowance of such claim pursuant to paragraph (5)(A)(i),the claimant may request administrative review of the claim in accordance with paragraph (7) or file suit on such claim (or continue an action commenced before the appointment of the receiver) in the district or territorial court of the United States for the district within which the System institution's principal place of business is located or the United States District Court for the District of Columbia (and such court shall have jurisdiction to hear such claim). (B)Statute of limitationsIf any claimant fails to file suit on such claim (or continue an action commenced before the appointment of the receiver), before the end of the 60-day period described in subparagraph (A), the claim shall be deemed to be disallowed (other than any portion of such claim which was allowed by the receiver) as of the end of such period, such disallowance shall be final, and the claimant shall have no further rights or remedies with respect to such claim. 
(7)Review of claims; administrative hearingIf any claimant requests review under this paragraph in lieu of filing or continuing any action under paragraph (6) and the Corporation agrees to such request, the Corporation shall consider the claim after opportunity for a hearing on the record. The final determination of the Corporation with respect to such claim shall be subject to judicial review under chapter 7 of title 5, United States Code. (8)Expedited determination of claims (A)Establishment requiredThe Corporation shall establish a procedure for expedited relief outside of the routine claims process established under paragraph (5) for claimants who— 
(i)allege the existence of legally valid and enforceable or perfected security interests in assets of any System institution for which the Corporation has been appointed receiver; and (ii)allege that irreparable injury will occur if the routine claims procedure is followed. 
(B)Determination periodBefore the end of the 90-day period beginning on the date any claim is filed in accordance with the procedures established pursuant to subparagraph (A), the Corporation shall— (i)determine— 
(I)whether to allow or disallow such claim; or (II)whether such claim should be determined pursuant to the procedures established pursuant to paragraph (5); and 
(ii)notify the claimant of the determination, and if the claim is disallowed, provide a statement of each reason for the disallowance and the procedure for obtaining agency review or judicial determination. (C)Period for filing or renewing suitAny claimant who files a request for expedited relief shall be permitted to file a suit, or to continue a suit filed before the appointment of the receiver, seeking a determination of the claimant's rights with respect to such security interest after the earlier of— 
(i)the end of the 90-day period beginning on the date of the filing of a request for expedited relief; or (ii)the date the Corporation denies the claim. 
(D)Statute of limitationsIf an action described in subparagraph (C) is not filed, or the motion to renew a previously filed suit is not made, before the end of the 30-day period beginning on the date on which such action or motion may be filed in accordance with subparagraph (B), the claim shall be deemed to be disallowed as of the end of such period (other than any portion of such claim which was allowed by the receiver), such disallowance shall be final, and the claimant shall have no further rights or remedies with respect to such claim. (E)Legal effect of filing (i)Statute of limitation tolledFor purposes of any applicable statute of limitations, the filing of a claim with the receiver shall constitute a commencement of an action. 
(ii)No prejudice to other actionsSubject to paragraph (12), the filing of a claim with the receiver shall not prejudice any right of the claimant to continue any action which was filed before the appointment of the receiver. (9)Agreement as basis of claim (A)RequirementsExcept as provided in subparagraph (B), any agreement which does not meet the requirements set forth in section 5.61(d) shall not form the basis of, or substantially comprise, a claim against the receiver or the Corporation. 
(B)Exception to contemporaneous execution requirementNotwithstanding section 5.61(d), any agreement relating to an extension of credit between a Federal Reserve bank or the United States Treasury and any System institution which was executed before such extension of credit to such System institution shall be treated as having been executed contemporaneously with such extension of credit for purposes of subparagraph (A). (10)Payment of claims (A)In generalThe receiver may, in the receiver's discretion and to the extent funds are available from the assets of the System institution, pay creditor claims which are allowed by the receiver, approved by the Corporation pursuant to a final determination pursuant to paragraph (7) or (8), or determined by the final judgment of any court of competent jurisdiction in such manner and amounts as are authorized under this Act. 
(B)Liquidation paymentsThe receiver may, in the receiver's sole discretion, pay from the assets of the System institution portions of proved claims at any time, and no liability shall attach to the Corporation (in such Corporation's corporate capacity or as receiver), by reason of any such payment, for failure to make payments to a claimant whose claim is not proved at the time of any such payment. (C)Rulemaking authority of corporationThe Corporation may prescribe such rules, including definitions of terms, as it deems appropriate to establish a single uniform interest rate for or to make payments of post insolvency interest to creditors holding proven claims against the receivership estates of System institutions following satisfaction by the receiver of the principal amount of all creditor claims. 
(11)Priority of expenses and claims 
(A)In generalAmounts realized from the liquidation or other resolution of any System institution by any receiver appointed for such System institution shall be distributed to pay claims (other than secured claims to the extent of any such security) in the following order of priority: (i)Administrative expenses of the receiver. 
(ii)If authorized by the Corporation, wages, salaries, or commissions, including vacation, severance, and sick leave pay earned by an individual— (I)in an amount that is not more than $11,725 for each individual (as indexed for inflation, by regulation of the Corporation); and 
(II)that is earned 180 days or fewer before the date of appointment of the Corporation as receiver. (iii)In the case of the resolution of a System bank, all claims of holders of consolidated and System-wide bonds and all claims of the other System banks arising from the payments of the System banks pursuant to— 
(I)section 4.4 on consolidated and System-wide bonds issued under subsection (c) or (d) of section 4.2; or (II)an agreement, in writing and approved by the Farm Credit Administration, among the System banks to reallocate the payments. 
(iv)In the case of the resolution of a production credit association or other association making direct loans under section 7.6, all claims of a System bank based on the financing agreement between the association and the System bank— (I)including interest accrued before and after the appointment of the receiver; and 
(II)not including any setoff for stock or other equity of that System bank owned by the association, on that condition that, prior to making that setoff, that System bank shall obtain the approval of the Farm Credit Administration Board for the retirement of that stock or equity. (v)Any general or senior liability of the System institution (which is not a liability described in clause (vi) or (vii)). 
(vi)Any obligation subordinated to general creditors (which is not an obligation described in clause (vii)). (vii)Any obligation to stockholders or members arising as a result of their status as stockholders or members. 
(B)Payment of claims 
(i)In general 
(I)PaymentAll claims of each priority described in clauses (i) through (vii) of subparagraph (A) shall be paid in full, or provisions shall be made for that payment, prior to the payment of any claim of a lesser priority. (II)Insufficient fundsIf there are insufficient funds to pay in full all claims in any priority described clauses (i) through (vii) of subparagraph (A), distribution on that priority of claims shall be made on a pro rata basis. 
(ii)Distribution of remaining assetsFollowing the payment of all claims in accordance with subparagraph (A), the receiver shall distribute the remainder of the assets of the System institution to the owners of stock, participation certificates, and other equities in accordance with the priorities for impairment under the bylaws of the System institution. (iii)Eligible borrower stockNotwithstanding subparagraph (C) or any other provision of this section, eligible borrower stock shall be retired in accordance with section 4.9A. 
(C)Effect of State law 
(i)In generalThe provisions of subparagraph (A) shall not supersede the law of any State except to the extent such law is inconsistent with the provisions of such subparagraph, and then only to the extent of the inconsistency. (ii)Procedure for determination of inconsistencyUpon the Corporation's own motion or upon the request of any person with a claim described in subparagraph (A) or any State which is submitted to the Corporation in accordance with procedures which the Corporation shall prescribe, the Corporation shall determine whether any provision of the law of any State is inconsistent with any provision of subparagraph (A) and the extent of any such inconsistency. 
(iii)Judicial reviewThe final determination of the Corporation under clause (ii) shall be subject to judicial review under chapter 7 of title 5, United States Code. (D)Accounting reportAny distribution by the Corporation in connection with any claim described in subparagraph (A)(vii) shall be accompanied by the accounting report required under paragraph (15)(B). 
(12)Suspension of legal actions 
(A)In generalAfter the appointment of a conservator or receiver for a System institution, the conservator or receiver may request a stay for a period not to exceed— (i)45 days, in the case of any conservator; and 
(ii)90 days, in the case of any receiver,in any judicial action or proceeding to which such System institution is or becomes a party. (B)Grant of stay by all courts requiredUpon receipt of a request by any conservator or receiver pursuant to subparagraph (A) for a stay of any judicial action or proceeding in any court with jurisdiction of such action or proceeding, the court shall grant such stay as to all parties. 
(13)Additional rights and duties 
(A)Prior final adjudicationThe Corporation shall abide by any final unappealable judgment of any court of competent jurisdiction which was rendered before the appointment of the Corporation as conservator or receiver. (B)Rights and remedies of conservator or receiverIn the event of any appealable judgment, the Corporation as conservator or receiver shall— 
(i)have all the rights and remedies available to the System institution (before the appointment of such conservator or receiver) and the Corporation in its corporate capacity, including removal to Federal court and all appellate rights; and (ii)not be required to post any bond in order to pursue such remedies. 
(C)No attachment or executionNo attachment or execution may issue by any court on— (i)assets in the possession of the receiver; or 
(ii)the charter of a System institution for which the Corporation has been appointed receiver. (D)Limitation on judicial reviewExcept as otherwise provided in this subsection, no court shall have jurisdiction over— 
(i)any claim or action for payment from, or any action seeking a determination of rights with respect to, the assets of any System institution for which the Corporation has been appointed receiver, including assets which the Corporation may acquire from itself as such receiver; or (ii)any claim relating to any act or omission of such System institution or the Corporation as receiver. 
(E)Disposition of assetsIn exercising any right, power, privilege, or authority as receiver in connection with any sale or disposition of assets of any System institution for which the Corporation is acting as receiver, the Corporation shall, to the maximum extent practicable, conduct its operations in a manner which— (i)maximizes the net present value return from the sale or disposition of such assets; 
(ii)minimizes the amount of any loss realized in the resolution of cases; (iii)ensures adequate competition and fair and consistent treatment of offerors; 
(iv)prohibits discrimination on the basis of race, sex, or ethnic groups in the solicitation and consideration of offers; and (v)mitigates the potential for serious adverse effects to the rest of the System. 
(14)Statute of limitations for actions brought by conservator or receiver 
(A)In generalNotwithstanding any provision of any contract, the applicable statute of limitations with regard to any action brought by the Corporation as conservator or receiver shall be— (i)in the case of any contract claim, the longer of— 
(I)the 6-year period beginning on the date the claim accrues; or (II)the period applicable under State law; and 
(ii)in the case of any tort claim, the longer of— (I)the 3-year period beginning on the date the claim accrues; or 
(II)the period applicable under State law. (B)Determination of the date on which a claim accruesFor purposes of subparagraph (A), the date on which the statute of limitations begins to run on any claim described in such subparagraph shall be the later of— 
(i)the date of the appointment of the Corporation as conservator or receiver; or (ii)the date on which the cause of action accrues. 
(C)Revival of expired State causes of action 
(i)In generalIn the case of any tort claim described in clause (ii) for which the statute of limitation applicable under State law with respect to such claim has expired not more than 5 years before the appointment of the Corporation as conservator or receiver, the Corporation may bring an action as conservator or receiver on such claim without regard to the expiration of the statute of limitation applicable under State law. (ii)Claims describedA tort claim referred to in clause (i) is a claim arising from fraud, intentional misconduct resulting in unjust enrichment, or intentional misconduct resulting in substantial loss to the System institution. 
(15)Accounting and recordkeeping requirements 
(A)In generalThe Corporation as conservator or receiver shall, consistent with the accounting and reporting practices and procedures established by the Corporation, maintain a full accounting of each conservatorship and receivership or other disposition of System institutions in default. (B)Annual accounting or reportWith respect to each conservatorship or receivership to which the Corporation was appointed, the Corporation shall make an annual accounting or report, as appropriate, available to the Farm Credit Administration Board. 
(C)Availability of reportsAny report prepared pursuant to subparagraph (B) shall be made available by the Corporation upon request to any stockholder of the System institution for which the Corporation was appointed conservator or receiver or any other member of the public. (D)Recordkeeping requirement (i)In generalExcept as provided in clause (ii), after the end of the 6-year period beginning on the date the Corporation is appointed as receiver of a System institution, the Corporation may destroy any records of such System institution which the Corporation, in the Corporation's discretion, determines to be unnecessary unless directed not to do so by a court of competent jurisdiction or governmental agency, or prohibited by law. 
(ii)Old recordsNotwithstanding clause (i), the Corporation may destroy records of a System institution which are at least 10 years old as of the date on which the Corporation is appointed as the receiver of such System institution in accordance with clause (i) at any time after such appointment is final, without regard to the 6-year period of limitation contained in clause (i). (16)Fraudulent transfers (A)In generalThe Corporation, as conservator or receiver for any System institution, may avoid a transfer of any interest of a System institution-affiliated party, or any person who the Corporation determines is a debtor of the System institution, in property, or any obligation incurred by such party or person, that was made within 5 years of the date on which the Corporation was appointed conservator or receiver if such party or person voluntarily or involuntarily made such transfer or incurred such liability with the intent to hinder, delay, or defraud the System institution, the Farm Credit Administration, or the Corporation. 
(B)Right of recoveryTo the extent a transfer is avoided under subparagraph (A), the Corporation may recover, for the benefit of the System institution, the property transferred, or, if a court so orders, the value of such property (at the time of such transfer) from— (i)the initial transferee of such transfer or the System institution-affiliated party or person for whose benefit such transfer was made; or 
(ii)any immediate or mediate transferee of any such initial transferee. (C)Rights of transferee or obligeeThe Corporation may not recover under subparagraph (B) from— 
(i)any transferee that takes for value, including satisfaction or securing of a present or antecedent debt, in good faith; or (ii)any immediate or mediate good faith transferee of such transferee. 
(D)Rights under this paragraphThe rights under this paragraph of the Corporation shall be superior to any rights of a trustee or any other party (other than any party which is a Federal agency) under title 11, United States Code. (17)Attachment of assets and other injunctive reliefSubject to paragraph (18), any court of competent jurisdiction may, at the request of the Corporation (in the Corporation's capacity as conservator or receiver for any System institution or in the Corporation’s corporate capacity with respect to any asset acquired or liability assumed by the Corporation under section 5.61), issue an order in accordance with Rule 65 of the Federal Rules of Civil Procedure, including an order placing the assets of any person designated by the Corporation under the control of the court and appointing a trustee to hold such assets. 
(18)Standards 
(A)ShowingRule 65 of the Federal Rules of Civil Procedure shall apply with respect to any proceeding under paragraph (17) without regard to the requirement of such rule that the applicant show that the injury, loss, or damage is irreparable and immediate. (B)State proceedingIf, in the case of any proceeding in a State court, the court determines that rules of civil procedure available under the laws of such State provide substantially similar protections to such party's right to due process as Rule 65 (as modified with respect to such proceeding by subparagraph (A)), the relief sought by the Corporation pursuant to paragraph (17) may be requested under the laws of such State. 
(19)Treatment of claims arising from breach of contracts executed by the receiver or conservatorNotwithstanding any other provision of this subsection, any final and unappealable judgment for monetary damages entered against a receiver or conservator for a System institution for the breach of an agreement executed or approved by such receiver or conservator after the date of its appointment shall be paid as an administrative expense of the receiver or conservator. Nothing in this paragraph shall be construed to limit the power of a receiver or conservator to exercise any rights under contract or law, including terminating, breaching, canceling, or otherwise discontinuing such agreement. (c)Provisions relating to contracts entered into before appointment of conservator or receiver (1)Authority to repudiate contractsIn addition to any other rights a conservator or receiver may have, the conservator or receiver for a System institution may disaffirm or repudiate any contract or lease— 
(A)to which such System institution is a party; (B)the performance of which the conservator or receiver, in the conservator's or receiver's discretion, determines to be burdensome; and 
(C)the disaffirmance or repudiation of which the conservator or receiver determines, in the conservator's or receiver's discretion, will promote the orderly administration of the System institution's affairs. (2)Timing of repudiationThe Corporation as conservator or receiver for any System institution shall determine whether or not to exercise the rights of repudiation under this subsection within a reasonable period following such appointment. 
(3)Claims for damages for repudiation 
(A)In generalExcept as otherwise provided in subparagraph (C) and paragraphs (4), (5), and (6), the liability of the conservator or receiver for the disaffirmance or repudiation of any contract pursuant to paragraph (1) shall be— (i)limited to actual direct compensatory damages; and 
(ii)determined as of— (I)the date of the appointment of the conservator or receiver; or 
(II)in the case of any contract or agreement referred to in paragraph (8), the date of the disaffirmance or repudiation of such contract or agreement. (B)No liability for other damagesFor purposes of subparagraph (A), the term actual direct compensatory damages does not include— 
(i)punitive or exemplary damages; (ii)damages for lost profits or opportunity; or 
(iii)damages for pain and suffering. (C)Measure of damages for repudiation of financial contractsIn the case of any qualified financial contract or agreement to which paragraph (8) applies, compensatory damages shall be— 
(i)deemed to include normal and reasonable costs of cover or other reasonable measures of damages utilized in the industries for such contract and agreement claims; and (ii)paid in accordance with this subsection and subsection (j), except as otherwise specifically provided in this section. 
(4)Leases under which the System institution is the lessee 
(A)In generalIf the conservator or receiver disaffirms or repudiates a lease under which the System institution was the lessee, the conservator or receiver shall not be liable for any damages (other than damages determined pursuant to subparagraph (B)) for the disaffirmance or repudiation of such lease. (B)Payments of rentNotwithstanding subparagraph (A), the lessor under a lease to which such subparagraph applies shall— 
(i)be entitled to the contractual rent accruing before the later of the date— (I)the notice of disaffirmance or repudiation is mailed; or 
(II)the disaffirmance or repudiation becomes effective, unless the lessor is in default or breach of the terms of the lease; and (ii)have no claim for damages under any acceleration clause or other penalty provision in the lease; and 
(iii)have a claim for any unpaid rent, subject to all appropriate offsets and defenses, due as of the date of the appointment, which shall be paid in accordance with this subsection and subsection (j). (5)Leases under which the System institution is the lessor (A)In generalIf the conservator or receiver repudiates an unexpired written lease of real property of the System institution under which the System institution is the lessor and the lessee is not, as of the date of such repudiation, in default, the lessee under such lease may either— 
(i)treat the lease as terminated by such repudiation; or (ii)remain in possession of the leasehold interest for the balance of the term of the lease, unless the lessee defaults under the terms of the lease after the date of such repudiation. 
(B)Provisions applicable to lessee remaining in possessionIf any lessee under a lease described in subparagraph (A) remains in possession of a leasehold interest pursuant to clause (ii) of such subparagraph— (i)the lessee— 
(I)shall continue to pay the contractual rent pursuant to the terms of the lease after the date of the repudiation of such lease; and (II)may offset against any rent payment which accrues after the date of the repudiation of the lease, any damages which accrue after such date due to the nonperformance of any obligation of the System institution under the lease after such date; and 
(ii)the conservator or receiver shall not be liable to the lessee for any damages arising after such date as a result of the repudiation, other than the amount of any offset allowed under clause (i)(II). (6)Contracts for the sale of real property (A)In generalIf the conservator or receiver repudiates any contract that meets the requirements of paragraphs (1) through (4) of section 5.61(d) for the sale of real property, and the purchaser of such real property under such contract is in possession and is not, as of the date of such repudiation, in default, such purchaser may either— 
(i)treat the contract as terminated by such repudiation; or (ii)remain in possession of such real property. 
(B)Provisions applicable to purchaser remaining in possessionIf any purchaser of real property under any contract described in subparagraph (A) remains in possession of such property pursuant to clause (ii) of such subparagraph— (i)the purchaser— 
(I)shall continue to make all payments due under the contract after the date of the repudiation of the contract; and (II)may offset against any such payments any damages which accrue after such date due to the nonperformance (after such date) of any obligation of the System institution under the contract; and 
(ii)the conservator or receiver shall— (I)not be liable to the purchaser for any damages arising after that date as a result of the repudiation, other than the amount of any offset allowed under clause (i)(II); 
(II)deliver title to the purchaser in accordance with the contract; and (III)have no obligation under the contract, other than the performance required under subclause (II). 
(C)Assignment and sale allowed 
(i)In generalNo provision of this paragraph shall be construed as limiting the right of the conservator or receiver to assign the contract described in subparagraph (A) and sell the property subject to the contract and this paragraph. (ii)No liability after assignment and saleIf an assignment and sale described in clause (i) is consummated, the Corporation, acting as conservator or receiver, shall have no further liability under the applicable contract described in subparagraph (A) or with respect to the real property which was the subject of such contract. 
(7)Provisions applicable to service contracts 
(A)Services performed before appointmentIn the case of any contract for services between any person and any System institution for which the Corporation has been appointed conservator or receiver, any claim of such person for services performed before the appointment of the conservator or the receiver shall be— (i)a claim to be paid in accordance with subsections (b) and (d); and 
(ii)deemed to have arisen as of the date the conservator or receiver was appointed. (B)Services performed after appointment and prior to repudiationIf, in the case of any contract for services described in subparagraph (A), the conservator or receiver accepts performance by the other person before the conservator or receiver makes any determination to exercise the right of repudiation of such contract under this section— 
(i)the other party shall be paid under the terms of the contract for the services performed; and (ii)the amount of such payment shall be treated as an administrative expense of the conservatorship or receivership. 
(C)Acceptance of performance no bar to subsequent repudiationThe acceptance by any conservator or receiver of services referred to in subparagraph (B) in connection with a contract described in such subparagraph shall not affect the right of the conservator or receiver, to repudiate such contract under this section at any time after such performance. (8)Certain qualified financial contracts (A)DefinitionsIn this paragraph: 
(i)Commodity contractThe term commodity contract means— (I)with respect to a futures commission merchant, a contract for the purchase or sale of a commodity for future delivery on, or subject to the rules of, a contract market or board of trade; 
(II)with respect to a foreign futures commission merchant, a foreign future; (III)with respect to a leverage transaction merchant, a leverage transaction; 
(IV)with respect to a clearing organization, a contract for the purchase or sale of a commodity for future delivery on, or subject to the rules of, a contract market or board of trade that is cleared by such clearing organization, or commodity option traded on, or subject to the rules of, a contract market or board of trade that is cleared by such clearing organization; (V)with respect to a commodity options dealer, a commodity option; 
(VI)any other agreement or transaction that is similar to any agreement or transaction referred to in this clause; (VII)any combination of the agreements or transactions referred to in this clause; 
(VIII)any option to enter into any agreement or transaction referred to in this clause; (IX)a master agreement that provides for an agreement or transaction referred to in any of subclauses (I) through (VIII), together with all supplements to any such master agreement, without regard to whether the master agreement provides for an agreement or transaction that is not a commodity contract under this clause, except that the master agreement shall be considered to be a commodity contract under this clause only with respect to each agreement or transaction under the master agreement that is referred to in subclause (I), (II), (III), (IV), (V), (VI), (VII), or (VIII); or 
(X)any security agreement or arrangement or other credit enhancement related to any agreement or transaction referred to in this clause, including any guarantee or reimbursement obligation in connection with any agreement or transaction referred to in this clause. (ii)Forward contractThe term forward contract means— 
(I)a contract (other than a commodity contract) for the purchase, sale, or transfer of a commodity or any similar good, article, service, right, or interest which is presently or in the future becomes the subject of dealing in the forward contract trade, or product or byproduct thereof, with a maturity date more than 2 days after the date the contract is entered into, including a repurchase or reverse repurchase transaction (whether or not such repurchase or reverse repurchase transaction is a repurchase agreement), consignment, lease, swap, hedge transaction, deposit, loan, option, allocated transaction, unallocated transaction, or any other similar agreement; (II)any combination of agreements or transactions referred to in subclauses (I) and (III); 
(III)any option to enter into any agreement or transaction referred to in subclause (I) or (II); (IV)a master agreement that provides for an agreement or transaction referred to in subclauses (I) through (III), together with all supplements to any such master agreement, without regard to whether the master agreement provides for an agreement or transaction that is not a forward contract under this clause, except that the master agreement shall be considered to be a forward contract under this clause only with respect to each agreement or transaction under the master agreement that is referred to in subclause (I), (II), or (III); or 
(V)any security agreement or arrangement or other credit enhancement related to any agreement or transaction referred to in subclause (I), (II), (III), or (IV), including any guarantee or reimbursement obligation in connection with any agreement or transaction referred to in any such subclause. (iii)PersonThe term person— 
(I)has the meaning given the term in section 1 of title 1, United States Code; and (II)includes any governmental entity. 
(iv)Qualified financial contractThe term qualified financial contract means any securities contract, commodity contract, forward contract, repurchase agreement, swap agreement, and any similar agreement that the Corporation determines by regulation, resolution, or order to be a qualified financial contract for purposes of this paragraph. (v)Repurchase agreement (I)In generalThe term repurchase agreement (including with respect to a reverse repurchase agreement)— 
(aa)means— (AA)an agreement, including related terms, which provides for the transfer of one or more certificates of deposit, mortgage-related securities (as such term is defined in section 3(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a))), mortgage loans, interests in mortgage-related securities or mortgage loans, eligible bankers' acceptances, qualified foreign government securities or securities that are direct obligations of, or that are fully guaranteed by, the United States or any agency of the United States against the transfer of funds by the transferee of such certificates of deposit, eligible bankers' acceptances, securities, mortgage loans, or interests with a simultaneous agreement by such transferee to transfer to the transferor thereof certificates of deposit, eligible bankers' acceptances, securities, mortgage loans, or interests as described above, at a date certain not later than 1 year after such transfers or on demand, against the transfer of funds, or any other similar agreement; 
(BB)any combination of agreements or transactions referred to in subitems (AA) and (CC); (CC)any option to enter into any agreement or transaction referred to in subitem (AA) or (BB); 
(DD)a master agreement that provides for an agreement or transaction referred to in subitem (AA), (BB), or (CC), together with all supplements to any such master agreement, without regard to whether the master agreement provides for an agreement or transaction that is not a repurchase agreement under this item, except that the master agreement shall be considered to be a repurchase agreement under this item only with respect to each agreement or transaction under the master agreement that is referred to in subitem (AA), (BB), or (CC); and (EE)any security agreement or arrangement or other credit enhancement related to any agreement or transaction referred to in any of subitems (AA) through (DD), including any guarantee or reimbursement obligation in connection with any agreement or transaction referred to in any such subitem; and 
(bb)does not include any repurchase obligation under a participation in a commercial mortgage, loan unless the Corporation determines by regulation, resolution, or order to include any such participation within the meaning of such term. (II)Related definitionFor purposes of subclause (I)(aa), the term qualified foreign government security means a security that is a direct obligation of, or that is fully guaranteed by, the central government of a member of the Organization for Economic Cooperation and Development (as determined by regulation or order adopted by the appropriate Federal banking authority). 
(vi)Securities contractThe term securities contract— (I)means— 
(aa)a contract for the purchase, sale, or loan of a security, a certificate of deposit, a mortgage loan, any interest in a mortgage loan, a group or index of securities, certificates of deposit, or mortgage loans or interests therein (including any interest therein or based on the value thereof) or any option on any of the foregoing, including any option to purchase or sell any such security, certificate of deposit, mortgage loan, interest, group or index, or option, and including any repurchase or reverse repurchase transaction on any such security, certificate of deposit, mortgage loan, interest, group or index, or option (whether or not the repurchase or reverse repurchase transaction is a repurchase agreement); (bb)any option entered into on a national securities exchange relating to foreign currencies; 
(cc)the guarantee (including by novation) by or to any securities clearing agency of any settlement of cash, securities, certificates of deposit, mortgage loans or interests therein, group or index of securities, certificates of deposit, or mortgage loans or interests therein (including any interest therein or based on the value thereof) or option on any of the foregoing, including any option to purchase or sell any such security, certificate of deposit, mortgage loan, interest, group or index, or option (whether or not the settlement is in connection with any agreement or transaction referred to in any of items (aa), (bb), and (dd) through (kk)); (dd)any margin loan; 
(ee)any extension of credit for the clearance or settlement of securities transactions; (ff)any loan transaction coupled with a securities collar transaction, any prepaid securities forward transaction, or any total return swap transaction coupled with a securities sale transaction; 
(gg)any other agreement or transaction that is similar to any agreement or transaction referred to in this subclause; (hh)any combination of the agreements or transactions referred to in this subclause; 
(ii)any option to enter into any agreement or transaction referred to in this subclause; (jj)a master agreement that provides for an agreement or transaction referred to in any of items (aa) through (ii), together with all supplements to any such master agreement, without regard to whether the master agreement provides for an agreement or transaction that is not a securities contract under this subclause, except that the master agreement shall be considered to be a securities contract under this subclause only with respect to each agreement or transaction under the master agreement that is referred to in item (aa), (bb), (cc), (dd), (ee), (ff), (gg), (hh), or (ii); and 
(kk)any security agreement or arrangement or other credit enhancement related to any agreement or transaction referred to in this subclause, including any guarantee or reimbursement obligation in connection with any agreement or transaction referred to in this subclause; and (II)does not include any purchase, sale, or repurchase obligation under a participation in a commercial mortgage loan unless the Corporation determines by regulation, resolution, or order to include any such agreement within the meaning of such term. 
(vii)Swap agreementThe term swap agreement means— (I)any agreement, including the terms and conditions incorporated by reference in any such agreement, that is— 
(aa)an interest rate swap, option, future, or forward agreement, including a rate floor, rate cap, rate collar, cross-currency rate swap, and basis swap; (bb)a spot, same day-tomorrow, tomorrow-next, forward, or other foreign exchange precious metals or other commodity agreement; 
(cc)a currency swap, option, future, or forward agreement; (dd)an equity index or equity swap, option, future, or forward agreement; 
(ee)a debt index or debt swap, option, future, or forward agreement; (ff)a total return, credit spread or credit swap, option, future, or forward agreement; 
(gg)a commodity index or commodity swap, option, future, or forward agreement; (hh)a weather swap, option, future, or forward agreement; 
(ii)an emissions swap, option, future, or forward agreement; or (jj)an inflation swap, option, future, or forward agreement; 
(II)any agreement or transaction that is similar to any other agreement or transaction referred to in this clause and that is of a type that has been, is presently, or in the future becomes, the subject of recurrent dealings in the swap or other derivatives markets (including terms and conditions incorporated by reference in such agreement) and that is a forward, swap, future, option or spot transaction on one or more rates, currencies, commodities, equity securities or other equity instruments, debt securities or other debt instruments, quantitative measures associated with an occurrence, extent of an occurrence, or contingency associated with a financial, commercial, or economic consequence, or economic or financial indices or measures of economic or financial risk or value; (III)any combination of agreements or transactions referred to in this clause; 
(IV)any option to enter into any agreement or transaction referred to in this clause; (V)a master agreement that provides for an agreement or transaction referred to in any of subclauses (I) through (IV), together with all supplements to any such master agreement, without regard to whether the master agreement contains an agreement or transaction that is not a swap agreement under this clause, except that the master agreement shall be considered to be a swap agreement under this clause only with respect to each agreement or transaction under the master agreement that is referred to in subclause (I), (II), (III), or (IV); and 
(VI)any security agreement or arrangement or other credit enhancement related to any agreements or transactions referred to in any of subclauses (I) through (V), including any guarantee or reimbursement obligation in connection with any agreement or transaction referred to in any such subclause. (viii)TransferThe term transfer means every mode, direct or indirect, absolute or conditional, voluntary or involuntary, of disposing of or parting with property or with an interest in property, including retention of title as a security interest and foreclosure of the equity of redemption of a System institution. 
(ix)Treatment of master agreement as 1 agreementFor purposes of this subparagraph— (I)any master agreement for any contract or agreement described in this subparagraph (or any master agreement for such a master agreement or agreements), together with all supplements to the master agreement, shall be treated as a single agreement and a single qualified financial contact; and 
(II)if a master agreement contains provisions relating to agreements or transactions that are not qualified financial contracts, the master agreement shall be deemed to be a qualified financial contract only with respect to those transactions that are themselves qualified financial contracts. (B)Rights of parties to contractsSubject to paragraphs (9) and (10), and notwithstanding any other provision of this Act (other than subsection (b)(9) and section 5.61(d)) or any other Federal or State law, no person shall be stayed or prohibited from exercising— 
(i)any right such person has to cause the termination, liquidation, or acceleration of any qualified financial contract with a System institution which arises upon the appointment of the Corporation as receiver for such System institution at any time after such appointment; (ii)any right under any security agreement or arrangement or other credit enhancement related to one or more qualified financial contracts described in clause (i); or 
(iii)any right to offset or net out any termination value, payment amount, or other transfer obligation arising under, or in connection with, 1 or more contracts and agreements described in clause (i), including any master agreement for such contracts or agreements. (C)Applicability of other provisionsSubsection (b)(12) shall apply in the case of any judicial action or proceeding brought against any receiver referred to in subparagraph (A), or the System institution for which such receiver was appointed, by any party to a contract or agreement described in subparagraph (B)(i) with such System institution. 
(D)Certain transfers not avoidable 
(i)In generalNotwithstanding paragraph (11) or any other Federal or State law relating to the avoidance of preferential or fraudulent transfers, the Corporation, whether acting as such or as conservator or receiver of a System institution, may not avoid any transfer of money or other property in connection with any qualified financial contract with a System institution. (ii)Exception for certain transfersClause (i) shall not apply to any transfer of money or other property in connection with any qualified financial contract with a System institution if the Corporation determines that the transferee had actual intent to hinder, delay, or defraud such System institution, the creditors of such System institution, or any conservator or receiver appointed for such System institution. 
(E)Certain protections in event of appointment of conservatorNotwithstanding any other provision of this Act (other than subparagraph (G), paragraph (10), subsection (b)(9), and section 5.61(d)) or any other Federal or State law, no person shall be stayed or prohibited from exercising— (i)any right such person has to cause the termination, liquidation, or acceleration of any qualified financial contract with a System institution in a conservatorship based upon a default under such financial contract which is enforceable under applicable noninsolvency law; 
(ii)any right under any security agreement or arrangement or other credit enhancement related to one or more qualified financial contracts described in clause (i); and (iii)any right to offset or net out any termination values, payment amounts, or other transfer obligations arising under or in connection with such qualified financial contracts. 
(F)ClarificationNo provision of law shall be construed as limiting the right or power of the Corporation, or authorizing any court or agency to limit or delay, in any manner, the right or power of the Corporation to transfer any qualified financial contract in accordance with paragraphs (9) and (10) or to disaffirm or repudiate any such contract in accordance with paragraph (1). (G)Walkaway clauses not effective (i)Definition of walkaway clauseIn this subparagraph, the term walkaway clause means any provision in a qualified financial contract that suspends, conditions, or extinguishes a payment obligation of a party, in whole or in part, or does not create a payment obligation of a party that would otherwise exist— 
(I)solely because of— (aa)the status of the party as a nondefaulting party in connection with the insolvency of a System institution that is a party to the contract; or 
(bb)the appointment of, or the exercise of rights or powers by, the Corporation as a conservator or receiver of the System institution; and (II)not as a result of the exercise by a party of any right to offset, setoff, or net obligations that exist under— 
(aa)the contract; (bb)any other contract between those parties; or 
(cc)applicable law. (ii)TreatmentNotwithstanding the provisions of subparagraphs (B) and (E), no walkaway clause shall be enforceable in a qualified financial contract of a System institution in default. 
(iii)Limited suspension of certain obligationsIn the case of a qualified financial contract referred to in clause (ii), any payment or delivery obligations otherwise due from a party pursuant to the qualified financial contract shall be suspended from the time the receiver is appointed until the earlier of— (I)the time such party receives notice that such contract has been transferred pursuant to subparagraph (B); or 
(II)5:00 p.m. (eastern time) on the business day following the date of the appointment of the receiver. (H)Recordkeeping requirementsThe Corporation, in consultation with the Farm Credit Administration, may prescribe regulations requiring more detailed recordkeeping by any System institution with respect to qualified financial contracts (including market valuations), only if such System institution is subject to subclause (I), (III), or (IV) of section 5.61B(a)(1)(A)(ii). 
(9)Transfer of qualified financial contracts 
(A)DefinitionsIn this paragraph: (i)Clearing organizationThe term clearing organization has the meaning given the term in section 402 of the Federal Deposit Insurance Corporation Improvement Act of 1991 (12 U.S.C. 4402). 
(ii)Financial institutionThe term financial institution means a System institution, a broker or dealer, a depository institution, a futures commission merchant, or any other institution, as determined by the Corporation by regulation to be a financial institution. (B)RequirementIn making any transfer of assets or liabilities of a System institution in default which includes any qualified financial contract, the conservator or receiver for such System institution shall either— 
(i)transfer to one financial institution, other than a financial institution for which a conservator, receiver, trustee in bankruptcy, or other legal custodian has been appointed, or that is otherwise the subject of a bankruptcy or insolvency proceeding— (I)all qualified financial contracts between any person or any affiliate of such person and the System institution in default; 
(II)all claims of such person or any affiliate of such person against such System institution under any such contract (other than any claim which, under the terms of any such contract, is subordinated to the claims of general unsecured creditors of such System institution); (III)all claims of such System institution against such person or any affiliate of such person under any such contract; and 
(IV)all property securing or any other credit enhancement for any contract described in subclause (I) or any claim described in subclause (II) or (III) under any such contract; or (ii)transfer none of the qualified financial contracts, claims, property or other credit enhancement referred to in clause (i) (with respect to such person and any affiliate of such person). 
(C)Transfer to foreign bank, foreign financial institution, or branch or agency of a foreign bank or financial institutionIn transferring any qualified financial contracts and related claims and property under subparagraph (B)(i), the conservator or receiver for the System institution shall not make such transfer to a foreign bank, financial institution organized under the laws of a foreign country, or a branch or agency of a foreign bank or financial institution unless, under the law applicable to such bank, financial institution, branch or agency, to the qualified financial contracts, and to any netting contract, any security agreement or arrangement or other credit enhancement related to one or more qualified financial contracts, the contractual rights of the parties to such qualified financial contracts, netting contracts, security agreements or arrangements, or other credit enhancements are enforceable substantially to the same extent as permitted under this section. (D)Transfer of contracts subject to the rules of a clearing organizationIn the event that a conservator or receiver transfers any qualified financial contract and related claims, property, and credit enhancements pursuant to subparagraph (B)(i) and such contract is cleared by or subject to the rules of a clearing organization, the clearing organization shall not be required to accept the transferee as a member by virtue of the transfer. 
(10)Notification of transfer 
(A)Definition of business dayIn this paragraph, the term business day means any day other than any Saturday, Sunday, or any day on which either the New York Stock Exchange or the Federal Reserve Bank of New York is closed. (B)NotificationIf— 
(i)the conservator or receiver for a System institution in default makes any transfer of the assets and liabilities of such System institution; and (ii)the transfer includes any qualified financial contract, the conservator or receiver shall notify any person who is a party to any such contract of such transfer by 5:00 p.m. (eastern time) on the business day following the date of the appointment of the receiver in the case of a receivership, or the business day following such transfer in the case of a conservatorship. 
(C)Certain rights not enforceable 
(i)ReceivershipA person who is a party to a qualified financial contract with a System institution may not exercise any right that such person has to terminate, liquidate, or net such contract under paragraph (8)(B) of this subsection, solely by reason of or incidental to the appointment of a receiver for the System institution (or the insolvency or financial condition of the System institution for which the receiver has been appointed)— (I)until 5:00 p.m. (eastern time) on the business day following the date of the appointment of the receiver; or 
(II)after the person has received notice that the contract has been transferred pursuant to paragraph (9)(B). (ii)ConservatorshipA person who is a party to a qualified financial contract with a System institution may not exercise any right that such person has to terminate, liquidate, or net such contract under paragraph (8)(E) of this subsection, solely by reason of or incidental to the appointment of a conservator for the System institution (or the insolvency or financial condition of the System institution for which the conservator has been appointed). 
(iii)NoticeFor purposes of this paragraph, the Corporation as receiver or conservator of a System institution shall be deemed to have notified a person who is a party to a qualified financial contract with such System institution if the Corporation has taken steps reasonably calculated to provide notice to such person by the time specified in subparagraph (B). (D)Treatment of bridge system institutionsThe following System institutions shall not be considered to be a financial institution for which a conservator, receiver, trustee in bankruptcy, or other legal custodian has been appointed or which is otherwise the subject of a bankruptcy or insolvency proceeding for purposes of paragraph (9): 
(i)A bridge System bank. (ii)A System institution organized by the Corporation or the Farm Credit Administration, for which a conservator is appointed either— 
(I)immediately upon the organization of the System institution; or (II)at the time of a purchase and assumption transaction between the System institution and the Corporation as receiver for a System institution in default. 
(11)Disaffirmance or repudiation of qualified financial contractsIn exercising the rights of disaffirmance or repudiation of a conservator or receiver with respect to any qualified financial contract to which a System institution is a party, the conservator or receiver for such System institution shall either— (A)disaffirm or repudiate all qualified financial contracts between— 
(i)any person or any affiliate of such person; and (ii)the System institution in default; or 
(B)disaffirm or repudiate none of the qualified financial contracts referred to in subparagraph (A) (with respect to such person or any affiliate of such person). (12)Certain security interests not avoidableNo provision of this subsection shall be construed as permitting the avoidance of any legally enforceable or perfected security interest in any of the assets of any System institution except where such an interest is taken in contemplation of the System institution's insolvency or with the intent to hinder, delay, or defraud the System institution or the creditors of such System institution. 
(13)Authority to enforce contracts 
(A)In generalThe conservator or receiver may enforce any contract, other than a director's or officer's liability insurance contract or a System institution bond, entered into by the System institution notwithstanding any provision of the contract providing for termination, default, acceleration, or exercise of rights upon, or solely by reason of, insolvency or the appointment of or the exercise of rights or powers by a conservator or receiver. (B)Certain rights not affectedNo provision of this paragraph may be construed as impairing or affecting any right of the conservator or receiver to enforce or recover under a director's or officer's liability insurance contract or institution bond under other applicable law. 
(C)Consent requirement 
(i)In generalExcept as otherwise provided by this section, no person may exercise any right or power to terminate, accelerate, or declare a default under any contract to which the System institution is a party, or to obtain possession of or exercise control over any property of the System institution or affect any contractual rights of the System institution, without the consent of the conservator or receiver, as appropriate, during the 45-day period beginning on the date of the appointment of the conservator, or during the 90-day period beginning on the date of the appointment of the receiver, as applicable. (ii)Certain exceptionsNo provision of this subparagraph shall apply to a director or officer liability insurance contract or an institution bond, to the rights of parties to certain qualified financial contracts pursuant to paragraph (8), or shall be construed as permitting the conservator or receiver to fail to comply with otherwise enforceable provisions of such contract. 
(14)Exception for Federal reserve and the United States treasuryNo provision of this subsection shall apply with respect to— (A)any extension of credit from any Federal Reserve bank or the United States Treasury to any System institution; or 
(B)any security interest in the assets of the System institution securing any such extension of credit. (15)Savings clauseThe meanings of terms used in this subsection— 
(A)are applicable for purposes of this subsection only; and (B)shall not be construed or applied so as to challenge or affect the characterization, definition, or treatment of any similar terms under any other law, regulation, or rule, including— 
(i)the Gramm-Leach-Bliley Act (12 U.S.C. 1811 note; Public Law 106–102); (ii)the Legal Certainty for Bank Products Act of 2000 (7 U.S.C. 27 et seq.); 
(iii)the securities laws (as that term is defined in section 3(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a))); and (iv)the Commodity Exchange Act (7 U.S.C. 1 et seq.). 
(d)Valuation of claims in default 
(1)In generalNotwithstanding any other provision of Federal law or the law of any State and regardless of the method which the Corporation determines to utilize with respect to a System institution in default or in danger of default, including transactions authorized under subsection (h) and section 5.61(a), this subsection shall govern the rights of the creditors of such System institution. (2)Maximum liabilityThe maximum liability of the Corporation, acting as receiver or in any other capacity, to any person having a claim against the receiver or the System institution for which such receiver is appointed shall equal the amount such claimant would have received if the Corporation had liquidated the assets and liabilities of such System institution without exercising the Corporation's authority under subsection (h) or section 5.61(a). 
(3)Additional payments authorized 
(A)In generalThe Corporation may, in its discretion and in the interests of minimizing its losses, use its own resources to make additional payments or credit additional amounts to or with respect to or for the account of any claimant or category of claimants. Notwithstanding any other provision of Federal or State law, or the constitution of any State, the Corporation shall not be obligated, as a result of having made any such payment or credited any such amount to or with respect to or for the account of any claimant or category of claimants, to make payments to any other claimant or category of claimants. (B)Manner of paymentThe Corporation may make the payments or credit the amounts specified in subparagraph (A) directly to the claimants or may make such payments or credit such amounts to an open System institution to induce such System institution to accept liability for such claims. 
(e)Limitation on court actionExcept as provided in this section, no court may take any action, except at the written request of the Board of Directors, to restrain or affect the exercise of powers or functions of the Corporation as a conservator or a receiver. (f)Liability of directors and officers (1)In generalA director or officer of a System institution may be held personally liable for monetary damages in any civil action— 
(A)brought by, on behalf of, or at the request or direction of the Corporation; (B)prosecuted wholly or partially for the benefit of the Corporation— 
(i)acting as conservator or receiver of that System institution; (ii)acting based on a suit, claim, or cause of action purchased from, assigned by, or otherwise conveyed by that receiver or conservator; or 
(iii)acting based on a suit, claim, or cause of action purchased from, assigned by, or otherwise conveyed in whole or in part by a System institution or an affiliate of a System institution in connection with assistance provided under section 5.61(a); and (C)for, as determined under the applicable State law— 
(i)gross negligence; or (ii)any similar conduct, including conduct that demonstrates a greater disregard of a duty of care than gross negligence, such as intentional tortious conduct. 
(2)EffectNothing in paragraph (1) impairs or affects any right of the Corporation under any other applicable law. (g)DamagesIn any proceeding related to any claim against a System institution's director, officer, employee, agent, attorney, accountant, appraiser, or any other party employed by or providing services to a System institution, recoverable damages determined to result from the improvident or otherwise improper use or investment of any System institution's assets shall include principal losses and appropriate interest. 
(h)Bridge farm credit system banks 
(1)Organization 
(A)Purpose 
(i)In generalWhen 1 or more System banks are in default, or when the Corporation anticipates that 1 or more System banks may become in default, the Corporation may, in its discretion, organize, and the Farm Credit Administration may, in its discretion, charter, 1 or more System banks, with the powers and attributes of System banks, subject to the provisions of this subsection, to be referred to as bridge System banks. (ii)Intent of congressIt is the intent of the Congress that, in order to prevent unnecessary hardship or losses to the customers of any System bank in default with respect to which a bridge System bank is chartered, the Corporation should— 
(I)continue to honor commitments made by the System bank in default to creditworthy customers; and (II)not interrupt or terminate adequately secured loans which are transferred under this subsection and are being repaid by the debtor in accordance with the terms of the loan instrument. 
(B)AuthoritiesOnce chartered by the Farm Credit Administration, the bridge System bank may— (i)assume such liabilities of the System bank or banks in default or in danger of default as the Corporation may, in its discretion, determine to be appropriate; 
(ii)purchase such assets of the System bank or banks in default or in danger of default as the Corporation may, in its discretion, determine to be appropriate; and (iii)perform any other temporary function which the Corporation may, in its discretion, prescribe in accordance with this Act. 
(C)Articles of associationThe articles of association and organization certificate of a bridge System bank as approved by the Corporation shall be executed by 3 representatives designated by the Corporation. (D)Interim directorsA bridge System bank shall have an interim board of directors consisting of not fewer than 5 nor more than 10 members appointed by the Corporation. 
(2)Chartering 
(A)ConditionsThe Farm Credit Administration may charter a bridge System bank only if the Board of Directors determines that— (i)the amount which is reasonably necessary to operate such bridge System bank will not exceed the amount which is reasonably necessary to save the cost of liquidating 1 or more System banks in default or in danger of default with respect to which the bridge System bank is chartered; 
(ii)the continued operation of such System bank or banks in default or in danger of default with respect to which the bridge System bank is chartered is essential to provide adequate farm credit services in the 1 or more communities where each such System bank in default or in danger of default is or was providing those farm credit services; or (iii)the continued operation of such System bank or banks in default or in danger of default with respect to which the bridge System bank is chartered is in the best interest of the Farm Credit System or the public. 
(B)Bridge system bank treated as being in default for certain purposesA bridge System bank shall be treated as being in default at such times and for such purposes as the Corporation may, in its discretion, determine. (C)ManagementA bridge System bank, upon the granting of its charter, shall be under the management of a board of directors consisting of not fewer than 5 nor more than 10 members appointed by the Corporation, in consultation with the Farm Credit Administration. 
(D)BylawsThe board of directors of a bridge System bank shall adopt such bylaws as may be approved by the Corporation. (3)Transfer of assets and liabilities (A)Transfer upon grant of charterUpon the granting of a charter to a bridge System bank pursuant to this subsection, the Corporation, as receiver, may transfer any assets and liabilities of the System bank to the bridge System bank in accordance with paragraph (1). 
(B)Subsequent transfersAt any time after a charter is granted to a bridge System bank, the Corporation, as receiver, may transfer any assets and liabilities of such System bank in default as the Corporation may, in its discretion, determine to be appropriate in accordance with paragraph (1). (C)Effective without approvalThe transfer of any assets or liabilities of a System bank in default or danger of default transferred to a bridge System bank shall be effective without any further approval under Federal or State law, assignment, or consent with respect thereto. 
(4)Powers of bridge system banksEach bridge System bank chartered under this subsection shall, to the extent described in the charter of the System bank in default with respect to which the bridge System bank is chartered, have all corporate powers of, and be subject to the same provisions of law as, any System bank, except that— (A)the Corporation may— 
(i)remove the interim directors and directors of a bridge System bank; (ii)fix the compensation of members of the interim board of directors and the board of directors and senior management, as determined by the Corporation in its discretion, of a bridge System bank; and 
(iii)waive any requirement established under Federal or State law which would otherwise be applicable with respect to directors of a bridge System bank, on the condition that the waiver of any requirement established by the Farm Credit Administration shall require the concurrence of the Farm Credit Administration; (B)the Corporation may indemnify the representatives for purposes of paragraph (1)(B) and the interim directors, directors, officers, employees, and agents of a bridge System bank on such terms as the Corporation determines to be appropriate; 
(C)no requirement under any provision of law relating to the capital of a System institution shall apply with respect to a bridge System bank; (D)the Farm Credit Administration Board may establish a limitation on the extent to which any person may become indebted to a bridge System bank without regard to the amount of the bridge System bank's capital or surplus; 
(E) 
(i)the board of directors of a bridge System bank shall elect a chairperson who may also serve in the position of chief executive officer, except that such person shall not serve either as chairperson or as chief executive officer without the prior approval of the Corporation; and (ii)the board of directors of a bridge System bank may appoint a chief executive officer who is not also the chairperson, except that such person shall not serve as chief executive officer without the prior approval of the Corporation; 
(F)the Farm Credit Administration may waive any requirement for a fidelity bond with respect to a bridge System bank at the request of the Corporation; (G)any judicial action to which a bridge System bank becomes a party by virtue of its acquisition of any assets or assumption of any liabilities of a System bank in default shall be stayed from further proceedings for a period of up to 45 days at the request of the bridge System bank; 
(H)no agreement which tends to diminish or defeat the right, title or interest of a bridge System bank in any asset of a System bank in default acquired by it shall be valid against the bridge System bank unless such agreement— (i)is in writing; 
(ii)was executed by such System bank in default and the person or persons claiming an adverse interest thereunder, including the obligor, contemporaneously with the acquisition of the asset by such System bank in default; (iii)was approved by the board of directors of such System bank in default or its loan committee, which approval shall be reflected in the minutes of said board or committee; and 
(iv)has been, continuously from the time of its execution, an official record of such System bank in default; (I)notwithstanding subsection 5.61(d)(2), any agreement relating to an extension of credit between a System bank, Federal Reserve bank, or the United States Treasury and any System institution which was executed before the extension of credit by such lender to such System institution shall be treated as having been executed contemporaneously with such extension of credit for purposes of subparagraph (H); and 
(J)except with the prior approval of the Corporation and the concurrence of the Farm Credit Administration, a bridge System bank may not, in any transaction or series of transactions, issue capital stock or be a party to any merger, consolidation, disposition of substantially all of the assets or liabilities of the bridge System bank, sale or exchange of capital stock, or similar transaction, or change its charter. (5)Capital (A)No capital requiredThe Corporation shall not be required to— 
(i)issue any capital stock on behalf of a bridge System bank chartered under this subsection; or (ii)purchase any capital stock of a bridge System bank, except that notwithstanding any other provision of Federal or State law, the Corporation may purchase and retain capital stock of a bridge System bank in such amounts and on such terms as the Corporation, in its discretion, determines to be appropriate. 
(B)Operating funds in lieu of capitalUpon the organization of a bridge System bank, and thereafter, as the Corporation may, in its discretion, determine to be necessary or advisable, the Corporation may make available to the bridge System bank, upon such terms and conditions and in such form and amounts as the Corporation may in its discretion determine, funds for the operation of the bridge System bank in lieu of capital. (C)Authority to issue capital stockWhenever the Farm Credit Administration Board determines it is advisable to do so, the Corporation shall cause capital stock of a bridge System bank to be issued and offered for sale in such amounts and on such terms and conditions as the Corporation may, in its discretion, determine. 
(6)Employee statusRepresentatives for purposes of paragraph (1)(C), interim directors, directors, officers, employees, or agents of a bridge System bank are not, solely by virtue of service in any such capacity, officers or employees of the United States. Any employee of the Corporation, the Farm Credit Administration, or any Federal instrumentality who serves at the request of the Corporation as a representative for purposes of paragraph (1)(C), interim director, director, officer, employee, or agent of a bridge System bank shall not— (A)solely by virtue of service in any such capacity lose any existing status as an officer or employee of the United States for purposes of any provision of law; or 
(B)receive any salary or benefits for service in any such capacity with respect to a bridge System bank in addition to such salary or benefits as are obtained through employment with the Corporation or such Federal instrumentality. (7)Assistance authorizedThe Corporation may, in its discretion, provide assistance under section 5.61(a) to facilitate any merger or consolidation of a bridge System bank in the same manner and to the same extent as such assistance may be provided to a qualifying insured System bank (as defined in section 5.61(a)(2)(B)) or to facilitate a bridge System bank's acquisition of any assets or the assumption of any liabilities of a System bank in default or in danger of default. 
(8)Duration of bridge system banksSubject to paragraphs (10) and (11), the status of a bridge System bank as such shall terminate at the end of the 2-year period following the date it was granted a charter. The Farm Credit Administration Board may, in its discretion, extend the status of the bridge System bank as such for 3 additional 1-year periods. (9)Termination of bridge system banks statusThe status of any bridge System bank as such shall terminate upon the earliest of— 
(A)the merger or consolidation of the bridge System bank with a System institution that is not a bridge System bank, on the condition that the merger or consolidation shall be subject to the approval of the Farm Credit Administration; (B)at the election of the Corporation and with the approval of the Farm Credit Administration, the sale of a majority or all of the capital stock of the bridge System bank to a System institution or another bridge System bank; 
(C)at the election of the Corporation, and with the approval of the Farm Credit Administration, either the assumption of all or substantially all of the liabilities of the bridge System bank, or the acquisition of all or substantially all of the assets of the bridge System bank, by a System institution that is not a bridge System bank or other entity as permitted under applicable law; and (D)the expiration of the period provided in paragraph (8), or the earlier dissolution of the bridge System bank as provided in paragraph (11). 
(10)Effect of termination events 
(A)Merger or consolidationA bridge System bank that participates in a merger or consolidation as provided in paragraph (9)(A) shall be for all purposes a System institution, with all the rights, powers, and privileges thereof, and such merger or consolidation shall be conducted in accordance with, and shall have the effect provided in, the provisions of applicable law. (B)Charter conversionFollowing the sale of a majority or all of the capital stock of the bridge System bank as provided in paragraph (9)(B), the Farm Credit Administration Board may amend the charter of the bridge System bank to reflect the termination of the status of the bridge System bank as such, whereupon the System bank shall remain a System bank, with all of the rights, powers, and privileges thereof, subject to all laws and regulations applicable thereto. 
(C)Assumption of liabilities and sale of assetsFollowing the assumption of all or substantially all of the liabilities of the bridge System bank, or the sale of all or substantially all of the assets of the bridge System bank, as provided in paragraph (9)(C), at the election of the Corporation, the bridge System bank may retain its status as such for the period provided in paragraph (8). (D)Amendments to charterFollowing the consummation of a transaction described in subparagraph (A), (B), or (C) of paragraph (9), the charter of the resulting System institution shall be amended by the Farm Credit Administration to reflect the termination of bridge System bank status, if appropriate. 
(11)Dissolution of bridge system bank 
(A)In generalNotwithstanding any other provision of State or Federal law, if the bridge System bank's status as such has not previously been terminated by the occurrence of an event specified in subparagraph (A), (B), or (C) of paragraph (9)— (i)the Corporation, after consultation with the Farm Credit Administration, may, in its discretion, dissolve a bridge System bank in accordance with this paragraph at any time; and 
(ii)the Corporation, after consultation with the Farm Credit Administration, shall promptly commence dissolution proceedings in accordance with this paragraph upon the expiration of the 2-year period following the date the bridge System bank was chartered, or any extension thereof, as provided in paragraph (8). (B)ProceduresThe Farm Credit Administration Board shall appoint the Corporation as receiver for a bridge System bank upon determining to dissolve the bridge System bank. The Corporation as such receiver shall wind up the affairs of the bridge System bank in conformity with the provisions of law relating to the liquidation of closed System banks. With respect to any such bridge System bank, the Corporation as such receiver shall have all the rights, powers, and privileges and shall perform the duties related to the exercise of such rights, powers, or privileges granted by law to a receiver of any insured System bank and, notwithstanding any other provision of law in the exercise of such rights, powers, and privileges, the Corporation shall not be subject to the direction or supervision of any State agency or other Federal agency. 
(12)Multiple bridge system banksThe Corporation may, in the Corporation’s discretion, organize, and the Farm Credit Administration may, in its discretion, charter, 2 or more bridge System banks under this subsection to assume any liabilities and purchase any assets of a single System institution in default. (i)Certain sales of assets prohibited (1)Persons who engaged in improper conduct with, or caused losses to, system institutionsThe Corporation shall prescribe regulations which, at a minimum, shall prohibit the sale of assets of a failed System institution by the Corporation to— 
(A)any person who— (i)has defaulted, or was a member of a partnership or an officer or director of a corporation that has defaulted, on 1 or more obligations the aggregate amount of which exceed $1,000,000, to such failed System institution; 
(ii)has been found to have engaged in fraudulent activity in connection with any obligation referred to in clause (i); and (iii)proposes to purchase any such asset in whole or in part through the use of the proceeds of a loan or advance of credit from the Corporation or from any System institution for which the Corporation has been appointed as conservator or receiver; 
(B)any person who participated, as an officer or director of such failed System institution or of any affiliate of such System institution, in a material way in transactions that resulted in a substantial loss to such failed System institution; (C)any person who has been removed from, or prohibited from participating in the affairs of, such failed System institution pursuant to any final enforcement action by the Farm Credit Administration; 
(D)any person who has demonstrated a pattern or practice of defalcation regarding obligations to such failed System institution; or (E)any person who is in default on any loan or other extension of credit from such failed System institution which, if not paid, will cause substantial loss to the System institution or the Corporation. 
(2)Defaulted debtorsExcept as provided in paragraph (3), any person who is in default on any loan or other extension of credit from the System institution, which, if not paid, will cause substantial loss to the System institution or the Corporation, may not purchase any asset from the conservator or receiver. (3)Settlement of claimsParagraph (1) shall not apply to the sale or transfer by the Corporation of any asset of any System institution to any person if the sale or transfer of the asset resolves or settles, or is part of the resolution or settlement, of— 
(A)1 or more claims that have been, or could have been, asserted by the Corporation against the person; or (B)obligations owed by the person to any System institution, or the Corporation. 
(4)Definition of defaultFor purposes of this subsection, the term default means a failure to comply with the terms of a loan or other obligation to such an extent that the property securing the obligation is foreclosed upon. (j)Expedited procedures for certain claims (1)Time for filing notice of appealThe notice of appeal of any order, whether interlocutory or final, entered in any case brought by the Corporation against a System institution's director, officer, employee, agent, attorney, accountant, or appraiser or any other person employed by or providing services to a System institution shall be filed not later than 30 days after the date of entry of the order. The hearing of the appeal shall be held not later than 120 days after the date of the notice of appeal. The appeal shall be decided not later than 180 days after the date of the notice of appeal. 
(2)SchedulingA court of the United States shall expedite the consideration of any case brought by the Corporation against a System institution's director, officer, employee, agent, attorney, accountant, or appraiser or any other person employed by or providing services to a System institution. As far as practicable the court shall give such case priority on its docket. (3)Judicial discretionThe court may modify the schedule and limitations stated in paragraphs (1) and (2) in a particular case, based on a specific finding that the ends of justice that would be served by making such a modification would outweigh the best interest of the public in having the case resolved expeditiously. 
(k)Bond not required; agents; feeThe Corporation as conservator or receiver of a System institution shall not be required to furnish bond and may appoint an agent or agents to assist in its duties as such conservator or receiver. All fees, compensation, and expenses of liquidation and administration shall be fixed by the Corporation and may be paid by it out of funds coming into its possession as such conservator or receiver. (l)Consultation regarding conservatorships and receivershipsTo the extent practicable— 
(1)the Farm Credit Administration shall consult with the Corporation prior to taking a preresolution action concerning a System institution that may result in a conservatorship or receivership; and (2)the Corporation, acting in the capacity of the Corporation as a conservator or receiver, shall consult with the Farm Credit Administration prior to taking any significant action impacting System institutions or service to System borrowers. 
(m)ApplicabilityThis section shall become applicable with respect to the power of the Corporation to act as a conservator or receiver on the date on which the Farm Credit Administration appoints the Corporation as a conservator or receiver under section 4.12 or 8.41.. 5413.Reporting (a)Definition of farm loanIn this section, the term farm loan means— 
(1)a farm ownership loan under subtitle A of the Consolidated Farm and Rural Development Act (7 U.S.C. 1922 et seq.); and (2)an operating loan under subtitle B of that Act (7 U.S.C. 1941 et seq.). 
(b)Reports 
(1)PreparationFor each fiscal year, the Secretary shall prepare a report that includes— (A)aggregate data based on a review of each outstanding farm loan made or guaranteed by the Secretary describing, for the United States and for each State and county in the United States— 
(i)the age of the recipient producer; (ii)the duration that the recipient producer has engaged in agricultural production; 
(iii)the size of the farm or ranch of the recipient producer; (iv)the race, ethnicity, and gender of the recipient producer; 
(v)the agricultural commodity or commodities, or type of enterprise, for which the loan was secured; (vi)the amount of the farm loan made or guaranteed; 
(vii)the type of the farm loan made or guaranteed; and (viii)the default rate of the farm loan made or guaranteed; 
(B)for each State and county in the United States, data demonstrating the number of outstanding farm loans made or guaranteed, according to loan size cohort; and (C)an assessment of actual loans made or guaranteed as measured against target participation rates for beginning and socially disadvantaged farmers, broken down by State, as described in sections 346(b)(2) and 355 of the Consolidated Farm and Rural Development Act (7 U.S.C. 1994(b)(2), 2003). 
(2)Submission of reportThe report described in paragraph (1) shall be— (A)submitted— 
(i)to— (I)the Committee on Agriculture of the House of Representatives; 
(II)the Committee on Appropriations of the House of Representatives; (III)the Committee on Agriculture, Nutrition, and Forestry of the Senate; and 
(IV)the Committee on Appropriations of the Senate; and (ii)not later than December 30, 2019, and annually thereafter; and 
(B)made publicly available not later than 90 days after the date described in subparagraph (A)(ii). (c)Comprehensive review (1)In generalNot later than 4 years after the date of enactment of this Act (and every 5 years thereafter), the Secretary shall— 
(A)prepare a comprehensive review of all reports submitted under subsection (b)(2); (B)identify trends within data outlined in subsection (b)(1), including the extent to which target annual participation rates for beginning and socially disadvantaged farmers (as defined by the Secretary) are being met for each loan type; and 
(C)provide specific actions the Department will take to improve the performance of direct and guaranteed loans with respect to underserved producers and any recommendations the Secretary may make for further congressional action. (2)Submission of comprehensive reviewThe comprehensive review described in paragraph (1) shall be— 
(A)submitted to— (i)the Committee on Agriculture of the House of Representatives; 
(ii)the Committee on Appropriations of the House of Representatives; (iii)the Committee on Agriculture, Nutrition, and Forestry of the Senate; and 
(iv)the Committee on Appropriations of the Senate; and (B)made publicly available not later than 90 days after the date of submission under subparagraph (A). 
(d)PrivacyIn preparing any report or review under this section, the Secretary shall aggregate or de-identify the data in a manner sufficient to ensure that the identity of a recipient producer associated with the data cannot be ascertained. 5414.Study on loan risk (a)StudyThe Farm Credit Administration shall conduct a study that— 
(1)analyzes and compares the financial risks inherent in loans made, held, securitized, or purchased by Farm Credit banks, associations, and the Federal Agricultural Mortgage Corporation and how such risks are required to be capitalized under statute and regulations in effect as of the date of the enactment of this Act; and (2)assesses the feasibility of increasing the acreage exception provided in section 8.8(c)(2) of the Farm Credit Act of 1971 to 2,000 acres. 
(b)TimelineThe Farm Credit Administration shall provide the results of the study required by subsection (a) to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate no later than 180 days after the date of the enactment of this Act. 5415.GAO report on ability of the Farm Credit System to meet the agricultural credit needs of Indian tribes and their members (a)In generalThe Comptroller General of the United States shall— 
(1)study the agricultural credit needs of farms, ranches, and related agricultural businesses that are owned or operated by— (A)Indian tribes on tribal lands; or 
(B)enrolled members of Indian tribes on Indian allotments; and (2)determine whether the institutions of the Farm Credit System have sufficient authority and resources to meet the needs. 
(b)Definition of indian tribeIn subsection (a), the term Indian tribe means an Indian tribal entity that is eligible for funding and services from the Bureau of Indian Affairs by virtue of the status of the entity as an Indian tribe. (c)Report to the CongressWithin 90 days after the date of the enactment of this Act, the Comptroller General of the United States shall prepare and submit to the Committees on Agriculture and on Natural Resources of the House of Representatives a written report that contains the findings of the study conducted under subsection (a). If the Comptroller General finds that the institutions of the Farm Credit System do not have sufficient authority or resources to meet the needs referred to in subsection (a), the report shall include such legislative and other recommendations as the Comptroller General determines would result in a system under which the needs are met in an equitable and effective manner. 
5416.GAO report on credit service to socially disadvantaged farmers and ranchers 
(a)DefinitionsIn this section: (1)Agricultural credit providerThe term agricultural credit provider means— 
(A)a Farm Credit System institution; (B)a commercial bank; 
(C)the Federal Agricultural Mortgage Corporation; (D)a life insurance company; and 
(E)any other individual or entity, as determined by the Comptroller General of the United States. (2)Socially disadvantaged farmer or rancherThe term socially disadvantaged farmer or rancher has the meaning given the term in section 355(e) of the Consolidated Farm and Rural Development Act (7 U.S.C. 2003(e)). 
(b)StudyThe Comptroller General of the United States shall— (1)conduct a study— 
(A)to assess the credit and related services provided by agricultural credit providers to socially disadvantaged farmers and ranchers; (B)to review the overall participation of socially disadvantaged farmers and ranchers in the services described in subparagraph (A); and 
(C)to identify barriers that limit the availability of agricultural credit to socially disadvantaged farmers and ranchers; and (2)provide recommendations on how agricultural credit providers may improve outreach to socially disadvantaged farmers and ranchers relating to the availability of credit and related services. 
(c)ReportNot later than 120 days after the date of enactment of this Act, the Comptroller General of the United States shall prepare and submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that contains the findings of the study conducted under subsection (b)(1) and the recommendations described in subsection (b)(2). VIRural Development AImproving Health Outcomes in Rural America 6101.Combating substance use disorder in rural America; prioritizations (a)Combating substance use disorder in rural America (1)PrioritizationsThe Secretary shall make the following prioritizations and set asides for fiscal years 2019 through 2025: 
(A)Distance learning and telemedicine 
(i)Substance use disorder set-asideSubject to clause (ii), the Secretary shall make available not less than 20 percent of amounts made available under section 2335A of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 950aaa-2) for financial assistance under chapter 1 of subtitle D of title XXIII of such Act for telemedicine projects that provide substance use disorder treatment services. (ii)ExceptionIn the case of a fiscal year for which the Secretary determines that there are not sufficient qualified applicants to receive financial assistance for projects providing substance use disorder treatment services to reach the 20-percent requirement under clause (i), the Secretary may make available less than 20 percent of amounts made available under such section 2335A for those services. 
(B)Community facilities direct loans and grants 
(i)Substance use disorder selection priorityIn selecting recipients of direct loans or grants for the development of essential community facilities under section 306(a) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926(a)), the Secretary shall give priority to entities eligible for those direct loans or grants— (I)to develop facilities to provide substance use disorder (including opioid substance use disorder)— 
(aa)prevention services; (bb)treatment services; 
(cc)recovery services; or (dd)any combination of those services; and 
(II)that employ staff that have appropriate expertise and training in how to identify and treat individuals with substance use disorders. (ii)Use of fundsAn eligible entity described in clause (i) that receives a direct loan or grant described in that clause may use the direct loan or grant funds for the development of telehealth facilities and systems to provide telehealth services for substance use disorder treatment. 
(C)Rural health and safety education programs; substance use disorder selection priorityIn making grants under section 502(i) of the Rural Development Act of 1972 (7 U.S.C. 2662(i)), the Secretary shall give priority to an applicant that will use the grant for substance use disorder education and treatment and the prevention of substance use disorder. (2)Limitation on other reprioritizationsFor fiscal years 2019 through 2025, the Secretary shall not make any national reprioritizations within the Rural Health and Safety Education Programs, the Community Facilities direct loan and grant programs, or the Distance Learning and Telemedicine programs under section 608 of the Rural Development Act of 1972. 
(3)Technical amendmentsTitle V of the Rural Development Act of 1972 (7 U.S.C. 2661 et seq.) is amended— (A)in section 502, in the matter preceding subsection (a), by inserting (referred to in this title as the Secretary) after Agriculture; and 
(B)by striking Secretary of Agriculture each place it appears (other than in section 502 in the matter preceding subsection (a)) and inserting Secretary. (b)Temporary prioritization of rural health assistanceTitle VI of the Rural Development Act of 1972 (7 U.S.C. 2204a–2204b) is amended by adding at the end the following: 
 
608.Temporary prioritization of rural health assistance 
(a)Authority to temporarily prioritize certain rural development applicationsNotwithstanding any other provision of law, the Secretary, after consultation with such public health officials as may be necessary, may announce through a Federal Register notice pursuant to section 553(b)(3)(B) of title 5, United States Code, a temporary reprioritization, on a national or multistate basis, for certain rural development loan and grant applications to assist rural communities in responding to a significant public health disruption. (b)Public health disruptionFor the purposes of this section, the term public health disruption means an unanticipated increase in mortality or morbidity in rural communities, when compared to non-rural communities, caused by identifiable events, actions, or behavioral trends, which can be remediated by the programs of the Rural Development mission area. When measuring a public health disruption, the Secretary may analyze data on a national or multi-state basis. 
(c)Content of announcementIn the announcement, the Secretary shall— (1)describe the nature of the public health disruption, including the causes, effects, affected populations, and affected States; 
(2)explain how the programs of the Department of Agriculture will work in remedying the public health disruption; (3)identify the services, treatments, or infrastructure best suited to address the public health disruption; 
(4)establish— (A)the start and end dates of the reprioritization; 
(B)the programs subject to reprioritization and the modifications to the application process; (C)the process for making reprioritizations for applicable programs; 
(D)the amount of funds set-aside for applicable programs, except that a set-aside for such a program shall not be greater than 20 percent of the amounts appropriated for the program for the fiscal year involved; and (E)the region in which the reprioritization is in effect; and 
(5)instruct program administrators to implement the reprioritization during the application window or announcement after the announcement takes effect. (d)Limitations on reprioritizationsWhen announcing the reprioritization, the Secretary shall— 
(1)establish an initial total time period of less than 4 years, except as provided for in subsection (e); (2)implement only 1 nationally applicable reprioritization at a time; 
(3)implement only 1 regionally applicable reprioritization per State at a time; and (4)not use reprioritizations to allocate additional funds to an affected State. 
(e)ExtensionThe Secretary may extend an announcement under subsection (a) for no more than 6 years in total, except that nothing shall prevent the Secretary from renewing reprioritizations by making a new announcement under subsection (a). (f)Rescinding the announcementThe Secretary may rescind a reprioritization announcement made under subsection (a) at any time the Secretary determines that the temporary reprioritizations are no longer needed or effective. 
(g)NoticeNot later than 48 hours after making, extending, or rescinding an announcement under this section, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate, and transmit to the Secretary of Health and Human Services, a written notice of the declaration, extension, or rescission.. 6102.Distance learning and telemedicine (a)Authorization of appropriationsSection 2335A of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 950aaa–5) is amended by striking $75,000,000 for each of fiscal years 2014 through 2018 and inserting $82,000,000 for each of fiscal years 2019 through 2023. 
(b)Conforming amendmentSection 1(b) of Public Law 102–551 (7 U.S.C. 950aaa note) is amended by striking 2018 and inserting 2023. 6103.Refinancing of certain rural hospital debtSubtitle D of the Consolidated Farm and Rural Development Act (7 U.S.C. 1981 et seq.) is amended by inserting after section 341 the following: 
 
342.Refinancing of certain rural hospital debtAssistance under section 306(a) for a community facility, or under section 310B, may include the refinancing of a debt obligation of a rural hospital as an eligible loan or loan guarantee purpose if the assistance would help preserve access to a health service in a rural community, meaningfully improve the financial position of the hospital, and otherwise meet the financial feasibility and adequacy of security requirements of the Rural Development Agency.. BConnecting Rural Americans to High Speed Broadband 6201.Access to broadband telecommunications services in rural areasSection 601 of the Rural Electrification Act of 1936 (7 U.S.C. 950bb) is amended— 
(1)in subsection (a), by striking provide loans and loan guarantees and inserting provide grants, provide loans, and provide loan guarantees; (2)in subsection (b)(3)(A)(ii), by inserting in the case of a grant or direct loan, before a city; 
(3)in subsection (c)— (A)in the subsection heading, by striking Loans and and inserting Grants, loans, and; 
(B)in paragraph (1), by striking shall make or guarantee loans and inserting shall make grants, shall make loans, and shall guarantee loans; (C)by striking paragraph (2) and inserting the following: 
 
(2)Priority 
(A)In generalIn making grants, making loans, and guaranteeing loans under paragraph (1), the Secretary shall— (i)give the highest priority to applications for projects to provide broadband service to unserved rural communities that do not have any residential broadband service of at least— 
(I)a 10-Mbps downstream transmission capacity; and (II)a 1-Mbps upstream transmission capacity; 
(ii)give priority to applications for projects to provide the maximum level of broadband service to the greatest proportion of rural households in the proposed service area identified in the application; (iii)provide equal consideration to all eligible entities, including those that have not previously received grants, loans, or loan guarantees under paragraph (1); and 
(iv)with respect to 2 or more applications that are given the same priority under clause (i), give priority to an application that requests less grant funding than loan funding. (B)OtherAfter giving priority to the applications described in clauses (i) and (ii) of subparagraph (A), the Secretary shall then give priority to applications— 
(i)for projects to provide broadband service to rural communities— (I)with a population of less than 10,000 permanent residents; 
(II)that are experiencing outmigration and have adopted a strategic community investment plan under section 379H(d) that includes considerations for improving and expanding broadband service; (III)with a high percentage of low income families or persons (as defined in section 501(b) of the Housing Act of 1949 (42 U.S.C. 1471(b)); 
(IV)that are isolated from other significant population centers; or (V)that provide rapid and expanded deployment of fixed and mobile broadband on cropland and ranchland within a service territory for use in various applications of precision agriculture; and 
(ii)that were developed with the participation of, and will receive a substantial portion of the funding for the project from, 2 or more stakeholders, including— (I)State, local, and tribal governments; 
(II)nonprofit institutions; (III)community anchor institutions, such as— 
(aa)public libraries; (bb)elementary schools and secondary schools (as defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)); 
(cc)institutions of higher education; and (dd)health care facilities; 
(IV)private entities; (V)philanthropic organizations; and 
(VI)cooperatives. (3)Grant amounts (A)Definition of development costsIn this paragraph, the term development costs means costs of— 
(i)construction, including labor and materials; (ii)project applications; and 
(iii)other development activities, as determined by the Secretary. (B)EligibilityTo be eligible for a grant under this section, in addition to the requirements of subsection (d), the project that is the subject of the grant shall— 
(i)be carried out in a proposed service territory in which not less than 90 percent of the households are unserved; and (ii)not concurrently receive any other broadband grant administered by the Rural Utilities Service. 
(C)MaximumExcept as provided in subparagraph (D), the amount of any grant made under this section shall not exceed— (i)75 percent of the total project cost with respect to an area with a density of fewer than 7 people per square mile; 
(ii)50 percent of the total project cost with respect to an area with a density of 7 or more and fewer than 12 people per square mile; and (iii)25 percent of the total project cost with respect to an area with a density of 12 or more and 20 or fewer people per square mile. 
(D)Secretarial authority to adjustThe Secretary may— (i)make grants of up to 75 percent of the development costs of the project for which the grant is provided to an eligible entity if the Secretary determines that the project serves— 
(I)an area of rural households described in paragraph (2)(A)(i); or (II)a rural community described in any of subclauses (I) through (IV) of paragraph (2)(B)(i); and 
(ii)make modifications of the density thresholds described in subparagraph (C), in order to ensure that funds provided under this section are best utilized to provide broadband service in communities that are the most rural in character. (E)ApplicationsThe Secretary shall establish an application process for grants under this section that— 
(i)permits a single application for a grant and a loan under title I, II, or this title that is associated with such grant; and (ii)provides a single decision to award such grant and such loan. 
(F)Density determinationsWhen determining population density under this section, the Secretary shall prescribe a calculation method which— (i)utilizes publicly available data; and 
(ii)includes only those areas in which the applicant is able to meet the service requirements under this section, as determined by the Secretary. (4)FeesIn the case of loan guarantees issued or modified under this section, the Secretary shall charge and collect from the lender fees in such amounts as to bring down the costs of subsidies for guaranteed loans, except that such fees shall not act as a bar to participation in the programs nor be inconsistent with current practices in the marketplace.; 
(4)in subsection (d)— (A)in paragraph (1)— 
(i)in subparagraph (A)— (I)in the matter preceding clause (i), by striking loan or and inserting grant, loan, or; 
(II)by striking clause (i) and inserting the following:  (i)demonstrate the ability to furnish or improve service in order to meet the broadband buildout requirements established under subsection (e)(4) in all or part of an unserved or underserved rural area;. 
(III)in clause (ii), by striking a loan application and inserting an application; and (IV)in clause (iii)— 
(aa)by striking service and inserting infrastructure; (bb)by striking loan the first place it appears; 
(cc)by striking 3 and inserting 5; and (dd)by striking proceeds from the loan made or guaranteed under this section are and inserting assistance under this section is; and 
(ii)in subparagraph (B), by striking (k) and inserting (j); and (B)in paragraph (2)(A)— 
(i)in the matter preceding clause (i)— (I)by striking the proceeds of a loan made or guaranteed and inserting assistance; and 
(II)by striking for the loan or loan guarantee and inserting of the eligible entity; and (ii)in clause (i)— 
(I)by striking 15 percent and inserting 50 percent (in the case of loans or loan guarantees provided in accordance with subsection (g)(1)(A)); and (II)by striking level of broadband service and inserting level of fixed broadband service, whether terrestrial or wireless,; 
(C)in paragraph (3)(A), by striking loan or and inserting grant, loan, or; (D)in paragraph (4), by striking a loan or loan guarantee and inserting assistance; and 
(E)by striking paragraphs (5) through (10) and inserting the following:  (5)Technical assistance and training (A)In generalThe Secretary may provide to eligible entities described in paragraph (1) that are applying for assistance under this section for a project described in subsection (c)(2)(A)(i) technical assistance and training— 
(i)to prepare reports and surveys necessary to request grants, loans, and loan guarantees under this section for broadband deployment; (ii)to improve management, including financial management, relating to the proposed broadband deployment; 
(iii)to prepare applications for grants, loans, and loan guarantees under this section; or (iv)to assist with other areas of need identified by the Secretary. 
(B)FundingNot less than 3 percent and not more than 5 percent of amounts appropriated to carry out this section for a fiscal year shall be used for technical assistance and training under this paragraph.; (5)in subsection (e)— 
(A)in paragraph (1)— (i)in subparagraph (A), by striking 4-Mbps and inserting 25-Mbps; and 
(ii)in subparagraph (B), by striking 1-Mbps and inserting 3-Mbps; (B)in paragraph (2)— 
(i)by— (I)striking the following: 
 
(2)Adjustments 
(A)In generalAt; and (II)inserting the following: 
 
(2)AdjustmentsAt; (ii)by inserting and broadband buildout requirements under paragraph (4) after (1); and 
(iii)by striking subparagraph (B); and (C)by adding at the end the following: 
 
(4)Broadband buildout requirements 
(A)In generalThe term broadband buildout requirement means the level of internet service an applicant receiving assistance under this section must agree, at the time the application is finalized, to provide for the duration of any project-related agreement between the applicant and the Department. (B)Broadband buildout requirements further definedSubject to subparagraph (C), the Secretary shall establish broadband buildout requirements for projects with agreement lengths of— 
(i)5 to 10 years; (ii)11 to 15 years; 
(iii)16 to 20 years; and (iv)more than 20 years. 
(C)RequirementsIn establishing the broadband buildout requirements under subparagraph (B), the Secretary shall— (i)utilize the same metrics used to define the minimum acceptable level of broadband service under paragraph (1); 
(ii)establish such requirements to reasonably ensure— (I)the repayment of all loans and loan guarantees; and 
(II)the financed network is technically capable of providing broadband service for the lifetime of any project-related agreement. (D)Substitute service standards for unique service territoriesIf an applicant shows that it would be cost prohibitive to meet the broadband buildout requirements established under this paragraph for the entirety of a proposed service territory due to the unique characteristics of the proposed service territory, the Secretary and the applicant may agree to utilize substitute standards for any unserved portion of the project. Any substitute service standards should continue to consider the best technology available to meet the needs of the residents in the unserved area.; 
(6)in subsection (f), by striking make a loan or loan guarantee and inserting provide assistance; (7)in subsection (g), by striking paragraph (2) and redesignating paragraph (3) as paragraph (2); 
(8)by striking subsections (i) and (j) and inserting the following:  (i)Payment assistance for certain loan and grant recipients (1)Use of grant fundsThe Secretary may use the funds appropriated for a grant under this title for the cost (as defined by section 502 of the Congressional Budget Act of 1974) of providing assistance under paragraph (2). 
(2)Payment assistanceWhen providing a grant under this title, the Secretary, at the sole discretion of the Secretary, may make— (A)a subsidized loan, which shall bear a reduced interest rate at such a rate as the Secretary determines appropriate to meet the objectives of the program; or 
(B)a payment assistance loan, which shall— (i)require no interest and principal payments while the borrower is— 
(I)in material compliance with the loan agreement; and (II)meeting the milestones and objectives of the project agreed to under paragraph (3); and 
(ii)require such nominal periodic payments as the Secretary determines to be appropriate. (3)Agreement on milestones and objectivesWith respect to payment assistance provided under paragraph (2), before entering into the agreement under which the payment assistance will be provided, the applicant and the Secretary shall agree to milestones and objectives of the project. 
(4)Amendment of milestones and objectivesThe Secretary and the applicant may jointly agree to amend the milestones and objectives agreed to under paragraph (3). (5)ConsiderationsWhen deciding to utilize the payment assistance authority under paragraph (2) the Secretary shall consider whether or not the payment assistance will— 
(A)improve the compliance of the grantee with any commitments made through the grant agreement; (B)promote the completion of the broadband project; 
(C)protect taxpayer resources; and (D)support the integrity of the broadband programs administered by the Secretary. 
(6)Limitations on payment assistanceThe Secretary may not make a payment assistance loan under paragraph (2)(B) to an entity receiving a grant under this section that is also the recipient of a loan under title I or II that is associated with such grant.; (9)in subsection (k)(1)— 
(A)by striking $25,000,000 and inserting $350,000,000; and (B)by striking 2008 through 2018 and inserting 2019 through 2023; 
(10)in subsection (l)— (A)by striking loan or and inserting grant, or loan, or; and 
(B)by striking 2018 and inserting 2023; and (11)by redesignating subsections (k) and (l) as subsections (j) and (k), respectively. 
6202.Expansion of middle mile infrastructure into rural areasSection 602 of the Rural Electrification Act of 1936 (7 U.S.C. 950bb–1) is amended to read as follows:  602.Expansion of middle mile infrastructure into rural areas (a)PurposeThe purpose of this section is to encourage the expansion and extension of middle mile broadband infrastructure to connect underserved rural areas to the backbone of the Internet. 
(b)Middle mile infrastructureFor the purposes of this section, the term middle mile infrastructure means any broadband infrastructure that does not connect directly to end-user locations (including anchor institutions) and may include interoffice transport, backhaul, Internet connectivity, data centers, or special access transport to rural areas. (c)Grants, loans, and loan guaranteesThe Secretary shall make grants, loans, and loan guarantees to eligible applicants described in subsection (d) to provide funds for the construction, improvement, or acquisition of middle mile infrastructure to serve rural areas. 
(d)Eligibility 
(1)Eligible applicants 
(A)In generalTo be eligible to obtain assistance under this section, an eligible entity shall— (i)submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require; 
(ii)agree to complete build-out of the middle mile infrastructure described in the application by not later than 5 years after the initial date on which proceeds from the assistance provided under this section are made available; and (iii)submit to the Secretary a plan to ensure the viability of the project by— 
(I)connecting, assisting with connecting, or enabling the connection of retail broadband systems that serve rural areas within the proposed service territory to the middle mile infrastructure project in an affordable and economically competitive manner; (II)leasing or selling sufficient capacity prior to project approval; and 
(III)complying with any other requirements imposed by the Secretary. (B)Additional end user broadband programsEntities that receive assistance to construct, improve, or acquire middle mile infrastructure under this section shall be eligible to apply for additional funds under this title to provide for retail broadband service to end users. 
(2)Eligible service territoriesThe proceeds of assistance provided under this section may be used to carry out a project in a proposed service territory only if, as of the date the application for assistance under this section is submitted, there is not adequate middle mile infrastructure available to support broadband service for eligible rural communities that would be provided access to the middle mile infrastructure. (3)Eligible projectsA project shall be eligible for assistance under this section if at the time of the application— 
(A)at least 75 percent of the interconnection points serve such eligible rural areas; and (B)the Secretary determines that the proposed middle mile network will be capable of supporting retail broadband service meeting the maximum broadband buildout requirement established under section 601(e)(4) for the residents within the proposed service territory. 
(e)Limitation on grantsIn making grants under this section, the Secretary shall— (1)not provide any grant in excess of 20 percent of the total project cost; and 
(2)provide grants only to those projects which serve rural areas where population density or geographic characteristics make it infeasible to construct middle mile broadband systems without grant assistance. (f)Terms, conditions, and adequacy of securityAll loans and loan guarantees provided under this section shall be made subject to such terms, conditions, and adequacy of security requirements as may be imposed by the Secretary. If the middle mile infrastructure would not provide adequate security due to long-term leasing arrangements, the Secretary shall require substitute security in such form and substance as are acceptable to the Secretary. 
(g)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2018 through 2023.. 6203.Modifications to the Rural Gigabit ProgramSection 603 of the Rural Electrification Act of 1936 (7 U.S.C. 950bb–2) is amended— 
(1)in the section heading, by striking Rural Gigabit Network Pilot and inserting Innovative Broadband Advancement; (2)in subsection (d), by striking 2014 through 2018 and inserting 2019 through 2023; 
(3)by redesignating subsection (d) as subsection (e); and (4)by striking subsections (a) through (c) and inserting the following: 
 
(a)In generalThe Secretary shall establish a program to be known as the Innovative Broadband Advancement Program, under which the Secretary may provide a grant, a loan, or both to an eligible entity for the purpose of demonstrating innovative broadband technologies or methods of broadband deployment that significantly decrease the cost of broadband deployment, and provide substantially faster broadband speeds than are available, in a rural area. (b)Rural areaIn this section, the term rural area has the meaning provided in section 601(b)(3). 
(c)EligibilityTo be eligible to obtain assistance under this section for a project, an entity shall— (1)submit to the Secretary an application— 
(A)that describes a project designed to decrease the cost of broadband deployment, and substantially increase broadband speed to not less than the maximum broadband buildout requirements established under section 601(e)(4), in a rural area to be served by the project; and (B)at such time, in such manner, and containing such other information as the Secretary may require; 
(2)demonstrate that the entity is able to carry out the project; and (3)agree to complete the project build-out within 5 years after the date the assistance is first provided for the project. 
(d)PrioritizationIn awarding assistance under this section, the Secretary shall give priority to proposals for projects that— (1)involve partnerships between or among multiple entities; 
(2)would provide broadband service to the greatest number of rural entities at or above the broadband requirements referred to in subsection (c)(1)(A); and (3)the Secretary determines could be replicated in rural areas described in paragraph (2).. 
6204.Community Connect Grant ProgramTitle VI of the Rural Electrification Act of 1936 (7 U.S.C. 950bb et seq.) is amended by adding at the end the following:  604.Community Connect Grant Program (a)DefinitionsIn this section: 
(1)Eligible broadband serviceThe term eligible broadband service means broadband service that has the capability to transmit data at a speed specified by the Secretary, which may not be less than the applicable minimum download and upload speeds established by the Federal Communications Commission in defining the term advanced telecommunications capability for purposes of section 706 of the Telecommunications Act of 1996 (47 U.S.C. 1302). (2)Eligible service areaThe term eligible service area means an area in which broadband service capacity is less than— 
(A)a 10-Mbps downstream transmission capacity; and (B)a 1-Mbps upstream transmission capacity. 
(3)Eligible entity 
(A)In generalThe term eligible entity means a legally organized entity that— (i)is— 
(I)an incorporated organization; (II)an Indian Tribe or Tribal organization; 
(III)a State; (IV)a unit of local government; or 
(V)any other legal entity, including a cooperative, a private corporation, or a limited liability company, that is organized on a for-profit or a not-for-profit basis; and (ii)has the legal capacity and authority to enter into a contract, to comply with applicable Federal laws, and to own and operate broadband facilities, as proposed in the application submitted by the entity for a grant under the Program. 
(B)ExclusionsThe term eligible entity does not include— (i)an individual; or 
(ii)a partnership. (4)Rural areaThe term rural area has the meaning given the term in section 601(b)(3)(A). 
(b)EstablishmentThe Secretary shall establish a program, to be known as the Community Connect Grant Program, to provide grants to eligible entities to finance broadband transmission in rural areas. (c)Eligible projectsAn eligible entity that receives a grant under the Program shall use the grant to carry out a project that— 
(1)provides eligible broadband service to, within the proposed eligible service area described in the application submitted by the eligible entity— (A)each essential community facility as defined pursuant to section 306(a) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926(a)); and 
(B)any required facilities necessary to offer that eligible broadband service to each residential and business customer within such proposed eligible service area; and (2)for not less than 2 years— 
(A)furnishes free eligible broadband service to a community center described in subsection (d)(1)(B); (B)provides not fewer than 2 computer access points for that free eligible broadband service; and 
(C)covers the cost of bandwidth to provide free eligible broadband service to each essential community facility that requests broadband services within the proposed eligible service area described in the application submitted by the eligible entity. (d)Uses of grant funds (1)In generalAn eligible entity that receives a grant under the Program may use the grant for— 
(A)the construction, acquisition, or leasing of facilities (including spectrum), land, or buildings to deploy eligible broadband service; and (B)the improvement, expansion, construction, or acquisition of a community center within the proposed eligible service area described in the application submitted by the eligible entity. 
(2)Ineligible usesAn eligible entity that receives a grant under the Program shall not use the grant for— (A)the duplication of any existing eligible broadband service provided by another entity in the eligible service area; or 
(B)operating expenses, except as provided in— (i)subsection (c)(2)(C) with respect to free eligible broadband service; and 
(ii)paragraph (1)(A) with respect to spectrum. (3)Free access for community centersOf the amounts provided to an eligible entity under a grant under the Program, the eligible entity shall use to carry out paragraph (1)(B) not greater than the lesser of— 
(A)10 percent; and (B)$150,000. 
(e)Matching funds 
(1)In generalAn eligible entity that receives a grant under the Program shall provide a cash contribution in an amount that is not less than 15 percent of the amount of the grant. (2)RequirementsA cash contribution described in paragraph (1)— 
(A)shall be used solely for the project for which the eligible entity receives a grant under the Program; and (B)shall not include any Federal funds, unless a Federal statute specifically provides that those Federal funds may be considered to be from a non-Federal source. 
(f)Applications 
(1)In generalTo be eligible to receive a grant under the Program, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. (2)RequirementAn application submitted by an eligible entity under paragraph (1) shall include documentation sufficient to demonstrate the availability of funds to satisfy the requirement of subsection (e). 
(g)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $50,000,000 for each of fiscal years 2019 through 2023.. 6205.Outdated broadband systems (a)In generalTitle VI of the Rural Electrification Act of 1936 (7 U.S.C. 950bb et seq.) is further amended by adding at the end the following: 
 
605.Outdated broadband systems 
(a)In generalExcept as provided in subsection (b), the Secretary shall consider any portion of a service territory that is subject to an outstanding grant agreement between the Secretary and a broadband provider to be unserved for the purposes of all broadband assistance programs under this Act, if the broadband service in that portion of a service territory is less than 10 Mbps downstream transmission capacity or less than 1 Mbps upstream transmission capacity. (b)ExceptionThe Secretary shall not consider a portion of a service territory described in subsection (a) to be unserved if the broadband service provider has constructed or begun to construct broadband facilities that meet the minimum acceptable level of service established under section 601(e), in that portion of the service territory.. 
(b)Effective dateThe amendment made by this section shall not take effect until October 1, 2020. 6206.Default and deobligation; deferralTitle VI of such Act (7 U.S.C. 950bb et seq.) is further amended by adding at the end the following: 
 
606.Default and deobligation; deferral 
(a)Default and deobligationIn addition to other authority under applicable law, the Secretary shall establish written procedures for all broadband programs so that, to the maximum extent practicable, the programs are administered to— (1)recover funds from loan and grant defaults; 
(2)deobligate any awards, less allowable costs that demonstrate an insufficient level of performance (including metrics determined by the Secretary) or fraudulent spending, to the extent funds with respect to the award are available in the account relating to the program established by this title; (3)award those funds, on a competitive basis, to new or existing applicants consistent with this title; and 
(4)minimize overlap among the programs. (b)Deferral periodIn determining the terms and conditions of assistance provided under this title, the Secretary may establish a deferral period of not shorter than the buildout period established for the project involved in order to support the financial feasibility and long-term sustainability of the project.. 
6207.Public notice, assessments, and reporting requirementsThe Rural Electrification Act of 1936 (7 U.S.C. 901 et seq.) is amended by adding at the end the following new title:  VIIGeneral and administrative provisions 701.Public notice, assessments, and reporting requirements (a)Notice requirementsThe Secretary shall promptly make available to the public, a fully searchable database on the website of the Rural Utilities Service that contains information on all retail broadband projects provided assistance or for which assistance is sought that are administered by the Secretary, including, at a minimum— 
(1)notice of each application for assistance describing the application, including— (A)the identity of the applicant; 
(B)a description of each application, including— (i)a map of the proposed service area of the applicant; and 
(ii)the amount and type of support requested by each applicant; (C)the status of each application; and 
(D)the estimated number and proportion of service points in the proposed service territory without fixed broadband service, whether terrestrial or wireless; (2)notice of each entity receiving assistance administered by the Secretary, including— 
(A)the name of the entity; (B)the type of assistance being received; 
(C)the purpose for which the entity is receiving the assistance; and (D)each annual report submitted under subsection (c) (redacted to protect any proprietary information in the report); and 
(3)such other information as is sufficient to allow the public to understand assistance provided. (b)Service area assessment (1)In generalThe Secretary shall, with respect to a retail broadband application for assistance, which is outside an area in which the applicant receives Federal universal service support— 
(A)after giving notice required by subsection (a)(1), afford service providers not less than 45 days to voluntarily submit information required by the Secretary onto the agency’s online mapping tool with respect to areas that are coterminous with the proposed service area of the application (or any parts thereof), such that the Secretary may assess whether the application submitted meets the eligibility requirements under this title; and (B)if no broadband service provider submits information under paragraph (1), consider the number of providers in the proposed service area to be established by using any other data regarding the availability of broadband service that the Secretary may collect or obtain through reasonable efforts. 
(2)Assessment of unserved communitiesIn the case of an application given the highest priority under section 601(c)(2)(A)(i), the Secretary shall confirm that each unserved rural community identified in the application is eligible for funding by— (A)conferring with, and obtaining data from, the Chair of the Federal Communications Commission and the Administrator of the National Telecommunications and Information Administration with respect to the service level in the service area proposed in the application; 
(B)reviewing any other source that is relevant to service data validation, as determined by the Secretary; and (C)performing site-specific testing to verify the unavailability of any retail broadband service. 
(3)FOIA exemptionFor purposes of section 552 of title 5, United States Code, information received by the Secretary pursuant to paragraph (1)(A) of this subsection shall be exempt from disclosure pursuant to subsection (b)(2)(B) of such section 552. (c)Reporting broadband improvements to USDA (1)In generalThe Secretary shall require any entity receiving assistance for a project which provides retail broadband service to submit an annual report for 3 years after completion of the project, in a format specified by the Secretary, that describes— 
(A)the use by the entity of the assistance, including new equipment and capacity enhancements that support high-speed broadband access for educational institutions, health care providers, and public safety service providers (including the estimated number of end users who are currently using or forecasted to use the new or upgraded infrastructure); and (B)the progress towards fulfilling the objectives for which the assistance was granted, including— 
(i)the number of service points that will receive new broadband service, existing network service improvements, and facility upgrades resulting from the Federal assistance; (ii)the speed of broadband service; 
(iii)the average price of the most subscribed tier of broadband service in a proposed service area; (iv)new subscribers generated from the project; and 
(v)any metrics the Secretary determines to be appropriate. (2)Additional reporting (A)Broadband buildout dataAs a condition of receiving assistance under section 601, a recipient of assistance shall provide to the Secretary complete, reliable, and precise geolocation information that indicates the location of new broadband service that is being provided or upgraded within the service territory supported by the grant, loan, or loan guarantee not later than 30 days after the earlier of— 
(i)the date of completion of any project milestone established by the Secretary; or (ii)the date of completion of the project. 
(B)Reporting for middle mile projectsThe Secretary shall require any entity receiving assistance under section 602 to submit a semiannual report for 5 years after completion of the project, in a format specified by the Secretary, that describes— (i)the use by the entity of the assistance to construct, improve, or acquire middle mile infrastructure; 
(ii)the progress towards meeting the end-user connection plan submitted under section 602(d)(1)(A)(iii); and (iii)any additional metrics the Secretary determines to be appropriate. 
(C)Additional reportingThe Secretary may require any additional reporting and information by any recipient of any broadband assistance under this act so as to ensure compliance with this section. (d)Annual report on broadband projects and service to CongressEach year, the Secretary shall submit to the Congress a report that describes the extent of participation in the broadband assistance programs administered by the Secretary for the preceding fiscal year, including a description of— 
(1)the number of applications received and accepted, including any special loan terms or conditions for which the Secretary provided additional assistance to unserved areas; (2) (A)the communities proposed to be served in each application submitted for the fiscal year; and 
(B)the communities served by projects funded by broadband assistance programs; (3)the period of time required to approve each loan application under broadband programs; 
(4)any outreach activities carried out by the Secretary to encourage entities in rural areas without broadband service to submit applications under this Act; (5)the method by which the Secretary determines that a service enables a subscriber to originate and receive high-quality voice, data, graphics, and video for purposes of providing broadband service under this Act; 
(6)each broadband service, including the type and speed of broadband service, for which assistance was sought, and each broadband service for which assistance was provided, under this Act; and (7)the overall progress towards fulfilling the goal of improving the quality of rural life by expanding rural broadband access, as demonstrated by metrics, including— 
(A)the number of residences and businesses receiving new broadband services; (B)network improvements, including facility upgrades and equipment purchases; 
(C)average broadband speeds and prices on a local and statewide basis; (D)any changes in broadband adoption rates; and 
(E)any specific activities that increased high speed broadband access for educational institutions, health care providers, and public safety service providers. (e)Limitations on reservation of fundsNot less than 3 but not more than 5 percent of program level amounts available pursuant to amounts appropriated to carry out title VI shall be set aside to be used for— 
(1)conducting oversight under such title; (2)implementing accountability measures and related activities authorized under such title; and 
(3)carrying out this section.. 6208.Environmental reviewsTitle VII of the Rural Electrification Act of 1936, as added by section 6207 of this Act, is amended by adding at the end the following: 
 
702.Environmental reviewsThe Secretary may obligate, but not disperse, funds under this Act before the completion of otherwise required environmental, historical, or other types of reviews if the Secretary determines that a subsequent site-specific review shall be adequate and easily accomplished for the location of towers, poles, or other broadband facilities in the service area of the borrower without compromising the project or the required reviews.. 6209.Use of loan proceeds to refinance loans for deployment of broadband serviceTitle VII of the Rural Electrification Act of 1936, as added by section 6207 and amended by section 6208 of this Act, is amended by adding at the end the following: 
 
703.Use of loan proceeds to refinance loans for deployment of broadband serviceNotwithstanding any other provision of this Act, the proceeds of any loan made or guaranteed by the Secretary under this Act may be used by the recipient of the loan for the purpose of refinancing an outstanding obligation of the recipient on another telecommunications loan made under this Act, or on any other loan if that loan would have been for an eligible telecommunications purpose under this Act.. 6210.Smart utility authority for broadband (a)Section 331 of the Consolidated Farm and Rural Development Act (7 U.S.C. 1981) is amended by adding at the end the following: 
 
(e) 
(1)Except as provided in paragraph (2), the Secretary may allow a recipient of a grant, loan, or loan guarantee provided by the Office of Rural Development under this title to use not more than 10 percent of the amount so provided— (A)for any activity for which assistance may be provided under section 601 of the Rural Electrification Act of 1936; or 
(B)to construct other broadband infrastructure. (2)Paragraph (1) of this subsection shall not apply to a recipient who is seeking to provide retail broadband service in any area where retail broadband service is available at the minimum broadband speeds, as defined under section 601(e) of the Rural Electrification Act of 1936. 
(3)The Secretary shall not provide funding under paragraph (1) if the funding would result in competitive harm to any grant, loan, or loan guarantee provided under the Rural Electrification Act of 1936.. (b)Title I of the Rural Electrification Act of 1936 (7 U.S.C. 901–918a) is amended by inserting after section 7 the following: 
 
8.Limitations on use of assistance 
(a)Subject to subsections (b) and (c) of this section, the Secretary may allow a recipient of a grant, loan, or loan guarantee under this title to set aside not more than 10 percent of the amount so received to provide retail broadband service. (b)A recipient who sets aside funds under subsection (a) of this section may use the funds only in an area that is not being provided with the minimum acceptable level of broadband service established under section 601(e), unless the recipient meets the requirements of section 601(d). 
(c)Nothing in this section shall be construed to limit the ability of any borrower to finance or deploy services authorized under this Act. (d)The Secretary shall not provide funding under subsection (a) if the funding would result in competitive harm to any grant, loan, or loan guarantee referred to in subsection (a).. 
6211.Refinancing of telephone loansSection 201 of the Rural Electrification Act of 1936 (7 U.S.C. 922) is amended, in the fifth sentence, by striking furnishing telephone service in rural areas: and all that follows through 40 per centum of any loan made under this title. and inserting furnishing telephone service in rural areas, including indebtedness of recipients on another telecommunications loan made under this Act.. 6212.Federal broadband program coordination (a)Consultation between USDA and NTIAThe Secretary shall consult with the Assistant Secretary to assist in the verification of eligibility of the broadband loan and grant programs of the Department of Agriculture. In providing assistance under the preceding sentence, the Assistant Secretary shall make available the broadband assessment and mapping capabilities of the National Telecommunications and Information Administration. 
(b)Consultation between USDA and FCC 
(1)By USDAThe Secretary shall consult with the Commission before providing broadband assistance for a project to serve an area with respect to which another entity is receiving Connect America Fund or Mobility Fund support under the Federal universal service support mechanisms established under section 254 of the Communications Act of 1934 (47 U.S.C. 254). (2)By FCCThe Commission shall consult with the Secretary before offering or providing Connect America Fund or Mobility Fund support under the Federal universal service support mechanisms established under section 254 of the Communications Act of 1934 (47 U.S.C. 254) to serve an area with respect to which another entity has received broadband assistance under a loan or grant program of the Department of Agriculture. 
(c)Report to CongressNot later than 1 year after the date of the enactment of this Act, the Secretary, the Commission, and the Assistant Secretary shall submit to the Committee on Agriculture and the Committee on Energy and Commerce of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry and the Committee on Commerce, Science, and Transportation of the Senate a report on how best to coordinate federally supported broadband programs and activities in order to achieve the following objectives: (1)Promote high-quality broadband service that meets the long-term needs of rural residents and businesses, by evaluating the broadband service needs in rural areas for each decade through 2050. 
(2)Support the long-term viability, sustainability, and utility of federally supported rural broadband infrastructure, by analyzing the technical capabilities of the technologies currently available and reasonably expected to be available by 2035 to meet the broadband service needs of rural residents identified under paragraph (1), including by analyzing the following: (A)The real-world performance of such technologies, including data rates, latency, data usage restrictions, and other aspects of service quality, as defined by the Commission. 
(B)The suitability of each such technology for residential, agricultural, educational, healthcare, commercial, and industrial purposes in rural areas. (C)The cost to deploy and support such technologies in several rural geographies. 
(D)The costs associated with online platforms, specifically the resulting constraints on rural network bandwidth. (3)Identify and quantify the availability of broadband service and ongoing broadband deployment in rural areas, including ways to do the following: 
(A)Harmonize broadband notification and reporting requirements and develop common verification procedures across all federally supported broadband programs. (B)Consolidate and utilize the existing broadband service data. 
(C)Collect and share data on those projects in rural areas where Federal programs are currently supporting broadband deployment, including areas with respect to which an entity is receiving— (i)support under a broadband assistance program of the Department of Agriculture; or 
(ii)Connect America Fund or Mobility Fund support under the Federal universal service support mechanisms established under section 254 of the Communications Act of 1934 (47 U.S.C. 254). (D)Leverage support technologies and services from online platforms for providers of broadband service in rural areas. 
(d)DefinitionsIn this section: (1)Assistant SecretaryThe term Assistant Secretary means the Assistant Secretary of Commerce for Communications and Information. 
(2)CommissionThe term Commission means the Federal Communications Commission. (3)Rural areaThe term rural area has the meaning given the term in section 601(b)(3) of the Rural Electrification Act of 1936. 
6213.Transition ruleFor the period beginning on the date of the enactment of this Act and ending on the date that is one year after such date of enactment, with respect to the implementation of the rural broadband access program under section 601 of the Rural Electrification Act of 1936 (7 U.S.C. 950bb) and the Community Connect Grant Program under section 604 of such Act, as added by section 6204 of this Act, the Secretary shall use the regulations in existence as of the day before the date of enactment of this Act that are applicable to the program involved, until the Secretary issues a final rule implementing the provisions of, and amendments made by, this title that apply to that program. 6214.Rural broadband integration working group (a)In general (1)EstablishmentThere is established the Rural Broadband Integration Working Group (referred to in this subsection as the Working Group). 
(2)MembershipThe membership of the Working Group shall be composed of the heads, or their designees, of— (A)the Department of Agriculture, acting through the Administrator of the Rural Utilities Service; 
(B)the Department of Commerce, acting through the Assistant Secretary for Communications and Information; (C)the Department of Defense; 
(D)the Department of State; (E)the Department of the Interior; 
(F)the Department of Labor; (G)the Department of Health and Human Services; 
(H)the Department of Homeland Security; (I)the Department of Housing and Urban Development; 
(J)the Department of Justice; (K)the Department of Transportation; 
(L)the Department of the Treasury; (M)the Department of Energy; 
(N)the Department of Education; (O)the Department of Veterans Affairs; 
(P)the Environmental Protection Agency; (Q)the General Services Administration; 
(R)the Small Business Administration; (S)the Institute of Museum and Library Services; 
(T)the National Science Foundation; (U)the Council on Environmental Quality; 
(V)the Office of Science and Technology Policy; (W)the Office of Management and Budget; 
(X)the Council of Economic Advisers; (Y)the Domestic Policy Council; 
(Z)the National Economic Council; and (AA)such other Federal agencies or entities as are determined appropriate by the co-chairs. 
(3)Co-chairsThe following individuals, or their designees, shall serve as co-chairs of the Working Group: (A)The Administrator of the Rural Utilities Service. 
(B)The Assistant Secretary for Communications and Information. (C)The Director of the National Economic Council. 
(D)The Director of the Office of Science and Technology Policy. (4)Consultation; coordinationThe Working Group shall consult, as appropriate, with other relevant agencies, including the Federal Communications Commission. The Working Group shall coordinate with existing Federal working groups and committees involved with broadband. 
(5)Membership changesThe Director of the National Economic Council and the Director of the Office of Science and Technology Policy shall review, on a periodic basis, the membership of the Working Group to ensure that the Working Group— (A)includes necessary Federal Government entities; and 
(B)is an effective mechanism for coordinating among agencies on the policy described in subsection (b). (b)Functions of working group (1)ConsultationThe Working Group shall consult with State, local, Tribal, and territorial governments, telecommunications companies, utilities, trade associations, philanthropic entities, policy experts, and other interested parties to identify, assess, and determine possible actions relating to barriers and opportunities for broadband deployment in rural areas. 
(2)Point of contactNot later than 15 days after the date of enactment of this Act, each member of the Working Group shall— (A)designate a representative to serve as the main point of contact for matters relating to the Working Group; and 
(B)notify the co-chairs of the Working Group of that designee. (3)SurveyNot later than 60 days after the date of enactment of this Act, based on information provided by the members of the Working Group, the Working Group shall publish a comprehensive survey of— 
(A)Federal programs, including the allocated funding amounts, that currently support or could reasonably be modified to support broadband deployment and adoption; and (B)all Federal agency-specific policies and rules with the direct or indirect effect of facilitating or regulating investment in, or deployment of, wired and wireless broadband networks. 
(4)List of actionsNot later than 120 days after the date of enactment of this Act, the members of the Working Group shall submit to the Working Group an initial list of actions that each of the agencies could take to identify and address regulatory barriers to, incentivize investment in, promote best practices within, align funding decisions with respect to, and otherwise support, wired broadband deployment and adoption. (5)ReportNot later than 150 days after the date of enactment of this Act, the Working Group shall submit to the President an agreed-to and prioritized list of recommendations of the Working Group on actions that Federal agencies can take to support broadband deployment and adoption, including— 
(A)a list of priority actions and rulemakings; and (B)timelines to complete the priority actions and rulemakings. 
CMiscellaneous 
6301.Exclusion of certain populations from definition of rural area 
(a)In generalSection 343(a)(13) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1991(a)(13)) is amended— (1)in subparagraph (A), by striking (G) and inserting (I); and 
(2)by adding at the end the following:  (H)Exclusion of incarcerated populationsPopulations of individuals incarcerated on a long-term or regional basis shall not be included in determining whether an area is rural or a rural area. 
(I)Limited exclusion of military base populationsThe first 1,500 individuals who reside in housing located on a military base shall not be included in determining whether an area is rural or a rural area.. (b)BroadbandSection 601(b)(3) of the Rural Electrification Act of 1936 (7 U.S.C. 950bb(b)(3)) is amended by adding at the end the following: 
 
(C)Exclusion of certain populationsSuch term does not include any population described in subparagraph (H) or (I) of section 343(a)(13) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1991(a)(13)).. (c)Distance learning and telemedicine loans and grantsSection 2332 of the Food Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 950aaa–1) is amended by adding at the end the following: 
 
(4)Rural areaThe term rural area has the meaning given the term in section 601(b)(3) of the Rural Electrification Act of 1936.. 6302.Establishment of technical assistance program (a)DefinitionIn this section, the term `tribally designated housing entity' has the meaning given the term in section 4 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103). 
(b)In generalThe Secretary shall, in coordination with the Office of Tribal Relations established under section 309 of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6921), provide technical assistance to improve access by Tribal entities to rural development programs funded by the Department of Agriculture through available cooperative agreement authorities of the Secretary. (c)Technical assistanceTechnical assistance provided under subsection (b) shall address the unique challenge of Tribal governments, Tribal producers, Tribal businesses, Tribal business entities, and tribally designated housing entities in accessing Department of Agriculture-supported rural infrastructure, rural cooperative development, rural business and industry, rural housing, and other rural development activities. 
6303.Rural energy savings programSection 6407 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8107a) is amended— (1)in subsection (b)(2), by striking efficiency. and inserting efficiency (including cost-effective on- or off-grid renewable energy or energy storage systems).; 
(2)in subsection (c)— (A)by redesignating paragraphs (4) through (7) as paragraphs (5) through (8), respectively; 
(B)by inserting after paragraph (3) the following:  (4)Eligibility for other loansThe Secretary shall not include any debt incurred by a borrower under this section in the calculation of the debt-equity ratio of the borrower for purposes of eligibility for loans under the Rural Electrification Act of 1936 (7 U.S.C. 901 et seq.).; 
(C)in subparagraph (B) of paragraph (5) (as so redesignated), by striking (6) and inserting (7); and (D)by adding at the end the following: 
 
(9)AccountingThe Secretary shall take appropriate steps to streamline the accounting requirements on borrowers under this section while maintaining adequate assurances of the repayment of the loans.; (3)in subsection (d)(1)— 
(A)in subparagraph (A), by striking 3 percent and inserting 5 percent; and (B)in subparagraph (D), by striking electric and inserting recurring service; 
(4)by redesignating subsection (h) as subsection (i); (5)by inserting after subsection (g) the following: 
 
(h)PublicationNot later than 120 days after the end of each fiscal year, the Secretary shall publish a description of— (1)the number of applications received under this section for that fiscal year; 
(2)the number of loans made to eligible entities under this section for that fiscal year; and (3)the recipients of the loans described in paragraph (2).; and 
(6)in subsection (i) (as so redesignated), by striking 2018 and inserting 2023. 6304.Northern Border Regional Commission reauthorization (a)Administrative expenses of regional commissionsSection 15304(c)(3)(A) of title 40, United States Code, is amended by striking unanimous and inserting majority. 
(b)Economic and infrastructure development grantsSection 15501 of title 40, United States Code, is amended— (1)in subsection (a)— 
(A)in paragraph (7), by striking and at the end; (B)by redesignating paragraph (8) as paragraph (9); and 
(C)by inserting after paragraph (7) the following:  (8)to grow the capacity for successful community economic development in its region; and; 
(2)in subsection (b), by striking paragraphs (1) through (3) and inserting paragraph (1), (2), (3), or (7); and (3)in subsection (f), by striking the period at the end and inserting , except that financial assistance may be used as otherwise authorized by this subtitle to attract businesses to the region from outside the United States.. 
(c)State capacity building grant program 
(1)DefinitionsIn this subsection: (A)CommissionThe term Commission means the Northern Border Regional Commission established by section 15301(a)(3) of title 40, United States Code. 
(B)Commission StateThe term Commission State means each of the States of Maine, New Hampshire, New York, and Vermont. (C)Eligible countyThe term eligible county means a county described in section 15733 of title 40, United States Code. 
(D)ProgramThe term program means the State capacity building grant program established under paragraph (2). (2)EstablishmentNot later than 180 days after the date of enactment of this Act, the Commission shall establish a State capacity building grant program to provide grants to Commission States to carry out the purpose under paragraph (3). 
(3)PurposeThe purpose of the program is to support the efforts of the Commission— (A)to better support business retention and expansion in eligible counties; 
(B)to create programs to encourage job creation and workforce development in eligible counties; (C)to prepare economic and infrastructure plans for eligible counties; 
(D)to expand access to high-speed broadband in eligible counties; (E)to provide technical assistance that results in Commission investments in transportation, water, wastewater, and other critical infrastructure; 
(F)to create initiatives to increase the effectiveness of local development districts in eligible counties; and (G)to implement new or innovative economic development practices that will better position the eligible counties of Commission States to compete in the global economy. 
(4)Use of funds 
(A)In generalFunds from a grant under the program may be used to support a project, program, or related expense of the Commission State in an eligible county. (B)LimitationFunds from a grant under the program shall not be used for— 
(i)the purchase of furniture, fixtures, or equipment; (ii)the compensation of— 
(I)any State member of the Commission (as described in section 15301(b)(1)(B) of title 40, United States Code); or (II)any State alternate member of the Commission (as described in section 15301(b)(2)(B) of title 40, United States Code); or 
(iii)the cost of supplanting existing State programs. (5)Annual work plan (A)In generalFor each fiscal year, before providing a grant under the program, each Commission State shall provide to the Commission an annual work plan that includes the proposed use of the grant. 
(B)ApprovalNo grant under the program shall be provided to a Commission State unless the Commission has approved the annual work plan of the State. (6)Amount of grant (A)In generalThe amount of a grant provided to a Commission State under the program for a fiscal year shall be based on the proportion that— 
(i)the amount paid by the Commission State (including any amounts paid on behalf of the Commission State by a nonprofit organization) for administrative expenses for the applicable fiscal year (as determined under section 15304(c) of title 40, United States Code); bears to (ii)the amount paid by all Commission States (including any amounts paid on behalf of a Commission State by a nonprofit organization) for administrative expenses for that fiscal year (as determined under that section). 
(B)RequirementTo be eligible to receive a grant under the program for a fiscal year, a Commission State (or a nonprofit organization on behalf of the Commission State) shall pay the amount of administrative expenses of the Commission State for the applicable fiscal year (as determined under section 15304(c) of title 40, United States Code). (C)ApprovalFor each fiscal year, a grant provided under the program shall be approved and made available as part of the approval of the annual budget of the Commission. 
(7)Grant availabilityFunds from a grant under the program shall be available only during the fiscal year for which the grant is provided. (8)ReportEach fiscal year, each Commission State shall submit to the Commission and make publicly available a report that describes the use of the grant funds and the impact of the program in the State. 
(9)Funding 
(A)In generalThere is authorized to be appropriated to carry out this subsection $5,000,000 for each of fiscal years 2019 through 2023. (B)Supplement, not supplantFunds made available to carry out this subsection shall supplement and not supplant funds made available for the Commission and other activities of the Commission. 
(d)Northern Border Regional CommissionSection 15733 of title 40, United States Code, is amended— (1)in paragraph (2)— 
(A)by inserting Belknap, before Carroll,; and (B)by inserting Cheshire, before Coos,; 
(2)by striking paragraph (3) and inserting the following new paragraph:  (3)New YorkThe counties of Cayuga, Clinton, Essex, Franklin, Fulton, Genesee, Greene, Hamilton, Herkimer, Jefferson, Lewis, Livingston, Madison, Montgomery, Niagara, Oneida, Orleans, Oswego, Rensselaer, Saratoga, Schenectady, Seneca, St. Lawrence, Sullivan, Washington, Warren, Wayne, and Yates in the State of New York.; and 
(3)in paragraph (4)— (A)by inserting Addison, Bennington, before Caledonia,; 
(B)by inserting Chittenden, before Essex,; (C)by striking and and inserting Orange, and 
(D)by inserting , Rutland, Washington, Windham, and Windsor after Orleans. (e)Authorization of appropriationsSection 15751(a) of title 40, United States Code, is amended by striking $30,000,000 for each of fiscal years 2008 through 2018 and inserting $33,000,000 for each of fiscal years 2019 through 2023. 
(f)VacanciesSection 15301 of title 40, United States Code, is amended by adding at the end the following:  (f)SuccessionSubject to the time limitations under section 3346 of title 5, the Federal Cochairperson may designate a Federal employee of the Commission to perform the functions and duties of the office of the Federal Cochairperson temporarily in an acting capacity if both the Federal Cochairperson and the alternate Federal Cochairperson die, resign, or otherwise are unable to perform the functions and duties of their offices.. 
(g)Technical amendmentsChapters 1, 2, 3, and 4 of subtitle V of title 40, United States Code, are redesignated as chapters 151, 153, 155, and 157, respectively. 6305.Definition of rural area for purposes of the Housing Act of 1949The second sentence of section 520 of the Housing Act of 1949 (42 U.S.C. 1490) is amended— 
(1)by striking or 2010 decennial census and inserting 2010, or 2020 decennial census; (2)by striking December 31, 2010, and inserting December 31, 2020, ; and 
(3)by striking year 2020 and inserting year 2030. 6306.Council on Rural Community Innovation and Economic Development (a)PurposeThe purpose of this section is to enhance the efforts of the Federal Government to address the needs of rural areas in the United States by— 
(1)establishing a council to better coordinate Federal programs directed to rural communities; (2)maximizing the impact of Federal investment to promote economic prosperity and quality of life in rural communities in the United States; and 
(3)using innovation to resolve local and regional challenges faced by rural communities. (b)Establishment (1)There is established a Council on Rural Community Innovation and Economic Development (referred to in this section as the Council). 
(2)The Council shall be the successor to the Interagency Task Force on Agriculture and Rural Prosperity established by Executive Order 13790. (c)Membership (1)In generalThe membership of the Council shall be composed of the heads of the following executive branch departments, agencies, and offices: 
(A)The Department of Agriculture. (B)The Department of the Treasury. 
(C)The Department of Defense. (D)The Department of Justice. 
(E)The Department of the Interior. (F)The Department of Commerce. 
(G)The Department of Labor. (H)The Department of Health and Human Services. 
(I)The Department of Housing and Urban Development. (J)The Department of Transportation. 
(K)The Department of Energy. (L)The Department of Education. 
(M)The Department of Veterans Affairs. (N)The Department of Homeland Security. 
(O)The Environmental Protection Agency. (P)The Federal Communications Commission. 
(Q)The Office of Management and Budget. (R)The Office of Science and Technology Policy. 
(S)The Office of National Drug Control Policy. (T)The Council of Economic Advisers. 
(U)The Domestic Policy Council. (V)The National Economic Council. 
(W)The Small Business Administration. (X)The Council on Environmental Quality. 
(Y)The White House Office of Public Engagement. (Z)The White House Office of Cabinet Affairs. 
(AA)Such other executive branch departments, agencies, and offices as the President or the Secretary may, from time to time, designate. (2)ChairThe Secretary shall serve as the Chair of the Council. 
(3)DesigneesA member of the Council may designate, to perform the Council functions of the member, a senior-level official who is— (A)part of the department, agency, or office of the member; and 
(B)a full-time officer or employee of the Federal Government. (4)AdministrationThe Council shall coordinate policy development through the rural development mission area. 
(d)FundingThe Secretary shall provide funding and administrative support for the Council to the extent permitted by law and within existing appropriations. (e)Mission and function of the councilThe Council shall work across executive departments, agencies, and offices to coordinate development of policy recommendations— 
(1)to maximize the impact of Federal investment on rural communities; (2)to promote economic prosperity and quality of life in rural communities; and 
(3)to use innovation to resolve local and regional challenges faced by rural communities. (f)DutiesThe Council shall— 
(1)make recommendations to the President, acting through the Director of the Domestic Policy Council and the Director of the National Economic Council, on streamlining and leveraging Federal investments in rural areas, where appropriate, to increase the impact of Federal dollars and create economic opportunities to improve the quality of life in rural areas in the United States; (2)coordinate and increase the effectiveness of Federal engagement with rural stakeholders, including agricultural organizations, small businesses, education and training institutions, health-care providers, telecommunications services providers, electric service providers, transportation providers, research and land grant institutions, law enforcement, State, local, and tribal governments, and nongovernmental organizations regarding the needs of rural areas in the United States; 
(3)coordinate Federal efforts directed toward the growth and development of rural geographic regions that encompass both metropolitan and nonmetropolitan areas; (4)identify and facilitate rural economic opportunities associated with energy development, outdoor recreation, and other conservation related activities; and 
(5)identify common economic and social challenges faced by rural communities that could be served through— (A)better coordination of existing Federal and non-Federal resources; and 
(B)innovative solutions utilizing governmental and nongovernmental resources. (g)Executive departments and agencies (1)In generalThe heads of executive departments and agencies shall assist and provide information to the Council, consistent with applicable law, as may be necessary to carry out the functions of the Council. 
(2)ExpensesEach executive department or agency shall be responsible for paying any expenses of the executive department or agency for participating in the Council. (h)Council working groups (1)In generalThe Council may establish, in addition to the working groups established under paragraph (3), such other working groups as necessary. 
(2)MembershipThe Secretary shall include as members of each working group such Council members, other heads of Federal agencies (or their designees as defined in (d)(3)), and non-Federal partners as determined appropriate to the subject matter. (3)Required working groupsThe working groups specified in this paragraph are each of the following: 
(A)The Rural Smart Communities Working Group 
(i)EstablishmentThe Council shall establish a Rural Smart Communities Working Group. (ii)DutiesThe Rural Smart Communities Working Group shall— 
(I)not later than 1 year after the establishment of such Working Group, submit to Congress a report describing efforts of rural areas to integrate smart technology into their communities to solve challenges relating to governance, economic development, quality of life, or other relevant rural issues, as determined by the Secretary; and (II)create, publish, and maintain a resource guide designed to assist States and other rural communities in developing and implementing rural smart community programs. 
(iii)Smart community definedFor the purposes of this subparagraph, the term smart community means a community that has the ability to integrate multiple technological solutions, in a secure fashion, to manage a community’s assets, including local government information systems, schools, libraries, transportation systems, hospitals, power plants, law enforcement, and other community services with the goal of promoting quality of life through the use of technology in ways that improve the efficiency of services and meet residents’ needs. (B)Jobs Accelerator Working Group (i)EstablishmentThe Council shall establish a Jobs Accelerator Working Group. 
(ii)GoalsThe Jobs Accelerator Working Group shall support rural jobs accelerators (as defined in section 379I(a)(4) of the Consolidated Farm and Rural Development Act)— (I)to improve the ability of rural communities to create high-wage jobs, accelerate the formation of new businesses with high-growth potential, and strengthen regional economies, including by helping to build capacity in the applicable region to achieve those goals; and 
(II)to help rural communities identify and maximize local assets and connect to regional opportunities, networks, and industry clusters that demonstrate high growth potential. (iii)DutiesThe Jobs Accelerator Working Group shall— 
(I)provide the public with available information and technical assistance on Federal resources relevant to a project and region; (II)establish a Federal support team comprised of staff from participating agencies in the working group that shall provide coordinated and dedicated support services to rural jobs accelerators; and 
(III)provide opportunities for rural jobs accelerators to share best practices and further collaborate with one another. DAdditional Amendments to the Consolidated Farm and Rural Development Act 6401.Strategic economic and community developmentSection 379H of the Consolidated Farm and Rural Development Act (7 U.S.C. 2008v) is amended to read as follows: 
 
379H.Strategic economic and community development 
(a)In generalIn the case of any program under this title or administered by the Secretary, acting through the rural development mission area, as determined by the Secretary (referred to in this section as a covered program), the Secretary shall give priority to an application for a project that, as determined and approved by the Secretary— (1)meets the applicable eligibility requirements of this title or the other applicable authorizing law; 
(2)will be carried out in a rural area; and (3)supports the implementation of a strategic community investment plan described in subsection (d) on a multisectoral and multijurisdictional basis, to include considerations for improving and expanding broadband services as needed. 
(b)Reserve 
(1)In generalSubject to paragraph (2), the Secretary shall reserve not more than 15 percent of the funds made available for a fiscal year for covered programs for projects that support the implementation of a strategic community investment plan described in subsection (d) on a multisectoral and multijurisdictional basis. (2)PeriodAny funds reserved under paragraph (1) shall only be reserved for the 1-year period beginning on the date on which the funds were first made available, as determined by the Secretary. 
(c)Approved applications 
(1)In generalSubject to paragraph (2), any applicant who submitted an application under a covered program that was approved before the date of enactment of this section may amend the application to qualify for the funds reserved under subsection (b). (2)Rural utilitiesAny applicant who submitted an application under paragraph (2), (14), or (24) of section 306(a), or section 306A or 310B(b), that was approved by the Secretary before the date of enactment of this section shall be eligible for the funds reserved under subsection (b)— 
(A)on the same basis as an application submitted under this section; and (B)until September 30, 2019. 
(d)Strategic community investment plans 
(1)In generalThe Secretary shall provide assistance to rural communities in developing strategic community investment plans. (2)PlansA strategic community investment plan described in paragraph (1) shall include— 
(A)a variety of activities designed to facilitate the vision of a rural community for the future, including considerations for improving and expanding broadband services as needed; (B)participation by multiple stakeholders, including local and regional partners; 
(C)leverage of applicable regional resources; (D)investment from strategic partners, such as— 
(i)private organizations; (ii)cooperatives; 
(iii)other government entities; (iv)Indian Tribes; and 
(v)philanthropic organizations; (E)clear objectives with the ability to establish measurable performance metrics; 
(F)action steps for implementation; and (G)any other elements necessary to ensure that the plan results in a comprehensive and strategic approach to rural economic development, as determined by the Secretary. 
(3)CoordinationThe Secretary shall coordinate with Indian Tribes and local, State, regional, and Federal partners to develop strategic community investment plans under this subsection. (4)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $5,000,000 for each of fiscal years 2019 through 2023, to remain available until expended.. 
6402.Expanding access to credit for rural communities 
(a)Certain programs under the Consolidated Farm and Rural Development ActSection 343(a)(13) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1991(a)(13)) is amended— (1)in subparagraph (B)— 
(A)in the heading, by striking and guaranteed; and (B)in the text— 
(i)by striking and guaranteed; and (ii)by striking (1), (2), and (24) and inserting (1) and (2); and 
(2)in subparagraph (C)— (A)by striking and guaranteed; and 
(B)by striking (21), and (24) and inserting and (21). (b)Population caps for guaranteed lendingSection 306(a)(24) of such Act (7 U.S.C. 1926(a)(24)) is amended by adding at the end the following: 
 
(D)Priority 
(i)Water or waste facilityThe Secretary shall prioritize water and waste facility projects under this paragraph in rural areas with a population of not more than 10,000 people. (ii)Community facilityOf the funds made available to carry out this paragraph for community facility loan guarantees for a fiscal year the following amounts shall be reserved for projects in rural areas with a population of not more than 20,000 inhabitants: 
(I)100 percent of the first $200,000,000 so made available; (II)50 percent of the next $200,000,000 so made available; and 
(III)25 percent of all amounts exceeding $400,000,000 so made available,except that, to the extent that the Secretary demonstrates that the funds so reserved are not needed to finance a community facility project in such a rural area, the Secretary may use the funds for other community facility projects in accordance with this paragraph.. 6403.Water, waste disposal, and wastewater facility grantsSection 306(a)(2)(B) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926(a)(2)(B)) is amended— 
(1)in clause (iii), by striking $100,000 each place it appears and inserting $200,000; and (2)in clause (vii), by striking $30,000,000 for each of fiscal years 2008 through 2018 and inserting $15,000,000 for each of fiscal years 2019 through 2023. 
6404.Rural water and wastewater technical assistance and training programsSection 306(a)(14) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926(a)(14)) is amended— (1)in subparagraph (A)— 
(A)in clause (ii), by striking and at the end; (B)in clause (iii), by striking the period and inserting a semicolon; and 
(C)by adding at the end the following:  (iv)identify options to enhance the long-term sustainability of rural water and waste systems, including operational practices, revenue enhancements, partnerships, consolidation, regionalization, or contract services; and 
(v)address the contamination of drinking water and surface water supplies by emerging contaminants, including per- and polyfluoroalkyl substances.; and (2)in subparagraph (C)— 
(A)by striking 1 nor more than 3 and inserting 3 percent and not more than 5; and (B)by striking 1 per centum and inserting 3 percent. 
6405.Rural water and wastewater circuit rider programSection 306(a)(22)(B) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926(a)(22)(B)) is amended by striking $20,000,000 for fiscal year 2014 and each fiscal year thereafter and inserting $25,000,000 for each of fiscal years 2019 through 2023. 6406.Tribal college and university essential community facilitiesSection 306(a)(25)(C) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926(a)(25)(C)) is amended by striking 2018 and inserting 2023. 
6407.Emergency and imminent community water assistance grant program 
(a)In generalSection 306A of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926a) is amended— (1)in subsection (b)(1), by striking ; and and inserting the following: “, particularly to projects to address contamination that— 
 
(A)poses a threat to human health or the environment; and (B)was caused by circumstances beyond the control of the applicant for a grant, including circumstances that occurred over a period of time; and; 
(2)in subsection (d)(1)(D), by inserting , other than those covered above for not to exceed 120 days when a more permanent solution is not feasible in a shorter time frame. Where drinking water supplies are inadequate due to an event, as determined by the Secretary, including drought, severe weather, or contamination, the Secretary may provide potable water for an additional period of time not to exceed an additional 120 days in order to protect public health before the period; (3)in subsection (e)(1)(B), by striking according to the most recent decennial census of the United States; 
(4)in subsection (f)(1), by striking $500,000 and inserting $1,000,000; and (5)in subsection (i)— 
(A)in paragraph (1)— (i)in subparagraph (A), by striking 3 nor more than 5 and inserting 5 percent and not more than 7; and 
(ii)by striking subparagraph (B) and inserting the following:  (B)Release (i)In generalFunds reserved under subparagraph (A) for a fiscal year shall be reserved only until July 1 of the fiscal year. 
(ii)ExceptionNotwithstanding clause (i), in response to an eligible community where the drinking water supplies are inadequate, as determined by the Secretary, due to an event, including drought, severe weather, or contamination, the Secretary may use funds described in subparagraph (A) from July 1 through September 30 each fiscal year to provide potable water under this section in order to protect public health.; and (B)in paragraph (2), by striking $35,000,000 for each of fiscal years 2008 through 2018 and inserting $50,000,000 for each of fiscal years 2019 through 2023. 
(b)Interagency task force on rural water quality 
(1)In generalNot later than 90 days after the date of enactment of this section, the Secretary shall coordinate an interagency task force to examine drinking water and surface water contamination in rural communities, particularly rural communities that are in close proximity to active or decommissioned military installations in the United States. (2)MembershipThe interagency task force shall consist of— 
(A)the Secretary; (B)the Secretary of the Army, acting through the Chief of Engineers; 
(C)the Secretary of Health and Human Services, acting through— (i)the Director of the Agency for Toxic Substances and Disease Registry; and 
(ii)the Director of the Centers for Disease Control and Prevention; (D)the Secretary of Housing and Urban Development; 
(E)the Secretary of the Interior, acting through— (i)the Director of the United States Fish and Wildlife Service; and 
(ii)the Director of the United States Geological Survey; (F)the Administrator of the Environmental Protection Agency; and 
(G)representatives from rural drinking and wastewater entities, State and community regulators, and appropriate scientific experts that reflect a diverse cross-section of the rural communities described in paragraph (1). (3)Report (A)In generalNot later than 360 days after the date of enactment of this section, the task force shall submit to the committees described in subparagraph (B) a report that— 
(i)examines, and identifies issues relating to, water contamination in rural communities, particularly rural communities that are in close proximity to active or decommissioned military installations in the United States; (ii)reviews the extent to which Federal, State, and local government agencies coordinate with one another to address the issues identified under clause (i); 
(iii)recommends how Federal, State, and local government agencies can work together in the most effective, efficient, and cost-effective manner practicable, to address the issues identified under clause (i); and (iv)recommends changes to existing statutory requirements, regulatory requirements, or both, to improve interagency coordination and responsiveness to address the issues identified under clause (i). 
(B)Committees describedThe committees referred to in subparagraph (A) are— (i)the Committee on Agriculture of the House of Representatives; 
(ii)the Committee on Agriculture, Nutrition, and Forestry of the Senate; (iii)the Committee on Energy and Commerce of the House of Representatives; 
(iv)the Committee on Environment and Public Works of the Senate; (v)the Committee on Armed Services of the House of Representatives; and 
(vi)the Committee on Armed Services of the Senate. 6408.Water systems for rural and native villages in AlaskaSection 306D of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926d) is amended— 
(1)in subsection (a), by striking Alaska for and inserting Alaska, a consortium formed pursuant to section 325 of the Department of the Interior and Related Agencies Appropriations Act, 1998 (Public Law 105–83; 111 Stat. 1597), and Native villages (as defined in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602)) for; (2)in subsection (b), by inserting for any grant awarded under subsection (a) before the period at the end; and 
(3)in subsection (d)— (A)in paragraph (1), by striking 2018 and inserting 2023; and 
(B)in paragraph (2), by striking Alaska and inserting Alaska, and not more than 2 percent of the amount made available under paragraph (1) for a fiscal year may be used by a consortium formed pursuant to section 325 of the Department of the Interior and Related Agencies Appropriations Act, 1998 (Public Law 105–83; 111 Stat. 1597),. 6409.Rural decentralized water systemsSection 306E of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926e) is amended— 
(1)by striking the section heading and inserting Rural decentralized water systems; (2)in subsection (a), by striking 100 and inserting 60; 
(3)in subsection (b)— (A)in paragraph (1)— 
(i)by inserting and subgrants after loans; and (ii)by inserting and individually owned household decentralized wastewater systems after well systems; 
(B)by striking paragraph (2) and inserting the following:  (2)Terms and amounts (A)Terms of loansA loan made with grant funds under this section— 
(i)shall have an interest rate of 1 percent; and (ii)shall have a term not to exceed 20 years. 
(B)AmountsA loan or subgrant made with grant funds under this section shall not exceed $15,000 for each water well system or decentralized wastewater system described in paragraph (1).; and (C)by adding at the end the following: 
 
(4)Ground well water contaminationIn the event of ground well water contamination, the Secretary shall allow a loan or subgrant to be made with grant funds under this section for the installation of water treatment where needed beyond the point of entry, with or without the installation of a new water well system.; (4)in subsection (c), by striking productive use of individually-owned household water well systems and inserting effective use of individually owned household water well systems, individually owned household decentralized wastewater systems,; and 
(5)in subsection (d)— (A)by striking $5,000,000 and inserting $20,000,000; and 
(B)by striking 2014 through 2018 and inserting 2019 through 2023. 6410.Solid waste management grantsSection 310B(b)(2) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1932(b)(2)) is amended by striking 2018 and inserting 2023. 
6411.Rural business development grantsSection 310B(c)(4)(A) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1932(c)(4)(A)) is amended by striking 2018 and inserting 2023. 6412.Rural cooperative development grants (a)In generalSection 310B(e) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1932(e)) is amended— 
(1)in paragraph (10), by inserting (including research and analysis based on data from the latest available Economic Census conducted by the Bureau of the Census) after conduct research; and (2)in paragraph (13), by striking 2018 and inserting 2023. 
(b)Technical correctionSection 310B(e)(11)(B)(i) of such Act (7 U.S.C. 1932(e)(11)(B)(i)) is amended by striking (12) and inserting (13). 6413.Locally or regionally produced agricultural food productsSection 310B(g)(9)(B)(iv)(I) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1932(g)(9)(B)(iv)(I)) is amended by striking 2018 and inserting 2023. 
6414.Appropriate technology transfer for rural areas programSection 310B(i)(4) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1932(i)(4)) is amended by striking 2018 and inserting 2023. 6415.Rural economic area partnership zonesSection 310B(j) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1932(j)) is amended by striking 2018 and inserting 2023. 
6416.Intemediary relending programSection 310H of the Consolidated Farm and Rural Development Act (7 U.S.C. 1936b) is amended— (1)by redesignating subsection (e) as subsection (i); 
(2)by inserting after subsection (d) the following:  (e)Limitation on loan amountsThe maximum amount of a loan by an eligible entity described in subsection (b) to individuals and entities for a project under subsection (c), including the unpaid balance of any existing loans, shall be the lesser of— 
(1)$400,000; and (2)50 percent of the loan to the eligible entity under subsection (a). 
(f)Applications 
(1)In generalTo be eligible to receive a loan or loan guarantee under subsection (a), an eligible entity described in subsection (b) shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. (2)EvaluationIn evaluating applications submitted under paragraph (1), the Secretary shall— 
(A) 
(i)take into consideration the previous performance of an eligible entity in carrying out projects under subsection (c); and (ii)in the case of satisfactory performance under clause (i), require the eligible entity to contribute less equity for subsequent loans without modifying the priority given to subsequent applications; and 
(B)in assigning priorities to applications, require an eligible entity to demonstrate that it has a governing or advisory board made up of business, civic, and community leaders who are representative of the communities of the service area, without limitation to the size of the service area. (g)Return of equityThe Secretary shall establish a schedule that is consistent with the amortization schedules of the portfolio of loans made or guaranteed under subsection (a) for the return of any equity contribution made under this section by an eligible entity described in subsection (b), if the eligible entity is— 
(1)current on all principal and interest payments; and (2)in compliance with loan covenants. 
(h)RegulationsThe Secretary shall promulgate regulations and establish procedures reducing the administrative requirements on eligible entities described in subsection (b), including regulations to carry out the amendments made to this section by the Agriculture Improvement Act of 2018.; and (3)in subsection (i) (as so redesignated), by striking 2018 and inserting 2023. 
6417.Access to information to verify income for participants in certain rural housing programsSection 331 of the Consolidated Farm and Rural Development Act (7 U.S.C. 1981), as amended by section 6210(a) of this Act, is amended by adding at the end the following:  (f)Access to information to verify income for participants in certain rural housing programsThe Secretary and the designees of the Secretary are hereby granted the same access to information and subject to the same requirements applicable to the Secretary of Housing and Urban Development as provided in section 453 of the Social Security Act (42 U.S.C. 653) and section 6103(l)(7)(D)(ix) of the Internal Revenue Code of 1986 (26 U.S.C. 6103(l)(7)(D)(ix)) to verify income for individuals participating in sections 502, 504, 521, and 542 of the Housing Act of 1949 (42 U.S.C. 1472, 1474, 1490a, and 1490r), notwithstanding section 453(l) of the Social Security Act.. 
6418.Providing for additional fees for guaranteed loans under the Consolidated Farm and Rural Development ActSection 333 of the Consolidated Farm and Rural Development Act (7 U.S.C. 1983) is amended— (1)by striking and at the end of paragraph (5); 
(2)by striking the period at the end of paragraph (6) and inserting ; and; and (3)by adding at the end the following: 
 
(7)in the case of an insured or guaranteed loan issued or modified under section 306(a), charge and collect from the lender fees in such amounts as to bring down the costs of subsidies for the insured or guaranteed loan, except that the fees shall not act as a bar to participation in the programs nor be inconsistent with current practices in the marketplace.. 6419.Rural Business-Cooperative Service programs technical assistance and trainingThe Consolidated Farm and Rural Development Act is amended by inserting after section 367, as added by section 5306 of this Act, the following: 
 
368.Rural Business-Cooperative Service programs technical assistance and training 
(a)In generalThe Secretary may make grants to public bodies, private nonprofit corporations, economic development authorities, institutions of higher education, federally recognized Indian Tribes, and rural cooperatives for the purpose of providing or obtaining technical assistance and training to support funding applications for programs carried out by the Secretary, acting through the Administrator of the Rural Business-Cooperative Service. (b)PurposesA grant under subsection (a) may be used— 
(1)to assist communities in identifying and planning for business and economic development needs; (2)to identify public and private resources to finance business and small and emerging business needs; 
(3)to prepare reports and surveys necessary to request financial assistance for businesses in rural communities; and (4)to prepare applications for financial assistance. 
(c)Selection priorityIn selecting recipients of grants under this section, the Secretary shall give priority to grants serving persistent poverty counties and high poverty communities, as determined by the Secretary. (d)Funding (1)In generalThere is authorized to be appropriated to carry out this section $5,000,000 for each of fiscal years 2019 through 2023, to remain available until expended. 
(2)AvailabilityAny amounts authorized to be appropriated under paragraph (1) for any fiscal year that are not appropriated for that fiscal year may be appropriated for the immediately succeeding fiscal year.. 6420.National Rural Development PartnershipSection 378 of the Consolidated Farm and Rural Development Act (7 U.S.C. 2008m) is amended in each of subsections (g)(1) and (h), by striking 2018 and inserting 2023 each place it appears. 
6421.Grants for NOAA weather radio transmittersSection 379B(d) of the Consolidated Farm and Rural Development Act (7 U.S.C. 2008p(d)) is amended by striking 2018 and inserting 2023. 6422.Rural microentrepreneur assistance programSection 379E of the Consolidated Farm and Rural Development Act (7 U.S.C. 2008s) is amended— 
(1)in subsection (b)(4)(B)(ii)— (A)in the clause heading, by striking Maximum amount and inserting Amount; 
(B)by inserting not less than 20 percent and before not more than 25 percent; and (C)by striking the period at the end and inserting the following: “, subject to— 
 
(I)satisfactory performance by the microenterprise development organization under this section, and (II)the availability of funding.; and 
(2)by striking subsection (d) and inserting the following:  (d)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $20,000,000 for each of fiscal years 2019 through 2023.. 
6423.Health care servicesSection 379G(e) of the Consolidated Farm and Rural Development Act (7 U.S.C. 2008u(e)) is amended by striking 2018 and inserting 2023. 6424.Rural innovation stronger economy grant programSubtitle D of the Consolidated Farm and Rural Development Act (7 U.S.C. 1981 et seq.) is amended by adding at the end the following: 
 
379I.Rural innovation stronger economy grant program 
(a)DefinitionsIn this section: (1)Eligible entityThe term eligible entity means a rural jobs accelerator partnership established after the date of enactment of this section that— 
(A)organizes key community and regional stakeholders into a working group that— (i)focuses on the shared goals and needs of the industry clusters that are objectively identified as existing, emerging, or declining; 
(ii)represents a region defined by the partnership in accordance with subparagraph (B); (iii)includes 1 or more representatives of— 
(I)an institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)); (II)a private entity; or 
(III)a government entity; and (iv)has, as a lead applicant— 
(I)a District Organization (as defined in section 300.3 of title 13, Code of Federal Regulations (or a successor regulation)); (II)an Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)), or a consortium of Indian tribes; 
(III)a State or a political subdivision of a State, including a special purpose unit of a State or local government engaged in economic development activities, or a consortium of political subdivisions; (IV)an institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)) or a consortium of institutions of higher education; or 
(V)a public or private nonprofit organization; and (B)subject to approval by the Secretary, may— 
(i)serve a region that is— (I)a single jurisdiction; or 
(II)if the region is a rural area, multijurisdictional; and (ii)define the region that the partnership represents, if the region— 
(I)is large enough to contain critical elements of the industry cluster prioritized by the partnership; (II)is small enough to enable close collaboration among members of the partnership; 
(III)includes a majority of communities that are located in— (aa)a nonmetropolitan area that qualifies as a low-income community (as defined in section 45D(e) of the Internal Revenue Code of 1986); and 
(bb)an area that has access to or has a plan to achieve broadband service (within the meaning of title VI of the Rural Electrification Act of 1936 (7 U.S.C. 950bb et seq.)); and (IV) (aa)has a population of 50,000 or fewer inhabitants; or 
(bb)for a region with a population of more than 50,000 inhabitants, is the subject of a positive determination by the Secretary with respect to a rural-in-character petition, including such a petition submitted concurrently with the application of the partnership for a grant under this section. (2)Industry clusterThe term industry cluster means a broadly defined network of interconnected firms and supporting institutions in related industries that accelerate innovation, business formation, and job creation by taking advantage of assets and strengths of a region in the business environment. 
(3)High-wage jobThe term high-wage job means a job that provides a wage that is greater than the median wage for the applicable region, as determined by the Secretary. (4)Jobs acceleratorThe term jobs accelerator means a jobs accelerator center or program located in or serving a low-income rural community that may provide co-working space, in-demand skills training, entrepreneurship support, and any other services described in subsection (d)(1)(B). 
(5)Small and disadvantaged businessThe term small and disadvantaged business has the meaning given the term small business concern owned and controlled by socially and economically disadvantaged individuals in section 8(d)(3)(C) of the Small Business Act (15 U.S.C. 637(d)(3)(C)). (b)Establishment (1)In generalThe Secretary shall establish a grant program under which the Secretary shall award grants, on a competitive basis, to eligible entities to establish jobs accelerators, including related programming, that— 
(A)improve the ability of distressed rural communities to create high-wage jobs, accelerate the formation of new businesses with high-growth potential, and strengthen regional economies, including by helping to build capacity in the applicable region to achieve those goals; and (B)help rural communities identify and maximize local assets and connect to regional opportunities, networks, and industry clusters that demonstrate high growth potential. 
(2)Cost-sharing 
(A)In generalThe Federal share of the cost of any activity carried out using a grant made under paragraph (1) shall be not greater than 80 percent. (B)In-kind contributionsThe non-Federal share of the total cost of any activity carried out using a grant made under paragraph (1) may be in the form of donations or in-kind contributions of goods or services fairly valued. 
(3)Selection criteriaIn selecting eligible entities to receive grants under paragraph (1), the Secretary shall consider— (A)the commitment of participating core stakeholders in the jobs accelerator partnership, including a demonstration that— 
(i)investment organizations, including venture development organizations, venture capital firms, revolving loan funders, angel investment groups, community lenders, community development financial institutions, rural business investment companies, small business investment companies (as defined in section 103 of the Small Business Investment Act of 1958 (15 U.S.C. 662)), philanthropic organizations, and other institutions focused on expanding access to capital, are committed partners in the jobs accelerator partnership and willing to potentially invest in projects emerging from the jobs accelerator; and (ii)institutions of higher education, applied research institutions, workforce development entities, and community-based organizations are willing to partner with the jobs accelerator to provide workers with skills relevant to the industry cluster needs of the region, with an emphasis on the use of on-the-job training, registered apprenticeships, customized training, classroom occupational training, or incumbent worker training; 
(B)the ability of the eligible entity to provide the non-Federal share as required under paragraph (2); (C)the identification of a targeted industry cluster; 
(D)the ability of the partnership to link rural communities to markets, networks, industry clusters, and other regional opportunities and assets; (E)other grants or loans of the Secretary and other Federal agencies that the jobs accelerator would be able to leverage; and 
(F)prospects for the proposed center and related programming to have sustainability beyond the full maximum length of assistance under this subsection, including the maximum number of renewals. (4)Grant term and renewals (A)TermThe initial term of a grant under paragraph (1) shall be 4 years. 
(B)RenewalThe Secretary may extend the term of a grant under paragraph (1) for an additional period of not longer than 2 years if the Secretary is satisfied, using the evaluation under subsection (e)(2), that the grant recipient has successfully established a jobs accelerator and related programming. (5)Geographic distributionTo the maximum extent practicable, the Secretary shall provide grants under paragraph (1) for jobs accelerators and related programming in not fewer than 25 States at any time. 
(c)Grant amountA grant awarded under subsection (b) may be in an amount equal to— (1)not less than $500,000; and 
(2)not more than $2,000,000. (d)Use of funds (1)In generalSubject to paragraph (2), funds from a grant awarded under subsection (b) may be used— 
(A)to construct, purchase, or equip a building to serve as an innovation center; (B)to support programs to be carried out at, or in direct partnership with, the jobs accelerator that support the objectives of the jobs accelerator, including— 
(i)linking rural communities and entrepreneurs to markets, networks, industry clusters, and other regional opportunities to support high-wage job creation, new business formation, business expansion, and economic growth; (ii)integrating small businesses into a supply chain; 
(iii)creating or expanding commercialization activities for new business formation; (iv)identifying and building assets in rural communities that are crucial to supporting regional economies; 
(v)facilitating the repatriation of high-wage jobs to the United States; (vi)supporting the deployment of innovative processes, technologies, and products; 
(vii)enhancing the capacity of small businesses in regional industry clusters, including small and disadvantaged businesses; (viii)increasing United States exports and business interaction with international buyers and suppliers; 
(ix)developing the skills and expertise of local workforces, entrepreneurs, and institutional partners to meet the needs of employers and prepare workers for high-wage jobs in the identified industry clusters, including the upskilling of incumbent workers; (x)ensuring rural communities have the capacity and ability to carry out projects relating to housing, community facilities, infrastructure, or community and economic development to support regional industry cluster growth; or 
(xi)any other activities that the Secretary may determine to be appropriate. (2)Requirement (A)In generalSubject to subparagraph (B), not more than 10 percent of a grant awarded under subsection (b) shall be used for indirect costs associated with administering the grant. 
(B)IncreaseThe Secretary may increase the percentage described in subparagraph (A) on a case-by-case basis. (e)Annual activity report and evaluationNot later than 1 year after receiving a grant under this section, and annually thereafter for the duration of the grant, an eligible entity shall— 
(1)report to the Secretary on the activities funded with the grant; and (2) (A)evaluate the progress that the eligible entity has made toward the strategic objectives identified in the application for the grant; and 
(B)measure that progress using performance measures during the project period, which may include— (i)high-wage jobs created; 
(ii)high-wage jobs retained; (iii)private investment leveraged; 
(iv)businesses improved; (v)new business formations; 
(vi)new products or services commercialized; (vii)improvement of the value of existing products or services under development; 
(viii)regional collaboration, as measured by such metrics as— (I)the number of organizations actively engaged in the industry cluster; 
(II)the number of symposia held by the industry cluster, including organizations that are not located in the immediate region defined by the partnership; and (III)the number of further cooperative agreements; 
(ix)the number of education and training activities relating to innovation; (x)the number of jobs relocated from outside of the United States to the region; 
(xi)the amount and number of new equity investments in industry cluster firms; (xii)the amount and number of new loans to industry cluster firms; 
(xiii)the dollar increase in exports resulting from the project activities; (xiv)the percentage of employees for which training was provided; 
(xv)improvement in sales of participating businesses; (xvi)improvement in wages paid at participating businesses; 
(xvii)improvement in income of participating workers; or (xviii)any other measure the Secretary determines to be appropriate. 
(f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2019 through 2023.. 6425.Delta Regional Authority (a)Authorization of AppropriationsSection 382M(a) of the Consolidated Farm and Rural Development Act (7 U.S.C. 2009aa–12(a)) is amended by striking 2008 through 2018 and inserting 2019 through 2023. 
(b)Termination of authoritySection 382N of such Act (7 U.S.C. 2009aa–13) is amended by striking 2018 and inserting 2023. 6426.Rural business investment program (a)DefinitionsSection 384A of the Consolidated Farm and Rural Development Act (7 U.S.C. 2009cc) is amended— 
(1)in paragraph (2)— (A)in the paragraph heading, by striking venture; and 
(B)by striking venture; and (2)by striking paragraph (4) and inserting the following: 
 
(4)Equity capitalThe term equity capital means— (A)common or preferred stock or a similar instrument, including subordinated debt with equity features; and 
(B)any other type of equity-like financing that might be necessary to facilitate the purposes of this Act, excluding financing such as senior debt or other types of financing that competes with routine loanmaking of commercial lenders.. (b)PurposesSection 384B of such Act (7 U.S.C. 2009cc–1) is amended— 
(1)in paragraph (1), by striking venture; and (2)in paragraph (2)— 
(A)in the matter preceding subparagraph (A), by striking venture; and (B)in subparagraph (B), by striking venture. 
(c)Selection of rural business investment companiesSection 384D(b)(1) of such Act (7 U.S.C. 2009cc–3(b)(1)) is amended by striking developmental venture and inserting developmental. (d)FeesSection 384G of such Act (7 U.S.C. 2009cc–6) is amended— 
(1)in subsections (a) and (b), by striking a fee that does not exceed $500 each place it appears and inserting such fees as the Secretary considers appropriate, so long as those fees are proportionally equal for each rural business investment company,; and (2)in subsection (c)(2)— 
(A)in subparagraph (B), by striking solely to cover the costs of licensing examinations and inserting as the Secretary considers appropriate; and (B)by striking subparagraph (C) and inserting the following: 
 
(C)shall be in such amounts as the Secretary considers appropriate.. (e)Limitation on rural business investment companies controlled by Farm Credit System institutionsSection 384J(c) of such Act (7 U.S.C. 2009cc–9(c)) is amended by striking 25 and inserting 50. 
(f)Flexibility on sources of investment or capitalSection 384J(a) of such Act (7 U.S.C. 2009cc–9(a)) is amended— (1)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and indenting appropriately; 
(2)by striking the subsection designation and heading and all that follows through Except as in the matter preceding subparagraph (A) (as so redesignated) and inserting the following:  (a)Investment (1)In generalExcept as; and 
(3)by adding at the end the following:  (2)Limitation on requirementsThe Secretary may not require that an entity described in paragraph (1) provide investment or capital that is not required of other companies eligible to apply to operate as a rural business investment company under section 384D(a).. 
6427.Rural business investment programSection 384S of the Consolidated Farm and Rural Development Act (7 U.S.C. 2009cc–18) is amended by striking 2018 and inserting 2023. EAdditional Amendments to the Rural Electrification Act of 1936 6501.Amendments to section 2 of the Rural Electrification Act of 1936 (a)Electric loan refinancingSection 2(a) of the Rural Electrification Act of 1936 (7 U.S.C. 902(a)) is amended by striking loans in and inserting loans, or refinance loans made by the Secretary under this Act, in. 
(b)Technical assistance for rural electrification loansSection 2 of such Act (7 U.S.C. 902) is amended by adding at the end the following:  (c)Technical assistanceNot later than 180 days after the date of enactment of this subsection, the Secretary shall enter into a memorandum of understanding with the Secretary of Energy under which the Secretary of Energy shall provide technical assistance to the Rural Utilities Service on loans to be made under subsection (a) of this section and section 4(a).. 
6502.Loans for telephone serviceSection 201 of the Rural Electrification Act of 1936 (7 U.S.C. 922) is amended— (1)by striking the section designation and all that follows through From such sums and inserting the following: 
 
201.Loans for telephone serviceFrom such sums;  (2)in the second sentence, by striking associations: and all that follows through same subscribers. and inserting associations.; and 
(3)in the sixth sentence, by striking , nor shall such loan be made in any State and all that follows through writing) in the seventh sentence and inserting the following: and. 6503.Cushion of credit payments programSection 313(a) of the Rural Electrification Act of 1936 (7 U.S.C. 940c(a)) is amended— 
(1)in paragraph (1)— (A)by striking (1) In general.—The and inserting the following: 
 
(1)In general 
(A)Development and promotion of programThe; and (B)by adding after and below the end the following: 
 
(B)TerminationEffective on the date of enactment of this subparagraph, no deposits may be made under subparagraph (A).; (2)in paragraph (2)— 
(A)by striking (2) Interest.—Amounts and inserting the following:  (2)Interest (A)In generalAmounts; and 
(B)by adding after and below the end the following:  (B)ReductionNotwithstanding subparagraph (A), amounts in each cushion of credit account shall accrue interest to the borrower at a rate equal to— 
(i)4 percent per annum in fiscal year 2021; and (ii)the then applicable 1-year Treasury rate thereafter.; and 
(3)in paragraph (3)— (A)by striking (3) Balance.—A and inserting the following: 
 
(3)Balance 
(A)In generalA; and (B)by after and below the end the following: 
 
(B)PrepaymentNotwithstanding subparagraph (A) and subject to subparagraph (C), beginning on the date of the enactment of this subparagraph and ending with September 30, 2020, a borrower may, at the sole discretion of the borrower, reduce the balance of its cushion of credit account if the amount obtained from the reduction is used to prepay loans made or guaranteed under this Act. (C)No prepayment premiumNotwithstanding any other provision of this Act, no prepayment premium shall be imposed or collected with respect to that portion of a loan that is prepaid by a borrower in accordance with subparagraph (B). 
(D)Mandatory fundingNotwithstanding section 504 of the Federal Credit Reform Act of 1990, out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall make available such sums as necessary to cover any loan modification costs as defined in section 502 of such Act.. 6504.Extension of the rural economic development loan and grant program (a)Section 12(b)(3)(D) of the Rural Electrification Act of 1936 (7 U.S.C. 912(b)(3)(D)) is amended by striking 313(b)(2)(A) and inserting 313(b)(2). 
(b)Section 313(b)(2) of such Act (7 U.S.C. 940c(b)(2)) is amended— (1)by striking all that precedes shall maintain and inserting the following: 
 
(2)Rural economic development subaccountThe Secretary; and (2)by striking the 5 percent and all that follows through subparagraph (E) and inserting 5 percent.. 
(c)Title III of such Act (7 U.S.C. 931–940h) is amended by inserting after section 313A the following:  313B.Rural development loans and grants (a)In generalThe Secretary shall provide grants or zero interest loans to borrowers under this Act for the purpose of promoting rural economic development and job creation projects, including funding for project feasibility studies, start-up costs, incubator projects, and other reasonable expenses for the purpose of fostering rural development. 
(b)RepaymentsIn the case of zero interest loans, the Secretary shall establish such reasonable repayment terms as will encourage borrower participation. (c)ProceedsAll proceeds from the repayment of such loans made under this section shall be returned to the subaccount that the Secretary shall maintain in accordance with sections 313(b)(2) and 313B(f). 
(d)Number of grantsLoans and grants required under this section shall be made to the full extent of the amounts made available under subsection (e). (e)Funding (1)Discretionary fundingIn addition to other funds that are available to carry out this section, there is authorized to be appropriated not more than $10,000,000 for each of fiscal years 2019 through 2023 to carry out this section, to remain available until expended. 
(2)Mandatory fundingOf the funds of the Commodity Credit Corporation, the Secretary shall credit to the subaccount to use for the cost of grants and loans under this section $5,000,000 for each of fiscal years 2022 and 2023, to remain available until expended. (3)Other fundsIn addition to the funds described in paragraphs (1) and (2), the Secretary shall use, without fiscal year limitation, to provide grants and loans under this section— 
(A)the interest differential sums credited to the subaccount described in subsection (c); and (B)subject to section 313A(e)(2), the fees described in subsection (c)(4) of such section. 
(f)Maintenance of accountThe Secretary shall maintain the subaccount described in section 313(b)(2), as in effect in fiscal year 2017, for purposes of carrying out this section.. (d)Section 313A of the Rural Electrification Act of 1936 (7 U.S.C. 940c–1) is amended— 
(1)in subsection (c)(4)— (A)in subparagraph (A), by striking maintained under section 313(b)(2)(A) and inserting that shall be maintained as required by sections 313(b)(2) and 313B(f); and 
(B)in subparagraph (B), by striking 313(b)(2)(B) and inserting 313(b)(2); and (2)in subsection (e)(2), by striking maintained under section 313(b)(2)(A) and inserting required to be maintained by sections 313(b)(2) and 313B(f). 
(e) 
(1)Subject to section 313B(e) of the Rural Electrification Act of 1936 (as added by this section), the Secretary of Agriculture shall carry out the loan and grant program required under such section in the same manner as the loan and grant program under section 313(b)(2) of such Act is carried out on the day before the date of the enactment of this Act, until such time as any regulations necessary to carry out the amendments made by this section are fully implemented. (2)Paragraph (1) shall take effect on the date of the enactment of this Act. 
6505.Guarantees for bonds and notes issued for electrification or telephone purposes 
(a)In generalSection 313A of the Rural Electrification Act of 1936 (7 U.S.C. 940c–1) is amended— (1)in subsection (a)— 
(A)by striking Subject to and inserting the following:  (1)GuaranteesSubject to;  
(B)in paragraph (1) (as so designated), by striking basis and all that follows through the period at the end and inserting basis, if the proceeds of the bonds or notes are used to make utility infrastructure loans, or refinance bonds or notes issued for those purposes, to a borrower that has at any time received, or is eligible to receive, a loan under this Act.; and (C)by adding at the end the following: 
 
(2)TermsA bond or note guaranteed under this section shall, by agreement between the Secretary and the borrower— (A)be for a term of 30 years (or another term of years that the Secretary determines is appropriate); and 
(B)be repaid by the borrower— (i)in periodic installments of principal and interest; 
(ii)in periodic installments of interest and, at the end of the term of the bond or note, as applicable, by the repayment of the outstanding principal; or (iii)through a combination of the methods described in clauses (i) and (ii).;  
(2)in subsection (b)— (A)in paragraph (1), by striking electrification and all that follows through the period at the end and inserting purposes described in subsection (a)(1).; 
(B)by striking paragraph (2); (C)by redesignating paragraphs (3) and (4) as paragraphs (2) and (3), respectively; and 
(D)in paragraph (2) (as so redesignated)— (i)in subparagraph (A), by striking for electrification or telephone purposes and inserting for eligible purposes described in subsection (a)(1); and 
(ii)in subparagraph (C), by striking subsection (a) and inserting subsection (a)(1); and (3)in subsection (f), by striking 2018 and inserting 2023. 
(b)AdministrationBeginning on the date of enactment of the Agriculture Improvement Act of 2018, the Secretary shall continue to carry out section 313A of the Rural Electrification Act of 1936 (7 U.S.C. 940c–1) (as amended by subsection (a)) under a Notice of Solicitation of Applications until the date on which any regulations necessary to carry out the amendments made by subsection (a) are fully implemented. 6506.Expansion of 911 accessSection 315 of the Rural Electrification Act of 1936 (7 U.S.C. 940e) is amended— 
(1)in subsection (a)(2), by striking commercial or transportation and inserting critical transportation-related; and (2)in subsection (d), by striking 2018 and inserting 2023. 
6507.Cybersecurity and grid security improvementsTitle III of the Rural Electrification Act of 1936 (7 U.S.C. 931 et seq.) is amended by adding at the end the following:  319.Cybersecurity and grid security improvements (a)Definition of cybersecurity and grid security improvementsIn this section, the term cybersecurity and grid security improvements means investment in the development, expansion, and modernization of rural utility infrastructure that addresses known cybersecurity and grid security risks. 
(b)Loans and loan guaranteesThe Secretary may make or guarantee loans under this title and title I for cybersecurity and grid security improvements.. FProgram Repeals 6601.Elimination of unfunded programs (a)Consolidated Farm and Rural Development Act (1)RepealersThe following provisions of the Consolidated Farm and Rural Development Act are hereby repealed: 
(A)Section 306(a)(23) (7 U.S.C. 1926(a)(23)). (B)Section 310B(f) (7 U.S.C. 1932(f)). 
(C)Section 379 (7 U.S.C. 2008n). (D)Section 379A (7 U.S.C. 2008o). 
(E)Section 379C (7 U.S.C. 2008q). (F)Section 379D (7 U.S.C. 2008r). 
(G)Section 379F (7 U.S.C. 2008t). (H)Subtitle I (7 U.S.C. 2009dd–2009dd–7). 
(2)Conforming amendmentSection 333A(h) of such Act (7 U.S.C. 1983a(h)) is amended by striking 310B(f),. (b)Rural Electrification Act of 1936Section 314 of the Rural Electrification Act of 1936 (7 U.S.C. 940d) is hereby repealed. 
6602.Repeal of Rural Telephone Bank 
(a)RepealTitle IV of the Rural Electrification Act of 1936 (7 U.S.C. 941–950b) is repealed. (b)Conforming amendments (1)Section 18 of such Act (7 U.S.C. 918) is amended in each of subsections (a) and (b) by striking and the Governor of the telephone bank. 
(2)Section 204 of such Act (7 U.S.C. 925) is amended by striking and the Governor of the telephone bank. (3)Section 205(a) of such Act (7 U.S.C. 926) is amended— 
(A)in the matter preceding paragraph (1), by striking and the Governor of the telephone bank; and (B)in paragraph (2), by striking or the Governor of the telephone bank. 
(4)Section 206(a) of such Act (7 U.S.C. 927(a)) is amended— (A)in the matter preceding paragraph (1), by striking and the Governor of the telephone bank; 
(B)by striking paragraph (1); (C)in paragraph (4), by striking or 408; and 
(D)by redesignating paragraphs (2) through (4) as paragraphs (1) through (3), respectively. (5)Section 206(b) of such Act (7 U.S.C. 927(b)) is amended— 
(A)in the matter preceding paragraph (1), by striking and the Governor of the telephone bank; (B)in paragraph (1), by striking , or a Rural Telephone Bank loan,; and 
(C)in paragraph (2), by striking , the Rural Telephone Bank,. (6)Section 207(1) of such Act (7 U.S.C. 928(1)) is amended— 
(A)by striking 305, and inserting 305 or; and (B)by striking , or a loan under section 408,. 
(7)Section 301 of such Act (7 U.S.C. 931) is amended— (A)in paragraph (3), by striking except for net collection proceeds previously appropriated for the purchase of class A stock in the Rural Telephone Bank,; 
(B)by adding or at the end of paragraph (4); (C)by striking ; and at the end of paragraph (5) and inserting a period; and 
(D)by striking paragraph (6). (8)Section 305(d)(2)(B) of such Act (7 U.S.C. 935(d)(2)(B)) is amended— 
(A)in clause (i), by striking and a loan under section 408; and (B)in clause (ii), by striking and under section 408 each place it appears. 
(9)Section 305(d)(3)(C) of such Act (7 U.S.C. 935(d)(3)(C)) is amended by striking and section 408(b)(4)(C), the Secretary and the Governor of the telephone bank and inserting the Secretary. (10)Section 306 of such Act (7 U.S.C. 936) is amended by striking the Rural Telephone Bank, National Rural Utilities Cooperative Finance Corporation, and inserting the National Rural Utilities Cooperative Finance Corporation. 
(11)Section 309 of such Act (7 U.S.C. 739) is amended by striking the last sentence. (12)Section 2352(b) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 901 note) is amended by striking the Rural Telephone Bank and. 
(13)The first section of Public Law 92–12 (7 U.S.C. 921a) is repealed. (14)The first section of Public Law 92–324 (7 U.S.C. 921b) is repealed. 
(15)Section 1414 of the Omnibus Budget Reconciliation Act of 1987 (7 U.S.C. 944a) is repealed. (16)Section 1411 of the Omnibus Budget Reconciliation Act of 1987 (7 U.S.C. 948 notes) is amended by striking subsections (a) and (b). 
(17)Section 3.8(b)(1)(A) of the Farm Credit Act of 1971 (12 U.S.C. 2129(b)(1)(A)) is amended by striking or a loan or loan commitment from the Rural Telephone Bank,. (18)Section 105(d) of the National Consumer Cooperative Bank Act (12 U.S.C. 3015(d)) is amended by striking the Rural Telephone Bank,. 
(19)Section 9101 of title 31, United States Code, is amended— (A)in paragraph (2), by striking subparagraph (H) and redesignating subparagraphs (I), (J), and (K) as subparagraphs (H), (I), and (J), respectively; and 
(B)in paragraph (3), by striking subparagraphs (K) and (O) and redesignating subparagraphs (L) through (N) and (P) through (R) as subparagraphs (K) through (P), respectively. (20)Section 9108(d)(2) of title 31, United States Code, is amended by striking the Rural Telephone Bank (when the ownership, control, and operation of the Bank are converted under section 410(a) of the Rural Electrification Act of 1936 (7 U.S.C. 950(a))),. 
6603.Amendments to LOCAL TV ActThe Launching Our Communities’ Access to Local Television Act of 2000 (title X of H.R. 5548 of the 106th Congress, as enacted by section 1(a)(2) of Public Law 106–553; 114 Stat. 2762A–128) is amended— (1)by striking the title heading and inserting the following: 
 
XSatellite Carrier Retransmission Eligibility; 
(2)by striking sections 1001 through 1007 and 1009 through 1012; and (3)by redesignating section 1008 as section 1001. 
GTechnical Corrections 
6701.Corrections relating to the Consolidated Farm and Rural Development Act 
(a) 
(1)Section 306(a)(19)(A) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926(a)(19)(A)) is amended by inserting after nonprofit corporations the following: , Indian Tribes (as defined in section 4(e) of the Indian Self-Determination and Education Assistance Act). (2)The amendment made by this subsection shall take effect as if included in section 773 of the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2001 (H.R. 5426 of the 106th Congress, as enacted by Public Law 106–387 (114 Stat. 1549A–45)) in lieu of the amendment made by such section. 
(b) 
(1)Section 309A(b) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1929a(b)) is amended by striking and section 308. (2)The amendment made by this subsection shall take effect as if included in the enactment of section 661(c)(2) of the Federal Agricultural Improvement and Reform Act of 1996 (Public Law 104–127). 
(c)Section 310B(c)(3)(A)(v) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1932(c)(3)(A)(v)) is amended by striking and after the semicolon and inserting or. (d) (1)Section 310B(e)(5)(F) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1932(e)(5)(F)) is amended by inserting , except that the Secretary shall not require non-Federal financial support in an amount that is greater than 5 percent in the case of a 1994 institution (as defined in section 532 of the Equity in Educational Land-Grant Status Act of 1994 (7 U.S.C. 301 note; Public Law 103–382)) before the period at the end. 
(2)The amendment made by this subsection shall take effect as if included in the enactment of section 6015 of the Farm Security and Rural Investment Act of 2002 (Public Law 107–171). (e) (1)Section 381E(d)(3) of the Consolidated Farm and Rural Development Act (7 U.S.C. 2009d(d)(3)) is amended by striking subparagraph (A) and redesignating subparagraphs (B) and (C) as subparagraphs (A) and (B), respectively. 
(2)The amendment made by paragraph (1) shall take effect as if included in the enactment of section 6012(b) of the Agricultural Act of 2014 (Public Law 113–79). (f) (1)Section 382A of the Consolidated Farm and Rural Development Act (7 U.S.C. 2009aa) is amended by adding at the end the following: 
 
(4)Notwithstanding any other provision of law, the State of Alabama shall be a full member of the Delta Regional Authority and shall be entitled to all rights and privileges that said membership affords to all other participating States in the Delta Regional Authority.. (2)The amendment made by this subsection shall take effect as if included in the enactment of section 153(b) of division B of H.R. 5666, as introduced in the 106th Congress, and as enacted by section 1(4) of the Consolidated Appropriations Act, 2001 (Appendix D of Public Law 106–554; 114 Stat. 2763A–252). 
(g)Section 382E(a)(1)(B) of the Consolidated Farm and Rural Development Act (7 U.S.C.2009aa-4(a)(1)(B)) is amended by moving clause (iv) 2 ems to the right. (h)Section 383G(c) of the Consolidated Farm and Rural Development Act (7 U.S.C. 2009bb-5(c)) is amended— 
(1)in the subsection heading by striking Telecommunication Renewable Energy,, and inserting Telecommunication, Renewable Energy,; and (2)in the text, by striking ,, and inserting a comma. 
6702.Corrections relating to the Rural Electrification Act of 1936Section 201 of the Rural Electrification Act of 1936 (7 U.S.C. 922) is amended— (1)in the 3rd sentence by striking wildest and inserting widest; and 
(2)in the 6th sentence, by striking centifies and inserting certifies. VIIResearch, Extension, and Related Matters ANational Agricultural Research, Extension, and Teaching Policy Act of 1977 7101.Purposes of agricultural research, extension, and educationSection 1402 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3101) is amended— 
(1)in paragraph (7), by striking and at the end; (2)in paragraph (8), by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following:  (9)support international collaboration that leverages resources and advances priority food and agricultural interests of the United States, such as— 
(A)addressing emerging plant and animal diseases; (B)improving crop varieties and animal breeds; and 
(C)developing safe, efficient, and nutritious food systems.. 7102.Matters related to certain school designations and declarations (a)In generalSection 1404(14) of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103(14)) is amended— 
(1)by amending subparagraph (A) to read as follows:  (A)In general (i)DefinitionThe terms NLGCA Institution and non-land-grant college of agriculture mean a public college or university offering a baccalaureate or higher degree in the study of agricultural sciences, forestry, or both in any area of study specified in clause (ii). 
(ii)ClarificationFor purposes of clause (i), an area of study specified in this clause is any of the following: (I)Agriculture. 
(II)Agricultural business and management. (III)Agricultural economics. 
(IV)Agricultural mechanization. (V)Agricultural production operations. 
(VI)Aquaculture. (VII)Agricultural and food products processing. 
(VIII)Agricultural and domestic animal services. (IX)Equestrian or equine studies. 
(X)Applied horticulture or horticulture operations. (XI)Ornamental horticulture. 
(XII)Greenhouse operations and management. (XIII)Turf and turfgrass management. 
(XIV)Plant nursery operations and management. (XV)Floriculture or floristry operations and management. 
(XVI)International agriculture. (XVII)Agricultural public services. 
(XVIII)Agricultural and extension education services. (XIX)Agricultural communication or agricultural journalism. 
(XX)Animal sciences. (XXI)Food science. 
(XXII)Plant sciences. (XXIII)Soil sciences. 
(XXIV)Forestry. (XXV)Forest sciences and biology. 
(XXVI)Natural resources or conservation. (XXVII)Natural resources management and policy. 
(XXVIII)Natural resource economics. (XXIX)Urban forestry. 
(XXX)Wood science and wood products or pulp or paper technology. (XXXI)Range science and management. 
(XXXII)Agricultural engineering. (XXXIII)Any other area, as determined appropriate by the Secretary.; and 
(2)in subparagraph (C)— (A)in the matter preceding clause (i), by inserting any institution designated under after include; 
(B)by striking clause (i); and (C)in clause (ii)— 
(i)by striking (ii) any institution designated under—; (ii)by striking subclause (IV); 
(iii)in subclause (II), by adding or at the end; (iv)in subclause (III), by striking ; or at the end and inserting a period; and 
(v)by redesignating subclauses (I), (II), and (III) (as so amended) as clauses (i), (ii), and (iii), respectively, and by moving the margins of such clauses (as so redesignated) two ems to the left. (b)Designation review (1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary shall establish a process to review each designated NLGCA Institution (as defined in section 1404(14)(A) of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103(14)(A))) to ensure compliance with such section, as amended by this subsection. 
(2)RevocationAn NLGCA Institution that the Secretary determines under subparagraph (A) to be not in compliance shall have the designation of such institution revoked. 7103.National Agricultural Research, Extension, Education, and Economics Advisory BoardSection 1408 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3123) is amended— 
(1)in subsection (b)— (A)in paragraph (1), by striking 25 and inserting 15; and 
(B)by amending paragraph (3) to read as follows:  (3)Membership categoriesThe Advisory Board shall consist of members from each of the following categories: 
(A)3 members representing national farm or producer organizations, which may include members— (i)representing farm cooperatives; 
(ii)who are producers actively engaged in the production of a food animal commodity and who are recommended by a coalition of national livestock organizations; (iii)who are producers actively engaged in the production of a plant commodity and who are recommended by a coalition of national crop organizations; or 
(iv)who are producers actively engaged in aquaculture and who are recommended by a coalition of national aquacultural organizations. (B)2 members representing academic or research societies, which may include members representing— 
(i)a national food animal science society; (ii)a national crop, soil, agronomy, horticulture, plant pathology, or weed science society; 
(iii)a national food science organization; (iv)a national human health association; or 
(v)a national nutritional science society. (C)5 members representing agricultural research, extension, and education, which shall include each of the following: 
(i)1 member representing the land-grant colleges and universities eligible to receive funds under the Act of July 2, 1862 (7 U.S.C. 301 et seq.). (ii)1 member representing the land-grant colleges and universities eligible to receive funds under the Act of August 30, 1890 (7 U.S.C. 321 et seq.), including Tuskegee University. 
(iii)1 member representing the 1994 Institutions (as defined in section 532 of the Equity in Educational Land-Grant Status Act of 1994 (7 U.S.C. 301 note; Public Law 103–382)). (iv)1 member representing NLGCA Institutions or Hispanic-serving institutions. 
(v)1 member representing American colleges of veterinary medicine. (D)5 members representing industry, consumer, or rural interests, including members representing— 
(i)entities engaged in transportation of food and agricultural products to domestic and foreign markets; (ii)food retailing and marketing interests; 
(iii)food and fiber processors; (iv)rural economic development interests; 
(v)a national consumer interest group; (vi)a national forestry group; 
(vii)a national conservation or natural resource group; (viii)a national social science association; 
(ix)private sector organizations involved in international development; or (x)a national association of agricultural economists.;  
(2)in subsection (c)— (A)in paragraph (1)— 
(i)in the matter preceding subparagraph (A), by striking review and and inserting make recommendations, review, and; (ii)by striking subparagraph (A) and inserting the following new subparagraph: 
 
(A)long-term and short-term national policies and priorities consistent with the— (i)purposes specified in section 1402 for agricultural research, extension, education, and economics; and 
(ii)priority areas of the Agriculture and Food Research Initiative specified in subsection (b)(2) of the Competitive, Special, and Facilities Research Grant Act (7 U.S.C. 3157(b)(2));; and  (iii)by amending subparagraph (B) to read as follows: 
 
(B)the annual establishment of national priorities that are in accordance with the priority areas of the Agriculture and Food Research Initiative specified in subsection (b)(2) of the Competitive, Special, and Facilities Research Grant Act (7 U.S.C. 3157(b)(2)).; (B)in paragraph (2), by inserting and make recommendations to the Secretary based on such evaluation after priorities; and 
(C)in paragraph (4), by inserting and make recommendations on after review; and (3)in subsection (h), by striking 2018 and inserting 2023. 
7104.Specialty crop committeeSection 1408A(a)(2) of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3123a(a)(2)) is amended— (1)in subparagraph (A), by striking speciality and inserting specialty; 
(2)in subparagraph (B)— (A)in the matter preceding clause (i), by striking 9 and inserting 11; and 
(B)in clause (i), by striking Three and inserting Five; and (3)in subparagraph (D), by striking 2018 and inserting 2023. 
7105.Renewable energy committee discontinuedSubtitle B of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3121 et seq.) is amended by striking section 1408B.  7106.Veterinary services grant programSection 1415B of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3151b) is amended— 
(1)in subsection (d)(1), by adding at the end the following:  (F)To expose students in grades 11 and 12 to education and career opportunities in food animal medicine.; and 
(2)in subsection (h)— (A)by striking the subsection designation and heading and inserting the following: 
 
(h)Authorization of appropriations 
(1)In general; and 
(B)by adding at the end the following:  (2)PriorityFrom amounts made available for grants under this section, the Secretary shall prioritize grant awards for programs or activities with a focus on the practice of food animal medicine. . 
7107.Grants and fellowships for food and agriculture sciences educationSection 1417(m)(2) of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3152(m)(2)) is amended by striking 2018 and inserting 2023. 7108.Agricultural and food policy research centersSection 1419A(e) of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3155(e)) is amended by striking 2018 and inserting 2023. 
7109.Education grants to Alaska Native serving institutions and Native Hawaiian serving institutionsSection 1419B of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3156) is amended— (1)in subsection (a)(3), by striking 2018 and inserting 2023; and 
(2)in subsection (b)(3), by striking 2018 and inserting 2023. 7110.Next generation agriculture technology challengeSubtitle C of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3151 et seq.) is amended by adding at the end the following: 
 
1419C.Next generation agriculture technology challenge 
(a)In generalThe Secretary shall establish a next generation agriculture technology challenge competition to provide an incentive for the development of innovative mobile technology that removes barriers to entry in the marketplace for beginning farmers and ranchers (as defined in subsection (a) of section 2501 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279)). (b)AmountThe Secretary may award not more than $1,000,000 in the aggregate to 1 or more winners of the competition under subsection (a).. 
7111.Land-grant designationSubtitle C of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3151 et seq.), as amended by section 7110, is further amended by adding at the end the following new section:  1419D.Land-grant designation (a)Prohibition on designation (1)In generalNotwithstanding any other provision of law and except as provided in paragraphs (2) and (3), beginning on the date of the enactment of this section, no additional entity may be designated as eligible to receive funds under a covered program. 
(2)1994 InstitutionsThe prohibition under paragraph (1) with respect to the designation of an entity eligible to receive funds under a covered program shall not apply in the case of the certification of a 1994 Institution under section 2 of Public Law 87–788 (commonly known as the “McIntire-Stennis Cooperative Forestry Act”) (16 U.S.C. 582a–1). (3)Extraordinary CircumstancesIn the case of extraordinary circumstances or a situation that would lead to an inequitable result, as determined by the Secretary, the Secretary may determine that an entity designated after the date of enactment of this section is eligible to receive funds under a covered program. 
(b)State fundingNo State shall receive an increase in funding under a covered program as a result of the State’s designation of additional entities as eligible to receive such funding. (c)Covered program definedFor purposes of this section, the term covered program means agricultural research, extension, education, and related programs or grants established or available under any of the following: 
(1)Subsections (b), (c), and (d) of section 3 of the Smith-Lever Act (7 U.S.C. 343). (2)The Hatch Act of 1887 (7 U.S.C. 361a et seq.). 
(3)Sections 1444, 1445, and 1447. (4)Public Law 87–788 (commonly known as the McIntire-Stennis Cooperative Forestry Act; 16 U.S.C. 582a et seq.). 
(d)Rule of constructionNothing in this section shall be construed as limiting eligibility for a capacity and infrastructure program specified in section 251(f)(1)(C) of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6971(f)(1)(C)) that is not a covered program.. 7112.Nutrition education programSection 1425 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3175) is amended— 
(1)by redesignating subsection (f) as subsection (g); (2)by inserting after subsection (e) the following: 
 
(f)CoordinationProjects carried out with funds made available under section 3(d) of the Act of May 8, 1914 (7 U.S.C. 343(d)), to carry out the program established under subsection (b) may be coordinated with the nutrition education and obesity prevention grant program under section 28 of the Food and Nutrition Act of 2008 (7 U.S.C. 2036a) or another health promotion or nutrition improvement strategy, whether publicly or privately funded, as determined by the Secretary.; and (3)in subsection (g) (as so redesignated), by striking 2018 and inserting 2023. 
7113.Continuing animal health and disease research programsSection 1433(c)(1) of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3195(c)(1)) is amended by striking 2018 and inserting 2023. 7114.Carryover of funds for extension at 1890 land-grant colleges, including Tuskegee UniversitySection 1444(a) of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3221(a)) is amended by striking paragraph (4). 
7115.Extension and agricultural research at 1890 land-grant colleges, including Tuskegee University 
(a)ExtensionSection 1444(b) of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3221(b)) is amended— (1)in the undesignated matter following paragraph (2)(B)— 
(A)by striking paragraph (2) of this subsection and inserting this paragraph; and (B)by striking In computing and inserting the following: 
 
(C)In computing;  (2)in paragraph (2)— 
(A)in subparagraph (B), by striking Of the remainder and inserting Except as provided in paragraph (4), of the remainder; and (B)by striking (2) any funds and inserting the following: 
 
(3)Additional amountAny funds; (3)in paragraph (1)— 
(A)by striking are allocated and inserting were allocated; and (B)by striking ; and and inserting , as so designated as of that date.; 
(4)by striking (b) Beginning in the matter preceding paragraph (1) and all that follows through any funds in paragraph (1) and inserting the following:  (b)Distribution of funds (1)In generalFunds made available under this section shall be distributed among eligible institutions in accordance with this subsection. 
(2)Base amountAny funds; and (5)by adding at the end the following: 
 
(4)Special amounts 
(A)DefinitionsIn this paragraph: (i)Covered fiscal yearThe term covered fiscal year means the fiscal year for which the qualified eligible institution first received an allocation of $3,000,000 under subparagraph (B)(i). 
(ii)Other eligible institutionThe term other eligible institution means an eligible institution, other than the qualified eligible institution, receiving an allocation of funds under this section. (iii)Qualified eligible institutionThe term qualified eligible institution means the eligible institution described in subparagraph (B)(i). 
(B)Fiscal year 2019, 2020, 2021, or 2022 
(i)In generalSubject to clause (ii), for 1 of fiscal year 2019, 2020, 2021, or 2022, if the calculation under paragraph (3)(B) would result in a distribution for a fiscal year of less than $3,000,000 to an eligible institution that first received funds under this section on a date occurring after the date of enactment of the Agricultural Act of 2014 (Public Law 113–79; 128 Stat. 649) and before September 30, 2018, that institution shall receive an allocation of $3,000,000 for that fiscal year. (ii)LimitationClause (i) shall apply only if amounts are appropriated under this section in an amount sufficient to provide that each other eligible institution receiving an allocation of funds under this section for fiscal year 2019, 2020, 2021, or 2022, as applicable, receives not less than the amount of funds received by that other eligible institution under this section for the preceding fiscal year. 
(C)Subsequent fiscal years 
(i)Minimum additional funding amountsSubject to clauses (ii) and (iii), for each fiscal year following the covered fiscal year— (I)the qualified eligible institution shall receive an allocation under this subsection of at least $3,000,000; and 
(II)each other eligible institution shall receive an allocation under this subsection of at least the amount received by such other eligible institution under this subsection for the covered fiscal year. (ii)Shortfall of special amounts (I)ApplicabilityThis clause shall apply to any fiscal year following the covered fiscal year and for which the total amount appropriated under this section is insufficient to provide for the minimum additional funding amounts described in clause (i). 
(II)Reductions in allocationsIn the case of a fiscal year to which this clause applies, reductions in allocations shall be made proportionally from the qualified eligible institution and from each other eligible institution based on the increased amounts (if any) that the qualified eligible institution and each other eligible institution were allocated for the covered fiscal year as compared to the fiscal year immediately preceding the covered fiscal year. (iii)Effect of censusClauses (i) and (ii) shall not apply in any fiscal year for which a shortfall in the minimum additional funding amounts described in clause (i) is attributable to the incorporation of new census data into the calculation under paragraph (3), as determined by the Secretary.. 
(b)ResearchSection 1445(b) of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3222(b)) is amended— (1)in paragraph (2)— 
(A)by adding at the end the following:  (D)Special amounts (i)DefinitionsIn this subparagraph: 
(I)Covered fiscal yearThe term covered fiscal year means the fiscal year for which the qualified eligible institution first received an allocation of $3,000,000 under clause (ii)(I). (II)Other eligible institutionThe term other eligible institution means an eligible institution, other than the qualified eligible institution, receiving an allocation of funds under this section. 
(III)Qualified eligible institutionThe term qualified eligible institution means the eligible institution described in clause (ii)(I). (ii)Fiscal year 2019, 2020, 2021, or 2022 (I)In generalSubject to subclause (II), for 1 of fiscal year 2019, 2020, 2021, or 2022, if the calculation under subparagraph (C) would result in a distribution for a fiscal year of less than $3,000,000 to an eligible institution that first received funds under this section on a date occurring after the date of enactment of the Agricultural Act of 2014 (Public Law 113–79; 128 Stat. 649) and before September 30, 2018, that institution shall receive an allocation of $3,000,000 for that fiscal year. 
(II)LimitationSubclause (I) shall apply only if amounts are appropriated under this section in an amount sufficient to provide that each other eligible institution receiving an allocation of funds under this section for fiscal year 2019, 2020, 2021, or 2022, as applicable, receives not less than the amount of funds received by that other eligible institution under this section for the preceding fiscal year. (iii)Subsequent fiscal years (I)Minimum additional funding amountsSubject to subclauses (II) and (III), for each fiscal year following the covered fiscal year— 
(aa)the qualified eligible institution shall receive an allocation under this paragraph of at least $3,000,000; and (bb)each other eligible institution shall receive an allocation under this paragraph of at least the amount received by such other eligible institution under this subsection for the covered fiscal year. 
(II)Shortfall of special amounts 
(aa)ApplicabilityThis subclause shall apply to any fiscal year following the covered fiscal year and for which the total amount appropriated under this subsection is insufficient to provide for the minimum additional funding amounts described in subclause (I). (bb)Reductions in allocationsIn the case of a fiscal year to which this subclause applies, reductions in allocations shall be made proportionally from the qualified eligible institution and from each other eligible institution based on the increased amounts (if any) that the qualified eligible institution and each other eligible institution were allocated for the covered fiscal year as compared to the fiscal year immediately preceding the covered fiscal year. 
(III)Effect of censusSubclauses (I) and (II) shall not apply in any fiscal year for which a shortfall in the minimum additional funding amounts described in subclause (I) is attributable to the incorporation of new census data into the calculation under paragraph (3)(C), as determined by the Secretary.; (B)in subparagraph (B), by striking (B) Of funds and inserting the following: 
 
(C)Additional amountExcept as provided in subparagraph (D), of funds; (C)in subparagraph (A)— 
(i)by striking are allocated and inserting were allocated; (ii)by inserting , as so designated as of that date before the period at the end; and 
(iii)by striking (A) Funds and inserting the following:  (B)Base amountFunds; and 
(D)in the matter preceding subparagraph (B) (as so designated), by striking (2) The and all that follows through follows: and inserting the following:  (3)Distributions (A)In generalAfter allocating amounts under paragraph (2), the remainder shall be allotted among the eligible institutions in accordance with this paragraph.; 
(2)in paragraph (1), by striking (1) Three per centum and inserting the following:  (2)Administration3 percent; and 
(3)in the matter preceding paragraph (2) (as so designated), by striking (b) Beginning and all that follows through follows: and inserting the following:  (b)Distribution of funds (1)In generalFunds made available under this section shall be distributed among eligible institutions in accordance with this subsection.. 
7116.Reports on disbursement of funds for agricultural research and extension at 1862 and 1890 land-grant colleges, including Tuskegee UniversityNot later than September 30, 2019, and each year thereafter, the Secretary shall annually submit to Congress a report describing the allocations made to, and matching funds received by, 1890 Institutions and 1862 Institutions (as those terms are defined in section 2 of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7601) for each of the agricultural research, extension, education, and related programs established under— (1)section 1444 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3221); 
(2)section 1445 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3222); (3)subsections (b) and (c) of section 3 of the Smith-Lever Act (7 U.S.C. 343); and 
(4)the Hatch Act of 1887 (7 U.S.C. 361a et seq.). 7117.Scholarships for students at 1890 institutionsSubtitle G of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 is amended by inserting after section 1445 (7 U.S.C. 3222) the following new section: 
 
1446.Scholarships for students at 1890 institutions 
(a)In general 
(1)Scholarship grant program establishedThe Secretary shall make grants to each college or university eligible to receive funds under the Act of August 30, 1890 (commonly known as the Second Morrill Act; 7 U.S.C. 322 et seq.), including Tuskegee University, for purposes of awarding scholarships to individuals who— (A)have been accepted for admission at such college or university; 
(B)will be enrolled at such college or university not later than one year after the date of such acceptance; and (C)intend to pursue a career in the food and agricultural sciences, including a career in— 
(i)agribusiness; (ii)energy and renewable fuels; or 
(iii)financial management. (2)ConditionThe Secretary may only award a grant under this subsection to a college or university described in paragraph (1) if the Secretary determines that such college or university has established a competitive scholarship awards process for the award of scholarships to individuals described in such paragraph. 
(3)Annual limitationOf the funds made available under subsection (b)(1), the Secretary may use not more than $10,000,000 to award grants under this subsection for the academic year beginning on July 1, 2020, and each of the three succeeding academic years. (4)Amount of grantEach grant made under this section shall be in an amount of not less than $500,000. 
(b)Funding 
(1)Mandatory fundingOf the funds of the Commodity Credit Corporation, the Secretary shall make available to carry out this section $40,000,000 not later than October 1, 2019, to remain available until expended. (2)Discretionary fundingIn addition to amounts made available under paragraph (1), there is authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2020 through 2023. 
(3)Administrative expensesOf the funds made available under paragraphs (1) and (2) to carry out this section for a fiscal year, not more than 4 percent may be used for expenses related to administering the program under this section. (c)ReportBeginning on the date that is two years after the date on which the first grant is awarded under subsection (a), and every two years thereafter, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report detailing— 
(1)the amount of funds provided to each eligible college or university under this section; (2)the number of scholarships awarded under each grant each fiscal year; and 
(3)the amount of each such scholarship.. 7118.Grants to upgrade agricultural and food sciences facilities at 1890 land-grant colleges, including Tuskegee UniversitySection 1447(b) of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3222b(b)) is amended by striking 2018 and inserting 2023. 
7119.Grants to upgrade agriculture and food sciences facilities and equipment at insular area land-grant institutionsSection 1447B(d) of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3222b–2(d)) is amended by striking 2018 and inserting 2023. 7120.New Beginning for Tribal StudentsSubtitle G of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3221 et seq.) is amended by adding at the end the following: 
 
1450.New Beginning for Tribal Students 
(a)DefinitionsIn this section: (1)Indian tribeThe term Indian tribe has the meaning given such term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)). 
(2)Land-grant college or universityThe term land-grant college or university includes a 1994 Institution (as defined in section 532 of the Equity in Educational Land-Grant Status Act of 1994 (Public Law 103–382; 7 U.S.C. 301 note)). (3)Tribal studentThe term Tribal student means a student at a land-grant college or university that is a member of an Indian tribe. 
(b)New beginning initiative 
(1)AuthorizationThe Secretary may make competitive grants to land-grant colleges and universities to provide identifiable support specifically targeted for Tribal students. (2)ApplicationA land-grant college or university that desires to receive a grant under this section shall submit an application to the Secretary at such time, in such manner, and accompanied by such information as the Secretary may require. 
(3)Use of fundsA land-grant college or university that receives a grant under this section shall use the grant funds to support Tribal students through— (A)recruiting; 
(B)tuition and related fees; (C)experiential learning; and 
(D)student services, including— (i)tutoring; 
(ii)counseling; (iii)academic advising; and 
(iv)other student services that would increase the retention and graduation rate of Tribal students enrolled at the land-grant college or university, as determined by the Secretary. (4)Matching fundsA land-grant college or university that receives a grant under this section shall provide matching funds toward the cost of carrying out the activities described in this section in an amount equal to not less than 100 percent of the grant award. 
(5)Maximum amount per StateNo State shall receive, through grants made under this section to land-grant colleges and universities located in the State, more than $500,000 per year. (c)ReportNot later than 3 years after the date of enactment of this section, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry and the Committee on Indian Affairs of the Senate a report that includes an itemized list of grant funds distributed under this section, including the specific form of assistance provided under subsection (b)(3), and the number of Tribal students assisted and the graduation rate of Tribal students at land-grant colleges and universities receiving grants under this section. 
(d)Authorization of appropriationThere is authorized to be appropriated to carry out this section $5,000,000 for each of fiscal years 2019 through 2023.. 7121.Hispanic-serving institutionsSection 1455(c) of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3241(c)) is amended by striking 2018 and inserting 2023. 
7122.Binational agricultural research and developmentSection 1458(e) of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3291(e)) is amended— (1)in the subsection heading, by striking Full payment of funds made available for certain and inserting Certain ; 
(2)by striking Notwithstanding and inserting the following:  (1)Full payment of fundsNotwithstanding; 
(3)in paragraph (1) (as so designated)— (A)by striking Israel-United States and inserting United States-Israel; and 
(B)by inserting (referred to in this subsection as the BARD Fund) after Development Fund; and (4)by adding at the end the following: 
 
(2)ActivitiesActivities under the BARD Fund to promote and support agricultural research and development that are of mutual benefit to the United States and Israel shall— (A)accelerate the demonstration, development, and application of agricultural solutions resulting from or relating to BARD Fund programs, including BARD Fund-sponsored research and innovations in drip irrigation, pesticides, aquaculture, livestock, poultry, disease control, and farm equipment; and 
(B)encourage research carried out by governmental, nongovernmental, and private entities, including through collaboration with colleges and universities, research institutions, and the private sector.. 7123.Partnerships to build capacity in international agricultural research, extension, and teachingThe National Agricultural Research, Extension, and Teaching Policy Act of 1977 is amended by inserting after section 1458 (7 U.S.C. 3291) the following: 
 
1458A.Partnerships to build capacity in international agricultural research, extension, and teaching 
(a)DefinitionsIn this section: (1)1862 Institution; 1890 Institution; 1994 InstitutionThe terms 1862 Institution, 1890 Institution, and 1994 Institution have the meanings given the terms in section 2 of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7601). 
(2)Covered InstitutionThe term covered Institution means— (A)an 1862 Institution; 
(B)an 1890 Institution; (C)a 1994 Institution; 
(D)an NLGCA Institution; (E)a Hispanic-serving agricultural college or university; and 
(F)a cooperating forestry school. (3)Developing countryThe term developing country means a country, as determined by the Secretary using a gross national income per capita test selected by the Secretary. 
(4)International partner institutionThe term international partner institution means an agricultural higher education institution in a developing country that is performing, or desiring to perform, activities similar to agricultural research, extension, and teaching activities carried out through covered Institutions in the United States. (b)Authority of the SecretaryThe Secretary may promote cooperation and coordination between covered Institutions and international partner institutions through— 
(1)improving extension by— (A)encouraging the exchange of research materials and results between covered Institutions and international partner institutions; 
(B)facilitating the broad dissemination of agricultural research through extension; and (C)assisting with efforts to plan and initiate extension services in developing countries; 
(2)improving agricultural research by— (A)in partnership with international partner institutions, encouraging research that addresses problems affecting food production and security, human nutrition, agriculture, forestry, livestock, and fisheries, including local challenges; and 
(B)supporting and strengthening national agricultural research systems in developing countries; (3)supporting the participation of covered Institutions in programs of international organizations, such as the United Nations, the World Bank, regional development banks, and international agricultural research centers; 
(4)improving agricultural teaching and education by— (A)in partnership with international partner institutions, supporting education and teaching relating to food and agricultural sciences, including technical assistance, degree training, research collaborations, classroom instruction, workforce training, and education programs; and 
(B)assisting with efforts to increase student capacity, including to encourage equitable access for women and other underserved populations, at international partner institutions by promoting partnerships with, and improving the capacity of, covered Institutions; (5)assisting covered Institutions in strengthening their capacity for food, agricultural, and related research, extension, and teaching programs relevant to agricultural development activities in developing countries to promote the application of new technology to improve education delivery; 
(6)providing support for the internationalization of resident instruction programs of covered Institutions; (7)establishing a program, to be coordinated by the Director of the National Institute of Food and Agriculture and the Administrator of the Foreign Agricultural Service, to place interns from covered Institutions in, or in service to benefit, developing countries; and 
(8)establishing a program to provide fellowships to students at covered Institutions to study at foreign agricultural colleges and universities. (c)Enhancing linkagesThe Secretary shall enhance the linkages among covered Institutions, the Federal Government, international research centers, counterpart research, extension, and teaching agencies and institutions in developed countries and developing countries— 
(1)to carry out the activities described in subsection (b); and (2)to make a substantial contribution to the cause of improved food and agricultural progress throughout the world. 
(d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2019 through 2023.. 7124.Competitive grants for international agricultural science and education programsSection 1459A(c)(2) of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3292b(c)(2)) is amended by striking 2018 and inserting 2023. 
7125.Limitation on indirect costs for agricultural research, education, and extension programsSection 1462 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3310) is amended— (1)in subsection (a), by striking 22 percent and inserting 30 percent;  
(2)in subsection (b), by striking Subsection (a) and inserting Subsections (a) and (c); and (3)by adding at the end the following: 
 
(c)Treatment of subgrantsIn the case of a grant described in subsection (a), the limitation on indirect costs specified in such subsection shall be applied to both the initial grant award and any subgrant of the Federal funds provided under the initial grant award so that the total of all indirect costs charged against the total of the Federal funds provided under the initial grant award does not exceed such limitation.. 7126.Research equipment grantsThe National Agricultural Research, Extension, and Teaching Policy Act of 1977 is amended by inserting after section 1462 (7 U.S.C. 3310) the following new section: 
 
1462A.Research equipment grants 
(a)In generalThe Secretary may make competitive grants for the acquisition of special purpose scientific research equipment for use in the food and agricultural sciences programs of eligible institutions. (b)Maximum amountThe amount of a grant made to an eligible institution under this section may not exceed $500,000. 
(c)Prohibition on charge or equipment as indirect costsThe cost of acquisition or depreciation of equipment purchased with a grant under this section shall not be— (1)charged as an indirect cost against another Federal grant; or 
(2)included as part of the indirect cost pool for purposes of calculating the indirect cost rate of an eligible institution. (d)Eligible institutions definedIn this section, the term eligible institution means— 
(1)a college or university; or (2)a State cooperative institution. 
(e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $5,000,000 for each of fiscal years 2019 through 2023.. 7127.University researchSection 1463 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3311) is amended by striking 2018 each place it appears in subsections (a) and (b) and inserting 2023. 
7128.Extension serviceSection 1464 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3312) is amended by striking 2018 and inserting 2023. 7129.Supplemental and alternative crops; hempSection 1473D of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3319d) is amended— 
(1)in subsection (a)— (A)by striking 2018 and inserting 2023; and 
(B)by striking crops, and inserting crops (including canola),; (2)in subsection (b)— 
(A)by inserting for agronomic rotational purposes and as a habitat for honey bees and other pollinators after alternative crops; and (B)by striking commodities whose and all that follows through the period at the end and inserting commodities.; 
(3)in subsection (c)(3)(E), by inserting (including hemp (as defined in section 297A of the Agricultural Marketing Act of 1946)) after material; and (4)in subsection (e)— 
(A)in paragraph (1), by striking and at the end; (B)in paragraph (2), by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following new paragraph:  (3)$2,000,000 for each of fiscal years 2019 through 2023.. 
7130.New Era Rural Technology programSection 1473E of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3319e) is amended— (1)in subsection (b)(1)(B)— 
(A)in clause (ii), by striking and at the end; (B)in clause (iii), by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following:  (iv)precision agriculture.; and 
(2)in subsection (d), by striking 2008 through 2012 and inserting 2019 through 2023. 7131.Capacity building grants for NLGCA InstitutionsSection 1473F(b) of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3319i(b)) is amended by striking 2018 and inserting 2023. 
7132.Agriculture advanced research and development authority pilotSubtitle K of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3310 et seq.) is amended by adding at the end the following:  1473H.Agriculture advanced research and development authority pilot (a)DefinitionsIn this section: 
(1)Advanced research and developmentThe term advanced research and development means research and development activities used to address research challenges in agriculture and food through— (A)targeted acceleration of novel, early stage innovative agricultural research with promising technology applications and products; or 
(B)development of qualified products and projects, agricultural technologies, or innovative research tools, which may include— (i)prototype testing, preclinical development, or field experimental use; 
(ii)assessing and assisting with product approval, clearance, or need for a license under an applicable law, as determined by the Director; or (iii)manufacturing and commercialization of a product. 
(2)Agricultural technologyThe term agricultural technology means machinery and other equipment engineered for an applicable and novel use in agriculture, natural resources, and food relating to the research and development of qualified products and projects. (3)DirectorThe term Director means the Director of the Agriculture Advanced Research and Development Authority established under subsection (b)(1). 
(4)Other transactionThe term other transaction means a transaction other than a procurement contract, grant, or cooperative agreement, including a transaction described in subsection (b)(6)(A). (5)PersonThe term person means— 
(A)an individual; (B)a partnership; 
(C)a corporation; (D)an association; 
(E)an entity; (F)a public or private corporation; 
(G)a Federal, State, or local government agency or department; and (H)an institution of higher education, including a land-grant college or university and a non-land-grant college of agriculture. 
(6)Qualified product or projectThe term qualified product or project means— (A)engineering, mechanization, or technology improvements that will address challenges relating to growing, harvesting, handling, processing, storing, packing, and distribution of agricultural products; 
(B)plant disease or plant pest recovery countermeasures to intentional or unintentional biological threats (including naturally occurring threats), including— (i)replacement or resistant plant cultivars or varieties; 
(ii)other enhanced management strategies, including novel chemical, biological, or cultural approaches; or (iii)diagnostic or surveillance technology; and 
(C)veterinary countermeasures to intentional or unintentional biological threats (including naturally occurring threats), including— (i)animal vaccine or therapeutic products (including anti-infective products); or 
(ii)diagnostic or surveillance technology. (7)Research toolThe term research tool means a device, technology, procedure, biological material, reagent, computer system, computer software, or analytical technique that is developed to assist in the discovery, development, or manufacture of a qualified product or project. 
(b)Agriculture advanced research and development authority 
(1)EstablishmentThere is established within the Department of Agriculture a pilot program that shall be known as the Agriculture Advanced Research and Development Authority (referred to in this section as the AGARDA) to carry out advanced research and development. (2)GoalsThe goals of the AGARDA are— 
(A)to develop and deploy advanced solutions to prevent, prepare, and protect against unintentional and intentional threats to agriculture and food in the United States; (B)to overcome barriers in the development of agricultural technologies, research tools, and qualified products and projects that enhance export competitiveness, environmental sustainability, and resilience to extreme weather; 
(C)to ensure that the United States maintains and enhances its position as a leader in developing and deploying agricultural technologies, research tools, and qualified projects and products that increase economic opportunities and security for farmers, ranchers, and rural communities; and (D)to undertake advanced research and development in areas in which industry by itself is not likely to do so because of the technological or financial uncertainty. 
(3)Leadership 
(A)In generalThe AGARDA shall be a component of the Office of the Chief Scientist. (B)Director (i)In generalThe AGARDA shall be headed by a Director, who shall be appointed by the Chief Scientist. 
(ii)QualificationsThe Director shall be an individual who, by reason of professional background and experience, is exceptionally qualified to advise the Chief Scientist on, and manage advanced research and development programs and other matters pertaining to— (I)qualified products and projects; 
(II)agricultural technologies; (III)research tools; and 
(IV)challenges relating to the matters described in subclauses (I) through (III). (iii)Relationship within the Department of AgricultureThe Director shall report to the Chief Scientist. 
(4)DutiesTo achieve the goals described in paragraph (2), the Secretary, acting through the Director, shall accelerate advanced research and development by— (A)identifying and promoting advances in basic sciences; 
(B)translating scientific discoveries and inventions into technological innovations; (C)collaborating with other agencies, relevant industries, academia, international agencies, the Foundation for Food and Agriculture Research, and other relevant persons to carry out the goals described in paragraph (2), including convening, at a minimum, annual meetings or working groups to demonstrate the operation and effectiveness of advanced research and development of qualified products and projects, agricultural technologies, and research tools; 
(D)conducting ongoing searches for, and support calls for, potential advanced research and development of agricultural technologies, qualified products and projects, and research tools; (E)awarding grants and entering into contracts, cooperative agreements, or other transactions under paragraph (6) for advanced research and development of agricultural technology, qualified products and projects, and research tools; 
(F)establishing issue-based multidisciplinary teams to reduce the time and cost of solving specific problems that— (i)are composed of representatives from Federal and State agencies, professional groups, academia, and industry; 
(ii)seek novel and effective solutions; and (iii)encourage data sharing and translation of research to field use; and 
(G)serving as a resource for interested persons regarding requirements under relevant laws that impact the development, commercialization, and technology transfer of qualified products and projects, agricultural technologies, and research tools. (5)PriorityIn awarding grants and entering into contracts, cooperative agreements, or other transactions under paragraph (4)(E), the Secretary shall give priority to projects that accelerate the advanced research and development of qualified products and projects that— 
(A)address critical research and development needs for technology for specialty crops; or (B)prevent, protect, and prepare against intentional and unintentional threats to agriculture and food. 
(6)Other transaction authorities 
(A)In generalIn carrying out the pilot program under this section, the Secretary shall have the authority to enter into other transactions in the same manner and subject to the same terms and conditions as transactions that the Secretary of Defense may enter into under section 2371 of title 10, United States Code. (B)ScopeThe authority of the Secretary to enter into contracts, cooperative agreements, and other transactions under this subsection shall be in addition to the authorities under this Act and title I of the Department of Agriculture and Related Agencies Appropriation Act, 1964 (7 U.S.C. 3318a), to use contracts, cooperative agreements, and grants in carrying out the pilot program under this section. 
(C)GuidelinesThe Secretary shall establish guidelines regarding the use of the authority under subparagraph (A). (D)Technology transferIn entering into other transactions, the Secretary may negotiate terms for technology transfer in the same manner as a Federal laboratory under paragraphs (1) through (4) of section 12(b) of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3710a(b)). 
(7)Availability of data 
(A)In generalThe Secretary shall require that, as a condition of being awarded a contract or grant or entering into a cooperative agreement or other transaction under paragraph (4)(E), a person shall make available to the Secretary on an ongoing basis, and submit to the Secretary on request of the Secretary, all data relating to or resulting from the activities carried out by the person pursuant to this section. (B)Exemption from disclosure (i)In generalThis subparagraph shall be considered a statute described in section 552(b)(3)(B) of title 5, United States Code. 
(ii)ExemptionThe following information shall be exempt from disclosure under section 552 of title 5, United States Code, and withheld from the public: (I)Specific technical data or scientific information that is created or obtained under this section that reveals significant and not otherwise publicly known vulnerabilities of existing agriculture and food defenses against biological, chemical, nuclear, or radiological threats. 
(II)Trade secrets or commercial or financial information that is privileged or confidential (within the meaning of section 552(b)(4) of title 5, United States Code) and obtained in the conduct of research or as a result of activities under this section from a non-Federal party participating in a contract, grant, cooperative agreement, or other transaction under this section. (iii)LimitationInformation that results from research and development activities conducted under this section and that would be a trade secret or commercial or financial information that is privileged or confidential if the information had been obtained from a non-Federal party participating in a cooperative agreement or other transaction shall be withheld from disclosure under subchapter II of chapter 5 of title 5, United States Code, for 5 years. 
(8)Milestone-based payments allowedIn awarding contracts and grants and entering into cooperative agreements or other transactions under paragraph (4)(E), the Secretary may— (A)use milestone-based awards and payments; and 
(B)terminate a project for not meeting technical milestones. (9)Use of existing personnel authoritiesIn carrying out this subsection, the Secretary may appoint highly qualified individuals to scientific or professional positions on the same terms and conditions as provided in subsections (b)(3), (b)(4), (c), (d), (e), and (f) of section 620 of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7657). 
(10)Report and evaluation 
(A)ReportThe Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate an annual report examining the actions undertaken and results generated by the AGARDA. (B)EvaluationAfter the date on which the AGARDA has been in operation for 3 years, the Comptroller General of the United States shall conduct an evaluation— 
(i)to be completed and submitted to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate not later than 1 year after the date on which the Comptroller General began conducting the evaluation; (ii)describing the extent to which the AGARDA is achieving the goals described in paragraph (2); and 
(iii)including a recommendation on whether the AGARDA should be continued, terminated, or expanded. (c)Strategic plan (1)In generalNot later than 360 days after the date of enactment of this section, the Secretary shall develop and make publicly available a strategic plan describing the strategic vision that the AGARDA shall use— 
(A)to make determinations for future investments during the period of effectiveness of this section; and (B)to achieve the goals described in subsection (b)(2). 
(2)DisseminationThe Secretary shall disseminate the information contained in the strategic plan under paragraph (1) to persons who may have the capacity to substantially contribute to the activities described in that strategic plan. (3)Coordination; consultationThe Secretary shall— 
(A)update and coordinate the strategic coordination plan under section 221(d)(7) of the Department of Agriculture Reorganization Act of 1994 with the strategic plan developed under paragraph (1) for activities relating to agriculture and food defense countermeasure development and procurement; and (B)in developing the strategic plan under paragraph (1), consult with— 
(i)the National Agricultural Research, Extension, Education, and Economics Advisory Board established under section 1408(a); (ii)the specialty crops committee established under section 1408A(a)(1); 
(iii)relevant agriculture research agencies of the Federal Government; (iv)the National Academies of Sciences, Engineering, and Medicine; 
(v)the National Veterinary Stockpile Intra-Government Advisory Committee for Strategic Steering; and (vi)other appropriate parties, as determined by the Secretary. 
(d)Funds 
(1)EstablishmentThere is established in the Treasury the Agriculture Advanced Research and Development Fund, which shall be administered by the Secretary, acting through the Director— (A)for the purpose of carrying out this section; and 
(B)in the same manner and subject to the same terms and conditions as are applicable to the Secretary of Defense under section 2371 of title 10, United States Code. (2)Deposits into fund (A)In generalThe Secretary, acting through the Director, may accept and deposit into the Fund monies received pursuant to cost recovery, contribution, or royalty payments under a contract, grant, cooperative agreement, or other transaction under this section. 
(B)Availability of amounts in fundAmounts deposited into the fund shall remain available until expended, without further appropriation, and may be used to carry out the purposes of this section. (C)ClarificationNothing in this paragraph authorizes the use of the funds of the Commodity Credit Corporation to carry out this section. 
(3)FundingIn addition to funds otherwise deposited in the Fund under paragraph (1) or (2), there is authorized to be appropriated to the Fund $50,000,000 for each of fiscal years 2019 through 2023, to remain available until expended. (e)Termination of effectiveness (1)In generalExcept as provided under paragraph (2), the authority provided by this section terminates on the date that is 5 years after the date of the enactment of the Agriculture Improvement Act of 2018. 
(2)ExceptionsParagraph (1) shall not apply with respect to— (A)subsection (b)(7)(B); and 
(B)grants awarded or contracts, cooperative agreements, or other transactions entered into before the end of the 5-year period referred to in such clause.. 7133.Aquaculture assistance programsSection 1477(a)(2) of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3324(a)(2)) is amended by striking 2018 and inserting 2023. 
7134.Rangeland research programsSection 1483(a)(2) of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3336(a)(2)) is amended by striking 2018 and inserting 2023. 7135.Special authorization for biosecurity planning and responseSection 1484 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3351) is amended— 
(1)in subsection (a)— (A)in paragraph (1), by striking and at the end; 
(B)in paragraph (2), by striking the period at the end and inserting ; and; and (C)by adding at the end the following new paragraph: 
 
(3)$30,000,000 for each of fiscal years 2019 through 2023.; and (2)in subsection (b)— 
(A)in the matter preceding paragraph (1), by inserting and cooperative agreements after competitive grants; (B)in paragraph (3), by striking make competitive grants and inserting award competitive grants and cooperative agreements; and 
(C)by adding at the end the following new paragraph:  (5)To coordinate the tactical science activities of the Research, Education, and Economics mission area of the Department that protect the integrity, reliability, sustainability, and profitability of the food and agricultural system of the United States against biosecurity threats from pests, diseases, contaminants, and disasters.. 
7136.Distance education and resident instruction grants program for insular area institutions of higher education 
(a)Distance education grants for insular areasSection 1490(f)(2) of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3362(f)(2)) is amended by striking 2018 and inserting 2023. (b)Resident instruction grants for insular areasSection 1491(c)(2) of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3363(c)(2)) is amended by striking 2018 and inserting 2023. 
BFood, Agriculture, Conservation, and Trade Act of 1990 
7201.Best utilization of biological applicationsSection 1624 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5814) is amended in the first sentence by striking 2018 and inserting 2023. 7202.Integrated management systemsSection 1627(d) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5821(d)) is amended by striking 2018 and inserting 2023. 
7203.Sustainable agriculture technology development and transfer programSection 1628(f)(2) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5831(f)(2)) is amended by striking 2018 and inserting 2023. 7204.National training programSection 1629(i) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5832(i)) is amended by striking 2018 and inserting 2023. 
7205.National strategic germplasm and cultivar collection assessment and utilization plan 
(a)In generalSection 1632(d) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5841(d)) is amended— (1)in paragraph (5), by striking and at the end; 
(2)by redesignating paragraph (6) as paragraph (7); and (3)by inserting after paragraph (5) the following: 
 
(6)develop and implement a national strategic germplasm and cultivar collection assessment and utilization plan that takes into consideration the resources and research necessary to address the significant backlog of characterization and maintenance of existing accessions considered to be critical to preserve the viability of, and public access to, germplasm and cultivars; and. (b)Plan publicationSection 1633 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5842) is amended by adding at the end the following: 
 
(f)Plan publicationOn completion of the development of the plan described in section 1632(d)(6), the Secretary shall make the plan available to the public.. 7206.National Genetics Resources Program (a)Advisory councilSection 1634 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5843) is amended— 
(1)in subsection (a)— (A)in the first sentence, by striking The Secretary and inserting the following: 
 
(1)In generalThe Secretary;  (B)in the second sentence of paragraph (1) (as so designated), by striking The advisory and inserting the following: 
 
(2)MembershipThe advisory; (C)in paragraph (2) (as so designated), by striking nine and inserting 13; and 
(D)by adding at the end the following:  (3)Recommendations (A)In generalIn making recommendations under paragraph (1), the advisory council shall include recommendations on— 
(i)the state of public cultivar development, including— (I)an analysis of existing cultivar research investments; 
(II)the research gaps relating to the development of cultivars across a diverse range of crops; and (III)an assessment of the state of commercialization of federally funded cultivars; 
(ii)the training and resources needed to meet future breeding challenges; (iii)the appropriate levels of Federal funding for cultivar development for underserved crops and geographic areas; and 
(iv)the development of the plan described in section 1632(d)(6).; and (2)in subsection (c)— 
(A)in paragraph (1)— (i)by striking Two-thirds and inserting 6; and 
(ii)by inserting economics and policy, after agricultural sciences,; (B)in paragraph (2)— 
(i)by striking One-third and inserting 3; and (ii)by inserting community development, after public policy,; and 
(C)by adding at the end the following:  (3)4 of the members shall be appointed from among individuals with expertise in public cultivar and animal breed development. 
(4)4 of the members shall be appointed from among individuals representing— (A)1862 Institutions (as defined in section 2 of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7601)); 
(B)1890 Institutions (as defined in section 2 of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7601)); (C)Hispanic-serving institutions (as defined in section 1404 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103)); or 
(D)1994 Institutions (as defined in section 532 of the Equity in Educational Land-Grant Status Act of 1994 (7 U.S.C. 301 note; Public Law 103–382)).. (b)Authorization of appropriationsSection 1635(b)(2) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5844(b)(2)) is amended by striking 2018 and inserting 2023. 
7207.National Agricultural Weather Information SystemSection 1641(c) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5855(c)) is amended by striking 2018 and inserting 2023. 7208.Agricultural genome to phenome initiativeSection 1671 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5924) is amended— 
(1)in the section heading, by inserting to phenome after genome; (2)by striking subsection (a) and inserting the following: 
 
(a)GoalsThe goals of this section are— (1)to expand knowledge concerning genomes and phenomes of crops and animals of importance to the agriculture sector of the United States; 
(2)to understand how variable weather, environments, and production systems impact the growth and productivity of specific varieties of crops and species of animals in order to provide greater accuracy in predicting crop and animal performance under variable conditions; (3)to support research that leverages plant and animal genomic information with phenotypic and environmental data through an interdisciplinary framework, leading to a novel understanding of plant and animal processes that affect growth, productivity, and the ability to predict performance, which will result in the deployment of superior varieties and species to producers and improved crop and animal management recommendations for farmers and ranchers; 
(4)to catalyze and coordinate research that links genomics and predictive phenomics at different sites across the United States to achieve advances in crops and animals that generate societal benefits; (5)to combine fields such as genetics, genomics, plant physiology, agronomy, climatology, and crop modeling with computation and informatics, statistics, and engineering; 
(6)to combine fields such as genetics, genomics, animal physiology, meat science, animal nutrition, and veterinary science with computation and informatics, statistics, and engineering; (7)to focus on crops and animals that will yield scientifically important results that will enhance the usefulness of many other crops and animals; 
(8)to build on genomic research, such as the Plant Genome Research Project and the National Animal Genome Research Program, to understand gene function in production environments that is expected to have considerable returns for crops and animals of importance to the agriculture of the United States; (9)to develop improved data analytics to enhance understanding of the biological function of genes; 
(10)to allow resources developed under this section, including data, software, germplasm, and other biological materials, to be openly accessible to all persons, subject to any confidentiality requirements imposed by law; and (11)to encourage international partnerships with each partner country responsible for financing its own research.; 
(3)by striking subsection (b) and inserting the following:  (b)Duties of SecretaryThe Secretary of Agriculture (referred to in this section as the Secretary) shall conduct a research initiative, to be known as the Agricultural Genome to Phenome Initiative, for the purpose of— 
(1)studying agriculturally significant crops and animals in production environments to achieve sustainable and secure agricultural production; (2)ensuring that current gaps in existing knowledge of agricultural crop and animal genetics and phenomics are filled; 
(3)identifying and developing a functional understanding of relevant genes from animals and agronomically relevant genes from crops that are of importance to the agriculture sector of the United States; (4)ensuring future genetic improvement of crops and animals of importance to the agriculture sector of the United States; 
(5)studying the relevance of diverse germplasm as a source of unique genes that may be of importance in the future; (6)enhancing genetics to reduce the economic impact of pathogens on crops and animals of importance to the agriculture sector of the United States; 
(7)disseminating findings to relevant audiences; and (8)otherwise carrying out this section.;  
(4)in subsection (c)(1), by inserting , acting through the National Institute of Food and Agriculture, after The Secretary; (5)in subsection (e), by inserting to Phenome after Genome; and 
(6)by adding at the end the following:  (f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $40,000,000 for each of fiscal years 2019 through 2023.. 
7209.High-priority research and extension initiativesSection 1672 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5925) is amended— (1)in subsection (d)— 
(A)in paragraph (8)— (i)in the heading, by striking Alfalfa and forage and inserting Alfalfa seed and alfalfa forage systems; 
(ii)by striking alfalfa and forage and inserting alfalfa seed and alfalfa forage systems; and (iii)by striking alfalfa and other forages, and and inserting alfalfa seed and other alfalfa forage; and 
(B)by adding at the end the following new paragraphs:  (11)Macadamia tree health initiativeResearch and extension grants may be made under this section for the purposes of— 
(A)developing and disseminating science-based tools and treatments to combat the macadamia felted coccid (Eriococcus ironsidei); and (B)establishing an areawide integrated pest management program in areas affected by, or areas at risk of being affected by, the macadamia felted coccid. 
(12)National turfgrass research initiativeResearch and extension grants may be made under this section for the purposes of— (A)carrying out or enhancing research related to turfgrass and sod issues; 
(B)enhancing production and uses of turfgrass for the general public; (C)identifying new turfgrass varieties with superior drought, heat, cold, and pest tolerance to reduce water, fertilizer, and pesticide use; 
(D)selecting genetically superior turfgrasses and developing improved technologies for managing commercial, residential, and recreational turfgrass areas; (E)producing turfgrasses that— 
(i)aid in mitigating soil erosion; (ii)protect against pollutant runoff into waterways; or 
(iii)provide other environmental benefits; (F)investigating, preserving, and protecting native plant species, including grasses not currently utilized in turfgrass systems; 
(G)creating systems for more economical and viable turfgrass seed and sod production throughout the United States; and (H)investigating the turfgrass phytobiome and developing biologic products to enhance soil, enrich plants, and mitigate pests. 
(13)Fertilizer management initiative 
(A)In generalResearch and extension grants may be made under this section for the purpose of carrying out research to improve fertilizer use efficiency in crops— (i)to maximize crop yield; and 
(ii)to minimize nutrient losses to surface and groundwater and the atmosphere. (B)PriorityIn awarding grants under subparagraph (A), the Secretary shall give priority to research examining the impact of the source, rate, timing, and placement of plant nutrients. 
(14)Cattle fever tick programResearch and extension grants may be made under this section to study cattle fever ticks— (A)to facilitate the understanding of the role of wildlife in the persistence and spread of cattle fever ticks; 
(B)to develop advanced methods for eradication of cattle fever ticks, including— (i)alternative treatment methods for cattle and other susceptible species; 
(ii)field treatment for premises, including corral pens and pasture loafing areas; (iii)methods for treatment and control on infested wildlife; 
(iv)biological control agents; and (v)new and improved vaccines; 
(C)to evaluate rangeland vegetation that impacts the survival of cattle fever ticks; (D)to improve management of diseases relating to cattle fever ticks that are associated with wildlife, livestock, and human health; 
(E)to improve diagnostic detection of tick-infested or infected animals and pastures; and (F)to conduct outreach to impacted ranchers, hunters, and landowners to integrate tactics and document sustainability of best practices. 
(15)Laying hen and turkey research programResearch grants may be made under this section for the purpose of improving the efficiency and sustainability of laying hen and turkey production through integrated, collaborative research and technology transfer. Emphasis may be placed on laying hen and turkey disease prevention, antimicrobial resistance, nutrition, gut health, and alternative housing systems under extreme seasonal weather conditions. (16)Chronic wasting diseaseResearch and extension grants may be made under this section for the purposes of supporting research projects at land-grant colleges and universities (as defined in section 1404 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103)) with established deer research programs for the purposes of treating, mitigating, or eliminating chronic wasting disease. 
(17)Algae agriculture research programResearch and extension grants may be made under this section for the development and testing of algae and algae systems (including micro- and macro-algae systems). (18)Nutrient managementResearch and extension grants may be made under this section for the purposes of examining nutrient management based on the source, rate, timing, and placement of crop nutrients. 
(19)Dryland farming agricultural systemsResearch and extension grants may be made under this section for the purposes of carrying out or enhancing research on the utilization of big data for more precise management of dryland farming agricultural systems. (20)Hop plant health initiativeResearch and extension grants may be made under this section for the purposes of developing and disseminating science-based tools and treatments to combat diseases of hops caused by the plant pathogens Podosphaera macularis and Pseudoperonospora humuli.; 
(2)in subsection (e)(5), by striking 2018 and inserting 2023; (3)in subsection (f)(5), by striking 2018 and inserting 2023; 
(4)in subsection (g)— (A)in paragraphs (1)(B), (2)(B), and (3), by striking 2018 each place it appears and inserting 2023; 
(B)by redesignating paragraphs (4) and (5) as paragraphs (5) and (6), respectively; and (C)by inserting after paragraph (3) the following new paragraph: 
 
(4)Enhanced coordination of honeybee and pollinator research 
(A)In generalThe Chief Scientist of the Department of Agriculture shall coordinate research, extension, education, and economic activities in the Department of Agriculture relating to native and managed pollinator health and habitat. (B)DutiesIn carrying out subparagraph (A), the Chief Scientist shall— 
(i)assign an individual to serve in the Office of the Chief Scientist as a Honeybee and Pollinator Research Coordinator who shall be responsible for leading the efforts of the Chief Scientist in carrying out such subparagraph; (ii)implement and coordinate pollinator health research efforts of the Department, as recommended by the Pollinator Health Task Force; 
(iii)establish annual strategic priorities and goals for the Department for native and managed pollinator research; (iv)communicate such priorities and goals to each agency or office of the Department of Agriculture, the managed pollinator industry, and relevant grant recipients under programs administered by the Secretary; and 
(v)coordinate and identify all research on native and managed pollinator health needed and conducted by the Department of Agriculture and relevant grant recipients under programs administered by the Secretary to ensure consistency and reduce unintended duplication of effort. (C)ResearchIn coordinating research activities under subparagraph (A), the Chief Scientist shall ensure that such research— 
(i)identifies and addresses the multiple stressors on pollinator health, including pests and pathogens, reduced habitat, lack of nutritional resources, and exposure to pesticides; (ii)evaluates stewardship and management practices of managed pollinators that would impact managed pollinator health; 
(iii)documents the prevalence of major pests, such as varroa destructor (commonly referred to as the varroa mite), and diseases that are transported between States through practices involving managed pollinators; (iv)evaluates the impact of overcrowding of colonies for pollination services and the impact of such overcrowding on pollinator health status and pollinator health recovery; 
(v)evaluates and reports on the health differences of managed pollinators in— (I)crops not requiring contract pollination; 
(II)crops requiring contract pollination; and (III)native habitat; 
(vi)evaluates the impact of horticultural and agricultural pest management practices on native and managed pollinator colonies in diverse agroecosystems; (vii)documents pesticide residues that are— 
(I)found in native and managed pollinator colonies; and (II)associated with typical localized commercial crop pest management practices; 
(viii)with respect to native and managed pollinator colonies visiting crops for crop pollination or honey production purposes, documents— (I)the strength and health of such colonies; 
(II)the survival, growth, reproduction, and production of such colonies; (III)pests, pathogens, and viruses that affect such colonies; 
(IV)environmental conditions of such colonies; (V)beekeeper practices; and 
(VI)any other relevant information, as determined by the Chief Scientist; (ix)documents, with respect to healthy populations of managed pollinators, best management practices and other practices for managed pollinators and crop managers; 
(x)evaluates the effectiveness of— (I)conservation practices that target the specific needs of native and managed pollinator habitats; 
(II)incentives that allow for the expansion of native and managed pollinator forage acreage; and (III)managed pollinator breeding practices and efforts to, with respect to managed pollinators, avoid creating a genetic bottleneck and improve genetic diversity; 
(xi)in the case of commercially managed pollinator colonies, continues to gather data— (I)on an annual basis with respect to losses of such colonies, splits of such colonies, and the total number of pollinator colonies; 
(II)on rising input costs; and (III)overall economic value to the food economy; and 
(xii)addresses any other issue relating to native and managed pollinators, as determined by the Chief Scientist, in consultation with scientific experts. (D)PublicationThe Chief Scientist, to the maximum extent practicable, shall— 
(i)make publicly available the results of the research described in subparagraph (C); and (ii)in the case of the research described in subparagraph (C)(vi), publish any data or reports that were produced by the Department of Agriculture but not made publicly available during the period beginning on January 1, 2008, and ending on the date of the enactment of the Agriculture Improvement Act of 2018.; and 
(5)in subsection (h), by striking 2018 and inserting 2023. 7210.Organic agriculture research and extension initiativeSection 1672B of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5925b) is amended— 
(1)in subsection (a)— (A)in the matter preceding paragraph (1)— 
(i)by inserting using funds made available under subsection (e), after Board,; and (ii)by inserting in each of fiscal years 2019 through 2023 after grants; and 
(B)in paragraph (7), by inserting , soil health, after conservation; and (2)in subsection (e)— 
(A)in paragraph (1)— (i)in subparagraph (B), by striking and at the end; 
(ii)in subparagraph (C), by striking the period at the end and inserting ; and; and (iii)by adding at the end the following new subparagraphs: 
 
(D)$20,000,000 for each of fiscal years 2019 through 2020; (E)$25,000,000 for fiscal year 2021; 
(F)$30,000,000 for fiscal year 2022; and (G)$50,000,000 for fiscal year 2023 and each fiscal year thereafter.; and 
(B)in paragraph (2)— (i)in the paragraph heading, by striking for fiscal years 2014 through 2018; and 
(ii)by striking 2018 and inserting 2023. 7211.Farm business managementSection 1672D of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5925f) is amended— 
(1)by amending subsection (a) to read as follows:  (a)In generalThe Secretary may make competitive research and extension grants for the purpose of improving the farm management knowledge and skills of agricultural producers by maintaining and expanding a national, publicly available farm financial management database to support improved farm management.;  
(2)in subsection (b)— (A)in paragraph (2), by striking and producer and inserting educational programs and; and 
(B)in paragraph (4), by striking use and support and inserting contribute data to; and (3)in subsection (d)(2), by striking 2018 and inserting 2023. 
7212.Urban, indoor, and other emerging agricultural production research, education, and extension initiative 
(a)In generalThe Food, Agriculture, Conservation, and Trade Act of 1990 is amended by inserting after section 1672D (7 U.S.C. 5925f) the following:  1672E.Urban, indoor, and other emerging agricultural production research, education, and extension initiative (a)Competitive research and extension grants authorizedIn consultation with the Urban Agriculture and Innovative Production Advisory Committee established under section 222(b) of the Department of Agriculture Reorganization Act of 1994, the Secretary may make competitive grants to support research, education, and extension activities for the purposes of facilitating the development of urban, indoor, and other emerging agricultural production, harvesting, transportation, aggregation, packaging, distribution, and markets, including by— 
(1)assessing and developing strategies to remediate contaminated sites; (2)determining and developing the best production management and integrated pest management practices; 
(3)identifying and promoting the horticultural, social, and economic factors that contribute to successful urban, indoor, and other emerging agricultural production; (4)analyzing the means by which new agricultural sites are determined, including an evaluation of soil quality, condition of a building, or local community needs; 
(5)exploring new technologies that minimize energy, lighting systems, water, and other inputs for increased food production; (6)examining building material efficiencies and structural upgrades for the purpose of optimizing growth of agricultural products; 
(7)developing new crop varieties and agricultural products to connect to new markets; or (8)examining the impacts of crop exposure to urban elements on environmental quality and food safety. 
(b)Grant types and processSubparagraphs (A) through (E) of paragraph (4), paragraph (7), and paragraph (11)(B) of subsection (b) of the Competitive, Special, and Facilities Research Grant Act (7 U.S.C. 3157) shall apply with respect to the making of grants under this section. (c)PriorityThe Secretary may give priority to grant proposals that involve— 
(1)the cooperation of multiple entities; or (2)States or regions with a high concentration of or significant interest in urban farms, rooftop farms, and indoor production facilities. 
(d)Funding 
(1)Mandatory fundingOf the funds of the Commodity Credit Corporation, the Secretary shall use to carry out this section $10,000,000 for fiscal year 2019, to remain available until expended. (2)Authorization of appropriationsIn addition to amounts made available under paragraph (1), there is authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2019 through 2023.. 
(b)Data collection on urban, indoor, and emerging agricultural production 
(1)In generalNot later than one year after the date of enactment of this Act, the Secretary shall conduct as a follow-on study to the census of agriculture conducted in the calendar year 2017 under section 2 of the Census of Agriculture Act of 1997 (7 U.S.C. 2204g) a census of urban, indoor, and other emerging agricultural production, including information about— (A)community gardens and farms located in urban areas, suburbs, and urban clusters; 
(B)rooftop farms, outdoor vertical production, and green walls; (C)indoor farms, greenhouses, and high-tech vertical technology farms; 
(D)hydroponic, aeroponic, and aquaponic farm facilities; and (E)other innovations in agricultural production, as determined by the Secretary. 
(2)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $14,000,000 for the period of fiscal years 2019 through 2021. 7213.Centers of excellence at 1890 InstitutionsSection 1673 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5926) is amended by adding at the end the following: 
 
(d)Centers of excellence at 1890s Institutions 
(1)RecognitionThe Secretary shall recognize not less than 3 centers of excellence, each led by an 1890 Institution (as defined in section 2 of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7601)), to focus on 1 or more of the areas described in paragraph (2). (2)Areas of focus (A)Student success and workforce developmentA center of excellence established under paragraph (1) may engage in activities to ensure that students have the skills and education needed to work in agriculture and food industries, agriculture science, technology, engineering, mathematics, and related fields of study. 
(B)Nutrition, health, wellness, and quality of lifeA center of excellence established under paragraph (1) may carry out research, education, and extension programs that increase access to healthy food, improve nutrition, mitigate preventive disease, and develop strategies to assist limited resource individuals in accessing health and nutrition resources. (C)Farming systems, rural prosperity, and economic sustainabilityA center of excellence established under paragraph (1) may share best practices with farmers to improve agricultural production, processing, and marketing, reduce urban food deserts, examine new uses for traditional and nontraditional crops, animals, and natural resources, and continue activities carried out by the Center for Innovative and Sustainable Small Farms, Ranches, and Forest Lands. 
(D)Global food security and defenseA center of excellence established under paragraph (1) may engage in international partnerships that strengthen agricultural development in developing countries, partner with international researchers regarding new and emerging animal and plant pests and diseases, engage in agricultural disaster recovery, and continue activities carried out by the Center for International Engagement. (E)Natural resources, energy, and environmentA center of excellence established under paragraph (1) may focus on protecting and managing domestic natural resources for current and future production of food and agricultural products. 
(F)Emerging technologiesA center of excellence established under paragraph (1) may focus on the development of emerging technologies to increase agricultural productivity, enhance small farm economic viability, and improve rural communities by developing genetic and sensor technologies for food and agriculture and providing technology training to farmers. (3)Authorization of AppropriationsThere is authorized to be appropriated to carry out this subsection $10,000,000 for each of fiscal years 2019 through 2023. 
(4)ReportNot later than 1 year after the date of enactment of the Agriculture Improvement Act of 2018, and every year thereafter, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report describing— (A)the resources invested in the centers of excellence established under paragraph (1); and 
(B)the work being done by those centers of excellence.. 7214.Clarification of veteran eligibility for assistive technology program for farmers with disabilitiesSection 1680 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5933) is amended— 
(1)in subsection (a), by adding at the end the following new paragraph:  (7)Clarification of application of provisions to veterans with disabilitiesThis subsection shall apply with respect to veterans with disabilities, and their families, who— 
(A)are engaged in farming or farm-related occupations; or (B)are pursuing new farming opportunities.;  
(2)in subsection (b)— (A)by inserting (including veterans) after individuals; and 
(B)by inserting or, in the case of veterans with disabilities, who are pursuing new farming opportunities before the period at the end; and (3)in subsection (c)(1)(B), by striking 2018 and inserting 2023. 
7215.National Rural Information Center ClearinghouseSection 2381(e) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 3125b(e)) is amended by striking 2018 and inserting 2023. CAgricultural Research, Extension, and Education Reform Act of 1998 7301.National food safety training, education, extension, outreach, and technical assistance program (a)Ending limitation on fundingSection 405(e)(3) of the Agricultural Research, Extension, And Education Reform Act of 1998 (7 U.S.C. 7625(e)(3)) is amended to read as follows: 
 
(3)Term of grantA grant under this section shall have a term that is not more than 3 years.. (b)National food safety training, education, extension, outreach, and technical assistance programSection 405(j) of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7625(j)) is amended by striking there are authorized and all that follows through the period at the end and inserting there is authorized to be appropriated $10,000,000 for each of fiscal years 2019 through 2023.. 
7302.Integrated research, education, and extension competitive grants programSection 406(e) of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7626(e)) is amended by striking 2018 and inserting 2023. 7303.Support for research regarding diseases of wheat, triticale, and barley caused by Fusarium graminearum or by Tilletia indicaSection 408 of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7628) is amended— 
(1)in subsection (e)— (A)in paragraph (1), by striking and at the end; 
(B)in paragraph (2), by striking the period at the end and inserting ; and; and (C)by adding at the end the following: 
 
(3)$15,000,000 for each of fiscal years 2019 through 2023.; and (2)by adding at the end the following new subsection: 
 
(f)Limitation on indirect costsA recipient of a grant under this section may not use more than 10 percent of the funds provided by the grant for the indirect costs of carrying out the initiatives described in subsection (a).. 7304.Grants for youth organizationsSection 410(d)(2) of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7630(d)(2)) is amended by striking 2018 and inserting 2023. 
7305.Specialty crop research initiative 
(a)Industry needsSection 412(b) of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7632(b)) is amended— (1)in paragraph (1)— 
(A)by redesignating subparagraphs (B) through (E) as subparagraphs (C) through (F); and (B)by inserting after subparagraph (A) the following: 
 
(B)size-controlling rootstock systems for perennial crops;; (2)in paragraph (2), by striking including threats to specialty crop pollinators; and inserting the following: 
including— (A)threats to specialty crop pollinators; 
(B)emerging and invasive species; and (C)a more effective understanding and utilization of existing natural enemy complexes;; 
(3)in paragraph (3)— (A)by striking efforts to improve and inserting the following: “efforts— 
 
(A)to improve; (B)in subparagraph (A) (as so designated), by adding and at the end; and 
(C)by adding at the end the following:  (B)to achieve a better understanding of— 
(i)the soil rhizosphere microbiome; (ii)pesticide application systems and certified drift-reduction technologies; and 
(iii)systems to improve and extend the storage life of specialty crops;; and (4)in paragraph (4), by striking including improved mechanization and technologies that delay or inhibit ripening; and and inserting the following: 
including— (A)mechanization and automation of labor-intensive tasks in production and processing; 
(B)technologies that delay or inhibit ripening; (C)decision support systems driven by phenology and environmental factors; 
(D)improved monitoring systems for agricultural pests; and (E)effective systems for preharvest and postharvest management of quarantine pests; and. 
(b)Authorization of appropriationsSection 412(k)(2) of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7632(k)(2)) is amended— (1)in the subsection heading, by striking 2018 and inserting 2023; and 
(2)by striking 2018 and inserting 2023. 7306.Food Animal Residue Avoidance Database programSection 604(e) of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7642(e)) is amended by striking 2018 and inserting 2023. 
7307.Office of Pest Management PolicySection 614(f)(2) of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7653(f)(2)) is amended by striking 2018 and inserting 2023. 7308.Forestry products advanced utilization researchSection 617(f)(1) of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7655b(f)(1)) is amended by striking 2018 and inserting 2023. 
DFood, Conservation, and Energy Act of 2008 
IAgricultural Security 
7401.Agricultural biosecurity communication centerSection 14112(c)(2) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8912(c)(2)) is amended by striking 2018 and inserting 2023. 7402.Assistance to build local capacity in agricultural biosecurity planning, preparation, and responseSection 14113 of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8913) is amended— 
(1)in subsection (a)(2)(B), by striking 2018 and inserting 2023; and (2)in subsection (b)(2)(B), by striking 2018 and inserting 2023. 
7403.Research and development of agricultural countermeasuresSection 14121(b)(2) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8921(b)(2)) is amended by striking 2018 and inserting 2023. 7404.Agricultural biosecurity grant programSection 14122(e)(2) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8922(e)(2)) is amended by striking 2018 and inserting 2023. 
IIMiscellaneous  
7411.Grazinglands research laboratorySection 7502 of the Food, Conservation, and Energy Act of 2008 (Public Law 110–246; 122 Stat. 2019) is amended by striking 10-year period and inserting 15-year period. 7412.Farm and Ranch Stress Assistance NetworkSection 7522 of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 5936) is amended— 
(1)in subsection (a), by striking to support cooperative programs between State cooperative extension services and nonprofit organizations and inserting to eligible entities described in subsection (c); (2)in subsection (b)— 
(A)by striking paragraph (5); (B)by redesignating paragraphs (1) through (4) as subparagraphs (A) through (D), respectively, and indenting the subparagraphs appropriately; 
(C)by striking subparagraph (B) (as so redesignated) and inserting the following:  (B)training, including training programs and workshops, for— 
(i)advocates for individuals who are engaged in farming, ranching, and other occupations relating to agriculture; and (ii)other individuals and entities that may assist individuals who— 
(I)are engaged in farming, ranching, and other occupations relating to agriculture; and (II)are in crisis;; 
(D)in subparagraph (C) (as so redesignated), by adding and after the semicolon at the end; (E)in subparagraph (D) (as so redesignated), by striking activities; and and inserting activities, including the dissemination of information and materials; or; 
(F)in the matter preceding subparagraph (A) (as so redesignated), by striking be used to initiate and inserting the following: “be used—  (1)to initiate; and 
(G)by adding at the end the following:  (2)to enter into contracts, on a multiyear basis, with community-based, direct-service organizations to initiate, expand, or sustain programs described in paragraph (1) and subsection (a).; and 
(3)by striking subsections (c) and (d) and inserting the following:  (c)Eligible recipientsThe Secretary may award a grant under this section to— 
(1)an Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)); (2)a State department of agriculture; 
(3)a State cooperative extension service; (4)a qualified nonprofit organization, as determined by the Secretary; 
(5)an entity providing appropriate services, as determined by the Secretary, in 1 or more States; or (6)a partnership carried out by 2 or more entities described in paragraphs (1) through (5). 
(d)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $10,000,000 for each of fiscal years 2019 through 2023. (e)Report to Congress (1)In generalNot later than 1 year after the date of enactment of this subsection, the Secretary, in coordination with the Secretary of Health and Human Services, shall submit to Congress and any other relevant Federal department or agency, and make publicly available, a report describing the state of behavioral and mental health of individuals who are engaged in farming, ranching, and other occupations relating to agriculture. 
(2)ContentsThe report under paragraph (1) shall include— (A)an inventory and assessment of efforts to support the behavioral and mental health of individuals who are engaged in farming, ranching, and other occupations relating to agriculture by— 
(i)the Federal Government, States, and units of local government; (ii)communities comprised of those individuals; 
(iii)health care providers; (iv)State cooperative extension services; and 
(v)other appropriate entities, as determined by the Secretary; (B)a description of the challenges faced by individuals who are engaged in farming, ranching, and other occupations relating to agriculture that may impact the behavioral and mental health of farmers and ranchers; 
(C)a description of how the Department of Agriculture can improve coordination and cooperation with Federal health departments and agencies, including the Department of Health and Human Services, the Substance Abuse and Mental Health Services Administration, the Health Resources and Services Administration, the Centers for Disease Control and Prevention, and the National Institutes of Health, to best address the behavioral and mental health of individuals who are engaged in farming, ranching, and other occupations relating to agriculture; (D)a long-term strategy for responding to the challenges described under subparagraph (B) and recommendations based on best practices for further action to be carried out by appropriate Federal departments or agencies to improve Federal Government response and seek to prevent suicide among individuals who are engaged in farming, ranching, and other occupations relating to agriculture; and 
(E)an evaluation of the impact that behavioral and mental health challenges and outcomes (including suicide) among individuals who are engaged in farming, ranching, and other agriculture related occupations have on— (i)the agricultural workforce; 
(ii)agricultural production; (iii)rural families and communities; and 
(iv)succession planning. (f)State definedFor purposes of this section, the term State has the meaning given such term in section 1404 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103).. 
7413.Natural products research programSection 7525(e) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 5937(e)) is amended by striking 2018 and inserting 2023. 7414.Sun grant programSection 7526(g) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8114(g)) is amended by striking 2018 and inserting 2023. 
EAmendments to Other Laws 
7501.Critical Agricultural Materials Act 
(a)Hemp researchSection 5(b)(9) of the Critical Agricultural Materials Act (7 U.S.C. 178c(b)(9)) is amended by inserting , and including hemp (as defined in section 297A of the Agricultural Marketing Act of 1946) after hydrocarbon-containing plants. (b)Authorization of appropriationsSection 16(a)(2) of the Critical Agricultural Materials Act (7 U.S.C. 178n(a)(2)) is amended by striking 2018 and inserting 2023. 
7502.Equity in Educational Land-Grant Status Act of 1994 
(a)1994 institution defined 
(1)In generalSection 532 of the Equity in Educational Land-Grant Status Act of 1994 (7 U.S.C. 301 note; Public Law 103–382) is amended to read as follows:  532.Definition of 1994 InstitutionIn this part, the term 1994 Institution means any of the following colleges: 
(1)Aaniiih Nakoda College. (2)Bay Mills Community College. 
(3)Blackfeet Community College. (4)Cankdeska Cikana Community College. 
(5)Chief Dull Knife College. (6)College of Menominee Nation. 
(7)College of the Muscogee Nation. (8)D–Q University. 
(9)Dine College. (10)Fond du Lac Tribal and Community College. 
(11)Fort Peck Community College. (12)Haskell Indian Nations University. 
(13)Ilisagvik College. (14)Institute of American Indian and Alaska Native Culture and Arts Development. 
(15)Keweenaw Bay Ojibwa Community College. (16)Lac Courte Oreilles Ojibwa Community College. 
(17)Leech Lake Tribal College. (18)Little Big Horn College. 
(19)Little Priest Tribal College. (20)Navajo Technical University. 
(21)Nebraska Indian Community College. (22)Northwest Indian College. 
(23)Nueta Hidatsa Sahnish College. (24)Oglala Lakota College. 
(25)Red Lake Nation College. (26)Saginaw Chippewa Tribal College. 
(27)Salish Kootenai College. (28)Sinte Gleska University. 
(29)Sisseton Wahpeton College. (30)Sitting Bull College. 
(31)Southwestern Indian Polytechnic Institute. (32)Stone Child College. 
(33)Tohono O’odham Community College. (34)Turtle Mountain Community College. 
(35)United Tribes Technical College. (36)White Earth Tribal and Community College.. 
(2)Effective dateThe amendment made by paragraph (1) shall take effect on the date of the enactment of this Act. (b)Endowment for 1994 institutionsSection 533(b) of the Equity in Educational Land-Grant Status Act of 1994 (7 U.S.C. 301 note; Public Law 103–382) is amended in the first sentence by striking 2018 and inserting 2023. 
(c)Institutional capacity building grantsSection 535 of the Equity in Educational Land-Grant Status Act of 1994 (7 U.S.C. 301 note; Public Law 103–382) is amended by striking 2018 each place it appears in subsections (b)(1) and (c) and inserting 2023. (d)Research grantsSection 536(c) of the Equity in Educational Land-Grant Status Act of 1994 (7 U.S.C. 301 note; Public Law 103–382) is amended in the first sentence by striking 2018 and inserting 2023. 
7503.Research Facilities Act 
(a)Agricultural research facility definedThe Research Facilities Act is amended— (1)in section 2(1) (7 U.S.C. 390(1)) by striking a college, university, or nonprofit institution and inserting an entity eligible to receive funds under a capacity and infrastructure program (as defined in section 251(f)(1)(C) of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6971(f)(1)(C))); and 
(2)in section 3(c)(2)(D) (7 U.S.C. 390a(c)(2)(D)), by striking recipient college, university, or nonprofit institution and inserting recipient entity. (b)Long-term supportSection 3(c)(2)(D) of the Research Facilities Act (7 U.S.C. 390a(c)(2)(D)), as amended by subsection (a), is further amended by striking operating costs and inserting operating and maintenance costs. 
(c)Competitive grant programThe Research Facilities Act is amended by inserting after section 3 (7 U.S.C. 390a) the following new section:  4.Competitive grant programThe Secretary shall establish a program to make competitive grants to assist in the construction, alteration, acquisition, modernization, renovation, or remodeling of agricultural research facilities.. 
(d)Authorization of appropriations and funding limitationsSection 6 of the Research Facilities Act (7 U.S.C. 390d) is amended— (1)in subsection (a)— 
(A)by striking subsection (b), and inserting subsections (b), (c), and (d),; (B)by striking 2018 and inserting 2023; and 
(C)by adding at the end the following new sentence: Funds appropriated pursuant to the preceding sentence shall be available until expended.; and (2)by adding at the end the following new subsections: 
 
(c)Maximum AmountNot more than 25 percent of the funds made available pursuant to subsection (a) for any fiscal year shall be used for any single agricultural research facility project. (d)Project LimitationAn entity eligible to receive funds under this Act may receive funds for only one project at a time.. 
7504.Agriculture and Food Research InitiativeSubsection (b) of the Competitive, Special, and Facilities Research Grant Act (7 U.S.C. 3157(b)) is amended— (1)in paragraph (2)— 
(A)in subparagraph (D)— (i)by redesignating clauses (iii) through (vii) as clauses (iv) through (viii), respectively; and 
(ii)by inserting after clause (ii) the following new clause:  (iii)soil health;;  
(B)in subparagraph (E)— (i)in clause (iii), by striking and at the end; 
(ii)in clause (iv), by striking the period at the end and inserting ; and; and (iii)by adding at the end the following new clause: 
 
(v)tools that accelerate the use of automation or mechanization for labor-intensive tasks in the production and distribution of crops.; and (C)in subparagraph (F)— 
(i)in clause (vi), by striking and at the end; (ii)in clause (vii), by striking the period at the end and inserting ; and; and 
(iii)by adding at the end the following new clause:  (viii)barriers and bridges to entry and farm viability for young, beginning, socially disadvantaged, veteran, and immigrant farmers and ranchers, including farm succession, transition, transfer, entry, and profitability issues.; 
(2)in paragraph (6)— (A)in subparagraph (D), by striking and at the end; 
(B)in subparagraph (E), by striking the period at the end and inserting ; and; and (C)by adding at the end the following: 
 
(F)to an institution to carry out collaboration in biomedical and agricultural research using existing research models.; and (3)in paragraph (11)(A)— 
(A)in the matter preceding clause (i), by striking 2018 and inserting 2023; and (B)in clause (ii), by striking 4 and inserting 5. 
7505.Extension design and demonstration initiative 
(a)In generalThe Competitive, Special, and Facilities Research Grant Act (7 U.S.C. 3157) is amended by inserting after subsection (c) the following:  (d)Extension design and demonstration initiative (1)PurposeThe purpose of this subsection is to encourage the design of adaptive prototype systems for improving extension and education that seek to advance the application, translation, and demonstration of scientific discoveries and other agricultural research for the adoption and understanding of food, agricultural, and natural resources practices, techniques, methods, and technologies using digital or other novel platforms. 
(2)GrantsThe Secretary shall award grants each fiscal year on a competitive basis— (A)for the design of 1 or more extension and education prototype systems— 
(i)that leverage digital platforms or other novel means of translating, delivering, or demonstrating agricultural research; and (ii)to adapt, apply, translate, or demonstrate scientific findings, data, technology, and other research outcomes to producers, the agricultural industry, and other interested persons or organizations; and 
(B)to demonstrate, by incorporating analytics and specific metrics, the value, impact, and return on the Federal investment of a prototype system designed under subparagraph (A) as a model for use by other eligible entities described in paragraph (3) for improving, modernizing, and adapting applied research, demonstration, and extension services. (3)Eligible entitiesAn entity that is eligible to receive a grant under paragraph (2) is— 
(A)a State agricultural experiment station (as defined in section 1404 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103)); (B)a cooperative extension service (as defined in such section); and 
(C)a land-grant college or university (as defined in such section) . (4)RequirementThe Secretary shall award grants under paragraph (2) to not fewer than 2 and not more than 5 eligible entities described in paragraph (3) that represent a diversity of regions, commodities, and agricultural or food production issues. 
(5)TermThe term of a grant awarded under paragraph (2) shall be not longer than 5 years. (6)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $5,000,000 for each of fiscal years 2019 through 2023, to remain available until expended.. 
(b)Technical and conforming amendmentsThe Competitive, Special, and Facilities Research Grant Act (7 U.S.C. 3157) is amended— (1)in subsection (c)(2), in the matter preceding subparagraph (A), by striking subsection— and all that follows through for the planning in subparagraph (B) and inserting subsection for the planning; and 
(2)in subsection (h), by inserting , (d), after subsections (b). 7506.Repeal of review of agricultural research serviceSection 7404 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 3101 note; Public Law 107–171) is repealed. 
7507.Biomass research and developmentSection 9008 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8108) is amended— (1)in subsection (a)(1)— 
(A)in subparagraph (A), by striking or at the end; (B)in subparagraph (B), by striking the period at the end and inserting ; or; and 
(C)by adding at the end the following:  (C)carbon dioxide that— 
(i)is intended for permanent sequestration or utilization; and (ii)is a byproduct of the production of the products described in subparagraphs (A) and (B).; 
(2)in subsection (d)(2)(A)— (A)in clause (xii), by striking and at the end; 
(B)by redesignating clause (xiii) as clause (xiv); and (C)by inserting after clause (xii) the following: 
 
(xiii)an individual with expertise in carbon dioxide capture, utilization, and sequestration; and;  (3)in subsection (e)— 
(A)in paragraph (2)(B)— (i)in clause (ii), by striking and at the end; and 
(ii)by adding at the end the following:  (iv)to permanently sequester or utilize carbon dioxide described in subsection (a)(1)(C); and; and 
(B)in paragraph (3)(B)— (i)in clause (i), by striking and at the end; 
(ii)in clause (ii), by striking the period at the end and inserting ; and; and (iii)by adding at the end the following: 
 
(iii)the development of technologies to permanently sequester or utilize carbon dioxide described in subsection (a)(1)(C).; and (4)in subsection (h)(2), by striking 2018 and inserting 2023. 
7508.Reinstatement of matching requirement for Federal funds used in extension work at the University of the District of Columbia 
(a)In generalSection 209(c) of the District of Columbia Public Postsecondary Education Reorganization Act (Public Law 93–471; sec. 38–1202.09(c), D.C. Official Code) is amended by inserting after the first sentence the following: Such sums may be used to pay not more than 1/2 of the total cost of providing such extension work.. (b)Effective dateThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act. 
7509.Renewable Resources Extension Act of 1978 
(a)Authorization of appropriationsSection 6 of the Renewable Resources Extension Act of 1978 (16 U.S.C. 1675) is amended in the first sentence by striking 2018 and inserting 2023. (b)Termination dateSection 8 of the Renewable Resources Extension Act of 1978 (16 U.S.C. 1671 note; Public Law 95–306) is amended by striking 2018 and inserting 2023. 
7510.National Aquaculture Act of 1980Section 10 of the National Aquaculture Act of 1980 (16 U.S.C. 2809) is amended by striking 2018 each place it appears and inserting 2023. 7511.Federal agriculture research facilitiesSection 1431 of the National Agricultural Research, Extension, and Teaching Policy Act Amendments of 1985 (title XIV of Public Law 99–198; 99 Stat. 1556) is amended by striking 2018 and inserting 2023. 
FOther Matters 
7601.Enhanced use lease authority program 
(a)Transition to permanent programSection 308 of the Federal Crop Insurance Reform and Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 3125a note) is amended— (1)in the section heading, by striking pilot; and 
(2)in subsection (a), by striking pilot. (b)Termination of authority extendedSection 308(b)(6)(A) of the Federal Crop Insurance Reform and Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 3125a note) is amended by striking on the date that is 10 years after the date of enactment of this section and inserting on September 30, 2023. 
(c)ReportsSection 308(d)(2) of the Federal Crop Insurance Reform and Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 3125a note) is amended by striking Not later than 6, 8, and 10 years after the date of enactment of this section and inserting Not later than September 30, 2021. 7602.Transfer of administrative jurisdiction over portion of Henry A. Wallace Beltsville Agricultural Research Center, Beltsville, Maryland (a)Transfer authorizedSubject to subsection (e), the Secretary may transfer to the Secretary of the Treasury administrative jurisdiction over a parcel of real property at the Henry A. Wallace Beltsville Agricultural Research Center consisting of approximately 100 acres, which was originally acquired by the United States through land acquisitions in 1910 and 1925, and is generally located off of Poultry Road lying between Powder Mill Road and Odell Road in Beltsville, Maryland, for the purpose of facilitating the establishment of Bureau of Engraving and Printing facilities on the parcel. 
(b)Legal description and map 
(1)PreparationThe Secretary shall prepare a legal description and map of the parcel of real property to be transferred under subsection (a). (2)Force of lawThe legal description and map prepared under paragraph (1) shall have the same force and effect as if included in this Act, except that the Secretary may correct errors in the legal description and map. 
(c)Terms and conditionsThe transfer of administrative jurisdiction under subsection (a) shall be subject to easements, valid existing rights, and such other reservations, terms, and conditions as the Secretary considers to be necessary. (d)WaiverThe parcel of real property under subsection (a) is exempt from Federal screening for other possible use due to an identified Federal need for the parcel as the site of Bureau of Engraving and Printing facilities. 
(e)Conditions for transferAs a condition of the transfer of administrative jurisdiction under subsection (a) with respect to the parcel described in such subsection— (1)the Secretary of the Treasury shall agree to pay the Secretary the costs incurred to carry out such transfer, including the costs for— 
(A)any environmental or administrative analysis required by law with respect to the parcel to be so transferred; (B)a survey of such parcel, if necessary; and 
(C)any hazardous substances assessment of the parcel to be so transferred; and (2)except as provided in subsection (d), the Secretary shall enter into a binding memorandum of agreement with the Secretary of the Treasury regarding the responsibilities, including financial responsibilities, of each party for evaluating and, if necessary, remediating or otherwise addressing hazardous substances, pollutants, or contaminants found at the parcel described in subsection (a). 
(f)Hazardous materialsNothing in this section, or the amendments made by this section, amends, alters, or affects the relevant Federal and State environmental laws, including the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.), or the application of such laws to the parcel of real property transferred under subsection (a). 7603.Foundation for food and agriculture researchSection 7601 of the Agricultural Act of 2014 (7 U.S.C. 5939) is amended— 
(1)in subsection (d)(1)— (A)in subparagraph (B)— 
(i)in clause (ii), by striking conflicts; and inserting conflicts, specifically at the Department of Agriculture; and; and (ii)by adding at the end the following new clause: 
 
(iii)document the consultation process and include a summary of the results in the annual report required in subsection (f)(3)(B); and (B)in subparagraph (D), by inserting and agriculture stakeholders after community; 
(2)in subsection (e)— (A)in paragraph (2)(C)(ii)(I), by inserting agriculture or before agricultural research; and 
(B)in paragraph (4)(A)— (i)in clause (iii), by striking and at the end; 
(ii)by redesignating clause (iv) as clause (v); and (iii)by inserting after clause (iii) the following: 
 
(iv)actively solicit and accept funds, gifts, grants, devises, or bequests of real or personal property made to the Foundation, including from private entities; and; (3)in subsection (f)— 
(A)in paragraph (2)(A)(iii), by striking any; and (B)in paragraph (3)(B)— 
(i)in clause (i)(I)— (I)in the matter preceding item (aa), by inserting and post online before a report; 
(II)in item (aa), by striking accomplishments; and and inserting accomplishments and how those activities align to the challenges identified in the strategic plan under clause (iv);; (III)in item (bb), by striking the period at the end and inserting ; and; and 
(IV)by adding at the end the following:  (cc)a description of available agricultural research programs and priorities for the upcoming fiscal year.; and 
(ii)by adding at the end the following:  (iii)Stakeholder NoticeThe Foundation shall publish an annual notice with a description of agricultural research priorities under this section for the upcoming fiscal year, including— 
(I)a schedule for funding competitions; (II)a discussion of how applications for funding will be evaluated; and 
(III)how the Foundation will communicate information about funded awards to the public to ensure that grantees and partners understand the objectives of the Foundation. (iv)Strategic PlanNot later than 1 year after the date of enactment of the Agriculture Improvement Act of 2018, the Foundation shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a strategic plan describing a path for the Foundation to become self-sustaining, including— 
(I)a forecast of major agricultural challenge opportunities identified by the scientific advisory councils of the Foundation and approved by the Board, including short- and long-term objectives; (II)an overview of the efforts that the Foundation will take to be transparent in each of the processes of the Foundation, including— 
(aa)processes relating to grant awards, including the selection, review, and notification processes; (bb)communication of past, current, and future research priorities; and 
(cc)plans to solicit and respond to public input on the opportunities identified in the strategic plan; (III)a description of financial goals and benchmarks for the next 10 years, including a detailed plan for— 
(aa)raising funds in amounts greater than the amounts required under subsection (g)(1)(B); (bb)soliciting additional resources pursuant to subsections (e)(4)(A)(iv) and (f)(2)(A)(iii); and 
(cc)managing and leveraging such resources pursuant to subsection (f)(2)(A)(vii); and (IV)other related issues, as determined by the Board.; and 
(4)in subsection (g)(1)— (A)in the paragraph heading, by striking Mandatory funding and inserting Funding; 
(B)in subparagraph (A)— (i)by striking On the date and inserting the following: 
 
(i)Establishment fundingOn the date; and (ii)by adding at the end the following: 
 
(ii)Enhanced fundingOn the date on which the strategic plan described in subsection (f)(3)(B)(iv) is submitted, of the funds of the Commodity Credit Corporation, the Secretary shall transfer to the Foundation to carry out this section $185,000,000, to remain available until expended.; and (C)in subparagraph (B)— 
(i)by striking The Foundation and inserting the following:  (i)In generalThe Foundation; 
(ii)in clause (i) (as so designated)— (I)by striking purposes and inserting purposes, duties, and powers; and 
(II)by striking non-Federal matching funds for each expenditure and inserting matching funds from a non-Federal source, including an agricultural commodity promotion, research, and information program; and (iii)by adding at the end the following: 
 
(ii)EffectNothing in this section requires the Foundation to require a matching contribution from an individual grantee as a condition of receiving a grant under this section.. 7604.Assistance for forestry research under the McIntire-Stennis Cooperative Forestry ActSection 2 of Public Law 87–788 (commonly known as the McIntire-Stennis Cooperative Forestry Act) (16 U.S.C. 582a–1) is amended in the second sentence— 
(1)by striking and before 1890 Institutions; and (2)by inserting and 1994 Institutions (as defined in section 532 of the Equity in Educational Land-Grant Status Act of 1994 (7 U.S.C. 301 note; Public Law 103–382)) that offer an associate’s degree or a baccalaureate degree in forestry, before and (b). 
7605.Legitimacy of industrial hemp research 
(a)In generalSection 7606 of the Agricultural Act of 2014 (7 U.S.C. 5940) is amended— (1)by redesignating subsections (a) and (b) as subsections (b) and (a), respectively, and moving the subsections so as to appear in alphabetical order; 
(2)in subsection (a) (as so redesignated)— (A)by redesignating paragraph (3) as paragraph (4); and 
(B)by inserting after paragraph (2) the following:  (3)StateThe term State has the meaning given such term in section 297A of the Agricultural Marketing Act of 1946.;  
(3)in subsection (b) (as so redesignated), in the subsection heading, by striking In general and inserting Industrial hemp research; and (4)by adding at the end the following: 
 
(c)Study and report 
(1)In generalThe Secretary shall conduct a study of agricultural pilot programs— (A)to determine the economic viability of the domestic production and sale of industrial hemp; and 
(B)that shall include a review of— (i)each agricultural pilot program; and 
(ii)any other agricultural or academic research relating to industrial hemp. (2)ReportNot later than 12 months after the date of enactment of this subsection, the Secretary shall submit to Congress a report describing the results of the study conducted under paragraph (1).. 
(b)RepealEffective on the date that is 1 year after the date on which the Secretary establishes a plan under section 297C of the Agricultural Marketing Act of 1946, section 7606 of the Agricultural Act of 2014 (7 U.S.C. 5940) is repealed. 7606.Collection of data relating to barley area planted and harvestedFor all acreage reports published after the date of enactment of this Act, the Secretary, acting through the Administrator of the National Agricultural Statistics Service, shall include the State of New York in the States surveyed to produce the table entitled Barley Area Planted and Harvested in those reports. 
7607.Collection of data relating to the size and location of dairy farms 
(a)In generalNot later than 60 days after the date on which the 2017 Census of Agriculture is released, the Secretary, acting through the Administrator of the Economic Research Service, shall update the report entitled Changes in the Size and Location of US Dairy Farms contained in the report of the Economic Research Service entitled Profits, Costs, and the Changing Structure of Dairy Farming and published in September 2007. (b)RequirementIn updating the report described in subsection (a), the Secretary shall, to the maximum extent practicable, use the same unit of measurement for reporting the full range of herd sizes in Table 1 and Table 2 of the report while maintaining confidentiality of individual producers. 
7608.Agriculture innovation center demonstration programSection 6402 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 1632b) is amended— (1)in subsection (d)(2)— 
(A)in the matter preceding subparagraph (A), by striking representatives of each of the following groups and inserting a diverse group of representatives of public and private entities, including the following:; (B)in subparagraph (A), by striking The 2 and inserting Two; 
(C)in subparagraph (B), by inserting or a State legislator, after agency,; and (D)by amending subparagraph (C) to read as follows: 
 
(C)Four entities representing commodities produced in the State.; (2)in subsection (e)(1), by striking subsection (i) and inserting subsection (g); and 
(3)by striking subsections (g), (h), and (i) and inserting the following new subsection:  (g)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $15,000,000 for each of fiscal years 2019 through 2023.. 
7609.Smith-Lever community extension program 
(a)In generalSection 3(d) of the Smith-Lever Act (7 U.S.C. 343(d)) is amended by adding at the end the following new sentence: A 1994 Institution (as defined in section 532 of the Equity in Educational Land-Grant Status Act of 1994 (7 U.S.C. 301 note; Public Law 103–382)) may compete for and receive funds directly from the Secretary of Agriculture for the Children, Youth, and Families at Risk funding program and the Federally Recognized Tribes Extension Program.. (b)Conforming amendmentSection 533(a)(2)(A) of the Equity in Educational Land-Grant Status Act of 1994 (7 U.S.C. 301 note; Public Law 103–382) is amended by striking clause (ii) and inserting the following: 
 
(ii)the Smith-Lever Act (7 U.S.C. 341 et seq.), except as provided under— (I)section 3(b)(3) of that Act (7 U.S.C. 343(b)(3)); or 
(II)the third sentence of section 3(d) of that Act (7 U.S.C. 343(d)); or. 7610.Mechanization and automation for specialty crops (a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall conduct a review of the programs of the Department of Agriculture that affect the production or processing of specialty crops. 
(b)RequirementsThe review under subsection (a) shall identify— (1)programs that currently are, or previously have been, effectively used to accelerate the development and use of automation or mechanization in the production or processing of specialty crops; and 
(2)programs that may be more effectively used to accelerate the development and use of automation or mechanization in the production or processing of specialty crops. (c)StrategyWith respect to programs identified under subsection (b), the Secretary shall develop and implement a strategy to accelerate the development and use of automation and mechanization in the production or processing of specialty crops. 
7611.Experienced services programSection 1252 of the Food Security Act of 1985 (16 U.S.C. 3851) is amended— (1)in the section heading, by striking agriculture conservation; 
(2)in subsection (a)— (A)in the first sentence— 
(i)by striking a conservation and inserting an; (ii)by striking (in this section referred to as the ACES Program) and inserting (referred to in this section as the program); and 
(iii)by striking provide technical and inserting the following: “provide—  (1)technical; and 
(B)in paragraph (1) (as so designated)— (i)by striking Secretary. Such technical services may include and inserting Secretary, including; 
(ii)by striking the period at the end and inserting ; and; and (iii)by adding at the end the following: 
 
(2)technical, professional, and administrative services to support the research, education, and economics mission area of the Department of Agriculture (including the Agricultural Research Service, the Economic Research Service, the National Agricultural Library, the National Agricultural Statistics Service, the Office of the Chief Scientist, and the National Institute of Food and Agriculture), including— (A)supporting agricultural research and information; 
(B)advancing scientific knowledge relating to agriculture; (C)enhancing access to agricultural information; 
(D)providing statistical information and research results to farmers, ranchers, agribusiness, and public officials; and (E)assisting research, education, and extension programs in land-grant colleges and universities (as defined in section 1404 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103)).; 
(3)by striking ACES each place it appears; (4)by striking technical services each place it appears (other than in subsection (a)) and inserting technical, professional, or administrative services, as applicable,; and 
(5)in subsection (c)— (A)in paragraph (1)— 
(i)by striking the paragraph heading and inserting Conservation technical services.—; and (ii)by inserting with respect to subsection (a)(1), before the Secretary; and 
(B)by adding at the end the following new paragraph:  (3)Research, education, and economics servicesWith respect to services referred to in subsection (a)(2), the Secretary may carry out the program under the mission area referred to in such subsection to the extent that funds are specifically appropriated to provide such services under such mission area.. 
7612.Simplified plan of work 
(a)Smith-Lever ActThe Smith-Lever Act is amended— (1)in section 3(h)(2) (7 U.S.C. 343(h)(2)), by striking subparagraph (D); and 
(2)in section 4(c) (7 U.S.C. 344(c)), by striking paragraphs (1) through (5) and inserting the following new paragraphs:  (1)A summary of planned projects or programs in the State using formula funds. 
(2)A description of the manner in which the State will meet the requirements of section 3(h). (3)A description of the manner in which the State will meet the requirements of section 3(i)(2) of the Hatch Act of 1887 (7 U.S.C. 361c(i)(2)). 
(4)A description of matching funds provided by the State with respect to the previous fiscal year.. (b)Hatch ActThe Hatch Act of 1887 is amended— 
(1)in section 3 (7 U.S.C. 361c)— (A)by amending subsection (h) to read as follows: 
 
(h)Peer ReviewResearch carried out under subsection (c)(3) shall be subject to scientific peer review. The review of a project conducted under this subsection shall be considered to satisfy the merit review requirements of section 103(e) of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7613(e)).; and (B)in subsection (i)(2), by striking subparagraph (D); and 
(2)in section 7(e) (7 U.S.C. 361g(e)), by striking paragraphs (1) through (4) and inserting the following new paragraphs:  (1)A summary of planned projects or programs in the State using formula funds. 
(2)A description of the manner in which the State will meet the requirements of subsections (c)(3) and (i)(2) of section 3. (3)A description of matching funds provided by the State with respect to the previous fiscal year.. 
(c)Extension and research at 1890 institutions 
(1)ExtensionSection 1444(d)(3) of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3221(d)(3)) is amended by striking subparagraphs (A) through (E) and inserting the following new subparagraphs:  (A)A summary of planned projects or programs in the State using formula funds. 
(B)A description of matching funds provided by the State with respect to the previous fiscal year.. (2)ResearchSection 1445(c)(3) of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3222(c)(3)) is amended by striking subparagraphs (A) through (E) and inserting the following new subparagraphs: 
 
(A)A summary of planned projects or programs in the State using formula funds. (B)A description of matching funds provided by the State with respect to the previous fiscal year.. 
7613.Review of land-grant time and effort reporting requirements 
(a)In generalThe Secretary, in consultation with the Office of Management and Budget, shall review and revise current reporting requirements related to compensation charges, documentation of personnel expenses, and other requirements that are commonly referred to as time and effort reporting for entities that receive funds under a program referred to in clause (iii), (iv), (vii), (viii), or (xii) of section 251(f)(1)(C) of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6971(f)(1)(C)). (b)RevisionsThe Secretary shall ensure that any revision made pursuant to subsection (a)— 
(1)is developed in collaboration with entities described in subsection (a); and (2)reduces the amount of paperwork and time required by the requirements referred to in such subsection, as such requirements are in effect on the date of the enactment of this Act. 
7614.Matching funds requirement 
(a)RepealSubtitle P of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3371) is repealed. (b)Conforming amendments (1)National Agricultural Research, Extension, and Teaching Policy Act of 1977 (A)Grants to enhance research capacity in schools of veterinary medicineSection 1415(a) of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3151(a)) is amended— 
(i)by striking The Secretary and inserting the following:  (1)In generalThe Secretary; and 
(ii)by adding at the end the following:  (2)Matching requirementA State receiving a grant under paragraph (1) shall provide State matching funds equal to not less than the amount of the grant.. 
(B)Aquaculture assistance grant programSection 1475(b) of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3322(b)) is amended by striking The Secretary and all that follows through the period at the end and inserting the following:  (1)In generalSubject to paragraph (3), the Secretary may make competitive grants to entities eligible for grants under paragraph (2) for research and extension to facilitate or expand promising advances in the production and marketing of aquacultural food species and products and to enhance the safety and wholesomeness of those species and products, including the development of reliable supplies of seed stock and therapeutic compounds. 
(2)Eligible entitiesThe Secretary may make a competitive grant under paragraph (1) to— (A)a land-grant or seagrant college or university; 
(B)a State agricultural experiment station; (C)a college, university, or Federal laboratory having a demonstrable capacity to conduct aquacultural research, as determined by the Secretary; or 
(D)a nonprofit private research institution. (3)Matching State grants (A)In generalExcept as provided in subparagraph (B), the Secretary shall not make a grant under paragraph (1) unless the State in which the grant recipient is located makes a grant to that recipient in an amount equal to not less than the amount of the grant under paragraph (1) (of which State amount an in-kind contribution shall not exceed 50 percent). 
(B)Federal laboratoriesSubparagraph (A) shall not apply to a grant to a Federal laboratory.. (C)Rangeland researchSection 1480 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3333) is amended— 
(i)by striking The Secretary and inserting (a) In general.—The Secretary; and (ii)by adding at the end the following new subsection: 
 
(b)Matching requirements 
(1)In generalExcept as provided in paragraph (2), this grant program shall be based on a matching formula of 50 percent Federal and 50 percent non-Federal funding (including funding from an agricultural commodity promotion, research, and information program). (2)ExceptionParagraph (1) shall not apply to a grant to a Federal laboratory or a grant under subsection (a)(2).. 
(2)Food, Agriculture, Conservation, and Trade Act of 1990 
(A)Federal-State matching grant programSection 1623(d)(2) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5813(d)(2)) is amended by striking the second sentence. (B)Agricultural genome initiativeSection 1671 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5924) (as amended by section 7208) is amended— 
(i)by redesignating subsection (f) as subsection (g); and (ii)by inserting after subsection (e) the following: 
 
(f)Matching funds requirement 
(1)In generalSubject to paragraph (3), with respect to a grant or cooperative agreement under this section that provides a particular benefit to a specific agricultural commodity, the recipient of funds under the grant or cooperative agreement shall provide non-Federal matching funds (including funds from an agricultural commodity promotion, research, and information program) equal to not less than the amount provided under the grant or cooperative agreement. (2)In-kind supportNon-Federal matching funds described in paragraph (1) may include in-kind support. 
(3)WaiverThe Secretary may waive the matching funds requirement under paragraph (1) with respect to a research project if the Secretary determines that— (A)the results of the project are of a particular benefit to a specific agricultural commodity, but those results are likely to be applicable to agricultural commodities generally; or 
(B) 
(i)the project— (I)involves a minor commodity; and 
(II)deals with scientifically important research; and (ii)the recipient is unable to satisfy the matching funds requirement.. 
(C)High-priority research and extension initiativesSection 1672(a) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5925(a)) is amended— (i)by striking The Secretary of Agriculture and inserting the following: 
 
(1)In generalThe Secretary of Agriculture; (ii)in paragraph (1) (as so designated), in the second sentence, by striking The Secretary shall and inserting the following: 
 
(3)ConsultationThe Secretary shall; and (iii)by inserting after paragraph (1) the following: 
 
(2)Matching funds requirement 
(A)In generalSubject to subparagraph (C), an entity receiving a grant under paragraph (1) shall provide non-Federal matching funds (including funds from an agricultural commodity promotion, research, and information program) equal to not less than the amount of the grant. (B)In-kind supportNon-Federal matching funds described in subparagraph (A) may include in-kind support. 
(C)WaiverThe Secretary may waive the matching funds requirement under subparagraph (A) with respect to a research project if the Secretary determines that— (i)the results of the project are of a particular benefit to a specific agricultural commodity, but those results are likely to be applicable to agricultural commodities generally; or 
(ii) 
(I)the project— (aa)involves a minor commodity; and 
(bb)deals with scientifically important research; and (II)the recipient is unable to satisfy the matching funds requirement.. 
(D)Organic agriculture research and extension initiativeSection 1672B of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5925b) (as amended by section 7210) is amended— (i)by redesignating subsections (c), (d), and (e) as subsections (d), (e), and (f), respectively; and 
(ii)by inserting after subsection (b) the following:  (c)Matching requirement (1)In generalSubject to paragraph (3), an entity receiving a grant under subsection (a) shall provide non-Federal matching funds (including funds from an agricultural commodity promotion, research, and information program) equal to not less than the amount of the grant. 
(2)In-kind supportNon-Federal matching funds described in paragraph (1) may include in-kind support. (3)WaiverThe Secretary may waive the matching funds requirement under paragraph (1) with respect to a research project if the Secretary determines that— 
(A)the results of the project are of a particular benefit to a specific agricultural commodity, but those results are likely to be applicable to agricultural commodities generally; or (B) (i)the project— 
(I)involves a minor commodity; and (II)deals with scientifically important research; and 
(ii)the recipient is unable to satisfy the matching funds requirement.. (3)Agricultural Research, Extension, and Education Reform Act of 1998 (A)Integrated research, education, and extension competitive grants programSection 406 of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7626) is amended— 
(i)by redesignating subsections (d) and (e) as subsections (e) and (f), respectively; and (ii)by inserting after subsection (c) the following: 
 
(d)Matching funds requirement 
(1)In generalSubject to paragraph (3), with respect to a grant under this section that provides a particular benefit to a specific agricultural commodity, the recipient of the grant shall provide non-Federal matching funds (including funds from an agricultural commodity promotion, research, and information program) equal to not less than the amount of the grant. (2)In-kind supportNon-Federal matching funds described in paragraph (1) may include in-kind support. 
(3)WaiverThe Secretary may waive the matching funds requirement under paragraph (1) with respect to a grant if the Secretary determines that— (A)the results of the grant are of a particular benefit to a specific agricultural commodity, but those results are likely to be applicable to agricultural commodities generally; or 
(B) 
(i)the grant— (I)involves a minor commodity; and 
(II)deals with scientifically important research; and (ii)the recipient is unable to satisfy the matching funds requirement.. 
(B)Specialty crop research initiativeSection 412(g) of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7632(g)) is amended— (i)by redesignating paragraph (3) as paragraph (4); and 
(ii)by inserting after paragraph (2) the following:  (3)Matching requirement (A)In generalAn entity receiving a grant under this section shall provide non-Federal matching funds (including funds from an agricultural commodity promotion, research, and information program) equal to not less than the amount of the grant. 
(B)In-kind supportNon-Federal matching funds described in subparagraph (A) may include in-kind support.. (4)Other laws (A)Sun grant programSection 7526(c)(1)(C)(iv) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8114(c)(1)(C)(iv)) is amended by striking subclause (IV). 
(B)Agriculture and Food Research InitiativeSubsection (b)(9) of the Competitive, Special, and Facilities Research Grant Act (7 U.S.C. 3157(b)(9)) is amended— (i)in subparagraph (A), by striking clause (iii); 
(ii)in subparagraph (B)— (I)in clause (i), by striking clauses (ii) and (iii), and inserting clause (ii),; and 
(II)by striking clause (iii); and (iii)by adding at the end the following: 
 
(C)Applied researchAn entity receiving a grant under paragraph (5)(B) for applied research that is commodity-specific and not of national scope shall provide non-Federal matching funds equal to not less than the amount of the grant.. (c)Application of amendments (1)Awards made after date of enactmentThe amendments made by subsections (a) and (b) shall apply with respect to grants, cooperative agreements, or other awards described in subsection (b) that are made after the date of the enactment of this Act. 
(2)Awards made on or before date of enactmentNotwithstanding the amendments made by subsections (a) and (b), a matching funds requirement in effect on the day before the date of enactment of this Act under a provision of law amended by subsection (a) or (b) shall continue to apply to a grant, cooperative agreement, or other award described in subsection (b) that is made on or before the date of the enactment of this Act. VIIIForestry ACooperative Forestry Assistance Act of 1978 8101.Support for State assessments and strategies for forest resourcesSection 2A(f)(1) of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2101a(f)(1)) is amended by striking 2018 and inserting 2023. 
8102.State and private forest landscape-scale restoration program 
(a)In generalSection 13A of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2109a) is amended to read as follows:  13A.State and private forest landscape-scale restoration program (a)PurposeThe purpose of this section is to encourage collaborative, science-based restoration of priority forest landscapes. 
(b)DefinitionsIn this section: (1)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304). 
(2)Nonindustrial private forest landThe term nonindustrial private forest land means land that— (A)is rural, as determined by the Secretary; 
(B)has existing tree cover or is suitable for growing trees; and (C)is owned by any private individual, group, association, corporation, Indian tribe, or other private legal entity. 
(3)State forest landThe term State forest land means land that— (A)is rural, as determined by the Secretary; and 
(B)is under State or local governmental ownership and considered to be non-Federal forest land. (c)EstablishmentThe Secretary, in consultation with State foresters or appropriate State agencies, shall establish a competitive grant program to provide financial and technical assistance to encourage collaborative, science-based restoration of priority forest landscapes. 
(d)EligibilityTo be eligible to receive a grant under this section, an applicant shall submit to the Secretary, through the State forester or appropriate State agency, a State and private forest landscape-scale restoration proposal based on a restoration strategy that— (1)is complete or substantially complete; 
(2)is for a multiyear period; (3)covers nonindustrial private forest land or State forest land; 
(4)is accessible by wood-processing infrastructure; and (5)is based on the best available science. 
(e)Plan criteriaA State and private forest landscape-scale restoration proposal submitted under this section shall include plans— (1)to reduce the risk of uncharacteristic wildfires; 
(2)to improve fish and wildlife habitats, including the habitats of threatened and endangered species; (3)to maintain or improve water quality and watershed function; 
(4)to mitigate invasive species, insect infestation, and disease; (5)to improve important forest ecosystems; 
(6)to measure ecological and economic benefits, including air quality and soil quality and productivity; and (7)to take other relevant actions, as determined by the Secretary. 
(f)PrioritiesIn making grants under this section, the Secretary shall give priority to plans that— (1)further a statewide forest assessment and resource strategy; 
(2)promote cross boundary landscape collaboration; and (3)leverage public and private resources. 
(g)Collaboration and consultationThe Chief of the Forest Service, the Chief of the Natural Resources Conservation Service, and relevant stakeholders shall collaborate and consult on an ongoing basis regarding— (1)administration of the program established under this section; and 
(2)identification of other applicable resources for landscape-scale restoration. (h)Matching funds requiredAs a condition of receiving a grant under this section, the Secretary shall require the recipient of the grant to provide funds or in-kind support from non-Federal sources in an amount that is at least equal to the amount of Federal funds. 
(i)Coordination and proximity encouragedIn making grants under this section, the Secretary may consider coordination with and proximity to other landscape-scale projects on other land under the jurisdiction of the Secretary, the Secretary of the Interior, or a Governor of a State, including under— (1)the Collaborative Forest Landscape Restoration Program established under section 4003 of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 7303); 
(2)landscape areas designated for insect and disease treatments under section 602 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591a); (3)good neighbor authority under section 19; 
(4)stewardship end result contracting projects authorized under section 604 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591c); (5)appropriate State-level programs; and 
(6)other relevant programs, as determined by the Secretary. (j)RegulationsThe Secretary shall promulgate such regulations as the Secretary determines necessary to carry out this section. 
(k)ReportNot later than 3 years after the date of enactment of this section, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report on— (1)the status of development, execution, and administration of selected projects; 
(2)the accounting of program funding expenditures; and (3)specific accomplishments that have resulted from landscape-scale projects. 
(l)Fund 
(1)In generalThere is established in the Treasury a fund, to be known as the State and Private Forest Landscape-Scale Restoration Fund (referred to in this subsection as the Fund), to be used by the Secretary to make grants under this section. (2)ContentsThe Fund shall consist of such amounts as are appropriated to the Fund under paragraph (3). 
(3)Authorization of appropriationsThere is authorized to be appropriated to the Fund $20,000,000 for each fiscal year beginning with the first full fiscal year after the date of enactment of this subsection through fiscal year 2023, to remain available until expended.. (b)Conforming amendments (1)Section 13B of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2109b) is repealed. 
(2)Section 19(a)(4)(C) of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2113(a)(4)(C)) is amended by striking sections 13A and 13B and inserting section 13A. BForest and Rangeland Renewable Resources Research Act of 1978 8201.Repeal of recycling researchSection 9 of the Forest and Rangeland Renewable Resources Research Act of 1978 (16 U.S.C. 1648) is repealed. 
8202.Repeal of forestry student grant programSection 10 of the Forest and Rangeland Renewable Resources Research Act of 1978 (16 U.S.C. 1649) is repealed. CGlobal Climate Change Prevention Act of 1990 8301.Repeals relating to biomass (a)Biomass energy demonstration projectsSection 2410 of the Global Climate Change Prevention Act of 1990 (7 U.S.C. 6708) is repealed. 
(b)Interagency cooperation to maximize biomass growthSection 2411 of the Global Climate Change Prevention Act of 1990 (7 U.S.C. 6709) is amended in the matter preceding paragraph (1) by striking to— and all that follows through such forests and lands in paragraph (2) and inserting to develop a program to manage forests and land on Department of Defense military installations. DHealthy Forests Restoration Act of 2003 8401.Promoting cross-boundary wildfire mitigationSection 103 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6513) is amended by adding at the end the following: 
 
(e)Cross-boundary hazardous fuel reduction projects 
(1)DefinitionsIn this subsection: (A)Hazardous fuel reduction projectThe term hazardous fuel reduction project means a hazardous fuel reduction project described in paragraph (2). 
(B)Non-Federal landThe term non-Federal land includes— (i)State land; 
(ii)county land; (iii)Tribal land; 
(iv)private land; and (v)other non-Federal land. 
(2)GrantsThe Secretary may make grants to State foresters to support hazardous fuel reduction projects that incorporate treatments in landscapes across ownership boundaries on Federal and non-Federal land, particularly in areas identified as priorities in applicable State-wide forest resource assessments or strategies under section 2A(a) of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2101a(a)), as mutually agreed to by the State forester and the Regional Forester. (3)Land treatmentsTo conduct and fund treatments for hazardous fuel reduction projects carried out by State foresters using grants under paragraph (2), the Secretary may use the authorities of the Secretary relating to cooperation and technical and financial assistance, including the good neighbor authority under— 
(A)section 8206 of the Agricultural Act of 2014 (16 U.S.C. 2113a); and (B)section 331 of the Department of the Interior and Related Agencies Appropriations Act, 2001 (16 U.S.C. 1011 note; Public Law 106–291). 
(4)CooperationIn carrying out a hazardous fuel reduction project using a grant under paragraph (2) on non-Federal land, the State forester, in consultation with the Secretary— (A)shall consult with any applicable owners of the non-Federal land; and 
(B)shall not implement the hazardous fuel reduction project on non-Federal land without the consent of the owner of the non-Federal land. (5)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $20,000,000 for each of fiscal years 2019 through 2023.. 
8402.Authorization of appropriations for hazardous fuel reduction on Federal landSection 108 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6518) is amended by striking $760,000,000 for each fiscal year and inserting $660,000,000 for each of fiscal years 2019 through 2023. 8403.Repeal of biomass commercial utilization grant program (a)In generalSection 203 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6531) is repealed. 
(b)Conforming amendmentThe table of contents for the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6501 note; Public Law 108–148) is amended by striking the item relating to section 203. 8404.Water Source Protection Program (a)In generalTitle III of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6541 et seq.) is amended by adding at the end the following: 
 
303.Water Source Protection Program 
(a)DefinitionsIn this section: (1)End water userThe term end water user means a non-Federal entity, including— 
(A)a State; (B)a political subdivision of a State; 
(C)an Indian tribe; (D)a utility; 
(E)a municipal water system; (F)an irrigation district; 
(G)a nonprofit organization; and (H)a corporation. 
(2)Forest management activityThe term forest management activity means a project carried out by the Secretary on National Forest System land. (3)Forest planThe term forest plan means a land management plan prepared by the Forest Service for a unit of the National Forest System pursuant to section 6 of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604). 
(4)Non-federal partnerThe term non-Federal partner means an end water user with whom the Secretary has entered into a partnership agreement under subsection (c)(1). (5)ProgramThe term Program means the Water Source Protection Program established under subsection (b). 
(6)SecretaryThe term Secretary means the Secretary of Agriculture, acting through the Chief of the Forest Service. (7)Water source management planThe term water source management plan means the water source management plan developed under subsection (d)(1). 
(b)EstablishmentThe Secretary shall establish and maintain a program, to be known as the Water Source Protection Program, to carry out watershed protection and restoration projects on National Forest System land. (c)Water source investment partnerships (1)In generalIn carrying out the Program, the Secretary may enter into water source investment partnership agreements with end water users to protect and restore the condition of National Forest watersheds that provide water to the end water users. 
(2)FormA partnership agreement described in paragraph (1) may take the form of— (A)a memorandum of understanding; 
(B)a cost-share or collection agreement; (C)a long-term funding matching commitment; or 
(D)another appropriate instrument, as determined by the Secretary. (d)Water source management plan (1)In generalIn carrying out the Program, the Secretary, in cooperation with the non-Federal partners and applicable State, local, and Tribal governments, may develop a water source management plan that describes the proposed implementation of watershed protection and restoration projects under the Program. 
(2)RequirementA water source management plan shall be conducted in a manner consistent with the forest plan applicable to the National Forest System land on which the watershed protection and restoration project is carried out. (3)Environmental analysisThe Secretary may conduct a single environmental impact statement or similar analysis required under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.)— 
(A)for each watershed protection and restoration project included in the water source management plan; or (B)as part of the development of, or after the finalization of, the water source management plan. 
(e)Forest management activities 
(1)In generalTo the extent that forest management activities are necessary to protect, maintain, or enhance water quality, and in accordance with paragraph (2), the Secretary shall carry out forest management activities as part of watershed protection and restoration projects carried out on National Forest System land, with the primary purpose of— (A)protecting a municipal water supply system; 
(B)restoring forest health from insect infestations and disease; or (C)any combination of the purposes described in subparagraphs (A) and (B). 
(2)ComplianceThe Secretary shall carry out forest management activities under paragraph (1) in accordance with— (A)this Act; 
(B)the applicable water source management plan; (C)the applicable forest plan; and 
(D)other applicable laws. (f)Endangered Species Act of 1973In carrying out the Program, the Secretary may use the Manual on Adaptive Management of the Department of the Interior, including any associated guidance, to comply with the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.). 
(g)Funds and services 
(1)In generalIn carrying out the Program, the Secretary may accept and use funding, services, and other forms of investment and assistance from non-Federal partners to implement the water source management plan. (2)Matching funds requiredThe Secretary shall require the contribution of funds or in-kind support from non-Federal partners to be in an amount that is at least equal to the amount of Federal funds. 
(3)Manner of useThe Secretary may accept and use investments described in paragraph (1) directly or indirectly through the National Forest Foundation. (4)Water source protection fund (A)In generalSubject to the availability of appropriations, the Secretary may establish a Water Source Protection Fund to match funds or in-kind support contributed by non-Federal partners under paragraph (1). 
(B)Use of appropriated fundsThere is authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2019 through 2023. (C)Partnership agreementsThe Secretary may make multiyear commitments, if necessary, to implement 1 or more partnership agreements under subsection (c).. 
(b)Conforming amendmentThe table of contents for the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6501 note; Public Law 108–148) is amended by striking the item relating to section 303 and inserting the following:   Sec. 303. Water Source Protection Program.. 8405.Watershed Condition Framework (a)In generalTitle III of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6541 et seq.) (as amended by section 8404(a)) is amended by adding at the end the following: 
 
304.Watershed Condition Framework 
(a)In generalThe Secretary of Agriculture, acting through the Chief of the Forest Service (referred to in this section as the Secretary), may establish and maintain a Watershed Condition Framework for National Forest System land— (1)to evaluate and classify the condition of watersheds, taking into consideration— 
(A)water quality and quantity; (B)aquatic habitat and biota; 
(C)riparian and wetland vegetation; (D)the presence of roads and trails; 
(E)soil type and condition; (F)groundwater-dependent ecosystems; 
(G)relevant terrestrial indicators, such as fire regime, risk of catastrophic fire, forest and rangeland vegetation, invasive species, and insects and disease; and (H)other significant factors, as determined by the Secretary; 
(2)to identify for protection and restoration up to 5 priority watersheds in each National Forest, and up to 2 priority watersheds in each national grassland, taking into consideration the impact of the condition of the watershed condition on— (A)wildfire behavior; 
(B)flood risk; (C)fish and wildlife; 
(D)drinking water supplies; (E)irrigation water supplies; 
(F)forest-dependent communities; and (G)other significant impacts, as determined by the Secretary; 
(3)to develop a watershed protection and restoration action plan for each priority watershed that— (A)takes into account existing restoration activities being implemented in the watershed; and 
(B)includes, at a minimum— (i)the major stressors responsible for the impaired condition of the watershed; 
(ii)a set of essential projects that, once completed, will address the identified stressors and improve watershed conditions; (iii)a proposed implementation schedule; 
(iv)potential partners and funding sources; and (v)a monitoring and evaluation program; 
(4)to prioritize protection and restoration activities for each watershed restoration action plan; (5)to implement each watershed protection and restoration action plan; and 
(6)to monitor the effectiveness of protection and restoration actions and indicators of watershed health. (b)CoordinationIn carrying out subsection (a), the Secretary shall— 
(1)coordinate with interested non-Federal landowners and State, Tribal, and local governments within the relevant watershed; and (2)provide for an active and ongoing public engagement process. 
(c)Emergency designationNotwithstanding paragraph (2) of subsection (a), the Secretary may identify a watershed as a priority for rehabilitation in the Watershed Condition Framework without using the process described in that subsection if a Forest Supervisor determines that— (1)a wildfire has significantly diminished the condition of the watershed; and 
(2)the emergency stabilization activities of the Burned Area Emergency Response Team are insufficient to return the watershed to proper function.. (b)Conforming amendmentThe table of contents for the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6501 note; Public Law 108–148) (as amended by section 8404(b)) is amended by inserting after the item relating to section 303 the following: 
 
 
Sec. 304. Watershed Condition Framework.. 
8406.Authorization of appropriations to combat insect infestations and related diseases 
(a)In generalSection 406 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6556) is amended to read as follows:  406.Termination of effectivenessThe authority provided by this title terminates effective October 1, 2023.. 
(b)Conforming amendmentThe table of contents for the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6501 note; Public Law 108–148) is amended by striking the item relating to section 406 and inserting the following:   Sec. 406. Termination of effectiveness.. 8407.Healthy Forests Restoration Act of 2003 amendments (a)Healthy forests reserve program (1)Additional purpose of programSection 501(a) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6571(a)) is amended— 
(A)by striking and at the end of paragraph (2); (B)by redesignating paragraph (3) as paragraph (4); and 
(C)by inserting after paragraph (2) the following new paragraph:  (3)to conserve forest land that provides habitat for species described in section 502(b); and. 
(2)Eligibility for enrollmentSubsection (b) of section 502 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6572) is amended to read as follows:  (b)EligibilityTo be eligible for enrollment in the healthy forests reserve program, land shall be private forest land, or private land being restored to forest land, the enrollment of which will maintain, restore, enhance, or otherwise measurably— 
(1)increase the likelihood of recovery of a species that is listed as endangered or threatened under section 4 of the Endangered Species Act of 1973 (16 U.S.C. 1533); or (2)improve the well-being of a species that— 
(A)is— (i)not listed as endangered or threatened under such section; and 
(ii)a candidate for such listing, a State-listed species, or a special concern species; or (B)is deemed a species of greatest conservation need by a State wildlife action plan.. 
(3)Other enrollment considerationsSection 502(c) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6572(c)) is amended— (A)by striking and at the end of paragraph (1); 
(B)by redesignating paragraph (2) as paragraph (3); and (C)by inserting after paragraph (1) the following new paragraph: 
 
(2)conserve forest land that provides habitat for species described in subsection (b); and. (4)Elimination of limitation on use of easementsSection 502(e) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6572(e)) is amended by striking paragraph (2) and redesignating paragraph (3) as paragraph (2). 
(5)Enrollment of acreage owned by an Indian TribeParagraph (2) of section 502(e) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6572(e)) (as redesignated by paragraph (4)) is amended, in subparagraph (B), by striking clauses (ii) and (iii) and inserting the following new clauses:  (ii)a 10-year cost-share agreement; 
(iii)a permanent easement; or (iv)any combination of the options described in clauses (i) through (iii).. 
(6)Enrollment prioritySection 502(f)(1)(B) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6572(f)(1)(B)) is amended by striking clause (ii) and inserting the following:  (ii) (I)are candidates for such listing, State-listed species, or special concern species; or 
(II)are deemed a species of greatest conservation need under a State wildlife action plan.. (7)Restoration plansSubsection (b) of section 503 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6573) is amended to read as follows: 
 
(b)PracticesThe restoration plan shall require such restoration practices and measures as are necessary to restore and enhance habitat for species described in section 502(b), including the following: (1)Land management practices. 
(2)Vegetative treatments. (3)Structural practices and measures. 
(4)Practices to increase carbon sequestration. (5)Practices to improve biological diversity. 
(6)Other practices and measures.. (8)FundingSection 508(b) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6578(b)) is amended— 
(A)in the subsection heading, by striking fiscal years 2014 through 2018 and inserting authorization of appropriations; and (B)by striking 2018 and inserting 2023. 
(9)Technical correctionSection 503(a) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6573(a)) is amended by striking Secretary of Interior and inserting Secretary of the Interior. (b)Insect and disease infestation (1)Treatment of areasSection 602(d)(1) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591a(d)(1)) is amended by striking subsection (b) to reduce the risk or extent of, or increase the resilience to, insect or disease infestation in the areas. and inserting the following: ‘‘subsection (b)— 
 
(A)to reduce the risk or extent of, or increase the resilience to, insect or disease infestation; or (B)to reduce hazardous fuels.. 
(2)Extension of authoritySection 602(d)(2) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591a(d)(2)) is amended by striking 2018 and inserting 2023. 8408.Authorization of appropriations for designation of treatment areasSection 602 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591a) is amended by striking subsection (f). 
ERepeal or reauthorization of miscellaneous forestry programs 
8501.Repeal of revision of strategic plan for forest inventory and analysisSection 8301 of the Agricultural Act of 2014 (16 U.S.C. 1642 note; Public Law 113–79) is repealed. 8502.Semiarid agroforestry research centerSection 1243(d) of the Food, Agriculture, Conservation, and Trade Act of 1990 (16 U.S.C. 1642 note; Public Law 101–624) is amended by striking annually and inserting for each of fiscal years 2019 through 2023. 
8503.National Forest Foundation Act 
(a)Matching fundsSection 405(b) of the National Forest Foundation Act (16 U.S.C. 583j–3(b)) is amended by striking 2018 and inserting 2023. (b)Authorization of appropriationsSection 410(b) of the National Forest Foundation Act (16 U.S.C. 583j–8(b)) is amended by striking 2018 and inserting 2023. 
8504.Conveyance of Forest Service administrative sitesSection 503(f) of the Forest Service Facility Realignment and Enhancement Act of 2005 (16 U.S.C. 580d note; Public Law 109–54) is amended by striking 2016 and inserting 2023. FForest management 8601.Definition of National Forest SystemIn this subtitle, the term National Forest System has the meaning given the term in section 11(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a)). 
IExpedited environmental analysis and availability of categorical exclusions to expedite forest management activities 
8611.Categorical exclusion for greater sage-grouse and mule deer habitat 
(a)In generalTitle VI of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591 et seq.) is amended by adding at the end the following:  606.Categorical exclusion for greater sage-grouse and mule deer habitat (a)DefinitionsIn this section: 
(1)Covered vegetation management activity 
(A)In generalThe term covered vegetation management activity means any activity described in subparagraph (B) that— (i) (I)is carried out on National Forest System land administered by the Forest Service; or 
(II)is carried out on public land administered by the Bureau of Land Management; (ii)with respect to public land, meets the objectives of the order of the Secretary of the Interior numbered 3336 and dated January 5, 2015; 
(iii)conforms to an applicable forest plan or land use plan; (iv)protects, restores, or improves greater sage-grouse or mule deer habitat in a sagebrush steppe ecosystem as described in— 
(I)Circular 1416 of the United States Geological Survey entitled Restoration Handbook for Sagebrush Steppe Ecosystems with Emphasis on Greater Sage-Grouse Habitat—Part 1. Concepts for Understanding and Applying Restoration (2015); or (II)the habitat guidelines for mule deer published by the Mule Deer Working Group of the Western Association of Fish and Wildlife Agencies; 
(v)will not permanently impair— (I)the natural state of the treated area; 
(II)outstanding opportunities for solitude; (III)outstanding opportunities for primitive, unconfined recreation; 
(IV)economic opportunities consistent with multiple-use management; or (V)the identified values of a unit of the National Landscape Conservation System; 
(vi) 
(I)restores native vegetation following a natural disturbance; (II)prevents the expansion into greater sage-grouse or mule deer habitat of— 
(aa)juniper, pinyon pine, or other associated conifers; or (bb)nonnative or invasive vegetation; 
(III)reduces the risk of loss of greater sage-grouse or mule deer habitat from wildfire or any other natural disturbance; or (IV)provides emergency stabilization of soil resources after a natural disturbance; and 
(vii)provides for the conduct of restoration treatments that— (I)maximize the retention of old-growth and large trees, as appropriate for the forest type; 
(II)consider the best available scientific information to maintain or restore the ecological integrity, including maintaining or restoring structure, function, composition, and connectivity; (III)are developed and implemented through a collaborative process that— 
(aa)includes multiple interested persons representing diverse interests; and (bb) (AA)is transparent and nonexclusive; or 
(BB)meets the requirements for a resource advisory committee under subsections (c) through (f) of section 205 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7125); and (IV)may include the implementation of a proposal that complies with the eligibility requirements of the Collaborative Forest Landscape Restoration Program under section 4003(b) of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 7303(b)). 
(B)Description of activitiesAn activity referred to in subparagraph (A) is— (i)manual cutting and removal of juniper trees, pinyon pine trees, other associated conifers, or other nonnative or invasive vegetation; 
(ii)mechanical mastication, cutting, or mowing, mechanical piling and burning, chaining, broadcast burning, or yarding; (iii)removal of cheat grass, medusa head rye, or other nonnative, invasive vegetation; 
(iv)collection and seeding or planting of native vegetation using a manual, mechanical, or aerial method; (v)seeding of nonnative, noninvasive, ruderal vegetation only for the purpose of emergency stabilization; 
(vi)targeted use of an herbicide, subject to the condition that the use shall be in accordance with applicable legal requirements, Federal agency procedures, and land use plans; (vii)targeted livestock grazing to mitigate hazardous fuels and control noxious and invasive weeds; 
(viii)temporary removal of wild horses or burros in the area in which the activity is being carried out to ensure treatment objectives are met; (ix)in coordination with the affected permit holder, modification or adjustment of permissible usage under an annual plan of use of a grazing permit issued by the Secretary concerned to achieve restoration treatment objectives; 
(x)installation of new, or modification of existing, fencing or water sources intended to control use or improve wildlife habitat; or (xi)necessary maintenance of, repairs to, rehabilitation of, or reconstruction of an existing permanent road or construction of temporary roads to accomplish the activities described in this subparagraph. 
(C)ExclusionsThe term covered vegetation management activity does not include— (i)any activity conducted in a wilderness area or wilderness study area; 
(ii)any activity for the construction of a permanent road or permanent trail; (iii)any activity conducted on Federal land on which, by Act of Congress or Presidential proclamation, the removal of vegetation is restricted or prohibited; 
(iv)any activity conducted in an area in which activities under subparagraph (B) would be inconsistent with the applicable land and resource management plan; or (v)any activity conducted in an inventoried roadless area. 
(2)Secretary concernedThe term Secretary concerned means— (A)the Secretary of Agriculture, with respect to National Forest System land; and 
(B)the Secretary of the Interior, with respect to public land. (3)Temporary roadThe term temporary road means a road that is— 
(A)authorized— (i)by a contract, permit, lease, other written authorization; or 
(ii)pursuant to an emergency operation; (B)not intended to be part of the permanent transportation system of a Federal department or agency; 
(C)not necessary for long-term resource management; (D)designed in accordance with standards appropriate for the intended use of the road, taking into consideration— 
(i)safety; (ii)the cost of transportation; and 
(iii)impacts to land and resources; and (E)managed to minimize— 
(i)erosion; and (ii)the introduction or spread of invasive species. 
(b)Categorical exclusion 
(1)In generalNot later than 1 year after the date of enactment of this section, the Secretary concerned shall develop a categorical exclusion (as defined in section 1508.4 of title 40, Code of Federal Regulations (or a successor regulation)) for covered vegetation management activities carried out to protect, restore, or improve habitat for greater sage-grouse or mule deer. (2)AdministrationIn developing and administering the categorical exclusion under paragraph (1), the Secretary concerned shall— 
(A)comply with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); (B)with respect to National Forest System land, apply the extraordinary circumstances procedures under section 220.6 of title 36, Code of Federal Regulations (or successor regulations), in determining whether to use the categorical exclusion; 
(C)with respect to public land, apply the extraordinary circumstances procedures under section 46.215 of title 43, Code of Federal Regulations (or successor regulations), in determining whether to use the categorical exclusion; and (D)consider— 
(i)the relative efficacy of landscape-scale habitat projects; (ii)the likelihood of continued declines in the populations of greater sage-grouse and mule deer in the absence of landscape-scale vegetation management; and 
(iii)the need for habitat restoration activities after wildfire or other natural disturbances. (c)Implementation of covered vegetative management activities within the range of greater sage-grouse and mule deerIf the categorical exclusion developed under subsection (b) is used to implement a covered vegetative management activity in an area within the range of both greater sage-grouse and mule deer, the covered vegetative management activity shall protect, restore, or improve habitat concurrently for both greater sage-grouse and mule deer. 
(d)Long-term monitoring and maintenanceBefore commencing any covered vegetation management activity that is covered by the categorical exclusion under subsection (b), the Secretary concerned shall develop a long-term monitoring and maintenance plan, covering at least the 20-year period beginning on the date of commencement, to ensure that management of the treated area does not degrade the habitat gains secured by the covered vegetation management activity. (e)Disposal of vegetative materialSubject to applicable local restrictions, any vegetative material resulting from a covered vegetation management activity that is covered by the categorical exclusion under subsection (b) may be— 
(1)used for— (A)fuel wood; or 
(B)other products; or (2)piled or burned, or both. 
(f)Treatment for temporary roads 
(1)In generalNotwithstanding subsection (a)(1)(B)(xi), any temporary road constructed in carrying out a covered vegetation management activity that is covered by the categorical exclusion under subsection (b)— (A)shall be used by the Secretary concerned for the covered vegetation management activity for not more than 2 years; and 
(B)shall be decommissioned by the Secretary concerned not later than 3 years after the earlier of the date on which— (i)the temporary road is no longer needed; and 
(ii)the project is completed. (2)RequirementA treatment under paragraph (1) shall include reestablishing native vegetative cover— 
(A)as soon as practicable; but (B)not later than 10 years after the date of completion of the applicable covered vegetation management activity. 
(g)Limitations 
(1)Project sizeA covered vegetation management activity that is covered by the categorical exclusion under subsection (b) may not exceed 4,500 acres. (2)LocationA covered vegetation management activity carried out on National Forest System land that is covered by the categorical exclusion under subsection (b) shall be limited to areas designated under section 602(b), as of the date of enactment of this section.. 
(b)Conforming amendmentsThe table of contents for the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6501 note; Public Law 108–148) is amended by adding at the end of the items relating to title VI the following:   Sec. 602. Designation of treatment areas. Sec. 603. Administrative review. Sec. 604. Stewardship end result contracting projects. Sec. 605. Wildfire resilience projects. Sec. 606. Categorical exclusion for greater sage-grouse and mule deer habitat.. IIMiscellaneous forest management activities 8621.Additional authority for sale or exchange of small parcels of National Forest System land (a)Increase in maximum value of small parcelsSection 3 of Public Law 97–465 (commonly known as the “Small Tract Act of 1983”) (16 U.S.C. 521e) is amended in the matter preceding paragraph (1) by striking $150,000 and inserting $500,000. 
(b)Additional conveyance purposesSection 3 of Public Law 97–465 (16 U.S.C. 521e) (as amended by subsection (a)) is amended— (1)in paragraph (2), by striking ; or and inserting a semicolon; 
(2)in paragraph (3), by striking the period at the end and inserting a semicolon; and (3)by adding at the end the following: 
 
(4)parcels of 40 acres or less that are determined by the Secretary— (A)to be physically isolated from other Federal land; 
(B)to be inaccessible; or (C)to have lost National Forest character; 
(5)parcels of 10 acres or less that are not eligible for conveyance under paragraph (2) but are encroached on by a permanent habitable improvement for which there is no evidence that the encroachment was intentional or negligent; or (6)parcels used as a cemetery (including a parcel of not more than 1 acre adjacent to the parcel used as a cemetery), a landfill, or a sewage treatment plant under a special use authorization issued or otherwise authorized by the Secretary.. 
(c)Disposition of proceedsSection 2 of Public Law 97–465 (16 U.S.C. 521d) is amended— (1)in the matter preceding paragraph (1), by striking The Secretary is authorized and inserting the following: 
 
(a)Conveyance authority; considerationThe Secretary is authorized; (2)in paragraph (2), in the second sentence, by striking The Secretary shall insert and inserting the following: 
 
(b)Inclusion of terms, covenants, conditions, and reservations 
(1)In generalThe Secretary shall insert;  (3)in subsection (b) (as so designated)— 
(A)by striking convenants and inserting covenants; and (B)in the second sentence by striking The preceding sentence shall not and inserting the following: 
 
(2)LimitationParagraph (1) shall not; and (4)by adding at the end the following: 
 
(c)Disposition of proceeds 
(1)Deposit in Sisk fundThe net proceeds derived from any sale or exchange conducted under paragraph (4), (5), or (6) of section 3 shall be deposited in the fund established under Public Law 90–171 (commonly known as the Sisk Act) (16 U.S.C. 484a). (2)UseAmounts deposited under paragraph (1) shall be available to the Secretary until expended for— 
(A)the acquisition of land or interests in land for administrative sites for the National Forest System in the State from which the amounts were derived; (B)the acquisition of land or interests in land for inclusion in the National Forest System in that State, including land or interests in land that enhance opportunities for recreational access; or 
(C)the reimbursement of the Secretary for costs incurred in preparing a sale conducted under the authority of section 3 if the sale is a competitive sale.. 8622.Forest Service participation in ACES programSection 8302 of the Agricultural Act of 2014 (16 U.S.C. 3851a) is amended— 
(1)by striking The Secretary and inserting the following:  (a)In generalThe Secretary; and 
(2)by adding at the end the following:  (b)Termination of effectivenessThe authority provided to the Secretary to carry out this section terminates effective October 1, 2023.. 
8623.Authorization for lease of Forest Service sites 
(a)DefinitionsIn this section: (1)Administrative site (A)In generalThe term administrative site means— 
(i)any facility or improvement, including curtilage, that was acquired or is used specifically for purposes of administration of the National Forest System; (ii)any Federal land that— 
(I)is associated with a facility or improvement described in clause (i) that was acquired or is used specifically for purposes of administration of Forest Service activities; and (II)underlies or abuts the facility or improvement; and 
(iii)for each fiscal year, not more than 10 isolated, undeveloped parcels of not more than 40 acres each. (B)ExclusionsThe term administrative site does not include— 
(i)any land within a unit of the National Forest System that is exclusively designated for natural area or recreational purposes; (ii)any land within— 
(I)a component of the National Wilderness Preservation System; (II)a component of the National Wild and Scenic Rivers System; or 
(III)a National Monument; or (iii)any Federal land that the Secretary determines— 
(I)is needed for resource management purposes or to provide access to other land or water; or (II)would be in the public interest not to lease. 
(2)Facility or improvementThe term facility or improvement includes— (A)a forest headquarters; 
(B)a ranger station; (C)a research station or laboratory; 
(D)a dwelling; (E)a warehouse; 
(F)a scaling station; (G)a fire-retardant mixing station; 
(H)a fire-lookout station; (I)a guard station; 
(J)a storage facility; (K)a telecommunication facility; and 
(L)any other administrative installation for conducting Forest Service activities. (3)Market analysisThe term market analysis means the identification and study of the market for a particular economic good or service. 
(b)AuthorizationThe Secretary may lease an administrative site that is under the jurisdiction of the Secretary in accordance with this section. (c)Identification of eligible sitesA regional forester, in consultation with forest supervisors in the region, may submit to the Secretary a recommendation for administrative sites in the region that the regional forester considers eligible for leasing under this section. 
(d)Consultation with local government and public noticeBefore making an administrative site available for lease under this section, the Secretary shall— (1)consult with government officials of the community and of the State in which the administrative site is located; and 
(2)provide public notice of the proposed lease. (e)Lease requirements (1)SizeAn administrative site or compound of administrative sites under a single lease under this section may not exceed 40 acres. 
(2)Configuration of administrative sites 
(A)In generalTo facilitate the lease of an administrative site under this section, the Secretary may configure the administrative site— (i)to maximize the marketability of the administrative site; and 
(ii)to achieve management objectives. (B)Separate treatment of facility or improvementA facility or improvement on an administrative site to be leased under this section may be severed from the land and leased under a separate lease under this section. 
(3)Consideration 
(A)In generalA person to which a lease of an administrative site is made under this section shall provide to the Secretary consideration described in subparagraph (B) in an amount that is not less than the market value of the administrative site, as determined in accordance with subparagraph (C). (B)Form of considerationThe consideration referred to in subparagraph (A) may be— 
(i)cash; (ii)in-kind, including— 
(I)the construction of new facilities or improvements, the title to which shall be transferred by the lessee to the Secretary; (II)the maintenance, repair, improvement, or restoration of existing facilities or improvements; and 
(III)other services relating to activities that occur on the administrative site, as determined by the Secretary; or (iii)any combination of the consideration described in clauses (i) and (ii). 
(C)Determination of Market Value 
(i)In generalThe Secretary shall determine the market value of an administrative site to be leased under this section— (I)by conducting an appraisal in accordance with— 
(aa)the Uniform Appraisal Standards for Federal Land Acquisitions established in accordance with the Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970 (42 U.S.C. 4601 et seq.); and (bb)the Uniform Standards of Professional Appraisal Practice; or 
(II)by competitive lease. (ii)In-kind considerationThe Secretary shall determine the market value of any in-kind consideration under subparagraph (B)(ii). 
(4)ConditionsThe lease of an administrative site under this section shall be subject to such conditions, including bonding, as the Secretary determines to be appropriate. (5)Right of first refusalSubject to terms and conditions that the Secretary determines to be necessary, the Secretary shall offer to lease an administrative site to the municipality or county in which the administrative site is located before seeking to lease the administrative site to any other person. 
(f)Relation to other laws 
(1)Federal property disposalChapter 5 of title 40, United States Code, shall not apply to the lease of an administrative site under this section. (2)Lead-based paint and asbestos abatement (A)In generalNotwithstanding any provision of law relating to the mitigation or abatement of lead-based paint or asbestos-containing building materials, the Secretary shall not be required to mitigate or abate lead-based paint or asbestos-containing building materials with respect to an administrative site to be leased under this section. 
(B)ProceduresWith respect to an administrative site to be leased under this section that has lead-based paint or asbestos-containing building materials, the Secretary shall— (i)provide notice to the person to which the administrative site will be leased of the presence of the lead-based paint or asbestos-containing building material; and 
(ii)obtain written assurance from that person that the person will comply with applicable Federal, State, and local laws relating to the management of lead-based paint and asbestos-containing building materials. (3)Environmental reviewThe National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) shall apply to the lease of an administrative site under this section, except that, in any environmental review or analysis required under that Act for the lease of an administrative site under this section, the Secretary shall be required only— 
(A)to analyze the most reasonably foreseeable use of the administrative site, as determined through a market analysis; (B)to determine whether to include any conditions under subsection (e)(4); and 
(C)to evaluate the alternative of not leasing the administrative site in accordance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). (4)Compliance with local lawsA person that leases an administrative site under this section shall comply with all applicable State and local zoning laws, building codes, and permit requirements for any construction activities that occur on the administrative site. 
(g)ProhibitionNo agency of the Federal Government shall make any cash payments to a leaseholder relating to the use or occupancy of any administrative site or facility that has been improved under this section. (h)Congressional notifications (1)Anticipated use of authorityAs part of the annual budget justification documents provided to the Committee on Appropriations of the House of Representatives and the Committee on Appropriations of the Senate, the Secretary shall include— 
(A)a list of the anticipated leases to be made, including the anticipated revenue that may be obtained, under this section; (B)a description of the intended use of any revenue obtained under a lease under this section, including a list of any projects that cost more than $500,000; and 
(C)a description of accomplishments during previous years using the authority of the Secretary under this section. (2)Changes to lease listIf the Secretary desires to lease an administrative site under this section that is not included on a list provided under paragraph (1)(A), the Secretary shall submit to the congressional committees described in paragraph (3) a notice of the proposed lease, including the anticipated revenue that may be obtained from the lease. 
(3)Use of authorityNot less frequently than once each year, the Secretary shall submit to the Committee on Agriculture, the Committee on Appropriations, and the Committee on Natural Resources of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry, the Committee on Appropriations, and the Committee on Energy and Natural Resources of the Senate a report describing each lease made by the Secretary under this section during the period covered by the report. (i)Expiration of authority (1)In generalThe authority of the Secretary to make a lease of an administrative site under this section expires on October 1, 2023. 
(2)Effect on lease agreementParagraph (1) shall not affect the authority of the Secretary to carry out this section in the case of any lease agreement that was entered into by the Secretary before October 1, 2023. 8624.Good neighbor authority (a)Inclusion of Indian tribesSection 8206(a) of the Agricultural Act of 2014 (16 U.S.C. 2113a(a)) is amended— 
(1)in paragraph (1)(A), by striking land and non-Federal land and inserting land, non-Federal land, and land owned by an Indian tribe; (2)in paragraph (5), by inserting or Indian tribe after affected State; 
(3)by redesignating paragraphs (6) through (8) as paragraphs (7) through (9), respectively; and (4)by inserting after paragraph (5) (as so redesignated) the following: 
 
(6)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).. (b)Inclusion of countiesSection 8206 of the Agricultural Act of 2014 (16 U.S.C. 2113a) is amended— 
(1)in subsection (a)— (A)in paragraph (1)(B), by inserting or county, as applicable, after Governor; 
(B)by redesignating paragraphs (2) through (9) (as amended by subsection (a)) as paragraphs (3) through (10), respectively; (C)by inserting after paragraph (1) the following: 
 
(2)CountyThe term county means— (A)the appropriate executive official of an affected county; or 
(B)in any case in which multiple counties are affected, the appropriate executive official of a compact of the affected counties.; and (D)in paragraph (5) (as so redesignated), by inserting or county, as applicable, after Governor; and 
(2)in subsection (b)— (A)in paragraph (1)(A), by inserting or county after Governor; 
(B)in paragraph (2)(A), by striking cooperative agreement or contract entered into under subsection (a) and inserting good neighbor agreement; (C)in paragraph (3), by inserting or county after Governor; and 
(D)by adding at the end the following:  (4)ReceiptsNotwithstanding any other provision of law, any payment made by a county to the Secretary under a project conducted under a good neighbor agreement shall not be considered to be monies received from National Forest System land or Bureau of Land Management land, as applicable.. 
(c)Treatment of revenue from timber sale contractsSection 8206(b)(2) of the Agricultural Act of 2014 (16 U.S.C. 2113a(b)(2)) is amended by adding at the end the following:  (C)Treatment of revenue (i)In generalFunds received from the sale of timber by a Governor of a State under a good neighbor agreement shall be retained and used by the Governor— 
(I)to carry out authorized restoration services on Federal land under the good neighbor agreement; and (II)if there are funds remaining after carrying out subclause (I), to carry out authorized restoration services on Federal land within the State under other good neighbor agreements. 
(ii)Termination of effectivenessThe authority provided by this subparagraph terminates effective October 1, 2023.. 8625.Chattahoochee-Oconee National Forest land adjustment (a)FindingsCongress finds that— 
(1)certain National Forest System land in the State of Georgia consists of isolated tracts that are inefficient to manage or have lost their principal value for National Forest purposes; (2)the disposal of that National Forest System land would be in the public interest; and 
(3)proceeds from the sale of National Forest System land under subsection (b)(1) would be used best by the Forest Service to purchase land for National Forest purposes in the State of Georgia. (b)Land conveyance authority (1)In generalUnder such terms and conditions as the Secretary may prescribe, the Secretary may sell or exchange any or all rights, title, and interest of the United States in and to the National Forest System land described in paragraph (2)(A). 
(2)Land authorized for disposal 
(A)In generalThe National Forest System land referred to in paragraph (1) is the 30 tracts of land totaling approximately 3,841 acres that are generally depicted on the 2 maps entitled Priority Land Adjustments, State of Georgia, U.S. Forest Service–Southern Region, Oconee and Chattahoochee National Forests, U.S. Congressional Districts–8, 9, 10 & 14 and dated September 24, 2013. (B)MapsThe maps described in subparagraph (A) shall be on file and available for public inspection in the Office of the Forest Supervisor, Chattahoochee-Oconee National Forest, until such time as the land is sold or exchanged. 
(C)Modification of boundariesThe Secretary may modify the boundaries of the National Forest System land described in subparagraph (A) based on land management considerations. (3)Form of conveyance (A)Quitclaim deedThe Secretary shall convey National Forest System land sold or exchanged under paragraph (1) by quitclaim deed. 
(B)ReservationsThe Secretary may reserve any rights-of-way or other rights or interests in National Forest System land sold or exchanged under paragraph (1) that the Secretary considers necessary for management purposes or to protect the public interest. (4)Valuation (A)Market valueThe Secretary may not sell or exchange National Forest System land under paragraph (1) for less than market value, as determined by appraisal or through competitive bid. 
(B)Appraisal requirementsAny appraisal under subparagraph (A) shall be— (i)consistent with the Uniform Appraisal Standards for Federal Land Acquisitions or the Uniform Standards of Professional Appraisal Practice; and 
(ii)subject to the approval of the Secretary. (5)Consideration (A)CashConsideration for a sale of National Forest System land or equalization of an exchange under paragraph (1) shall be paid in cash. 
(B)ExchangeNotwithstanding section 206(b) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716(b)), the Secretary may accept a cash equalization payment in excess of 25 percent of the value of any National Forest System land exchanged under paragraph (1). (6)Method of sale (A)OptionsThe Secretary may sell National Forest System land under paragraph (1) at public or private sale, including competitive sale by auction, bid, or otherwise, in accordance with such terms, conditions, and procedures as the Secretary determines are in the best interest of the United States. 
(B)SolicitationsThe Secretary may— (i)make public or private solicitations for the sale or exchange of National Forest System land under paragraph (1); and 
(ii)reject any offer that the Secretary determines is not adequate or not in the public interest. (7)BrokersThe Secretary may— 
(A)use brokers or other third parties in the sale or exchange of National Forest System land under paragraph (1); and (B)from the proceeds of a sale, pay reasonable commissions or fees. 
(c)Treatment of proceeds 
(1)DepositSubject to subsection (b)(7)(B), the Secretary shall deposit the proceeds of a sale or a cash equalization payment received from the sale or exchange of National Forest System land under subsection (b)(1) in the fund established under Public Law 90–171 (commonly known as the Sisk Act) (16 U.S.C. 484a). (2)AvailabilitySubject to paragraph (3), amounts deposited under paragraph (1) shall be available to the Secretary until expended, without further appropriation, for the acquisition of land for National Forest purposes in the State of Georgia. 
(3)Private property protectionNothing in this section authorizes the use of funds deposited under paragraph (1) to be used to acquire land without the written consent of the owner of the land. 8626.Tennessee wilderness (a)DefinitionsIn this section: 
(1)MapThe term Map means the map entitled Proposed Wilderness Areas and Additions-Cherokee National Forest and dated January 20, 2010. (2)StateThe term State means the State of Tennessee. 
(b)Additions to Cherokee National Forest 
(1)Designation of wildernessIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following parcels of Federal land in the Cherokee National Forest in the State are designated as wilderness and as additions to the National Wilderness Preservation System: (A)Certain land comprising approximately 9,038 acres, as generally depicted as the Upper Bald River Wilderness on the Map and which shall be known as the Upper Bald River Wilderness. 
(B)Certain land comprising approximately 348 acres, as generally depicted as the Big Frog Addition on the Map and which shall be incorporated in, and shall be considered to be a part of, the Big Frog Wilderness. (C)Certain land comprising approximately 630 acres, as generally depicted as the Little Frog Mountain Addition NW on the Map and which shall be incorporated in, and shall be considered to be a part of, the Little Frog Mountain Wilderness. 
(D)Certain land comprising approximately 336 acres, as generally depicted as the Little Frog Mountain Addition NE on the Map and which shall be incorporated in, and shall be considered to be a part of, the Little Frog Mountain Wilderness. (E)Certain land comprising approximately 2,922 acres, as generally depicted as the Sampson Mountain Addition on the Map and which shall be incorporated in, and shall be considered to be a part of, the Sampson Mountain Wilderness. 
(F)Certain land comprising approximately 4,446 acres, as generally depicted as the Big Laurel Branch Addition on the Map and which shall be incorporated in, and shall be considered to be a part of, the Big Laurel Branch Wilderness. (G)Certain land comprising approximately 1,836 acres, as generally depicted as the Joyce Kilmer-Slickrock Addition on the Map and which shall be incorporated in, and shall be considered to be a part of, the Joyce Kilmer-Slickrock Wilderness. 
(2)Maps and legal descriptions 
(A)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall file maps and legal descriptions of the wilderness areas designated by paragraph (1) with the appropriate committees of Congress. (B)Public availabilityThe maps and legal descriptions filed under subparagraph (A) shall be on file and available for public inspection in the office of the Chief of the Forest Service and the office of the Supervisor of the Cherokee National Forest. 
(C)Force of lawThe maps and legal descriptions filed under subparagraph (A) shall have the same force and effect as if included in this Act, except that the Secretary may correct typographical errors in the maps and descriptions. (3)Administration (A)In generalSubject to valid existing rights, the Federal land designated as wilderness by paragraph (1) shall be administered by the Secretary in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), except that any reference in that Act to the effective date of that Act shall be deemed to be a reference to the date of enactment of this Act. 
(B)Fish and wildlife managementIn accordance with section 4(d)(7) of the Wilderness Act (16 U.S.C. 1133(d)(7)), nothing in this section affects the jurisdiction of the State with respect to fish and wildlife management, including the regulation of hunting, fishing, and trapping, in the wilderness areas designated by paragraph (1). 8627.Kisatchie National Forest land conveyance (a)FindingCongress finds that it is in the public interest to authorize the conveyance of certain Federal land in the Kisatchie National Forest in the State of Louisiana for market value consideration. 
(b)DefinitionsIn this section: (1)Collins camp propertiesThe term Collins Camp Properties means Collins Camp Properties, Inc., a corporation incorporated under the laws of the State. 
(2)StateThe term State means the State of Louisiana. (c)Authorization of conveyances, Kisatchie National Forest, Louisiana (1)Authorization (A)In generalSubject to valid existing rights and paragraph (2), the Secretary may convey the Federal land described in subparagraph (B) by quitclaim deed at public or private sale, including competitive sale by auction, bid, or other methods. 
(B)Description of landThe Federal land referred to in subparagraph (A) consists of— (i)all Federal land within sec. 9, T. 10 N., R. 5 W., Winn Parish, Louisiana; and 
(ii)a 2.16-acre parcel of Federal land located in the SW¼ of sec. 4, T. 10 N., R. 5 W., Winn Parish, Louisiana, as depicted on a certificate of survey dated March 7, 2007, by Glen L. Cannon, P.L.S. 4436. (2)First right of purchaseSubject to valid existing rights and subsection (e), during the 1-year period beginning on the date of enactment of this Act, on the provision of consideration by the Collins Camp Properties to the Secretary, the Secretary shall convey, by quitclaim deed, to Collins Camp Properties all right, title, and interest of the United States in and to— 
(A)the not more than 47.92 acres of Federal land comprising the Collins Campsites within sec. 9, T. 10 N., R. 5 W., in Winn Parish, Louisiana, as generally depicted on a certificate of survey dated February 28, 2007, by Glen L. Cannon, P.L.S. 4436; and (B)the parcel of Federal land described in paragraph (1)(B)(ii). 
(3)Terms and conditionsThe Secretary may— (A)configure the Federal land to be conveyed under this section— 
(i)to maximize the marketability of the conveyance; or (ii)to achieve management objectives; and 
(B)establish any terms and conditions for the conveyances under this section that the Secretary determines to be in the public interest. (4)ConsiderationConsideration for a conveyance of Federal land under this section shall be— 
(A)in the form of cash; and (B)in an amount equal to the market value of the Federal land being conveyed, as determined under paragraph (5). 
(5)Market valueThe market value of the Federal land conveyed under this section shall be determined— (A)in the case of Federal land conveyed under paragraph (2), by an appraisal that is— 
(i)conducted in accordance with the Uniform Appraisal Standards for Federal Land Acquisitions; and (ii)approved by the Secretary; or 
(B)if conveyed by a method other than the methods described in paragraph (2), by competitive sale. (6)Hazardous substances (A)In generalIn any conveyance of Federal land under this section, the Secretary shall meet disclosure requirements for hazardous substances, but shall otherwise not be required to remediate or abate the substances. 
(B)EffectExcept as provided in subparagraph (A), nothing in this subsection affects the application of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.) to the conveyances of Federal land. (d)Proceeds from the sale of landThe Secretary shall deposit the proceeds of a conveyance of Federal land under subsection (c) in the fund established under Public Law 90–171 (commonly known as the Sisk Act) (16 U.S.C. 484a). 
(e)Administration 
(1)CostsAs a condition of a conveyance of Federal land to Collins Camp Properties under subsection (c), the Secretary shall require Collins Camp Properties to pay at closing— (A)reasonable appraisal costs; and 
(B)the cost of any administrative and environmental analyses required by law (including regulations). (2)Permits (A)In generalAn offer by Collins Camp Properties for the acquisition of the Federal land under subsection (c) shall be accompanied by a written statement from each holder of a Forest Service special use authorization with respect to the Federal land that specifies that the holder agrees to relinquish the special use authorization on the conveyance of the Federal land to Collins Camp Properties. 
(B)Special use authorizationsIf any holder of a special use authorization described in subparagraph (A) fails to provide a written authorization in accordance with that subparagraph, the Secretary shall require, as a condition of the conveyance, that Collins Camp Properties administer the special use authorization according to the terms of the special use authorization until the date on which the special use authorization expires. 8628.Purchase of Natural Resources Conservation Service property, Riverside County, California (a)FindingsCongress finds as follows: 
(1)Since 1935, the United States has owned a parcel of land in Riverside, California, consisting of approximately 8.75 acres, more specifically described in subsection (b)(1) (in this section referred to as the property). (2)The property is under the jurisdiction of the Department of Agriculture and has been variously used for research and plant materials purposes. 
(3)Since 1998, the property has been administered by the Natural Resources Conservation Service of the Department of Agriculture. (4)Since 2002, the property has been co-managed under a cooperative agreement between the Natural Resources Conservation Service and the Riverside Corona Resource Conservation District, which is a legal subdivision of the State of California under section 9003 of the California Public Resources Code. 
(5)The Conservation District wishes to purchase the property and use it for conservation, environmental, and related educational purposes. (6)As provided in subsection (b), the purchase of the property by the Conservation District would promote the conservation education and related activities of the Conservation District and result in savings to the Federal Government. 
(b)Land purchase, Natural Resources Conservation Service property, Riverside County, California 
(1)Purchase authorizedThe Secretary shall sell and quitclaim to the Riverside Corona Resource Conservation District (in this section referred to as the Conservation District) all right, title, and interest of the United States in and to a parcel of real property, including improvements thereon, that is located at 4500 Glenwood Drive in Riverside, California, consists of approximately 8.75 acres, and is administered by the Natural Resources Conservation Service of the Department of Agriculture. As necessary or desirable to facilitate the purchase of the property under this subsection, the Secretary or the Conservation District may survey all or portions of the property. (2)ConsiderationAs consideration for the purchase of the property under this subsection, the Conservation District shall pay to the Secretary an amount equal to the appraised value of the property. 
(3)Prohibition on reservation of interestThe Secretary shall not reserve any future interest in the property to be conveyed under this subsection, except such interest as may be acceptable to the Conservation District. (4)Hazardous substancesNotwithstanding section 120(h) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620(h)) or the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.), in the case of the property purchased by the Conservation District under this subsection, the Secretary shall be only required to meet the disclosure requirements for hazardous substances, pollutants, or contaminants, but shall otherwise not be required to remediate or abate any such releases of hazardous substances, pollutants, or contaminants, including petroleum and petroleum derivatives. 
(5)Cooperative authority 
(A)Leases, contracts, and cooperative agreements authorizedIn conjunction with, or in addition to, the purchase of the property by the Conservation District under this subsection, the Secretary may enter into leases, contracts and cooperative agreements with the Conservation District. (B)Sole sourceNotwithstanding sections 3105, 3301, and 3303 to 3305 of title 41, United States Code, or any other provision of law, the Secretary may lease real property from the Conservation District on a noncompetitive basis. 
(C)Non-exclusive authorityThe authority provided by this subsection is in addition to any other authority of the Secretary. 8629.Collaborative Forest Landscape Restoration Program (a)Waiver AuthoritySection 4003(d) of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 7303(d)) is amended by adding at the end the following: 
 
(4)Waiver 
(A)In generalSubject to subparagraph (B), after consulting with the advisory panel established under subsection (e), if the Secretary determines that a proposal that has been selected under paragraph (1) and is being carried out continues to meet the eligibility criteria established by subsection (b), the Secretary, on a case-by-case basis, may issue for the proposal a 1-time extension of the 10-year period requirement under paragraph (1)(B) of that subsection. (B)LimitationThe extension described in subparagraph (A)— 
(i)shall be for the shortest period of time practicable to complete implementation of the proposal, as determined by the Secretary; and (ii)shall not exceed 10 years.. 
(b)Waiver limitationSection 4003(f)(4) of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 7303(f)(4)) is amended by adding at the end the following:  (C)ExceptionThe limitation described in subparagraph (B)(i) shall not apply to a proposal for which a 1-time extension is granted under subsection (d)(4).. 
(c)ReauthorizationSection 4003(f)(6) of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 7303(f)(6)) is amended by striking $40,000,000 for each of fiscal years 2009 through 2019 and inserting $80,000,000 for each of fiscal years 2019 through 2023. (d)Reporting requirementsSection 4003(h) of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 7303(h)) is amended— 
(1)in paragraph (3), by striking and after the semicolon; (2)in paragraph (4), by striking the period at the end and inserting ; and; 
(3)by redesignating paragraphs (3) and (4) as paragraphs (4) and (5), respectively; (4)by inserting after paragraph (2) the following: 
 
(3)the Committee on Agriculture, Nutrition, and Forestry of the Senate;; and (5)by adding at the end the following: 
 
(6)the Committee on Agriculture of the House of Representatives.. 8630.Utility infrastructure rights-of-way vegetation management pilot program (a)DefinitionsIn this section: 
(1)National Forest System land 
(A)In generalThe term National Forest System land means land within the National Forest System, as defined in section 11(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a)). (B)ExclusionsThe term National Forest System land does not include— 
(i)a National Grassland; or (ii)a land utilization project on land designated as a National Grassland and administered pursuant to sections 31, 32, and 33 of the Bankhead-Jones Farm Tenant Act (7 U.S.C. 1010, 1011, 1012). 
(2)Passing wildfireThe term passing wildfire means a wildfire that originates outside of a right-of-way. (3)Pilot programThe term pilot program means the pilot program established by the Secretary under subsection (b). 
(4)Right-of-wayThe term right-of-way means a special use authorization issued by the Forest Service allowing the placement of utility infrastructure. (5)Utility infrastructureThe term utility infrastructure means electric transmission lines, natural gas infrastructure, or related structures. 
(b)Establishment 
(1)In generalTo encourage owners or operators of rights-of-way on National Forest System land to partner with the Forest Service to voluntarily conduct vegetation management projects on a proactive basis to better protect utility infrastructure from potential passing wildfires, the Secretary may establish a limited, voluntary pilot program, in the manner described in this section, to conduct vegetation management projects on National Forest System land adjacent to those rights-of-way. (2)ApplicationThe pilot program shall not apply in a right-of-way described in paragraph (1). 
(c)Eligible participants 
(1)In generalA participant in the pilot program shall be the owner or operator of a right-of-way on National Forest System land. (2)Selection priorityIn selecting participants for the pilot program, the Secretary shall give priority to an owner or operator of a right-of-way that has developed the utility infrastructure protection prescriptions of the owner or operator in coordination with Forest Service fire scientists or fire managers. 
(d)Vegetation management projects 
(1)In generalA vegetation management project conducted under the pilot program shall involve only limited vegetation management activities that— (A)shall create the least ground disturbance and least disturbance to wildlife reasonably necessary to protect utility infrastructure from passing wildfires based on applicable models, including Forest Service fuel models; 
(B)may include thinning and treatment of surface fuels, ladder fuels, and activity fuels to create or maintain shaded fuel breaks or other appropriate measures recommended by Forest Service fire scientists or fire managers; (C) (i)shall only be conducted on National Forest System land; and 
(ii)shall not— (I)extend for more than 150 feet from the electric transmission line for which the applicable participant has a right-of-way; or 
(II)comprise an overall width, for both sides of that electric transmission line, that totals more than 200 feet; and (D)shall not be conducted on— 
(i)a component of the National Wilderness Preservation System; (ii)a designated wilderness study area; 
(iii)an inventoried roadless area; or (iv)Federal land on which, by Act of Congress or Presidential proclamation, the removal of vegetation is restricted or prohibited. 
(2)ApprovalEach vegetation management project described in paragraph (1) shall be subject to approval by the Forest Service in accordance with this section. (3)Fire preventionIn carrying out a vegetation management project under the pilot program, a participant shall adhere to— 
(A)Forest Service regulations relating to spark arresting devices; (B)Forest Service regulations limiting and prohibiting certain activities conducted by contractors in an area, based on weather conditions and fire danger; 
(C)Forest Service regulations that apply to contractors removing vegetation on National Forest System land pursuant to a timber sale or stewardship contract, including regulations relating to— (i)protection of residual trees and timber damaged by contractors; 
(ii)protection measures needed for plants, animals, cultural resources, and cave resources; (iii)streamcourse protection and erosion control; 
(iv)fire plans, precautions, and precautionary periods; (v)fire suppression costs; and 
(vi)employment of eligible workers; and (D)State regulations relating to the prevention of wildfires and contractors removing vegetation. 
(4)Treatment of slashIn carrying out a vegetation management project under the pilot program, a participant shall treat any activity fuels in a manner that— (A)is satisfactory to the Forest Service; 
(B)does not result in a fire hazard; and (C)reduces the risk of an insect or disease outbreak. 
(e)Project costs 
(1)In generalExcept as provided in paragraph (2) and subsection (f)(2), a participant in the pilot program shall be responsible for all costs, as determined by the Secretary, incurred in participating in the pilot program. (2)Federal fundingThe Secretary may contribute funds for a vegetation management project conducted under the pilot program if the Secretary determines that the contribution is in the public interest. 
(f)Liability 
(1)Activities within rights-of-wayParticipation in the pilot program shall not affect any legal obligations or liability standards that arise under the right-of-way for activities in the right-of-way. (2)Wildfires (A)Operations fires (i)In generalWith respect to fire suppression costs for a wildfire caused by the operations of a participant in the pilot program (other than an operation or activity of a participant described in subparagraph (B) or (C)), the participant shall reimburse the Forest Service for those costs, subject to a maximum dollar amount to which the Forest Service and the participant shall agree prior to the commencement of the project. 
(ii)Credit for actions by participants 
(I)In generalIf a participant in the pilot program provides actions, supplies, or equipment for use to suppress a wildfire described in clause (i) or at the request of the Forest Service, the cost of those actions, supplies, or equipment shall be credited toward the maximum dollar amount described in that clause. (II)ReimbursementIf the actual cost of a participant described in subclause (I) exceeds the maximum dollar amount described in clause (i), the Forest Service shall reimburse the participant for the excess. 
(B)Negligent fires 
(i)In generalSubject to clause (ii), if a wildfire is caused by the negligence of a participant in the pilot program, or an agent of the participant, including a wildfire caused by smoking by persons engaged in the operations of the participant, the participant shall bear the cost of damages to Forest Service resources and the fire suppression costs resulting from the wildfire. (ii)LimitationExcept as provided in clause (iii), the costs borne by a participant under clause (i) shall not exceed $500,000. 
(iii)Failure to complyIf the start or spread of a wildfire described in clause (i) is caused by the failure of the participant to comply with specific safety requirements expressly imposed by the Forest Service as a condition of conducting a vegetation management project under the pilot program or by this section, the participant shall bear the cost of damages to Forest Service resources and the fire suppression costs resulting from the wildfire. (C)ExceptionsThis paragraph shall not apply in the case of a wildfire caused by the felling of a tree by a participant in the pilot program, or an agent of the participant, onto an electric transmission line. 
(3)EffectNothing in this subsection relieves a participant in the pilot program of any liabilities to which the participant is subject— (A)under State laws; or 
(B)with regard to damages to property other than Forest Service property. (g)Implementation (1)In generalExcept as provided in paragraph (3), the Secretary shall use the authority of the Secretary under other laws (including regulations) to carry out the pilot program. 
(2)Compliance with existing lawsExcept as provided in paragraph (3), a vegetation management project under the pilot program shall be— (A)consistent with the applicable land management plan for the area in which the project is located; and 
(B)carried out in accordance with all applicable laws, including the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). (3)Modification of regulationsIn order to implement the pilot program in an efficient and expeditious manner, the Secretary may waive or modify specific provisions of the Federal Acquisition Regulation, including waivers or modifications to allow for the formation of contracts or agreements on a noncompetitive basis. 
(h)Treatment of proceedsNotwithstanding any other provision of law, the Secretary may— (1)retain any funds provided to the Forest Service by a participant in the pilot program; and 
(2)use funds retained under paragraph (1), in such amounts as may be appropriated, to carry out the pilot program. (i)Report to CongressNot later than December 31, 2020, and 2 years thereafter, the Secretary shall submit a report describing the status of the pilot program and vegetation management projects conducted under the pilot program to— 
(1)the Committees on Agriculture, Nutrition, and Forestry and Energy and Natural Resources of the Senate; and (2)the Committees on Agriculture and Natural Resources of the House of Representatives. 
(j)DurationThe authority to carry out the pilot program, including any vegetation management project conducted under the pilot program, expires on October 1, 2023. 8631.Okhissa Lake rural economic development land conveyance (a)Definition of AllianceIn this section, the term Alliance means the Scenic Rivers Development Alliance. 
(b)RequestSubject to the requirements of this section, if the Alliance submits a written request for conveyance by not later than 180 days after the date of enactment of this Act and the Secretary determines that it is in the public interest to convey the National Forest System Land described in subsection (c), the Secretary shall convey to the Alliance all right, title, and interest of the United States in and to the National Forest System land described in subsection (c) by quitclaim deed through a public or private sale, including a competitive sale by auction or bid. (c)Description of National Forest System land (1)In generalSubject to paragraph (2), the National Forest System land referred to in subsection (b) is the approximately 150 acres of real property located in sec. 6, T. 5 N. R. 4 E., Franklin County, Mississippi, and further described as— 
(A)the portion of the NW1/4 NW1/4 lying south of the south boundary of Berrytown Road; (B)the portion of the W1/2 NE1/4 NW1/4 lying south of the south boundary of Berrytown Road; 
(C)the portion of the SW1/4 NW1/4 lying east of the east boundary of U.S. Highway 98; (D)the W1/2 SE1/4 NW1/4; 
(E)the portion of the NW1/4 SW1/4 lying east of the east boundary of U.S. Highway 98; (F)the portion of the NE1/4 SW1/4 commencing at the southwest corner of the NE1/4 SW1/4, said point being the point of beginning, thence running east 330 feet along the south boundary of the NE1/4 SW1/4 to a point in Lake Okhissa, thence running northeasterly to a point in Lake Okhissa on the east boundary of the NE1/4 SW1/4 330 feet south of the northeast corner thereof, thence running north 330 feet along the east boundary of the NE1/4 SW1/4 to the northeast corner thereof, thence running west along the north boundary of the NE1/4 SW1/4 to the NW corner thereof; thence running south along the west boundary of the NE1/4 SW1/4 to the point of beginning; and 
(G)the portion of the SE1/4 SE1/4 NW1/4 commencing at the southeast corner of the SE1/4 NW1/4, said point being the point of beginning, and running northwesterly to the northwest corner of the SE1/4 SE1/4 NW1/4, thence running south along the west boundary of the SE1/4 SE1/4 NW1/4 to the southwest corner thereof, thence running east along the south boundary of the SE1/4 SE1/4 NW1/4 to the point of beginning. (2)SurveyThe exact acreage and legal description of the National Forest System land to be conveyed under this section shall be determined by a survey satisfactory to the Secretary. 
(d)Consideration 
(1)In generalThe consideration for the conveyance of any National Forest System land under this section shall be— (A)provided in the form of cash; and 
(B)in an amount equal to the fair market value of the National Forest System land being conveyed, as determined under paragraph (2). (2)Fair market value determinationThe fair market value of the National Forest System land conveyed under this section shall be determined— 
(A)in the case of a method of conveyance described in subsection (b), by an appraisal that is— (i)conducted in accordance with the Uniform Appraisal Standards for Federal Land Acquisitions; and 
(ii)approved by the Secretary; or (B)in the case of a conveyance by a method other than a method described in subsection (b), by competitive sale. 
(e)Terms and conditionsThe conveyance under this section shall be subject to— (1)valid existing rights; and 
(2)such other terms and conditions as the Secretary considers to be appropriate to protect the interests of the United States. (f)Proceeds from saleThe Secretary shall deposit the proceeds of the conveyance of any National Forest System land under this section in the fund established under Public Law 90–171 (commonly known as the Sisk Act) (16 U.S.C. 484a). 
(g)CostsAs a condition for the conveyance under this section, the Secretary shall require the Alliance to pay at closing— (1)any reasonable appraisal costs; and 
(2)the costs of any administrative or environmental analysis required by applicable law (including regulations). 8632.Remote sensing technologiesThe Chief of the Forest Service shall— 
(1)continue to find efficiencies in the operations of the forest inventory and analysis program under section 3(e) of the Forest and Rangeland Renewable Resources Research Act of 1978 (16 U.S.C. 1642(e)) through the improved use and integration of advanced remote sensing technologies to provide estimates for State- and national-level inventories, where appropriate; and (2)partner with States and other interested stakeholders to carry out the program described in paragraph (1). 
IIITimber innovation 
8641.DefinitionsIn this part: (1)Innovative wood productThe term innovative wood product means a type of building component or system that uses large panelized wood construction, including mass timber. 
(2)Mass timberThe term mass timber includes— (A)cross-laminated timber; 
(B)nail laminated timber; (C)glue laminated timber; 
(D)laminated strand lumber; and (E)laminated veneer lumber. 
(3)SecretaryThe term Secretary means the Secretary, acting through the Research and Development deputy area and the State and Private Forestry deputy area of the Forest Service. (4)Tall wood buildingThe term tall wood building means a building designed to be— 
(A)constructed with mass timber; and (B)more than 85 feet in height. 
8642.Clarification of research and development program for wood building construction 
(a)In generalThe Secretary shall conduct performance-driven research and development, education, and technical assistance for the purpose of facilitating the use of innovative wood products in wood building construction in the United States. (b)ActivitiesIn carrying out subsection (a), the Secretary shall— 
(1)after receipt of input and guidance from, and collaboration with, the wood products industry, conservation organizations, and institutions of higher education, conduct research and development, education, and technical assistance at the Forest Products Laboratory or through the State and Private Forestry deputy area that meets measurable performance goals for the achievement of the priorities described in subsection (c); and (2)after coordination and collaboration with the wood products industry and conservation organizations, make competitive grants to institutions of higher education to conduct research and development, education, and technical assistance that meets measurable performance goals for the achievement of the priorities described in subsection (c). 
(c)PrioritiesThe research and development, education, and technical assistance conducted under subsection (a) shall give priority to— (1)ways to improve the commercialization of innovative wood products; 
(2)analyzing the safety of tall wood building materials; (3)calculations by the Forest Products Laboratory of the lifecycle environmental footprint, from extraction of raw materials through the manufacturing process, of tall wood building construction; 
(4)analyzing methods to reduce the lifecycle environmental footprint of tall wood building construction; (5)analyzing the potential implications of the use of innovative wood products in building construction on wildlife; and 
(6)1 or more other research areas identified by the Secretary, in consultation with conservation organizations, institutions of higher education, and the wood products industry. (d)TimeframeTo the maximum extent practicable, the measurable performance goals for the research and development, education, and technical assistance conducted under subsection (a) shall be achievable within a 5-year timeframe. 
8643.Wood innovation grant program 
(a)DefinitionsIn this section: (1)Eligible entityThe term eligible entity means— 
(A)an individual; (B)a public or private entity (including a center of excellence that consists of 1 or more partnerships between forestry, engineering, architecture, or business schools at 1 or more institutions of higher education); or 
(C)a State, local, or Tribal government. (2)SecretaryThe term Secretary means the Secretary, acting through the Chief of the Forest Service. 
(b)Grant program 
(1)In generalThe Secretary, in carrying out the wood innovation grant program of the Secretary described in the notice of the Secretary entitled Request for Proposals: 2016 Wood Innovations Funding Opportunity (80 Fed. Reg. 63498 (October 20, 2015)), may make a wood innovation grant to 1 or more eligible entities each year for the purpose of advancing the use of innovative wood products. (2)ProposalsTo be eligible to receive a grant under this subsection, an eligible entity shall submit to the Secretary a proposal at such time, in such manner, and containing such information as the Secretary may require. 
(c)Incentivizing use of existing milling capacityIn selecting among proposals of eligible entities under subsection (b)(2), the Secretary shall give priority to proposals that include the use or retrofitting (or both) of existing sawmill facilities located in counties in which the average annual unemployment rate exceeded the national average unemployment rate by more than 1 percent in the previous calendar year. (d)Matching requirementAs a condition of receiving a grant under subsection (b), an eligible entity shall provide funds equal to the amount received by the eligible entity under the grant, to be derived from non-Federal sources. 
8644.Community wood energy and wood innovation programSection 9013 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8113) is amended to read as follows:  9013.Community Wood Energy and Wood Innovation Program (a)DefinitionsIn this section: 
(1)Community wood energy system 
(A)In generalThe term community wood energy system means an energy system that— (i)produces thermal energy or combined thermal energy and electricity where thermal is the primary energy output; 
(ii)services public facilities owned or operated by State or local governments (including schools, town halls, libraries, and other public buildings) or private or nonprofit facilities (including commercial and business facilities, such as hospitals, office buildings, apartment buildings, and manufacturing and industrial buildings); and (iii)uses woody biomass, including residuals— 
(I)that have not been adulterated with glue or other chemical treatments from wood processing facilities, as the primary fuel; and (II)for which the use of that biomass for energy production does not cause conversion of forests to nonforest use. 
(B)InclusionsThe term community wood energy system includes single-facility central heating, district heating systems serving multiple buildings, combined heat and electric systems where thermal energy is the primary energy output, and other related biomass energy systems. (2)Innovative wood product facilityThe term innovative wood product facility means a manufacturing or processing plant or mill that produces— 
(A)building components or systems that use large panelized wood construction, including mass timber; (B)wood products derived from nanotechnology or other new technology processes, as determined by the Secretary; or 
(C)other innovative wood products that use low-value, low-quality wood, as determined by the Secretary. (3)Mass timberThe term mass timber includes— 
(A)cross-laminated timber; (B)nail-laminated timber; 
(C)glue-laminated timber; (D)laminated strand lumber; and 
(E)laminated veneer lumber. (4)ProgramThe term Program means the Community Wood Energy and Wood Innovation Program established under subsection (b). 
(b)Competitive grant programThe Secretary, acting through the Chief of the Forest Service, shall establish a competitive grant program to be known as the Community Wood Energy and Wood Innovation Program. (c)Matching grants (1)In generalUnder the Program, the Secretary shall make grants to cover not more than 35 percent of the capital cost for installing a community wood energy system or building an innovative wood product facility. 
(2)Special circumstancesThe Secretary may establish special circumstances, such as in the case of a community wood energy system project or innovative wood product facility project involving a school or hospital in a low-income community, under which grants under the Program may cover up to 50 percent of the capital cost. (3)Source of matching fundsMatching funds required pursuant to this subsection from a grant recipient shall be derived from non-Federal funds. 
(d)Project capThe total amount of grants under the Program for a community wood energy system project or innovative wood product facility project may not exceed— (1)in the case of grants under the general authority provided under subsection (c)(1), $1,000,000; and 
(2)in the case of grants for which the special circumstances apply under subsection (c)(2), $1,500,000. (e)Selection criteriaIn selecting applicants for grants under the Program, the Secretary shall consider the following: 
(1)The energy efficiency of the proposed community wood energy system or innovative wood product facility. (2)The cost effectiveness of the proposed community wood energy system or innovative wood product facility. 
(3)The extent to which the proposed community wood energy system or innovative wood product facility represents the best available commercial technology. (4)The extent to which the proposed community wood energy system uses the most stringent control technology that has been required or achieved in practice for a wood-fired boiler of similar size and type. 
(5) 
(A)The extent to which the proposed community wood energy system will displace conventional fossil fuel generation. (B)Whether the proposed community wood energy system minimizes emission increases to the greatest extent possible. 
(6)The extent to which the proposed community wood energy system will increase delivered thermal efficiency of the systems replaced. (7)The extent to which the applicant has demonstrated a high likelihood of project success by completing detailed engineering and design work in advance of the grant application. 
(8)Other technical, economic, conservation, and environmental criteria that the Secretary considers appropriate. (f)Grant prioritiesIn selecting applicants for grants under the Program, the Secretary shall give priority to proposals that use the most stringent control technology that has been required or achieved in practice for a wood-fired boiler and— 
(1)would be carried out in a location where markets are needed for the low-value, low-quality wood; (2)would be carried out in a location with limited access to natural gas pipelines; 
(3)would include the use or retrofitting (or both) of existing sawmill facilities located in a location where the average annual unemployment rate exceeded the national average unemployment rate by more than 1 percent during the previous calendar year; or (4)would be carried out in a location where the project will aid with forest restoration. 
(g)Limitations 
(1)Capacity of community wood energy systemsA community wood energy system acquired with grant funds under the Program shall not exceed nameplate capacity of 5 megawatts of thermal energy or combined thermal and electric energy. (2)Funding for innovative wood product facilitiesNot more than 25 percent of funds provided as grants under the Program for a fiscal year may go to applicants proposing innovative wood product facilities, unless the Secretary has received an insufficient number of qualified proposals for community wood energy systems. 
(h)FundingThere is authorized to be appropriated to carry out the Program $25,000,000 for each of fiscal years 2019 through 2023.. GOther matters 8701.Rural revitalization technologiesSection 2371(d)(2) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 6601(d)(2)) is amended by striking 2018 and inserting 2023. 
8702.Resource Advisory CommitteesSection 205 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7125) is amended— (1)in subsection (d)— 
(A)in paragraph (1), by striking Each and inserting Except as provided in paragraph (6), each; (B)in paragraph (2), in the matter preceding subparagraph (A), by striking Committee and inserting Except as provided in paragraph (6), committee; and 
(C)by adding at the end the following:  (6)Committee composition waiver authority (A)NoticeOn notice from the applicable regional forester that an adequate number of qualified candidates are not interested or available to serve on a resource advisory committee, the Secretary concerned shall publish a notice in the Federal Register seeking candidates for the resource advisory committee. 
(B)Modification of membership requirementsIf, by the date that is 30 days after the date of publication of notice under subparagraph (A), an inadequate number of qualified candidates have applied to serve on a resource advisory committee, the Secretary concerned may reduce— (i)the membership requirement under paragraph (1) to not fewer than 9; and 
(ii)the membership requirements under subparagraphs (A), (B), and (C) of paragraph (2) to 3 in each category described in that paragraph, except that where a vacancy exists on a resource advisory committee, the Secretary concerned may not reject a qualified applicant from any category. (C)Termination of authorityThe authority provided under this paragraph terminates on October 1, 2023.; and 
(2)by adding at the end the following:  (g)Regional appointment pilot program (1)Definition of applicable designeeIn this subsection, the term applicable designee means the applicable regional forester. 
(2)Pilot programThe Secretary concerned shall carry out a pilot program (referred to in this subsection as the pilot program) to allow an applicable designee to appoint members of resource advisory committees. (3)Geographic limitationThe pilot program shall only apply to resource advisory committees chartered in— 
(A)the State of Montana; and (B)the State of Arizona. 
(4)Responsibilities of applicable designee 
(A)ReviewBefore appointing a member of a resource advisory committee under the pilot program, an applicable designee shall conduct the review and analysis that would otherwise be conducted for an appointment to a resource advisory committee if the pilot program was not in effect, including any review and analysis with respect to civil rights and budgetary requirements. (B)Savings clauseNothing in this subsection relieves an applicable designee from any requirement developed by the Secretary concerned for making an appointment to a resource advisory committee that is in effect on the date of enactment of this subsection, including any requirement for advertising a vacancy. 
(5)Termination of effectivenessThe authority provided under this subsection terminates on October 1, 2023. (6)Report to CongressNot later than the date that is 180 days after the date described in paragraph (5), the Secretary concerned shall submit to Congress a report that includes— 
(A)with respect to appointments made under the pilot program compared to appointments to resource advisory committees not made under the pilot program, a description of the extent to which— (i)appointments were faster or slower; and 
(ii)the requirements described in paragraph (4) differ; and (B)a recommendation with respect to whether Congress should terminate, continue, modify, or expand the pilot program.. 
8703.Tribal forest management demonstration project 
(a)In generalThe Secretary of the Interior and the Secretary may carry out demonstration projects by which federally recognized Indian Tribes or Tribal organizations may contract to perform administrative, management, and other functions of programs of the Tribal Forest Protection Act of 2004 (25 U.S.C. 3115a et seq.) through contracts entered into under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304 et seq.). (b)RequirementsWith respect to any contract or project carried out under subsection (a)— 
(1)on National Forest System land, the Secretary shall carry out all functions delegated to the Secretary of the Interior under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304 et seq.); (2)the Secretary or the Secretary of the Interior, as applicable, shall make any decisions required to be made under— 
(A)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and (B)the Tribal Forest Protection Act of 2004 (25 U.S.C. 3115a et seq.); and 
(3)the contract or project shall be entered into under, and in accordance with, section 403(b)(2) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5363(b)(2)). 8704.Technical corrections (a)Wildfire Suppression Funding and Forest Management Activities Act (1)In generalThe Wildfire Suppression Funding and Forest Management Activities Act (Public Law 115–141) is amended— 
(A)in section 102(a)(2), by striking the date of enactment and inserting the date of the enactment; and (B)in section 401(a)(1), by inserting of 2000 after Self-Determination Act. 
(2)Effective dateThe amendments made by paragraph (1) shall take effect as if enacted as part of the Wildfire Suppression Funding and Forest Management Activities Act (Public Law 115–141). (b)Agricultural Act of 2014Section 8206(a) of the Agricultural Act of 2014 (16 U.S.C. 2113a(a)) (as amended by section 8624(b)) is amended— 
(1)in paragraph (4)(B)(i)(II), by striking Good Neighbor Authority Improvement Act and inserting Wildfire Suppression Funding and Forest Management Activities Act; and (2)in paragraph (8), by striking Good Neighbor Authority Improvement Act and inserting Wildfire Suppression Funding and Forest Management Activities Act. 
8705.Streamlining the Forest Service process for consideration of communications facility location applications 
(a)DefinitionsIn this section: (1)Communications facilityThe term communications facility includes— 
(A)any infrastructure, including any transmitting device, tower, or support structure, and any equipment, switches, wiring, cabling, power sources, shelters, or cabinets, associated with the licensed or permitted unlicensed wireless or wireline transmission of writings, signs, signals, data, images, pictures, and sounds of all kinds; and (B)any antenna or apparatus that— 
(i)is designed for the purpose of emitting radio frequency; (ii)is designed to be operated, or is operating, from a fixed location pursuant to authorization by the Federal Communications Commission or is using duly authorized devices that do not require individual licenses; and 
(iii)is added to a tower, building, or other structure. (2)Communications siteThe term communications site means an area of covered land designated for communications uses. 
(3)Communications useThe term communications use means the placement and operation of a communications facility. (4)Communications use authorizationThe term communications use authorization means an easement, right-of-way, lease, license, or other authorization to locate or modify a communications facility on covered land by the Forest Service for the primary purpose of authorizing the occupancy and use of the covered land for communications use. 
(5)Covered landThe term covered land means National Forest System land. (6)Forest serviceThe term Forest Service means the United States Forest Service of the Department of Agriculture. 
(7)Organizational unitThe term organizational unit means, within the Forest Service— (A)a regional office; 
(B)the headquarters; (C)a management unit; or 
(D)a ranger district office. (b)RegulationsNotwithstanding section 6409 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1455) or section 606 of the Repack Airwaves Yielding Better Access for Users of Modern Services Act of 2018 (Public Law 115–141), not later than 1 year after the date of enactment of this Act, the Secretary shall issue regulations— 
(1)to streamline the process for considering applications to locate or modify communications facilities on covered land; (2)to ensure, to the maximum extent practicable, that the process is uniform and standardized across the organizational units of the Forest Service; and 
(3)to require that the applications described in paragraph (1) be considered and granted on a competitively neutral, technology neutral, and non-discriminatory basis. (c)RequirementsThe regulations issued under subsection (b) shall include the following: 
(1)Procedures for the tracking of applications described in subsection (b)(1), including— (A)identifying the number of applications— 
(i)received; (ii)approved; and 
(iii)denied; (B)in the case of an application that is denied, describing the reasons for the denial; and 
(C)describing the amount of time between the receipt of an application and the issuance of a final decision on an application. (2)Provision for minimum lease terms of not less than 15 years for leases with respect to the location of communications facilities on covered land. 
(3)A structure of fees for— (A)submitting an application described in subsection (b)(1), based on the cost to the Forest Service of considering such an application; and 
(B)issuing communications use authorizations, based on the cost to the Forest Service of any maintenance or other activities required to be performed by the Forest Service as a result of the location or modification of the communications facility. (4)Provision for prioritization or streamlining of the consideration of applications to locate or modify communications facilities on covered land in a previously disturbed right-of-way. 
(d)Additional considerationsIn issuing regulations under subsection (b), the Secretary shall consider— (1)how discrete reviews in considering an application described in subsection (b)(1) can be conducted simultaneously, rather than sequentially, by any organizational units of the Forest Service that must approve the location or modification; and 
(2)how to eliminate overlapping requirements among the organizational units of the Forest Service with respect to the location or modification of a communications facility on covered land administered by those organizational units. (e)Communication of streamlined process to organizational unitsThe Secretary shall, with respect to the regulations issued under subsection (b)— 
(1)communicate the regulations to the organizational units of the Forest Service; and (2)ensure that the organizational units of the Forest Service follow the regulations. 
(f)Deposit and availability of fees 
(1)Special accountThe Secretary of the Treasury shall establish a special account in the Treasury for the Forest Service for the deposit of fees collected by the Forest Service under subsection (c)(3) for communications use authorizations on covered land granted, issued, or executed by the Forest Service. (2)Requirements for fees collectedFees collected by the Forest Service under subsection (c)(3) shall be— 
(A)based on the costs described in subsection (c)(3); and (B)competitively neutral, technology neutral, and nondiscriminatory with respect to other users of the communications site. 
(3)Deposit of feesFees collected by the Forest Service under subsection (c)(3) shall be deposited in the special account established for the Forest Service under paragraph (1). (4)Availability of feesAmounts deposited in the special account for the Forest Service shall be available, to the extent and in such amounts as are provided in advance in appropriation Acts, to the Secretary to cover costs incurred by the Forest Service described in subsection (c)(3), including the following: 
(A)Preparing needs assessments or other programmatic analyses necessary to designate communications sites and issue communications use authorizations. (B)Developing management plans for communications sites. 
(C)Training for management of communications sites. (D)Obtaining or improving access to communications sites. 
(5)No additional appropriations authorizedExcept as provided in paragraph (4), no other amounts are authorized to be appropriated to carry out this section. (g)Savings provisions (1)Real property authoritiesNothing in this section, or the amendments made by this section, shall be construed as providing any executive agency with any new leasing or other real property authorities not existing prior to the date of enactment of this Act. 
(2)Effect on other lawsNothing in this section, or the amendments made by this section, and no actions taken pursuant to this section, or the amendments made by this section, shall impact a decision or determination by any executive agency to sell, dispose of, declare excess or surplus, lease, reuse, or redevelop any Federal real property pursuant to title 40, United States Code, the Federal Assets Sale and Transfer Act of 2016 (40 U.S.C. 1303 note; Public Law 114–287), or any other law governing real property activities of the Federal Government. No agreement entered into pursuant to this section, or the amendments made by this section, may obligate the Federal Government to hold, control, or otherwise retain or use real property that may otherwise be deemed as excess, surplus, or that could otherwise be sold, leased, or redeveloped. 8706.Report on wildfire, insect infestation, and disease prevention on Federal landNot later than 180 days after the date of the enactment of this Act and every year thereafter, the Secretary and the Secretary of Interior shall submit to the Committee on Agriculture of the House of Representatives, the Committee on Natural Resources of the House of Representatives, the Committee on Agriculture, Nutrition, and Forestry of the Senate, and the Committee on Energy and Natural Resources of the Senate a jointly written report on— 
(1)the number of acres of Federal land treated by the Secretary or the Secretary of the Interior for wildfire, insect infestation, or disease prevention; (2)the number of acres of Federal land categorized as a high or extreme fire risk; 
(3)the total timber production from Federal land; (4)the number of acres and average fire intensity of wildfires affecting Federal land treated for wildfire, insect infestation, or disease prevention; 
(5)the number of acres and average fire intensity of wildfires affecting Federal land not treated for wildfire, insect infestation, or disease prevention; (6)the Federal response time for each fire on greater than 25,000 acres; 
(7)the number of miles of roads and trails on Federal land in need of maintenance; (8)the number of miles of roads on Federal land in need of decommissioning; 
(9)the maintenance backlog, as of the date of the report, for roads, trails, and recreational facilities on Federal land; (10)other measures needed to maintain, improve, or restore water quality on Federal land; and 
(11)other measures needed to improve ecosystem function or resiliency on Federal land. 8707.West Fork Fire Station (a)DefinitionsIn this section: 
(1)CountyThe term County means Dolores County, Colorado. (2)West fork fire station conveyance parcelThe term West Fork Fire Station Conveyance Parcel means the parcel of approximately 3.61 acres of National Forest System land in the County, as depicted on the map entitled Map for West Fork Fire Station Conveyance Parcel and dated November 21, 2017. 
(b)Conveyance of west fork fire station conveyance parcel, dolores county, colorado 
(1)In generalOn receipt of a request from the County and subject to such terms and conditions as are mutually satisfactory to the Secretary and the County, including such additional terms as the Secretary determines to be necessary, the Secretary shall convey to the County without consideration all right, title, and interest of the United States in and to the West Fork Fire Station Conveyance Parcel. (2)CostsAny costs relating to the conveyance under paragraph (1), including processing and transaction costs, shall be paid by the County. 
(3)Use of landThe land conveyed to the County under paragraph (1) shall be used by the County only for a fire station, related infrastructure, and roads to facilitate access to and through the West Fork Fire Station Conveyance Parcel. (4)ReversionIf any portion of the land conveyed under paragraph (1) is used in a manner that is inconsistent with the use described in paragraph (3), the land shall, at the discretion of the Secretary, revert to the United States. 
8708.Competitive forestry, natural resources, and environmental grants programSection 1232 of the Food, Agriculture, Conservation, and Trade Act of 1990 (16 U.S.C. 582a–8) is amended— (1)in subsection (a) by inserting or forest restoration after research; and 
(2)by amending subsection (c) to read as follows:  (c)Priorities (1)ResearchIn awarding the initial grants under subsection (a) the Secretary shall give priority to applicants who will use such grants for research concerning— 
(A)the biology of forest organisms, including physiology, genetic mechanisms, and biotechnology; (B)ecosystem function and management, including forest ecosystem research, biodiversity, forest productivity, pest management, water resources, and alternative silvicultural systems; 
(C)wood as a raw material, including forest products and harvesting; (D)human forest interactions, including outdoor recreation, public policy formulation, economics, sociology, and administrative behavior; 
(E)international trade, competition, and cooperation related to forest products; (F)alternative native crops, products, and services that can be produced from renewable natural resources associated with privately held forest lands; 
(G)viable economic production and marketing systems for alternative natural resource products and services; (H)economic and environmental benefits of various conservation practices on forest lands; 
(I)genetic tree improvement; and (J)market expansion. 
(2)Forest restorationGrants may be used to support programs that restore forest tree species native to American forests that may have suffered severe levels of mortality caused by non-native insects, plant pathogens, or others pests. (A)Required component of forest restoration strategyTo receive a grant under this subsection, an eligible institution shall demonstrate that it offers a program with a forest restoration strategy that incorporates not less than one of the following components: 
(i)Collection and conservation of native tree genetic material. (ii)Production of propagules of native trees in numbers large enough for landscape scale restoration. 
(iii)Site preparation of former of native tree habitat. (iv)Planting of native tree seedlings. 
(v)Post-planting maintenance of native trees. (B)Award of grantsThe Secretary shall award competitive grants under this subsection based on the degree to which the applicant addresses the following criteria: 
(i)Risk posed to the forests of that State by non-native pests, as measured by such factors as the number of such pests present in the State. (ii)The proportion of the State’s forest composed of species vulnerable to non-native pests present in the United States. 
(iii)The pests’ rate of spread via natural or human-assisted means.. IXEnergy 9001.DefinitionsSection 9001 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8101) is amended— 
(1)in paragraph (4)(A), by striking agricultural materials and inserting agricultural materials, renewable chemicals,; (2)in paragraph (7)(A), by striking into biofuels and biobased products; and and inserting the following: 
or an intermediate ingredient or feedstock of renewable biomass into any 1 or more, or a combination, of— (i)biofuels; 
(ii)renewable chemicals; or (iii)biobased products; and; and 
(3)in paragraph (16)— (A)in subparagraph (A)— 
(i)in the matter preceding clause (i), by striking (B) and inserting (C); and (ii)by striking that— in the matter preceding clause (i) and all that follows through the period at the end of clause (ii) and inserting that produces usable energy from a renewable energy source.; 
(B)by redesignating subparagraph (B) as subparagraph (C); and (C)by inserting after subparagraph (A) the following: 
 
(B)InclusionsThe term renewable energy system includes— (i)distribution components necessary to move energy produced by a system described in subparagraph (A) to the initial point of sale; and 
(ii)other components and ancillary infrastructure of a system described in subparagraph (A), such as a storage system.. 9002.Biobased markets programSection 9002 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8102) is amended— 
(1)in subsection (b)(2)(A), by adding at the end the following:  (iii)Renewable chemicalsNot later than 180 days after the date of enactment of this clause, the Secretary shall update the criteria issued under clause (i) to provide criteria for determining which renewable chemicals may qualify to receive the label under paragraph (1).; 
(2)by amending subsection (f) to read as follows:  (f)Manufacturers of Renewable Chemicals and Biobased Products (1)NAICS codesThe Secretary and the Secretary of Commerce shall jointly develop North American Industry Classification System codes for— 
(A)renewable chemicals manufacturers; and (B)biobased products manufacturers. 
(2)National testing center registryThe Secretary shall establish a national registry of testing centers for biobased products that will serve biobased product manufacturers.; (3)by redesignating subsections (h) through (j) as subsections (j) through (l), respectively; 
(4)by inserting after subsection (g) the following:  (h)Streamlining (1)In generalNot later than 1 year after the date of enactment of this subsection, the Secretary shall establish guidelines for an integrated process under which biobased products may be, in 1 expedited approval process— 
(A)determined to be eligible for a Federal procurement preference under subsection (a); and (B)approved to use the USDA Certified Biobased Product label under subsection (b). 
(2)InitiationThe Secretary shall ensure that a review of a biobased product under the integrated qualification process established pursuant to paragraph (1) may be initiated on receipt of a recommendation or petition from a manufacturer, vendor, or other interested party. (3)Product designationsThe Secretary may issue a product designation pursuant to subsection (a)(3)(B), or approve the use of the USDA Certified Biobased Product label under subsection (b), through streamlined procedures, which shall not be subject to chapter 7 of title 5, United States Code. 
(i)Requirement of procuring agenciesA procuring agency (as defined in subsection (a)(1)) shall not establish regulations, guidance, or criteria regarding the procurement of biobased products, pursuant to this section or any other law, that impose limitations on that procurement that are more restrictive than the limitations established by the Secretary under the regulations to implement this section.; (5)in subsection (k) (as so redesignated)— 
(A)in paragraph (1), by striking 2018 and inserting 2023; and (B)in paragraph (2), by striking $2,000,000 for each of fiscal years 2014 through 2018 and inserting $3,000,000 for each of fiscal years 2019 through 2023; and 
(6)by adding at the end the following:  (m)Rural development mission areaIn carrying out this section, except as provided in subsection (g), the Secretary shall act through the rural development mission area.. 
9003.Biorefinery assistanceSection 9003 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8103) is amended— (1)in subsection (b)(3)— 
(A)in subparagraph (A), by striking produces an advanced biofuel; and and inserting the following: produces any 1 or more, or a combination, of— 
(i)an advanced biofuel; (ii)a renewable chemical; or 
(iii)a biobased product; and; and (B)in subparagraph (B), by striking produces an advanced biofuel. and inserting the following: 
produces any 1 or more, or a combination, of— (i)an advanced biofuel; 
(ii)a renewable chemical; or (iii)a biobased product.; and 
(2)in subsection (g)— (A)in paragraph (1)(A)— 
(i)in clause (i), by striking and at the end; (ii)in clause (ii), by striking the period at the end and inserting a semicolon; and 
(iii)by adding at the end the following:  (iii)$50,000,000 for fiscal year 2019; and 
(iv)$25,000,000 for fiscal year 2020.; and (B)in paragraph (2), by striking 2018 and inserting 2023. 
9004.Repowering assistance programSection 9004 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8104) is repealed. 9005.Bioenergy program for advanced biofuelsSection 9005 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8105) is amended— 
(1)in subsection (e)— (A)by striking The Secretary may and inserting the following new paragraph: 
 
(1)AmountThe Secretary shall; and (B)by adding at the end the following new paragraph: 
 
(2)FeedstockThe total amount of payments made in a fiscal year under this section to one or more eligible producers for the production of advanced biofuels derived from a single eligible commodity, including intermediate ingredients of that single commodity or use of that single commodity and its intermediate ingredients in combination with another commodity, shall not exceed one-third of the total amount of funds made available under subsection (g).; and (2)in subsection (g)— 
(A)in paragraph (1)— (i)in subparagraph (D), by striking and at the end; 
(ii)in subparagraph (E), by striking the period at the end and inserting ; and; and (iii)by adding at the end the following: 
 
(F)$7,000,000 for each of fiscal years 2019 through 2023.; and (B)in paragraph (2), by striking 2014 through 2018 and inserting 2019 through 2023. 
9006.Biodiesel fuel education programSection 9006(d) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8106(d)) is amended to read as follows:  (d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $2,000,000 for each of fiscal years 2019 through 2023.. 
9007.Rural Energy for America ProgramSection 9007 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8107) is amended— (1)in subsection (c)— 
(A)by amending paragraph (1) to read as follows:  (1)In general (A)AssistanceIn addition to any similar authority, the Secretary shall provide— 
(i)loan guarantees and grants to agricultural producers and rural small businesses— (I)to purchase renewable energy systems, including systems that may be used to produce and sell electricity; and 
(II)to make energy efficiency improvements; and (ii)loan guarantees to agricultural producers to purchase and install energy efficient equipment or systems for agricultural production or processing that exceed— 
(I)energy efficiency building codes, if applicable; (II)Federal or State energy efficiency standards, if applicable; and 
(III)other energy efficiency standards determined appropriate by the Secretary. (B)LimitationsWith respect to loan guarantees under subparagraph (A)(ii)— 
(i)if no codes or standards described in such subparagraph apply to the energy efficient equipment or system to be purchased or installed pursuant to such subparagraph, the Secretary shall require, to the maximum extent practicable, such equipment or system to meet the same efficiency measurements as the most efficient available equipment or system in the market; and (ii)the Secretary shall not provide such a loan guarantee for the purchase or installation of any energy efficient equipment or system unless more than one type of such equipment or system is available in the market.; and 
(B)in paragraph (3), by adding at the end the following:  (D)Loan guarantees for energy efficient equipment to agricultural producersUsing funds made available under paragraphs (1) and (3) of subsection (f), in each fiscal year the Secretary may use for loan guarantees under paragraph (1)(A)(ii) an amount that does not exceed 15 percent of such funds.;  
(2)in subsection (e), by striking subsection (g) each place it appears and inserting subsection (f); (3)by striking subsection (f) and redesignating subsection (g) as subsection (f); and 
(4)in subsection (f)(3) (as so redesignated), by striking 2014 through 2018 and inserting 2019 through 2023. 9008.Rural Energy Self-Sufficiency InitiativeSection 9009 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8109) is repealed. 
9009.Feedstock flexibilitySection 9010(b) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8110(b)) is amended— (1)in paragraph (1)(A), by striking 2018 and inserting 2023; and 
(2)in paragraph (2)(A), by striking 2018 and inserting 2023. 9010.Biomass Crop Assistance ProgramSection 9011 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8111) is amended— 
(1)in subsection (a)(6)— (A)in subparagraph (B)— 
(i)in clause (ii)(II), by striking and at the end; (ii)in clause (iii), by striking the period at the end and inserting ; and; and 
(iii)by adding at the end the following:  (iv)algae.; and 
(B)in subparagraph (C)— (i)by striking clause (iv); and 
(ii)by redesignating clauses (v) through (vii) as clauses (iv) through (vi), respectively; and (2)in subsection (f)— 
(A)by amending paragraph (1) to read as follows:  (1)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $25,000,000 for each of fiscal years 2019 through 2023.; and 
(B)by amending paragraph (3) to read as follows:  (3)Technical assistanceEffective for fiscal year 2014 and each subsequent fiscal year, funds made available under this subsection shall be available for the provision of technical assistance with respect to activities authorized under this section.. 
9011.Carbon utilization and biogas education programTitle IX of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8101 et seq.) is amended by adding at the end the following:  9014.Carbon utilization and biogas education program (a)DefinitionsIn this section: 
(1)Carbon dioxideThe term carbon dioxide means carbon dioxide that is produced as a byproduct of the production of a biobased product. (2)Eligible entityThe term eligible entity means an entity that— 
(A)is— (i)an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of that Code; or 
(ii)an institution of higher education (as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a))); (B)has demonstrated knowledge about— 
(i)sequestration and utilization of carbon dioxide; or (ii)aggregation of organic waste from multiple sources into a single biogas system; and 
(C)has a demonstrated ability to conduct educational and technical support programs. (b)EstablishmentThe Secretary, in consultation with the Secretary of Energy, shall make competitive grants to eligible entities— 
(1)to provide education to the public about the economic and emissions benefits of permanent sequestration or utilization of carbon dioxide with a primary objective of providing benefits and opportunities for rural businesses, rural communities, and utilities serving rural communities; or (2)to provide education to agricultural producers and other stakeholders about opportunities for aggregation of organic waste from multiple sources into a single biogas system. 
(c)FundingThere are authorized to be appropriated for each of fiscal years 2019 through 2023— (1)$1,000,000 to carry out subsection (b)(1); and 
(2)$1,000,000 to carry out subsection (b)(2).. XHorticulture 10101.Specialty crops market news allocationSection 10107(b) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 1622b(b)) is amended by striking 2018 and inserting 2023. 
10102.Local agriculture market program 
(a)PurposeThe purpose of this section is to combine the purposes and coordinate the functions, as in effect on the day before the date of enactment of this Act, of— (1)the Farmers’ Market and Local Food Promotion Program established under section 6 of the Farmer-to-Consumer Direct Marketing Act of 1976 (7 U.S.C. 3005); and 
(2)the value-added agricultural product market development grants under section 231(b) of the Agricultural Risk Protection Act of 2000 (7 U.S.C. 1632a(b)). (b)Local agriculture market programSubtitle A of the Agricultural Marketing Act of 1946 (7 U.S.C. 1621 et seq.) is amended by adding at the end the following: 
 
210A.Local agriculture market program 
(a)DefinitionsIn this section: (1)Beginning farmer or rancherThe term beginning farmer or rancher has the meaning given the term in section 343(a) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1991(a)). 
(2)Direct producer-to-consumer marketingThe term direct producer-to-consumer marketing has the meaning given the term direct marketing from farmers to consumers in section 3 of the Farmer-to-Consumer Direct Marketing Act of 1976 (7 U.S.C. 3002). (3)Family farmThe term family farm has the meaning given the term in section 231(a) of the Agricultural Risk Protection Act of 2000 (7 U.S.C. 1632a(a)). 
(4)Food councilThe term food council means a food policy council or food and farm system network, as determined by the Secretary, that— (A)represents— 
(i)multiple organizations involved in the production, processing, and consumption of food; and (ii)local, Tribal, or State governments; and 
(B)addresses food and farm-related issues and needs within city, county, State, Tribal region, multicounty region, or other region designated by the food council or food system network. (5)Majority-controlled producer-based business venture (A)In generalThe term majority-controlled producer-based business venture means a venture greater than 50 percent of the ownership and control of which is held by— 
(i)1 or more producers; or (ii)1 or more entities, 100 percent of the ownership and control of which is held by 1 or more producers. 
(B)Entity describedFor purposes of subparagraph (A), the term entity means— (i)a partnership; 
(ii)a limited liability corporation; (iii)a limited liability partnership; and 
(iv)a corporation. (6)Mid-tier value chainThe term mid-tier value chain means a local or regional supply network that links independent producers with businesses and cooperatives that market value-added agricultural products in a manner that— 
(A)targets and strengthens the profitability and competitiveness of small and medium-sized farms and ranches that are structured as a family farm; and (B)obtains agreement from an eligible agricultural producer group, farmer or rancher cooperative, or majority-controlled producer-based business venture that is engaged in the value chain on a marketing strategy. 
(7)PartnershipThe term partnership means a partnership entered into under an agreement between— (A)1 or more eligible partners (as defined in subsection (e)(1)); and 
(B)1 or more eligible entities (as defined in subsection (e)(1)). (8)ProgramThe term Program means the Local Agriculture Market Program established under subsection (b). 
(9)Regional food chain coordinationThe term regional food chain coordination means coordination and collaboration along the supply chain to increase connections between producers and markets. (10)SecretaryThe term Secretary means the Secretary of Agriculture. 
(11)Socially disadvantaged farmer or rancherThe term socially disadvantaged farmer or rancher has the meaning given the term in section 355(e) of the Consolidated Farm and Rural Development Act (7 U.S.C. 2003(e)). (12)Value-added agricultural productThe term value-added agricultural product means any agricultural commodity or product that— 
(A) 
(i)has undergone a change in physical state; (ii)was produced in a manner that enhances the value of the agricultural commodity or product, as demonstrated through a business plan that shows the enhanced value, as determined by the Secretary; 
(iii)is physically segregated in a manner that results in the enhancement of the value of the agricultural commodity or product; (iv)is a source of farm- or ranch-based renewable energy, including E–85 fuel; or 
(v)is aggregated and marketed as a locally produced agricultural food product; and (B)as a result of the change in physical state or the manner in which the agricultural commodity or product was produced, marketed, or segregated— 
(i)the customer base for the agricultural commodity or product is expanded; and (ii)a greater portion of the revenue derived from the marketing, processing, or physical segregation of the agricultural commodity or product is available to the producer of the commodity or product. 
(13)Veteran farmer or rancherThe term veteran farmer or rancher has the meaning given the term in section 2501(a) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(a)). (b)Establishment and purposeThe Secretary shall establish a program, to be known as the Local Agriculture Market Program, that— 
(1)supports the development, coordination, and expansion of— (A)direct producer-to-consumer marketing; 
(B)local and regional food markets and enterprises; and (C)value-added agricultural products; 
(2)connects and cultivates regional food economies through public-private partnerships; (3)supports the development of business plans, feasibility studies, and strategies for value-added agricultural production and local and regional food system infrastructure; 
(4)strengthens capacity and regional food system development through community collaboration and expansion of mid-tier value chains; (5)improves income and economic opportunities for producers and food businesses through job creation; and 
(6)simplifies the application processes and the reporting processes for the Program. (c)AdministrationIn administering the Program, the Secretary shall— 
(1)streamline the Program to better support the activities carried out by the recipient of a grant under the Program; (2)connect producers with local food markets and value-added agricultural product opportunities; 
(3)partner with cooperative extension services, as appropriate, to provide Program technical assistance and outreach to Program stakeholders; and (4)ensure that the Rural Business-Cooperative Service and Agricultural Marketing Service provide Program technical assistance and outreach to Program stakeholders. 
(d)Grants 
(1)In generalUnder the Program, the Secretary may, using funds made available under subsection (i), provide grants for each of fiscal years 2019 through 2023, in accordance with the purposes of the Program described in subsection (b), for the conduct of activities described in paragraph (2). (2)Eligible activitiesThe recipient of a grant may use a grant provided under paragraph (1)— 
(A)to support and promote— (i)domestic direct producer-to-consumer marketing; 
(ii)farmers’ markets; (iii)roadside stands; 
(iv)agritourism activities, (v)community-supported agriculture programs; or 
(vi)online sales; (B)to support local and regional food business enterprises that engage as intermediaries in indirect producer-to-consumer marketing; 
(C)to support the processing, aggregation, distribution, and storage of— (i)local and regional food products that are marketed locally or regionally; and 
(ii)value-added agricultural products; (D)to encourage the development of value-added agricultural products; 
(E)to assist with business development plans and feasibility studies; (F)to develop marketing strategies for producers of local food products and value-added agricultural products in new and existing markets; 
(G)to facilitate regional food chain coordination and mid-tier value chain development; (H)to promote new business opportunities and marketing strategies to reduce on-farm food waste; 
(I)to respond to changing technology needs in direct producer-to-consumer marketing; or (J)to cover expenses relating to costs incurred in— 
(i)obtaining food safety certification; and (ii)making changes and upgrades to practices and equipment to improve food safety. 
(3)Criteria and guidelines 
(A)In generalThe Secretary shall establish criteria and guidelines for the submission, evaluation, and funding of proposed projects under paragraph (1) as the Secretary determines are appropriate. (B)Producer or food business benefits (i)In generalExcept as provided in clause (ii), an application submitted for a grant under paragraph (1) shall include a description of the direct or indirect producer or food business benefits intended by the applicant to result from the proposed project within a reasonable period of time after the receipt of the grant. 
(ii)ExceptionClause (i) shall not apply to a planning or feasibility project. (4)AmountUnless otherwise determined by the Secretary, the amount of a grant under this subsection shall be not more than $500,000. 
(5)Value-added producer grantsIn the case of a grant provided under paragraph (1) to an eligible entity described in subparagraph (B), the following shall apply: (A)AdministrationThe Secretary shall carry out this subsection through the Administrator of the Rural Business-Cooperative Service, in coordination with the Administrator of the Agricultural Marketing Service. 
(B)Eligible entitiesAn entity shall be eligible for a grant under this paragraph if the entity is— (i)an independent producer (as determined by the Secretary) of a value-added agricultural product; or 
(ii)an agricultural producer group, farmer or rancher cooperative, or majority-controlled producer-based business venture (as determined by the Secretary). (C)PrioritiesThe Secretary shall give priority to applications— 
(i)in the case of an application submitted by a producer, that are submitted by, or serve— (I)beginning farmers or ranchers; 
(II)socially disadvantaged farmers or ranchers; (III)operators of small or medium sized farms or ranches that are structured as family farms; or 
(IV)veteran farmers or ranchers; and (ii)in the case of an application submitted by an eligible entity described in subparagraph (B)(ii), that provide the greatest contribution to creating or increasing marketing opportunities for producers described in subclauses (I) through (IV) of clause (i). 
(D)Limitation on use of funds 
(i)In generalExcept as provided in clause (ii), an eligible entity described in subparagraph (B) may not use a grant for the purchase or construction of a building, general purpose equipment, or structure. (ii)ExceptionAn eligible entity described in subparagraph (B) may use not more than $6,500 of the amount of a grant for an eligible activity described in paragraph (2)(J) to purchase or upgrade equipment to improve food safety. 
(E)Matching fundsAn eligible entity described in subparagraph (B) receiving a grant shall contribute an amount of non-Federal funds that is at least equal to the amount of Federal funds received. (6)Farmers' markets and local food promotion programIn the case of a grant provided under paragraph (1) to an eligible entity described in subparagraph (B), the following shall apply: 
(A)AdministrationThe Secretary shall carry out this subsection through the Administrator of the Agricultural Marketing Service, in coordination with the Administrator of the Rural Business-Cooperative Service. (B)Eligible entitiesAn entity shall be eligible to receive a grant under this paragraph if the entity is— 
(i)an agricultural cooperative or other agricultural business entity or a producer network or association, including a community-supported agriculture network or association; (ii)a local or Tribal government; 
(iii)a nonprofit corporation; (iv)a public benefit corporation; 
(v)an economic development corporation; (vi)a regional farmers’ market authority; 
(vii)a food council; or (viii)such other entity as the Secretary may designate. 
(C)PrioritiesThe Secretary shall give priority to applications that— (i)benefit underserved communities, including communities that are located in areas of concentrated poverty with limited access to fresh locally or regionally grown food; or 
(ii)are used to carry out eligible activities under a partnership agreement under subsection (e) and have not received benefits from the Program in the recent past. (D)Limitation on use of funds (i)In generalExcept as provided in clause (ii), an eligible entity described in subparagraph (B) may not use a grant for the purchase or construction of a building, general purpose equipment, or structure. 
(ii)ExceptionAn eligible entity described in subparagraph (B) may use not more than $6,500 of the amount of a grant for an eligible activity described in paragraph (2)(J) to purchase or upgrade equipment to improve food safety. (E)Matching fundsAn eligible entity described in subparagraph (B) receiving a grant shall provide matching funds in the form of cash or an in-kind contribution in an amount that is equal to 25 percent of the total amount of the Federal portion of the grant. 
(e)Partnerships 
(1)DefinitionsIn this subsection: (A)Eligible entityThe term eligible entity means— 
(i)a producer; (ii)a producer network or association; 
(iii)a farmer or rancher cooperative; (iv)a majority-controlled producer-based business venture; 
(v)a food council; (vi)a local or Tribal government; 
(vii)a nonprofit corporation; (viii)an economic development corporation; 
(ix)a public benefit corporation; (x)a community-supported agriculture network or association; and 
(xi)a regional farmers’ market authority. (B)Eligible partnerThe term eligible partner means— 
(i)a State agency or regional authority; (ii)a philanthropic organization; 
(iii)a private corporation; (iv)an institution of higher education; 
(v)a commercial, Federal, or Farm Credit System lending institution; and (vi)another entity, as determined by the Secretary. 
(2)Grants to support partnerships 
(A)In generalThe Secretary, acting through the Administrator of the Agricultural Marketing Service, in accordance with the purposes of the Program described in subsection (b), shall, using funds made available under subsection (i), provide grants for each of fiscal years 2019 through 2023 to support partnerships to plan and develop a local or regional food system. (B)Geographical diversityTo the maximum extent practicable, the Secretary shall ensure geographical diversity in selecting partnerships to receive grants under subparagraph (A). 
(3)Authorities of partnershipsA partnership receiving a grant under paragraph (2) may— (A)determine the scope of the regional food system to be developed, including goals, outreach objectives, and eligible activities to be carried out; 
(B)determine the local, regional, State, multi-State, or other geographic area covered; (C)create and conduct a feasibility study, implementation plan, and assessment of eligible activities under the partnership agreement; 
(D)conduct outreach and education to other eligible entities and eligible partners for potential participation in the partnership agreement and eligible activities; (E)describe measures to be taken through the partnership agreement to obtain funding for the eligible activities to be carried out under the partnership agreement; 
(F)at the request of a producer or eligible entity desiring to participate in eligible activities under the partnership agreement, act on behalf of the producer or eligible entity in applying for a grant under subsection (d); (G)monitor, evaluate, and periodically report to the Secretary on progress made toward achieving the objectives of eligible activities under the partnership agreement; or 
(H)at the conclusion of the partnership agreement, submit to the Secretary a report describing— (i)the results and effects of the partnership agreement; and 
(ii)funds provided under paragraph (4). (4)ContributionA partnership receiving a grant under paragraph (2) shall provide funding in an amount equal to not less than 25 percent of the total amount of the Federal portion of the grant. 
(5)Applications 
(A)In generalTo be eligible to receive a grant under paragraph (2), a partnership shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary considers necessary to evaluate and select applications. (B)Competitive processThe Secretary— 
(i)shall conduct a competitive process to select applications submitted under subparagraph (A); (ii)may assess and rank applications with similar purposes as a group; and 
(iii)shall make public the criteria to be used in evaluating applications prior to accepting applications. (C)Priority to certain applicationsThe Secretary may give priority to applications submitted under subparagraph (A) that— 
(i) 
(I)leverage significant non-Federal financial and technical resources; and (II)coordinate with other local, State, Tribal, or national efforts; 
(ii)cover an area that includes distressed low-income rural or urban communities, including areas with persistent poverty; or (iii)have multiple entities and partners in a partnership. 
(D)Producer or food business benefits 
(i)In generalExcept as provided in clause (ii), an application submitted under subparagraph (A) shall include a description of the direct or indirect producer or food business benefits intended by the eligible entity to result from the proposed project within a reasonable period of time after the receipt of a grant. (ii)ExceptionClause (i) shall not apply to a planning or feasibility project. 
(6)Technical assistanceOn request of an eligible entity, an eligible partner, or a partnership, the Secretary may provide technical assistance in carrying out a partnership agreement. (f)Simplification of application and reporting processes (1)ApplicationsThe Secretary shall establish a simplified application form for eligible entities that— 
(A)request less than $50,000 under subsection (d); or (B)apply for grants under subsection (d) under a single application through partnership agreements under subsection (e). 
(2)ReportingThe Secretary shall— (A)streamline and simplify the reporting process for eligible entities; and 
(B)obtain from eligible entities and maintain such information as the Secretary determines is necessary to administer and evaluate the Program. (g)Interdepartmental coordinationIn carrying out the Program, to the maximum extent practicable, the Secretary shall ensure coordination among Federal agencies. 
(h)Evaluation 
(1)In generalUsing amounts made available under subsection (i)(3)(E), the Secretary shall conduct an evaluation of the Program that— (A)measures the economic impact of the Program on new and existing market outcomes; 
(B)measures the effectiveness of the Program in improving and expanding— (i)the regional food economy through public and private partnerships; 
(ii)the production of value-added agricultural products; (iii)producer-to-consumer marketing, including direct producer-to-consumer marketing; 
(iv)local and regional food systems, including regional food chain coordination and business development; (v)new business opportunities and marketing strategies to reduce on-farm food waste; 
(vi)the use of new technologies in producer-to-consumer marketing, including direct producer-to-consumer marketing; and (vii)the workforce and capacity of regional food systems; and 
(C)provides a description of— (i)each partnership agreement; and 
(ii)each grant provided under subsection (d). (2)ReportNot later than 4 years after the date of enactment of this section, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report describing the evaluation conducted under paragraph (1), including a thorough analysis of the outcomes of the evaluation. 
(i)Funding 
(1)Mandatory fundingOf the funds of the Commodity Credit Corporation, the Secretary shall use to carry out this section $50,000,000 for fiscal year 2019 and each fiscal year thereafter, to remain available until expended. (2)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $20,000,000 for fiscal year 2019 and each fiscal year thereafter, to remain available until expended. 
(3)Allocation of funds 
(A)Value-added producer grants 
(i)In generalSubject to clause (ii), of the funds made available to carry out this section for a fiscal year, 35 percent shall be used for grants under subsection (d)(5). (ii)Reservation of funds (I)Majority-controlled producer-based business venturesThe total amount of grants under subsection (d)(5) provided to majority-controlled producer-based business ventures for a fiscal year shall not exceed 10 percent of the amount allocated under clause (i). 
(II)Beginning, veteran, and socially disadvantaged farmers and ranchersOf the funds made available for grants under subsection (d)(5), 10 percent shall be reserved for grants provided to beginning, veteran, and socially disadvantaged farmers or ranchers. (III)Mid-tier value chainsOf the funds made available for grants under subsection (d)(5), 10 percent shall be reserved for grants to develop mid-tier value chains. 
(IV)Food safety assistanceOf the funds made available for grants under subsection (d)(5), not more than 25 percent shall be reserved for grants for eligible activities described in subsection (d)(2)(J). (B)Farmers' market and local food promotion grantsOf the funds made available to carry out this section for a fiscal year, 47 percent shall be used for grants under subsection (d)(6). 
(C)Regional partnershipsOf the funds made available to carry out this section for a fiscal year, 10 percent shall be used to provide grants to support partnerships under subsection (e). (D)Unobligated fundsAny funds under subparagraph (A), (B), or (C) that are not obligated for the uses described in that subparagraph, as applicable, by September 30 of the fiscal year for which the funds were made available— 
(i)shall be available to the agency carrying out the Program with the unobligated funds to carry out any function of the Program, as determined by the Secretary; and (ii)may carry over to the next fiscal year. 
(E)Administrative expensesNot greater than 8 percent of amounts made available to provide grants under subsections (d) and (e) for a fiscal year may be used for administrative expenses.. (c)Conforming amendments (1)Agricultural marketing resource center pilot projectSection 231 of the Agricultural Risk Protection Act of 2000 (7 U.S.C. 1632a) is amended— 
(A)by striking the section heading and inserting agricultural marketing resource center pilot project.; (B)by striking subsections (a), (b), (d), and (e); 
(C)in subsection (c)— (i)by redesignating paragraphs (1) and (2) as subsections (a) and (b), respectively, and indenting appropriately; and 
(ii)by striking the subsection designation and heading; (D)in subsection (a) (as so redesignated)— 
(i)in the matter preceding subparagraph (A), by striking Notwithstanding and all that follows through paragraph (2) and inserting the following: The Secretary shall not use more than 2.5 percent of the funds made available to carry out the Local Agriculture Market Program established under section 210A of the Agricultural Marketing Act of 1946 to establish a pilot project (to be known as the Agricultural Marketing Resource Center) at an eligible institution described in subsection (b); and (ii)by redesignating subparagraphs (A) and (B) as paragraphs (1) and (2), respectively, and indenting appropriately; and 
(E)in subsection (b) (as so redesignated)— (i)by redesignating subparagraphs (A) through (C) as paragraphs (1) through (3), respectively, and indenting appropriately; and 
(ii)in paragraph (1) (as so redesignated), by striking paragraph (1)(A) and inserting subsection (a)(1). (2)Agriculture innovation center demonstration programSection 6402(f) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 1632b(f)) is amended in the matter preceding paragraph (1) by striking section 231(d) of the Agricultural Risk Protection Act of 2000 (7 U.S.C. 1621 note; Public Law 106–224)) and inserting section 210A(d)(2) of the Agricultural Marketing Act of 1946. 
(3)Local food production and program evaluationSection 10016(b)(3)(B) of the Agricultural Act of 2014 (7 U.S.C. 2204h(b)(2)(B)) is amended by striking Farmers’ Market and Local Food Promotion Program established under section 6 of the Farmer-to-Consumer Direct Marketing Act of 1976 (7 U.S.C. 3005) and inserting Local Agriculture Market Program established under section 210A of the Agricultural Marketing Act of 1946. (4)Program metricsSection 6209(a) of the Agricultural Act of 2014 (7 U.S.C. 2207b(a)) is amended by striking paragraph (1) and inserting the following: 
 
(1)section 210A of the Agricultural Marketing Act of 1946;. (5)Farmer-to-consumer direct marketing act of 1976 (A)Section 4 of the Farmer-to-Consumer Direct Marketing Act of 1976 (7 U.S.C. 3003) is amended— 
(i)by striking The Secretary and inserting the following:  (a)In generalThe Secretary; and 
(ii)by adding at the end the following:  (b)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this section.. 
(B)Sections 6, 7, and 8 of the Farmer-to-Consumer Direct Marketing Act of 1976 (7 U.S.C. 3005, 3006; 90 Stat. 1983) are repealed. 10103.Organic production and market data initiativesSection 7407(d) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 5925c(d)) is amended— 
(1)in paragraph (1)— (A)in the paragraph heading, by striking through fiscal year 2012; and 
(B)by striking $5,000,000, to remain available until expended. and inserting the following: “, to remain available until expended—  (A)$5,000,000 for each of the periods of fiscal years 2008 through 2012 and 2014 through 2018; and 
(B)$5,000,000 for the period of fiscal years 2019 through 2023.; (2)by striking paragraph (2); 
(3)by redesignating paragraph (3) as paragraph (2); and (4)in paragraph (2) (as so redesignated)— 
(A)by striking paragraphs (1) and (2) and inserting paragraph (1); and (B)by striking 2018 and inserting 2023. 
10104.Organic certification 
(a)Exclusions from certificationNot later than 1 year after the date of enactment of this Act, the Secretary shall issue regulations to limit the type of organic operations that are excluded from certification under section 205.101 of title 7, Code of Federal Regulations, and from certification under any other related sections under part 205 of title 7, Code of Federal Regulations. (b)DefinitionsSection 2103 of the Organic Foods Production Act of 1990 (7 U.S.C. 6502) is amended— 
(1)in paragraph (3)— (A)by striking The term and inserting the following: 
 
(A)In generalThe term; and (B)by adding at the end the following: 
 
(B)Foreign operationsWhen used in the context of a certifying agent operating in a foreign country, the term certifying agent includes any person (including a private entity)— (i)accredited in accordance with section 2115(d); or 
(ii)accredited by a foreign government that acted under an equivalency agreement negotiated between the United States and the foreign government from which the agricultural product is imported.; (2)by redesignating paragraphs (13) through (21) as paragraphs (14) through (22), respectively; and 
(3)by inserting after paragraph (12) the following:  (13)National organic program import certificateThe term national organic program import certificate means a form developed for purposes of the program under this title— 
(A)to provide documentation sufficient to verify that an agricultural product imported for sale in the United States satisfies the requirement under section 2115(c); (B)which shall include, at a minimum, information sufficient to indicate, with respect to the agricultural product— 
(i)the origin; (ii)the destination; 
(iii)the certifying agent issuing the national organic program import certificate; (iv)the harmonized tariff code, if a harmonized tariff code exists for the agricultural product; 
(v)the total weight; and (vi)the organic standard to which the agricultural product is certified; and 
(C)that is not more than otherwise required under an equivalency agreement negotiated between the United States and the foreign government.. (c)Accreditation programSection 2115 of the Organic Foods Production Act of 1990 (7 U.S.C. 6514) is amended by striking subsection (c) and inserting the following: 
 
(c)Additional documentation and verificationThe Secretary, acting through the Deputy Administrator of the national organic program established under this title, has the authority, and shall grant a certifying agent the authority, to require producers and handlers to provide additional documentation or verification before granting a certification under section 2104, in the case of a compliance risk with respect to meeting the national standards for organic production established under section 2105, as determined by the Secretary or the certifying agent. (d)Accreditation of foreign organic certification program (1)In generalFor an agricultural product being imported into the United States to be represented as organically produced, the Secretary shall require the agricultural product to be accompanied by a complete and valid national organic import certificate, which shall be available as an electronic record. 
(2)Tracking system 
(A)In generalThe Secretary shall establish a system to track national organic import certificates. (B)IntegrationIn establishing the system under subparagraph (A), the Secretary may integrate the system into any existing information tracking systems for imports of agricultural products. 
(e)Duration of accreditationAn accreditation made under this section— (1)subject to paragraph (2), shall be for a period of not more than 5 years, as determined appropriate by the Secretary; 
(2)in the case of a certifying agent operating in a foreign country, shall be for a period of time that is consistent with the certification of a domestic certifying agent, as determined appropriate by the Secretary; and (3)may be renewed.. 
(d)Requirements of certifying agentsSection 2116 of the Organic Foods Production Act of 1990 (7 U.S.C. 6515) is amended— (1)in subsection (i)— 
(A)in paragraph (1), by inserting or an entity acting as an agent of the certifying agent after a certifying agent; (B)by redesignating paragraph (2) as paragraph (3); and 
(C)by inserting after paragraph (1) the following:  (2)Oversight of Certifying Offices and Foreign Operations (A)In generalIf the Secretary determines that an office of a certifying agent or entity described in paragraph (1) is not complying with the provisions of this title, the Secretary may suspend the operations of the certifying agent or the noncompliant office, including— 
(i)an office operating in a foreign country; and (ii)an office operating in the United States, including an office acting on behalf of a foreign-domiciled entity. 
(B)Process for resuming operations following suspensionThe Secretary shall provide for a process that is otherwise consistent with this section that authorizes a suspended office to resume operations.; and (2)by adding at the end the following: 
 
(j)NoticeNot later than 90 days after the date on which a new certifying office performing certification activities opens, an accredited certifying agent shall notify the Secretary of the opening.. (e)Certain employees eligible to serve as National Organic Standards Board membersSection 2119(b) of the Organic Foods Production Act of 1990 (7 U.S.C. 6518(b)) is amended— 
(1)in paragraph (1), by inserting , or employees of such individuals after operation; (2)in paragraph (2), by inserting , or employees of such individuals after operation; and 
(3)in paragraph (3), by inserting , or an employee of such individual after products. (f)National Organic Standards BoardSection 2119(i) of the Organic Foods Production Act of 1990 (7 U.S.C. 6518(i)) is amended— 
(1)by striking Two-thirds and inserting the following:  (1)In general2/3; and 
(2)by adding at the end the following:  (2)National listAny vote on a motion proposing to amend the national list shall be considered to be a decisive vote that requires 2/3 of the votes cast at a meeting of the Board at which a quorum is present to prevail.. 
(g)InvestigationsSection 2120(b) of the Organic Foods Production Act (7 U.S.C. 6519(b)) is amended by adding at the end the following:  (3)Information sharing during active investigationIn carrying out this title, all parties to an active investigation (including certifying agents, State organic certification programs, and the national organic program) shall share confidential business information with Federal Government officers and employees involved in the investigation as necessary to fully investigate and enforce potential violations of this title.. 
(h)Data organization and accessSection 2122 of the Organic Foods Production Act of 1990 (7 U.S.C. 6521) is amended by adding at the end the following:  (c)Access to data documentation systemsThe Secretary shall have access to available data from cross-border documentation systems administered by other Federal agencies, including the Automated Commercial Environment system of U.S. Customs and Border Protection. 
(d)Reports 
(1)In generalNot later than March 1, 2020, and annually thereafter through March 1, 2023, the Secretary shall submit to Congress, and make publicly available on the website of the Department of Agriculture, a report describing national organic program activities with respect to all domestic and overseas investigations and compliance actions taken pursuant to this title during the preceding year. (2)RequirementsThe data described in paragraph (1) shall be broken down by agricultural product, quantity, value, and month. 
(3)ExceptionAny data determined by the Secretary to be confidential business information shall not be provided in the report under paragraph (1).. (i)Organic agricultural product imports interagency working groupThe Organic Foods Production Act of 1990 is amended by inserting after section 2122 (7 U.S.C. 6521) the following: 
 
2122A.Organic agricultural product imports interagency working group 
(a)Establishment 
(1)In generalThe Secretary and the Secretary of Homeland Security shall jointly establish a working group to facilitate coordination and information sharing between the Department of Agriculture and U.S. Customs and Border Protection relating to imports of organically produced agricultural products (referred to in this section as the working group). (2)MembersThe working group— 
(A)shall include— (i)the Secretary (or a designee); and 
(ii)the Secretary of Homeland Security (or a designee); and (B)shall not include any non-Federal officer or employee. 
(3)DutiesThe working group shall facilitate coordination and information sharing between the Department of Agriculture and U.S. Customs and Border Protection for the purposes of— (A)identifying imports of organically produced agricultural products; 
(B)verifying the authenticity of organically produced agricultural product import documentation, such as national organic program import certificates; (C)ensuring imported agricultural products represented as organically produced meet the requirements under this title; 
(D)collecting and organizing quantitative data on imports of organically produced agricultural products; and (E)requesting feedback from stakeholders on how to improve the oversight of imports of organically produced agricultural products. 
(4)Designated employees and officialsAn employee or official designated to carry out the duties of the Secretary or the Secretary of Homeland Security on the working group under subparagraph (A) or (B) of paragraph (2) shall be an employee or official compensated at a rate of pay not less than the minimum annual rate of basic pay for GS–12 under section 5332 of title 5, United States Code. (b)ReportsOn an annual basis, the working group shall submit to Congress and make publicly available on the websites of the Department of Agriculture and U.S. Customs and Border Protection the following reports: 
(1)Organic trade enforcement interagency coordination reportA report— (A)identifying existing barriers to cooperation between the agencies involved in agricultural product import inspection, trade data collection and organization, and organically produced agricultural product trade enforcement, including— 
(i)U.S. Customs and Border Protection; (ii)the Agricultural Marketing Service; and 
(iii)the Animal and Plant Health Inspection Service; (B)assessing progress toward integrating organic trade enforcement into import inspection procedures of U.S. Customs and Border Protection and the Animal and Plant Health Inspection Service, including an assessment of— 
(i)the status of the development of systems for— (I)tracking the fumigation of imports of organically produced agricultural products into the United States; and 
(II)electronically verifying national organic program import certificate authenticity; and (ii)training of U.S. Customs and Border Protection personnel on— 
(I)the use of the systems described in clause (i); and (II)requirements and protocols under this title; 
(C)establishing methodology for ensuring imports of agricultural products represented as organically produced meet the requirements under this title; (D)recommending steps to improve the documentation and traceability of imported organically produced agricultural products; 
(E)recommending and describing steps for— (i)improving compliance with the requirements of this title for all agricultural products imported into the United States and represented as organically produced; and 
(ii)ensuring accurate labeling and marketing of imported agricultural products represented as organically produced by the exporter; and (F)describing staffing needs and additional resources at U.S. Customs and Border Protection and the Department of Agriculture needed to ensure compliance. 
(2)Report on enforcement actions taken on organic importsA report— (A)providing detailed quantitative data (broken down by agricultural product, quantity, value, month, and origin) on imports of agricultural products represented as organically produced found to be fraudulent or lacking any documentation required under this title at the port of entry during the report year; 
(B)providing data on domestic enforcement actions taken on imported agricultural products represented as organically produced, including the number and type of actions taken by United States officials at ports of entry in response to violations of this title; (C)providing data on fumigation of agricultural products represented as organically produced at ports of entry and notifications of fumigation actions to shipment owners, broken down by product variety and country of origin; and 
(D)providing information on enforcement activities under this title involving overseas investigations and compliance actions taken within that year, including— (i)the number of investigations by country; and 
(ii)a descriptive summary of compliance actions taken by certifying agents in each country.. (j)Authorization of appropriations for national organic programSection 2123 of the Organic Foods Production Act of 1990 (7 U.S.C. 6522) is amended— 
(1)by striking the section heading and inserting Funding; (2)in subsection (b), by striking paragraphs (1) through (7) and inserting the following: 
 
(1)$15,000,000 for fiscal year 2018; (2)$16,500,000 for fiscal year 2019; 
(3)$18,000,000 for fiscal year 2020; (4)$20,000,000 for fiscal year 2021; 
(5)$22,000,000 for fiscal year 2022; and (6)$24,000,000 for fiscal year 2023.; and 
(3)by striking subsection (c) and inserting the following:  (c)Modernization and improvement of international trade technology systems and data collection (1)In generalThe Secretary shall establish a new system or modify an existing data collection and organization system to collect and organize in a single system quantitative data on imports of each organically produced agricultural product accepted into the United States. 
(2)ActivitiesIn carrying out paragraph (1), the Secretary shall modernize trade and transaction certificates to ensure full traceability to the port of entry without unduly hindering trade or commerce, such as through an electronic trade document exchange system. (3)AccessThe single system established under paragraph (1) shall be accessible by any agency with the direct authority to engage in— 
(A)inspection of imports of agricultural products; (B)trade data collection and organization; or 
(C)enforcement of trade requirements for organically produced agricultural products. (4)FundingOf the funds of the Commodity Credit Corporation, the Secretary shall make available $5,000,000 for fiscal year 2019 for the purposes of— 
(A)carrying out this subsection; and (B)maintaining the database and technology upgrades previously carried out under this subsection, as in effect on the day before the date of enactment of the Agriculture Improvement Act of 2018. 
(5)AvailabilityThe amounts made available under paragraph (4) are in addition to any other funds made available for the purposes described in that paragraph and shall remain available until expended.. (k)Trade savings provisionThe amendments made by subsection (i) shall be carried out in a manner consistent with United States obligations under international agreements. 
10105.National organic certification cost-share program 
(a)Elimination of directed delegationSection 10606(a) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 6523(a)) is amended by striking (acting through the Agricultural Marketing Service). (b)FundingSection 10606 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 6523) is amended by striking subsection (d) and inserting the following: 
 
(d)Mandatory funding 
(1)In generalOf the funds of the Commodity Credit Corporation, the Secretary shall make available to carry out this section— (A)$2,000,000 for each of fiscal years 2019 and 2020; 
(B)$4,000,000 for fiscal year 2021; and (C)$8,000,000 for each of fiscal years 2022 and 2023. 
(2)AvailabilityAmounts made available under paragraph (1) shall remain available until expended.. 10106.Food safety education initiativesSection 10105(c) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 7655a(c)) is amended by striking 2018 and inserting 2023. 
10107.Specialty crop block grantsSection 101 of the Specialty Crops Competitiveness Act of 2004 (7 U.S.C. 1621 note; Public Law 108–465) is amended— (1)in subsection (a)— 
(A)by striking 2018 and inserting 2023; and (B)by striking solely to enhance the competitiveness of specialty crops. and inserting the following: 
to enhance the competitiveness of specialty crops, including— (1)by leveraging efforts to market and promote specialty crops; 
(2)by assisting producers with research and development relevant to specialty crops; (3)by expanding availability and access to specialty crops; 
(4)by addressing local, regional, and national challenges confronting specialty crop producers; and (5)for such other purposes determined to be appropriate by the Secretary of Agriculture, in consultation with specialty crop stakeholders and relevant State departments of agriculture.; 
(2)in subsection (j)— (A)by redesignating paragraphs (1) through (5) as subparagraphs (A) through (E), respectively, and indenting appropriately; 
(B)in the matter preceding subparagraph (A) (as so redesignated), by striking Not later and inserting the following:  (1)In generalNot later; and 
(C)by adding at the end the following:  (2)Administration of multistate projects from nonparticipating StatesThe Secretary of Agriculture may directly administer all aspects of multistate projects under this subsection for applicants in a nonparticipating State.;  
(3)in subsection (k), by adding at the end the following:  (3)Evaluation (A)Performance measures and review (i)DevelopmentThe Secretary of Agriculture and the State departments of agriculture, in consultation with specialty crop stakeholders, shall develop performance measures to be used as the sole means of performing any evaluation of the grant program established under this section. 
(ii)ReviewThe Secretary of Agriculture, in consultation with the State departments of agriculture, shall periodically evaluate the performance of the grant program established under this section. (B)Cooperative agreementsThe Secretary of Agriculture may enter into cooperative agreements— 
(i)to develop the performance measures under subparagraph (A)(i); or (ii)to evaluate the overall performance of the grant program established under this section.; and 
(4)in subsection (l)(2)(E), by inserting and each fiscal year thereafter after 2018. 10108.Amendments to the Plant Variety Protection Act (a)Asexually reproduced definedSection 41(a) of the Plant Variety Protection Act (7 U.S.C. 2401(a)) is amended— 
(1)by redesignating paragraphs (1), (2), (3), (4), (5), (6), (7), (8), and (9) as paragraphs (2), (3), (4), (5), (6), (7), (8), (9), and (10), respectively; and (2)by inserting before paragraph (2), as so redesignated, the following new paragraph: 
 
(1)Asexually reproducedThe term asexually reproduced means produced by a method of plant propagation using vegetative material (other than seed) from a single parent, including cuttings, grafting, tissue culture, and propagation by root division.. (b)Right to plant variety protection; plant varieties protectableSection 42(a) of the Plant Variety Protection Act (7 U.S.C. 2402(a)) is amended by striking or tuber propagated and inserting , tuber propagated, or asexually reproduced. 
(c)Infringement of plant variety protectionSection 111(a)(3) of the Plant Variety Protection Act (7 U.S.C. 2541(a)(3)) is amended by inserting or asexually after sexually. (d)False marketing; cease and desist ordersSection 128(a) of the Plant Variety Protection Act (7 U.S.C. 2568(a)) is amended, in the matter preceding paragraph (1), by inserting or asexually after sexually. 
10109.Multiple crop and pesticide use survey 
(a)In generalThe Secretary, acting through the Director of the Office of Pest Management Policy, shall conduct a multiple crop and pesticide use survey of farmers to collect data for risk assessment modeling and mitigation for an active ingredient. (b)SubmissionThe Secretary shall submit to the Administrator of the Environmental Protection Agency and make publicly available the survey described in subsection (a). 
(c)Funding 
(1)Mandatory fundingOf the funds of the Commodity Credit Corporation, the Secretary shall use to carry out this section $500,000 for fiscal year 2019, to remain available until expended. (2)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $2,500,000, to remain available until expended. 
(d)Confidentiality of informationSection 1770 of the Food Security Act of 1985 (7 U.S.C. 2276) is amended— (1)in subsection (a)— 
(A)by striking (a) In the case and inserting the following:  (a)In generalIn the case; and 
(B)in paragraph (3), by striking subsection (d)(12) and inserting paragraph (12) or (13) of subsection (d); and (2)in subsection (d)— 
(A)by striking (d) For purposes and inserting the following:  (d)Provisions of law referencesFor purposes; 
(B)in paragraph (11), by striking or at the end; (C)in paragraph (12), by striking the period at the end and inserting ; or; and 
(D)by adding at the end the following:  (13)section 10109 of the Agriculture Improvement Act of 2018.. 
10110.Report on the arrival in the United States of forest pests through restrictions on the importation of certain plants for plantingNot later than March 1, 2021, the Secretary shall submit to Congress a report— (1)evaluating the effectiveness of the Federal Government in intercepting pests in international shipping and on plants for planting; 
(2)describing the geographic sources of intercepted pests and the commodities or plant species most often associated with infested shipments; (3)quantifying the detection of forest pests in the national surveillance networks, including the Cooperative Agricultural Pest Survey and the Early Detection and Rapid Response network of the Forest Service; 
(4)describing new outbreaks of forest pests in the United States and the spread of existing infestations; (5)describing how the numbers of such interceptions, detections, and outbreaks described in a preceding paragraph have changed since January 1, 2018; 
(6)containing proposed additional actions to further reduce the rate of arrival for forest pests across the borders of the United States; (7)identifying current challenges with intercepting, detecting, and addressing outbreaks of tree and wood pests, as well as challenges in achieving compliance with the Plant Protection Act (7 U.S.C. 7701 et seq.) and recommendations with respect to such challenges; and 
(8)describing the coordination and collaboration occurring between the Animal and Plant Health Inspection Service and the Forest Service with respect to— (A)identifying and prioritizing critical detection, surveillance, and eradication needs for tree and wood pests; and 
(B)identifying the actions each agency takes within their respective missions to address identified priorities. 10111.Report on plant biostimulants (a)ReportNot later than 1 year after the date of the enactment of this Act, the Secretary shall submit a report to the President and Congress that identifies any potential regulatory, non-regulatory, and legislative recommendations, including the appropriateness of any definitions for plant biostimulant, to ensure the efficient and appropriate review, approval, uniform national labeling, and availability of plant biostimulant products to agricultural producers. 
(b)ConsultationThe Secretary shall prepare the report required by subsection (a) in consultation with the Administrator of the Environmental Protection Agency, the several States, industry stakeholders, and such other stakeholders as the Secretary determines necessary. (c)Plant biostimulantFor the purposes of the report under subsection (a), the Secretary— 
(1)shall consider plant biostimulant to be a substance or micro-organism that, when applied to seeds, plants, or the rhizosphere, stimulates natural processes to enhance or benefit nutrient uptake, nutrient efficiency, tolerance to abiotic stress, or crop quality and yield; and (2)may modify the description of plant biostimulant, as appropriate. 
10112.Clarification of use of funds for technical assistanceSection 11 of the Commodity Credit Corporation Charter Act (15 U.S.C. 714i) is amended in the last sentence by inserting after activities the following: but excluding any amounts used to provide technical assistance under title X of the Agriculture Improvement Act of 2018 or an amendment made by that title. 10113.Hemp productionThe Agricultural Marketing Act of 1946 (7 U.S.C. 1621 et seq.) is amended by adding at the end the following: 
 
GHemp production 
297A.DefinitionsIn this subtitle: (1)HempThe term hemp means the plant Cannabis sativa L. and any part of that plant, including the seeds thereof and all derivatives, extracts, cannabinoids, isomers, acids, salts, and salts of isomers, whether growing or not, with a delta-9 tetrahydrocannabinol concentration of not more than 0.3 percent on a dry weight basis. 
(2)Indian TribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304). (3)SecretaryThe term Secretary means the Secretary of Agriculture. 
(4)StateThe term State means— (A)a State; 
(B)the District of Columbia; (C)the Commonwealth of Puerto Rico; and 
(D)any other territory or possession of the United States. (5)State department of agricultureThe term State department of agriculture means the agency, commission, or department of a State government responsible for agriculture in the State. 
(6)Tribal governmentThe term Tribal government means the governing body of an Indian tribe. 297B.State and Tribal plans (a)Submission (1)In generalA State or Indian tribe desiring to have primary regulatory authority over the production of hemp in the State or territory of the Indian tribe shall submit to the Secretary, through the State department of agriculture (in consultation with the Governor and chief law enforcement officer of the State) or the Tribal government, as applicable, a plan under which the State or Indian tribe monitors and regulates that production as described in paragraph (2). 
(2)ContentsA State or Tribal plan referred to in paragraph (1)— (A)shall only be required to include— 
(i)a practice to maintain relevant information regarding land on which hemp is produced in the State or territory of the Indian tribe, including a legal description of the land, for a period of not less than 3 calendar years; (ii)a procedure for testing, using post-decarboxylation or other similarly reliable methods, delta-9 tetrahydrocannabinol concentration levels of hemp produced in the State or territory of the Indian tribe; 
(iii)a procedure for the effective disposal of— (I)plants, whether growing or not, that are produced in violation of this subtitle; and 
(II)products derived from those plants; (iv)a procedure to comply with the enforcement procedures under subsection (e); 
(v)a procedure for conducting annual inspections of, at a minimum, a random sample of hemp producers to verify that hemp is not produced in violation of this subtitle; (vi)a procedure for submitting the information described in section 297C(d)(2), as applicable, to the Secretary not more than 30 days after the date on which the information is received; and 
(vii)a certification that the State or Indian tribe has the resources and personnel to carry out the practices and procedures described in clauses (i) through (vi); and (B)may include any other practice or procedure established by a State or Indian tribe, as applicable, to the extent that the practice or procedure is consistent with this subtitle. 
(3)Relation to State and Tribal law 
(A)No preemptionNothing in this subsection preempts or limits any law of a State or Indian tribe that— (i)regulates the production of hemp; and 
(ii)is more stringent than this subtitle. (B)References in plansA State or Tribal plan referred to in paragraph (1) may include a reference to a law of the State or Indian tribe regulating the production of hemp, to the extent that law is consistent with this subtitle. 
(b)Approval 
(1)In generalNot later than 60 days after receipt of a State or Tribal plan under subsection (a), the Secretary shall— (A)approve the State or Tribal plan if the State or Tribal plan complies with subsection (a); or 
(B)disapprove the State or Tribal plan only if the State or Tribal plan does not comply with subsection (a). (2)Amended plansIf the Secretary disapproves a State or Tribal plan under paragraph (1)(B), the State, through the State department of agriculture (in consultation with the Governor and chief law enforcement officer of the State) or the Tribal government, as applicable, may submit to the Secretary an amended State or Tribal plan that complies with subsection (a). 
(3)ConsultationThe Secretary shall consult with the Attorney General in carrying out this subsection. (c)Audit of State compliance (1)In generalThe Secretary may conduct an audit of the compliance of a State or Indian tribe with a State or Tribal plan approved under subsection (b). 
(2)NoncomplianceIf the Secretary determines under an audit conducted under paragraph (1) that a State or Indian tribe is not materially in compliance with a State or Tribal plan— (A)the Secretary shall collaborate with the State or Indian tribe to develop a corrective action plan in the case of a first instance of noncompliance; and 
(B)the Secretary may revoke approval of the State or Tribal plan in the case of a second or subsequent instance of noncompliance. (d)Technical assistanceThe Secretary may provide technical assistance to a State or Indian tribe in the development of a State or Tribal plan under subsection (a). 
(e)Violations 
(1)In generalA violation of a State or Tribal plan approved under subsection (b) shall be subject to enforcement solely in accordance with this subsection. (2)Negligent violation (A)In generalA hemp producer in a State or the territory of an Indian tribe for which a State or Tribal plan is approved under subsection (b) shall be subject to subparagraph (B) of this paragraph if the State department of agriculture or Tribal government, as applicable, determines that the hemp producer has negligently violated the State or Tribal plan, including by negligently— 
(i)failing to provide a legal description of land on which the producer produces hemp; (ii)failing to obtain a license or other required authorization from the State department of agriculture or Tribal government, as applicable; or 
(iii)producing Cannabis sativa L. with a delta-9 tetrahydrocannabinol concentration of more than 0.3 percent on a dry weight basis. (B)Corrective action planA hemp producer described in subparagraph (A) shall comply with a plan established by the State department of agriculture or Tribal government, as applicable, to correct the negligent violation, including— 
(i)a reasonable date by which the hemp producer shall correct the negligent violation; and (ii)a requirement that the hemp producer shall periodically report to the State department of agriculture or Tribal government, as applicable, on the compliance of the hemp producer with the State or Tribal plan for a period of not less than the next 2 calendar years. 
(C)Result of negligent violationA hemp producer that negligently violates a State or Tribal plan under subparagraph (A) shall not as a result of that violation be subject to any criminal enforcement action by the Federal Government or any State government, Tribal government, or local government. (D)Repeat violationsA hemp producer that negligently violates a State or Tribal plan under subparagraph (A) 3 times in a 5-year period shall be ineligible to produce hemp for a period of 5 years beginning on the date of the third violation. 
(3)Other violations 
(A)In generalIf the State department of agriculture or Tribal government in a State or the territory of an Indian tribe for which a State or Tribal plan is approved under subsection (b), as applicable, determines that a hemp producer in the State or territory has violated the State or Tribal plan with a culpable mental state greater than negligence— (i)the State department of agriculture or Tribal government, as applicable, shall immediately report the hemp producer to— 
(I)the Attorney General; and (II)the chief law enforcement officer of the State or Indian tribe, as applicable; and 
(ii)paragraph (1) of this subsection shall not apply to the violation. (B)Felony (i)In generalExcept as provided in clause (ii), any person convicted of a felony relating to a controlled substance under State or Federal law before, on, or after the date of enactment of this subtitle shall be ineligible, during the 10-year period following the date of the conviction— 
(I)to participate in the program established under this section or section 297C; and (II)to produce hemp under any regulations or guidelines issued under section 297D(a). 
(ii)ExceptionClause (i) shall not apply to any person growing hemp lawfully with a license, registration, or authorization under a pilot program authorized by section 7606 of the Agricultural Act of 2014 (7 U.S.C. 5940) before the date of enactment of this subtitle. (C)False statementAny person who materially falsifies any information contained in an application to participate in the program established under this section shall be ineligible to participate in that program. 
(f)EffectNothing in this section prohibits the production of hemp in a State or the territory of an Indian tribe— (1)for which a State or Tribal plan is not approved under this section, if the production of hemp is in accordance with section 297C or other Federal laws (including regulations); and 
(2)if the production of hemp is not otherwise prohibited by the State or Indian tribe. 297C.Department of Agriculture (a)Department of agriculture plan (1)In generalIn the case of a State or Indian tribe for which a State or Tribal plan is not approved under section 297B, the production of hemp in that State or the territory of that Indian tribe shall be subject to a plan established by the Secretary to monitor and regulate that production in accordance with paragraph (2). 
(2)ContentA plan established by the Secretary under paragraph (1) shall include— (A)a practice to maintain relevant information regarding land on which hemp is produced in the State or territory of the Indian tribe, including a legal description of the land, for a period of not less than 3 calendar years; 
(B)a procedure for testing, using post-decarboxylation or other similarly reliable methods, delta-9 tetrahydrocannabinol concentration levels of hemp produced in the State or territory of the Indian tribe; (C)a procedure for the effective disposal of— 
(i)plants, whether growing or not, that are produced in violation of this subtitle; and (ii)products derived from those plants; 
(D)a procedure to comply with the enforcement procedures under subsection (c)(2); (E)a procedure for conducting annual inspections of, at a minimum, a random sample of hemp producers to verify that hemp is not produced in violation of this subtitle; and 
(F)such other practices or procedures as the Secretary considers to be appropriate, to the extent that the practice or procedure is consistent with this subtitle. (b)LicensingThe Secretary shall establish a procedure to issue licenses to hemp producers in accordance with a plan established under subsection (a). 
(c)Violations 
(1)In generalIn the case of a State or Indian tribe for which a State or Tribal plan is not approved under section 297B, it shall be unlawful to produce hemp in that State or the territory of that Indian tribe without a license issued by the Secretary under subsection (b). (2)Negligent and other violationsA violation of a plan established under subsection (a) shall be subject to enforcement in accordance with paragraphs (2) and (3) of section 297B(e), except that the Secretary shall carry out that enforcement instead of a State department of agriculture or Tribal government. 
(3)Reporting to attorney generalIn the case of a State or Indian tribe covered by paragraph (1), the Secretary shall report the production of hemp without a license issued by the Secretary under subsection (b) to the Attorney General. (d)Information sharing for law enforcement (1)In generalThe Secretary shall— 
(A)collect the information described in paragraph (2); and (B)make the information collected under subparagraph (A) accessible in real time to Federal, State, territorial, and local law enforcement. 
(2)ContentThe information collected by the Secretary under paragraph (1) shall include— (A)contact information for each hemp producer in a State or the territory of an Indian tribe for which— 
(i)a State or Tribal plan is approved under section 297B(b); or (ii)a plan is established by the Secretary under this section; 
(B)a legal description of the land on which hemp is grown by each hemp producer described in subparagraph (A); and (C)for each hemp producer described in subparagraph (A)— 
(i)the status of— (I)a license or other required authorization from the State department of agriculture or Tribal government, as applicable; or 
(II)a license from the Secretary; and (ii)any changes to the status. 
297D.Regulations and guidelines; effect on other law 
(a)Promulgation of regulations and guidelines; report 
(1)Regulations and guidelines 
(A)In generalThe Secretary shall promulgate regulations and guidelines to implement this subtitle as expeditiously as practicable. (B)Consultation with attorney generalThe Secretary shall consult with the Attorney General on the promulgation of regulations and guidelines under subparagraph (A). 
(2)ReportThe Secretary shall annually submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report containing updates on the implementation of this subtitle. (b)AuthoritySubject to subsection (c)(3)(B), the Secretary shall have sole authority to promulgate Federal regulations and guidelines that relate to the production of hemp, including Federal regulations and guidelines that relate to the implementation of sections 297B and 297C. 
(c)Effect on other lawNothing in this subtitle shall affect or modify— (1)the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.); 
(2)section 351 of the Public Health Service Act (42 U.S.C. 262); or (3)the authority of the Commissioner of Food and Drugs and the Secretary of Health and Human Services— 
(A)under— (i)the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.); or 
(ii)section 351 of the Public Health Service Act (42 U.S.C. 262); or (B)to promulgate Federal regulations and guidelines that relate to the production of hemp under the Act described in subparagraph (A)(i) or the section described in subparagraph (A)(ii). 
297E.Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this subtitle.. 10114.Interstate commerce (a)Rule of constructionNothing in this title or an amendment made by this title prohibits the interstate commerce of hemp (as defined in section 297A of the Agricultural Marketing Act of 1946 (as added by section 10113)) or hemp products. 
(b)Transportation of hemp and hemp productsNo State or Indian Tribe shall prohibit the transportation or shipment of hemp or hemp products produced in accordance with subtitle G of the Agricultural Marketing Act of 1946 (as added by section 10113) through the State or the territory of the Indian Tribe, as applicable. 10115.FIFRA interagency working groupSection 3(c) of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 13a(c)) is amended by adding at the end the following: 
 
(11)Interagency working group 
(A)Definition of covered agencyIn this paragraph, the term covered agency means any of the following: (i)The Department of Agriculture. 
(ii)The Department of Commerce. (iii)The Department of the Interior. 
(iv)The Council on Environmental Quality. (v)The Environmental Protection Agency. 
(B)EstablishmentThe Administrator shall establish an interagency working group, to be comprised of representatives from each covered agency, to provide recommendations regarding, and to implement a strategy for improving, the consultation process required under section 7 of the Endangered Species Act of 1973 (16 U.S.C. 1536) for pesticide registration and registration review. (C)DutiesThe interagency working group established under subparagraph (B) shall— 
(i)analyze relevant Federal law (including regulations) and case law for purposes of providing an outline of the legal and regulatory framework for the consultation process referred to in that subparagraph, including— (I)requirements under this Act and the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); 
(II)Federal case law regarding the intersection of this Act and the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); and (III)Federal regulations relating to the pesticide consultation process; 
(ii)provide advice regarding methods of— (I)defining the scope of actions of the covered agencies that are subject to the consultation requirement referred to in subparagraph (B); and 
(II)properly identifying and classifying effects of actions of the covered agencies with respect to that consultation requirement; (iii)identify the obligations and limitations under Federal law of each covered agency for purposes of providing a legal and regulatory framework for developing the recommendations referred to in subparagraph (B); 
(iv)review practices for the consultation referred to in subparagraph (B) to identify problem areas, areas for improvement, and best practices for conducting that consultation among the covered agencies; (v)develop scientific and policy approaches to increase the accuracy and timeliness of the process for that consultation, in accordance with requirements of this Act and the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), including— 
(I)processes to efficiently share data and coordinate analyses among the Department of Agriculture, the Department of Commerce, the Department of the Interior, and the Environmental Protection Agency; (II)a streamlined process for identifying which actions require no consultation, informal consultation, or formal consultation; 
(III)an approach that will provide clarity with respect to what constitutes the best scientific and commercial data available in the fields of pesticide use and ecological risk assessment, pursuant to section 7(a)(2) of the Endangered Species Act of 1973 (16 U.S.C. 1536(a)(2)); and (IV)approaches that enable the Environmental Protection Agency to better assist the Department of the Interior and the Department of Commerce in carrying out obligations under that section in a timely and efficient manner; and 
(vi)propose and implement a strategy to implement approaches to consultations under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) and document that strategy in a memorandum of understanding, revised regulations, or another appropriate format to promote durable cooperation among the covered agencies. (D)Reports (i)Progress reports (I)In generalNot later than 18 months after the date of enactment of this paragraph, the Administrator, in coordination with the head of each other covered agency, shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report describing the progress of the working group in developing the recommendations under subparagraph (B). 
(II)RequirementsThe report under this clause shall— (aa)reflect the perspectives of each covered agency; and 
(bb)identify areas of new consensus and continuing topics of disagreement and debate. (ii)Results (I)In generalNot later than 1 year after the date of enactment of this paragraph, the Administrator, in coordination with the head of each other covered agency, shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report describing— 
(aa)the recommendations developed under subparagraph (B); and (bb)plans for implementation of those recommendations. 
(II)RequirementsThe report under this clause shall— (aa)reflect the perspectives of each covered agency; and 
(bb)identify areas of consensus and continuing topics of disagreement and debate, if any. (iii)ImplementationNot later than 1 year after the date of submission of the report under clause (i), the Administrator, in coordination with the head of each other covered agency, shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report describing— 
(I)the implementation of the recommendations referred to in that clause; (II)the extent to which that implementation improved the consultation process referred to in subparagraph (B); and 
(III)any additional recommendations for improvements to the process described in subparagraph (B). (iv)Other reportsNot later than the date that is 180 days after the date of submission of the report under clause (iii), and not less frequently than once every 180 days thereafter during the 5-year period beginning on that date, the Administrator, in coordination with the head of each other covered agency, shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report describing— 
(I)the implementation of the recommendations referred to in that clause; (II)the extent to which that implementation improved the consultation process referred to in subparagraph (B); and 
(III)any additional recommendations for improvements to the process described in subparagraph (B). (E)Consultation with private sectorIn carrying out the duties under this paragraph, the working group shall, as appropriate— 
(i)consult with, representatives of interested industry stakeholders and nongovernmental organizations; and (ii)take into consideration factors, such as actual and potential differences in interest between, and the views of, those stakeholders and organizations. 
(F)Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the working group established under this paragraph. (G)Savings clauseNothing in this paragraph supersedes any provision of— 
(i)this Act; or (ii)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), including the requirements under section 7 of that Act (16 U.S.C. 1536).. 
10116.Study on methyl bromide use in response to an emergency event 
(a)DefinitionsIn this section: (1)Emergency eventThe term emergency event means a situation— 
(A)that occurs at a location on which a plant or commodity is grown or produced or facility providing for the storage of, or other services with respect to, a plant or commodity; (B)for which the lack of availability of methyl bromide for a particular use would result in significant economic loss to the owner, lessee, or operator of the location or facility or the owner, grower, or purchaser of the plant or commodity; and 
(C)that, in light of the specific agricultural, meteorological, or other conditions presented, requires the use of methyl bromide to control a pest or disease in the location or facility because there are no technically feasible alternatives to methyl bromide easily accessible by an entity referred to in subparagraph (B) at the time and location of the event that— (i)are registered under the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136 et seq.) for the intended use or pest to be so controlled; and 
(ii)would adequately control the pest or disease presented at the location or facility. (2)PestThe term pest has the meaning given the term in section 2 of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136). 
(b)Study 
(1)In generalThe Secretary, in consultation with the Secretary of State and the Administrator of the Environmental Protection Agency, shall complete a study on the potential use of methyl bromide in response to an emergency event. (2)RequirementsThe study under paragraph (1) shall include— 
(A)a risk-benefit analysis of authorizing State, local, or Tribal authorities, in accordance with appropriate requirements and criteria, such as the recommendations developed under subparagraph (E)— (i)to determine when the use of methyl bromide is required; and 
(ii)to authorize such use; (B)a risk-benefit analysis of authorizing the Secretary, in accordance with appropriate requirements and criteria, such as the recommendations developed under subparagraph (E)— 
(i)to determine when the use of methyl bromide is required; and (ii)to authorize such use; 
(C)a historic estimate of situations occurring on or after September 15, 1997, that could have been deemed emergency events; (D)a detailed assessment of the adherence of the United States to international obligations of the United States with respect to the prevention of ozone depletion; and 
(E)an assessment and recommendations on appropriate requirements and criteria to be met to authorize the use of methyl bromide in response to an emergency event (including any recommendations for revising the definition of the term emergency event in subsection (a)) in a manner that fully complies with the Montreal Protocol on Substances that Deplete the Ozone Layer, including Decision IX/7 of the Ninth Meeting of the Conference of the Parties to the Montreal Protocol on Substances that Deplete the Ozone Layer. (c)ReportNot later than 2 years after the date of enactment of this Act, the Secretary shall submit a report on the study under subsection (b) to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Forestry, and Nutrition of the Senate. 
XICrop Insurance 
11101.DefinitionsSection 502(b) of the Federal Crop Insurance Act (7 U.S.C. 1502(b)) is amended— (1)by redesignating paragraphs (6), (7), (8), (9), (10), and (11) as paragraphs (7), (8), (10), (11), (12), and (13) respectively; 
(2)by inserting after paragraph (5) the following:  (6)Cover crop terminationThe term cover crop termination means a practice that historically and under reasonable circumstances results in the termination of the growth of a cover crop.; and 
(3)by inserting after paragraph (8) (as so redesignated) the following:  (9)HempThe term hemp has the meaning given the term in section 297A of the Agricultural Marketing Act of 1946.. 
11102.Data collectionSection 506(h)(2) of the Federal Crop Insurance Act (7 U.S.C. 1506(h)(2)) is amended— (1)by striking The Corporation and inserting the following: 
 
(A)In generalThe Corporation; and (2)by adding at the end the following: 
 
(B)National Agricultural Statistics ServiceData collected by the National Agricultural Statistics Service, whether published or unpublished, shall be— (i)provided in an aggregate form to the Corporation for the purpose of providing insurance under this subtitle; and 
(ii)kept confidential by the Corporation in the same manner and to the same extent as is required under— (I)section 1770 of the Food Security Act of 1985 (7 U.S.C. 2276); and 
(II)the Confidential Information Protection and Statistical Efficiency Act of 2002 (44 U.S.C. 3501 note; Public Law 107–347). (C)Noninsured Crop Disaster Assistance ProgramIn collecting data under this subsection, the Secretary shall ensure that— 
(i)appropriate data are collected through the noninsured crop disaster assistance program established by section 196 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333); and (ii)not less frequently than annually, the Farm Service Agency shares, and the Corporation considers, the data described in clause (i).. 
11103.Sharing of recordsSection 506(h)(3) of the Federal Crop Insurance Act (7 U.S.C. 1506(h)(3)) is amended by inserting applicants who have received payment under section 522(b)(2)(E), after divisions,. 11104.Use of resourcesSection 507(f) of the Federal Crop Insurance Act (7 U.S.C. 1507(f)) is amended— 
(1)by striking paragraphs (3) and (4) and inserting the following:  (3)the Farm Service Agency, in assisting the Board in— 
(A)the determination of individual producer yields; (B)sharing information on beginning farmers and ranchers and veteran farmers and ranchers; 
(C)investigating potential waste, fraud, or abuse; (D)sharing information to support the transition of crops and counties from the noninsured crop disaster assistance program established by section 196 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333) to insurance under this subtitle; and 
(E)serving as a local point of contact for the dissemination of information on risk management options available to farmers and ranchers; and (4)other Federal agencies, in assisting the Board in any way the Board determines is necessary in carrying out this subtitle.; 
(2)in paragraph (2), by striking (2) the and inserting the following:  (2)the; and 
(3)by striking (f) The Board in the matter preceding paragraph (1) and all that follows through the semicolon at the end of paragraph (1) and inserting the following:  (f)Use of resources, data, boards, and committees of Federal agenciesIf the Board determines it is necessary, the Board shall use, to the maximum extent practicable, the resources, data, boards, and the committees of— 
(1)the Natural Resources Conservation Service, in assisting the Board in— (A)the classification of land as to risk and production capability; and 
(B)the consideration of acceptable conservation practices, including good farming practices with respect to conservation (such as cover crop termination);. 11105.Specialty crops (a)Specialty crops coordinatorSection 507(g) of the Federal Crop Insurance Act (7 U.S.C. 1507(g)) is amended— 
(1)by striking the subsection designation and all that follows through The Corporation in paragraph (1) and inserting the following:  (g)Specialty Crops Coordinator (1)In generalThe Corporation; and 
(2)by adding at the end the following:  (4)Specialty crop liaisonsThe Specialty Crops Coordinator shall— 
(A)designate a Specialty Crops Liaison in each regional field office; and (B)share the contact information of the Specialty Crops Liaisons with specialty crop producers. 
(5)WebsiteThe Specialty Crops Coordinator shall establish a website focused on the efforts of the Corporation to provide and expand crop insurance for specialty crop producers.. (b)Addition of specialty crops and other value-added cropsSection 508(a)(6) of the Federal Crop Insurance Act (7 U.S.C. 1508(a)(6)) is amended— 
(1)in the paragraph heading, by adding at the end the following: (including value-added crops); (2)by striking subparagraph (A) and inserting the following: 
 
(A)Annual reviewNot later than 1 year after the date of enactment of the Agriculture Improvement Act of 2018, and annually thereafter, the manager of the Corporation shall prepare, to the maximum extent practicable, based on data shared from the noninsured crop disaster assistance program established by section 196 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333), written agreements, or other data, and present to the Board not less than 1 of each of the following: (i)Research and development for a policy or plan of insurance for a commodity for which there is no existing policy or plan of insurance. 
(ii)Expansion of an existing policy or plan of insurance to additional counties or States, including malting barley endorsements or contract options. (iii)Research and development for a new policy or plan of insurance, or endorsement, for commodities with existing policies or plans of insurance, such as dollar plans.; 
(3)in subparagraph (B), in the subparagraph heading, by striking Addition of new crops and inserting Report; and (4)by striking subparagraphs (C) and (D). 
11106.Insurance periodSection 508(a)(2) of the Federal Crop Insurance Act (7 U.S.C. 1508(a)(2)) is amended by striking and sweet potatoes and inserting sweet potatoes, and hemp. 11107.Cover cropsSection 508(a) of the Federal Crop Insurance Act (7 U.S.C. 1508(a)) is amended— 
(1)in paragraph (3)(B), in the subparagraph heading, by inserting determination review after practices; and (2)by adding at the end the following: 
 
(11)Cover crops 
(A)In generalThe voluntary practice of cover cropping shall be considered a good farming practice under paragraph (3)(A)(iii) if the cover crop is terminated in accordance with subparagraph (B). (B)Termination (i)In generalThe termination of a cover crop shall be carried out according to— 
(I)guidelines established by the Secretary; or (II)an exception to the guidelines approved under clause (ii). 
(ii)Exception to guidelinesThe Corporation shall approve an exception to the guidelines under clause (i)(I) if that exception is recommended by— (I)the Natural Resources Conservation Service; or 
(II)an agricultural expert, as determined by the Corporation, unless the exception is determined to be unreasonable by the Corporation. (C)Insurability of subsequent cropCover crop termination shall not affect the insurability of a subsequently planted insurable crop if the cover crop is terminated in accordance with subparagraph (B). 
(D)Summer fallowIn a county in which summer fallow is an insurable practice, a cover crop in that county that is terminated in accordance with subparagraph (B) shall be considered as summer fallow for the purpose of insurability.. 11108.Underserved producersSection 508(a)(7) of the Federal Crop Insurance Act (7 U.S.C. 1508(a)(7)) is amended— 
(1)in the paragraph heading, by inserting and underserved producers after states; (2)in subparagraph (A)— 
(A)by striking the designation and heading and all that follows through the term and inserting the following:  (A)DefinitionsIn this paragraph: 
(i)Adequately servedThe term; (B)in clause (i) (as so designated), by striking participation rate and inserting participation rate, by crop,; and 
(C)by adding at the end the following:  (ii)Underserved producerThe term underserved producer means an individual (including a member of an Indian Tribe) that is— 
(I)a beginning farmer or rancher; (II)a veteran farmer or rancher; or 
(III)a socially disadvantaged farmer or rancher.; (3)in subparagraph (B)— 
(A)by striking The Board and inserting Using resources and information available to the Board or the Secretary, the Board; and (B)by striking subtitle and inserting subtitle, including policies and plans of insurance for underserved producers,; and 
(4)by striking subparagraph (C) and inserting the following:  (C)Report (i)In generalNot later than 30 days after completion of the review under subparagraph (B), and not less frequently than once every 3 years thereafter, the Board shall make publicly available and submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report describing the results of the review. 
(ii)RecommendationsThe report under clause (i) shall include recommendations to increase participation in States and among underserved producers that are not adequately served by the policies and plans of insurance, including any plans for administrative action or recommendations for Congressional action.. 11109.Treatment of forage and grazing (a)Availability of catastrophic risk protection for crops and grasses used for grazingSection 508(b)(1) of the Federal Crop Insurance Act (7 U.S.C. 1508(b)(1)) is amended— 
(1)by striking (A) In general.—Except as provided in subparagraph (B), the and inserting The; and (2)by striking subparagraph (B). 
(b)Coverage for forage and grazingThe Federal Crop Insurance Act is amended by inserting after section 508C (7 U.S.C. 1508c) the following new section:  508D.Coverage for forage and grazingNotwithstanding section 508A, and in addition to any other available coverage, for crops that can be both grazed and mechanically harvested on the same acres during the same growing season, producers shall be allowed to purchase separate policies for each intended use, as determined by the Corporation, and any indemnity paid under those policies for each intended use shall not be considered to be for the same loss for the purposes of section 508(n).. 
11110.Administrative basic feeSection 508(b)(5)(A) of the Federal Crop Insurance Act (7 U.S.C. 1508(b)(5)(A)) is amended by striking $300 and inserting $655. 11111.Enterprise unitsSection 508(e)(5) of the Federal Crop Insurance Act (7 U.S.C. 1508(e)(5)) is amended by adding at the end the following: 
 
(E)Enterprise units across county linesThe Corporation may allow a producer to establish a single enterprise unit by combining an enterprise unit with— (i)1 or more other enterprise units in 1 or more other counties; or 
(ii)all basic units and all optional units in 1 or more other counties.. 11112.Continued authoritySection 508(g) of the Federal Crop Insurance Act (7 U.S.C. 1508(g)) is amended by adding at the end the following new paragraph: 
 
(6)Continued authority 
(A)In generalThe Corporation shall establish— (i)underwriting rules that limit the decrease in the actual production history of a producer, at the election of the producer, to not more than 10 percent of the actual production history of the previous crop year provided that the production decline was the result of drought, flood, natural disaster, or other insurable loss (as determined by the Corporation); and 
(ii)actuarially sound premiums to cover additional risk. (B)Other authorityThe authority provided under subparagraph (A) is in addition to any other authority that adjusts the actual production history of the producer under this Act. 
(C)EffectNothing in this paragraph shall be construed to require a change in the administration of any provision of this Act as the Act was administered for the 2018 reinsurance year.. 11113.Submission of policies and materials to boardSection 508(h) of the Federal Crop Insurance Act (7 U.S.C. 1508(h)) is amended— 
(1)in paragraph (1)(B)— (A)by redesignating clauses (i) through (iii) as subclauses (I) through (III), respectively, and indenting appropriately; 
(B)in the matter preceding subclause (I) (as so redesignated), by striking The Corporation shall and inserting the following:  (i)In generalThe Corporation shall; 
(C)in clause (i)(I) (as so redesignated), by inserting subject to clause (ii), before will likely; and (D)by adding at the end the following: 
 
(ii)Waiver for hempThe Corporation may waive the viability and marketability requirement under clause (i)(I) in the case of a policy or pilot program relating to the production of hemp.; and (2)in paragraph (3)(C)— 
(A)in clause (ii), by striking and at the end; (B)in clause (iii), by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following:  (iv)in the case of reviewing policies and other materials relating to the production of hemp, may waive the viability and marketability requirement under subparagraph (A)(ii)(I).. 
11114.Crop production on native sodSection 508(o)(2)(A) of the Federal Crop Insurance Act (7 U.S.C. 1508(o)(2)(A)) is amended— (1)by striking During the and inserting the following: 
 
(i)First 4 crop yearsDuring the;  (2)in clause (i) (as so designated), by striking after the date of enactment of the Agricultural Act of 2014 and inserting beginning on February 8, 2014, and ending on the date of enactment of the Agriculture Improvement Act of 2018; and 
(3)by adding at the end the following:  (ii)Subsequent crop yearsNative sod acreage that has been tilled for the production of an insurable crop after the date of enactment of the Agriculture Improvement Act of 2018 shall be subject to a reduction in benefits under this subtitle as described in this paragraph for not more than 4 cumulative years— 
(I)during the first 10 years after initial tillage; and (II)during each of which a crop on that acreage is insured under subsection (c).. 
11115.Use of national agricultural statistics service data to combat waste, fraud, and abuseSection 515 of the Federal Crop Insurance Act (7 U.S.C. 1515) is amended— (1)in subsection (d)(1)— 
(A)in subparagraph (B), by striking and at the end; (B)in subparagraph (C), by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following:  (D)using published aggregate data from the National Agricultural Statistics Service or any other data source to— 
(i)detect yield disparities or other data anomalies that indicate potential fraud; and (ii)target the relevant counties, crops, regions, companies, or agents associated with that potential fraud for audits and other enforcement actions.; and 
(2)in subsection (f)(2)(A), by striking pursuant to each place it appears and inserting under. 11116.Submission of information to corporationSection 515(g) of the Federal Crop Insurance Act (7 U.S.C. 1515(g)) is amended— 
(1)in paragraph (1), by adding at the end the following:  (D)The actual production history to be used to establish insurable yields.; and 
(2)in paragraph (2)— (A)by striking The information required by paragraph (1) and inserting the following: 
 
(A)In generalThe information required to be submitted under subparagraphs (A) through (C) of paragraph (1); and (B)by adding at the end the following: 
 
(B)Actual production history 
(i)In generalThe information required to be submitted under paragraph (1)(D) with respect to an applicable policy or plan of insurance for a covered commodity (as defined in section 1111 of the Agricultural Act of 2014 (7 U.S.C. 9011)) shall be submitted so as to ensure receipt by the Corporation not later than the Saturday of the week containing the calendar day that is 30 days after the applicable production reporting date for the crop to be insured. (ii)Correction of errorsNothing in clause (i) limits the ability of an approved insurance provider to correct any error in the information submitted under paragraph (1)(D) after receipt of the information by the Corporation in accordance with clause (i).. 
11117.Continuing education for loss adjusters and agentsSection 515 of the Federal Crop Insurance Act (7 U.S.C. 1515) is amended— (1)by redesignating subsection (k) as subsection (l); and 
(2)by inserting after subsection (j) the following:  (k)Continuing education for loss adjusters and agents (1)In generalThe Corporation shall establish requirements for continuing education for loss adjusters and agents of approved insurance providers. 
(2)RequirementsThe requirements for continuing education described in paragraph (1) shall ensure that loss adjusters and agents of approved insurance providers are familiar with— (A)the policies and plans of insurance available under this Act, including the regulations promulgated to carry out this Act; 
(B)efforts to promote program integrity through the elimination of waste, fraud, and abuse; and (C)other aspects of adjusting, delivering, and servicing policies and plans of insurance by adjustors and agents, as determined by the Secretary, including conservation activities and agronomic practices (including organic and sustainable practices) that are common and appropriate to the area in which the insured crop being inspected is produced.. 
11118.Program administrationSection 516(b)(2)(C)(i) of the Federal Crop Insurance Act (7 U.S.C. 1516(b)(2)(C)(i)) is amended by striking $9,000,000 and inserting $7,000,000. 11119.Agricultural commoditySection 518 of the Federal Crop Insurance Act (7 U.S.C. 1518) is amended by inserting hemp, before aquacultural species. 
11120.Maintenance of policies 
(a)In generalSection 522(b) of the Federal Crop Insurance Act (7 U.S.C. 1522(b)) is amended— (1)in paragraph (1), by amending subparagraph (B) to read as follows: 
 
(B)Reimbursement 
(i)In generalAn applicant who submits a policy under section 508(h) shall be eligible for the reimbursement of reasonable research and development costs if the policy is approved by the Board for sale to producers. (ii)Reasonable costsFor the purpose of reimbursing research and development and maintenance costs under this section, costs of the applicant shall be considered reasonable costs if the costs are based on— 
(I)for any employees or contracted personnel, wage rates equal to not more than 2 times the hourly wage rate plus benefits, as provided by the Bureau of Labor Statistics for the year in which such costs are incurred, calculated using the formula applied to an applicant by the Corporation in reviewing proposed project budgets under this section on October 1, 2016; and (II)other actual documented costs incurred by the applicant.; and 
(2)in paragraph (4)— (A)in subparagraph (C), by striking approved insurance provider and inserting applicant; and 
(B)in subparagraph (D)— (i)in clause (i), by striking determined by the approved insurance provider and inserting determined by the applicant; and 
(ii)by adding at the end the following:  (iii)ReviewAfter the Board approves the amount of a fee under clause (ii), the fee shall remain in effect and not be reviewed by the Board unless— 
(I)the applicant petitions the Board for reconsideration of the fee; (II)a substantial change is made to the policy, as determined by the Board; or 
(III)there is substantial evidence that the fee is inhibiting sales or use of the policy, as determined by the Board.. (b)Applicability (1)In generalThe amendments made by this section shall apply to reimbursement requests made on or after October 1, 2016. 
(2)Resubmission of denied requestAn applicant that was denied all or a portion of a reimbursement request under paragraph (1) of section 522(b) of the Federal Crop Insurance Act (7 U.S.C. 1522(b)) during the period between October 1, 2016, and the date of the enactment of this Act shall be given an opportunity to resubmit such request. 11121.Reimbursement of research, development, and maintenance costsSection 522(b) of the Federal Crop Insurance Act (7 U.S.C. 1522(b)) is amended— 
(1)in paragraph (2), by adding at the end the following:  (K)Waiver for hempThe Board may waive the viability and marketability requirements under this paragraph in the case of research and development relating to a policy to insure the production of hemp.; and 
(2)in paragraph (3)— (A)by striking The Corporation and inserting the following: 
 
(A)In generalSubject to subparagraph (B), the Corporation; and (B)by adding at the end the following: 
 
(B)Waiver for hempThe Corporation may waive the marketability requirement under subparagraph (A) in the case of research and development relating to a policy to insure the production of hemp.. 11122.Research and development authoritySection 522(c) of the Federal Crop Insurance Act (7 U.S.C. 1522(c)) is amended— 
(1)by striking paragraphs (7) through (18) and (20) through (23); (2)by redesignating paragraphs (19) and (24) as paragraphs (7) and (8), respectively; 
(3)in paragraph (7) (as so redesignated) (entitled Whole farm diversified risk management insurance plan), by adding at the end the following:  (E)Review of modifications to improve effectiveness (i)In generalNot later than 18 months after the date of enactment of the Agriculture Improvement Act of 2018— 
(I)the Corporation shall hold stakeholder meetings to solicit producer and agent feedback; and (II)the Board shall— 
(aa)review procedures and paperwork requirements on agents and producers; and (bb)modify procedures and requirements, as appropriate, to decrease burdens and increase flexibility and effectiveness. 
(ii)FactorsIn carrying out items (aa) and (bb) of subclause (i)(II), the Board shall consider— (I)removing caps on nursery and livestock production; 
(II)allowing a waiver to expand operations, especially for small and beginning farmers; (III)minimizing paperwork for producers and agents; 
(IV)implementing an option for producers with less than $1,000,000 in gross revenue that requires significantly less paperwork and recordkeeping; (V)developing and using alternative records such as time-stamped photographs or technology applications to document planting and production history; 
(VI)treating the different growth stages of aquaculture species as separate crops to recognize the difference in perils at different phases of growth; (VII)moderating the impacts of disaster years on historic revenue, such as— 
(aa)using an average of the historic and projected revenue; (bb)counting indemnities as historic revenue for loss years; 
(cc)counting payments under section 196 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333) as historic revenue for loss years; or (dd)using an assigned yield floor similar to the limitation described in section 508(g)(6)(A)(i), as determined by the Secretary; 
(VIII)improving agent training and outreach to underserved regions and sectors such as small dairy farms; and (IX)providing coverage and indemnification of insurable losses— 
(aa)after the losses exceed the deductible; and (bb)up to the maximum amount of total coverage. 
(F)Beginning farmer or rancher definedNotwithstanding section 502(b)(3), with respect to plans described under this paragraph, the term beginning farmer or rancher means a farmer or rancher who has not actively operated and managed a farm or ranch with a bona fide insurable interest in a crop or livestock as an owner-operator, landlord, tenant, or sharecropper for more than 10 crop years.; and (4)by inserting after paragraph (8) (as so redesignated) the following: 
 
(9)Tropical storm or hurricane insurance 
(A)In generalThe Corporation shall carry out research and development, or offer to enter into 1 or more contracts with 1 or more qualified persons to carry out research and development, regarding a policy to insure crops (including tomatoes, peppers, and citrus) against losses due to a tropical storm or hurricane. (B)Research and developmentResearch and development under subparagraph (A) shall— 
(i)evaluate the effectiveness of risk management tools for a low frequency and catastrophic loss weather event; and (ii)result in a policy that provides protection for at least 1 of the following: 
(I)Production loss. (II)Revenue loss. 
(C)ReportNot later than 1 year after the date of enactment of the Agriculture Improvement Act of 2018, the Corporation shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that describes— (i)the results of the research and development carried out under this paragraph; and 
(ii)any recommendations with respect to those results. (10)Quality loss (A)In generalThe Corporation shall carry out research and development, or offer to enter into 1 or more contracts with 1 or more qualified persons to carry out research and development, regarding the establishment of each of the following alternative methods of adjusting for quality losses: 
(i)A method that does not impact the actual production history of a producer. (ii)A method that provides that, in circumstances in which a producer has suffered a quality loss to the insured crop of the producer that is insufficient to trigger an indemnity payment, the producer may elect to exclude that quality loss from the actual production history of the producer. 
(iii)1 or more methods that combine the methods described in clauses (i) and (ii). (B)RequirementsNotwithstanding subsections (g) and (m) of section 508, any method developed under subparagraph (A) that is used by the Corporation shall be— 
(i)optional for a producer to use; and (ii)offered at an actuarially sound premium rate. 
(C)ReportNot later than 1 year after the date of enactment of the Agriculture Improvement Act of 2018, the Corporation shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that describes— (i)the results of the research and development carried out under subparagraph (A); and 
(ii)any recommendations with respect to those results. (11)Citrus (A)In generalThe Corporation shall carry out research and development, or offer to enter into 1 or more contracts with 1 or more qualified persons to carry out research and development, regarding the insurance of citrus fruit commodities and commodity types, including research and development of— 
(i)improvements to 1 or more existing policies, including the whole-farm revenue protection pilot policy; (ii)alternative methods of insuring revenue for citrus fruit commodities and commodity types; and 
(iii)the development of new, or expansion of existing, revenue policies for citrus fruit commodities and commodity types. (B)ReportNot later than 1 year after the date of enactment of the Agriculture Improvement Act of 2018, the Corporation shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that describes— 
(i)the results of the research and development carried out under subparagraph (A); and (ii)any recommendations with respect to those results. 
(12)Hops 
(A)In generalThe Corporation shall carry out research and development, or offer to enter into 1 or more contracts with 1 or more qualified persons to carry out research and development, regarding a policy to insure the production of hops or revenue derived from the production of hops. (B)ReportNot later than 1 year after the date of enactment of the Agriculture Improvement Act of 2018, the Corporation shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that describes— 
(i)the results of the research and development carried out under subparagraph (A); and (ii)any recommendations with respect to those results. 
(13)Subsurface irrigation practices 
(A)In generalThe Corporation shall carry out research and development, or offer to enter into 1 or more contracts with 1 or more qualified persons to carry out research and development, regarding the creation of a separate practice for subsurface irrigation, including the establishment of a separate transitional yield within a county that is reflective of the average gain in productivity and yield associated with the installation of a subsurface irrigation system. (B)ReportNot later than 18 months after the date of enactment of the Agriculture Improvement Act of 2018, the Corporation shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that describes— 
(i)the results of the research and development carried out under subparagraph (A); and (ii)any recommendations with respect to those results. 
(14)Grain sorghum 
(A)In generalThe Corporation shall carry out research and development, or offer to enter into 1 or more contracts with 1 or more qualified persons to carry out research and development— (i)regarding improvements to 1 or more policies to insure irrigated grain sorghum; 
(ii)regarding alternative methods for producers with not more than 4 years of production history to insure irrigated grain sorghum; and (iii)to assess, by county, the difference in the rate, average yield, and coverage level of grain sorghum policies compared to policies for other feed grains in that county. 
(B)ReportNot later than 18 months after the date of enactment of the Agriculture Improvement Act of 2018, the Corporation shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that describes— (i)the results of the research and development carried out under subparagraph (A); and 
(ii)any recommendations with respect to those results. (15)Limited irrigation practices (A)AuthorityThe Corporation shall— 
(i)consider expanding the availability of the limited irrigation insurance program to neighboring and similarly situated States (such as the States of Colorado and Nebraska), as determined by the Secretary; (ii)carry out research, or offer to enter into 1 or more contracts with 1 or more qualified persons to carry out research, on the marketability of the existing limited irrigation insurance program; and 
(iii)make recommendations on how to improve participation in that program. (B)ResearchIn carrying out research under subparagraph (A), a qualified person shall— 
(i)collaborate with researchers on the subjects of— (I)reduced irrigation practices or limited irrigation practices; and 
(II)expected yield reductions following the application of reduced irrigation; (ii)collaborate with State and Federal officials responsible for the collection of water and the regulation of water use for the purpose of irrigation; 
(iii)provide recommendations to encourage producers to carry out limited irrigation practices or reduced irrigation and water conservation practices; and (iv)develop web-based applications that will streamline access to coverage for producers electing to conserve water use on irrigated crops. 
(C)ReportNot later than 18 months after the date of enactment of the Agriculture Improvement Act of 2018, the Corporation shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that describes— (i)the results of the research carried out under subparagraphs (A) and (B); 
(ii)any recommendations to encourage producers to carry out limited irrigation practices or reduced irrigation and water conservation practices; and (iii)the actions taken by the Corporation to carry out the recommendations described in clause (ii). 
(16)Insurable irrigation practices for rice 
(A)In generalThe Corporation shall carry out research and development, or offer to enter into 1 or more contracts with 1 or more qualified persons to carry out research and development, to include new and innovative irrigation practices under the current rice policy or the development of a distinct policy endorsement rated for rice produced using— (i)alternate wetting and drying practices (also referred to as intermittent flooding); and 
(ii)furrow irrigation practices. (B)ReportNot later than 18 months after the date of enactment of the Agriculture Improvement Act of 2018, the Corporation shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that describes— 
(i)the results of the research and development carried out under paragraph (1); and (ii)any recommendations with respect to those results. 
(17)Greenhouse policy 
(A)In general 
(i)Research and developmentThe Corporation shall carry out research and development, or offer to enter into 1 or more contracts with 1 or more qualified persons to carry out research and development, regarding a policy to insure in a controlled environment such as a greenhouse— (I)the production of floriculture, nursery, and bedding plants; 
(II)the establishment of cuttings or tissue culture in a growing medium; or (III)other similar production, as determined by the Secretary. 
(ii)Availability of policyNotwithstanding the last sentence of section 508(a)(1), and section 508(a)(2), the Corporation shall make a policy described in clause (i) available if the requirements of section 508(h) are met. (B)Research and development describedResearch and development described in subparagraph (A)(i) shall evaluate the effectiveness of policies for the production of plants in a controlled environment, including policies that— 
(i)are based on the risk of— (I)plant diseases introduced from the environment; 
(II)contaminated cuttings, seedlings, or tissue culture; or (III)Federal or State quarantine or destruction orders associated with the contaminated items described in subclause (II); 
(ii)consider other causes of loss applicable to a controlled environment, such as a loss of electricity due to weather; (iii)consider appropriate best practices to minimize the risk of loss; 
(iv)consider whether to provide coverage for various types of plants under 1 policy or to provide coverage for 1 species or type of plant per policy; (v)have streamlined reporting and paperwork requirements that take into account short propagation schedules, variable crop years, and the variety of plants that may be produced in a single facility; and 
(vi)provide protection for revenue losses. (C)ReportNot later than 2 years after the date of enactment of the Agriculture Improvement Act of 2018, the Corporation shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that describes— 
(i)the results of the research and development carried out under subparagraphs (A)(i) and (B); and (ii)any recommendations with respect to those results. 
(18)Local foods 
(A)In general 
(i)Feasibility studyThe Corporation shall carry out a study to determine the feasibility of, or offer to enter into 1 or more contracts with 1 or more qualified persons to carry out a study to determine the feasibility of, a policy to insure production— (I)of floriculture, fruits, vegetables, poultry, livestock, or the products of floriculture, fruits, vegetables, poultry, or livestock; and 
(II)that is targeted toward local consumers and markets. (ii)Availability of policyNotwithstanding the last sentence of section 508(a)(1), and section 508(a)(2), the Corporation shall make available a policy described in clause (i) if— 
(I)the results of the feasibility study under clause (i) are viable; and (II)the requirements of section 508(h) are met. 
(B)Feasibility study describedThe feasibility study described in subparagraph (A)(i) shall evaluate the effectiveness of policies for production targeted toward local consumers and markets, including policies that— (i)consider small-scale production in various areas, including urban, suburban, and rural areas; 
(ii)consider a variety of marketing strategies; (iii)allow for production in soil and in alternative systems such as vertical systems, greenhouses, rooftops, or hydroponic systems; 
(iv)consider the price premium when accounting for production or revenue losses; (v)consider whether to provide coverage— 
(I)for various types of production under 1 policy; and (II)for 1 species or type of plant per policy; and 
(vi)have streamlined reporting and paperwork requirements. (C)ReportNot later than 2 years after the date of enactment of the Agriculture Improvement Act of 2018, the Corporation shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that— 
(i)examines whether a version of existing policies such as the whole-farm revenue protection insurance plan may be tailored to provide improved coverage for producers of local foods; (ii)describes the results of the feasibility study carried out under subparagraph (A)(i); and 
(iii)includes any recommendations with respect to those results. (19)High-risk, highly productive batture land policy (A)In general (i)Research and developmentThe Corporation shall carry out research and development, or offer to enter into 1 or more contracts with 1 or more qualified persons to carry out research and development, regarding a policy to insure producers of corn, cotton, and soybeans— 
(I)with operations on highly productive batture land within the Lower Mississippi River Valley; (II)that have a history of production of not less than 5 years; and 
(III)that have been impacted by more frequent flooding over the past 10 years due to sedimentation or federally constructed engineering improvements. (ii)Availability of policyNotwithstanding the last sentence of section 508(a)(1), and section 508(a)(2), the Corporation shall make a policy described in clause (i) available if the requirements of section 508(h) are met. 
(B)Research and development describedResearch and development described in subparagraph (A)(i) shall evaluate the feasibility of less cost-prohibitive policies for batture-land producers in high risk areas, including policies that— (i)consider premium rate adjustments; 
(ii)consider automatic yield exclusion for consecutive-year losses; and (iii)allow for flexibility of final plant dates and prevent plant regulations. 
(C)ReportNot later than 2 years after the date of enactment of the Agriculture Improvement Act of 2018, the Corporation shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that— (i)examines whether a version of existing policies may be tailored to provide improved coverage for batture-land producers; 
(ii)describes the results of the research and development carried out under subparagraphs (A) and (B); and (iii)includes any recommendations with respect to those results.. 
11123.Funding for research and developmentSection 522(e)(2)(A) of the Federal Crop Insurance Act (7 U.S.C. 1522(e)(2)(A)) is amended— (1)by striking not more than $12,500,000 for fiscal year 2008 and each subsequent fiscal year. and inserting the following: 
not more than— (i)$12,500,000 for each of fiscal years 2008 through 2018; and; and 
(2)by adding at the end the following:  (ii)$8,000,000 for fiscal year 2019 and each fiscal year thereafter.. 
11124.Technical amendment to pilot programsSection 523(i)(3)(A) of the Federal Crop Insurance Act (7 U.S.C. 1523(i)(3)(A)) is amended by adding a period at the end. 11125.Education and risk management assistance (a)Education assistanceSection 524(a) of the Federal Crop Insurance Act (7 U.S.C. 1524(a)) is amended— 
(1)in paragraph (1)— (A)in the matter preceding subparagraph (A), by striking paragraph (5) and all that follows through the Secretary in subparagraph (B) and inserting paragraph (4), the Secretary; and 
(B)by striking paragraph (3) and inserting paragraph (2); (2)by striking paragraph (2); 
(3)by redesignating paragraphs (3) through (5) as paragraphs (2) through (4), respectively; (4)in paragraph (2) (as so redesignated), in subparagraph (A)— 
(A)by striking about the full range of and inserting and providing technical assistance to agricultural producers on a full range of farm viability and; (B)by inserting business planning, enterprise analysis, transfer and succession planning, management coaching, market assessment, cash flow analysis, after insurance,; and 
(C)by inserting conservation activities, after benchmarking,; (5)in paragraph (3) (as so redesignated)— 
(A)in the matter preceding subparagraph (A)— (i)by striking programs established under paragraphs (2) and (3) and inserting program established under paragraph (2); 
(ii)by inserting farm viability and after emphasis on; and (iii)by inserting , business planning and technical assistance, market assessment, transfer and succession planning, and crop insurance participation after benchmarking; 
(B)in subparagraph (D)(i), by striking and at the end; and (C)by striking subparagraph (E) and inserting the following: 
 
(iii)are converting production and marketing systems to pursue new markets; and (E)producers that are underserved by the Federal crop insurance program established under this subtitle, as determined by the Corporation.; and 
(6)in paragraph (4) (as so redesignated)— (A)in the matter preceding subparagraph (A), by striking transferred and all that follows through for the partnerships in subparagraph (B) and inserting transferred for the partnerships; 
(B)by striking paragraph (3), $5,000,000 for fiscal year 2001 and inserting paragraph (2), $10,000,000 for fiscal year 2019; and (C)by striking the period at the end and inserting , of which not less than $5,000,000 shall be used to carry out paragraph (3)(E).. 
(b)Conforming amendmentsSection 251(f)(1)(D)(ii) of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6971(f)(1)(D)(ii)) is amended— (1)by striking section 524(a)(3) and inserting section 524(a); and 
(2)by striking (7 U.S.C. 1524(a)(3)) and inserting (7 U.S.C. 1524(a)). 11126.Repeal of cropland report annual updatesSection 11014 of the Agricultural Act of 2014 (Public Law 113–79; 128 Stat. 963) is amended by striking subsection (c). 
XIIMiscellaneous 
ALivestock 
12101.Animal disease prevention and management 
(a)DefinitionSection 10403 of the Animal Health Protection Act (7 U.S.C. 8302) is amended by adding at the end the following:  (18)Veterinary countermeasureThe term veterinary countermeasure means any biological product (including an animal vaccine or diagnostic), pharmaceutical product (including a therapeutic), non-pharmaceutical product (including a disinfectant), or other product or equipment to prevent, detect, respond to, or mitigate harm to public or animal health resulting from, animal pests or diseases.. 
(b)Animal disease preparedness and responseSection 10409A of the Animal Health Protection Act (7 U.S.C. 8308A) is amended— (1)by striking the section heading and inserting Animal disease prevention and management; 
(2)in subsection (a), by striking (a) Definition of eligible laboratory.—In this section, and inserting the following:  (a)National Animal Health Laboratory Network (1)Definition of eligible laboratoryIn this subsection,; 
(3)in subsection (b)— (A)in paragraph (2), by redesignating subparagraphs (A) through (E) as clauses (i) through (v), respectively, and moving the margins of such clauses (as so redesignated) 2 ems to the right; 
(B)by redesignating paragraphs (1) through (3) as subparagraphs (A) through (C), respectively, and moving the margins of such subparagraphs (as so redesignated) 2 ems to the right; (4)by redesignating subsections (b) and (c) as paragraphs (2) and (3), respectively, and moving the margins of such paragraphs (as so redesignated) 2 ems to the right; and 
(5)by adding at the end the following:  (b)National Animal Disease Preparedness and Response Program (1)Program requiredThe Secretary shall establish a program, to be known as the National Animal Disease Preparedness and Response Program (referred to in this section as the Program), to address the increasing risk of the introduction and spread within the United States of animal pests and diseases affecting the economic interests of the livestock and related industries of the United States, including the maintenance and expansion of export markets. 
(2)Program activitiesActivities under the Program shall include, to the extent practicable, the following: (A)Enhancing animal pest and disease analysis and surveillance. 
(B)Expanding outreach and education. (C)Targeting domestic inspection activities at vulnerable points in the safeguarding continuum. 
(D)Enhancing and strengthening threat identification technology. (E)Improving biosecurity. 
(F)Enhancing emergency preparedness and response capabilities, including training additional emergency response personnel. (G)Conducting technology development to enhance electronic sharing of animal health data for risk analysis between State and Federal animal health officials. 
(H)Enhancing the development and effectiveness of animal health technologies to treat and prevent animal disease, including— (i)veterinary biologics and diagnostics; 
(ii)animal drugs for minor uses and minor species; (iii)animal medical devices; and 
(iv)emerging veterinary countermeasures. (I)Such other activities as determined appropriate by the Secretary, in consultation with eligible entities specified in paragraph (3). 
(3)Eligible entitiesTo carry out the Program, the Secretary shall offer to enter into cooperative agreements or other legal instruments, as authorized under section 10413 (referred to in this section as agreements) with eligible entities, to be selected by the Secretary, which may include any of the following entities, either individually or in combination: (A)A State department of agriculture. 
(B)The office of the chief animal health official of a State. (C)An entity eligible to receive funds under a capacity and infrastructure program (as defined in section 251(f)(1)(C) of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6971(f)(1)(C))). 
(D)A college of veterinary medicine, including a veterinary emergency team at such college. (E)A State or national livestock producer organization with direct and significant economic interest in livestock production. 
(F)A State emergency agency. (G)A State, national, allied, or regional veterinary organization or specialty board recognized by the American Veterinary Medical Association. 
(H)An Indian Tribe. (I)A Federal agency. 
(4)Special funding considerationsIn entering into agreements under this subsection, the Secretary shall give priority to applications submitted by— (A)a State department of agriculture or an office of the chief animal health official of a State; or 
(B)an eligible entity that will carry out program activities in a State or region in which— (i)an animal pest or disease is a Federal concern; or 
(ii)the Secretary determines a potential exists for the spread of an animal pest or disease after taking into consideration— (I)the agricultural industries in the State or region; 
(II)factors contributing to animal pest or disease in the State or region, such as the climate, natural resources, and geography of, and native and exotic wildlife species and other disease vectors in, the State or region; and (III)the movement of animals in the State or region. 
(5)ConsultationFor purposes of setting priorities under this subsection, the Secretary shall consult with eligible entities specified in paragraph (3). The Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to consultation carried out under this paragraph. (6)Application (A)In generalAn eligible entity specified in paragraph (3) seeking to enter into an agreement under the Program shall submit to the Secretary an application containing such information as the Secretary may require. 
(B)NotificationThe Secretary shall notify each applicant of— (i)the requirements to be imposed on the eligible entity that is the recipient of funds under the Program for auditing of, and reporting on, the use of such funds; and 
(ii)the criteria to be used to ensure activities supported using such funds are based on sound scientific data or thorough risk assessments. (C)Non-Federal contributionsWhen deciding whether to enter into an agreement under the Program with an eligible entity described in paragraph (3), the Secretary— 
(i)may take into consideration an eligible entity’s ability to contribute non-Federal funds to carry out such an agreement; and (ii)shall not require such an eligible entity to make such a contribution as a condition to enter into an agreement. 
(7)Use of funds 
(A)Use consistent with terms of cooperative agreementThe recipient of funds under the Program shall use the funds for the purposes and in the manner provided in the agreement under which the funds are provided. (B)Sub-agreementNothing in this section prevents an eligible entity from using funds received under the Program to enter into sub-agreements with another eligible entity or with a political subdivision of a State that has legal responsibilities relating to animal disease prevention, surveillance, or rapid response. 
(8)Reporting requirementNot later than 90 days after the date of completion of an activity conducted using funds provided under the Program, the recipient of such funds shall submit to the Secretary a report that describes the purposes and results of the activities.. (c)National animal vaccine and veterinary countermeasures bankSection 10409A of the Animal Health Protection Act (7 U.S.C. 8308A), as amended by subsection (b), is further amended by inserting after subsection (b) (as added by subsection (b)(5) of this section) the following: 
 
(c)National Animal Vaccine Bank 
(1)EstablishmentThe Secretary shall establish a national animal vaccine and veterinary countermeasures bank (to be known as the National Animal Vaccine and Veterinary Countermeasures Bank and referred to in this subsection as the Vaccine Bank) to benefit the domestic interests of the United States. (2)Elements of vaccine bankThrough the Vaccine Bank, the Secretary shall— 
(A)maintain sufficient quantities of veterinary countermeasures to appropriately and rapidly respond to the most damaging animal diseases affecting or with potential to affect human health or the economy of the United States; and (B)leverage, when appropriate, the mechanisms and infrastructure that have been developed for the management, storage, and distribution of the National Veterinary Stockpile. 
(3)Priority for response to foot and mouth diseaseThe Secretary shall prioritize the acquisition and maintenance of sufficient quantities of foot and mouth disease vaccine and accompanying diagnostic products for the Vaccine Bank. As part of such prioritization, the Secretary may offer to enter into one or more contracts with one or more entities that are capable of producing foot and mouth disease vaccine and that have surge production capacity of the vaccine.. (d)FundingSection 10409A of the Animal Health Protection Act (7 U.S.C. 8308A), as amended by subsections (b) and (c), is further amended by striking subsection (d) and inserting the following: 
 
(d)Funding 
(1)Mandatory funding 
(A)Fiscal years 2019 through 2022Of the funds of the Commodity Credit Corporation, the Secretary shall make available to carry out this section $120,000,000 for the period of fiscal years 2019 through 2022, of which not less than $5,000,000 shall be made available for each of those fiscal years to carry out subsection (b). (B)Subsequent fiscal yearsOf the funds of the Commodity Credit Corporation, the Secretary shall make available to carry out this section $30,000,000 for fiscal year 2023 and each fiscal year thereafter, of which not less than $18,000,000 shall be made available for each of those fiscal years to carry out subsection (b). 
(2)Authorization of Appropriations 
(A)National Animal Health Laboratory NetworkIn addition to the funds made available under paragraph (1), there is authorized to be appropriated $30,000,000 for each of fiscal years 2019 through 2023 to carry out subsection (a). (B)National Animal Disease Preparedness and Response Program; National Animal Vaccine and Veterinary Countermeasures BankIn addition to the funds made available under paragraph (1), there is authorized to be appropriated such sums as are necessary for each of fiscal years 2019 through 2023 to carry out subsections (b) and (c). 
(C)AdditionalityThe funds authorized for appropriation under this paragraph are in addition to any funds authorized or otherwise made available under this section or section 10417. (3)Administrative costs (A)SecretaryOf the funds made available under this section or section 10417 to carry out the National Animal Health Laboratory Network under subsection (a) and the National Animal Disease Preparedness and Response Program under subsection (b), not more than 4 percent may be retained by the Secretary to pay administrative costs incurred by the Secretary. 
(B)Eligible entitiesOf the funds made available under this section or section 10417 to carry out the National Animal Disease Preparedness and Response Program under subsection (b), not more than 10 percent may be retained by an eligible entity that receives funds under any agreement entered into under such subsection, including any sub-agreement under paragraph (7)(B) of such subsection to pay administrative costs incurred by the eligible entity to carry out activities under the Program. (4)Duration of availabilityFunds made available under this subsection, including any proceeds credited under paragraph (5), shall remain available until expended. 
(5)Proceeds from veterinary countermeasures salesAny proceeds of a sale of veterinary countermeasures from the Vaccine Bank shall be— (A)deposited into the Treasury of the United States; and 
(B)credited to the account for the operation of the Vaccine Bank to be made available for expenditure without further appropriation. (6)Limitations on use of funds for certain purposesFunds made available under the National Animal Health Laboratory Network, the National Animal Disease Preparedness and Response Program, and the Vaccine Bank shall not be used for the construction of a new building or facility or the acquisition or expansion of an existing building or facility, including site grading and improvement and architect fees. 
(e)Availability and purpose of funding 
(1)In generalUsing the funds made available under subsection (d), the Secretary of Agriculture shall offer to enter into contracts, grants, cooperative agreements, or other legal instruments under subsections (a) through (c) during each of the fiscal years 2019 through 2023. (2)EffectNothing in paragraph (1) shall be construed to terminate a contract, grant, cooperative agreement, or other legal instrument entered into during the period specified in such paragraph.. 
12102.Sheep production and marketing grant programSection 209(c) of the Agricultural Marketing Act of 1946 (7 U.S.C. 1627a(c)) is amended by striking $1,500,000 for fiscal year 2014 and inserting $2,000,000 for fiscal year 2019. 12103.Feasibility study on livestock dealer statutory trust (a)In generalThe Secretary shall conduct a study to determine the feasibility of establishing a livestock dealer statutory trust. 
(b)ContentsThe study conducted under subsection (a) shall— (1)analyze how the establishment of a livestock dealer statutory trust would affect buyer and seller behavior in markets for livestock (as defined in section 2(a) of the Packers and Stockyards Act, 1921 (7 U.S.C. 182)); 
(2)examine how the establishment of a livestock dealer statutory trust would affect seller recovery in the event of a livestock dealer payment default; (3)consider what potential effects a livestock dealer statutory trust would have on credit availability, including impacts on lenders and lending behavior and other industry participants; 
(4)examine unique circumstances common to livestock dealers and how those circumstances could impact the functionality of a livestock dealer statutory trust; (5)study the feasibility of the industry-wide adoption of electronic funds transfer or another expeditious method of payment to provide sellers of livestock protection from nonsufficient funds payments; 
(6)assess the effectiveness of statutory trusts in other segments of agriculture, whether similar effects could be experienced under a livestock dealer statutory trust, and whether authorizing the Secretary to appoint an independent trustee under the livestock dealer statutory trust would improve seller recovery; (7)consider the effects of exempting dealers with average annual purchases under a de minimis threshold from being subject to the livestock dealer statutory trust; and 
(8)analyze how the establishment of a livestock dealer statutory trust would affect the treatment of sellers of livestock as it relates to preferential transfer in bankruptcy. (c)ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report describing the findings of the study conducted under subsection (a). 
12104.Definition of livestockSection 602(2) of the Emergency Livestock Feed Assistance Act of 1988 (7 U.S.C. 1471(2)) is amended in the matter preceding subparagraph (A) by striking fish and all that follows through that— and inserting llamas, alpacas, live fish, crawfish, and other animals that—. 12105.National Aquatic Animal Health PlanSection 11013 of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8322) is amended— 
(1)by striking subsection (d); and (2)by redesignating subsection (e) as subsection (d). 
12106.Veterinary trainingSection 10504 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8318) is amended— (1)by inserting and veterinary teams, including those based at colleges of veterinary medicine, after veterinarians; and 
(2)by inserting before the period at the end the following: and who are capable of providing effective services before, during, and after emergencies. 12107.Report on FSIS guidance and outreach to small meat processors (a)In GeneralThe Secretary shall offer to enter into a contract with a land-grant college or university or a non-land-grant college of agriculture (as those terms are defined in section 1404 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3101)) to review the effectiveness of existing Food Safety and Inspection Service guidance materials and other tools used by small and very small establishments, as defined by regulations issued by the Food Safety and Inspection Service, operating under Federal inspection, as in effect on the date of enactment of this Act, including— 
(1)the effectiveness of the outreach conducted by the Food Safety and Inspection Service to small and very small establishments; (2)the effectiveness of the guidance materials and other tools used by the Food Safety and Inspection Service to assist small and very small establishments; and 
(3)the responsiveness of Food Safety and Inspection Service personnel to inquiries and issues from small and very small establishments. (b)ReportNot later than 1 year after the date of the enactment of this Act, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that describes— 
(1)the results of the review conducted under subsection (a); and (2)recommendations on measures the Food Safety and Inspection Service should take to improve regulatory clarity and consistency and ensure all guidance materials and other tools take into account small and very small establishments. 
12108.Regional Cattle and Carcass Grading Correlation and Training Centers 
(a)In generalThe Secretary shall establish not more than 3 regional centers, to be known as Cattle and Carcass Grading Correlation and Training Centers (referred to in this section as the Centers), to provide education and training for cattle and carcass beef graders of the Agricultural Marketing Service, cattle producers, and other professionals involved in the reporting, delivery, and grading of feeder cattle, live cattle, and carcasses— (1)to limit the subjectivity in the application of beef grading standards; 
(2)to provide producers with greater confidence in the price of the producers’ cattle; and (3)to provide investors with both long and short positions more assurance in the cattle delivery system. 
(b)LocationThe Centers shall be located near cattle feeding and slaughter populations and areas shall be strategically identified in order to capture regional variances in cattle production. (c)AdministrationEach Center shall be organized and administered by offices of the Department of Agriculture in operation on the date on which the respective Center is established, or in coordination with other appropriate Federal agencies or academic institutions. 
(d)Training programThe Centers shall offer intensive instructional programs involving classroom and field training work for individuals described in subsection (a). (e)Coordination of resourcesEach Center, in carrying out the functions of the Center, shall make use of information generated by the Department of Agriculture, the State agricultural extension and research stations, relevant designated contract markets, and the practical experience of area cattle producers, especially cattle producers cooperating in on-farm demonstrations, correlations, and research projects. 
(f)Prohibition on constructionFunds made available to carry out this section shall not be used for the construction of a new building or facility or the acquisition, expansion, remodeling, or alteration of an existing building or facility (including site grading and improvement, and architect fees). Notwithstanding the preceding sentence, the Secretary may use funds made available to carry out this section to provide a Center with payment for the cost of the rental of a space determined to be necessary by the Center for conducting training under this section and may accept donations (including in-kind contributions) to cover such cost. BAgriculture and Food Defense 12201.Repeal of Office of Homeland SecuritySection 14111 of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8911) is repealed. 
12202.Office of Homeland SecuritySubtitle A of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6911 et seq.) is amended by adding at the end the following:  221.Office of Homeland Security (a)Definition of agriculture and food defenseIn this section, the term agriculture and food defense means any action to prevent, protect against, mitigate the effects of, respond to, or recover from a naturally occurring, unintentional, or intentional threat to the agriculture and food system. 
(b)AuthorizationThe Secretary shall establish in the Department the Office of Homeland Security. (c)Executive DirectorThe Office of Homeland Security shall be headed by an Executive Director, who shall be known as the Executive Director of Homeland Security. 
(d)DutiesThe Executive Director of Homeland Security shall— (1)serve as the principal advisor to the Secretary on homeland security, including emergency management and agriculture and food defense; 
(2)coordinate activities of the Department, including policies, processes, budget needs, and oversight relating to homeland security, including emergency management and agriculture and food defense; (3)act as the primary liaison on behalf of the Department with other Federal departments and agencies in activities relating to homeland security, including emergency management and agriculture and food defense, and provide for interagency coordination and data sharing; 
(4) 
(A)coordinate in the Department the gathering of information relevant to early warning and awareness of threats and risks to the food and agriculture critical infrastructure sector; and (B)share that information with, and provide assistance with interpretation and risk characterization of that information to, the intelligence community (as defined in section 3 of the National Security Act of 1947 (50 U.S.C. 3003)), law enforcement agencies, the Secretary of Defense, the Secretary of Homeland Security, the Secretary of Health and Human Services, and State fusion centers (as defined in section 210A(j) of the Homeland Security Act of 2002 (6 U.S.C. 124h(j)); 
(5)liaise with the Director of National Intelligence to assist in the development of periodic assessments and intelligence estimates, or other intelligence products, that support the defense of the food and agriculture critical infrastructure sector; (6)coordinate the conduct, evaluation, and improvement of exercises to identify and eliminate gaps in preparedness and response; 
(7)produce a Department-wide centralized strategic coordination plan to provide a high-level perspective of the operations of the Department relating to homeland security, including emergency management and agriculture and food defense; and (8)carry out other appropriate duties, as determined by the Secretary. 
(e)Agriculture and food threat awareness partnership program 
(1)Interagency exchange programThe Secretary, in partnership with the intelligence community (as defined in section 3 of the National Security Act of 1947 (50 U.S.C. 3003)) and fusion centers (as defined in section 210A(j) of the Homeland Security Act of 2002 (6 U.S.C. 124h(j)) that have analysis and intelligence capabilities relating to the defense of the food and agriculture critical infrastructure sector, shall establish and carry out an interagency exchange program of personnel and information to improve communication and analysis for the defense of the food and agriculture critical infrastructure sector. (2)Collaboration with Federal, State, and local authoritiesTo carry out the program established under paragraph (1), the Secretary may— 
(A)enter into 1 or more cooperative agreements or contracts with Federal, State, or local authorities that have analysis and intelligence capabilities and expertise relating to the defense of the food and agriculture critical infrastructure sector; and (B)carry out any other activity under any other authority of the Secretary that is appropriate to engage the authorities described in subparagraph (A) for the defense of the food and agriculture critical infrastructure sector, as determined by the Secretary.. 
12203.Agriculture and food defense 
(a)DefinitionsIn this section: (1)AnimalThe term animal has the meaning given the term in section 10403 of the Animal Health Protection Act (7 U.S.C. 8302). 
(2)Disease or pest of concernThe term disease or pest of concern means a plant or animal disease or pest that— (A)is— 
(i)a transboundary disease; or (ii)an established disease; and 
(B)is likely to pose a significant risk to the food and agriculture critical infrastructure sector that warrants efforts at prevention, protection, mitigation, response, and recovery. (3)Established diseaseThe term established disease means a plant or animal disease or pest that— 
(A) 
(i)if it becomes established, poses an imminent threat to agriculture in the United States; or (ii)has become established, as defined by the Secretary, within the United States; and 
(B)requires management. (4)High-consequence plant transboundary diseaseThe term high-consequence plant transboundary disease means a transboundary disease that is— 
(A) 
(i)a plant disease; or (ii)a plant pest; and 
(B)of high consequence, as determined by the Secretary. (5)PestThe term pest— 
(A)with respect to a plant, has the meaning given the term plant pest in section 403 of the Plant Protection Act (7 U.S.C. 7702); and (B)with respect to an animal, has the meaning given the term in section 10403 of the Animal Health Protection Act (7 U.S.C. 8302). 
(6)PlantThe term plant has the meaning given the term in section 403 of the Plant Protection Act (7 U.S.C. 7702). (7)Plant health management strategyThe term plant health management strategy means a strategy to timely control and eradicate a plant disease or plant pest outbreak, including through mitigation (such as chemical control), surveillance, the use of diagnostic products and procedures, and the use of existing resistant seed stock. 
(8)Transboundary disease 
(A)In generalThe term transboundary disease means a plant or animal disease or pest that is within 1 or more countries outside of the United States. (B)InclusionThe term transboundary disease includes a plant or animal disease or pest described in subparagraph (A) that— 
(i)has emerged within the United States; or (ii)has been introduced within the United States. 
(9)Veterinary countermeasureThe term veterinary countermeasure has the meaning given such term in section 10403 of the Animal Health Protection Act (7 U.S.C. 8302). (b)Disease or pest of concern response planning (1)In generalThe Secretary shall— 
(A)establish a list of diseases or pests of concern by— (i)developing a process to solicit and receive expert opinion and evidence relating to the diseases or pests of concern entered on the list; and 
(ii)reviewing all available evidence relating to the diseases or pests of concern entered on the list, including classified information; and (B)periodically update the list established under subparagraph (A). 
(2)Response plans 
(A)Comprehensive strategic response plan or plansThe Secretary shall develop, in collaboration with appropriate Federal, State, regional, and local officials, a comprehensive strategic response plan or plans, as appropriate, for the diseases or pests of concern that are entered on the list established under paragraph (1). (B)State or region response plan or plansThe Secretary shall provide information to a State or region to assist in producing a response plan or plans that shall include a concept of operations for a disease or pest of concern or a platform concept of operations for responses to similar diseases or pests of concern that are determined to be a priority to the State or region that shall, as appropriate— 
(i)describe the appropriate interactions among, and roles of— (I)Federal, State, Tribal, and units of local government; and 
(II)plant or animal industry partners; (ii)include a decision matrix or dynamic decision modeling tools that, as appropriate, include— 
(I)information and timing requirements necessary for the use of veterinary countermeasures; (II)plant health management strategies; 
(III)deployment of other key materials and resources; and (IV)parameters for transitioning from outbreak response to disease management; 
(iii)identify key response performance metrics to establish— (I)benchmarking to provide assessments of capabilities, capacity, and readiness to achieve response goals and objectives; 
(II)progressive exercise evaluation; and (III)continuing improvement of a response plan, including by providing for— 
(aa)ongoing exercises; (bb)improvement planning and the implementation of corrective actions to enhance a response plan over time; and 
(cc)strategic information to guide investment in any appropriate research to mitigate the risk of a disease or pest of concern; and (iv)be updated periodically, including in response to— 
(I)an exercise evaluation; or (II)new risk information becoming available regarding a disease or pest of concern. 
(3)Coordination of plansPursuant to section 221(d)(6) of the Department of Agriculture Reorganization Act of 1994, as added by section 12202, the Secretary shall, as appropriate, assist in coordinating with other appropriate Federal, State, regional, or local officials in the exercising of the plans developed under paragraph (2). (c)National plant diagnostic network (1)In generalThe Secretary shall establish in the Department of Agriculture a National Plant Diagnostic Network to monitor and surveil through diagnostics threats to plant health from diseases or pests of concern in the United States. 
(2)RequirementsThe National Plant Diagnostic Network established under paragraph (1) shall— (A)provide for increased awareness, surveillance, early identification, rapid communication, warning, and diagnosis of a threat to plant health from a disease or pest of concern to protect natural and agricultural plant resources; 
(B)coordinate and collaborate with agencies of the Department of Agriculture and State agencies and authorities involved in plant health; (C)establish diagnostic laboratory standards; 
(D)establish regional hubs throughout the United States that provide expertise, leadership, and support to diagnostic labs relating to the agricultural crops and plants in the covered regions of those hubs; and (E)establish a national repository for records of endemic or emergent diseases and pests of concern. 
(3)Head of network 
(A)In generalThe Director of the National Institute of Food and Agriculture shall serve as the head of the National Plant Diagnostic Network. (B)DutiesThe head of the National Plant Diagnostic Network shall— 
(i)coordinate and collaborate with land-grant colleges and universities (as defined in section 1404 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103)) in carrying out the requirements under paragraph (2), including through cooperative agreements described in paragraph (4); (ii)partner with the Administrator of the Animal and Plant Health Inspection Service for assistance with plant health regulation and inspection; and 
(iii)coordinate with other Federal agencies, as appropriate, in carrying out activities relating to the National Plant Diagnostic Network, including the sharing of biosurveillance information. (4)Collaboration with land-grant colleges and universitiesThe Secretary shall seek to establish cooperative agreements with land-grant colleges and universities (as defined in section 1404 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103)) that have the appropriate level of skill, experience, and competence with plant diseases or pests of concern. 
(5)Authorization of appropriationsIn addition to the amount authorized to carry out this subtitle under section 12205, there is authorized to be appropriated to carry out this subsection $15,000,000 for each of fiscal years 2019 through 2023. (d)National plant disease recovery system (1)Recovery systemThe Secretary shall establish in the Department of Agriculture a National Plant Disease Recovery System to engage in strategic long-range planning to recover from high-consequence plant transboundary diseases. 
(2)RequirementsThe National Plant Disease Recovery System established under paragraph (1) shall— (A)coordinate with disease or pest of concern concept of operations response plans; 
(B)make long-range plans for the initiation of future research projects relating to high-consequence plant transboundary diseases; (C)establish research plans for long-term recovery; 
(D)plan for the identification and use of specific genotypes, cultivars, breeding lines, and other disease-resistant materials necessary for crop stabilization or improvement; and (E)establish a watch list of high-consequence plant transboundary diseases for the purpose of making long-range plans under subparagraph (B). 
12204.Biological agents and toxins listSection 212(a)(1)(B)(i) of the Agricultural Bioterrorism Protection Act of 2002 (7 U.S.C. 8401(a)(1)(B)(i)) is amended— (1)in subclause (III), by striking and at the end; 
(2)by redesignating subclause (IV) as subclause (V); and (3)by inserting after subclause (III) the following: 
 
(IV) 
(aa)whether such inclusion would have a substantial negative impact on the research and development of solutions for the animal or plant disease caused by the agent or toxin; and (bb)whether the negative impact described in item (aa) would substantially outweigh the risk posed by the agent or toxin to animal or plant health if it is not included on the list; and. 
12205.Authorization of appropriationsIn addition to other amounts made available under this subtitle, there is authorized to be appropriated to carry out this subtitle $5,000,000 for each of fiscal years 2019 through 2023. CHistorically Underserved Producers 12301.Farming opportunities training and outreach (a)Repeal (1)In generalSection 7405 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 3319f) is repealed. 
(2)Conforming amendments 
(A)Section 226B(e)(2)(B) of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6934(e)(2)(B)) is amended by striking the beginning farmer and rancher development program established under section 7405 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 3319f). and inserting the beginning farmer and rancher development grant program established under subsection (d) of section 2501 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279).. (B)Section 251(f)(1)(D) of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6971(f)(1)(D)) is amended by striking clause (iv) and inserting the following: 
 
(iv)The beginning farmer and rancher development grant program established under subsection (d) of section 2501 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279).. (C)Section 7506(e) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 7614c(e)) is amended— 
(i)in paragraph (2)(C)— (I)by striking clause (v); 
(II)by redesignating clauses (i) through (iv) as clauses (ii) through (v), respectively; (III)by inserting before clause (ii) (as so redesignated) the following: 
 
(i)each grant and cooperative agreement awarded under subsection (d) of section 2501 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279);; (IV)in clause (ii) (as so redesignated), by striking 450i(b)(2)); and inserting 3157(b)(2));; and 
(V)in clause (iv) (as so redesignated), by adding and at the end; and (ii)in paragraph (4)— 
(I)by striking subparagraph (E); (II)by redesignating subparagraphs (A) through (D) as subparagraphs (B) through (E), respectively; 
(III)by inserting before subparagraph (B) (as so redesignated) the following:  (A)subsection (d) of section 2501 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279);; 
(IV)in subparagraph (B) (as so redesignated), by striking 450i(b)); and inserting 3157(b));; (V)in subparagraph (D) (as so redesignated), by adding or at the end; and 
(VI)in subparagraph (E) (as so redesignated), by striking ; or and inserting a period. (b)Outreach and education for socially disadvantaged farmers and ranchers, veteran farmers and ranchers, and beginning farmers and ranchersSection 2501 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279) is amended— 
(1)by striking the section heading and inserting Farming opportunities training and outreach; (2)by redesignating subsection (i) as paragraph (5) (and moving the margins of such paragraph 2 ems to the right) and moving such paragraph (as so redesignated) so as to follow subsection (a)(4); 
(3)by redesignating subsections (a) (as amended by paragraph (2)), (b), (c), (d), (e), (g), and (h) as subsections (c), (g), (k), (h), (a), (i), and (j), respectively, and moving the subsections so as to appear in alphabetical order; (4)by moving paragraph (5) of subsection (a) (as so redesignated) so as to appear at the end of subsection (c) (as so redesignated) and redesignating such paragraph as paragraph (6); 
(5)in subsection (a) (as so redesignated)— (A)by striking the subsection designation and heading and inserting the following: 
 
(a)DefinitionsIn this section:; (B)by redesignating paragraphs (1), (2), (3), (4), and (6) as paragraphs (6), (5), (1), (3), and (4), respectively, and moving the paragraphs so as to appear in numerical order; 
(C)in paragraphs (1), (5), and (6) (as so redesignated), by striking As used in this section, the each place it appears and inserting The; (D)in paragraph (1) (as so redesignated)— 
(i)in the paragraph heading, by striking agriculture and inserting agricultural; and (ii)in the matter preceding subparagraph (A), by striking agriculture and inserting agricultural; and 
(E)by inserting after paragraph (1) (as so redesignated) the following:  (2)Beginning farmer or rancherThe term beginning farmer or rancher means a person that— 
(A) 
(i)has not operated a farm or ranch; or (ii)has operated a farm or ranch for not more than 10 years; and 
(B)meets such other criteria as the Secretary may establish.; (6)by inserting after subsection (a) (as so redesignated) the following: 
 
(b)Farming opportunities training and outreachThe Secretary shall carry out this section to encourage and assist socially disadvantaged farmers and ranchers, veteran farmers and ranchers, and beginning farmers and ranchers in the ownership and operation of farms and ranches through— (1)education and training; and 
(2)equitable participation in all agricultural programs of the Department.; (7)in subsection (c) (as so redesignated and as amended by paragraph (4))— 
(A)in the subsection heading, by inserting for socially disadvantaged and veteran farmers and ranchers after assistance; (B)by striking paragraph (4); 
(C)by redesignating paragraphs (1), (2), (3), and (6) as paragraphs (2), (3), (4), and (1), respectively, and moving the paragraphs so as to appear in numerical order; (D)in paragraph (1) (as so redesignated)— 
(i)in the matter preceding subparagraph (A), by striking The term and inserting In this subsection, the term; (ii)in subparagraph (A)(ii), by striking subsection (a) and inserting this subsection; and 
(iii)in subparagraph (F), by striking 450b)) and inserting 5304)); (E)in paragraph (2) (as so redesignated)— 
(i)in the matter preceding subparagraph (A), by striking The Secretary of Agriculture shall carry out and inserting Using funds made available under subsection (l), the Secretary of Agriculture shall, for the period of fiscal years 2019 through 2023, carry out; and (ii)in subparagraph (B), by striking agricultural and inserting agricultural, forestry, and related; 
(iii)by striking agricultural and inserting agricultural, forestry, and related; (F)in paragraph (3) (as so redesignated), by striking (1) in the matter preceding subparagraph (A) and inserting (2); and 
(G)in paragraph (4) (as so redesignated)— (i)in subparagraph (A)— 
(I)by striking the subparagraph heading and inserting Outreach and technical assistance.—; (II)by striking (2) and inserting (3); and 
(III)by inserting to socially disadvantaged farmers and ranchers and veteran farmers and ranchers after assistance; (ii)in subparagraph (C), by striking (1) and inserting (2); 
(iii)in subparagraph (D), by adding at the end the following:  (v)The number of farms or ranches started, maintained, or improved as a result of funds made available under the program. 
(vi)Actions taken by the Secretary in partnership with eligible entities to enhance participation in agricultural programs by veteran farmers or ranchers and socially disadvantaged farmers or ranchers. (vii)The effectiveness of the actions described in clause (vi).; and 
(iv)by adding at the end the following:  (E)Maximum term and amount of grant, contract, or agreementA grant, contract, or agreement entered into under subparagraph (A) shall be— 
(i)for a term of not longer than 3 years; and (ii)in an amount that is not more than $250,000 for each year of the grant, contract, or agreement. 
(F)PriorityIn making grants and entering into contracts and other agreements under subparagraph (A), the Secretary shall give priority to nongovernmental and community-based organizations with an expertise in working with socially disadvantaged farmers and ranchers or veteran farmers and ranchers. (G)Regional BalanceTo the maximum extent practicable, the Secretary shall ensure the geographical diversity of eligible entities to which grants are made and contracts and other agreements are entered into under subparagraph (A). 
(H)ProhibitionA grant, contract, or other agreement under subparagraph (A) may not be used for the planning, repair, rehabilitation, acquisition, or construction of a building or facility. (I)Peer reviewThe Secretary shall establish a fair and efficient external peer review process that— 
(i)the Secretary shall use in making grants and entering into contracts and other agreements under subparagraph (A); and (ii)shall include a broad representation of peers of the eligible entity. 
(J)Input from eligible entitiesThe Secretary shall seek input from eligible entities providing technical assistance under this subsection not less than once each year to ensure that the program is responsive to the eligible entities providing that technical assistance.;  (8)by inserting after subsection (c) (as so redesignated) the following: 
 
(d)Beginning farmer and rancher development grant program 
(1)In generalUsing funds made available under subsection (l), the Secretary, acting through the Director of the National Institute of Food and Agriculture, shall, for the period of fiscal years 2019 through 2023, make competitive grants or enter into cooperative agreements to support new and established local and regional training, education, outreach, and technical assistance initiatives to increase opportunities for beginning farmers and ranchers. (2)Included programs and servicesInitiatives described in paragraph (1) may include programs or services, as appropriate, relating to— 
(A)basic livestock, forest management, and crop farming practices; (B)innovative farm, ranch, and private, nonindustrial forest land transfer and succession strategies; 
(C)entrepreneurship and business training; (D)technical assistance to help beginning farmers or ranchers acquire land from retiring farmers and ranchers; 
(E)financial and risk management training, including the acquisition and management of agricultural credit; (F)natural resource management and planning; 
(G)diversification and marketing strategies; (H)curriculum development; 
(I)mentoring, apprenticeships, and internships; (J)resources and referral; 
(K)farm financial benchmarking; (L)agricultural rehabilitation and vocational training for veteran farmers and ranchers; 
(M)farm safety and awareness; (N)food safety and recordkeeping; and 
(O)other similar subject areas of use to beginning farmers and ranchers. (3)Eligibility (A)In generalTo be eligible to receive a grant or enter into a cooperative agreement under this subsection, the recipient of the grant or participant in the cooperative agreement shall be a collaborative State, Tribal, local, or regionally-based network or partnership of public or private entities. 
(B)InclusionsA recipient of a grant or a participant that enters into a cooperative agreement described in subparagraph (A) may include— (i)a State cooperative extension service; 
(ii)a Federal, State, municipal, or Tribal agency; (iii)a community-based or nongovernmental organization; 
(iv)a college or university (including an institution awarding an associate’s degree) or foundation maintained by a college or university; or (v)any other appropriate partner, as determined by the Secretary. 
(4)Terms of grants or cooperative agreementA grant or cooperative agreement under this subsection shall— (A)be for a term of not longer than 3 years; and 
(B)provide not more than $250,000 for each year. (5)Matching requirement (A)In GeneralExcept as provided in subparagraph (B), to be eligible to receive a grant or enter into a cooperative agreement under this subsection, a recipient or participant shall provide a match in the form of cash or in-kind contributions in an amount equal to 25 percent of the funds provided by the grant or cooperative agreement. 
(B)ExceptionThe Secretary may waive or reduce the matching requirement in subparagraph (A) if the Secretary determines such a waiver or modification is necessary to effectively reach an underserved area or population. (6)Evaluation criteriaIn making grants or entering into cooperative agreements under this subsection, the Secretary shall evaluate, with respect to applications for the grants or cooperative agreements— 
(A)relevancy; (B)technical merit; 
(C)achievability; (D)the expertise and track record of 1 or more applicants; 
(E)the consultation of beginning farmers and ranchers in design, implementation, and decisionmaking relating to an initiative described in paragraph (1); (F)the adequacy of plans for— 
(i)a participatory evaluation process; (ii)outcome-based reporting; and 
(iii)the communication of findings and results beyond the immediate target audience; and (G)other appropriate factors, as determined by the Secretary. 
(7)Regional balanceTo the maximum extent practicable, the Secretary shall ensure the geographical diversity of recipients of grants or participants in cooperative agreements under this subsection. (8)PriorityIn making grants or entering into cooperative agreements under this subsection, the Secretary shall give priority to partnerships and collaborations that are led by or include nongovernmental, community-based organizations and school-based educational organizations with expertise in new agricultural producer training and outreach. 
(9)ProhibitionA grant made or cooperative agreement entered into under this subsection may not be used for the planning, repair, rehabilitation, acquisition, or construction of a building or facility. (10)Coordination permittedA recipient of a grant or participant in a cooperative agreement under this subsection may coordinate with a recipient of a grant or cooperative agreement under section 1680 in addressing the needs of veteran farmers and ranchers with disabilities. 
(11)Consecutive awardsA grant or cooperative agreement under this subsection may be made to a recipient or participant for consecutive years. (12)Peer review (A)In generalThe Secretary shall establish a fair and efficient external peer review process, which the Secretary shall use in making grants or entering into cooperative agreements under this subsection. 
(B)RequirementThe peer review process under subparagraph (A) shall include a review panel composed of a broad representation of peers of the applicant for the grant or cooperative agreement that are not applying for a grant or cooperative agreement under this subsection. (13)Participation by other farmers and ranchersNothing in this subsection prohibits the Secretary from allowing a farmer or rancher who is not a beginning farmer or rancher (including an owner or operator that has ended, or expects to end within 5 years, active labor in a farming or ranching operation as a producer, retiring farmers, and non-farming landowners) from participating in a program or service under this subsection, to the extent that the Secretary determines that such participation— 
(A)is appropriate; and (B)will not detract from the primary purpose of increasing opportunities for beginning farmers and ranchers. 
(14)Education teams 
(A)In generalThe Secretary shall establish beginning farmer and rancher education teams to develop curricula, conduct educational programs and workshops for beginning farmers and ranchers in diverse geographical areas of the United States, or provide training and technical assistance initiatives for beginning farmers or ranchers or for trainers and service providers that work with beginning farmers or ranchers. (B)CurriculumIn promoting the development of curricula, educational programs and workshops, or training and technical assistance initiatives under subparagraph (A), the Secretary shall, to the maximum extent practicable, include content tailored to specific audiences of beginning farmers and ranchers, based on crop diversity or regional diversity. 
(C)CompositionIn establishing an education team under subparagraph (A) for a specific program or workshop, the Secretary shall, to the maximum extent practicable— (i)obtain the short-term services of specialists with knowledge and expertise in programs serving beginning farmers and ranchers; and 
(ii)use officers and employees of the Department with direct experience in programs of the Department that may be taught as part of the curriculum for the program or workshop. (D)Cooperation (i)In generalIn carrying out this subsection, the Secretary shall cooperate, to the maximum extent practicable, with— 
(I)State cooperative extension services; (II)Federal, State, and Tribal agencies; 
(III)community-based and nongovernmental organizations; (IV)colleges and universities (including an institution awarding an associate’s degree) or foundations maintained by a college or university; and 
(V)other appropriate partners, as determined by the Secretary. (ii)Cooperative agreementsThe Secretary may enter into a cooperative agreement to reflect the terms of any cooperation under subparagraph (A). 
(15)Curriculum and training clearinghouseThe Secretary shall establish an online clearinghouse that makes available to beginning farmers and ranchers education curricula and training materials and programs, which may include online courses for direct use by beginning farmers and ranchers. (e)Application requirementsIn making grants and entering into contracts and other agreements, as applicable, under subsections (c) and (d), the Secretary shall make available a simplified application process for an application for a grant that requests less than $50,000.; 
(9)by striking subsection (f) and inserting the following:  (f)Stakeholder inputIn carrying out this section, the Secretary shall seek stakeholder input from— 
(1)beginning farmers and ranchers; (2)socially disadvantaged farmers and ranchers; 
(3)veteran farmers and ranchers; (4)national, State, Tribal, and local organizations and other persons with expertise in operating programs for— 
(A)beginning farmers and ranchers; (B)socially disadvantaged farmers and ranchers; or 
(C)veteran farmers and ranchers; (5)the Advisory Committee on Beginning Farmers and Ranchers established under section 5(b) of the Agricultural Credit Improvement Act of 1992 (7 U.S.C. 1929 note; Public Law 102–554); 
(6)the Advisory Committee on Minority Farmers established under section 14008 of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 2279 note; Public Law 110–246); and (7)the Tribal Advisory Committee established under subsection (b) of section 309 of the Federal Crop Insurance Reform and Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6921).; 
(10)in paragraph (3) of subsection (h) (as so redesignated), by inserting and not later than March 1, 2020, after 1991,; and (11)by adding at the end the following: 
 
(l)Funding 
(1)Mandatory fundingOf the funds of the Commodity Credit Corporation, the Secretary shall use to carry out this section— (A)$30,000,000 for each of fiscal years 2019 and 2020; 
(B)$35,000,000 for fiscal year 2021; (C)$40,000,000 for fiscal year 2022; and 
(D)$50,000,000 for fiscal year 2023 and each fiscal year thereafter. (2)Authorization of AppropriationsThere is authorized to be appropriated to carry out this section $50,000,000 for each of fiscal years 2019 through 2023. 
(3)Reservation of fundsOf the amounts made available to carry out this section— (A)50 percent shall be used to carry out subsection (c); and 
(B)50 percent shall be used to carry out subsection (d). (4)Allocation of funds (A)In generalNot less than 5 percent of the amounts made available to carry out subsection (d) for a fiscal year shall be used to support programs and services that address the needs of— 
(i)limited resource beginning farmers and ranchers, as defined by the Secretary; (ii)socially disadvantaged farmers and ranchers that are beginning farmers and ranchers; and 
(iii)farmworkers desiring to become farmers or ranchers. (B)Veteran farmers and ranchersNot less than 5 percent of the amounts made available to carry out subsection (d) for a fiscal year shall be used to support programs and services that address the needs of veteran farmers and ranchers. 
(5)Interagency fundingAny agency of the Department may participate in any grant, contract, or agreement entered into under this section by contributing funds, if the contributing agency determines that the objectives of the grant, contract, or agreement will further the authorized programs of the contributing agency. (6)Administrative expensesNot more than 5 percent of the amounts made available to carry out this section for a fiscal year may be used for expenses relating to the administration of this section. 
(7)Limitation on indirect costsA recipient of a grant or a party to a contract or other agreement under subsection (c) or (d) may not use more than 10 percent of the funds received for the indirect costs of carrying out a grant, contract, or other agreement.. 12302.Urban agricultureSubtitle A of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6911 et seq.) (as amended by section 12202) is amended by adding at the end the following: 
 
222.Office of Urban Agriculture and Innovative Production 
(a)Office 
(1)In generalThe Secretary shall establish in the Department an Office of Urban Agriculture and Innovative Production. (2)DirectorThe Secretary shall appoint a senior official to serve as the Director of the Office of Urban Agriculture and Innovative Production (referred to in this section as the Director). 
(3)MissionThe mission of the Office of Urban Agriculture and Innovative Production shall be to encourage and promote urban, indoor, and other emerging agricultural practices, including— (A)community gardens and farms located in urban areas, suburbs, and urban clusters; 
(B)rooftop farms, outdoor vertical production, and green walls; (C)indoor farms, greenhouses, and high-tech vertical technology farms; 
(D)hydroponic, aeroponic, and aquaponic farm facilities; and (E)other innovations in agricultural production, as determined by the Secretary. 
(4)ResponsibilitiesThe Director shall be responsible for engaging in activities to carry out the mission described in paragraph (3), including by— (A)managing programs, including for community gardens, urban farms, rooftop agriculture, and indoor vertical production; 
(B)advising the Secretary; (C)coordinating with the agencies and officials of the Department to update relevant programs; 
(D)engaging in stakeholder relations and developing external partnerships; (E)identifying common State and municipal best practices for navigating local policies; 
(F)coordinating networks of community gardens and facilitating connections to local food banks, in partnership with the Food and Nutrition Service; and (G)collaborating with other Federal agencies. 
(b)Urban Agriculture and Innovative Production Advisory Committee 
(1)In generalNot later than 180 days after the date of enactment of this section, the Secretary shall establish an Urban Agriculture and Innovative Production Advisory Committee (referred to in this subsection as the Committee) to advise the Secretary on— (A)the development of policies and outreach relating to urban, indoor, and other emerging agricultural production practices; and 
(B)any other aspects of the implementation of this section. (2)Membership (A)In generalThe Committee shall be composed of 12 members, of whom— 
(i)4 shall be individuals who are agricultural producers, of whom— (I)2 individuals shall be agricultural producers located in an urban area or urban cluster; and 
(II)2 individuals shall be farmers that use innovative technology; (ii)2 shall be representatives from an institution of higher education or extension program; 
(iii)1 shall be an individual who represents a nonprofit organization, which may include a public health, environmental, or community organization; (iv)1 shall be an individual who represents business and economic development, which may include a business development entity, a chamber of commerce, a city government, or a planning organization; 
(v)1 shall be an individual with supply chain experience, which may include a food aggregator, wholesale food distributor, food hub, or an individual who has direct-to-consumer market experience; (vi)1 shall be an individual from a financing entity; and 
(vii)2 shall be individuals with related experience or expertise in urban, indoor, and other emerging agriculture production practices, as determined by the Secretary. (B)Initial appointmentsThe Secretary shall appoint the members of the Committee not later than 180 days after the date of enactment of this section. 
(3)Period of appointment; vacancies 
(A)In generalExcept as provided in subparagraph (B), a member of the Committee shall be appointed for a term of 3 years. (B)Initial appointmentsOf the members first appointed to the Committee— 
(i)4 of the members, as determined by the Secretary, shall be appointed for a term of 3 years; (ii)4 of the members, as determined by the Secretary, shall be appointed for a term of 2 years; and 
(iii)4 of the members, as determined by the Secretary, shall be appointed for a term of 1 year. (C)VacanciesAny vacancy in the Committee— 
(i)shall not affect the powers of the Committee; and (ii)shall be filled as soon as practicable in the same manner as the original appointment. 
(D)Consecutive termsAn initial appointee of the committee may serve an additional consecutive term if the member is reappointed by the Secretary. (4)Meetings (A)FrequencyThe Committee shall meet not fewer than 3 times per year. 
(B)Initial meetingNot later than 180 days after the date on which the members are appointed under paragraph (2)(B), the Committee shall hold the first meeting of the Committee. (5)Duties (A)In generalThe Committee shall— 
(i)develop recommendations and advise the Director on policies, initiatives, and outreach administered by the Office of Urban Agriculture and Innovative Production; (ii)evaluate and review ongoing research and extension activities relating to urban, indoor, and other innovative agricultural practices; 
(iii)identify new and existing barriers to successful urban, indoor, and other emerging agricultural production practices; and (iv)provide additional assistance and advice to the Director as appropriate. 
(B)ReportsNot later than 1 year after the date on which the Committee is established, and every 2 years through 2023, the Committee shall submit to the Secretary, the Committee on Agriculture of the House of Representatives, and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report describing the recommendations developed under subparagraph (A). (6)Personnel matters (A)CompensationA member of the Committee shall serve without compensation. 
(B)Travel expensesA member of the Committee shall be allowed travel expenses, including per diem in lieu of subsistence, in accordance with section 5703 of title 5, United States Code. (7)Termination (A)In generalSubject to subparagraph (B), the Committee shall terminate on the date that is 5 years after the date on which the members are appointed under paragraph (2)(B). 
(B)ExtensionsBefore the date on which the Committee terminates, the Secretary may renew the Committee for 1 or more 2-year periods. (c)GrantsThe Director shall award competitive grants to support the development of urban agriculture and innovative production to any of the following eligible entities: 
(1)A nonprofit organization. (2)A unit of local government. 
(3)A Tribal government. (4)Any school that serves any of grades kindergarten through grade 12. 
(d)Pilot projects 
(1)Urban and suburban county committees 
(A)In generalNot later than 1 year after the date of enactment of this section, the Secretary shall establish a pilot program for not fewer than 5 years that establishes 10 county committees in accordance with section 8(b)(5)(B)(ii)(II) of the Soil Conservation and Domestic Allotment Act (16 U.S.C. 590h(b)(5)(B)(ii)(II)) to operate in counties located in urban or suburban areas with a high concentration of urban or suburban farms. (B)EffectNothing in this paragraph requires or precludes the establishment of a Farm Service Agency office in a county in which a county committee is established under subparagraph (A). 
(C)ReportFor fiscal year 2019 and each fiscal year thereafter through fiscal year 2023, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report describing a summary of— (i)the status of the pilot program under subparagraph (A); 
(ii)meetings and other activities of the committees established under that subparagraph; and (iii)the types and volume of assistance and services provided to farmers in counties in which county committees are established under that subparagraph. 
(2)Increasing community compost and reducing food waste 
(A)In generalThe Secretary, acting through the Director, shall carry out pilot projects under which the Secretary shall offer to enter into cooperative agreements with local or municipal governments in not fewer than 10 States to develop and test strategies for planning and implementing municipal compost plans and food waste reduction plans. (B)Eligible entities and purposes of pilot projectsUnder a cooperative agreement entered into under this paragraph, the Secretary shall provide assistance to municipalities, counties, local governments, or city planners, as appropriate, to carry out planning and implementing activities that will— 
(i)generate compost; (ii)increase access to compost for agricultural producers; 
(iii)reduce reliance on, and limit the use of, fertilizer; (iv)improve soil quality; 
(v)encourage waste management and permaculture business development; (vi)increase rainwater absorption; 
(vii)reduce municipal food waste; and (viii)divert food waste from landfills. 
(C)Evaluation and ranking of applications 
(i)CriteriaNot later than 180 days after the date of enactment of this section, the Secretary shall establish criteria for the selection of pilot projects under this paragraph. (ii)ConsiderationIn selecting, undertaking, or funding pilot projects under this paragraph, the Secretary shall consider any commonly known significant impact on existing food waste recovery and disposal by commercial, marketing, or business relationships. 
(iii)PriorityIn selecting a pilot project under this paragraph, the Secretary shall give priority to an application for a pilot project that— (I)anticipates or demonstrates economic benefits; 
(II)incorporates plans to make compost easily accessible to agricultural producers, including community gardeners; (III)integrates other food waste strategies, including food recovery efforts; and 
(IV)provides for collaboration with multiple partners. (D)Matching requirementThe recipient of assistance for a pilot project under this paragraph shall provide funds, in-kind contributions, or a combination of both from sources other than funds provided through the grant in an amount equal to not less than 25 percent of the amount of the grant. 
(E)EvaluationThe Secretary shall conduct an evaluation of the pilot projects funded under this paragraph to assess different solutions for increasing access to compost and reducing municipal food waste, including an evaluation of— (i)the amount of Federal funds used for each project; and 
(ii)a measurement of the outcomes of each project. (e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section and the amendments made by this section $25,000,000 for each of fiscal years 2019 through 2023.. 
12303.Tribal Advisory CommitteeSection 309 of the Federal Crop Insurance Reform and Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6921) is amended— (1)by striking The Secretary and inserting the following: 
 
(a)In generalThe Secretary; and (2)by adding at the end the following: 
 
(b)Tribal Advisory Committee 
(1)DefinitionsIn this subsection: (A)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304). 
(B)Relevant committees of CongressThe term relevant committees of Congress means— (i)the Committee on Agriculture of the House of Representatives; 
(ii)the Committee on Agriculture, Nutrition, and Forestry of the Senate; and (iii)the Committee on Indian Affairs of the Senate. 
(C)Tribal organizationThe term tribal organization has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304). (2)Establishment of Committee (A)In generalThe Secretary shall establish an advisory committee, to be known as the Tribal Advisory Committee (referred to in this subsection as the Committee) to provide advice and guidance to the Secretary on matters relating to Tribal and Indian affairs. 
(B)FacilitationThe Committee shall facilitate, but not supplant, government-to-government consultation between the Department of Agriculture (referred to in this subsection as the Department) and Indian tribes. (3)Membership (A)CompositionThe Committee shall be composed of 11 members, of whom— 
(i)3 shall be appointed by the Secretary; (ii)1 shall be appointed by the chairperson of the Committee on Indian Affairs of the Senate; 
(iii)1 shall be appointed by the ranking member of the Committee on Indian Affairs of the Senate; (iv)1 shall be appointed by the chairperson of the Committee on Agriculture, Nutrition, and Forestry of the Senate; 
(v)1 shall be appointed by the ranking member of the Committee on Agriculture, Nutrition, and Forestry of the Senate; (vi)2 shall be appointed by the chairperson of the Committee on Agriculture of the House of Representatives; and 
(vii)2 shall be appointed by the ranking member of the Committee on Agriculture of the House of Representatives. (B)NominationsThe Secretary shall accept nominations for members of the Committee from any of the following: 
(i)An Indian tribe. (ii)A tribal organization. 
(iii)A national or regional organization with expertise in issues relating to the duties of the Committee described in paragraph (4). (C)DiversityTo the maximum extent feasible, the Secretary shall ensure that the members of the Committee represent a diverse set of expertise on issues relating to geographic regions, Indian tribes, and the agricultural industry. 
(D)LimitationNo member of the Committee shall be an officer or employee of the Federal Government. (E)Period of appointment; vacancies (i)In generalEach member of the Committee— 
(I)subject to clause (ii), shall be appointed to a 3-year term; and (II)may be reappointed to not more than 3 consecutive terms. 
(ii)Initial staggeringThe first 3 appointments by the Secretary under paragraph (3)(A)(i) shall be for a 2-year term. (iii)VacanciesAny vacancy in the Committee shall be filled in the same manner as the original appointment not more than 90 days after the date on which the position becomes vacant. 
(F)Meetings 
(i)In generalThe Committee shall meet in person not less than twice each year. (ii)Office of Tribal Relations representativeNot fewer than 1 representative from the Office of Tribal Relations of the Department shall be present at each meeting of the Committee.  
(iii)Department of Interior representativeThe Assistant Secretary for Indian Affairs of the Department of the Interior (or a designee) shall be present at each meeting of the Committee. (iv)Nonvoting representativesThe individuals described in clauses (ii) and (iii) shall be nonvoting representatives at meetings of the Committee. 
(4)Duties of CommitteeThe Committee shall— (A)identify evolving issues of relevance to Indian tribes relating to programs of the Department; 
(B)communicate to the Secretary the issues identified under subparagraph (A); (C)submit to the Secretary recommendations for, and solutions to— 
(i)the issues identified under subparagraph (A); (ii)issues raised at the Tribal, regional, or national level; and 
(iii)issues relating to any Tribal consultation carried out by the Department; (D)discuss issues and proposals for changes to the regulations, policies, and procedures of the Department that impact Indian tribes; 
(E)identify priorities and provide advice on appropriate strategies for Tribal consultation on issues at the Tribal, regional, or national level regarding the Department; (F)ensure that pertinent issues of the Department are brought to the attention of an Indian tribe in a timely manner so that timely feedback from an Indian tribe can be obtained; and 
(G)identify and propose solutions to any interdepartmental barrier between the Department and other Federal agencies. (5)Reports (A)In generalNot less frequently than once each year, the Committee shall submit to the Secretary and the relevant committees of Congress a report that describes— 
(i)the activities of the Committee during the previous year; and (ii)recommendations for legislative or administrative action for the following year. 
(B)Response from SecretaryNot more than 45 days after the date on which the Secretary receives a report under subparagraph (A), the Secretary shall submit a written response to that report to— (i)the Committee; and 
(ii)the relevant committees of Congress. (6)Compensation of membersMembers of the Committee shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which the member is engaged in the performance of the duties of the Committee. 
(7)Federal Advisory Committee Act exemptionSection 14 of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Committee.. 12304.Beginning farmer and rancher coordinationSubtitle D of title VII of the Farm Security and Rural Investment Act of 2002 (as amended by sections 7506 and 12301(a)(1)) is further amended by inserting after section 7403 (7 U.S.C. 3119b note; Public Law 107–171) the following: 
 
7404.Beginning farmer and rancher coordination 
(a)DefinitionsIn this section: (1)Beginning farmer or rancherThe term beginning farmer or rancher has the meaning given such term in section 2501(a) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(a)). 
(2)National CoordinatorThe term National Coordinator means the National Beginning Farmer and Rancher Coordinator established under subsection (b)(1). (3)State coordinatorThe term State coordinator means a State beginning farmer and rancher coordinator designated under subsection (c)(1)(A). 
(4)State officeThe term State office means— (A)a State office of— 
(i)the Farm Service Agency; (ii)the Natural Resources Conservation Service; 
(iii)the Rural Business-Cooperative Service; or (iv)the Rural Utilities Service; or 
(B)a regional office of the Risk Management Agency. (b)National beginning farmer and rancher coordinator (1)EstablishmentThe Secretary shall establish in the Department the position of National Beginning Farmer and Rancher Coordinator. 
(2)Duties 
(A)In generalThe National Coordinator shall— (i)advise the Secretary and coordinate activities of the Department on programs, policies, and issues relating to beginning farmers and ranchers; and 
(ii)in consultation with the applicable State food and agriculture council, determine whether to approve a plan submitted by a State coordinator under subsection (c)(3)(B). (B)Discretionary dutiesAdditional duties of the National Coordinator may include— 
(i)developing and implementing new strategies— (I)for outreach to beginning farmers and ranchers; and 
(II)to assist beginning farmers and ranchers with connecting to owners or operators that have ended, or expect to end within 5 years, actively owning or operating a farm or ranch; and (ii)facilitating interagency and interdepartmental collaboration on issues relating to beginning farmers and ranchers. 
(3)ReportsNot less frequently than once each year, the National Coordinator shall distribute within the Department and make publicly available a report describing the status of steps taken to carry out the duties described in subparagraphs (A) and (B) of paragraph (2). (4)Contracts and cooperative agreementsIn carrying out the duties under paragraph (2), the National Coordinator may enter into a contract or cooperative agreement with an institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)), cooperative extension services (as defined in section 1404 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103)), or a nonprofit organization— 
(A)to conduct research on the profitability of new farms in operation for not less than 5 years in a region; (B)to develop educational materials; 
(C)to conduct workshops, courses, training, or certified vocational training; or (D)to conduct mentoring activities. 
(c)State beginning farmer and rancher coordinators 
(1)In general 
(A)DesignationThe National Coordinator, in consultation with State food and agriculture councils and directors of State offices, shall designate in each State a State beginning farmer and rancher coordinator from among employees of State offices. (B)RequirementsTo be designated as a State coordinator, an employee shall— 
(i)be familiar with issues relating to beginning farmers and ranchers; and (ii)have the ability to coordinate with other Federal departments and agencies. 
(2)TrainingThe Secretary shall develop a training plan to provide to each State coordinator knowledge of programs and services available from the Department for beginning farmers and ranchers, taking into consideration the needs of all production types and sizes of agricultural operations. (3)DutiesA State coordinator shall— 
(A)coordinate technical assistance at the State level to assist beginning farmers and ranchers in accessing programs of the Department; (B)develop and submit to the National Coordinator for approval under subsection (b)(2)(A)(ii) a State plan to improve the coordination, delivery, and efficacy of programs of the Department to beginning farmers and ranchers, taking into consideration the needs of all types of production methods and sizes of agricultural operation, at each county and area office in the State; 
(C)oversee implementation of an approved State plan described in subparagraph (B); (D)work with outreach coordinators in the State offices to ensure appropriate information about technical assistance is available at outreach events and activities; and 
(E)coordinate partnerships and joint outreach efforts with other organizations and government agencies serving beginning farmers and ranchers.. 12305.Agricultural youth organization coordinatorSubtitle D of title VII of the Farm Security and Rural Investment Act of 2002 (as amended by sections 7506, section 12301(a)(1), and 12304) is further amended by inserting after section 7404, as added by section 12304, the following: 
 
7405.Agricultural youth organization coordinator 
(a)AuthorizationThe Secretary shall establish in the Department the position of Agricultural Youth Organization Coordinator. (b)DutiesThe Agricultural Youth Organization Coordinator shall— 
(1)promote the role of youth-serving organizations and school-based agricultural education in motivating and preparing young people to pursue careers in the agriculture, food, and natural resources systems; (2)work to help build youth awareness of the reach and importance of agriculture, across a diversity of fields and disciplines; 
(3)identify short-term and long-term interests of the Department and provide opportunities, resources, input, and coordination with programs and agencies of the Department to youth-serving organizations and school-based agricultural education, including the development of internship opportunities; (4)share, internally and externally, the extent to which active steps are being taken to encourage collaboration with, and support of, youth-serving organizations and school-based agricultural education; 
(5)provide information to youth involved in food and agriculture organizations concerning the availability of, and eligibility requirements for, participation in agricultural programs, with particular emphasis on beginning farmer and rancher programs; (6)serve as a resource for assisting youth involved in food and agriculture organizations in applying for participation in agriculture; and 
(7)advocate on behalf of youth involved in food and agriculture organizations in interactions with employees of the Department. (c)Contracts and cooperative agreementsFor purposes of carrying out the duties under subsection (b), the Agricultural Youth Organization Coordinator shall consult with the cooperative extension and the land-grant university systems, and may enter into contracts or cooperative agreements with the research centers of the Agricultural Research Service, cooperative extension and the land-grant university systems, non-land-grant colleges of agriculture, or nonprofit organizations for— 
(1)the conduct of regional research on the profitability of small farms; (2)the development of educational materials; 
(3)the conduct of workshops, courses, and certified vocational training; (4)the conduct of mentoring activities; or 
(5)the provision of internship opportunities.. 12306.Availability of Department of Agriculture programs for veteran farmers and ranchers (a)Definition of veteran farmer or rancherParagraph (7) of subsection (a) (as redesignated by section 12301(b)(3)) of section 2501 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279) is amended— 
(1)in subparagraph (A), by striking or at the end; (2)in subparagraph (B), by striking the period at the end and inserting ; or; and 
(3)by adding at the end the following:  (C)is a veteran (as defined in section 101 of that title) who has first obtained status as a veteran (as so defined) during the most recent 10-year period.. 
(b)Federal crop insurance 
(1)Definition of veteran farmer or rancherSection 502(b) of the Federal Crop Insurance Act (7 U.S.C. 1502(b)) (as amended by section 11101) is amended by adding at the end the following:  (14)Veteran farmer or rancherThe term veteran farmer or rancher means a farmer or rancher who— 
(A)has served in the Armed Forces (as defined in section 101 of title 38, United States Code); and (B) (i)has not operated a farm or ranch; 
(ii)has operated a farm or ranch for not more than 5 years; or (iii)is a veteran (as defined in section 101 of that title) who has first obtained status as a veteran (as so defined) during the most recent 5-year period.. 
(2)Crop insuranceSection 508 of the Federal Crop Insurance Act (7 U.S.C. 1508) is amended— (A)in subsection (b)(5)(E)— 
(i)by striking The Corporation and inserting the following:  (i)In generalThe Corporation; and 
(ii)in clause (i) (as so designated), by striking the period at the end and inserting the following: “, and veteran farmers or ranchers.  (ii)CoordinationThe Corporation shall coordinate with other agencies of the Department that provide programs or services to farmers and ranchers described in clause (i) to make available coverage under the waiver under that clause and to share eligibility information to reduce paperwork and avoid duplication.; 
(B)in subsection (e)(8)— (i)in the paragraph heading, by inserting and veteran after beginning; and 
(ii)by inserting or veteran farmer or rancher after beginning farmer or rancher each place it appears; and (C)in subsection (g)— 
(i)in paragraph (2)(B)(iii), in the matter preceding subclause (I), by inserting or veteran farmer or rancher after beginning farmer or rancher each place it appears; and (ii)in paragraph (4)(B)(ii)(II), by inserting and veteran farmers or ranchers after beginning farmers or ranchers. 
(3)Education and risk management assistanceParagraph (3) of section 524(a) of the Federal Crop Insurance Act (7 U.S.C. 1524(a)), as redesignated by section 11125(a)(3), is amended— (A)in subparagraph (D)(ii), by striking and at the end; 
(B)in subparagraph (E), by striking the period at the end and inserting ; and; and (C)by adding at the end the following: 
 
(F)veteran farmers or ranchers.. (c)Down payment loan programSection 310E of the Consolidated Farm and Rural Development Act (7 U.S.C. 1935) is amended— 
(1)in subsection (a)(1), by striking qualified beginning farmers or ranchers and socially disadvantaged farmers or ranchers and inserting eligible farmers or ranchers; (2)in subsection (d)— 
(A)in paragraph (2)(A), by striking recipients of the loans and inserting farmers or ranchers; (B)by striking paragraph (3) and inserting the following: 
 
(3)encourage retiring farmers and ranchers to assist in the sale of their farms and ranches to eligible farmers or ranchers by providing seller financing;;  (C)in paragraph (4), by striking for beginning farmers or ranchers or socially disadvantaged farmers or ranchers and inserting the following: 
for— (A)beginning farmers or ranchers; 
(B)socially disadvantaged farmers or ranchers, as defined in section 355(e); or (C)veteran farmers or ranchers, as defined in section 2501(a) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(a)); and; and 
(D)in paragraph (5), by striking a qualified beginning farmer or rancher or socially disadvantaged farmer or rancher and inserting an eligible farmer or rancher; and (3)by striking subsection (e) and inserting the following: 
 
(e)Definition of eligible farmer or rancherIn this section, the term eligible farmer or rancher means— (1)a qualified beginning farmer or rancher; 
(2)a socially disadvantaged farmer or rancher, as defined in section 355(e); and (3)a veteran farmer or rancher, as defined in section 2501(a) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(a)).. 
(d)Interest rate reduction programSection 351(e)(2)(B) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1999(e)(2)(B)) is amended— (1)in the subparagraph heading, by inserting and veteran after Beginning; 
(2)in clause (i), by inserting or veteran farmers and ranchers (as defined in section 2501(a) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(a))) before the period at the end; and (3)in clause (ii), by striking beginning. 
(e)National food safety training, education, extension, outreach, and technical assistance programSection 405(c) of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7625(c)) is amended by inserting veteran farmers or ranchers (as defined in section 2501(a) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(a))), after socially disadvantaged farmers,. (f)Administration and operation of noninsured crop assistance programSection 196 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333) is amended— 
(1)in subsection (k)(2), by inserting , or a veteran farmer or rancher (as defined in section 2501(a) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(a))) before the period at the end; and (2)in subsection (l), in paragraph (3) (as redesignated by section 1601(7)(D))— 
(A)in the paragraph heading, by inserting veteran, before and socially; and (B)by inserting and veteran farmers or ranchers (as defined in section 2501(a) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(a))) before in exchange. 
(g)Funding for transition option for certain farmers or ranchersSection 1241(a)(1)(B) of the Food Security Act of 1985 (16 U.S.C. 3841(a)(1)(B)) is amended by striking beginning farmers or ranchers and socially disadvantaged farmers or ranchers and inserting covered farmers or ranchers, as defined in section 1235(f)(1). (h)Supplemental agricultural disaster assistance (1)Definition of covered producerSection 1501(a) of the Agricultural Act of 2014 (7 U.S.C. 9081(a)) is amended— 
(A)by redesignating paragraphs (1) through (4) as paragraphs (2) through (5), respectively; and (B)by inserting before paragraph (2) (as so redesignated) the following: 
 
(1)Covered producerThe term covered producer means an eligible producer on a farm that is— (A)as determined by the Secretary— 
(i)a beginning farmer or rancher; (ii)a socially disadvantaged farmer or rancher; or 
(iii)a limited resource farmer or rancher; or (B)a veteran farmer or rancher, as defined in section 2501(a) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(a)).. 
(2)Emergency assistance for livestock, honey bees, and farm-raised fishSection 1501(d) of the Agricultural Act of 2014 (7 U.S.C. 9081(d)) is amended by adding at the end the following:  (4)Payment rate for covered producersIn the case of a covered producer that is eligible to receive assistance under this subsection, the Secretary shall provide reimbursement of 90 percent of the cost of losses described in paragraph (1) or (2).. 
DDepartment of Agriculture Reorganization Act of 1994 amendments 
12401.Office of Congressional Relations and Intergovernmental Affairs 
(a)Assistant secretaries of agricultureSection 218(a)(1) of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6918(a)(1)) is amended by striking Relations and inserting Relations and Intergovernmental Affairs. (b)SuccessionAny official who is serving as the Assistant Secretary of Agriculture for Congressional Relations on the date of enactment of this Act and who was appointed by the President, by and with the advice and consent of the Senate, shall not be required to be reappointed as a result of the change made to the name of that position under the amendment made by subsection (a). 
12402.Military Veterans Agricultural LiaisonSection 219 of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6919) is amended— (1)in subsection (b)— 
(A)in paragraph (3), by striking and at the end; (B)in paragraph (4), by striking the period at the end and inserting a semicolon; and 
(C)by adding at the end the following:  (5)establish and periodically update the website described in subsection (d); and 
(6)in carrying out the duties described in paragraphs (1) through (5), consult with and provide technical assistance to any Federal agency, including the Department of Defense, the Department of Veterans Affairs, the Small Business Administration, and the Department of Labor.; and (2)by adding at the end the following: 
 
(d)Website required 
(1)In generalThe website required under subsection (b)(5) shall include the following: (A)Positions identified within the Department of Agriculture that are available to veterans for apprenticeships. 
(B)Apprenticeships, programs of training on the job, and programs of education that are approved for purposes of chapter 36 of title 38, United States Code. (C)Employment skills training programs for members of the Armed Forces carried out pursuant to section 1143(e) of title 10, United States Code. 
(D)Information designed to assist businesses, nonprofit entities, educational institutions, and farmers interested in developing apprenticeships, on-the-job training, educational, or entrepreneurial programs for veterans in navigating the process of having a program approved by a State approving agency for purposes of chapter 36 of title 38, United States Code, including— (i)contact information for relevant offices in the Department of Defense, Department of Veterans Affairs, Department of Labor, and Small Business Administration; 
(ii)basic requirements for approval by each State approving agency; (iii)recommendations with respect to training and coursework to be used during apprenticeships or on-the-job training that will enable a veteran to be eligible for agricultural programs; and 
(iv)examples of successful programs and curriculums that have been approved for purposes of chapter 36 of title 38, United States Code (with consent of the organization and without any personally identifiable information). (2)Review of website (A)In generalNot later than 5 years after the date of enactment of this paragraph, and once every 5 years thereafter, the Secretary shall conduct a study to determine if the website required under subsection (b)(5) is effective in providing veterans the information required under paragraph (1). 
(B)Ineffective websiteIf the Secretary determines that the website is not effective under subparagraph (A), the Secretary shall— (i)notify the agriculture and veterans committees described in subparagraph (C) of that determination; and 
(ii)not earlier than 180 days after the date on which the Secretary provides notice under clause (i), terminate the website. (C)Agriculture and veterans committeesThe agriculture and veterans committees referred to in subparagraph (B)(i) are— 
(i)the Committee on Agriculture of the House of Representatives; (ii)the Committee on Agriculture, Nutrition, and Forestry of the Senate; 
(iii)the Committee on Veterans’ Affairs of the House of Representatives; and (iv)the Committee on Veterans’ Affairs of the Senate. 
(e)Consultation requiredIn carrying out this section, the Secretary shall consult with organizations that serve veterans. (f)Report (1)In generalNot later than 1 year after the date of enactment of this subsection, and annually thereafter, the Military Veterans Agricultural Liaison shall submit a report on beginning farmer training for veterans and agricultural vocational and rehabilitation programs for veterans to— 
(A)the Committee on Agriculture of the House of Representatives; (B)the Committee on Veterans’ Affairs of the House of Representatives; 
(C)the Committee on Agriculture, Nutrition, and Forestry of the Senate; and (D)the Committee on Veterans’ Affairs of the Senate. 
(2)Contents of reportThe report submitted under paragraph (1) shall include— (A)a summary of the measures taken to carry out subsections (b) and (c); 
(B)a description of the information provided to veterans under paragraphs (1) and (2) of subsection (b); (C)recommendations for best informing veterans of the programs described in paragraphs (1) and (2) of subsection (b); 
(D)a summary of the contracts or cooperative agreements entered into under subsection (c); (E)a description of the programs implemented under subsection (c); 
(F)a summary of the employment outreach activities directed to veterans; (G)recommendations for how opportunities for veterans in agriculture should be developed or expanded; 
(H)a summary of veteran farm lending data and a summary of shortfalls, if any, identified by the Military Veterans Agricultural Liaison in collecting data with respect to veterans engaged in agriculture; and (I)recommendations, if any, on how to improve activities under subsection (b). 
(g)Public dissemination of information 
(1)In generalNot later than 1 year after the date of enactment of this subsection, and annually thereafter, the Military Veterans Agricultural Liaison shall make publicly available and share broadly, including by posting on the website of the Department— (A)the report of the Military Veterans Agricultural Liaison on beginning farmer training for veterans and agricultural vocational and rehabilitation programs; and 
(B)the information disseminated under paragraphs (1) and (2) of subsection (b). (2)Further disseminationNot later than the day before the date on which the Military Veterans Agricultural Liaison makes publicly available the information under paragraph (1), the Military Veterans Agricultural Liaison shall provide that information to the Department of Defense, the Department of Veterans Affairs, the Small Business Administration, and the Department of Labor.. 
12403.Civil rights analyses 
(a)In generalThe Secretary shall conduct civil rights impact analyses in accordance with Departmental Regulation 4300-004 issued by the Department of Agriculture on October 17, 2016, with respect to the Department of Agriculture’s employment, federally-conducted programs and activities, and federally-assisted programs and activities. (b)Study; report (1)StudyNot later than 2 years after the date of enactment of this Act, the Comptroller General of the United States (referred to in this section as the Comptroller General) shall conduct a study describing— 
(A)the effectiveness of the Department of Agriculture in processing and resolving civil rights complaints; (B)minority participation rates in farm programs, including a comparison of overall farmer and rancher participation with minority farmer and rancher participation by considering particular aspects of the programs of the Department of Agriculture for producers, such as ownership status, program participation, usage of permits, and waivers; 
(C)the realignment of the civil rights functions of the Department of Agriculture, as outlined in Secretarial Memorandum 1076–023 (March 9, 2018), including an analysis of whether that realignment has any negative implications on the civil rights functions of the Department; (D)efforts of the Department of Agriculture to identify actions, programs, or activities of the Department of Agriculture that may adversely affect employees, contractors, or beneficiaries (including participants) of the action, program, or activity based on the membership of the employees, contractors, or beneficiaries in a group that is protected under Federal law from discrimination in employment, contracting, or provision of an action, program, or activity, as applicable; and 
(E)efforts of the Department of Agriculture to strategically plan actions to decrease discrimination and civil rights complaints within the Department of Agriculture or in the carrying out of the programs and authorities of the Department of Agriculture. (2)ReportNot later than 60 days after the date of completion of the study under paragraph (1), the Comptroller General shall submit a report describing the results of the study to— 
(A)the Committee on Agriculture of the House of Representatives; and (B)the Committee on Agriculture, Nutrition, and Forestry of the Senate. 
12404.Farm Service Agency 
(a)In generalSection 226 of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6932) is amended— (1)in the section heading, by striking Consolidated Farm and inserting Farm; 
(2)in subsection (b), in the subsection heading, by striking of Consolidated Farm Service Agency; and (3)by striking Consolidated Farm each place it appears and inserting Farm. 
(b)Conforming amendments 
(1)Section 246 of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6962) is amended— (A)in subsection (c), by striking Consolidated Farm each place it appears and inserting Farm; and 
(B)in subsection (e)(2), by striking Consolidated Farm each place it appears and inserting Farm. (2)Section 271(2)(A) of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6991(2)(A)) is amended by striking Consolidated Farm each place it appears and inserting Farm. 
(3)Section 275(b) of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6995(b)) is amended by striking Consolidated Farm each place it appears and inserting Farm. 12405.Under Secretary of Agriculture for Farm Production and Conservation (a)Office of Risk ManagementSection 226A(d)(1) of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6933(d)(1)) is amended by striking Under Secretary of Agriculture for Farm and Foreign Agricultural Services and inserting Under Secretary of Agriculture for Farm Production and Conservation. 
(b)Multiagency task forceSection 242(b)(3) of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6952(b)(3)) is amended by striking Under Secretary for Farm and Foreign Agricultural Services and inserting Under Secretary of Agriculture for Farm Production and Conservation. (c)Food Aid Consultative GroupSection 205(b)(2) of the Food for Peace Act (7 U.S.C. 1725(b)(2)) is amended by striking Under Secretary of Agriculture for Farm and Foreign Agricultural Services and inserting Under Secretary of Agriculture for Trade and Foreign Agricultural Affairs. 
(d)Interagency Committee on Minority Careers in International AffairsSection 625(c)(1)(A) of the Higher Education Act of 1965 (20 U.S.C. 1131c(c)(1)(A)) is amended by striking Under Secretary and all that follows through designee and inserting Under Secretary of Agriculture for Trade and Foreign Agricultural Affairs, or the designee of that Under Secretary. 12406.Office of Partnerships and Public Engagement (a)Changing name of office (1)In generalSection 226B of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6934) is amended— 
(A)in the section heading, by striking Advocacy and Outreach and inserting Partnerships and Public Engagement; and (B)by striking Advocacy and Outreach each place it appears in subsections (a)(2), (b)(1), and (d)(4)(B) and inserting Partnerships and Public Engagement. 
(2)ReferencesBeginning on the date of the enactment of this Act, any reference to the Office of Advocacy and Outreach established under section 226B of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6934) in any provision of Federal law shall be deemed to be a reference to the Office of Partnerships and Public Engagement. (b)Increasing outreachSection 226B of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6934), as amended by subsection (a), is further amended— 
(1)in subsection (b)(1)— (A)in subparagraph (A), by striking and at the end; 
(B)in subparagraph (B)— (i)in clause (ii), by striking and at the end; 
(ii)in clause (iii), by striking the period at the end and inserting a semicolon; and (iii)by adding at the end the following new clauses: 
 
(iv)limited resource producers; and (v)veteran farmers and ranchers; and; and 
(C)by adding at the end the following new subparagraph:  (C)to promote youth outreach.; and 
(2)in subsection (c)— (A)in the matter preceding paragraph (1), by inserting veteran farmers and ranchers, after beginning farmers or ranchers,; 
(B)in paragraph (1), by striking or socially disadvantaged and inserting socially disadvantaged, or veteran; and (C)in paragraph (5), by inserting veteran farmers or ranchers, after beginning farmers or ranchers,. 
(c)Authorization of appropriationsSection 226B(f)(3)(B) of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6934(f)(3)(B)) is amended by striking 2018 and inserting 2023. 12407.Under Secretary of Agriculture for Rural DevelopmentSection 231 of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6941) is amended— 
(1)in subsection (a), by striking is authorized to and inserting shall; and (2)in subsection (b), by striking If the Secretary and all that follows through the Under Secretary shall and inserting The Under Secretary of Agriculture for Rural Development shall. 
12408.Administrator of the Rural Utilities Service 
(a)Rate of pay (1)In generalSection 232(b) of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6942(b)) is amended to read as follows: 
 
(b)Administrator 
(1)AppointmentThe Rural Utilities Service shall be headed by an Administrator who shall be appointed by the President. (2)CompensationThe Administrator of the Rural Utilities Service shall receive basic pay at a rate not to exceed the maximum amount of compensation payable to a member of the Senior Executive Service under subsection (b) of section 5382 of title 5, United States Code.. 
(2)Conforming amendmentSection 5315 of title 5, United States Code, is amended by striking Administrator, Rural Utilities Service, Department of Agriculture.. (b)Other amendment relating to AdministratorSection 748 of the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2002 (7 U.S.C. 918b) is amended by inserting the Secretary of Agriculture, acting through before the Administrator of the Rural Utilities Service. 
12409.Rural Health LiaisonSubtitle C of title II of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6941 et seq.) is amended by adding at the end the following:  236.Rural Health Liaison (a)AuthorizationThe Secretary shall establish in the Department the position of Rural Health Liaison. 
(b)DutiesThe Rural Health Liaison shall— (1)in consultation with the Secretary of Health and Human Services, coordinate the role of the Department with respect to rural health; 
(2)integrate across the Department the strategic planning and activities relating to rural health; (3)improve communication relating to rural health within the Department and between Federal agencies; 
(4)advocate on behalf of the health care and relevant infrastructure needs in rural areas; (5)provide to stakeholders, potential grant applicants, Federal agencies, State agencies, Indian Tribes, private organizations, and academic institutions relevant data and information, including the eligibility requirements for, and availability and outcomes of, Department programs applicable to the advancement of rural health; 
(6)maintain communication with public health, medical, occupational safety, and telecommunication associations, research entities, and other stakeholders to ensure that the Department is aware of current and upcoming issues relating to rural health; (7)consult on programs, pilot projects, research, training, and other affairs relating to rural health at the Department and other Federal agencies; 
(8)provide expertise on rural health to support the activities of the Secretary as Chair of the Council on Rural Community Innovation and Economic Development; and (9)provide technical assistance and guidance with respect to activities relating to rural health to the outreach, extension, and county offices of the Department.. 
12410.Natural Resources Conservation Service 
(a)Field officesSection 246 of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6962) (as amended by section 12404(b)(1)) is amended by adding at the end the following:  (g)Field offices (1)In generalThe Secretary shall not close any field office of the Natural Resources Conservation Service unless, not later than 30 days before the date of the closure, the Secretary submits to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a notification of the closure. 
(2)EmployeesThe Secretary shall not permanently relocate any field-based employees of the Natural Resources Conservation Service or the rural development mission area if doing so would result in a field office of the Natural Resources Conservation Service or the rural development mission area with 2 or fewer employees, unless, not later than 30 days before the date of the permanent relocation, the Secretary submits to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a notification of the permanent relocation. (3)SunsetThe requirements under paragraphs (1) and (2) shall cease to be effective on September 30, 2023.. 
(b)Technical correctionsSection 246 of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6962) (as amended by subsection (a)) is further amended— (1)in subsection (b)— 
(A)by striking paragraph (2); (B)by redesignating paragraphs (3) through (6) as paragraphs (2) through (5), respectively; 
(C)in paragraph (4) (as so redesignated), by inserting ; Public Law 101–624 after note; and (D)in paragraph (5) (as so redesignated), by striking 3831–3836 and inserting 3831 et seq.; and 
(2)in subsection (c), in the matter preceding paragraph (1), by striking paragraphs (1), (2), and (4) of subsection (b) and the program under subchapter C of chapter 1 of subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3837–3837f) and inserting paragraphs (1) and (3) of subsection (b). (c)Relocation in Act (1)In generalSection 246 of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6962) (as amended by subsections (a) and (b)) is— 
(A)redesignated as section 228; and (B)moved so as to appear at the end of subtitle B of title II (7 U.S.C. 6931 et seq.). 
(2)Conforming amendments 
(A)Section 226 of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6932) (as amended by section 12404(a)) is amended— (i)in subsection (b)(5), by striking section 246(b) and inserting section 228(b); and 
(ii)in subsection (g)(2), by striking section 246(b) and inserting section 228(b). (B)Section 271(2)(F) of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6991(2)(F)) is amended by striking section 246(b) and inserting section 228(b). 
12411.Office of the Chief Scientist 
(a)In generalSection 251(e) of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6971(e)) is amended— (1)in the subsection heading, by striking Research, Education, and Extension Office and inserting Office of the Chief Scientist; 
(2)in paragraph (1), by striking Research, Education, and Extension Office and inserting Office of the Chief Scientist; (3)in paragraph (2), in the matter preceding subparagraph (A), by striking Research, Education, and Extension Office and inserting Office of the Chief Scientist; 
(4)in paragraph (3)(C), by striking subparagraph (A) shall not exceed 4 years and inserting clauses (i) and (iii) of subparagraph (A) shall be for not less than 3 years; (5)by redesignating paragraphs (4) and (5) as paragraphs (5) and (6), respectively; 
(6)by inserting after paragraph (3) the following:  (4)Additional leadership dutiesIn addition to selecting the Division Chiefs under paragraph (3), using available personnel authority under title 5, United States Code, the Under Secretary shall select personnel— 
(A)to oversee implementation, training, and compliance with the scientific integrity policy of the Department; (B) (i)to integrate strategic program planning and evaluation functions across the programs of the Department; and 
(ii)to help prepare the annual report to Congress on the relevance and adequacy of programs under the jurisdiction of the Under Secretary; (C)to assist the Chief Scientist in coordinating the international engagements of the Department with the Department of State and other international agencies and offices of the Federal Government; and 
(D)to oversee other duties as may be required by Federal law or Department policy.; (7)in paragraph (5) (as so redesignated)— 
(A)in subparagraph (A), by striking Notwithstanding and inserting the following:  (i)Authorization of appropriationsThere is authorized to be appropriated such sums as are necessary to fund the costs of Division personnel. 
(ii)Additional fundingIn addition to amounts made available under clause (i), notwithstanding; and (B)in subparagraph (C)— 
(i)in clause (i), by striking and at the end; (ii)in clause (ii), by striking the period at the end and inserting ; and; and 
(iii)by adding at the end the following:  (iii)provides strong staff continuity to the Office of the Chief Scientist.; and 
(8)in paragraph (6) (as so redesignated), by striking Research, Education and Extension Office and inserting Office of the Chief Scientist. (b)Conforming amendments (1)Section 251(f)(5)(B) of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6971(f)(5)(B)) is amended by striking Research, Education and Extension Office and inserting Office of the Chief Scientist. 
(2)Section 296(b)(6)(B) of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 7014(b)(6)(B)) is amended by striking Research, Education, and Extension Office and inserting Office of the Chief Scientist. 12412.Appointment of national appeals division hearing officersSection 272(e) of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6992(e)) is amended to read as follows: 
 
(e)Division personnel 
(1)In generalThe Director shall recommend to the Secretary persons for appointment as hearing officers as are necessary for the conduct of hearings under section 277. The Director shall appoint such other employees as are necessary for the administration of the Division. A hearing officer or other employee of the Division shall have no duties other than those that are necessary to carry out this subtitle. Each position of the Division shall be filled by an individual who is not a political appointee. (2)Political appointeeIn this subsection, the term political appointee means an individual occupying— 
(A)a position described under sections 5312 through 5316 of title 5, United States Code (relating to the Executive Schedule); (B)a noncareer position in the Senior Executive Service, as described under section 3132(a)(7) of that title; 
(C)a position in the executive branch of the Government of a confidential or policy-determining character under schedule C of subpart C of part 213 of title 5, Code of Federal Regulations; or (D)a position which has been excepted from the competitive service by reason of its confidential, policy-determining, policy-making, or policy-advocating character.. 
12413.Trade and foreign agricultural affairsThe Department of Agriculture Reorganization Act of 1994 is amended— (1)by redesignating subtitle J (7 U.S.C. 7011 et seq.) as subtitle K; and 
(2)by inserting after subtitle I (7 U.S.C. 7005 et seq.) the following:  JTrade and foreign agricultural affairs 287.Under Secretary of Agriculture for Trade and Foreign Agricultural Affairs (a)EstablishmentThere is established in the Department the position of Under Secretary of Agriculture for Trade and Foreign Agricultural Affairs. 
(b)AppointmentThe Under Secretary of Agriculture for Trade and Foreign Agricultural Affairs shall be appointed by the President, by and with the advice and consent of the Senate. (c)Functions (1)Principal functionsThe Secretary shall delegate to the Under Secretary of Agriculture for Trade and Foreign Agricultural Affairs those functions and duties under the jurisdiction of the Department that are related to trade and foreign agricultural affairs. 
(2)Additional functionsThe Under Secretary of Agriculture for Trade and Foreign Agricultural Affairs shall perform such other functions and duties as may be— (A)required by law; or 
(B)prescribed by the Secretary.. 12414.Repeals (a)Department of Agriculture Reorganization Act of 1994The following provisions of the Department of Agriculture Reorganization Act of 1994 are repealed: 
(1)Section 211 (7 U.S.C. 6911). (2)Section 213 (7 U.S.C. 6913). 
(3)Section 214 (7 U.S.C. 6914). (4)Section 217 (7 U.S.C. 6917). 
(5)Section 247 (7 U.S.C. 6963). (6)Section 252 (7 U.S.C. 6972). 
(7)Section 295 (7 U.S.C. 7013). (b)Other provisionSection 3208 of the Agricultural Act of 2014 (7 U.S.C. 6935) is repealed. 
(c)Rule of constructionNothing in the amendments made by this section shall be construed as affecting— (1)the authority of the Secretary to continue to carry out a function vested in, and performed by, the Secretary as of the date of enactment of this Act under any provision of Federal law other than the provisions repealed by subsections (a) and (b); or 
(2)the authority of an agency, office, officer, or employee of the Department of Agriculture to continue to perform all functions delegated or assigned to the agency, office, officer, or employee as of the date of enactment of this Act any provision of Federal law other than the provisions repealed by subsections (a) and (b). 12415.Technical corrections (a)Office of Risk ManagementSection 226A(a) of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6933(a)) is amended by striking Subject to subsection (e), the Secretary and inserting The Secretary. 
(b)Correction of error 
(1)Assistant Secretaries of AgricultureSection 218 of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6918) (as in effect on the day before the effective date of the amendments made by section 2(a)(1) of the Presidential Appointment Efficiency and Streamlining Act of 2011 (Public Law 112–166; 126 Stat. 1283, 1295)) is amended by striking Senate. in subsection (b) and all that follows through responsibility for— in the matter preceding paragraph (1) of subsection (d) and inserting the following: Senate. 
(c)Duties of Assistant Secretary of Agriculture for Civil RightsThe Secretary may delegate to the Assistant Secretary for Civil Rights responsibility for—. (2)Effective dateThe amendments made by paragraph (1) take effect on the effective date described in section 6(a) of the Presidential Appointment Efficiency and Streamlining Act of 2011 (Public Law 112–166; 126 Stat. 1295). 
12416.Termination of authoritySection 296(b) of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 7014(b)) is amended by adding at the end the following:  (9)The authority of the Secretary to carry out the amendments made to this title by section 772 of the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2018. 
(10)The authority of the Secretary to carry out the amendments made to this title by the Agriculture Improvement Act of 2018.. EOther Miscellaneous Provisions IMiscellaneous agriculture provisions  12501.Acer access and development programSection 12306(f) of the Agricultural Act of 2014 (7 U.S.C. 1632c(f)) is amended by striking 2018 and inserting 2023. 
12502.Protecting animals with shelter 
(a)Crimes related to domestic violence and stalking targeting pets 
(1)Interstate stalkingSection 2261A of title 18, United States Code, is amended— (A)in paragraph (1)(A)— 
(i)in clause (ii), by striking or at the end; and (ii)by inserting after clause (iii) the following: 
 
(iv)the pet, service animal, emotional support animal, or horse of that person; or; and (B)in paragraph (2)(A)— 
(i)by inserting after to a person the following: , a pet, a service animal, an emotional support animal, or a horse; and (ii)by striking or (iii) and inserting (iii), or (iv). 
(2)Interstate violation of protection orderSection 2262 of title 18, United States Code, is amended— (A)in subsection (a)— 
(i)in paragraph (1), by inserting after another person the following: or the pet, service animal, emotional support animal, or horse of that person; and (ii)in paragraph (2), by inserting after proximity to, another person the following or the pet, service animal, emotional support animal, or horse of that person; and 
(B)in subsection (b)(5), by inserting after in any other case, the following: including any case in which the offense is committed against a pet, service animal, emotional support animal, or horse,. (3)Restitution To include veterinary servicesSection 2264 of title 18, United States Code, is amended in subsection (b)(3)— 
(A)by redesignating subparagraph (F) as subparagraph (G); (B)in subparagraph (E), by striking and at the end; and 
(C)by inserting after subparagraph (E) the following:  (F)veterinary services relating to physical care for the victim’s pet, service animal, emotional support animal, or horse; and. 
(4)DefinitionsSection 2266 of title 18, United States Code, is amended by inserting after paragraph (10) the following:  (11)PetThe term pet means a domesticated animal, such as a dog, cat, bird, rodent, fish, turtle, or other animal that is kept for pleasure rather than for commercial purposes. 
(12)Emotional support animalThe term emotional support animal means an animal that is covered by the exclusion specified in section 5.303 of title 24, Code of Federal Regulations (or a successor regulation), and that is not a service animal. (13)Service animalThe term service animal has the meaning given the term in section 36.104 of title 28, Code of Federal Regulations (or a successor regulation).. 
(b)Emergency and transitional pet shelter and housing assistance grant program 
(1)Grant program 
(A)In generalThe Secretary, acting in consultation with the Office of the Violence Against Women of the Department of Justice, the Secretary of Housing and Urban Development, and the Secretary of Health and Human Services, shall award grants under this subsection to eligible entities to carry out programs to provide the assistance described in paragraph (3) with respect to victims of domestic violence, dating violence, sexual assault, or stalking and the pets, service animals, emotional support animals, or horses of such victims. (B)Memorandum of understandingThe Secretary may enter into a memorandum of understanding with the head of another Department or agency, as appropriate, to carry out any of the authorities provided to the Secretary under this section. 
(2)Application 
(A)In generalAn eligible entity seeking a grant under this subsection shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may reasonably require, including— (i)a description of the activities for which a grant under this subsection is sought; 
(ii)such assurances as the Secretary determines to be necessary to ensure compliance by the entity with the requirements of this subsection; and (iii)a certification that the entity, before engaging with any individual domestic violence victim, will disclose to the victim any mandatory duty of the entity to report instances of abuse and neglect (including instances of abuse and neglect of pets, service animals, emotional support animals, or horses). 
(B)Additional requirementsIn addition to the requirements of subparagraph (A), each application submitted by an eligible entity under that subparagraph shall— (i)not include proposals for any activities that may compromise the safety of a domestic violence victim, including— 
(I)background checks of domestic violence victims; or (II)clinical evaluations to determine the eligibility of such a victim for support services; 
(ii)not include proposals that would require mandatory services for victims or that a victim obtain a protective order in order to receive proposed services; and (iii)reflect the eligible entity’s understanding of the dynamics of domestic violence, dating violence, sexual assault, or stalking. 
(C)Rules of constructionNothing in this paragraph shall be construed to require— (i)domestic violence victims to participate in the criminal justice system in order to receive services; or 
(ii)eligible entities receiving a grant under this subsection to breach client confidentiality. (3)Use of fundsGrants awarded under this subsection may only be used for programs that provide— 
(A)emergency and transitional shelter and housing assistance for domestic violence victims with pets, service animals, emotional support animals, or horses, including assistance with respect to any construction or operating expenses of newly developed or existing emergency and transitional pet, service animal, emotional support animal, or horse shelter and housing (regardless of whether such shelter and housing is co-located at a victim service provider or within the community); (B)short-term shelter and housing assistance for domestic violence victims with pets, service animals, emotional support animals, or horses, including assistance with respect to expenses incurred for the temporary shelter, housing, boarding, or fostering of the pets, service animals, emotional support animals, or horses of domestic violence victims and other expenses that are incidental to securing the safety of such a pet, service animal, emotional support animal, or horse during the sheltering, housing, or relocation of such victims; 
(C)support services designed to enable a domestic violence victim who is fleeing a situation of domestic violence, dating violence, sexual assault, or stalking to— (i)locate and secure— 
(I)safe housing with the victim’s pet, service animal, emotional support animal, or horse; or (II)safe accommodations for the victim’s pet, service animal, emotional support animal, or horse; or 
(ii)provide the victim with pet, service animal, emotional support animal, or horse related services, such as transportation, care services, and other assistance; or (D)for the training of relevant stakeholders on— 
(i)the link between domestic violence, dating violence, sexual assault, or stalking and the abuse and neglect of pets, service animals, emotional support animals, and horses; (ii)the needs of domestic violence victims; 
(iii)best practices for providing support services to such victims; (iv)best practices for providing such victims with referrals to victims’ services; and 
(v)the importance of confidentiality. (4)Grant conditionsAn eligible entity that receives a grant under this subsection shall, as a condition of such receipt, agree— 
(A)to be bound by the nondisclosure of confidential information requirements of section 40002(b)(2) of the Violence Against Women Act of 1994 (34 U.S.C. 12291(b)(2)); and (B)that the entity shall not condition the receipt of support, housing, or other benefits provided pursuant to this subsection on the participation of domestic violence victims in any or all of the support services offered to such victims through a program carried out by the entity using grant funds. 
(5)Duration of assistance provided to victims 
(A)In generalSubject to subparagraph (B), assistance provided with respect to a pet, service animal, emotional support animal, or horse of a domestic violence victim using grant funds awarded under this subsection shall be provided for a period of not more than 24 months. (B)ExtensionAn eligible entity that receives a grant under this subsection may extend the 24-month period referred to in subparagraph (A) for a period of not more than 6 months in the case of a domestic violence victim who— 
(i)has made a good faith effort to acquire permanent housing for the victim and the victim’s pet, service animal, emotional support animal, or horse during that 24-month period; and (ii)has been unable to acquire such permanent housing within that period. 
(6)Report to the SecretaryNot later than 1 year after the date on which an eligible entity receives a grant under this subsection and each year thereafter in which the grant funds are used, the entity shall submit to the Secretary a report that contains, with respect to assistance provided by the entity to domestic violence victims with pets, service animals, emotional support animals, or horses using grant funds received under this subsection, information on— (A)the number of domestic violence victims with pets, service animals, emotional support animals, or horses provided such assistance; and 
(B)the purpose, amount, type of, and duration of such assistance. (7)Report to Congress (A)Reporting requirementNot later than November 1 of each even-numbered fiscal year, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that contains a compilation of the information contained in the reports submitted under paragraph (6). 
(B)Availability of reportThe Secretary shall transmit a copy of the report submitted under subparagraph (A) to— (i)the Office on Violence Against Women of the Department of Justice; 
(ii)the Office of Community Planning and Development of the Department of Housing and Urban Development; and (iii)the Administration for Children and Families of the Department of Health and Human Services. 
(8)Authorization of appropriations 
(A)In generalThere is authorized to be appropriated to carry out this subsection $3,000,000 for each of fiscal years 2019 through 2023. (B)LimitationOf the amount made available under subparagraph (A) in any fiscal year, not more than 5 percent may be used for evaluation, monitoring, salaries, and administrative expenses. 
(9)DefinitionsIn this subsection: (A)Domestic violence victim definedThe term domestic violence victim means a victim of domestic violence, dating violence, sexual assault, or stalking. 
(B)Eligible entityThe term eligible entity means— (i)a State; 
(ii)a unit of local government; (iii)an Indian tribe; or 
(iv)any other organization that has a documented history of effective work concerning domestic violence, dating violence, sexual assault, or stalking (as determined by the Secretary), including— (I)a domestic violence and sexual assault victim service provider; 
(II)a domestic violence and sexual assault coalition; (III)a community-based and culturally specific organization; 
(IV)any other nonprofit, nongovernmental organization; and (V)any organization that works directly with pets, service animals, emotional support animals, or horses and collaborates with any organization referred to in clauses (i) through (iv), including— 
(aa)an animal shelter; and (bb)an animal welfare organization. 
(C)Emotional support animalThe term emotional support animal means an animal that is covered by the exclusion specified in section 5.303 of title 24, Code of Federal Regulations (or a successor regulation), and that is not a service animal. (D)PetThe term pet means a domesticated animal, such as a dog, cat, bird, rodent, fish, turtle, or other animal that is kept for pleasure rather than for commercial purposes. 
(E)Service animalThe term service animal has the meaning given the term in section 36.104 of title 28, Code of Federal Regulations (or a successor regulation). (F)Other termsExcept as otherwise provided in this subsection, terms used in this section shall have the meaning given such terms in section 40002(a) of the Violence Against Women Act of 1994 (34 U.S.C. 12291(a)). 
(c)Sense of CongressIt is the sense of Congress that States should encourage the inclusion of protections against violent or threatening acts against the pet, service animal, emotional support animal, or horse of a person in domestic violence protection orders. 12503.Marketing ordersSection 8e(a) of the Agricultural Adjustment Act (7 U.S.C. 608e–1(a)), reenacted with amendments by the Agricultural Marketing Agreement Act of 1937, is amended by inserting cherries, pecans, after walnuts,. 
12504.Establishment of food loss and waste reduction liaisonSubtitle A of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6901 et seq.), as amended by sections 12202, 12302, and 12403, is further amended by adding at the end the following:  224.Food loss and waste reduction liaison (a)EstablishmentThe Secretary shall establish a Food Loss and Waste Reduction Liaison to coordinate Federal, State, local, and nongovernmental programs, and other efforts, to measure and reduce the incidence of food loss and waste in accordance with this section. 
(b)In generalThe Food Loss and Waste Reduction Liaison shall— (1)coordinate food loss and waste reduction efforts within the Department of Agriculture and with other Federal agencies, including the Environmental Protection Agency and the Food and Drug Administration; 
(2)support and promote Federal programs to measure and reduce the incidence of food loss and waste and increase food recovery; (3)provide information to, and serve as a resource for, entities engaged in food loss and waste reduction and food recovery, including information about the availability of, and eligibility requirements for, participation in Federal, State, local, and nongovernmental programs; 
(4)raise awareness of the liability protections afforded under the Bill Emerson Good Samaritan Food Donation Act (42 U.S.C. 1791) to persons engaged in food loss and waste reduction and food recovery; and (5)make recommendations with respect to expanding innovative food recovery models and reducing the incidence of food loss and waste. 
(c)Cooperative agreementsFor purposes of carrying out the duties under subsection (b), the Food Loss and Waste Reduction Liaison may enter into contracts or cooperative agreements with the research centers of the Research, Education, and Economics mission area, institutions of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)), or nonprofit organizations for— (1)the development of educational materials; 
(2)the conduct of workshops and courses; or (3)the conduct of research on best practices with respect to food loss and waste reduction and food recovery. 
(d)Study on food wasteThe Secretary shall conduct a study, in consultation with the Food Loss and Waste Reduction Liaison, to evaluate and determine— (1)methods of measuring food waste; 
(2)standards for the volume of food waste; (3)factors that contribute to food waste; 
(4)the cost and volume of food loss; (5)the effectiveness of existing liability protections afforded under the Bill Emerson Good Samaritan Food Donation Act (42 U.S.C. 1791); and 
(6)measures to ensure that programs contemplated, undertaken, or funded by the Department of Agriculture do not disrupt existing food waste recovery and disposal efforts by commercial, marketing, or business relationships. (e)Reports (1)Initial reportNot later than 1 year after the date of enactment of this section, the Food Loss and Waste Liaison shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that describes the results of the study conducted under subsection (d). 
(2)ReportNot later than 1 year after the date of the submission of the report under paragraph (1), the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that contains, with respect to the preceding year— (A)an estimate of the quantity of food waste during such year; and 
(B)the results of the food waste reduction and loss prevention activities carried out or led by the Department of Agriculture.. 12505.Report on business centers (a)In generalNot later than 365 days after the date of enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report evaluating each business center established in the Department of Agriculture. 
(b)InclusionsThe report under subsection (a) shall include— (1)an examination of the effectiveness of each business center in carrying out its mission, including any recommendations to improve the operation of and function of any of those business centers; and 
(2)an evaluation of— (A)the impact the business centers have on customer service of the Department of Agriculture; 
(B)the impact on the annual budget for agencies the budget offices of which have been relocated to the business center, and the effectiveness of funds used to support the business centers, including an accounting of all discretionary and mandatory funding provided to the business center for conservation and farm services from— (i)the Natural Resources Conservation Service; 
(ii)the Farm Service Agency; and (iii)the Risk Management Agency; 
(C)funding described in subparagraph (B) spent on information technology modernizations; (D)the impact that the business centers have had on the human resources of the Department of Agriculture, including hiring; 
(E)any concerns or problems with the business centers; and (F)any positive or negative impact that the business centers have had on the functionality of the Department of Agriculture. 
12506.Report on personnelFor the period of fiscal years 2019 through 2023, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a biannual report describing the number of staff years and employees of each agency of the Department of Agriculture. 12507.Report on absent landlords (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to Congress a report describing the effects of absent landlords on the long-term economic health of agricultural production, including the effect of absent landlords on— 
(1)land valuation; (2)soil health; and 
(3)the economic stability of rural communities. (b)ContentsThe report under subsection (a) shall include— 
(1)a description of the positive and negative effects of an absent landlord on the land owned by the landlord, including— (A)the effect of an absent landlord on the long-term value of the land; and 
(B)the environmental and economic impact of an absent landlord on the surrounding community; and (2)recommendations to policymakers concerning how to mitigate those effects when necessary. 
12508.Century farms programThe Secretary shall establish a program under which the Secretary recognizes any farm that— (1)a State department of agriculture or similar statewide agricultural organization recognizes as a Century Farm; or 
(2) 
(A)is defined as a farm or ranch under section 4284.902 of title 7, Code of Federal Regulations (as in effect on the date of enactment of this Act); (B)has been in continuous operation for at least 100 years; and 
(C)has been owned by the same family for at least 100 consecutive years, as verified through deeds, wills, abstracts, tax statements, or other similar legal documents considered appropriate by the Secretary. 12509.Report on importation of live dogs (a)In generalNot later than 1 year after the date of the enactment of this Act, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report on the importation of live dogs into the United States. 
(b)ContentsThe report submitted under subsection (a) shall include, with respect to the importation of live dogs into the United States for each of the 3 most recent calendar years for which data are available— (1)the total number of live dogs imported; 
(2)the number of live dogs imported as personal pets; (3)the number of live dogs imported for resale (as defined in section 18(a) of the Animal Welfare Act (7 U.S.C. 2148(a)); 
(4)the number of live dogs for which importation was requested but denied due to the proposed importation failing to meet the requirements under— (A)section 18 of the Animal Welfare Act (7 U.S.C. 2148); 
(B)section 71.51 of title 42, Code of Federal Regulations (or any successor regulations); or (C)any other Federal law; and 
(5)any recommendations of the Secretary for modifications to Federal law (including regulations) relating to the importation of live dogs, including for the protection of public health. (c)Provision of informationTo facilitate the preparation of the report submitted under subsection (a), not later than 180 days after the date of enactment of this Act, the Secretary of Commerce, the Secretary of Health and Human Services, and the Secretary of Homeland Security shall each provide to the Secretary of Agriculture all available data and information relating to the importation of live dogs into the United States, including— 
(1)the data described in paragraphs (1) through (4) of subsection (b) for each of the 3 most recent calendar years for which data is available; and (2)any recommendations for modifications to Federal law (including regulations) relating to the importation of live dogs, including for the protection of public health. 
12510.Tribal Promise Zones 
(a)In generalIn this section, the term Tribal Promise Zone means an area that— (1)is nominated by 1 or more Indian tribes (as defined in section 4(13) of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103(13))) for designation as a Tribal Promise Zone (in this section referred to as a nominated zone); 
(2)has a continuous boundary; and (3)the Secretary designates as a Tribal Promise Zone, after consultation with the Secretary of Commerce, the Secretary of Education, the Attorney General, the Secretary of the Interior, the Secretary of Housing and Urban Development, the Secretary of Health and Human Services, the Secretary of Labor, the Secretary of the Treasury, the Secretary of Transportation, and other agencies as appropriate. 
(b)Authorization and number of designationsNot later than 1 year after the date of enactment of this Act, the Secretary shall nominate a minimum number of nominated zones, as determined by the Secretary in consultation with Indian tribes, to be designated as Tribal Promise Zones. (c)Period of designations (1)In generalThe Secretary shall designate nominated zones as Tribal Promise Zones before January 1, 2020. 
(2)Effective dates of designationsThe designation of any Tribal Promise Zone shall take effect— (A)for purposes of priority consideration in Federal grant programs and initiatives (other than this section), upon execution of the Tribal Promise Zone agreement with the Secretary; and 
(B)for purposes of this section, on January 1 of the first calendar year beginning after the date of the execution of the Tribal Promise Zone agreement. (3)Termination of designationsThe designation of any Tribal Promise Zone shall end on the earlier of— 
(A) 
(i)with respect to a Tribal Promise Zone not described in paragraph (4), the end of the 10-year period beginning on the date that such designation takes effect; or (ii)with respect to a Tribal Promise Zone described in paragraph (4), the end of the 10-year period beginning on the date the area was designated as a Tribal Promise Zone before the date of the enactment of this Act; or 
(B)the date of the revocation of such designation. (4)Application to certain zones already designatedIn the case of any area designated as a Tribal Promise Zone by the Secretary before the date of the enactment of this Act, such area shall be deemed a Tribal Promise Zone designated under this section (notwithstanding whether any such designation has been revoked before the date of the enactment of this Act) and shall reduce the number of Tribal Promise Zones remaining to be designated under paragraph (1). 
(d)Limitations on designationsNo area may be designated under this section unless— (1)the entities nominating the area have the authority to nominate the area of designation under this section; 
(2)such entities provide written assurances satisfactory to the Secretary that the competitiveness plan described in the application under subsection (e) for such area will be implemented and that such entities will provide the Secretary with such data regarding the economic conditions of the area (before, during, and after the area’s period of designation as a Tribal Promise Zone) as the Secretary may require; and (3)the Secretary determines that any information furnished is reasonably accurate. 
(e)ApplicationNo area may be designated under this section unless the application for such designation— (1)demonstrates that the nominated zone satisfies the eligibility criteria described in subsection (a); and 
(2)includes a competitiveness plan that— (A)addresses the need of the nominated zone to attract investment and jobs and improve educational opportunities; 
(B)leverages the nominated zone’s economic strengths and outlines targeted investments to develop competitive advantages; (C)demonstrates collaboration across a wide range of stakeholders; 
(D)outlines a strategy that connects the nominated zone to drivers of regional economic growth; and (E)proposes a strategy for focusing on increased access to high quality affordable housing and improved public safety. 
(f)Selection criteria 
(1)In generalFrom among the nominated zones eligible for designation under this section, the Secretary shall designate Tribal Promise Zones on the basis of— (A)the effectiveness of the competitiveness plan submitted under subsection (e) and the assurances made under subsection (d); 
(B)unemployment rates, poverty rates, vacancy rates, crime rates, and such other factors as the Secretary may identify, including household income, labor force participation, and educational attainment; and (C)other criteria as determined by the Secretary. 
(2)Minimal standardsThe Secretary may set minimal standards for the levels of unemployment and poverty that must be satisfied for designation as a Tribal Promise Zone. 12511.Precision agriculture connectivity (a)FindingsCongress finds the following: 
(1)Precision agriculture technologies and practices allow farmers to significantly increase crop yields, eliminate overlap in operations, and reduce inputs such as seed, fertilizer, pesticides, water, and fuel. (2)These technologies allow farmers to collect data in real time about their fields, automate field management, and maximize resources. 
(3)Studies estimate that precision agriculture technologies can reduce agricultural operation costs by up to 25 dollars per acre and increase farm yields by up to 70 percent by 2050. (4)The critical cost savings and productivity benefits of precision agriculture cannot be realized without the availability of reliable broadband Internet access service delivered to the agricultural land of the United States. 
(5)The deployment of broadband Internet access service to unserved agricultural land is critical to the United States economy and to the continued leadership of the United States in global food production. (6)Despite the growing demand for broadband Internet access service on agricultural land, broadband Internet access service is not consistently available where needed for agricultural operations. 
(7)The Federal Communications Commission has an important role to play in the deployment of broadband Internet access service on unserved agricultural land to promote precision agriculture. (b)Task force (1)DefinitionsIn this subsection: 
(A) 
(i)The term broadband Internet access service means a mass-market retail service by wire or radio that provides the capability to transmit data to, and receive data from, all or substantially all Internet endpoints, including any capabilities that are incidental to, and enable the operation of, the communications service, but excluding dial up internet access service. (ii)Such term includes any service the Commission finds to be providing a functional equivalent of the service described in clause (i). 
(B)The term Commission means the Federal Communications Commission. (C)The term Department means the Department of Agriculture. 
(D)The term Secretary means the Secretary of Agriculture. (E)The term Task Force means the Task Force for Reviewing the Connectivity and Technology Needs of Precision Agriculture in the United States established under paragraph (2). 
(2)EstablishmentNot later than 1 year after the date of enactment of this Act, the Commission shall establish the Task Force for Reviewing the Connectivity and Technology Needs of Precision Agriculture in the United States. (3)Duties (A)In generalThe Task Force shall consult with the Secretary, or a designee of the Secretary, and collaborate with public and private stakeholders in the agriculture and technology fields to— 
(i)identify and measure current gaps in the availability of broadband Internet access service on agricultural land; (ii)develop policy recommendations to promote the rapid, expanded deployment of broadband Internet access service on unserved agricultural land, with a goal of achieving reliable capabilities on 95 percent of agricultural land in the United States by 2025; 
(iii)promote effective policy and regulatory solutions that encourage the adoption of broadband Internet access service on farms and ranches and promote precision agriculture; (iv)recommend specific new rules or amendments to existing rules of the Commission that the Commission should issue to achieve the goals and purposes of the policy recommendations described in clause (ii); 
(v)recommend specific steps that the Commission should take to obtain reliable and standardized data measurements of the availability of broadband Internet access service as may be necessary to target funding support, from future programs of the Commission dedicated to the deployment of broadband Internet access service, to unserved agricultural land in need of broadband Internet access service; and (vi)recommend specific steps that the Commission should consider to ensure that the expertise of the Secretary and available farm data are reflected in future programs of the Commission dedicated to the infrastructure deployment of broadband Internet access service and to direct available funding to unserved agricultural land where needed. 
(B)No duplicate data reportingIn performing the duties of the Commission under subparagraph (A), the Commission shall ensure that no provider of broadband Internet access service is required to report data to the Commission that is, on the day before the date of enactment of this Act, required to be reported by the provider of broadband Internet access service. (C)Hold harmlessThe Task Force and the Commission shall not interpret the phrase future programs of the Commission, as used in clauses (v) and (vi) of subparagraph (A), to include the universal service programs of the Commission established under section 254 of the Communications Act of 1934 (47 U.S.C. 254). 
(D)ConsultationThe Secretary, or a designee of the Secretary, shall explain and make available to the Task Force the expertise, data mapping information, and resources of the Department that the Department uses to identify cropland, ranchland, and other areas with agricultural operations that may be helpful in developing the recommendations required under subparagraph (A). (E)List of available Federal programs and resourcesNot later than 180 days after the date of enactment of this Act, the Secretary and the Commission shall jointly submit to the Task Force a list of all Federal programs or resources available for the expansion of broadband Internet access service on unserved agricultural land to assist the Task Force in carrying out the duties of the Task Force. 
(4)Membership 
(A)In generalThe Task Force shall be— (i)composed of not more than 15 voting members who shall— 
(I)be selected by the Chairman of the Commission, in consultation with the Secretary; and (II)include— 
(aa)agricultural producers representing diverse geographic regions and farm sizes, including owners and operators of farms of less than 100 acres; (bb)an agricultural producer representing tribal agriculture; 
(cc)Internet service providers, including regional or rural fixed and mobile broadband Internet access service providers and telecommunications infrastructure providers; (dd)representatives from the electric cooperative industry; 
(ee)representatives from the satellite industry; (ff)representatives from precision agriculture equipment manufacturers, including drone manufacturers, manufacturers of autonomous agricultural machinery, and manufacturers of farming robotics technologies; 
(gg)representatives from State and local governments; and (hh)representatives with relevant expertise in broadband network data collection, geospatial analysis, and coverage mapping; and 
(ii)fairly balanced in terms of technologies, points of view, and fields represented on the Task Force. (B)Period of appointment; vacancies (i)In generalA member of the Committee appointed under subparagraph (A)(i) shall serve for a single term of 2 years. 
(ii)VacanciesAny vacancy in the Task Force— (I)shall not affect the powers of the Task Force; and 
(II)shall be filled in the same manner as the original appointment. (C)Ex-officio memberThe Secretary, or a designee of the Secretary, shall serve as an ex-officio, nonvoting member of the Task Force. 
(5)ReportsNot later than 1 year after the date on which the Commission establishes the Task Force, and annually thereafter, the Task Force shall submit to the Chairman of the Commission a report, which shall be made public not later than 30 days after the date on which the Chairman receives the report, that details— (A)the status of fixed and mobile broadband Internet access service coverage of agricultural land; 
(B)the projected future connectivity needs of agricultural operations, farmers, and ranchers; and (C)the steps being taken to accurately measure the availability of broadband Internet access service on agricultural land and the limitations of current, as of the date of the report, measurement processes. 
(6)TerminationThe Commission shall renew the Task Force every 2 years until the Task Force terminates on January 1, 2025. (c)No additional funds authorizedNo additional funds is authorized to be appropriated to carry out this section. This section shall be carried out using amounts otherwise authorized. 
12512.Improvements to United States Drought Monitor 
(a)In generalThe Secretary shall coordinate with the Director of the National Drought Mitigation Center and the Administrator of the National Oceanic and Atmospheric Administration to enhance the collection of data to improve the accuracy of the United States Drought Monitor. (b)UtilizationTo the maximum extent practicable, the Secretary shall utilize a consistent source or sources of data for programs that are based on drought or precipitation indices, such as the livestock forage disaster program established under section 1501(c) of the Agricultural Act of 2014 (7 U.S.C. 9081(c)) or policies or plans of insurance established under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.). 
(c)ReviewNot later than 1 year after the date of enactment of this Act, the Secretary shall conduct a review of— (1)the types of data currently utilized by the United States Drought Monitor; 
(2)the geographic coverage and density of existing data collection sites; and (3)other meteorological or climatological data that is being collected by other Federal agencies, State and local governments, and non-Federal entities that could be utilized by the United States Drought Monitor. 
(d)Improvements 
(1)In GeneralUpon the completion of the review prescribed in subsection (c), the Secretary shall— (A)seek to expand the collection of relevant data in States or geographic areas where coverage is currently lacking as compared to other States or geographic areas; and 
(B)to the maximum extent practicable, develop standards to allow the integration of meteorological or climatological data into the United States Drought Monitor derived from— (i)in-situ soil moisture profile measuring devices; 
(ii)citizen science (as defined in the Crowdsourcing and Citizen Science Act (15 U.S.C. 3724)), including data from the Cooperative Observer Program of the National Weather Service; and (iii)other Federal agencies, State and local governments, and non-Federal entities. 
(2)Authorization of appropriationsThere is to be authorized to be appropriated to the Secretary to carry out this subsection $5,000,000 for each of fiscal years 2019 through 2023. 12513.Dairy business innovation initiatives (a)DefinitionsIn this section: 
(1)Dairy businessThe term dairy business means a business that develops, produces, markets, or distributes dairy products. (2)InitiativeThe term initiative means a dairy product and business innovation initiative established under subsection (b). 
(b)EstablishmentThe Secretary shall establish not less than 3 regionally-located dairy product and business innovation initiatives for the purposes of— (1)diversifying dairy product markets to reduce risk and develop higher-value uses for dairy products; 
(2)promoting business development that diversifies farmer income through processing and marketing innovation; and (3)encouraging the use of regional milk production. 
(c)Selection of initiativesAn initiative— (1)shall be positioned to draw on existing dairy industry resources, including activities conducted by the National Dairy Promotion and Research Board and other dairy promotion entities, research capacity, academic and industry expertise, a density of dairy farms or farmland suitable for dairying, and dairy businesses; and 
(2)may serve a certain product niche, such as specialty cheese, or serve dairy businesses with dairy products derived from the milk of a specific type of dairy animal, including dairy products made from cow milk, sheep milk, and goat milk. (d)Entities eligible To host initiative (1)In generalSubject to paragraph (2), any of the following entities may submit to the Secretary an application to host an initiative: 
(A)A State department of agriculture or other State entity. (B)A nonprofit organization. 
(C)An institution of higher education. (D)A cooperative extension service. 
(2)Capacity of eligible entityAny entity described in subparagraphs (A) through (D) of paragraph (1) shall be eligible to submit an application under that paragraph if the entity has— (A)a capacity to provide consultation and expertise necessary to advance the purpose and activities of the proposed initiative; and 
(B)expertise in grant distribution and tracking. (3)Ineligible entityA dairy promotion program shall not be eligible to host an initiative under this section. 
(e)Partners 
(1)In generalAn entity described in subsection (d)(1) may establish as a partner an organization or entity described in paragraph (2)— (A)prior to the submission of the application under that subsection; or 
(B)after approval of the application, in consultation with the Secretary. (2)Partner describedA partner under paragraph (1) shall be an organization or entity with expertise or experience in dairy, including the marketing, research, education, or promotion of dairy. 
(f)Activities of initiatives 
(1)Direct assistance to dairy businessesAn initiative shall provide nonmonetary assistance directly to dairy businesses through private consultation or widely available distribution— (A)by the entity that hosts the initiative under subsection (d)(1); 
(B)through contracting with industry experts; (C)through the provision of technical assistance, such as informational websites, webinars, conferences, trainings, plant tours, and field days; or 
(D)through research institutions, including cooperative extension services. (2)Types of assistanceEligible forms of assistance include— 
(A)business consulting, including business plan development for processed dairy products, strategic planning assistance, and distribution and supply chain innovation; (B)marketing and branding assistance, including market messaging, packaging innovation, consumer assessments, innovation in emerging market opportunities, and evaluation of regional, national, and international markets; 
(C)assistance in product innovation, including the development of value-added products, innovation in byproduct reprocessing and use maximization, and dairy product production training, including in new, rare, or innovative techniques; and (D)other nonmonetary assistance, as determined by the Secretary. 
(3)Grants to dairy businesses 
(A)In generalAn initiative shall provide grants on a competitive basis to new and existing dairy businesses for the purposes of— (i)modernization, specialization, and grazing transition on dairy farms; 
(ii)value chain and commodity innovation and facility and process updates for dairy processors; and (iii)product development, packaging, and marketing of dairy products. 
(B)Grants to certain entitiesAn initiative may provide a grant on a noncompetitive basis to an entity that receives assistance under paragraph (1) to advance the business activities recommended as a result of that assistance. (C)Grant amountsGrants provided under this paragraph shall not exceed $500,000, unless a greater amount is approved by the Secretary. 
(4)ConsultationAn entity that hosts an initiative shall consult with the National Dairy Promotion and Research Board, the Secretary, and the Administrator of the Agricultural Marketing Service in carrying out the initiative. (5)Conflict of interest (A)In generalThe Secretary shall establish guidelines and procedures to prevent any conflict of interest or the appearance of a conflict of interest by an initiative (including a partner of the initiative) during the allocation of direct assistance under paragraph (1) or grant funding under paragraph (3). 
(B)PenaltyThe Secretary may suspend or terminate an initiative if the initiative (including a partner of the initiative) is found to be in violation of the guidelines and procedures established under subparagraph (A). (g)Distribution of funds (1)In generalUsing the funds made available to carry out this section, the Secretary— 
(A)shall provide not less than 3 awards to eligible entities described in subsection (d) for the purposes of carrying out the activities under subsection (f); and (B)is encouraged to award funds under subparagraph (A) in multiyear funding allocations. 
(2)Use of fundsNot less than 50 percent of the funds made available under subsection (i) shall be allocated to grants under subsection (f)(3). (3)PriorityAn entity hosting an initiative shall give priority to the provision of direct assistance under subsection (f)(1) and grants under subsection (f)(3) to— 
(A)dairy farms and dairy businesses with limited access to other forms of assistance; (B)employee-owned dairy businesses; 
(C)cooperatives; and (D)dairy businesses that seek to create dairy products that add substantial value in processing or marketing, such as specialty cheeses. 
(4)RequirementAssistance or a grant shall not be made available to a foreign person making direct investment (as those terms are defined in section 801.2 of title 15, Code of Federal Regulations (or successor regulations)) in the United States in the case of— (A)direct assistance under subsection (f)(1) that is provided to a specific dairy business and is not publicly available, as determined by the Secretary; or 
(B)a grant under subsection (f)(3). (5)SupplementationTo the extent practicable, the Secretary shall ensure that funds provided to an initiative supplement, and do not duplicate or replace, existing dairy product research, development, and promotion activities. 
(h)ReportNot later than January 31, 2022, the Secretary shall submit to Congress a report on the outcomes of the program under this section and any related activities and opportunities to further increase dairy innovation. (i)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $20,000,000 for each fiscal year. 
12514.Report on funding for the National Institute of Food and Agriculture and other extension programs 
(a)In generalNot later than 2 years after the date on which the census of agriculture required to be conducted in calendar year 2017 under section 2 of the Census of Agriculture Act of 1997 (7 U.S.C. 2204g) is released, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that describes the funding necessary to adequately address the needs of the National Institute of Food and Agriculture, activities carried out under the Smith-Lever Act (7 U.S.C. 341 et seq.), and research and extension programs carried out at an 1890 Institution (as defined in section 2 of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7601)) or an institution designated under the Act of July 2, 1862 (commonly known as the First Morrill Act) (12 Stat. 503, chapter 130; 7 U.S.C. 301 et seq.), to provide adequate services for the growth and development of the economies of rural communities based on the changing demographic in the rural and farming communities in the various States. (b)RequirementsIn preparing the report under subsection (a), the Secretary shall focus on the funding needs of the programs described in subsection (a) with respect to carrying out activities relating to small and diverse farms and ranches, veteran farmers and ranchers, value-added agriculture, direct-to-consumer sales, and specialty crops. 
12515.Prohibition on slaughter of dogs and cats for human consumption 
(a)In generalExcept as provided in subsection (c), no person may— (1)knowingly slaughter a dog or cat for human consumption; or 
(2)knowingly ship, transport, move, deliver, receive, possess, purchase, sell, or donate— (A)a dog or cat to be slaughtered for human consumption; or 
(B)a dog or cat part for human consumption. (b)ScopeSubsection (a) shall apply only with respect to conduct— 
(1)in or affecting interstate commerce or foreign commerce; or (2)within the special maritime and territorial jurisdiction of the United States. 
(c)Exception for Indian TribesThe prohibition in subsection (a) shall not apply to an Indian (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)) carrying out any activity described in subsection (a) for the purpose of a religious ceremony. (d)PenaltyAny person who violates subsection (a) shall be subject to a fine in an amount not greater than $5,000 for each violation. 
(e)Effect On State lawNothing in this section— (1)limits any State or local law or regulation protecting the welfare of animals; or 
(2)prevents a State or unit of local government from adopting and enforcing an animal welfare law or regulation that is more stringent than this section. 12516.Labeling exemption for single ingredient foods and productsThe food labeling requirements under section 403(q) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 343(q)) shall not require that the nutrition facts label of any single-ingredient sugar, honey, agave, or syrup, including maple syrup, that is packaged and offered for sale as a single-ingredient food bear the declaration Includes X g Added Sugars.. 
12517.South Carolina inclusion in Virginia/Carolina peanut producing regionSection 1308(c)(2)(B)(iii) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 7958(c)(2)(B)(iii)) is amended by striking Virginia and North Carolina and inserting Virginia, North Carolina, and South Carolina. 12518.Forest Service hire authority (a)In generalThe Secretary of Agriculture may appoint, without regard to the provisions of subchapter I of chapter 33 of title 5, United States Code, other than sections 3303 and 3328 of such title, a qualified candidate described in subsection (b) directly to a position with the Department of Agriculture, Forest Service for which the candidate meets Office of Personnel Management qualification standards. 
(b)QualificationsSubsection (a) applies to a former resource assistant (as defined in section 203 of the Public Land Corps Act (16 U.S.C. 1722)) who— (1)completed a rigorous internship with a land managing agency, such as the Forest Service Resource Assistant Program; 
(2)successfully fulfilled the requirements of the internship program; and (3)earned an undergraduate or graduate degree from an accredited institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)). 
(c)LimitationThe direct hire authority under this section may not be exercised with respect to a specific qualified candidate after the end of the 2-year period beginning on the date on which the candidate completed the undergraduate or graduate degree, as the case may be, or has successfully fulfilled the requirements of the internship program, whichever is later. 12519.Conversion authorityThe Secretary may, notwithstanding subchapter I of chapter 33 of title 5, United States Code, governing appointments in the competitive or excepted service, noncompetitively convert to an appointment in the competitive service, in an agency or office within the Department of Agriculture, a recent graduate or student who is a United States citizen and has been awarded and successfully completed a scholarship program granted to the individual by the Department through the 1890 National Scholars Program or the 1994 Tribal Scholars Program carried out by the Department, provided the individual meets the requirements for such conversion and meets Office of Personnel Management qualification standards, as determined by the Secretary. Nothing in the preceding sentence shall be construed as requiring the Secretary to convert an individual under the authority under such sentence. 
12520.Authorization of protection operations for the Secretary of Agriculture and others 
(a)In generalThe Department of Agriculture is authorized to employ qualified law enforcement officers or special agents to provide— (1)protection for the Secretary and the Deputy Secretary during the performance of official duties by each such officer and during any activity that is preliminary or postliminary to the performance of official duties by each such officer; 
(2)protection, incidental to the protection provided pursuant to paragraph (1), to an individual accompanying each such officer who is participating in an activity or event relating to the official duties of each such officer when there is an articulable threat to such individual; (3)continuous protection to the Secretary and Deputy Secretary (including during periods not described in paragraph (1)) if there is an articulable threat of physical harm, in accordance with guidelines established by the Secretary; and 
(4)protection of another senior officer representing the Secretary (including a person nominated to be the Secretary during the pendency of such nomination) if there is an articulable threat of physical harm, in accordance with guidelines established by the Secretary. (b)Authorities of the protective operation (1)In generalThe Secretary may authorize officers or special agents employed pursuant to subsection (a)— 
(A)to carry firearms; (B)to conduct criminal investigations into potential threats to the security of persons protected under this section; 
(C)to make arrests without a warrant for any offense against the United States committed in the presence of such officer or special agent; (D)to perform protective intelligence work, including identifying and mitigating potential threats and conducting advance work to review security matters relating to sites and events; and 
(E)to coordinate with local law enforcement agencies. (2)GuidelinesThe authority conveyed under this section shall be exercised in accordance with any— 
(A)guidelines issued by the Attorney General; and (B)such additional guidelines as may be issued by the Secretary. 
(c)ExceptionThe authorities granted under this section may be exercised notwithstanding section 1343(b)(1) of title 31, United States Code. (d)ReportNot later than September 30, 2019, and each September 30 through 2024, the Secretary shall provide to the Committee on Agriculture of the House of Representatives and Committee on Agriculture, Nutrition, and Forestry of the Senate a report describing the protection provided, and accounting for the expenditures made, pursuant to this section. 
IINational Oilheat Research Alliance 
12531.National oilheat research alliance 
(a)In generalSection 713 of the National Oilheat Research Alliance Act of 2000 (42 U.S.C. 6201 note; Public Law 106–469) is amended by striking 18 years and inserting 28 years. (b)Limitation on obligations of fundsThe National Oilheat Research Alliance Act of 2000 (42 U.S.C. 6201 note; Public Law 106–469) is amended by inserting after section 707 the following: 
 
708.Limitation on obligation of funds 
(a)In generalIn each calendar year of the covered period, the Alliance may not obligate an amount greater than the sum of— (1)75 percent of the amount of assessments estimated to be collected under section 707 in that calendar year; 
(2)75 percent of the amount of assessments actually collected under section 707 in the most recent calendar year for which an audit report has been submitted under section 706(f)(2)(B) as of the beginning of the calendar year for which the amount that may be obligated is being determined, less the estimate made pursuant to paragraph (1) for that most recent calendar year; and (3)amounts permitted in preceding calendar years to be obligated pursuant to this subsection that have not been obligated. 
(b)Excess amounts deposited in escrow accountAssessments collected under section 707 in excess of the amount permitted to be obligated under subsection (a) in a calendar year shall be deposited in an escrow account for the duration of the covered period. (c)Treatment of amounts in escrow account (1)In generalDuring the covered period, the Alliance may not obligate, expend, or borrow against amounts required under subsection (b) to be deposited in the escrow account. 
(2)InterestAny interest earned on amounts described in paragraph (1) shall be— (A)deposited in the escrow account; and 
(B)unavailable for obligation for the duration of the covered period. (d)Release of amounts in escrow accountBeginning on October 1, 2028, the Alliance may withdraw and obligate any amount in the escrow account. 
(e)Covered period definedIn this section, the term covered period means the period that begins on February 6, 2019, and ends on September 30, 2028.. (c)Conforming amendmentsThe National Oilheat Research Alliance Act of 2000 (42 U.S.C. 6201 note; Public Law 106–469) is amended— 
(1)in section 706(d)(1), by striking not exceed 7 percent of the amount of assessments collected in any calendar year, except that during the first year of operation of the Alliance such expenses and amounts shall not exceed 10 percent of the amount of assessments and inserting not exceed 7 percent of the amount of assessments collected in any calendar year that are permitted to be obligated in that calendar year; and (2)in section 707— 
(A)in subsection (e), by inserting that are permitted to be obligated after amount of assessments collected in the State each place it appears; and (B)in subsection (f), by inserting and permitted to be obligated after assessments collected each place it appears. 
FGeneral Provisions 
12601.Baiting of migratory game birds 
(a)DefinitionsIn this section: (1)Normal agricultural operationThe term normal agricultural operation has the meaning given the term in section 20.11 of title 50, Code of Federal Regulations (as in effect on the date of enactment of this Act). 
(2)Post-disaster floodingThe term post-disaster flooding means the destruction of a crop through flooding in accordance with practices required by the Federal Crop Insurance Corporation for agricultural producers to obtain crop insurance under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.) on land on which a crop was not harvestable due to a natural disaster (including any hurricane, storm, tornado, flood, high water, wind-driven water, tidal wave, tsunami, earthquake, volcanic eruption, landslide, mudslide, drought, fire, snowstorm, or other catastrophe that is declared a major disaster by the President in accordance with section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170)) in the crop year— (A)in which the natural disaster occurred; or 
(B)immediately preceding the crop year in which the natural disaster occurred. (3)Rice ratooningThe term rice ratooning means the agricultural practice of harvesting rice by cutting the majority of the aboveground portion of the rice plant but leaving the roots and growing shoot apices intact to allow the plant to recover and produce a second crop yield. 
(b)Regulations to exclude rice ratooning and post-disaster floodingNot later than 30 days after the date of enactment of this Act, the Secretary of the Interior, in consultation with the Secretary of Agriculture, shall revise part 20 of title 50, Code of Federal Regulations, to clarify that rice ratooning and post-disaster flooding, when carried out as part of a normal agricultural operation, do not constitute baiting. (c)ReportsNot less frequently than once each year— 
(1)the Secretary of Agriculture shall submit to the Secretary of the Interior a report that describes any changes to normal agricultural operations across the range of crops grown by agricultural producers in each region of the United States in which the official recommendations described in section 20.11(h) of title 50, Code of Federal Regulations (as in effect on the date of enactment of this Act), are provided to agricultural producers; and (2)the Secretary of the Interior, in consultation with the Secretary of Agriculture and after seeking input from the heads of State departments of fish and wildlife or the Regional Migratory Bird Flyway Councils of the United States Fish and Wildlife Service, shall publicly post a report on the impact that rice ratooning and post-disaster flooding have on the behavior of migratory game birds that are hunted in the area in which rice ratooning and post-disaster flooding, respectively, have occurred. 
12602.Pima agriculture cotton trust fundSection 12314 of the Agricultural Act of 2014 (7 U.S.C. 2101 note; Public Law 113–79) is amended— (1)by striking 2018 each place it appears and inserting 2023; 
(2)by striking calendar year 2013 each place it appears and inserting the prior calendar year; (3)in subsection (b)(2)— 
(A)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively; (B)in the matter preceding clause (i) (as so redesignated), by striking (2) Twenty-five and inserting the following: 
 
(2) 
(A)Except as provided in subparagraph (B), twenty-five; (C)in subparagraph (A)(ii) (as so designated), by striking subparagraph (A) and inserting clause (i); and 
(D)by adding at the end the following:  (B) (i)A yarn spinner shall not receive an amount under subparagraph (A) that exceeds the cost of pima cotton that— 
(I)was purchased during the prior calendar year; and (II)was used in spinning any cotton yarns. 
(ii)The Secretary shall reallocate any amounts reduced by reason of the limitation under clause (i) to spinners using the ratio described in subparagraph (A), disregarding production of any spinner subject to that limitation.; (4)in subsection (c)— 
(A)in the matter preceding paragraph (1), by striking (b)(2)(A) and inserting (b)(2)(A)(i); (B)in paragraph (2), by striking and at the end; 
(C)in paragraph (3), by striking the period at the end and inserting ; and; and (D)by adding at the end the following: 
 
(4)the dollar amount of pima cotton purchased during the prior calendar year— (A)that was used in spinning any cotton yarns; and 
(B)for which the producer maintains supporting documentation.; (5)in subsection (e)— 
(A)in the matter preceding paragraph (1), by striking by the Secretary— and inserting by the Secretary not later than March 15 of the applicable calendar year.; and (B)by striking paragraphs (1) and (2); and 
(6)in subsection (f), by striking subsection (b)— in the matter preceding paragraph (1) and all that follows through not later than in paragraph (2) and inserting subsection (b) not later than. 12603.Agriculture wool apparel manufacturers trust fundSection 12315 of the Agricultural Act of 2014 (7 U.S.C. 7101 note; Public Law 113–79) is amended— 
(1)by striking 2019 each place it appears and inserting 2023; (2)in subsection (b)— 
(A)in paragraph (1)— (i)in subparagraph (A)— 
(I)in the matter preceding clause (i), by striking the payment— and inserting the payment, payments in amounts authorized under that paragraph.; and (II)by striking clauses (i) and (ii); and 
(ii)in subparagraph (B)— (I)in the matter preceding clause (i), by striking 4002(c)— and inserting 4002(c), payments in amounts authorized under that paragraph.; and 
(II)by striking clauses (i) and (ii); and (B)in paragraph (2), by striking submitted— in the matter preceding subparagraph (A) and all that follows through to the Secretary in subparagraph (B) and inserting submitted to the Secretary; and 
(3)in subsection (c)— (A)in the matter preceding paragraph (1), by striking subsection (b)— and inserting subsection (b) not later than April 15 of the year of the payment.; and 
(B)by striking paragraphs (1) and (2). 12604.Wool research and promotionSection 12316(a) of the Agricultural Act of 2014 (7 U.S.C. 7101 note; Public Law 113–79) is amended by striking 2015 through 2019 and inserting 2019 through 2023. 
12605.Emergency Citrus Disease Research and Development Trust Fund 
(a)Definition of citrusIn this section, the term citrus means edible fruit of the family Rutaceae, including any hybrid of that fruit and any product of that hybrid that is produced for commercial purposes in the United States. (b)Establishment of trust fundThere is established in the Treasury of the United States a trust fund, to be known as the Emergency Citrus Disease Research and Development Trust Fund (referred to in this section as the Citrus Trust Fund), consisting of such amounts as shall be transferred to the Citrus Trust Fund pursuant to subsection (d). 
(c)Use of fundFrom amounts in the Citrus Trust Fund, the Secretary shall, beginning in fiscal year 2019, carry out the Emergency Citrus Disease Research and Extension Program in section 412(j) of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7632(j)). (d)FundingOf the funds of the Commodity Credit Corporation, the Secretary shall transfer to the Citrus Trust Fund $25,000,000 for each of fiscal years 2019 through 2023, to remain available until expended. 
12606.Extension of merchandise processing feesSection 503 of the United States–Korea Free Trade Agreement Implementation Act (Public Law 112–41; 19 U.S.C. 3805 note) is amended by striking February 24, 2027 and inserting May 26, 2027. 12607.Reports on land access and farmland ownership data collection (a)Land accessNot later than 1 year after the date of enactment of this Act, the Secretary of Agriculture, in consultation with the Chief Economist, shall submit to Congress and make publicly available a report identifying— 
(1)the barriers that prevent or hinder the ability of beginning farmers and ranchers (as defined in section 2501(a) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(a))) and socially disadvantaged farmers and ranchers (as defined in such section) to acquire or access farmland; (2)the extent to which Federal programs, including agricultural conservation easement programs, land transition programs, and financing programs, are improving— 
(A)farmland access and tenure for beginning farmers and ranchers and socially disadvantaged farmers and ranchers; and (B)farmland transition and succession; and 
(3)the regulatory, operational, or statutory changes that are necessary to improve— (A)the ability of beginning farmers and ranchers and socially disadvantaged farmers and ranchers to acquire or access farmland; 
(B)farmland tenure for beginning farmers and ranchers and socially disadvantaged farmers and ranchers; and (C)farmland transition and succession. 
(b)Farmland ownershipThe Secretary shall collect and, not less frequently than once every 3 years report, data and analysis on farmland ownership, tenure, transition, and entry of beginning farmers and ranchers and socially disadvantaged farmers and ranchers (as those terms are defined in section 2501(a) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(a))). In carrying out this subsection, the Secretary shall, at a minimum— (1)collect and distribute comprehensive reporting of trends in farmland ownership, tenure, transition, barriers to entry, profitability, and viability of beginning farmers and ranchers and socially disadvantaged farmers and ranchers; 
(2)develop surveys and report statistical and economic analysis on farmland ownership, tenure, transition, barriers to entry, profitability, and viability of beginning farmers and ranchers, including a regular follow-on survey to each Census of Agriculture with results of the follow-on survey made public not later than 3 years after the previous Census of Agriculture; and (3)require the National Agricultural Statistics Service to include in the Tenure, Ownership, and Transition of Agricultural Land survey questions relating to— 
(A)the extent to which non-farming landowners are purchasing and holding onto farmland for the sole purpose of real estate investment; (B)the impact of these farmland ownership trends on the successful entry and viability of beginning farmers and ranchers and socially disadvantaged farmers and ranchers; 
(C)the extent to which farm and ranch land with undivided interests and no administrative authority identified have farms or ranches operating on that land; and (D)the impact of land tenure patterns, categorized by— 
(i)race, gender, and ethnicity; and (ii)region. 
(c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $3,000,000 for each fiscal years 2019 through 2023, to remain available until expended. 12608.Reauthorization of rural emergency medical services training and equipment assistance programSection 330J of the Public Health Service Act (42 U.S.C. 254c–15) is amended— 
(1)in subsection (a), by striking in rural areas and inserting in rural areas or to residents of rural areas; (2)by striking subsections (b) through (f) and inserting the following: 
 
(b)Eligibility; applicationTo be eligible to receive grant under this section, an entity shall— (1)be— 
(A)an emergency medical services agency operated by a local or tribal government (including fire-based and non-fire based); or (B)an emergency medical services agency that is described in section 501(c) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code; and 
(2)submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. (c)Use of fundsAn entity— 
(1)shall use amounts received through a grant under subsection (a) to— (A)train emergency medical services personnel as appropriate to obtain and maintain licenses and certifications relevant to service in an emergency medical services agency described in subsection (b)(1); 
(B)conduct courses that qualify graduates to serve in an emergency medical services agency described in subsection (b)(1) in accordance with State and local requirements; (C)fund specific training to meet Federal or State licensing or certification requirements; and 
(D)acquire emergency medical services equipment; and (2)may use amounts received through a grant under subsection (a) to— 
(A)recruit and retain emergency medical services personnel, which may include volunteer personnel; (B)develop new ways to educate emergency health care providers through the use of technology-enhanced educational methods; or 
(C)acquire personal protective equipment for emergency medical services personnel as required by the Occupational Safety and Health Administration. (d)Grant amountsEach grant awarded under this section shall be in an amount not to exceed $200,000. 
(e)DefinitionsIn this section: (1)The term emergency medical services— 
(A)means resources used by a public or private nonprofit licensed entity to deliver medical care outside of a medical facility under emergency conditions that occur as a result of the condition of the patient; and (B)includes services delivered (either on a compensated or volunteer basis) by an emergency medical services provider or other provider that is licensed or certified by the State involved as an emergency medical technician, a paramedic, or an equivalent professional (as determined by the State). 
(2)The term rural area means— (A)a nonmetropolitan statistical area; 
(B)an area designated as a rural area by any law or regulation of a State; or (C)a rural census tract of a metropolitan statistical area (as determined under the most recent rural urban commuting area code as set forth by the Office of Management and Budget). 
(f)Matching requirementThe Secretary may not award a grant under this section to an entity unless the entity agrees that the entity will make available (directly or through contributions from other public or private entities) non-Federal contributions toward the activities to be carried out under the grant in an amount equal to 10 percent of the amount received under the grant.; and (3)in subsection (g)(1), by striking 2002 through 2006 and inserting 2019 through 2023. 
12609.Commission on Farm Transitions—Needs for 2050 
(a)EstablishmentThere is established a commission to be known as the Commission on Farm Transitions–Needs for 2050 (referred to in this section as the Commission). (b)StudyThe Commission shall conduct a study on issues impacting the transition of agricultural operations from established farmers and ranchers to the next generation of farmers and ranchers, including— 
(1)access to, and availability of— (A)quality land and necessary infrastructure; 
(B)affordable credit; (C)adequate risk management tools; and 
(D)apprenticeship and mentorship programs; (2)agricultural asset transfer strategies in use as of the date of the enactment of this Act and improvements to such strategies; 
(3)incentives that may facilitate agricultural asset transfers to the next generation of farmers and ranchers, including an assessment of, and recommendations for, how existing and new Federal tax policies— (A)facilitate lifetime and estate transfers; and 
(B)impact individuals seeking to farm who do not have family farm lineage or access to farmland; (4)the causes of the failures of such transitions, if any; and 
(5)the effectiveness of programs and incentives providing assistance with respect to such transitions in effect on the date of the enactment of this Act and opportunities for the revision or improvement of such programs. (c)Membership (1)CompositionThe Commission shall be composed of 10 members, as follows: 
(A)3 members appointed by the Secretary. (B)3 members appointed by the Committee on Agriculture, Nutrition, and Forestry of the Senate. 
(C)3 members appointed by the Committee on Agriculture of the House of Representatives. (D)The Chief Economist of the Department of Agriculture. 
(2)Federal government employmentIn addition to the Chief Economist of the Department of Agriculture, the membership of the Commission may include 1 or more employees of the Department of Agriculture or other Federal agencies. (3)Date of appointmentsThe appointment of all members of the Commission shall be made not later than 60 days after the date of enactment of this Act. 
(4)Term; vacancies 
(A)TermA member shall be appointed for the life of the Commission. (B)VacanciesA vacancy on the Commission— 
(i)shall not affect the powers of the Commission; and (ii)shall be filled in the same manner as the original appointment was made. 
(5)Initial meetingNot later than 30 days after the date on which all members of the Commission have been appointed, the Commission shall hold the initial meeting of the Commission. (d)QuorumA majority of the members of the Commission shall constitute a quorum for the transaction of business, but a lesser number of members may hold hearings. 
(e)ChairpersonThe Secretary shall appoint 1 of the members of the Commission to serve as Chairperson of the Commission. (f)ReportNot later than 1 year after the date of enactment of this Act, the Commission shall submit to the President, the Committee on Agriculture of the House of Representatives, and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report containing the results of the study required by subsection (b), including such recommendations as the Commission considers appropriate. 
(g)HearingsThe Commission may hold such hearings, meet and act at such times and places, take such testimony, and receive such evidence as the Commission considers advisable to carry out this section. (h)Information from Federal agenciesThe Commission may secure directly from a Federal agency such information as the Commission considers necessary to carry out this section. On request of the Chairperson of the Commission, the head of the agency shall provide the information to the Commission. 
(i)Postal servicesThe Commission may use the United States mail in the same manner and under the same conditions as other agencies of the Federal Government. (j)Assistance from secretaryThe Secretary may provide to the Commission appropriate office space and such reasonable administrative and support services as the Commission may request. 
(k)Compensation of members 
(1)Non-federal employeesA member of the Commission who is not an officer or employee of the Federal Government shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which the member is engaged in the performance of the duties of the Commission. (2)Federal employeesA member of the Commission who is an officer or employee of the Federal Government shall serve without compensation in addition to the compensation received for the services of the member as an officer or employee of the Federal Government. 
(3)Travel expensesA member of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for an employee of an agency under subchapter I of chapter 57 of title 5, United States Code, while away from the home or regular place of business of the member in the performance of the duties of the Commission. (l)Federal Advisory Committee ActSections 9 and 14 of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Commission or any proceeding of the Commission. 
(m)TerminationThe Commission shall terminate on September 30, 2023. 12610.Exceptions under United States Grain Standards Act (a)Geographic boundaries for official agenciesSection 7 of the United States Grain Standards Act (7 U.S.C. 79) is amended— 
(1)in subsection (f)(2)— (A)by redesignating subparagraphs (A), (B), and (C) as clauses (i), (iii), and (iv), respectively, and indenting appropriately; 
(B)in the matter preceding clause (i) (as so redesignated), by striking Not more and inserting the following:  (A)In generalSubject to subparagraph (B), not more; 
(C)in subparagraph (A) (as so designated), in the matter preceding clause (i) (as so redesignated), by striking Secretary, except that, if and inserting the following: Secretary. 
(B)ExceptionsSubject to subsection (g)(4)(A), if; (D)in subparagraph (B) (as so designated), by inserting after clause (i) the following: 
 
(ii)a person requesting inspection services in that geographic area has not been receiving official inspection services from the current designated official agency for that geographic area;; and (E)by adding at the end the following: 
 
(C)Termination of nonuse of service exceptionThe exception under subparagraph (B)(ii) may only be terminated if all parties to that exception jointly agree on the termination, unless terminated according to subsection (g)(4)(A). (D)Restoration of certain exceptions (i)Definition of eligible grain handling facilityIn this subparagraph, the term eligible grain handling facility means a grain handling facility that— 
(I)was granted an exception under the final rule entitled Exceptions to Geographic Areas for Official Agencies Under the USGSA (68 Fed. Reg. 19137 (April 18, 2003)); and (II)had that exception revoked between September 30, 2015, and the date of enactment of the Agriculture Improvement Act of 2018. 
(ii)Restoration of exceptionsWithin 90 days of notification from an eligible grain handling facility, the Secretary shall restore an exception described in clause (i)(I) with an official agency if— (I)the eligible grain handling facility and the former excepted official agency agree to restore that exception; and 
(II)the eligible grain handling facility notifies the Secretary of the preferred date for restoration of the exception within 90 days of enactment of the Agriculture Improvement Act of 2018.; and (2)in subsection (g), by adding at the end the following: 
 
(4)Effect on exceptions 
(A)In generalThe exceptions under clauses (ii) and (iv) of subsection (f)(2)(B) shall not apply if the designation of an official agency is terminated, pursuant to paragraph (1). (B)Designation renewed or restoredIf the designation of an official agency is renewed or restored after being terminated under paragraph (1), the Secretary may renew or restore the exceptions under subsection (f)(2)(B) in accordance with that subsection.. 
(b)Unauthorized weighing prohibitedSection 7A(i)(2) of the United States Grain Standards Act (7 U.S.C. 79a(i)(2)) is amended— (1)by redesignating subparagraphs (A) and (B) as clauses (i) and (iii), respectively, and indenting appropriately; 
(2)in the matter preceding clause (i) (as so redesignated), by striking Not more and inserting the following:  (A)In generalSubject to subparagraph (B), not more; 
(3)in subparagraph (A) (as so designated), in the matter preceding clause (i) (as so redesignated), by striking Secretary, except that, if and inserting the following: Secretary. 
(B)ExceptionsIf; (4)in subparagraph (B) (as so designated)— 
(A)in clause (i), by striking or at the end; and (B)by inserting after clause (i) the following: 
 
(ii)a person requesting weighing services in that geographic area has not been receiving official weighing services from the current designated official agency for that geographic area; or; and (5)by adding after subparagraph (B) (as so designated)— 
 
(C)Restoration of certain exceptions 
(i)Definition of eligible grain handling facilityIn this subparagraph, the term eligible grain handling facility means a grain handling facility that— (I)was granted an exception under the final rule entitled Exceptions to Geographic Areas for Official Agencies Under the USGSA (68 Fed. Reg. 19137 (April 18, 2003)); and 
(II)had that exception revoked between September 30, 2015 and the date of enactment of the Agriculture Improvement Act of 2018. (ii)Restoration of exceptionsWithin 90 days of notification from an eligible grain handling facility, the Secretary shall restore an exception described in clause (i)(I) with an official agency if— 
(I)the eligible grain handling facility and the former excepted official agency agree to restore that exception; and (II)the eligible grain handling facility notifies the Secretary of the preferred date for restoration of the exception within 90 days of enactment of the Agriculture Improvement Act of 2018.. 
(c)Technical correctionSection 7(f)(1) of the United States Grain Standards Act (7 U.S.C. 79(f)(1)) is amended by indenting subparagraph (C) appropriately. 12611.Conference report requirement thresholdSection 14209(a)(3)(A) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 2255b(a)(3)(A)) is amended by striking $10,000 and inserting $50,000. 
12612.National agriculture imagery program 
(a)In generalThe Secretary of Agriculture, acting through the Administrator of the Farm Service Agency, shall carry out a national agriculture imagery program to annually acquire aerial imagery during agricultural growing seasons from the continental United States. (b)DataThe aerial imagery acquired under this section shall— 
(1)consist of high resolution processed digital imagery; (2)be made available in a format that can be provided to Federal, State, and private sector entities; 
(3)be technologically compatible with geospatial information technology; and (4)be consistent with the standards established by the Federal Geographic Data Committee. 
(c)Supplemental satellite imageryThe Secretary of Agriculture may supplement the aerial imagery collected under this section with satellite imagery. (d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $23,000,000 for fiscal year 2019 and each fiscal year thereafter. 
12613.Report on inclusion of natural stone products in Commodity Promotion, Research, and Information Act of 1996Not later than 180 days after the date of the enactment of this Act, the Secretary of Agriculture shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report examining the effect the establishment of a Natural Stone Research and Promotion Board pursuant to the Commodity Promotion, Research, and Information Act of 1996 (7 U.S.C. 7401 et seq.) would have on the natural stone industry, including how such a program would effect— (1)research conducted on, and the promotion of, natural stone; 
(2)the development and expansion of domestic markets for natural stone; (3)economic activity of the natural stone industry subject to such a Board; 
(4)economic development in rural areas; and (5)benefits to consumers in the United States of natural stone products. 
12614.Establishment of food access liaison 
(a)In generalSubtitle A of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6901 et seq.), as amended by sections 12202, 12302, 12403, and 12504, is amended by adding at the end the following:  225.Food access liaison (a)EstablishmentThe Secretary shall establish the position of Food Access Liaison to coordinate Department programs to reduce barriers to food access and monitor and evaluate the progress of such programs in accordance with this section. 
(b)DutiesThe Food Access Liaison shall— (1)coordinate the efforts of the Department, including regional offices, to experiment and consider programs and policies aimed at reducing barriers to food access for consumers, including but not limited to participants in nutrition assistance programs; 
(2)provide outreach to entities engaged in activities to reduce barriers to food access in accordance with the statutory authorization for each program; (3)provide outreach to entities engaged in activities to reduce barriers to food access, including retailers, markets, producers, and others involved in food production and distribution, with respect to the availability of, and eligibility for, Department programs; 
(4)raise awareness of food access issues in interactions with employees of the Department; (5)make recommendations to the Secretary with respect to efforts to reduce barriers to food access; and 
(6)submit to Congress an annual report with respect to the efforts of the Department to reduce barriers to food access.. (b)Technical assistanceThe Secretary shall provide technical assistance to entities that are participants, or seek to participate, in Department of Agriculture programs related to reduction of barriers to food access. 
12615.Eligibility for operators on heirs property land to obtain a farm number 
(a)DefinitionsIn this section: (1)Eligible documentationThe term eligible documentation, with respect to land for which a farm operator seeks assignment of a farm number under subsection (b)(1), includes— 
(A)in States that have adopted a statute consisting of an enactment or adoption of the Uniform Partition of Heirs Property Act, as approved and recommended for enactment in all States by the National Conference of Commissioners on Uniform State Laws in 2010— (i)a court order verifying the land meets the definition of heirs property (as defined in that Act); or 
(ii)a certification from the local recorder of deeds that the recorded owner of the land is deceased and not less than 1 heir of the recorded owner of the land has initiated a procedure to retitle the land in the name of the rightful heir; (B)a fully executed, unrecorded tenancy-in-common agreement that sets out ownership rights and responsibilities among all of the owners of the land that— 
(i)has been approved by a majority of the ownership interests in that property; (ii)has given a particular owner the right to manage and control any portion or all of the land for purposes of operating a farm or ranch; and 
(iii)was validly entered into under the authority of the jurisdiction in which the land is located; (C)the tax return of a farm operator farming a property with undivided interests for each of the 5 years preceding the date on which the farm operator submits the tax returns as eligible documentation under subsection (b); 
(D)self-certification that the farm operator has control of the land for purposes of operating a farm or ranch; and (E)any other documentation identified by the Secretary under subsection (c). 
(2)Farm numberThe term farm number has the meaning given the term in section 718.2 of title 7, Code of Federal Regulations (as in effect on the date of enactment of this Act). (b)Farm number (1)In generalThe Secretary shall provide for the assignment of a farm number to any farm operator who provides any form of eligible documentation for purposes of demonstrating that the farm operator has control of the land for purposes of defining that land as a farm. 
(2)EligibilityAny farm number provided under paragraph (1) shall be sufficient to satisfy any requirement of the Secretary to have a farm number to participate in a program of the Secretary. (c)Eligible documentationThe Secretary shall identify alternative forms of eligible documentation that a farm operator may provide in seeking the assignment of a farm number under subsection (b)(1). 
12616.Extending prohibition on animal fighting to the territories 
(a)In generalSection 26 of the Animal Welfare Act (7 U.S.C. 2156) is amended— (1)in subsection (a)— 
(A)in paragraph (1), by striking Except as provided in paragraph (3), it and inserting It; and (B)by striking paragraph (3); 
(2)by striking subsection (d); and (3)by redesignating subsections (e), (f), (g), (h), (i), and (j) as subsections (d), (e), (f), (g), (h), and (i), respectively. 
(b)Use of Postal Service or Other Interstate InstrumentalitiesSection 26(c) of the Animal Welfare Act (7 U.S.C. 2156(c)) is amended by striking (e) and inserting (d). (c)Criminal penaltiesSubsection (i) of section 26 of the Animal Welfare Act (7 U.S.C. 2156), as redesignated by section 2(3), is amended by striking (e) and inserting (d). 
(d)Enforcement of animal fighting prohibitionsSection 49(a) of title 18, United States Code, is amended by striking (e) and inserting (d). (e)Effective dateThe amendments made by this section shall take effect on the date that is one year after the date of the enactment of this Act. 
12617.Exemption of exportation of certain echinoderms from permission and licensing requirements 
(a)DefinitionsIn this section: (1)Conservation and managementThe term conservation and management has the meaning given the term in section 3 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1802). 
(2)Marine Fisheries CommissionThe term Marine Fisheries Commission means an interstate commission (as that term is used in the Interjurisdictional Fisheries Act of 1986 (16 USC 4101 et seq.)). (3)State jurisdictionThe term State jurisdiction means areas under the jurisdiction and authority of a State as described in section 306(a)(2) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1856(a)(2)). 
(b)ExemptionNot later than 90 days after the date of enactment of this Act, the Director of the United States Fish and Wildlife Service shall amend section 14.92 of title 50, Code of Federal Regulations, to clarify that— (1)except as provided in paragraph (2) and subsection (d)(2)— 
(A)fish and wildlife described in subsection (c) are fishery products exempt from the export permission requirements of section 9(d)(1) of the Endangered Species Act of 1973 (16 U.S.C. 1538(d)(1)); and (B)any person may engage in business as an exporter of fish or wildlife described in subsection (c) without procuring— 
(i)permission under section 9(d)(1) of the Endangered Species Act of 1973 (16 U.S.C. 1538(d)(1)); or (ii)an export license under subpart I of part 14 of title 50, Code of Federal Regulations (or successor regulations); and 
(2)notwithstanding paragraph (1), unless the person has qualified for and obtained an export license described in paragraph (1)(B)(ii), any person that has been convicted of 1 or more violations of a Federal law relating to the importation, transportation, or exportation of wildlife shall not be permitted, during the 5-year period beginning on the date of the most recent conviction, to engage in business as an exporter of fish or wildlife described in subsection (c). (c)Covered fish or wildlifeThe fish or wildlife referred to in subsection (b) are members of the species Strongylocentrotus droebachiensis (commonly known as the green sea urchin), including any products of that species, that— 
(1)do not require a permit under part 16, 17, or 23 of title 50, Code of Federal Regulations (or successor regulations); (2) (A)are harvested in waters under State jurisdiction; or 
(B)are imported for processing in the United States pursuant to an import license as required under section 14.91 of title 50, Code of Federal Regulations (or a successor regulation), and not exempt from import license requirements under section 14.92 of that title (as in effect on the day before the date of enactment of this Act); and (3)are exported for purposes of human or animal consumption. 
(d)Information collection on exports 
(1)In generalThe State agency that regulates or otherwise oversees a State fishery in which the fish and wildlife described in subsection (c) are harvested shall annually transmit the conservation and management data (as defined in subsection (a)) to the Interstate Fisheries Management Program Policy Board of the applicable Marine Fisheries Commission. (2)PrivacySuch data thereafter shall not be released and shall be maintained as confidential by such applicable Marine Fisheries Commission, including data requested under the section 552 of title 5, United States Code, unless disclosure is required under court order or unless the data is essential for an enforcement action under Federal wildlife management laws. 
(3)ExclusionThe exemption under subsection (b)(1) shall not apply in a State if— (A)the State fails to transmit the data required under paragraph (1); or 
(B)the applicable Marine Fisheries Commission determines, in consultation with the primary research agency of such Commission, after notice and an opportunity to comment, that the data required under paragraph (1) fails to prove that the State agency or official is engaged in conservation and management of the fish or wildlife described in subsection (c). 12618.Data on conservation practicesSubtitle E of title XII of the Food Security Act of 1985 (16 U.S.C. 3841 et seq.) is amended by adding at the end the following: 
 
1247.Data on conservation practices 
(a)Data on conservation practicesThe Secretary shall identify available data sets within the Department of Agriculture regarding the use of conservation practices and the effect of such practices on farm and ranch profitability (including such effects relating to crop yields, soil health, and other risk-related factors). (b)ReportNot later than 1 year after the date of enactment of the Agriculture Improvement Act of 2018, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that includes— 
(1)a summary of the data sets identified under subsection (a); (2)a summary of the steps the Secretary would have to take to provide access to such data sets by university researchers, including taking into account any technical, privacy, or administrative considerations; 
(3)a summary of safeguards the Secretary employs when providing access to data to university researchers; (4)a summary of appropriate procedures to maximize the potential for research benefits while preventing any violations of privacy or confidentiality; and 
(5)recommendations for any necessary authorizations or clarifications of Federal law to allow access to such data sets to maximize the potential for research benefits.. 12619.Conforming changes to Controlled Substances Act (a)In generalSection 102(16) of the Controlled Substances Act (21 U.S.C. 802(16)) is amended— 
(1)by striking (16) The and inserting (16)(A) Subject to subparagraph (B), the; and (2)by striking Such term does not include the and inserting the following: 
 
(B)The term marihuana does not include— (i)hemp, as defined in section 297A of the Agricultural Marketing Act of 1946; or 
(ii)the. (b)TetrahydrocannabinolSchedule I, as set forth in section 202(c) of the Controlled Substances Act (21 U.S.C. 812(c)), is amended in subsection (c)(17) by inserting after Tetrahydrocannabinols the following: , except for tetrahydrocannabinols in hemp (as defined under section 297A of the Agricultural Marketing Act of 1946). 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
